Exhibit 10.2

Execution Version

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

 

FIXED PRICE SEPARATED TURNKEY AGREEMENT

for the

ENGINEERING, PROCUREMENT AND CONSTRUCTION

of the

CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY

by and between

CORPUS CHRISTI LIQUEFACTION, LLC

as Owner

and

BECHTEL OIL, GAS AND CHEMICALS, INC.

as Contractor

Dated as of the 6th Day of December, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

       1   

ARTICLE 1

 

DEFINITIONS

     1   

ARTICLE 2

 

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

     19   

2.1    

 

Status of Contractor

     19   

2.2    

 

Key Personnel, Organization Chart and Contractor Representative

     20   

2.3    

 

Subcontractors and Sub-subcontractors

     20   

2.4    

 

Subcontracts and Sub-subcontracts

     21   

2.5    

 

Contractor Acknowledgements

     22   

ARTICLE 3

 

CONTRACTOR’S RESPONSIBILITIES

     24   

3.1    

 

Scope of Work

     24   

3.2    

 

Specific Obligations

     24   

3.3    

 

Design and Engineering Work

     26   

3.4    

 

Spare Parts

     27   

3.5    

 

Training Program in General

     28   

3.6    

 

Environmental Regulations and Environmental Compliance

     28   

3.7    

 

Construction Equipment

     28   

3.8    

 

Employment of Personnel

     29   

3.9    

 

Clean-Up

     30   

3.10  

 

HSE Plan; Security

     30   

3.11  

 

Emergencies

     31   

3.12  

 

Contractor Permits

     31   

3.13  

 

Books, Records and Audits

     31   

3.14  

 

Tax Accounting

     32   

3.15  

 

Temporary Utilities, Roads, Facilities and Storage

     33   

3.16  

 

Subordination of Liens

     33   

3.17  

 

Hazardous Materials

     34   

3.18  

 

Quality Control

     35   

3.19  

 

Reports

     35   

3.20  

 

Payment

     36   

3.21  

 

Commercial Activities

     36   

3.22  

 

Title to Materials Found

     36   

3.23  

 

Survey Control Points and Layout

     36   

3.24  

 

Cooperation with Others at the Site

     36   

3.25  

 

Integration with Stage 1 Liquefaction Facility

     37   

3.26  

 

Responsibility for Property

     39   

3.27  

 

Explosives

     39   

3.28  

 

Taxes

     39   

3.29  

 

Equipment Quality

     39   

3.30  

 

Loss of LNG or Natural Gas

     40   



--------------------------------------------------------------------------------

ARTICLE 4

 

OWNER’S RESPONSIBILITIES

     40   

4.1  

 

Payment and Financing

     40   

4.2  

 

Owner Permits

     41   

4.3  

 

Access to the Site and Off-Site Rights of Way and Easements

     41   

4.4  

 

Operation Personnel

     42   

4.5  

 

Texas Sales and Use Tax Matters

     43   

4.6  

 

Legal Description and Survey

     43   

4.7  

 

Hazardous Materials

     43   

4.8  

 

Owner-Provided Items

     44   

4.9  

 

Owner Representative

     45   

4.10

 

LNG Tanker Release

     45   

ARTICLE 5

 

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS

     45   

5.1  

 

Commencement of Work

     45   

5.2  

 

Limited Notice to Proceed/Notice to Proceed

     45   

5.3  

 

Project Schedule

     47   

5.4  

 

CPM Schedule Submissions

     47   

5.5  

 

Recovery and Recovery Schedule

     47   

5.6  

 

Acceleration and Acceleration Schedule

     49   

ARTICLE 6

 

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

     50   

6.1  

 

Change Orders Requested by Owner

     50   

6.2  

 

Change Orders Requested by Contractor

     52   

6.3  

 

Contract Price Adjustment; Contractor Documentation

     54   

6.4  

 

Change Orders Act as Accord and Satisfaction

     54   

6.5  

 

Timing Requirements for Notifications and Change Order Requests by Contractor

     54   

6.6  

 

Evidence of Funds

     55   

6.7  

 

Adjustment Only Through Change Order

     56   

6.8  

 

Force Majeure

     56   

6.9  

 

Extensions of Time and Adjustment of Compensation

     57   

6.10

 

Delay

     58   

6.11

 

Contractor Obligation to Mitigate Delay

     58   

6.12

 

Separated Contract Price Adjustments in Change Orders

     58   

ARTICLE 7

 

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

     58   

7.1  

 

Contract Price

     58   

7.2  

 

Interim Payments

     59   

7.3  

 

Final Completion and Final Payment

     63   

7.4  

 

Payments Not Acceptance of Work

     63   

7.5  

 

Payments Withheld

     64   

7.6  

 

Interest on Late Payments and Improper Collection

     65   

7.7  

 

Offset

     65   

7.8  

 

Procedure for Withholding, Offset and Collection on the Letter of Credit

     65   

7.9  

 

Payment Error

     65   

 

ii



--------------------------------------------------------------------------------

ARTICLE 8

 

TITLE AND RISK OF LOSS

     66   

8.1  

 

Title

     66   

8.2  

 

Risk of Loss

     66   

ARTICLE 9

 

INSURANCE AND LETTER OF CREDIT

     67   

9.1  

 

Insurance

     67   

9.2  

 

Irrevocable Standby Letter of Credit

     68   

9.3  

 

DSU Insurance

     70   

ARTICLE 10

 

OWNERSHIP OF DOCUMENTATION

     70   

10.1

 

Work Product

     70   

10.2

 

Owner Provided Documents

     72   

10.3

 

License to Use Liquefaction Facility

     73   

ARTICLE 11

 

COMPLETION

     73   

11.1

  Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and
Performance Testing, LNG Production and Ready for Ship Loading Time Test      73
  

11.2

 

Notice and Requirements for Substantial Completion

     76   

11.3

 

Owner Acceptance of RFSU and Substantial Completion

     77   

11.4

 

Minimum Acceptance Criteria and Performance Liquidated Damages

     78   

11.5

 

Punchlist

     80   

11.6

 

Notice and Requirements for Final Completion

     80   

11.7

 

Operations Activities

     81   

ARTICLE 12

 

WARRANTY AND CORRECTION OF WORK

     82   

12.1

 

Warranty

     82   

12.2

 

Correction of Work Prior to Substantial Completion

     83   

12.3

 

Correction of Work After Substantial Completion

     84   

12.4

 

Assignability of Warranties

     85   

12.5

 

Waiver of Implied Warranties

     85   

ARTICLE 13

 

DELAY LIQUIDATED DAMAGES AND SCHEDULE BONUS

     85   

13.1

 

Delay Liquidated Damages

     85   

13.2

 

Schedule Bonus

     86   

ARTICLE 14

 

CONTRACTOR’S REPRESENTATIONS

     86   

14.1

 

Corporate Standing

     86   

14.2

 

No Violation of Law; Litigation

     86   

14.3

 

Licenses

     86   

14.4

 

No Breach

     86   

14.5

 

Corporate Action

     87   

14.6

 

Financial Solvency

     87   

ARTICLE 15

 

OWNER’S REPRESENTATIONS

     87   

15.1

 

Standing

     87   

15.2

 

No Violation of Law; Litigation

     87   

 

iii



--------------------------------------------------------------------------------

15.3

 

Licenses

     87   

15.4

 

No Breach

     87   

15.5

 

Corporate Action

     88   

15.6

 

Financial Solvency

     88   

ARTICLE 16

 

DEFAULT, TERMINATION AND SUSPENSION

     88   

16.1

 

Default by Contractor

     88   

16.2

 

Termination for Convenience by Owner

     90   

16.3

 

Suspension of Work

     91   

16.4

 

Suspension by Contractor

     91   

16.5

 

Termination by Contractor

     92   

16.6

 

Termination in the Event of an Extended Force Majeure

     93   

16.7

 

Termination in the Event of Delayed Notice to Proceed

     93   

16.8

 

Contractor’s Right to Terminate

     93   

ARTICLE 17

 

RELEASES AND INDEMNITIES

     93   

17.1

 

General Indemnification

     93   

17.2

 

Injuries to Contractor’s Employees and Damage to Contractor’s Property

     95   

17.3

 

Injuries to Owner’s Employees and Damage to Owner’s Property

     95   

17.4

 

Patent and Copyright Indemnification Procedure

     97   

17.5

 

Lien Indemnification

     98   

17.6

 

Owner’s Failure to Comply with Applicable Law

     98   

17.7

 

Landowner Claims

     98   

17.8

 

Legal Defense

     99   

17.9

 

Enforceability

     100   

ARTICLE 18

 

DISPUTE RESOLUTION

     100   

18.1

 

Negotiation

     100   

18.2

 

Arbitration

     101   

18.3

 

Continuation of Work During Dispute

     101   

18.4

 

Escrow of Certain Disputed Amounts By Owner

     102   

ARTICLE 19

 

CONFIDENTIALITY

     102   

19.1

 

Contractor’s Obligations

     102   

19.2

 

Owner’s Obligations

     102   

19.3

 

Definitions

     103   

19.4

 

Exceptions

     103   

19.5

 

Equitable Relief

     103   

19.6

 

Term

     103   

ARTICLE 20

 

LIMITATION OF LIABILITY

     104   

20.1

 

Contractor Aggregate Liability

     104   

20.2

 

Limitation on Contractor’s Liability for Liquidated Damages

     106   

20.3

 

Liquidated Damages In General

     106   

20.4

 

Consequential Damages

     107   

20.5

 

Exclusive Remedies

     107   

20.6

 

Applicability

     107   

20.7

 

Term Limit

     108   

 

iv



--------------------------------------------------------------------------------

ARTICLE 21

 

MISCELLANEOUS PROVISIONS

     108   

21.1  

 

Entire Agreement

     108   

21.2  

 

Amendments

     108   

21.3  

 

Joint Effort

     108   

21.4  

 

Captions

     108   

21.5  

 

Notice

     108   

21.6  

 

Severability

     109   

21.7  

 

Assignment

     109   

21.8  

 

No Waiver

     110   

21.9  

 

Governing Law

     110   

21.10

 

Successors and Assigns

     110   

21.11

 

Attachments and Schedules

     110   

21.12

 

Obligations

     110   

21.13

 

Further Assurances

     110   

21.14

 

Priority

     110   

21.15

 

Restrictions on Public Announcements

     111   

21.16

 

Potential Lenders, Potential Equity Investors and Equity Participants

     111   

21.17

 

Foreign Corrupt Practices Act

     112   

21.18

 

Parent Guarantee

     112   

21.19

 

Language

     112   

21.20

 

Counterparts

     112   

21.21

 

Federal Energy Regulatory Commission Approval

     112   

21.22

 

Owner’s Lender

     112   

21.23

 

Independent Engineer

     113   

21.24

 

Liquefaction Facility

     113   

21.25

 

Survival

     113   

 

v



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A    Scope of Work and Basis of Design for Stage 2         SCHEDULE
A-1                    Scope of Work         SCHEDULE A-2            FEED
Documents ATTACHMENT B    Contractor Deliverables for Stage 2 ATTACHMENT C   
Payment Schedule for Stage 2         SCHEDULE C-1            Aggregate Labor and
Skills Price Milestone Payment Schedule         SCHEDULE C-2   
        Aggregate Labor and Skills Price Monthly Payment Schedule
        SCHEDULE C-3            Aggregate Equipment Price Milestone Payment
Schedule         SCHEDULE C-4            Estimated Monthly Payments for Stage 2
Liquefaction Facility ATTACHMENT D    Form of Change Order for Stage 2
        SCHEDULE D-1            Change Order Form for Stage 2         SCHEDULE
D-2            Unilateral Change Order Form for Stage 2         SCHEDULE D-3   

        Contractor’s Change Order Request Form for Stage 2/Contractor’s Response
to a Change

        Order Proposed by Owner for Stage 2

        SCHEDULE D-4            Unit Rates for Change Orders Performed on a Time
and Material Basis ATTACHMENT E    Project Schedule for Stage 2 ATTACHMENT F   
Key Personnel and Contractor’s Organization for Stage 2 ATTACHMENT G    Major
Subcontracts, Major Sub-subcontracts, Bulk Subcontracts, Major Equipment,
Approved Subcontractors and Sub-subcontractors for Stage 2 ATTACHMENT H    Form
of Limited Notice to Proceed and Notice to Proceed for Stage 2         SCHEDULE
H-1            Form of Limited Notice to Proceed for Stage 2         SCHEDULE
H-2            Form of Notice to Proceed for Stage 2

 

vi



--------------------------------------------------------------------------------

ATTACHMENT I                    Form of Contractor’s Invoices for Stage 2
        SCHEDULE I-1            Form of Contractor’s Interim Invoice
        SCHEDULE I-2            Form of Contractor’s Final Invoice ATTACHMENT J
   HSE Plan Requirements for Stage 2 ATTACHMENT K    Form of Lien and Claim
Waivers for Stage 2         SCHEDULE K-1            Contractor’s Interim
Conditional Lien Waiver for Stage 2         SCHEDULE K-2            Contractor’s
Interim Unconditional Lien Waiver for Stage 2         SCHEDULE K-3   
        Subcontractor’s Interim Conditional Lien Waiver for Stage 2
        SCHEDULE K-4            Subcontractor’s Interim Unconditional Lien
Waiver for Stage 2         SCHEDULE K-5            Contractor’s Final
Conditional Lien and Claim Waiver for Stage 2                 EXHIBIT K-5-1   
                Contractor’s Final Conditional Lien Waiver for Stage 2
                EXHIBIT K-5-2                    Contractor’s Final Conditional
Claim Waiver for Stage 2         SCHEDULE K-6            Contractor’s Final
Unconditional Lien and Claim Waiver for Stage 2                 EXHIBIT K-6-1   
                Contractor’s Final Unconditional Lien Waiver for Stage 2
                EXHIBIT K-6-2                    Contractor’s Final
Unconditional Claim Waiver for Stage 2         SCHEDULE K-7   
        Subcontractor’s Final Conditional Lien and Claim Waiver for Stage 2
                EXHIBIT K-7-1                    Subcontractor’s Final
Conditional Lien Waiver for Stage 2                 EXHIBIT K-7-2   
                Subcontractor’s Final Conditional Claim Waiver for Stage 2
        SCHEDULE K-8            Subcontractor’s Final Unconditional Lien and
Claim Waiver for Stage 2                 EXHIBIT K-8-1   
                Subcontractor’s Final Unconditional Lien Waiver for Stage 2
                EXHIBIT K-8-2                    Subcontractor’s Final
Unconditional Claim Waiver for Stage 2 ATTACHMENT L    Form of RFSU Completion
Certificate for Stage 2

 

vii



--------------------------------------------------------------------------------

ATTACHMENT M    Form of Substantial Completion Certificate for Stage 2
ATTACHMENT N                Form of Final Completion Certificate for Stage 2
ATTACHMENT O    Insurance Requirements for Stage 2 ATTACHMENT P    Contractor
Permits for Stage 2 ATTACHMENT Q    Owner Permits for Stage 2 ATTACHMENT R   
Stage 2 Form of Irrevocable, Standby Letter of Credit ATTACHMENT S    Stage 2
Performance Tests and Commissioning Tests ATTACHMENT T    Stage 2 Performance
Guarantee, Performance Liquidated Damages, Minimum Acceptance Criteria, and
Delay Liquidated Damages ATTACHMENT U    Owner Provided Items and Responsibility
for Stage 2 ATTACHMENT V    Pre-Commissioning, Commissioning, Start-Up, and
Training for Stage 2 ATTACHMENT W    Spare Parts for Stage 2         SCHEDULE
W-1            Form of Operating Spare Parts List ATTACHMENT X    Work in Stage
1 Liquefaction Facility ATTACHMENT Y    Site, Stage 1 Site, Stage 2 Site and
Off-Site Rights of Way and Easements ATTACHMENT Z    Landowner Access for Stage
2 ATTACHMENT AA    Form of Acknowledgement and Consent Agreement for Stage 2
ATTACHMENT BB    Form of Owner Confirmations for Stage 2         SCHEDULE BB-1
           Form of Owner Quarterly Confirmation ATTACHMENT CC    Independent
Engineer Activities for Stage 2 ATTACHMENT DD    Form of Escrow Agreement for
Stage 2 ATTACHMENT EE    Provisional Sums for Stage 2 ATTACHMENT FF    Form of
Parent Guarantee for Stage 2

 

viii



--------------------------------------------------------------------------------

CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “Agreement”),
dated as of the 6th Day of December, 2013 (the “Contract Date”), is entered into
by and between CORPUS CHRISTI LIQUEFACTION, LLC, a Delaware limited liability
company, having its principal place of business at 700 Milam, Suite 800,
Houston, Texas 77002 (“Owner”), and BECHTEL OIL, GAS AND CHEMICALS, INC., a
Delaware corporation, having an address at 3000 Post Oak Boulevard, Houston,
Texas 77056 (“Contractor” and, together with Owner, each a “Party” and together
the “Parties”).

RECITALS

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
services for (a) the engineering, procurement and construction of a turnkey LNG
liquefaction facility comprised of one LNG train with a nominal production
capacity of approximately 4.5 mtpa, one LNG storage tank with a working capacity
of 160,000 cubic meters, the completion of one marine berth (East), and certain
offsites, utilities, and supporting infrastructure to be owned by Owner and
located at the Stage 2 Site (as defined below), which is located in San Patricio
County and Nueces County near Portland, Texas, and all appurtenances thereto (as
more fully described herein, “the Stage 2 Liquefaction Facility”), and (b) the
commissioning, start-up and testing of the Stage 2 Liquefaction Facility, all as
further described herein (collectively, the “Project”); and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing engineering, procurement,
construction, commissioning, start-up and testing services on a fixed price,
turnkey basis (which fixed price is separated for tax purposes);

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 In addition to other defined terms used throughout this Agreement, when used
herein, the following capitalized terms have the meanings specified in this
Section 1.1.

“AAA” has the meaning set forth in Section 18.2.

“AAA Rules” has the meaning set forth in Section 18.2.

“Acceleration Schedule” has the meaning set forth in Section 5.6A.

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.



--------------------------------------------------------------------------------

“Aggregate Cap” has the meaning set forth in Section 20.1A.

“Aggregate Equipment Price” has the meaning set forth in Section 7.1A.

“Aggregate Labor and Skills Price” has the meaning set forth in Section 7.1B.

“Aggregate Provisional Sum” has the meaning set forth in Section 7.1C.

“Agreement” means this Agreement for the performance of the Work (including all
Attachments, Schedules and Exhibits attached hereto), as it may be amended from
time to time in accordance with this Agreement.

“Applicable Codes and Standards” means any and all codes, standards or
requirements applicable to the Work set forth or listed in Attachment A, in any
Applicable Law (subject to an adjustment by Change Order in accordance with
Section 6.2A.1), or which are set forth or listed in any document or Drawing
listed in Attachment A, which codes, standards and requirements shall govern
Contractor’s performance of the Work, as provided herein, provided that, with
respect to Applicable Codes and Standards which are not set forth in any
Applicable Law, any reference herein to such Applicable Codes and Standards
shall refer to those Applicable Codes and Standards set forth or listed in any
document or Drawing listed in Attachment A.

“Applicable Law” means all laws, statutes, ordinances, orders, decrees,
injunctions, licenses, Permits, approvals, rules and regulations, including any
conditions thereto, of any Governmental Instrumentality having jurisdiction over
all or any portion of the Site, the Off-Site Rights of Way and Easements or the
Project or performance of all or any portion of the Work or the operation of the
Project, or other legislative or administrative action of a Governmental
Instrumentality, or a final decree, judgment or order of a court which relates
to the performance of Work hereunder.

“Books and Records” has the meaning set forth in Section 3.13A.

“Bulk Order Subcontractors” means the Subcontractors listed as such in
Attachment G.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

“CAD” has the meaning set forth in Section 3.3E.

“Carve-Outs” has the meaning set forth in Section 20.1.

“Change in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to Applicable Law (excluding changes to tax laws where
such taxes are based upon Contractor’s income or profits/losses) that occurs and
takes effect after May 15, 2011. A Change in Law shall include any official
change in the interpretation or application of Applicable Law (including
Applicable Codes and Standards set forth in Applicable Law), provided that such
change is expressed in writing by the applicable Governmental Instrumentality.

 

- 2 -



--------------------------------------------------------------------------------

“Change Order” means, after the execution of this Agreement, any of the
following: (i) a written order issued by Owner to Contractor, in the form of
Schedule D-2, (ii) a written instrument signed by both Parties in the form of
Schedule D-1, in each case executed pursuant to the applicable provisions of
Article 6, or (iii) a determination issued pursuant to Article 18, that
authorizes an addition to, deletion from, suspension of, or any other
modification or adjustment to the requirements of this Agreement, including the
Work or any Changed Criteria.

“Changed Criteria” has the meaning set forth in Section 6.1A.

“Cheniere” means Cheniere Energy, Inc.

“Collateral Agent” means the collateral agent under the credit agreement for the
financing of the Project.

“Commissioning Feed Gas” has the meaning set forth in Section 4.8C.

“Commissioning LNG” has the meaning set forth in Section 11.1C.

“Commissioning Period” has the meaning set forth in Attachment T.

“Confidential Information” has the meaning set forth in Section 19.3.

“Confirmed Acceleration Directive” has the meaning set forth in Section 5.6A.

“ConocoPhillips Intellectual Property” has the meaning set forth in
Section 10.1D.

“ConocoPhillips License Agreement” means the license agreement between
ConocoPhillips Company and Owner relating to the Optimized Cascade Process for
Subproject 3.

“ConocoPhillips Work Product” has the meaning set forth in Section 10.1D.

“Consequential Damages” has the meaning set forth in Section 20.4.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems owned, rented or leased by
Contractor or its Subcontractors or Sub-subcontractors for use in accomplishing
the Work, but not intended for incorporation into the Project.

“Construction Equipment Lessor” means the Subcontractor or Sub-subcontractor, as
the case may be, who rents or leases Construction Equipment.

“Contract Date” has the meaning set forth in the preamble.

 

- 3 -



--------------------------------------------------------------------------------

“Contract Price” has the meaning set forth in Section 7.1, as may be adjusted by
Change Order in accordance with the terms of this Agreement.

“Contractor” has the meaning set forth in the preamble hereto.

“Contractor Existing Intellectual Assets” has the meaning set forth in
Section 10.1A.

“Contractor Group” means (i) Contractor and its Affiliates and (ii) the
respective directors, officers, agents, employees, and representatives of each
Person specified in clause (i) above.

“Contractor Permits” means the Permits listed in Attachment P and any other
Permits (not listed in either Attachment P or Attachment Q) necessary for
performance of the Work which are required to be obtained in Contractor’s name
pursuant to Applicable Law.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner specifying any and all limitations of
such Person’s authority, and acceptable to Owner, who shall have complete
authority to act on behalf of Contractor on all matters pertaining to this
Agreement or the Work including giving instructions and making changes in the
Work. The Contractor Representative as of the Contract Date is designated in
Section 2.2B.

“Contractor’s Confidential Information” has the meaning set forth in
Section 19.2.

“Controlled Areas” has the meaning set forth in Attachment Y.

“Cool Down” means the controlled process by which a process system is taken from
its ambient condition (purged and cleaned of air, moisture and debris, etc.) and
cooled down to its cryogenic temperature (at or below—260°F) through the use of
LNG, which shall be set forth in the Project Commissioning Plan. A system has
achieved “Cool Down” when it has reached its cryogenic temperature in a stable
condition.

“Corrective Work” has the meaning set forth in Section 12.3.

“CPM Schedule” has the meaning set forth in Section 5.4.

“Currency Provisional Sum” has the meaning set forth in Attachment EE.

“Daily Quantities” has the meaning set forth in Section 11.1B.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 16.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means the period commencing upon Substantial
Completion and ending eighteen (18) months thereafter.

 

- 4 -



--------------------------------------------------------------------------------

“Delay Liquidated Damages” has the meaning set forth in Section 13.1.

“Design Basis” means the basis of design and technical limits and parameters of
the Stage 2 Liquefaction Facility as set forth in Attachment A.

“Disclosing Party” has the meaning set forth in Section 19.3.

“Dispute” has the meaning set forth in Section 18.1.

“Dispute Notice” has the meaning set forth in Section 18.1.

“Drawings” means the graphic and pictorial documents showing the design,
location and dimensions of the Stage 2 Liquefaction Facility, generally
including plans, elevations, sections, details, schedules and diagrams, which
are prepared as a part of and during the performance of the Work.

“Effective Date” means the earlier of the date on which Owner issues the
(i) Limited Notice to Proceed in accordance with Section 5.1 or (ii) NTP in
accordance with Section 5.2B.

“Environmental Law” means any Applicable Law relating to (i) pollution;
(ii) protection of human health and safety (to the extent such health and safety
relates to exposure to Hazardous Materials, including any Pre-Existing
Contamination), natural resources or the environment; or (iii) any exposure to,
or presence, generation, manufacture, use, handling, storage, treatment,
processing, transport or disposal, arrangement for transport or disposal, spill,
discharge or other release of Hazardous Materials, including any Pre-Existing
Contamination.

“Equipment” means all equipment, materials, supplies, software, licenses and
systems required for the completion of and incorporation into the Stage 2
Liquefaction Facility. Notwithstanding the foregoing, equipment required to be
engineered, procured or constructed under the Stage 1 EPC Agreement shall not be
considered Equipment under this Agreement.

“Escrow Agent” means the escrow agent under the Escrow Agreement.

“Escrow Agreement” means the escrow agreement between Owner, Escrow Agent and
Contractor, which shall be in the form attached hereto as Attachment DD.

“Escrowed Amounts” has the meaning set forth in Section 18.4.

“Excessive Monthly Precipitation” means that the total precipitation measured at
the Site for the Month that the event in question occurred has exceeded the
following selected probability levels for such Month for Weather Station
TX412015 Corpus Christi International AP, as specified in the National Oceanic
and Atmospheric Administration publication titled “Climatography of the U.S.
No. 81, Supplement No. 1, Monthly Precipitation Probabilities and Quintiles,
1971-2000”:

 

- 5 -



--------------------------------------------------------------------------------

  (1) For the period from Contractor’s mobilization to the Site until twenty-one
(21) Months after NTP with respect to Subproject 3, the selected probability
level of 0.6 shall apply; and

 

  (2) For all other periods after Contractor’s mobilization to the Site, the
selected probability level of 0.8 shall apply.

The Parties recognize that the assessment as to whether or not total
precipitation measured at the Site for a given Month constitutes Excessive
Monthly Precipitation can only be made after the end of the Month in question.

“Feed Document” has the meaning set forth in Attachment A.

“Feed Gas” means the Natural Gas that is to be used as feed stock for the Stage
2 Liquefaction Facility.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Authorization” means the authorization by the FERC granting to Owner the
approvals requested in that certain application filed by Owner with the FERC on
August 31, 2012, in Docket No CP12-507-000 (as may be amended from time to time)
pursuant to Section 3(a) of the Natural Gas Act and the corresponding
regulations of the FERC.

“FERC Authorization for Commissioning” has the meaning set forth in
Section 11.1A.

“Final Completion” means that all Work and all other obligations under this
Agreement (except for that Work and obligations that survive the termination or
expiration of this Agreement, including obligations for Warranties and
correction of Defective Work pursuant to Section 12.3 and any other obligations
covered under Section 11.6), are fully and completely performed in accordance
with the terms of this Agreement, including: (i) the achievement of Substantial
Completion; (ii) the completion of all Punchlist items; (iii) delivery by
Contractor to Owner of a fully executed Final Conditional Lien and Claim Waiver
in the form of Schedule K-5, Exhibits K-5-1 and K-5-2; (iv) delivery by
Contractor to Owner of all documentation required to be delivered under this
Agreement as a prerequisite of achievement of Final Completion, including Record
Drawings; (v) removal from the Site of all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities; (vi) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Lien Waiver Subcontractors in
the form in Schedule K-7, Exhibits K-7-1 and K-7-2; (vii) fully executed Final
Conditional Lien and Claim Waivers from Major Sub-subcontractors in a form
substantially similar to the form in Schedule K-7, Exhibits K-7-1 and K-7-2;
(viii) delivery by Contractor to Owner of a Final Completion Certificate in the
form of Attachment N and as required under Section 11.6; (ix) Contractor has,
pursuant to Section 3.4, delivered to the Project all Operating Spare Parts
required by the Operating Spare Parts List to be delivered to the Project prior
to Final Completion; and (x) if pursuant to Section 11.4A Substantial Completion
was achieved without Contractor having achieved the Performance Guarantee,
Contractor has achieved the Performance Guarantee or has paid the applicable
Performance Liquidated Damages.

 

- 6 -



--------------------------------------------------------------------------------

“Final Completion Certificate” has the meaning set forth in Section 11.6.

“Final Conditional Lien and Claim Waiver” means the waiver and release provided
to Owner by Contractor, Lien Waiver Subcontractors and Major Sub-subcontractors
in accordance with the requirements of Section 7.3, which shall be in the form
of Attachment K, Schedules K-5 and K-7.

“Final Unconditional Lien and Claim Waiver” means the waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.3, which
shall be in the form of Attachment K, Schedules K-6 and K-8.

“Force Majeure” means any act or event that (i) prevents or delays the affected
Party’s performance of its obligations in accordance with the terms of this
Agreement, (ii) is beyond the reasonable control of the affected Party, not due
to its fault or negligence, and (iii) could not have been prevented or avoided
by the affected Party through the exercise of due diligence. Force Majeure may
include catastrophic storms or floods, Excessive Monthly Precipitation,
lightning, tornadoes, hurricanes, a named tropical storm, earthquakes and other
acts of God, wars, civil disturbances, revolution, acts of public enemy, acts of
terrorism, credible threats of terrorism, revolts, insurrections, sabotage,
riot, plague, epidemic, commercial embargoes, expropriation or confiscation of
the Project, epidemics, fires, explosions, industrial action or strike (except
as excluded below), and actions of a Governmental Instrumentality that were not
requested, promoted, or caused by the affected Party. For avoidance of doubt,
Force Majeure shall not include any of the following: (i) economic hardship
unless such economic hardship was otherwise caused by Force Majeure;
(ii) changes in market conditions unless any such change in market conditions
was otherwise caused by Force Majeure; (iii) industrial actions and strikes
involving only the employees of Contractor or any of its Subcontractors; or
(iv) nonperformance or delay by Contractor or its Subcontractors or
Sub-subcontractors, unless such nonperformance or delay was otherwise caused by
Force Majeure.

“Fuel Provisional Sum” has the meaning set forth in Attachment EE.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Geotechnical Reports” means the following reports prepared by Tolunay-Wong
Engineers, Inc. (“TWEI”) and provided by Owner to Contractor prior to the
Contract Date:

 

  (i) “Geotechnical Recommendations Report LNG Tank 2401-A, Corpus Christi LNG
Project, Gregory, Texas”, May 2013;

 

  (ii) “Geotechnical Recommendations Report LNG Tank 2401-B, Corpus Christi LNG
Project, Gregory, Texas”, June 2013;

 

  (iii) “Geotechnical Recommendations Report LNG Tank 2401-C, Corpus Christi LNG
Project, Gregory, Texas”, June 2013;

 

- 7 -



--------------------------------------------------------------------------------

  (iv) “Supplemental Data Report, Volume II, Corpus Christi LNG Project,
Gregory, Texas”, April 2013;

 

  (v) “Geotechnical Report, Corpus Christi Liquefaction Project, Gregory,
Texas”, August 2012;

 

  (vi) “Draft Geotechnical Data Report Corpus Christi LNG Project, Ingleside,
Texas”, May 2012;

 

  (vii) “Supplemental Geotechnical Investigation, Data Report, Corpus Christi
LNG Terminal, Corpus Christi, Texas”, October 2007;

 

  (viii) “Supplemental Geotechnical Investigation, Marine Terminal, Draft Final
Report, Corpus Christi LNG Terminal, Corpus Christi, Texas”, March 2006;

 

  (ix) “Final Report Geotechnical Investigation Berth Area Liquefied Natural Gas
Terminal, Corpus Christi, Texas”, September 2003;

 

  (x) “Slope Stability Analysis – 2.52H:1V Dredged Slope Berth Area Marine
Terminal – Corpus Christi LNG Project Memo”, April 12, 2006;

 

  (xi) “Draft Report Supplemental Geotechnical Investigations Offsite
facilities, Liquefied Natural Gas Terminal, Corpus Christi, Texas”, June 2006;

 

  (xii) Plot of previous borings with tags, dated June 5, 2011;

 

  (xiii) “Geotechnical Investigation, Offsite Facilities, Final Report, Corpus
Christi LNG Terminal, Corpus Christi, Texas”, August 2006;

 

  (xiv) “Geotechnical Investigation, Process Area, Piperack, and Waterline,
Corpus Christi LNG Terminal, Corpus Christi, Texas”, September 2003;

 

  (xv) “Environmental Soil Sampling, Testing Results, Corpus Christi LNG
Terminal”, email August 15, 2003;

 

  (xvi) “Final Report Geotechnical Investigation, LNG Tank Area, Corpus Christi
LNG Terminal, Corpus Christi, Texas”, September 2003, TWEI Project No 03-569;

 

  (xvii) “Geotechnical Investigation, Ethane Tank, Corpus Christi, Texas”, June
2011, TWEI Project No 11.14.050; and,

 

  (xviii) “Final Report, Seismic and Tsunami Hazard Evaluations for the LNG
Export Facility in Corpus Christi, Texas”, URS Corporation, August 7, 2012.

“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the Contract Date that are
commonly used in prudent engineering, procurement and construction to safely
design, construct, pre-commission, commission, start-up and test LNG export,
liquefaction and send-out terminal facilities of similar size and type as the
Project, in accordance with Applicable Law and Applicable Codes and Standards.

 

- 8 -



--------------------------------------------------------------------------------

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Project, the Site or the Off-Site Rights
of Way and Easements.

“Guarantee Conditions” means the LNG Production Rate Guarantee Conditions.

“Guaranteed Substantial Completion Date” has the meaning set forth in
Section 5.3B as may be adjusted by Change Order in accordance with the terms of
this Agreement.

“Guarantor” means Bechtel Global Energy, Inc., a Delaware corporation.

“Hazardous Materials” means any substance that under Environmental Law is
considered to be hazardous or toxic, or that is or may be required to be
remediated, including (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls and processes and certain
cooling systems that use chlorofluorocarbons, (ii) any chemicals, materials or
substances which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” or any words of similar import pursuant to Environmental
Law, or (iii) any other chemical, material, substance or waste, exposure to
which is now or hereafter prohibited, limited or regulated by any Governmental
Instrumentality, or which may be the subject of liability under Environmental
Law for damages, costs or remediation.

“HSE Plan” has the meaning set forth in Section 3.10A.

“Indemnified Party” means any member of the Owner Group or the Contractor Group,
as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

“Independent Engineer” means the engineer(s) employed by Lender.

“Insolvency Event” in relation to any Party or Guarantor means the bankruptcy,
insolvency, liquidation, administration, administrative or other receivership or
dissolution of such Party or Guarantor, and any equivalent or analogous
proceedings by whatever name known and in whatever jurisdiction, and any step
taken (including the presentation of a petition or the passing of a resolution
or making a general assignment or filing for the benefit of its creditors) for
or with a view toward any of the foregoing.

“Insurance Provisional Sum” has the meaning set forth in Attachment EE.

“Intellectual Property” has the meaning set forth in Section 10.1A.

 

- 9 -



--------------------------------------------------------------------------------

“Interim Conditional Lien Waiver” means the conditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.2D, which
shall be in the form of Attachment K, Schedules K-1 and K-3.

“Interim Unconditional Lien Waiver” means the unconditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors, Major
Sub-subcontractors and Bulk Order Subcontractors in accordance with the
requirements of Section 7.2D, which shall be in the form of Attachment K,
Schedules K-2 and K-4.

“Invoice” means Contractor’s request for a payment pursuant to Section 7.2,
which invoice shall be in the form of Attachment I.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2A.

“Landowner” means any landowner that has leased land or provided a right of way
or easement to Owner in connection with the Project.

“Lender” means any entity or entities providing temporary or permanent debt
financing to Owner for the Project.

“Letter of Credit” has the meaning set forth in Section 9.2.

“Level II” means a level of detail in the CPM Schedule that has three hundred
(300) to four hundred (400) activities and has logical relationships at a
summary level. The work breakdown structure in the Level II CPM Schedule is by
Project phase (engineering, procurement, construction, startup and
commissioning) and discipline/commodity (process engineering, mechanical
engineering, etc. for engineering disciplines and Site work, concrete, steel,
piping, etc. for construction). Critical Major Equipment (including bulk
material requirements) and Subcontract procurement and deliveries are captured
in the Level II CPM Schedule. All major schedule milestones are shown. The Level
II CPM Schedule may be resource loaded to check staffing levels or installation
rates.

“Level III” means a level of detail in the CPM Schedule which is an
implementation (control) schedule used to direct the Work by providing schedule
parameters to the more detailed implementation level, identify and resolve
schedule problems, status progress in terms of Milestones, measure the impact of
scope changes and delays, develop recovery plans, and support schedule-related
contractual action. The work breakdown structure in the Level III CPM Schedule
is at an area level, and shall involve over two thousand (2,000) activities. The
Level III CPM Schedule is developed with the assistance of and accepted by
Contractor’s Key Personnel. All Major Equipment (including bulk material
requirements) are scheduled at area level and detailed construction activities
at each commodity level follow the same area concept. The Subcontract schedules
are similarly developed for each area, as applicable.

“Lien Waiver Subcontract” means any Subcontract either (i) having an aggregate
value in excess of *** U.S. Dollars (U.S.$***), (ii) multiple Subcontracts with
one Subcontractor that have an aggregate value in excess of *** U.S. Dollars
(U.S.$***), or (iii) entered into with a Major Subcontractor.

 

- 10 -



--------------------------------------------------------------------------------

“Lien Waiver Subcontractor” is any Subcontractor who has entered into a Lien
Waiver Subcontract.

“Limited Notice to Proceed” or “LNTP” has the meaning set forth in Section 5.1.

“Liquefaction Facility” means collectively Subproject 1, Subproject 2 and
Subproject 3.

“Liquefaction Facility Site” means collectively the Stage 1 Site and the Stage 2
Site as shown in greater detail in Attachment Y.

“Liquidated Damages” means Performance Liquidated Damages and Delay Liquidated
Damages.

“LNG” means liquefied Natural Gas.

“LNG Production Rate” has the meaning set forth in Attachment T.

“LNG Production Rate Guarantee Conditions” has the meaning set forth in
Attachment S.

“LNG Production Rate MAC” has the meaning set forth in Attachment T.

“LNG Production Rate Performance Guarantee” has the meaning set forth in
Attachment T.

“LNG Production Rate Performance Test” has the meaning set forth in Attachment
T.

“LNG Tanker” means any ocean-going vessel used by Owner or its designee for the
transportation of LNG produced at the Liquefaction Facility.

“LNG Train” means, unless otherwise expressly stated in this Agreement, LNG
Train 3.

“LNG Train 1” has the meaning set forth in the Stage 1 EPC Agreement.

“LNG Train 2” has the meaning set forth in the Stage 1 EPC Agreement.

“LNG Train 3” has the meaning set forth in this Agreement and Attachment A.

“LNTP Work” means the Work, if any, defined by the Parties by Change Order which
shall be performed upon issuance of the LNTP.

“Major Equipment” means the items of Equipment listed as such in Attachment G.

“Major Subcontract” means any Subcontract with a Subcontractor for those
portions of the Work listed in Section 1.3 of Attachment G.

 

- 11 -



--------------------------------------------------------------------------------

“Major Subcontractor” means a Subcontractor who enters into a Major Subcontract.

“Major Sub-subcontract” means any Sub-subcontract with a Sub-subcontractor for
those portions of the Work listed in Section 1.4 of Attachment G.

“Major Sub-subcontractor” means a Sub-subcontractor who enters into a Major
Sub-subcontract.

“Milestone” means a designated portion of the Work, as shown in Attachment C,
Schedule C-1.

“Minimum Acceptance Criteria” or “MAC” means the LNG Production Rate MAC.

“Minimum Acceptance Criteria Correction Period” has the meaning set forth in
Section 11.4B.

“MMBtu” means million British thermal units.

“MMSCF” means million SCF.

“MMSCFD” means million SCFD.

“Mobilization Payment” has the meaning set forth in Section 7.2A.

“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.

“Monthly” means an event occurring or an action taken once every Month.

“Monthly Payments” has the meaning set forth in Section 7.2B.

“Monthly Progress Reports” has the meaning set forth in Section 3.19A.3.

“Month N” has the meaning set forth in Section 7.2C.

“Month N-1” means the Month prior to Month N.

“Month N-2” means the Month prior to Month N-1.

“Month N-3” means the Month prior to Month N-2.

“Month N+1” has the meaning set forth in Section 7.2C.1.

“Natural Gas” means combustible gas consisting primarily of methane.

“Non-Hazardous Wastes” means materials destined for discard that do not
constitute Pre-Existing Contamination or any other Hazardous Materials.

“Notice to Proceed” or “NTP” has the meaning set forth in Section 5.2B.

 

- 12 -



--------------------------------------------------------------------------------

“Off-Site Rights of Way and Easements” has the meaning set forth in
Section 4.3B.

“Operating Spare Part Provisional Sum” has the meaning set forth in Attachment
EE.

“Operating Spare Parts” has the meaning set forth in Section 3.4.

“Operating Spare Parts List” has the meaning set forth in Section 3.4.

“Operations Activity” or “Operations Activities” has the meaning set forth in
Section 11.7.

“Optimized Cascade Process” means ConocoPhillips Company’s natural gas cascade
liquefaction process for transforming a methane-rich gas stream from the gas
state to the liquid state wherein refrigerative cooling is provided by three
cascaded refrigeration cycles which employ predominantly pure refrigerants and
wherein the final refrigerant is either methane or predominantly methane in an
open or closed cycle configuration.

“OSBL Facilities” has the meaning specified in the Scope of Facilities.

“Outstanding Claims” has the meaning set forth in Section 20.1B.

“Outstanding Claims Amount” has the meaning set forth in Section 20.1B.

“Owner” has the meaning set forth in the preamble hereto.

“Owner Default” has the meaning set forth in Section 16.5.

“Owner Group” means (i) Owner, its parent, Lender, and each of their respective
Affiliates and (ii) the respective directors, officers, agents, employees and
representatives of each Person specified in clause (i) above.

“Owner Permits” means the Permits listed in Attachment Q and any other Permits
(not listed in either Attachment P or Attachment Q) necessary for performance of
the Work or the operation of the Liquefaction Facility and which are required to
be obtained in Owner’s name pursuant to Applicable Law.

“Owner Quarterly Confirmation” has the meaning set forth in Section 4.1A.

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. The Owner Representative as of the Contract Date
is designated in Section 4.9.

“Owner’s Confidential Information” has the meaning set forth in Section 19.1.

“P&ID’s” means piping and instrumentation diagrams.

“Parent Guarantee” has the meaning set forth in Section 21.18.

 

- 13 -



--------------------------------------------------------------------------------

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

“Payment Schedule” means the schedule of Milestone payments as set forth in
Attachment C, Schedule C-1, and the schedule of Monthly Payments set forth in
Attachment C, Schedule C-2.

“Performance Guarantee” means the LNG Production Rate Performance Guarantee.

“Performance LD Exposure” has the meaning set forth in Section 20.1B.

“Performance Liquidated Damages” has the meaning set forth in Attachment T.

“Performance Test Procedures” has the meaning set forth in Section 11.2.

“Performance Tests” means the tests performed (including any repetition thereof)
to determine whether the Project meets the Performance Guarantee and/or Minimum
Acceptance Criteria set forth in Attachment T, which tests shall be as specified
in and consistent with Attachment S.

“Permit” means any valid waiver, certificate, approval (including FERC
Authorization), consent, license, exemption, variance, franchise, permit,
authorization or similar order or authorization from any Governmental
Instrumentality required to be obtained or maintained in connection with the
Project, the Site, the Work or the Off-Site Rights of Way and Easements,
including any condition or requirement imposed under any of the foregoing.

“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Instrumentality or other entity having
legal capacity.

“Potential Lender” has the meaning set forth in Section 21.16A.

“Pre-Existing Contamination” means Hazardous Materials (i) present in
concentrations that exceed action levels which trigger a duty to investigate or
respond as established under Environmental Law to protect human health and
safety, (ii) located at the Site or the Off-Site Rights of Way and Easements,
and (iii) that pre-date Contractor’s and its Subcontractors’ and
Sub-subcontractors’ commencement of any Work under this Agreement, excluding any
Hazardous Materials which Contractor is responsible for under the Stage 1 EPC
Agreement.

“Pre-Substantial Completion Liabilities” has the meaning set forth in
Section 20.1B.

“Prohibited Areas” has the meaning set forth in Attachment Y.

“Project” has the meaning set forth in the recitals hereto.

 

- 14 -



--------------------------------------------------------------------------------

“Project Commissioning Plan” means the detailed plan which shall be provided by
Contractor to Owner in accordance with Attachment V.

“Project Insurances” has the meaning set forth in Attachment EE.

“Project Schedule” means the schedule for performance of the Work, including the
date for NTP, Target Substantial Completion Date and the Guaranteed Substantial
Completion Date, as more particularly described in Attachment E.

“Provisional Sum” means, collectively or individually, the Insurance Provisional
Sum, the Operating Spare Part Provisional Sum, the 9% Nickel and Cryogenic-Rebar
Provisional Sum, the Currency Provisional Sum, and the Fuel Provisional Sum.

“PSIG” means pounds per square inch, gauge.

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not materially interrupt nor affect the safe
operation of all or any part of the Project after Substantial Completion, as
more fully described in Section 11.5 of this Agreement.

“Qualified Research Expenditures” means the costs funded by Owner under this
Agreement that are incurred in connection with Work performed by Contractor, its
Subcontractors and Sub-subcontractors which meet all of the requirements of
Section 41(d)(1) of the Internal Revenue Code of 1986, as amended, and which are
related to the development or improvement of a business component of the
Project.

“Ready for Performance Testing” means that all of the following have occurred
with respect to Subproject 3: (i) Subproject 3 has started operation and
successfully produced LNG; (ii) all OSBL Facilities required for Subproject 3 to
start operation and successfully produce LNG are operational sufficiently to
start the Performance Test; (iii) Contractor has completed all procurement,
fabrication, assembly, erection, installation, and pre-commissioning checks and
tests of the Project to ensure that the entire Work, and each component thereof,
was sufficiently fabricated, assembled, erected and installed so as to be
capable of being operated safely within the requirements contained in this
Agreement; and (iv) all portions of the Project have attained the state of
completion necessary for commencement of the LNG Production Rate Performance
Test.

“Ready for Start Up” or “RFSU” means that all of the following have occurred
with respect to Subproject 3: (i) Contractor has completed all applicable Work
in accordance with the requirements contained in this Agreement to ensure that
Subproject 3 is ready for use to receive Natural Gas; and (ii) Contractor has
delivered to Owner a RFSU Completion Certificate for Subproject 3 in the form of
Attachment L as required under Section 11.1A.

“Receiving Party” has the meaning set forth in Section 19.3.

“Record Drawings and Specifications” means final, record Drawings and
Specifications of the Project showing the “as-built” conditions of the completed
Project, as required under Attachment B. The foregoing record Drawings are also
referred to herein as “Record Drawings”.

 

- 15 -



--------------------------------------------------------------------------------

“Recovery Schedule” has the meaning set forth in Section 5.5.

“Reduction” has the meaning set forth in Section 20.1B.

“Reduction Date” has the meaning set forth in Section 20.1B.

“RFSU Completion Certificate” has the meaning set forth in Section 11.1A.

“Safety Standards” has the meaning set forth in Section 3.10A.

“SCF” means standard cubic feet.

“SCFD” means standard cubic feet per Day.

“Schedule Bonus” has the meaning specified in Section 13.2A.

“Schedule Bonus Date” has the meaning specified in Section 13.2A.

“Scope of Facilities” has the meaning set forth in Attachment A.

“Scope of Work” means the description of Work to be performed by Contractor as
set forth in this Agreement, including as more specifically set forth in
Attachment A.

“SEC” means the Securities and Exchange Commission or any successor entity
thereto.

“Ship Loading Time Test” means the commissioning test performed to measure LNG
Tanker loading time, which test shall be as specified in and consistent with
Attachment S.

“Site” means the Liquefaction Facility Site.

“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work, which are prepared as a
part of and during the performance of the Work.

“Stage 1 EPC Agreement” means the engineering, procurement and construction
agreement between Owner and Contractor dated December 6th, 2013 for the
engineering, procurement, construction, commissioning, start-up and testing of
Subproject 1 and Subproject 2, to be located at the Stage 1 Site.

“Stage 1 Liquefaction Facility” means the facilities that are engineered,
procured and constructed pursuant to the Stage 1 EPC Agreement, including LNG
Train 1, LNG Train 2 and related facilities to be engineered, procured,
constructed, pre-commissioned, commissioned and tested by Contractor under the
Stage 1 EPC Agreement, as further described in the Stage 1 EPC Agreement.

 

- 16 -



--------------------------------------------------------------------------------

“Stage 1 Site” means those areas where the Stage 1 Liquefaction Facility will be
located as further described in the Stage 1 EPC Agreement and shown in greater
detail in Attachment Y.

“Stage 2 Liquefaction Facility” means the facilities contemplated in this
Agreement (including the Scope of Work) at the Stage 2 Site, including LNG Train
3 and related facilities to be engineered, procured, constructed,
pre-commissioned, commissioned and tested by Contractor under this Agreement.

“Stage 2 Site” means those areas where the Stage 2 Liquefaction Facility will be
located as shown in greater detail in Attachment Y.

“Start Up” means the start-up of Subproject 3 or portion thereof as described in
Attachment V.

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

“Subcontractor” means any Person, including an Equipment supplier or vendor, who
has a direct contract with Contractor to manufacture or supply Equipment which
is a portion of the Work, to lease Construction Equipment to Contractor in
connection with the Work, or to otherwise perform a portion of the Work.

“Subproject” means, unless otherwise expressly stated in this Agreement,
Subproject 3 which shall compose the entire Project.

“Subproject 1” has the meaning set forth in the Stage 1 EPC Agreement.

“Subproject 2” has the meaning set forth in the Stage 1 EPC Agreement.

“Subproject 3” is comprised of LNG Train 3 of the Stage 2 Liquefaction Facility
and all OSBL Facilities required for LNG Train 3 to receive Natural Gas, produce
LNG, transfer LNG to the Tanks and then load LNG Tankers from the Tanks.

“Substantial Completion” means that all of the following have occurred with
respect to Subproject 3: (i) the Minimum Acceptance Criteria has been achieved;
(ii) the Performance Guarantee has been achieved, or if the Performance
Guarantee has not been achieved but the MAC has been achieved, Contractor either
(A) has paid the applicable Performance Liquidated Damages or (B) elects or is
directed to take corrective actions to achieve the Performance Guarantee
pursuant to Section 11.4A(ii); (iii) the Work (including training in accordance
with Section 3.5 and the delivery of all documentation required as a condition
of Substantial Completion under this Agreement (including documentation required
for operation, including test reports)) has been completed in accordance with
the requirements of this Agreement other than any Work which meets the
definition of Punchlist; (iv) Contractor has delivered to Owner the Substantial
Completion Certificate in the form of Attachment M, as required under
Section 11.2; (v) Contractor has obtained all Contractor Permits; and
(vi) Contractor has, pursuant to Section 3.4, delivered to the Site all
Operating Spare Parts required by the Operating Spare Parts List to be delivered
to the Site prior to Substantial Completion.

 

- 17 -



--------------------------------------------------------------------------------

“Substantial Completion Certificate” has the meaning set forth in Section 11.2.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person, including an Equipment supplier or vendor,
who has a direct or indirect contract with a Subcontractor or another
Sub-subcontractor to manufacture or supply Equipment which comprises a portion
of the Work, to lease Construction Equipment to Subcontractor or another
Sub-subcontractor in connection with the Work, to perform a portion of the Work
or to otherwise furnish labor or materials.

“Subsurface Soil Conditions” means subsurface conditions at the Site and the
Off-Site Rights of Way and Easements (excluding subsurface Pre-Existing
Contamination and any other subsurface Hazardous Materials).

“Tank” means any of the LNG tanks located at the Site, unless otherwise
specifically stated.

“Target Substantial Completion Date” means the date specified in Attachment E,
which represents the target date for achieving Substantial Completion.

“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
value-added, sales and use taxes (excluding any Texas Sales and Use Taxes on
Equipment), gross receipts, license, payroll, federal, state, local or foreign
income, environmental, profits, premium, franchise, property, excise, capital
stock, import, stamp, transfer, employment, occupation, generation, privilege,
utility, regulatory, energy, consumption, lease, filing, recording and activity
taxes, levies, duties, fees, charges, imposts and withholding, together with any
and all penalties, interest and additions thereto.

“Technical Services Agreement” means the Technical Services Agreement between
Corpus Christi Liquefaction, LLC and Contractor, dated December 21, 2011.

“Texas Construction Anti-Indemnity Statute” means Texas Statutes and Codes
Annotated, Insurance Code §151.

“Texas Sales and Use Tax” means Texas state, county, and local-option sales and
use tax.

“Third Party” means any Person other than a member of (i) the Contractor Group,
(ii) the Owner Group, or (iii) any Subcontractor or Sub-subcontractor or any
employee, officer or director of such Subcontractor or Sub-subcontractor.

“Unit Rates” has the meaning set forth in Section 6.1C.

 

- 18 -



--------------------------------------------------------------------------------

“USACE” means the United States Army Corps of Engineers.

“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Windstorms” has the meaning set forth in Section 8.2.

“Work” means the work obligations, duties and responsibilities to be performed
by or on behalf of Contractor under this Agreement in connection with the
procurement, engineering, design, fabrication, erection, installation,
manufacture, inspection, repair (including Corrective Work), testing (including
Performance Tests), training, pre-commissioning, commissioning and placing into
service of the Stage 2 Liquefaction Facility and the related component
Equipment, and the required related labor and materials, all in accordance with
the terms of this Agreement and the various Attachments, including Attachment A.

“Work Product” has the meaning set forth in Section 10.1A.

“9% Nickel and Cryogenic-Rebar Provisional Sum” has the meaning set forth in
Attachment EE.

1.2 The meanings specified in this Article 1 are applicable to both the singular
and plural. As used in this Agreement, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to this Agreement taken as a whole, and
the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof. Reference in this Agreement to an Article or
Section shall be a reference to an Article or Section contained in this
Agreement (and not in any Attachments, Schedules or Exhibits to this Agreement)
unless expressly stated otherwise, and a reference in this Agreement to an
Attachment or Schedule shall be a reference to an Attachment or Schedule
attached to this Agreement unless expressly stated otherwise.

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1 Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of this Agreement which may appear
to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner. Nevertheless, Contractor shall comply with all provisions, terms and
conditions of this Agreement, and the fact that Contractor is an independent
contractor does not relieve it from its responsibility to fully, completely,
timely and safely perform the Work in compliance with this Agreement. Except to
the extent set forth in this Agreement, including Sections 6.1C, 6.2D, 11.7 and
16.3, and subject at all times to Section 6.7, Owner shall not be entitled to
issue any instruction or directive

 

- 19 -



--------------------------------------------------------------------------------

to Contractor or any of its Subcontractors or Sub-subcontractors in connection
with performance of the Work. Owner shall provide a copy to Contractor of any
written communication from Owner to any Subcontractor or Sub-subcontractor that
relates to Contractor’s performance of the Work.

2.2 Key Personnel, Organization Chart and Contractor Representative.

A. Key Personnel and Organization Chart. Attachment F sets forth Contractor’s
organizational chart to be implemented for the Work and also contains a list of
key personnel (“Key Personnel” or “Key Persons”) from Contractor’s organization
who will be assigned to the Work. Key Personnel shall, unless otherwise
expressly stated in Attachment F, be devoted full-time to the Work until
Substantial Completion, and Key Personnel shall not be removed or reassigned
without Owner’s prior written approval (such approval not to be unreasonably
withheld); provided, however, Owner’s prior written approval shall not be
required in the event Contractor removes or reassigns a Key Person at any time
prior to Owner’s issuance of the NTP. All requests for the substitution of Key
Personnel shall include a detailed explanation and reason for the request and
the resumes of professional education and experience for a minimum of two
(2) candidates of equal or greater qualifications and experience. Should Owner
approve of the replacement of a Key Person, Contractor shall, so far as
reasonably practicable, allow for an overlap of at least one (1) week during
which both the Key Person to be replaced and the Owner-approved new Key Person
shall work together full time. The additional cost of any replacement of such
Key Personnel and overlap time shall be entirely at Contractor’s expense. Owner
shall have the right, but not the obligation, at any time to reasonably request
that Contractor replace any Key Person with another employee acceptable to
Owner. In such event, Contractor shall reasonably consider Owner’s request that
Contractor replace such Key Person.

B. Contractor Representative. Contractor designates *** as the Contractor
Representative. Notification of a change in Contractor Representative shall be
provided in advance, in writing, to Owner. The Contractor Representative is a
Key Person.

2.3 Subcontractors and Sub-subcontractors. Owner acknowledges and agrees that
Contractor intends to have portions of the Work accomplished by Subcontractors
pursuant to written Subcontracts between Contractor and such Subcontractors, and
that such Subcontractors may have certain portions of the Work performed by
Sub-subcontractors. All Subcontracts shall, so far as reasonably practicable, be
consistent with the terms or provisions of this Agreement. No Subcontractor or
Sub-subcontractor is intended to be or shall be deemed a third-party beneficiary
of this Agreement. Contractor shall be fully responsible to Owner for the acts
and omissions of Subcontractors and Sub-subcontractors and of Persons directly
or indirectly employed by either of them in the performance of the Work, as it
is for the acts or omissions of Persons directly employed by Contractor. The
work of any Subcontractor or Sub-subcontractor shall be subject to inspection by
Owner to the same extent as the Work of Contractor. All Subcontractors and
Sub-subcontractors and their respective personnel on Site or who may come on the
Site or the Off-Site Rights of Way and Easements are to be instructed by
Contractor in the terms and requirements of Contractor’s safety and
environmental protection regulations and policies and shall be expected to
comply with such regulations. In the event that any personnel are not adhering
to such regulations and policies, such personnel shall be removed by Contractor.
In no event shall

 

- 20 -



--------------------------------------------------------------------------------

Contractor be entitled to any adjustment of the Contract Price or Project
Schedule as a result of compliance with such regulations and policies set forth
in the HSE Plan, or any removal of personnel necessitated by non-compliance.
Nothing contained herein shall (i) create any contractual relationship between
any Subcontractor and Owner, or between any Sub-subcontractor and Owner, or
(ii) obligate Owner to pay or cause the payment of any amounts to Subcontractor
or Sub-subcontractor.

2.4 Subcontracts and Sub-subcontracts.

A. Approved List. Section 1.7 of Attachment G sets forth a list of contractors
and suppliers that Contractor and Owner have agreed are approved for selection
as Subcontractors for the performance of that portion of the Work specified in
Attachment G. Approval by Owner of any Subcontractors or Sub-subcontractors does
not relieve Contractor of any responsibilities under this Agreement.

B. Additional Proposed Major Subcontractors. In the event that Contractor is
considering the selection of a Subcontractor not listed in Section 1.7 of
Attachment G for a Major Subcontract, Contractor shall (i) notify Owner of such
proposed Subcontractor as soon as reasonably practicable during the selection
process and furnish to Owner all information reasonably requested by Owner with
respect to Contractor’s selection criteria, and (ii) notify Owner no less than
ten (10) Business Days prior to the execution of the Subcontract with such
Subcontractor not listed on Attachment G. Owner shall have the discretion, not
to be unreasonably exercised, to reject any such proposed Subcontractor.
Contractor shall not enter into any Subcontract with a proposed Subcontractor
that is rejected by Owner in accordance with the preceding sentence. Owner shall
undertake in good faith to review the information provided by Contractor
pursuant to this Section 2.4B expeditiously and shall notify Contractor of its
decision to accept or reject a proposed Subcontractor as soon as practicable
after such decision is made. Failure of Owner to accept or reject a proposed
Subcontractor within ten (10) Business Days shall be deemed to be an acceptance
of such Subcontractor, but Owner’s acceptance of a proposed Subcontractor shall
in no way relieve Contractor of its responsibility for performing the Work in
compliance with this Agreement. After execution of such Subcontract, the
Subcontract shall be considered a Major Subcontract and the Subcontractor shall
be considered a Major Subcontractor.

C. Other Additional Proposed Subcontractors. For any Subcontractor not covered
by Section 2.4A or 2.4B and which would be entering into either (a) a
Subcontract having an aggregate value in excess of *** U.S. Dollars (U.S.$***),
or (b) multiple Subcontracts having an aggregate value in excess of *** U.S.
Dollars (U.S.$***), Contractor shall, within fifteen (15) Business Days after
the execution of any such Subcontract, notify Owner in writing of the selection
of such Subcontractor and inform Owner generally what portion of the Work such
Subcontractor is performing.

D. Delivery of Subcontracts. Within ten (10) Days of Owner’s request, Contractor
shall furnish Owner with a copy of any Subcontract, excluding provisions
regarding pricing, discount or credit information, payment terms, payment
schedules, retention, performance security, bid or proposal data, and any other
information which Contractor or any Subcontractor reasonably considers to be
commercially sensitive information.

 

- 21 -



--------------------------------------------------------------------------------

E. Terms of Major Subcontracts and Sub-subcontracts. In addition to the
requirements in Section 2.3 and without in any way relieving Contractor of its
full responsibility to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors, each Major Subcontract and each Major Sub-subcontract shall
contain the following provisions:

1. the Major Subcontract and the Major Sub-subcontract may be assigned to Owner
without the consent of the respective Major Subcontractor or Major
Sub-subcontractor; provided, however, with respect to each Construction
Equipment rental or lease agreement that falls within the definition of Major
Subcontract or Major Sub-subcontract, Contractor shall only be obligated to use
its best efforts to include a provision that such agreement may be assigned to
Owner without the consent of the respective Construction Equipment Lessor; and

2. so far as reasonably practicable, the Major Subcontractor and the Major
Sub-subcontractor shall comply with all requirements and obligations of
Contractor to Owner under this Agreement, as such requirements and obligations
are applicable to the performance of the work under the respective Major
Subcontract or Major Sub-subcontract.

F. Contractor’s Affiliates. If Contractor subcontracts with an Affiliate of
Contractor for certain Work, and such Affiliate subcontracts with any entities
for a portion of the Work undertaken by such Affiliate, such entities shall be
treated as a Subcontractor under this Agreement.

2.5 Contractor Acknowledgements.

A. The Agreement. Prior to the execution of this Agreement, under the Technical
Services Agreement, Contractor performed engineering, cost estimating and
related services and developed, provided or verified all of the information that
forms the Scope of Work and Design Basis (subject to Section 4.8) listed in
Attachment A, for the purpose of determining that such information is adequate
and sufficiently complete for Contractor to engineer, procure, construct,
pre-commission, commission, start-up and test a fully operational LNG export,
liquefaction and send-out terminal facility for the Contract Price, within the
required times set forth in the Project Schedule, and in accordance with all
requirements of this Agreement, including Applicable Codes and Standards,
Applicable Law, Warranties, Minimum Acceptance Criteria and Performance
Guarantee. Accordingly, subject to Section 4.8 and Section 3.1 of Attachment A,
Contractor (i) hereby agrees that it shall have no right to claim or seek an
increase in the Contract Price or an adjustment to the Project Schedule with
respect to any incomplete, inaccurate or inadequate information that may be
contained or referenced in Attachment A, (ii) hereby waives and releases Owner
from and against any such claims, and (iii) shall not be relieved of its
responsibility to achieve all requirements under this Agreement (including
meeting Applicable Codes and Standards, Applicable Law, Minimum Acceptance
Criteria and

 

- 22 -



--------------------------------------------------------------------------------

Performance Guarantee) due to any such incomplete, inaccurate or inadequate
information. Subject to Section 4.8, Owner makes no guaranty or warranty,
express or implied, as to the accuracy, adequacy or completeness of any
information that is contained in or referenced in Attachment A.

B. Conditions of the Site.

1. Subject to adjustment as appropriate pursuant to Section 4.3, Contractor
agrees and acknowledges that it is sufficiently familiar with the Site (to the
extent related to the Work) and the Off-Site Rights of Way and Easements to
perform the Work in accordance with the Project Schedule, and understands the
climate, terrain, logistics, and other difficulties that it may encounter in
performing the Work in accordance with the Project Schedule. Except as otherwise
provided in this Agreement, including Contractor’s rights pursuant to
Section 6.8A, Contractor waives any right to claim an adjustment in the Contract
Price or the Project Schedule in respect of any failure to timely perform the
Work in accordance with the Project Schedule as a result of any of the following
conditions at the Site: (i) river levels, topography; (ii) climatic conditions,
tides, and seasons; (iii) availability of laborers, Subcontractors,
Sub-subcontractors, Construction Equipment or any other items or supplies;
(iv) adequate availability and transportation of Equipment; and (v) breakdown or
other failure of Construction Equipment; provided, however, that Contractor does
not assume the risk or waive its rights with respect to those conditions in
Section 2.5B.2. This Section 2.5B.1 shall not affect the rights of Contractor
with respect to Change Orders in accordance with Section 4.3.

2. If Contractor encounters Subsurface Soil Conditions (including any subsurface
man-made objects, e.g. below grade tanks, vaults or pipelines) that (i) are
materially different from the information regarding such Subsurface Soil
Conditions as provided in the Geotechnical Reports (including the encountering
of Subsurface Soil Conditions that could not reasonably be anticipated by
Contractor using GECP based on the information provided in the Geotechnical
Reports) and (ii) adversely affects (a) Contractor’s costs of performance of the
Work, (b) Contractor’s ability to perform the Work in accordance with the
Project Schedule or (c) Contractor’s ability to perform any material obligation
under this Agreement, Contractor shall be entitled to a Change Order; provided
that Contractor complies with the requirements set forth in Sections 6.2, 6.5
and 6.9. Notwithstanding anything to the contrary in this Section 2.5B.2, to the
extent Contractor encounters Pre-Existing Contamination, then Section 3.17 shall
control.

C. Applicable Law and Applicable Codes and Standards. Contractor has
investigated to its satisfaction Applicable Law in existence as of May 15, 2011
and Applicable Codes and Standards set forth or listed in any document or
Drawing listed in Attachment A, and warrants that it can perform the Work at the
Contract Price and within the Project Schedule in accordance with such
Applicable Law and such Applicable Codes and Standards. Contractor shall perform
the Work in accordance with Applicable Law and such Applicable Codes and
Standards; provided, however, Contractor shall be entitled to a

 

- 23 -



--------------------------------------------------------------------------------

Change Order for any Change in Law to the extent allowed under Section 6.2A.1.
Contractor shall advise Owner of any change in Applicable Codes and Standards
which does not constitute a Change in Law and, upon such advisement, Owner may
elect, at its sole option, to implement a change in accordance with
Section 6.1D.

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES

3.1 Scope of Work.

A. Generally. Subject to Section 3.1B, the Work shall be performed on a turnkey
basis and shall include all of the Work required to achieve RFSU, Substantial
Completion, and Final Completion in accordance with the requirements of this
Agreement, including achieving the Minimum Acceptance Criteria and Performance
Guarantee. Contractor shall be required to integrate and use Owner’s operations
personnel in its pre-commissioning, commissioning, testing, and start-up
efforts, subject to Owner’s obligations under Section 4.4. Contractor shall
perform the Work in accordance with GECP, Applicable Law, Applicable Codes and
Standards, and all other terms and provisions of this Agreement, with the
explicit understanding that the Stage 2 Liquefaction Facility will operate as an
LNG export, liquefaction and send-out terminal facility meeting all requirements
and specifications of this Agreement, and that once completed pursuant to the
Stage 1 EPC Agreement, the Stage 1 Liquefaction Facility will continue to
operate as an LNG export, liquefaction and send out terminal facility. It is
understood and agreed that the Work shall include any incidental work that can
reasonably be inferred as necessary to complete the Project in accordance with
GECP, Applicable Law, Applicable Codes and Standards, and all other terms and
provisions of this Agreement, excluding only those items which Owner has
specifically agreed to provide under the terms of this Agreement. Without
limiting the generality of the foregoing, the Work is more specifically
described in Attachment A.

B. Exception to Scope of Work. Contractor shall not be responsible for providing
(i) the Owner Permits; (ii) Feed Gas; (iii) those requirements set forth under
Sections 4.3, 4.4 and 4.8; (iv) legal description of the Site (or Off-Site
Rights of Way and Easements) and a survey of the Site (or Off-Site Rights of Way
and Easements) showing the boundaries of the Site (or Off-Site Rights of Way and
Easements) and one survey control point pursuant to Section 4.6; and (v) any
other obligations or requirements set forth in this Agreement as required to be
performed by Owner.

3.2 Specific Obligations . Without limiting the generality of Section 3.1 or the
requirements of any other provision of this Agreement, Contractor shall:

A. procure, supply, transport, handle, properly store, assemble, erect and
install all Equipment;

B. provide construction, construction management (including the furnishing of
all Construction Equipment used in the field, and all Site supervision and craft
labor), inspection and quality control services required to ensure that the Work
is performed in accordance herewith;

 

- 24 -



--------------------------------------------------------------------------------

C. negotiate all guarantees, warranties, delivery schedules and performance
requirements with all Subcontractors so that all Subcontracts are, so far as
reasonably practicable, consistent with this Agreement, as set forth in Sections
2.3 and 2.4;

D. perform shop and other inspections of the work of Subcontractors and
Sub-subcontractors as required by Contractor to ensure that such work meets all
of the requirements of this Agreement;

E. ensure that the Work is performed in accordance with the Project Schedule;

F. until Substantial Completion, conduct and manage all pre-commissioning,
start-up, operations, commissioning, and Performance Testing, while supervising
and directing operating personnel provided by Owner;

G. obtain all Contractor Permits;

H. provide assistance, information and documentation as reasonably requested by
Owner to enable Owner to obtain the Owner Permits; provided that such
assistance, information and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor);

I. provide training for Owner’s operating and maintenance personnel per
Section 3.5;

J. cooperate with and respond promptly to reasonable inquiries from Owner;
provided that such cooperation shall not include Contractor’s provision of
information, testimony, documents or data by Contractor’s employees under oath
(unless specifically authorized by Contractor) and activities outside the field
of Contractor’s expertise, training or experience of personnel assigned to the
performance of the Work under this Agreement (except to the extent provided for
by Change Order issued pursuant to Section 6.1 and agreed by Contractor);

K. be responsible for connecting the Stage 2 Liquefaction Facility to the
permanent utilities to the extent set forth in Attachment A;

L. be responsible for connecting the Stage 2 Liquefaction Facility to the Stage
1 Liquefaction Facility;

M. supply all initial fills, excluding Feed Gas; and

 

- 25 -



--------------------------------------------------------------------------------

N. perform all design and engineering Work in accordance with this Agreement,
including that specified in Section 3.3.

3.3 Design and Engineering Work.

A. General. Contractor shall, as part of the Work, perform all design and
engineering Work in accordance with this Agreement and cause the Work to meet
and achieve the requirements of this Agreement, including achieving the Minimum
Acceptance Criteria and Performance Guarantee.

B. Drawings and Specifications. Upon receipt of the Limited Notice to Proceed or
Notice to Proceed issued in accordance with Sections 5.1 and 5.2, Contractor
shall commence the preparation of the Drawings and Specifications for all Work
relating to such LNTP or NTP. The Drawings and Specifications shall be based on
the requirements of this Agreement, including the Scope of Work, Design Basis,
GECP, Applicable Codes and Standards and Applicable Law.

C. Review Process.

1. Submission by Contractor. Contractor shall submit copies of the Drawings and
Specifications specified in Attachment B to Owner for formal review, comment or
disapproval in accordance with Attachment B.

2. Review Periods. Owner shall have up to ten (10) Business Days from its
receipt of Drawings and Specifications submitted in accordance with
Section 3.3C.1 to issue to Contractor written comments, proposed changes and/or
written disapprovals of the submission of such Drawings and Specifications to
Contractor.

If Owner does not issue any comments, proposed changes or written disapprovals
within such time periods, Contractor may proceed with the development of such
Drawings and Specifications and any construction relating thereto, but Owner’s
lack of comments or disapproval, if applicable, shall in no event constitute an
approval of the matters received by Owner.

In the event that Owner disapproves the Drawings or Specifications submitted in
accordance with Section 3.3C.1 (which disapproval shall not be unreasonably
issued), Owner shall provide Contractor with a written statement of the reasons
for such rejection within the time period required for Owner’s response, and
Contractor shall provide Owner with revised and corrected Drawings and
Specifications as soon as possible thereafter. In the event Owner unreasonably
disapproves such Drawings and Specifications and such unreasonable disapproval
adversely impacts Contractor’s costs or ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to a Change
Order; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9.

 

- 26 -



--------------------------------------------------------------------------------

Provided that Owner has not disapproved of the Drawings and Specifications
submitted in accordance with Section 3.3C.1, such Drawings and Specifications
shall be the Drawings and Specifications that Contractor shall use to construct
the Work; provided that Owner’s lack of disapproval of or comments on, or any
approval by Owner of, any Drawings and Specifications shall not in any way be
deemed to limit or in any way alter Contractor’s responsibility to perform and
complete the Work in accordance with the requirements of this Agreement.

D. Design Licenses. Contractor shall perform all design and engineering Work in
accordance with Applicable Law, and all Drawings and Specifications shall be
signed and stamped by design professionals licensed in accordance with
Applicable Law.

E. CAD Drawings. Those Drawings and Record Drawings specified in Attachment A
and Attachment B and prepared by Contractor or its Subcontractors or
Sub-subcontractors under this Agreement shall be prepared using computer aided
design (“CAD”). Contractor shall provide Drawings, including Record Drawings, in
their native formats as set forth in Attachment B along with six (6) hard
copies.

F. Progress P&ID’s. During the Project, Contractor shall maintain and provide
Owner with access to a marked, up-to-date set of P&ID’s maintained for and by
Contractor.

G. Record Drawings and Specifications. As a condition precedent to Final
Completion, Contractor shall deliver to Owner the Record Drawings and
Specifications in accordance with Attachment A and Attachment B.

H. Other Information. Contractor shall deliver copies of all other documents
required to be delivered pursuant to Attachment B within and in accordance with
the requirements and timing set forth in Attachment B.

3.4 Spare Parts .

A. Operating Spare Parts. Not later than three hundred sixty-five (365) Days
prior to the Guaranteed Substantial Completion Date, Contractor shall deliver to
Owner a detailed list of all manufacturer and Contractor-recommended spare parts
and special tools necessary for operating and maintaining all Equipment
(including components and systems of such Equipment) for two (2) years following
Substantial Completion (“Operating Spare Parts”). Within thirty (30) Days
thereafter, Owner shall specify in writing which items on the list it wishes
Contractor to purchase and whether such items are requested to be delivered to
the Site prior to Substantial Completion or Final Completion. Within a further
thirty (30) Days, Contractor shall confirm the extent to which it is able to
comply with Owner’s request and shall submit to Owner the final list of
Operating Spare Parts to be purchased. The list of Operating Spare Parts to be
procured by Contractor and delivered to Owner (“Operating Spare Parts List”)
shall be mutually agreed upon via a Change Order. Prior to and as a condition
precedent to Substantial Completion, Contractor shall deliver to the Site all
Operating Spare Parts required by the above referenced Change Order to be
delivered to the Site prior to Substantial Completion as set forth in the
Operating Spare Parts List. Prior to and as a condition to achieving Final
Completion, Contractor shall deliver to the Site all Operating Spare Parts
required to be delivered to the Site prior to

 

- 27 -



--------------------------------------------------------------------------------

Final Completion as set forth in the Operating Spare Parts List. The Operating
Spare Parts List shall include all information specified in Schedule W-1. A
Provisional Sum for the cost of Operating Spare Parts is included in the
Contract Price as set forth in Section 7.1 and Attachment EE.

3.5 Training Program in General. As part of the Work, a reasonable number of
personnel designated by Owner in its sole discretion (but not to exceed the
number of Persons listed in Attachment V) shall be given a training course
designed and administered by Contractor, which shall be based on the outline of
the program contained in Attachment V and shall cover at a minimum the following
topics: (i) the testing of each item of Equipment; (ii) the start-up, operation
and shut-down of each item of Equipment; (iii) the performance of routine,
preventative and emergency maintenance for each item of Equipment; and
(iv) spare parts to be maintained for each item of Equipment, and their
installation and removal. Training shall be provided by personnel selected by
Contractor who, in Contractor’s and the Equipment Subcontractor’s or
Sub-subcontractor’s judgment, are qualified to provide such training, and shall
take place at such locations and at such times as agreed upon by the Parties.
Contractor shall provide trainees with materials described in Attachment V.
Contractor shall also provide to Owner all training materials and aids developed
to conduct such training in order to facilitate future training by Owner of
additional personnel.

3.6 Environmental Regulations and Environmental Compliance . Without limitation
of Section 3.1, Contractor shall perform the Work and shall design, construct,
pre-commission, commission, start-up and test the Stage 2 Liquefaction Facility,
in compliance with Contractor’s HSE Plan. Contractor shall (1) dispose of all
Non-Hazardous Wastes to the extent generated by Contractor or its Subcontractors
or Sub-subcontractors during the performance of the Work and (2) be responsible
for removing from the Site Hazardous Materials (x) brought onto the Site by
Contractor or any of its Subcontractors or Sub-subcontractors, unless Owner
otherwise agrees in writing that such Hazardous Materials may remain at the Site
after Substantial Completion, or (y) generated by Contractor or its
Subcontractors or Sub-subcontractors during performance of the Work,
respectively (but excluding any Pre-Existing Contamination which shall be
governed by Section 3.17). With respect to such Non-Hazardous Wastes and
Hazardous Materials that Contractor has the responsibility to dispose or remove
pursuant to this paragraph, Contractor shall remove and dispose of same in
off-Site locations permitted to receive such Non-Hazardous Wastes and Hazardous
Materials. Contractor shall deliver to Owner (i) notice of any pending or
threatened material environmental claim with respect to the Project, and
(ii) promptly upon their becoming available, copies of material written
communications with any Governmental Instrumentality relating to any such
material environmental claim.

3.7 Construction Equipment. Contractor shall furnish all Construction Equipment
necessary and appropriate for the timely and safe completion of the Work in
compliance with this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, Contractor shall be responsible for damage to or
destruction or loss of, from any cause whatsoever, all such Construction
Equipment. Contractor shall require all insurance policies (including policies
of Contractor and all Subcontractors and Sub-subcontractors) in any way relating
to such Construction Equipment to include clauses stating that each underwriter
will waive all rights of recovery, under subrogation or otherwise, against
Owner, Lender and any Owner Affiliates.

 

- 28 -



--------------------------------------------------------------------------------

3.8 Employment of Personnel.

A. Contractor shall not employ, or permit any Subcontractor or Sub-subcontractor
to employ, at the Site, in connection with its performance under this Agreement,
any Person who is demonstrably not skilled or qualified in the work assigned to
such Person. Contractor agrees to promptly remove (or to require any
Subcontractor to remove) from its services in connection with the Work any
Person who does not meet the foregoing requirements. In addition, Contractor
agrees that, after receipt of written notice from Owner, it shall promptly
remove from the Work any employee or agent of Contractor or of Contractor’s
Subcontractors or Sub-subcontractors who, in Owner’s reasonable opinion, is
unsafe, incompetent, careless, unqualified to perform the Work assigned to such
Person, creates an unsafe work environment, disregards the terms and conditions
of this Agreement, or is interrupting, interfering with or impeding the timely
and proper completion of the Work. NOTWITHSTANDING THE FOREGOING, OWNER SHALL
HAVE NO LIABILITY AND CONTRACTOR AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES, OF WHATSOEVER KIND OR
NATURE, WHICH MAY DIRECTLY OR INDIRECTLY ARISE OR RESULT FROM CONTRACTOR OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR CHOOSING TO TERMINATE THE EMPLOYMENT OF ANY
SUCH EMPLOYEE (INCLUDING ANY KEY PERSONS) OR REMOVE SUCH EMPLOYEE FROM THE
PROJECT WHO FAILS TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY
OWNER TO HAVE SUCH EMPLOYEE REMOVED FROM THE WORK. Any such employee shall be
replaced at the cost and expense of Contractor or the relevant Subcontractor, as
appropriate; provided, however, that should (i) Contractor disagree with Owner’s
identification of an individual for removal from the performance of services
under this Section 3.8A, (ii) Owner not retract its request for removal upon
being advised of such disagreement, and (iii) such individual does not in fact
conform to the foregoing criteria for removal, CONTRACTOR SHALL BE ENTITLED TO A
RECIPROCAL INDEMNITY FROM OWNER IN RESPECT TO ANY CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES OF WHATEVER KIND OR NATURE,
WHICH MAY DIRECTLY OR INDIRECTLY ARISE FROM CONTRACTOR’S REMOVAL OF ANY SUCH
EMPLOYEE (INCLUDING ANY KEY PERSONS) FROM THE PROJECT.

B. Contractor is responsible for maintaining labor relations in such manner
that, so far as reasonably practicable, there is harmony among workers.
Contractor and its Subcontractors and Sub-subcontractors shall conduct their
labor relations in accordance with the recognized prevailing local area
practices. Contractor shall inform Owner promptly of any labor dispute,
anticipated labor dispute, request or demand by a labor organization, its
representatives or members which may reasonably be expected to affect the Work.
Contractor further agrees to inform Owner, before any commitments are made,
during the negotiations of any agreements or understandings with local or
national labor organizations.

 

- 29 -



--------------------------------------------------------------------------------

3.9 Clean-Up. Contractor shall, to Owner’s reasonable satisfaction, at all
reasonable times keep the Site free from all waste materials or rubbish caused
by the activities of Contractor or any of its Subcontractors or
Sub-subcontractors. As soon as practicable after the completion of all Punchlist
items, Contractor shall remove, at its own cost, all of its Construction
Equipment and remove from the Site all waste material and rubbish that was
generated or brought on to the Site by Contractor or any of its Subcontractors
or Sub-subcontractors. The Site shall be restored to the extent, if any,
required by Attachment A. In the event of Contractor’s failure to comply with
any of the foregoing, Owner may accomplish the same; provided, however, that
Contractor shall be responsible for all reasonable costs associated with such
removal and/or restoration, including costs associated with permitting and
transportation.

3.10 HSE Plan; Security.

A. Contractor recognizes and agrees that safety and physical security are of
paramount importance in the performance of the Work and that Contractor is
responsible for performing the Work in a safe and physically secure manner. No
later than sixty (60) Days after Owner’s issuance of the earlier of LNTP or NTP,
Contractor shall submit to Owner for its review a health, safety and
environmental plan (including a drug testing program) meeting the requirements
set forth in Attachment J (the “HSE Plan”). Contractor further agrees to perform
the Work in accordance with the health, safety and environmental rules and
standards of Applicable Law, GECP and the HSE Plan (collectively, the “Safety
Standards”), and, subject to Sections 3.17 and 4.7, Contractor shall assume all
costs associated with compliance therewith. Owner’s review of the HSE Plan shall
not in any way relieve Contractor of its obligations under this Agreement
(including Contractor’s obligations to conduct the Work in accordance with the
health, safety and environmental rules of Applicable Law and GECP). Contractor
shall appoint one or more (as appropriate) safety representative(s) reasonably
acceptable to Owner who shall be resident at the Site, have responsibility to
correct unsafe conditions or unsafe acts associated with the Work and the
Project, act on behalf of Contractor on health, safety and environmental
matters, and participate in periodic safety meetings with Owner. Contractor
further agrees to provide or cause to be provided necessary training and safety
equipment to its employees, Subcontractors and Sub-subcontractors and to Owner
personnel temporarily visiting the Site to ensure their compliance with the
foregoing Safety Standards and enforce the use of such training and safety
equipment. Contractor shall maintain all accident, injury and any other records
required by Applicable Law or by Permit and shall furnish Owner a Monthly
summary of injuries and labor hours lost due to injuries. Should Owner at any
time observe Contractor, or any of its Subcontractors or Sub-subcontractors,
performing the Work at the Site in violation of the Safety Standards or in an
unsafe manner, or in a manner that would, if continued, violate the Safety
Standards or become unsafe, then Owner shall have the right (but not the
obligation) to require Contractor to stop the affected Work until such time as
the manner of performing such Work has been rendered safe; provided, however,
that at no time shall Contractor be entitled to an adjustment of the Contract
Price or Project Schedule based on such Work stoppage. Contractor shall be
responsible for the security, fencing, guarding, lighting, and supervision of
the Stage 2 Liquefaction Facility until all of the requirements of Substantial
Completion have been satisfied. With respect to all Work within the applicable
portion of the Stage 1 Site after substantial completion of Subproject 1 under
the Stage 1 EPC

 

- 30 -



--------------------------------------------------------------------------------

Agreement and the Stage 1 Site after substantial completion of Subproject 2
under the Stage 1 EPC Agreement, Contractor shall comply, and cause its
Subcontractors and Sub-subcontractors to comply, with Owner’s health, safety,
security and environmental policies governing Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement.

B. All Work performed hereunder, as applicable, shall comply with the minimum
federal safety standards for the design, installation, inspection, testing,
construction, extension, operation, replacement, and maintenance of facilities
contained in Title 49, Code of Federal Regulations, Parts 192 (to the extent
applicable) and 193 and in Title 33 C.F.R. Part 127. Contractor shall comply
with requirements of the Operator Qualification Program that are outlined in
Sub-Part H of 49 C.F.R. Part 193 and Sub-Part G of C.F.R. Part 195, where
applicable, in connection with the Work. The term “pipeline facilities” shall
include new and existing pipe, rights-of-way, and any equipment, facility, or
building used in the transportation of gas, including LNG, or treatment of gas
during the course of transportation. The term “transportation of gas” shall
include the gathering, transmission, or distribution of gas by pipeline or the
storage of gas.

3.11 Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, whether on the Site or otherwise, Contractor shall
take such action as may be reasonable and necessary to prevent, avoid or
mitigate injury, damage, or loss and shall, as soon as reasonably possible,
report any such incidents, including Contractor’s response thereto, to Owner. If
Contractor fails to take such action and the emergency requires immediate
action, then Owner, with or without notice to Contractor may, but shall be under
no obligation to, take reasonable action as required to address such emergency.
The taking of any such action by Owner, or Owner’s failure to take any action,
shall not limit Contractor’s liability. Contractor shall reimburse Owner in an
amount equal to the reasonable costs incurred by Owner in taking such action.

3.12 Contractor Permits. Contractor shall be responsible for obtaining the
Contractor Permits. Contractor shall provide Owner with copies of such
Contractor Permits as soon as reasonably practicable after they are obtained.
Contractor shall provide information, assistance and documentation to Owner as
reasonably requested in connection with the Owner Permits; provided that such
information, assistance and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor).

3.13 Books, Records and Audits.

A. Contractor shall keep full and detailed books, construction logs, records,
daily reports, schedules, accounts, payroll records, receipts, statements,
electronic files, correspondence and other pertinent documents as may be
necessary for proper management under this Agreement, as required under
Applicable Law or this Agreement, and in any way relating to this Agreement
(“Books and Records”). Contractor shall maintain all such Books and Records in
accordance with GAAP and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion, or such greater period of time
as may be required under Applicable Law.

 

- 31 -



--------------------------------------------------------------------------------

B. Upon reasonable notice, Owner shall have the right to have audited
Contractor’s Books and Records by Owner’s third party auditors but only (i) to
the extent necessary to validate payments made to Contractor or invoiced by
Contractor for any Change Orders based on a time and materials basis, and
(ii) for any costs paid with respect to any Provisional Sums; except that these
rights shall not extend to lump sums, or the composition of fixed unit rates or
percentages. When requested by Owner, Contractor shall provide Owner’s third
party auditors with reasonable access to all such relevant Books and Records,
and Contractor’s personnel shall cooperate with such third party auditors to
effectuate the audit or audits hereunder. Owner shall have the right upon
consent of Contractor (such consent not to be unreasonably withheld or delayed)
to have the third party auditors copy all such Books and Records. Contractor
shall bear all costs incurred by it in assisting with audits performed pursuant
to this Section 3.13 except that copying of Contractor’s Books and Records shall
be at Owner’s expense. Contractor shall include audit provisions identical to
this Section 3.13 in all Major Subcontracts. No access to Books and Records
shall be granted to any of Owner’s third party auditors until such third party
auditor has signed a confidentiality agreement with Contractor in accordance
with the standard practice in the auditing industry for audits of this kind. The
restrictions in this Section 3.13B to the audit rights of Owner shall not be
used by Contractor to avoid any obligations Contractor might have to produce
documents under Applicable Law or in any litigation or arbitration against
Contractor or against Guarantor under the Parent Guarantee.

C. Contractor shall not, and shall provide that its Subcontractors,
Sub-subcontractors and agents or employees of any of them shall not, without
Owner’s prior written approval, (i) pay any commissions or fees, or grant any
rebates, to any employee or officer of Owner or its Affiliates, (ii) favor
employees or officers of same with gifts or entertainment of a significant cost
or value, or (iii) enter into any business arrangements with employees or
officers of same.

3.14 Tax Accounting.

A. Subject to Sections 3.14B and 4.5A, within a reasonable period of time
following a request thereof by Owner, Contractor shall provide Owner’s tax
consultant with any information (including Books and Records) regarding
quantities and descriptions of any Equipment installed on or ordered for the
Project and any other information as Owner’s tax consultant may deem reasonably
necessary in connection with the preparation of Owner’s tax returns (including
information reasonably required to determine the amount of Qualified Research
Expenditures incurred in connection with the Work) or other tax documentation in
connection with the Project; provided, however, if, in connection with such
preparation, Owner’s tax consultant requests information relating to the actual
cost for any item of Work and such item of Work is included in the Contract
Price or in any fixed price Change Order, Contractor shall provide such
information to Owner’s tax consultant. The Parties agree that such tax
consultant shall not disclose to Owner the actual

 

- 32 -



--------------------------------------------------------------------------------

cost incurred by Contractor or its Subcontractors or Sub-subcontractors for any
item of Work (including Equipment) included in the Contract Price. No access to
the aforementioned information (including Book and Records) shall be granted to
Owner’s tax consultant until such tax consultant has signed a confidentiality
agreement with Contractor in accordance with the standard practice in the
auditing industry for audits of this kind. Owner shall bear the cost of its own
tax consultants in connection with any audits pursuant to Section 3.14.

B. Contractor acknowledges that Owner is pursuing ad valorem tax exemptions
through the Texas Commission on Environmental Quality, and upon request by
Owner, Contractor shall provide to Owner and Owner’s tax consultant access to
documentation required or requested by the Texas Commission on Environmental
Quality or any other Governmental Instrumentality in order for Owner to perfect
such exemption related to the Aggregate Equipment Price for the Equipment
included in an Owner provided list. No access to the aforementioned information
shall be granted to Owner’s tax consultant until such tax consultant has signed
a confidentiality agreement with Contractor in accordance with the standard
practice in the auditing industry for audits of this kind. Documentation shall
reasonably consist of Equipment name or Equipment reference number, a
description of the Equipment, and the sale price of the Equipment included in an
Owner provided list necessary to support the exemption of such Equipment. If
reasonably requested by Owner, Contractor agrees to offer similar assistance to
Owner toward any other federal, state or local program that is enacted and would
allow for a reduction, rebate, abatement, or exemption of (i) Taxes, (ii) Texas
Sales and Use Tax, or (iii) a grant of economic development incentives.

3.15 Temporary Utilities, Roads, Facilities and Storage. Until Substantial
Completion, Contractor shall provide and pay for all temporary utilities (i.e.,
electricity, water (other than the water provided by Owner for the hydrotest in
accordance with Attachment U), communication, cable, telephone, waste and sewer)
necessary for the performance of the Work, including installation and usage
costs. Subject to Section 4.3, Contractor shall construct and maintain temporary
access and haul roads as may be necessary for the proper performance of this
Agreement. Contractor shall provide Owner with sufficient office space at the
time of Contractor’s mobilization at the Site to accommodate Owner’s Site
representative and support staff at the Site. Contractor shall provide Owner
with all office space, construction trailers, utilities, storage and
warehousing, security, telephones, furnishings, and other temporary facilities
required for their oversight of the Work, as set forth in more detail in
Attachment A. Once title to Equipment has passed to Owner as set forth in
Section 8.1B, such Equipment shall, if stored at a location other than on the
Site, be segregated from other goods, and shall be clearly marked as “Property
of Corpus Christi Liquefaction, LLC”.

3.16 Subordination of Liens. Contractor hereby subordinates any mechanics’ and
materialmen’s liens or other claims or encumbrances that may be brought by
Contractor against any or all of the Work, the Site or the Project to any liens
granted in favor of Lender, whether such lien in favor of Lender is created,
attached or perfected prior to or after any such liens, claims or encumbrances,
and shall require its Subcontractors and Sub-subcontractors to similarly
subordinate their lien, claim and encumbrance rights. Contractor agrees to
comply with reasonable requests of Owner for supporting documentation required
by Lender in connection

 

- 33 -



--------------------------------------------------------------------------------

with such subordination, including any necessary lien subordination agreements
by Contractor. Nothing in this Section 3.16 shall be construed as a limitation
on or waiver by Contractor of any of its rights under Applicable Law to file a
lien or claim or otherwise encumber the Project as security for any undisputed
payments owed to it by Owner hereunder which are past due; provided that such
lien, claim or encumbrance shall be subordinate to any liens granted in favor of
Lenders.

3.17 Hazardous Materials.

A. Contractor shall not, nor shall it permit or allow any Subcontractor or
Sub-subcontractor to, bring any Hazardous Materials on the Site or the Off-Site
Rights of Way and Easements and shall bear all responsibility and liability for
such Hazardous Materials that are brought on the Site or the Off-Site Rights of
Way and Easements by Contractor or its Subcontractors or Sub-subcontractors;
provided that Contractor shall not have responsibility or liability for any such
Hazardous Materials that Owner expressly permits in writing to remain on Site
after Substantial Completion; provided further that Contractor and its
Subcontractors and Sub-subcontractors may bring onto the Site or the Off-Site
Rights of Way and Easements such Hazardous Materials as are necessary to perform
the Work so long as the same is done in compliance with Environmental Law,
Applicable Codes and Standards, and the HSE Plan, and Contractor shall remain
responsible and liable for all such Hazardous Materials; provided that
Contractor shall not have responsibility or liability for any such Hazardous
Materials that Owner expressly permits in writing to remain on Site after
Substantial Completion.

B. Owner hereby discloses to Contractor that certain portions of the Site or the
Off-Site Rights of Way and Easements contain or may contain Pre-Existing
Contamination. Owner acknowledges that: (i) none of Contractor or its
Subcontractors or Sub-subcontractors have created or contributed to the creation
or existence of the Pre-Existing Contamination; and (ii) in the performance of
the Work under this Agreement (to the extent that such performance is in
compliance with the conditions and procedures required for performing Work in
Controlled Areas (and the restrictions against entry into Prohibited Areas) as
described in Attachment Y), none of Contractor or its Subcontractors or
Sub-subcontractors are in any way responsible or liable for any Pre-Existing
Contamination or exacerbation thereof, except in either case for exacerbation
for which Contractor is responsible under Section 3.17E of this Agreement.
Contractor has no obligation to identify, characterize, manage, manifest, treat,
store, remediate, remove, transport or dispose of any Pre-Existing
Contamination.

C. Owner has disclosed to Contractor all material reports, studies and written
Governmental Instrumentality documentation in Owner’s and its Affiliates’
possession regarding the location, character, scope and extent of Pre-Existing
Contamination.

D. If Contractor or its Subcontractors or Sub-subcontractors encounters any
Pre-Existing Contamination in the performance of Work, Contractor shall:
(i) suspend the performance of the Work in the affected area; (ii) notify Owner
immediately; and (iii) to the extent reasonably practicable, continue working in
the non-affected areas. None of Contractor or its Subcontractors or
Sub-subcontractors shall be required to resume Work in connection with such
Pre-Existing Contamination or in any area affected thereby until

 

- 34 -



--------------------------------------------------------------------------------

Owner has: (i) obtained any required permits or other approvals related thereto;
(ii) delivered to Contractor a written notice (x) specifying that any affected
area is or has been rendered suitable for the resumption of Work in compliance
with Environmental Law or (y) specifying any special conditions under which such
Work may be resumed in compliance with Environmental Law. To the extent that any
such suspension adversely affects Contractor’s or its Subcontractors’ or
Sub-subcontractors’ cost or time for performance of the Work in accordance with
the requirements of this Agreement, Contractor shall be entitled to an
appropriate Change Order pursuant to Section 6.2A.10.

E. If under such circumstances described in Section 3.17D Contractor or any of
its Subcontractors or Sub-subcontractors fail to stop Work or notify Owner or
fail to comply with the conditions and procedures required for performing Work
in Controlled Areas (or the restrictions against entry into Prohibited Areas) as
described in Attachment Y, Contractor shall be responsible and liable to Owner
for all damages, costs, losses and expenses to the extent such failure increases
the damages, costs, losses and expenses with respect to such exacerbation of the
Pre-Existing Contamination at the Site; provided that Contractor’s liability to
Owner for such failure shall not exceed Twenty-Five Million U.S. Dollars
(U.S.$25,000,000) in the aggregate.

3.18 Quality Control. No later than sixty (60) Days after the date Owner issues
the NTP, Contractor shall submit to Owner for its written approval (which
approval shall not be unreasonably withheld), a Project-specific quality control
plan and an inspection plan, including witness points, but excluding tests and
inspections relating to commissioning. No later than one hundred twenty
(120) Days after the date Owner issues the NTP, Contractor shall submit to Owner
for its review detailed inspection procedures. Contractor’s quality control plan
shall provide for a quality control individual to be present at the Site to
supervise the implementation of the quality control plan, the inspection plan,
and the inspection procedures. Owner’s review and/or approval of Contractor’s
quality control plan, inspection plan and inspection procedure shall in no way
relieve Contractor of its responsibility for performing the Work in compliance
with this Agreement.

3.19 Reports.

A. Contractor shall provide Owner with an electronic copy of the following
reports and other documentation:

1. minutes for all weekly status and other Project-related meetings with Owner
within five (5) Business Days following such meeting;

2. safety incident reports within three (3) Business Days of the occurrence of
any such incident; except for any safety incident involving a significant
non-scheduled event such as LNG or Natural Gas releases, fires, explosions,
mechanical failures, unusual over-pressurizations or major injuries which shall
be provided to Owner within eight (8) hours of the occurrence of such incident;
provided, however, notification shall be provided to Owner immediately if the
incident is of significant magnitude to threaten public or employee safety,
cause significant property damage or interrupt the Work; and

3. Monthly progress reports (“Monthly Progress Reports”) with the information
specified in Attachment A.

 

 

- 35 -



--------------------------------------------------------------------------------

B. At Owner’s request and after Contractor’s agreement, Contractor shall
consolidate any or all reports and other documentation required under this
Section 3.19 (or other provisions under this Agreement) for Subproject 3 with
the reports required under similar provisions for Subproject 1 and Subproject 2
in the Stage 1 EPC Agreement.

3.20 Payment. Contractor shall timely make all payments required to be paid to
Owner pursuant to the terms of this Agreement.

3.21 Commercial Activities. Neither Contractor nor its employees shall establish
any commercial activity or issue concessions or permits of any kind to Third
Parties for establishing commercial activities on the Site or any other lands
owned or controlled by Owner.

3.22 Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner. Notwithstanding the
foregoing, Contractor shall be permitted, without charge, to use in the Work any
such materials that comply with the requirements of this Agreement.

3.23 Survey Control Points and Layout. Contractor shall establish all survey
control points and layout the entire Work in accordance with the requirements of
this Agreement, which shall be based on the survey control point established by
Owner pursuant to this Agreement. If Contractor or any of its Subcontractors,
Sub-subcontractors or any of the representatives or employees of any of them
move or destroy or render inaccurate the survey control point provided by Owner,
such control point shall be replaced by Contractor at Contractor’s own expense.

3.24 Cooperation with Others at the Site.

A. Subject to the provisions of this Agreement, including Section 4.3,
Contractor acknowledges that Landowners, Owner and Owner’s other contractors or
subcontractors may be performing certain activities at the Site, including those
activities described in Attachment Z to be performed by Landowners or their
representatives, during the performance of this Agreement and Contractor’s Work
or use of certain facilities may be interfered with as a result of such
concurrent activities. Owner shall provide Contractor with reasonable notice of
any request for access to the Stage 2 Site by (i) any of Owner’s other
contractors or subcontractors seeking to perform work at the Site (except with
respect to Contractor’s work performed under the Stage 1 EPC Agreement) or
(ii) any Landowner. Subject to Section 4.3, Contractor agrees to use reasonable
efforts to accommodate such request and to coordinate the performance of the
Work with those certain activities to be performed by Landowners or any of
Owner’s other contractors or subcontractors at the Stage 2 Site so as not to
materially interfere with the performance of such activities at the Stage 2
Site. Contractor shall provide Owner access to the Stage 2 Site at all times.

 

- 36 -



--------------------------------------------------------------------------------

B. Cooperation Within the Off-Site Rights of Way and Easements. Owner shall
provide Contractor with reasonable prior notice of access to the Off-Site Rights
of Way and Easements by (i) any of Owner’s other contractors or subcontractors
seeking to perform work within such Off-Site Rights of Way and Easements (except
with respect to Contractor’s work performed under the Stage 1 EPC Agreement),
and (ii) any Landowner. Likewise, Contractor shall provide Owner with reasonable
prior notice of any access to the Off-Site Rights of Way and Easements by
Contractor or any of its Subcontractors or Sub-subcontractors. Subject to the
provisions of this Agreement, including Section 4.3, Contractor acknowledges
that Owner or Owner’s other contractors or subcontractors may be working within
the Off-Site Rights of Way and Easements and that other Persons (including any
Landowner) may be on or using the Off-Site Rights of Way and Easements during
the performance of this Agreement and Contractor’s Work or use of certain
facilities may be interfered with as a result of such concurrent activities.
Subject to Section 4.3, Contractor agrees to use reasonable efforts to
coordinate the performance of the Work with such other contractors or
subcontractors performing work within the Off-Site Rights of Way and Easements
so as not to materially interfere with any of Owner’s other contractors or
subcontractors performing work within the Off-Site Rights of Way and Easements;
provided, however, Contractor shall in all cases coordinate the Work with any
Persons (other than Owner or Owner’s other contractors or subcontractors, which
shall not be deemed to include the Contractor or its subcontractors performing
work under the Stage 1 EPC Agreement) on or using the Off-Site Rights of Way and
Easements pursuant to Attachment Z. All coordination required of Contractor in
this Section 3.24B with other Persons shall be done through Owner.

3.25 Integration with Stage 1 Liquefaction Facility.

A. No Interference with Stage 1 Liquefaction Facility. Performance of the Work
shall at no time cause a suspension of operation of Subproject 1 or Subproject 2
(or any portion thereof) after substantial completion of Subproject 1 or
Subproject 2 (as applicable) under the Stage 1 EPC Agreement or cause a delay in
any of the target substantial completion dates or guaranteed substantial
completion dates under the Stage 1 EPC Agreement, except to the extent
(i) specified in Attachment X and in compliance with the requirements of
Section 3.25B or (ii) agreed by the Owner Representative in writing.

B. Scheduled Activities. No later than thirty (30) Days prior to performing any
Work that may interfere with the operation of Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement or that may delay any of the target substantial completion
dates or guaranteed substantial completion dates under the Stage 1 EPC Agreement
(whether specified in Attachment X or agreed by Owner Representative in
writing), Contractor shall provide Owner with a written integration plan listing
the scheduled, interfering Work and proposing in detail how Contractor intends
that such Work will be performed to minimize, to the greatest extent reasonably
possible, interference with the operation of Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement and delay of any target substantial completion dates or
guaranteed substantial completion dates under the Stage 1 EPC Agreement. Such
proposed plan shall (i) comply with the requirements of Section 3.25A, (ii) be
scheduled so that it is not on the critical path, and (iii) at a minimum,
address each of the activities identified in Attachment X and list (a) the
component of the Stage 1 Liquefaction Facility

 

- 37 -



--------------------------------------------------------------------------------

or the target substantial completion dates or guaranteed substantial completion
dates under the Stage 1 EPC Agreement that will be impacted by such activity,
(b) how such component or work will be impacted, and (c) the duration of such
impact. If the plan proposed by Contractor does not meet any of the requirements
in the immediately preceding sentence, or if Owner reasonably believes that the
plan proposed by Contractor has not been developed to reasonably minimize the
impact on the operations of Subproject 1 or Subproject 2 after substantial
completion of Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC
Agreement or the delay of any target substantial completion dates or guaranteed
substantial completion dates under the Stage 1 EPC Agreement, then Owner may,
not later than fourteen (14) Days following receipt of the proposed plan,
instruct Contractor in writing to modify the proposed plan. If Owner’s
instruction restricts the duration or extent of the Work covered in the plan
more than what is required by Section 3.25B(i)-(iii), then Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9. Contractor
shall proceed to execute such Work in accordance with the mutually agreed plan;
provided that, if Owner does not respond and comment upon the Contractor’s
proposed plan within fourteen (14) Days following receipt of Contractor’s
proposed plan, then Contractor shall proceed to execute such Work in accordance
with Contractor’s proposed plan as long as it complies with the limitations
specified in Section 3.25B(i)-(iii). Notwithstanding Owner’s agreement (or
failure to agree) to the schedule and the plan for the performance of such Work,
Owner may, in its sole discretion, subsequently prohibit the performance of such
Work occurring on the scheduled date, but in such case Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9. If Owner
fails to provide Contractor with access when and for the duration required by
Contractor for the Work, other than for non-compliance with
Section 3.25B(i)-(iii), Applicable Law, Owner Permits relating to safety, or
Owner’s reasonable security requirements, then, Contractor shall be entitled to
a Change Order to the extent permitted under Section 6.9.

C. Unscheduled Activities. It is the Parties’ intent that except for the
activities (if any) listed in Attachment X, the performance of the Work and
Contractor’s other obligations under this Agreement will not interfere with the
operation of Subproject 1 or Subproject 2 after substantial completion of
Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC Agreement or
cause a delay in any of the target substantial completion dates or guaranteed
substantial completion dates under the Stage 1 EPC Agreement. During the
performance of the Work, should a situation arise that Contractor reasonably
believes has the potential of interfering with the operation of Subproject 1 or
Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement or causes a delay in any of the
target substantial completion dates or guaranteed substantial completion dates
under the Stage 1 EPC Agreement, Contractor shall, except in an emergency
endangering property or any Persons, give Owner written notice as soon as
possible but no later than fourteen (14) Days prior to the time that Contractor
plans to perform such Work, detailing a plan that is least disruptive, to the
greatest extent reasonably possible, to operations of Subproject 1 or Subproject
2 after substantial completion of Subproject 1 or Subproject 2 (as applicable)
under the Stage 1 EPC Agreement or to the target substantial completion dates or
guaranteed substantial completion dates under the Stage 1 EPC Agreement.
Emergency actions are governed by Section 3.11. Prior to performing such Work,
Owner and

 

- 38 -



--------------------------------------------------------------------------------

Contractor shall mutually agree on a proposed plan for Contractor to execute
such Work; provided that, if Owner fails to provide Contractor with access when
and for the duration required by Contractor for the Work, other than for
non-compliance with Section 3.25B(i)-(iii), Applicable Law, Owner Permits
relating to safety, or Owner’s reasonable security requirements, then Contractor
shall be entitled to a Change Order to the extent permitted under Section 6.9.
Notwithstanding Owner’s agreement to the schedule and the plan for the
performance of such Work, Owner may, in its sole discretion, subsequently
prohibit the performance of such Work on such scheduled date, and Contractor
shall work with Owner to develop a new plan and date for performing such Work in
accordance with this Section 3.25C, and in such case Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9.

3.26 Responsibility for Property. Except as expressly set forth in Section 3.25,
Contractor shall limit its operations to the Stage 2 Site. Contractor shall plan
and conduct its operations so that neither Contractor nor any of its
Subcontractors or Sub-subcontractors shall (i) enter upon lands (other than the
Stage 2 Site and Off-Site Rights of Way and Easements) or waterbodies in their
natural state unless authorized by the appropriate owner or entity; (ii) close
or obstruct any utility installation, highway, waterway, harbor, road or other
property unless Permits are obtained and authorized by the appropriate entity or
authority; or (iii) disrupt or otherwise interfere with the operation of any
portion of any pipeline, telephone, conduit or electric transmission line,
ditch, navigational aid, dock or structure unless otherwise specifically
authorized by the appropriate entity or authority. The foregoing includes damage
arising from performance of the Work through operation of Construction Equipment
or stockpiling of materials. If damage occurs to Subproject 1 or Subproject 2
prior to substantial completion of such applicable Subproject 1 or Subproject 2,
liability for such damage shall be governed by the Stage 1 EPC Agreement.

3.27 Explosives. Explosives shall be transported to the Site only when required
to perform the Work under this Agreement and with abundant, prior notice to and
written approval of Owner. Contractor shall be responsible for properly
purchasing, transporting, storing, safeguarding, handling and using explosives
required to perform the Work under this Agreement. Contractor shall employ
competent and qualified personnel for the use of explosives and, notwithstanding
any other provision in this Agreement to the contrary, shall assume full
responsibility for damages claimed by any Third Party to the extent caused by
the improper use of explosives by Contractor or any Subcontractor or
Sub-subcontractor. Residual surplus explosives shall be promptly removed from
the Site and properly disposed of by Contractor.

3.28 Taxes. Subject to Section 7.1, the Contract Price includes all Taxes
imposed on or payable by Contractor, its Subcontractors and Sub-subcontractors
in connection with the Work. Contractor shall be responsible for the payment of
all Taxes imposed on or payable by Contractor, its Subcontractors and
Sub-subcontractors in connection with the Work.

3.29 Equipment Quality. Contractor shall furnish reasonable evidence as to the
kind, quality, and quantity of all Major Equipment. Without prior written
approval by Owner which specifically waives the requirements of this Agreement,
where this Agreement specifies certain Major Equipment be incorporated into the
Project, Contractor shall not use any Major Equipment other than as specified in
this Agreement. If Contractor wishes to modify the requirements

 

- 39 -



--------------------------------------------------------------------------------

contained herein with respect to Major Equipment, then it shall make written
application to Owner for Owner’s approval (such approval not to be unreasonably
withheld), prior to performing any such Work. Such application shall
(i) identify the requirements being modified, (ii) certify that the quality of
the proposed substitute is equal to or better than that currently specified, and
(iii) certify that the substitute is suited to the same use and capable of
performing the same function as that specified. If the preceding requirements
are not followed, then any substitution shall constitute a material failure by
Contractor to comply with its obligations under this Agreement. All Major
Equipment shall be fabricated, applied, installed, connected, operated (during
start-up and testing), cleaned and conditioned in accordance with the
instructions of the applicable Subcontractor or Sub-subcontractor.

3.30 Loss of LNG or Natural Gas. Contractor shall use safe and commercially
reasonable efforts during commissioning, testing, and operation of the Stage 2
Liquefaction Facility to minimize the loss of LNG or Natural Gas due to venting,
flaring, or unnecessary operation of the refrigerant compressors in recycle.

ARTICLE 4

OWNER’S RESPONSIBILITIES

Owner shall comply with the following provisions in a timely manner in
accordance with the Project Schedule at no cost to Contractor:

4.1 Payment and Financing. Owner shall timely pay the Contract Price in
accordance with the provisions of Article 7 hereof. As a condition of NTP, Owner
shall obtain and maintain funds and financing as required by Section 4.1B for
the Project sufficient to make payments to Contractor in accordance with the
terms of this Agreement.

A. Owner Quarterly Confirmation. Beginning with Owner’s issuance of NTP, and
continuing quarterly thereafter, Owner shall deliver to Contractor a statement
in the form of Schedule BB-1 (“Owner Quarterly Confirmation”) confirming that
Owner has sufficient funds, in an amount at least equal to the committed fund
levels as required by Section 4.1B, through itself and financing to continue to
fulfill its payment obligations under this Agreement and confirming that no
event has come to the attention of Owner which would materially and adversely
affect the continued availability of such funding. Such Owner Quarterly
Confirmation shall be signed by an appropriate senior officer of Owner. For the
purposes of this Section 4.1A, “quarterly” shall mean the beginning and middle
of each six (6) Month period described in Section 4.1B.

B. Sufficiency of Committed Funds. The term “sufficient funds” for purposes of
Section 4.1A shall mean the following:

1. After NTP and Bechtel’s receipt of the Mobilization Payment, and through the
first six (6) Months, Six Hundred Million U.S. Dollars (U.S.$600,000,000); and

2. After the first six (6) Months and through the first twelve (12) Months, Five
Hundred Million U.S. Dollars (U.S.$500,000,000); and

 

- 40 -



--------------------------------------------------------------------------------

3. After the first twelve (12) Months and through the first eighteen
(18) Months, Four Hundred Million U.S. Dollars (U.S.$400,000,000); and

4. After the first eighteen (18) Months and through the first twenty four
(24) Months, Three Hundred Million U.S. Dollars (U.S.$300,000,000); and

5. After the first twenty four (24) Months and through the first thirty six
(36) Months, Two Hundred Fifty Million U.S. Dollars (U.S.$250,000,000); and

6. After the first thirty six (36) Months and through the first forty eight
(48) Months, Two Hundred Million U.S. Dollars (U.S.$200,000,000); and

7. After the first forty eight (48) Months and through the first sixty
(60) Months, One Hundred Fifty Million U.S. Dollars (U.S.$150,000,000); and

8. After the first sixty (60) Months and up to Substantial Completion of
Subproject 3, One Hundred Million U.S. Dollars (U.S.$100,000,000).

The committed fund levels under this Section 4.1B are in addition to and
exclusive of (a) undisputed amounts owed to Contractor from Owner through the
date of the applicable Owner Quarterly Confirmation, (b) any disputed amounts
placed in escrow under Section 18.4 and (c) any funds committed to fulfill
Owner’s payment obligations to Contractor under the Stage 1 EPC Agreement after
Owner has issued notice to proceed under the Stage 1 EPC Agreement.

4.2 Owner Permits. Owner shall be responsible for obtaining the Owner Permits.
Owner shall maintain and, to the extent applicable, renew such Owner Permits. To
the extent Owner has already obtained any of the Owner Permits as of the
Effective Date of this Agreement, Owner shall provide copies of such Owner
Permits to Contractor on or before the Effective Date. To the extent Owner has
not obtained any Owner Permits prior to the Effective Date, Owner shall obtain
such Owner Permits in accordance with the schedule contained in Attachment Q and
Owner shall provide Contractor with complete copies of such Owner Permits within
five (5) Business Days after obtaining them. The terms of all such Permits shall
be compatible with Contractor’s performance of the Work, and Owner shall
promptly notify Contractor of any changes to the terms of any such Owner Permit
that impacts Contractor’s performance of the Work under this Agreement. Owner
shall provide information, assistance and documentation to Contractor as
reasonably requested in connection with the Contractor Permits.

4.3 Access to the Site and Off-Site Rights of Way and Easements.

A. Subject to the terms of this Agreement, including Section 3.24, Owner shall,
at NTP, provide Contractor with access to and care and custody of the Stage 2
Site. Such access shall be sufficient to permit Contractor to progress with
construction on a continuous basis without material interruption or interference
by others. To the extent that (i) any of Owner’s other contractors or
subcontractors working at the Stage 2 Site prior to Substantial Completion,
(ii) any Landowner accessing the Stage 2 Site prior to Substantial Completion
(except as described in Attachment Z), or (iii) the lack of such sufficient
access or a Change in Law, in any such case materially interrupts or interferes
with Contractor’s

 

- 41 -



--------------------------------------------------------------------------------

performance of the Work applicable to Subproject 3 and such interruption or
interference adversely affects Contractor’s ability to perform the Work
applicable to Subproject 3 in accordance with the Project Schedule or
Contractor’s cost of performance of the Work for Subproject 3, Contractor shall
be entitled to a Change Order; provided that, subject to Section 3.25,
Contractor complies with the requirements in Sections 6.2, 6.5 and 6.9. In
addition, Owner shall provide Contractor with reasonable access to the Stage 1
Site after substantial completion of Subproject 1 or Subproject 2, as
applicable, necessary for the performance of the Work and in accordance with
Section 3.25. For the avoidance of doubt, Contractor shall not be entitled to a
Change Order pursuant to this Section 4.3 as a result of a Landowner or its
representatives accessing the Site to perform any of those activities described
in Attachment Z.

B. The Contract Price is based on Owner providing Contractor with access to the
off-Site rights of way and easements listed in Attachment Y, including the
temporary facility locations, dredging work locations, and disposal areas, DMPA
1 and DMPA 2, (the “Off-Site Rights of Way and Easements”) sufficient to permit
Contractor to progress with construction without material interruption or
interference by others while adhering to the requirements in Attachment Z. To
the extent Contractor is not provided with sufficient access to such Off-Site
Rights of Ways and Easements to progress with construction without material
interruption or interference by others, and such interruption or interference
adversely affects Contractor’s cost of performance of the Work or Contractor’s
ability to perform the Work in accordance with the Project Schedule, Contractor
shall be entitled to a Change Order; provided that (i) Contractor complies with
the requirements set forth in Sections 6.2, 6.5 and 6.9, and (ii) at or prior to
the Contract Date, Contractor did not know (based on information described in
Attachment Z) that its access was or would be restricted.

4.4 Operation Personnel. Owner shall provide to Contractor a minimum of thirty
(30) qualified and competent operating and maintenance personnel sufficient to
commission and test the Project under the supervision of Contractor as set forth
in Attachment V. Until Substantial Completion, such personnel shall be under the
direction and control of and supervised by Contractor. Such operating and
maintenance personnel shall be available for training as required pursuant to
Section 3.5. To the extent not set forth in Attachment V, Contractor shall
prepare for Owner’s review a Project Commissioning Plan regarding the
utilization of Owner’s operation and maintenance personnel and Contractor’s
personnel during commissioning and for the conduct of Performance Tests. Such
Project Commissioning Plan shall be mutually agreed-upon by the Parties, each
acting reasonably, no later than forty-five (45) Days after Owner’s receipt of
Contractor’s proposed Project Commissioning Plan. Without in any way limiting
Contractor’s obligation to provide forces and labor during commissioning and
Performance Testing, Contractor agrees that if any activity during commissioning
and Performance Testing requires direct supervision by Contractor, such
supervision shall be performed by Contractor or a Subcontractor or
Sub-subcontractor. Owner shall remain responsible for all costs associated with
Owner’s operation and maintenance personnel, including salaries, travel and
expenses.

 

- 42 -



--------------------------------------------------------------------------------

4.5 Texas Sales and Use Tax Matters.

A. Texas Sales and Use Taxes Manufacturing Exemption on Equipment.

1. For Texas Sales and Use Tax purposes, this Agreement shall be considered to
be a separated contract for the construction of new non-residential real
property as defined under Applicable Law, including 34 Tex. Admin Code
§3.291(a)(13). Contractor shall ensure that all Subcontracts and
Sub-subcontracts are separated for Texas Sales and Use Tax purposes.

2. Aggregate Equipment Price. Contractor shall maintain the Aggregate Equipment
Price and reasonable supporting documentation (which shall include the
description and the sales price of such Equipment) for those items of Equipment
identified in an Owner provided list at its principal office location at 3000
Post Oak Boulevard in Houston, Texas. Upon five (5) Business Days advance notice
from Owner to Contractor, Contractor shall provide Owner, its Affiliates and
their respective auditors and the auditors of any applicable Governmental
Instrumentalities access to such reasonable supporting documentation during
regular business hours to review such reasonable supporting documentation.
Contractor shall update the Aggregate Equipment Price and such reasonable
supporting documentation to reflect Change Orders. Owner shall have sole
responsibility for determining which items of Equipment qualify for the
manufacturing exemption from Texas Sales and Use Tax.

3. Prior to issuance of any LNTP or NTP directing Contractor to procure any
Equipment, Owner shall issue a Texas direct pay exemption certificate to
Contractor, and Contractor shall not invoice Owner for any Texas Sales and Use
Tax on Equipment. Pursuant to direct pay permit status, Owner shall pay
applicable Texas Sales and Use Tax on Equipment directly to the State of Texas
on the Work.

B. Additional Contractor Texas Sales and Use Tax Responsibilities. For Texas
Sales and Use Tax purposes, Contractor shall be considered a retailer of all
Equipment incorporated into the Work. Contractor shall issue a valid Texas Sales
and Use Tax resale exemption certificate for Equipment to its Subcontractors and
shall cause its Subcontractors to issue a valid Texas Sales and Use Tax resale
exemption certificate for Equipment to Sub-subcontractors.

4.6 Legal Description and Survey. Prior to NTP (or prior to any LNTP Work where
applicable), Owner shall provide to Contractor (i) the legal description of the
Site (which shall include the Stage 2 Site) and the Off-Site Rights of Way and
Easements, all as set forth in Attachment Y and (ii) a survey of the Site (which
shall include the Stage 2 Site) and the Off-Site Rights of Way and Easements
showing the boundaries of the Site (and Stage 2 Site) and the Off-Site Rights of
Way and Easements and one survey control point. Contractor shall be entitled to
rely upon the accuracy of this information. To the extent any existing
structures or utilities are shown in the survey, Contractor shall independently
verify the locations of such existing structures and utilities.

4.7 Hazardous Materials. As between Owner and Contractor and any of Contractor’s
Subcontractors or Sub-subcontractors, Owner shall, or shall cause its Affiliates
to, as applicable in Owner’s reasonable determination and at the sole cost,
expense and liability of Owner (except for

 

- 43 -



--------------------------------------------------------------------------------

those costs, damages, losses and expenses for which Contractor is responsible
and/or liable under Sections 3.6, 3.17A or 3.17E), identify, characterize,
manage, manifest, treat, store, remediate, remove, transport, or dispose of any
Hazardous Materials (including Pre-Existing Contamination) present, discovered,
discharged, spilled, disposed or otherwise released at the Site or the Off-Site
Rights of Way and Easements, including any Hazardous Materials brought on to or
generated on the Site or the Off-Site Rights of Way and Easements by any Third
Parties but excluding any Hazardous Materials brought on to or generated on the
Site or the Off-Site Rights of Way and Easements by Contractor or any of its
Subcontractors or Sub-subcontractors that Owner has not otherwise expressly
permitted in writing to remain on Site after Substantial Completion. OWNER SHALL
DEFEND, INDEMNIFY AND HOLD HARMLESS CONTRACTOR GROUP AND ITS SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) INCURRED BY CONTRACTOR GROUP OR ITS SUBCONTRACTORS AND
SUB-SUBCONTRACTORS TO THE EXTENT ARISING FROM ANY CONTAMINATION OR POLLUTION
RESULTING FROM (I) ANY HAZARDOUS MATERIALS (INCLUDING PRE-EXISTING
CONTAMINATION) FOR WHICH OWNER IS RESPONSIBLE UNDER THIS SECTION 4.7; OR
(II) ANY FAILURE OF OWNER TO OTHERWISE COMPLY WITH ITS OBLIGATIONS UNDER THIS
SECTION 4.7.

4.8 Owner-Provided Items.

A. Owner shall be responsible for those items of information so identified in
Attachment A, including information defined as “Rely Upon” in the Design Basis
included in Attachment A, and for providing to Contractor the information
specified in Attachment U. Contractor shall not be required to examine or be
deemed to have examined any such information and Owner shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.
If Owner makes a change to any such information, or if Contractor discovers an
error in such information or non-compliance of such information with Applicable
Law or Applicable Codes and Standards, Contractor shall be entitled to a Change
Order; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9. All other information in the Design Basis shall be
the responsibility of Contractor.

B. Owner shall provide those items in Attachment A which are expressly listed as
being the obligation of Owner and the items listed in Attachment U (within the
times listed in Attachment U). The items already provided by Owner are listed in
Attachment U.

C. Owner shall supply Feed Gas for use during commissioning, Start Up and
Performance Tests and as necessary to demonstrate achievement of RFSU and
Substantial Completion (“Commissioning Feed Gas”) in accordance with the notice
procedures specified in Section 11.1.

D. Following substantial completion of Subproject 1, Owner shall provide
storage, through a Tank completed by Contractor under Subproject 1, for
Commissioning LNG in accordance with the notice procedures specified in
Section 11.1.

 

- 44 -



--------------------------------------------------------------------------------

4.9 Owner Representative. Owner designates *** as the Owner Representative.
Notification of a change in Owner Representative shall be provided in advance,
in writing, to Contractor.

4.10 LNG Tanker Release. Owner shall endeavor to obtain a release of Contractor
Group and Owner Group from the owner of any LNG Tanker and related LNG cargo
from any and all damages, losses, costs and expenses arising out of or resulting
from claims for damage to or destruction of an LNG Tanker and loss of the
related LNG cargo or personal injury or death of any employee, officer or
director employed by the company operating, owning or leasing such LNG Tanker or
owning the related LNG cargo in connection with the delivery of LNG of any LNG
Tanker to the Project where such damage, destruction, loss, injury or death
occurs prior to Substantial Completion. Owner shall endeavor to obtain a release
which shall apply regardless of the cause of such damage, destruction, injury or
death, including the sole or joint negligence, breach of contract or other basis
of liability of any member of the Contractor Group and any member of the Owner
Group.

ARTICLE 5

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING

OBLIGATIONS

5.1 Commencement of Work. Upon Contractor’s receipt from Owner of the limited
notice to proceed (“Limited Notice to Proceed” or “LNTP”), Contractor shall
promptly commence with the performance of the portion of the Work specified in
such LNTP; provided that the Parties have executed a Change Order defining the
LNTP Work. The LNTP shall be issued in the form attached hereto as Attachment H,
Schedule H-1. Contractor shall not, and shall not be obligated to, commence
performance of such Work until receipt from Owner of such LNTP.

5.2 Limited Notice to Proceed/Notice to Proceed.

A. Limited Notice to Proceed. The portion of the Contract Price payable for the
LNTP Work shall be made in accordance with the Payment Schedule set forth in
Attachment C (as may be amended by Change Order) and the applicable provisions
of Article 7. Owner shall not issue the LNTP until the following conditions have
been met:

1. Owner has furnished to Contractor documentation which demonstrates that Owner
has sufficient funds to fulfill its payment obligations, including all
cancellation costs associated with LNTP Work, in connection with Contractor’s
performance of the LNTP Work, or that Owner has obtained financing from one or
more Lenders to fulfill its payment obligations in connection with such LNTP
Work;

2. Owner has obtained all Owner Permits that are necessary for performance of
the LNTP Work, or if Owner has not obtained all such Owner Permits at the
commencement of such LNTP Work, by issuance of the LNTP, Owner commits to obtain
any such remaining Owner Permits in such time so as to not delay the performance
of such LNTP Work; and

 

- 45 -



--------------------------------------------------------------------------------

3. Owner shall be in compliance with its other obligations set forth in Article
4 as necessary for the performance of the LNTP Work.

B. Notice to Proceed. Contractor shall not, and shall not be obligated to,
commence performance of the Work (other than the LNTP Work) until Owner issues
the full notice to proceed (“Notice to Proceed” or “NTP”) authorizing the same
pursuant to the terms and conditions of this Agreement. Upon Contractor’s
receipt from Owner of the NTP, Contractor shall promptly commence with the
performance of the Work. The NTP shall be issued in the form attached hereto as
Attachment H, Schedule H-2. Contractor shall timely file an affidavit of
commencement of construction with the county clerk pursuant to Texas Property
Code § 53.124(c). Owner shall not issue an NTP until the following conditions
have been met:

1. Owner has furnished to Contractor reasonable documentation which demonstrates
that Owner (i) has funds and (ii) has obtained financing from one or more
Lenders, which combined are sufficient to fulfill Owner’s payment obligations
under this Agreement, including (a) satisfaction, or waiver by Lenders, of all
applicable conditions precedent to the occurrence of the closing date of the
financing, which shall be prior to or contemporaneous with the issuance of the
Notice to Proceed, and (b) evidence of the execution of the credit agreement
with respect to such financing by Owner and Lenders (including a copy of such
executed credit agreement).

For purposes of this Section 5.2B.1, funds and financing “sufficient to fulfill
Owner’s payment obligations” shall mean that Owner has at NTP, One Billion U.S.
Dollars (U.S.$1,000,000,000) committed to fulfill Owner’s payment obligations to
Contractor under this Agreement. This committed fund amount is in addition to
and exclusive of the (a) Mobilization Payment and (b) any funds committed to
fulfill Owner’s payment obligations to Contractor under the Stage 1 EPC
Agreement after Owner has issued notice to proceed under the Stage 1 EPC
Agreement;

2. Owner has obtained all Owner Permits (including the FERC Authorization) which
are shown in Attachment Q as required to be obtained prior to the issuance of
the NTP;

3. Owner has made payment to Contractor of all undisputed amounts owed as of the
date of the NTP that were earned in connection with Contractor’s performance of
the LNTP Work;

4. The Mobilization Payment has been received by Contractor in cleared funds;

5. Owner shall be in compliance with its other obligations set forth in Article
4 as necessary for the commencement of the Work; and

6. Owner has executed the ConocoPhillips License Agreement.

 

- 46 -



--------------------------------------------------------------------------------

C. Delayed NTP.

1. In the event Owner fails to issue the NTP in accordance with Section 5.2B by
July 1, 2014, then Contractor shall, at the end of every three Month period
thereafter until NTP (if any) is issued by Owner, notify Owner in writing of any
impacts such delay has on Contractor’s costs of performance of the Work,
including Subcontractor prices, and Contractor’s ability to perform the Work in
accordance with the Agreement, including the Project Schedule and other Changed
Criteria. Contractor shall not be entitled to the relief in this Section 5.2C to
the extent the reason for Owner failing to issue NTP is because Contractor
failed to provide the Letter of Credit in accordance with Section 9.2A.

5.3 Project Schedule. Contractor shall perform the Work in accordance with the
Project Schedule.

A. Target Substantial Completion Date. Listed in Attachment E is the Target
Substantial Completion Date. The Target Substantial Completion Date shall only
be adjusted by Change Order as provided under this Agreement.

B. Guaranteed Substantial Completion Date. Contractor shall achieve Substantial
Completion no later than the date specified in Attachment E (“Guaranteed
Substantial Completion Date”). The Guaranteed Substantial Completion Date shall
only be adjusted by Change Order as provided under this Agreement.

C. Final Completion. Contractor shall achieve Final Completion no later than ***
(***) Days after achieving Substantial Completion or as soon as reasonably
practicable thereafter if the Parties mutually agree (both acting reasonably).

5.4 CPM Schedule Submissions. Within fifteen (15) Days after NTP is issued in
accordance with Section 5.2B, Contractor shall prepare and submit to Owner for
its review a critical path method schedule (“CPM Schedule”) for the Work
identifying the critical path for Subproject 3, which shall be detailed at a
Level II for all activities for the Project (including engineering, procurement,
construction, pre-commissioning, commissioning, testing and startup). In
addition, no later than one hundred and twenty (120) Days after NTP is issued in
accordance with Section 5.2B, Contractor shall submit to Owner for its review a
revised CPM Schedule, which shall be detailed at a Level III for all activities
for the Project (including engineering, procurement, construction,
pre-commissioning, commissioning, testing and startup). The initial CPM Schedule
shall govern Contractor’s Work until the revised CPM Schedule is prepared and
reviewed by Owner. Each of the initial and revised CPM Schedules shall be
referred to as the “CPM Schedule,” and each shall comply with the requirements
of this Section 5.4 and shall be provided to Owner in its native electronic
format. The CPM Schedule shall be prepared by Contractor using Primavera Project
Planner. Without limitation of the foregoing, the CPM Schedule shall include the
information and meet the requirements set forth in Section 8.4 of Attachment A.

5.5 Recovery and Recovery Schedule. If, at any time during the prosecution of
the Work, (i) should the Monthly Progress Report show that any activity on the
critical path is forty-five (45) or more Days behind schedule, or should
Contractor fail to provide a Monthly

 

- 47 -



--------------------------------------------------------------------------------

Progress Report in compliance with the requirements of this Agreement and Owner
reasonably determines that any activity on the critical path is forty-five
(45) or more Days behind schedule and (ii) Contractor or any of its
Subcontractors or Sub-subcontractors are in Owner’s reasonable judgment
responsible for such delay, Owner may, in addition to any other remedies that it
may have under this Agreement, require that Contractor prepare a schedule to
explain and display how it intends to regain compliance with the CPM Schedule
(“Recovery Schedule”). Within ten (10) Business Days after the determination by
Owner of the requirement for a Recovery Schedule, Contractor shall prepare the
Recovery Schedule and submit it to Owner for its review. The Recovery Schedule
shall (i) represent Contractor’s best judgment as to how it shall regain
compliance with the CPM Schedule, (ii) be prepared in accordance with GECP,
(iii) have a level of detail sufficient for Contractor to direct, manage and
perform the Work, and (iv) have a maximum duration of sixty (60) Days unless
recovery cannot be reasonably achieved in such time, in which case the duration
of the Recovery Schedule shall be for that period of time reasonably necessary
to regain compliance with the CPM Schedule. Contractor shall address all
comments received from Owner during Owner’s review of the Recovery Schedule, and
Contractor shall provide a written statement describing why any of Owner’s
comments or proposed changes to the Recovery Schedule were not implemented by
Contractor. Any of Owner’s comments or proposed changes to the Recovery Schedule
that Contractor implements should be reflected in the revised Recovery Schedule.
The revised Recovery Schedule shall then be the schedule which Contractor shall
use in planning, organizing, directing, coordinating, performing, and executing
the Work (including all activities of Subcontractors and Sub-subcontractors) to
regain compliance with the CPM Schedule. The cost of preparing and executing the
Recovery Schedule shall be at Contractor’s sole cost and expense; provided,
however, if the preparation of a Recovery Schedule is combined with a request by
Owner for a Change Order and the cost of preparing the Change Order for such
request (excluding any costs associated with recovery) exceeds Thirty Thousand
U.S. Dollars (U.S.$30,000), then Contractor is entitled to reimbursement for
such preparation costs in accordance with Section 6.1A. Owner’s review and
comments regarding the Recovery Schedule shall not relieve Contractor of any
obligations for performance of the Work, change the Target Substantial
Completion Date or Guaranteed Substantial Completion Date or be construed to
establish the reasonableness of the Recovery Schedule.

A. If, at any time prior to the Guaranteed Substantial Completion Date,
Contractor’s performance of the Work is delayed such that Substantial Completion
is projected to achieve Substantial Completion beyond the Guaranteed Substantial
Completion Date (as may be adjusted by Change Order) to such an extent that the
Delay Liquidated Damages cap in Section 20.2A would apply, and Contractor fails
to provide a Recovery Schedule in accordance with this Section 5.5 or Contractor
provides a Recovery Schedule but Contractor fails to materially comply with such
Recovery Schedule, then Contractor shall be in Default and Owner shall have the
right, prior to the Guaranteed Substantial Completion Date, to terminate
Contractor’s performance of the Work in accordance with Section 16.1A. If Owner
so terminates, Owner shall have all of the rights under Section 16.1 (including
recovering all amounts under Section 16.1A), except that in the case of a
termination by Owner pursuant to this Section 5.5A solely for Contractor’s
failure to provide a Recovery Schedule and materially comply therewith,
Contractor’s liability under Section 16.1 arising out of such termination shall
be limited to the applicable cap or caps in Section 20.2A and no Performance
Liquidated Damages would be owed.

 

- 48 -



--------------------------------------------------------------------------------

5.6 Acceleration and Acceleration Schedule.

A. Even if the Work is otherwise in compliance with the CPM Schedule, Owner may,
at any time, direct Contractor in writing to advance one or both of the Target
Substantial Completion Date and Guaranteed Substantial Completion Date;
provided, however, such directive shall be reasonable and Contractor shall have
agreed in writing that such acceleration is commercially and technically
feasible. In the event of such agreement, the directive shall be termed herein a
“Confirmed Acceleration Directive” and shall be set forth in a Change Order. In
no event shall Owner have the right to issue a unilateral acceleration directive
requiring Contractor to achieve Substantial Completion prior to the original
Guaranteed Substantial Completion Date specified in this Agreement as of the
Contract Date. In the event of a Confirmed Acceleration Directive, Owner shall
pay Contractor for the documented costs plus fees attributable to such
acceleration and appropriate incentives, if any, shall be mutually agreed upon
by the Parties with respect to such early proposed completion and set forth in
the Change Order. Such costs may include any shift differential, premium, or
overtime payments to workers or field supervisors and other employees of
Contractor dedicated to the Work on a full-time basis actually incurred over and
above Contractor’s normal rates, and overtime charges for Construction
Equipment. Any adjustment to the Contract Price or any other Changed Criteria
necessitated by such acceleration of the Work shall be implemented by Change
Order. Upon execution of the Change Order, Contractor shall immediately commence
and diligently perform the acceleration of the Work, and shall prepare a
schedule to explain and display how it intends to accelerate the Work and how
that acceleration will affect the critical path of the CPM Schedule (the
“Acceleration Schedule”). With respect to the Acceleration Schedule, Contractor
shall do the following:

1. No later than the tenth (10th) Business Day after execution of the Change
Order with respect to the Confirmed Acceleration Directive, Contractor shall
prepare the Acceleration Schedule and submit it to Owner for its review. The
Acceleration Schedule shall represent Contractor’s best judgment as to how it
shall satisfy the Confirmed Acceleration Directive. The Acceleration Schedule
shall be prepared using GECP and to a similar level of detail as the CPM
Schedule.

2. On the tenth (10th) Business Day after execution of the Change Order with
respect to the Confirmed Acceleration Directive (or such longer time as
specified in writing by Owner), Contractor shall participate in a conference
with Owner, and with any other Person (including Subcontractors and
Sub-subcontractors) whom Owner reasonably designates to participate, to review
and evaluate the Acceleration Schedule. Any revisions to the Acceleration
Schedule necessary as a result of this review shall be resubmitted for review by
Owner as soon as reasonably practicable or as mutually agreed by the Parties.
The revised Acceleration Schedule shall then be the schedule which Contractor
shall use in planning, organizing, directing, coordinating, performing, and
executing that portion of the Work that is affected by such acceleration, with
the CPM Schedule governing the performance of all other Work. Owner’s review of
the Acceleration Schedule shall not constitute an independent evaluation or
determination by Owner of the workability, feasibility, or reasonableness of
that schedule.

 

- 49 -



--------------------------------------------------------------------------------

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

6.1 Change Orders Requested by Owner. Until Substantial Completion, Owner shall
be entitled to a Change Order upon request in accordance with this Section 6.1.

A. If Owner submits to Contractor in writing a duly signed proposed Change
Order, Contractor must respond to Owner, to the extent practicable, within
thirty (30) Days with a written statement setting forth the effect, if any,
which such proposed Change Order would have on the Contract Price, the Project
Schedule, the Design Basis, the Payment Schedule, any of the Minimum Acceptance
Criteria, Performance Guarantee or Guarantee Conditions, and/or any other
obligation or potential liability of Contractor hereunder (collectively or
individually, the “Changed Criteria”). The written statement shall be in the
form of Schedule D-3, and shall include, to the extent practicable, all
information required by Section 6.5B. Owner shall respond to Contractor’s
written statement within fourteen (14) Business Days of receipt, responding to
Contractor’s statement as to the effects of the proposed Change Order on the
Changed Criteria. If it is not practicable for Contractor to provide all of the
information required under this Section 6.1A to be submitted with such written
statement within such thirty (30) Day period, Contractor shall provide Owner
with as much information as practicable as well as a written explanation of the
reason additional time is required. To the extent Contractor incurs costs
exceeding Thirty Thousand U.S. Dollars (U.S.$30,000) (which costs shall be
adequately documented and supported by Contractor) in responding to any one
proposed Change Order, Contractor shall be reimbursed for such excess costs in
responding to such Change Order within twenty-five (25) Days after Owner’s
receipt of Contractor’s invoice therefor; provided that Contractor first gives
Owner written notice of the estimate of the cost of such preparation before
preparing the response, such estimate is in excess of Thirty Thousand U.S.
Dollars (U.S.$30,000), Owner approves in writing the preparation of the
response, and such proposed Change Order is not implemented.

B. If the Parties agree on such Changed Criteria of the proposed Change Order
(or modify such proposed Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order incorporating the Changed
Criteria, which shall be in the form of Schedule D-1, and such Change Order
shall become binding on the Parties, as part of this Agreement.

C. If the Parties cannot agree on such Changed Criteria of the proposed Change
Order within ten (10) Days of Contractor’s receipt of Owner’s response to
Contractor’s written statement, or if Owner desires that the proposed changed
Work set forth in the proposed Change Order commence immediately without the
requirement of a written statement by Contractor as required under Section 6.1A,
Owner may (subject to this Section 6.1C), by issuance of a unilateral Change
Order in the form attached hereto as Schedule D-2, require Contractor to
commence and perform the changed Work specified in

 

- 50 -



--------------------------------------------------------------------------------

the unilateral Change Order on a time and material basis as set forth in
Schedule D-4 with the effect of such unilateral Change Order on the Changed
Criteria (or if the Parties agree on the effect of such unilateral Change Order
for some but not all of the Changed Criteria, the impact of each of the
components of the Changed Criteria on which the Parties disagree) to be
determined as soon as possible but without prejudice to Contractor’s right to
refer any Dispute for resolution in accordance with Article 18. The rates
specified in Schedule D-4 are “Unit Rates,” and the Unit Rates shall be used to
the extent applicable to the changed Work. The Parties acknowledge and agree
that unilateral Change Orders submitted by Owner in accordance with this
Section 6.1C shall be limited to additions or modifications to, or deductions
from the Work and that Owner shall not have the unilateral right to change,
amend or modify any of the other Changed Criteria or the terms of this
Agreement. Pending resolution of the Dispute, Contractor shall perform the Work
as specified in such unilateral Change Order and Owner shall continue to pay
Contractor in accordance with the terms of this Agreement and any previously
agreed Change Orders. When Owner and Contractor agree on the effect of such
unilateral Change Order on all of the Changed Criteria, such agreement shall be
recorded by execution by the Parties of a Change Order in the form attached
hereto as Schedule D-1, which shall supersede the unilateral Change Order
previously issued and relating to such changed Work. With the exception of any
Contract Price adjustment contemplated under Attachment EE, in no event shall
Owner be entitled to issue any unilateral Change Order in accordance with this
Section 6.1C where such unilateral Change Order (i) would result in an increase
equal to or exceeding Ten Million U.S. Dollars (U.S.$10,000,000), or (ii) in
conjunction with other unilateral Change Orders issued by Owner (other than any
Contract Price adjustment contemplated under Attachment EE), would in themselves
result in an increase equal to or exceeding an amount equal to Thirty Million
U.S. Dollars (U.S.$30,000,000); provided that, with respect to unilateral Change
Orders requiring Contractor to conduct or develop engineering studies,
Contractor shall not be required to incur costs (a) greater than Thirty Thousand
U.S. Dollars (U.S.$30,000) for any single Change Order for engineering studies,
or (b) in conjunction with other unilateral Change Orders, greater than Three
Hundred Thousand (U.S.$300,000) in the aggregate for engineering studies.
Notwithstanding the foregoing, in no event shall Owner be entitled to issue any
unilateral Change Order directing performance of Work under an LNTP. For the
avoidance of doubt, the Parties agree that the adjustments contemplated under
Attachment EE do not constitute unilateral Change Orders.

D. In the event of a change in any Applicable Code and Standard which does not
constitute a Change in Law, Contractor shall provide written notice to Owner
regarding such change. Upon receipt of such notice from Contractor, Owner may
submit a proposed Change Order to Contractor in accordance with this Section 6.1
in the event Owner, at its sole option, elects for Contractor to implement such
change in Applicable Code and Standard. In the event Owner does not, at its sole
option, elect for Contractor to implement such change in Applicable Code and
Standard, Contractor shall not be required to perform in accordance with such
Applicable Code and Standard. In the event, however, that compliance with such
Applicable Code and Standard is mandatory for Contractor to comply with GECP and
Owner does not, at its sole option, after receipt of written notice from
Contractor regarding same, elect for Contractor to implement such change in
Applicable Code and Standard, then Owner waives its rights to claim a breach of
GECP with respect to such change in Applicable Code and Standard.

 

- 51 -



--------------------------------------------------------------------------------

6.2 Change Orders Requested by Contractor.

A. Contractor shall have the right to a Change Order in the event of any of the
following occurrences:

1. Any Change in Law that adversely affects (i) Contractor’s costs of
performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement;

2. Acts or omissions of any member of Owner Group or any other Person for whom
Owner is responsible, including in the case of Owner any failure to perform any
obligation under this Agreement, that adversely affects (i) Contractor’s costs
of performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; provided that Contractor shall not
be entitled to a Change Order to the extent that such acts or omissions of Owner
are caused, directly or indirectly, by Contractor’s failure to perform its
obligations under this Agreement;

3. Force Majeure to the extent allowed under Section 6.8A;

4. Acceleration of the Work directed by Owner pursuant to Section 5.6;

5. Owner’s request for an increase in coverage under the Letter of Credit
pursuant to Section 9.2 to cover any increase in the Contract Price as a result
of Change Orders to the extent set forth in Section 9.2;

6. To the extent expressly permitted under Sections 3.3C, 3.4A, 3.25, 4.3, 4.8A,
5.6A, 7.1, 8.2A, 8.2C, 11.1A, 11.1B.6, 11.1D, 12.2A, 16.3, 16.4 and Attachment
EE;

7. Delay beyond the permissible times specified in Section 1A.9(g)(ii) or
Section 1A.11(ii) of Attachment O for the delivery by Owner to Contractor of
builder’s risk or marine cargo insurance proceeds received by the Collateral
Agent (or if no Collateral Agent, a mutually agreed upon escrow agent) shall
relieve Contractor of any obligation under this Agreement to effect repairs or
other restoration of the Work affected by the insured occurrence for any costs
of repairs or restoration exceeding the sum of the deductible under such
insurance and any amounts previously paid to Contractor under such insurance and
shall entitle Contractor to a Change Order adjusting the Contract Price and
Project Schedule, but only to the extent such delay adversely affects
(i) Contractor’s cost of performance of the Work, (ii) Contractor’s ability to
perform the Work in accordance with the Project Schedule, or (iii) or
Contractor’s ability to perform any

 

- 52 -



--------------------------------------------------------------------------------

material obligation under this Agreement; provided that, notwithstanding the
foregoing, in no event shall this Section 6.2A.7 in any way relieve Contractor
from any obligation to perform any work necessary to maintain the builder’s risk
and marine cargo insurance in full force and effect;

8. Suspension in Work ordered by Owner pursuant to Section 16.3;

9. Subsurface Soil Conditions to the extent allowed under Section 2.5B.2;

10. Discovery of Hazardous Materials (including Pre-Existing Contamination) at
the Site or on the Off-Site Rights of Way and Easements for which Owner is
responsible under Section 4.7 that adversely affects (i) Contractor’s costs of
performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement;

11. Owner’s issuance of NTP in accordance with Section 5.2B after July 1, 2014,
but only to the extent that such delay adversely affects (i) Contractor’s costs
of performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; and,

12. Any Landowner agreement which is executed and provided to Contractor after
the Contract Date (including but not limited to such Landowner agreements that
are identified in Attachment Y), but only to the extent that such agreement
adversely affects (i) Contractor’s costs of performance of the Work,
(ii) Contractor’s ability to perform the Work in accordance with the Project
Schedule or (iii) Contractor’s ability to perform any material obligation under
this Agreement.

B. Should Contractor desire to request a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a request for a proposed Change Order in the
form attached hereto as Schedule D-3, a detailed explanation of the proposed
change and Contractor’s reasons for proposing the change, documentation
necessary to verify the effects of the change on the Changed Criteria, and all
other information required by Section 6.5. Any adjustments to the Contract Price
shall (unless otherwise agreed) be requested on a fixed price basis and shall be
based on the requirements in Schedule D-4 and the Unit Rates specified therein
to the extent applicable to the Change Order.

C. Owner shall respond to Contractor’s request for a Change Order within thirty
(30) Days of receipt, stating (i) whether Owner agrees that Contractor is
entitled to a Change Order and (ii) the extent, if any, to which Owner agrees
with Contractor’s statement regarding the effect of the proposed Change Order on
the Changed Criteria, including any adjustment to the Contract Price and the
estimated costs for each item making up the adjustment to the Contract Price. If
Owner agrees that a Change Order is necessary and agrees with Contractor’s
statement regarding the effect of the proposed

 

- 53 -



--------------------------------------------------------------------------------

Change Order on the Changed Criteria, including mutual agreement on the costs,
then Owner shall issue such Change Order, which shall be in the form of
Schedule D-1, and such Change Order shall become binding on the Parties as part
of this Agreement upon execution thereof by the Parties. Owner shall be entitled
to decline a Change Order with respect to any request by Contractor for a Change
Order if the Change Order request, when submitted, is not adequately documented
and supported by Contractor as required under this Agreement.

D. If the Parties agree that Contractor is entitled to a Change Order but cannot
agree on the effect of the proposed Change Order on the Changed Criteria within
thirty (30) Days of Owner’s receipt of Contractor’s written notice and proposed
Change Order and all other required information, or if Owner desires that the
proposed changed Work set forth in the proposed Change Order commence
immediately, the rights, obligations and procedures set forth in Section 6.1C
are applicable.

E. If the Parties cannot agree upon whether Contractor is entitled to a Change
Order within thirty (30) Business Days of Owner’s receipt of Contractor’s
written notice and proposed Change Order, then the Dispute shall be resolved as
provided in Article 18. Pending resolution of the Dispute, Contractor shall
continue to perform the Work required under this Agreement, and Owner shall
continue to pay Contractor in accordance with the terms of this Agreement, any
Change Orders and any previously agreed or unilateral Change Orders.

6.3 Contract Price Adjustment; Contractor Documentation. If a Change Order is
executed on a time and material basis pursuant to Section 6.1C or 6.2D, then the
Contract Price shall be adjusted as set forth in Schedule D-4. Contractor shall
use reasonable efforts to minimize such costs (consistent with the requirements
of this Agreement).

6.4 Change Orders Act as Accord and Satisfaction. Unless otherwise expressly
stated in the Change Order, Change Orders agreed pursuant to Section 6.1B or
6.2C by the Parties shall constitute a full and final settlement and accord and
satisfaction of all effects of the change reflected in the subject Change Order
and shall be deemed to compensate Contractor fully for such change. Accordingly,
unless otherwise expressly stated in such Change Order, Contractor expressly
waives and releases any and all right to make a claim or demand or to take any
action or proceeding against Owner for any consequences arising out of, relating
to or resulting from such change reflected in the subject Change Order. If
Contractor expressly reserves its right in a Change Order to maintain a claim
arising out of the change in the Change Order, then Contractor shall provide
Owner with notice every ninety (90) Days setting forth the then known impact of
the reserved claim in the Change Order.

6.5 Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Contract
Price, the Project Schedule, the Payment Schedule, any of the Minimum Acceptance
Criteria or Performance Guarantee or any other modification to any other
obligation of Contractor under this Agreement for any circumstance that
Contractor has reason to believe may give rise to a right to request the
issuance of a Change Order, Contractor shall, with respect to each such
circumstance:

 

- 54 -



--------------------------------------------------------------------------------

A. notify Owner in writing of the existence of such circumstance within twenty
(20) Days of the date that Contractor knew of the first occurrence or beginning
of such circumstance; provided, however, if such circumstance is an emergency,
notice shall be given as soon as reasonably practicable. In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of such
circumstance, the date Contractor first knew of such circumstance, any
activities impacted by such circumstance, a good faith estimate of the cost
(which such costs shall be adequately documented and supported by Contractor)
and time consequences of such circumstance (including showing a good faith
estimate of the impact of such circumstance, if any, on the critical path of the
CPM Schedule) and any other details or information that are expressly required
under this Agreement. Contractor shall only be required to comply with the
notice requirements of this Section 6.5A once for continuing circumstances,
provided that the notice expressly states that the circumstance is continuing
and includes Contractor’s best estimate of the time and cost consequences of
such circumstance; and

B. submit to Owner a request for a Change Order as soon as reasonably
practicable after giving Owner written notice but in no event later than
forty-five (45) Days after the completion of each such circumstance, together
with a written statement with all information currently available (i) detailing
why Contractor believes that a Change Order should be issued, plus all
documentation reasonably requested by Owner, including information and details
expressly required under this Agreement (including the information required by
Schedule D-4, applicable detailed estimates and cost records and a graphic
demonstration using the CPM Schedule and Monthly Progress Reports showing
Contractor’s entitlement to a time extension to the Project Schedule pursuant to
the terms of this Agreement); and (ii) setting forth the effect, if any, which
such proposed Change Order has or would have for the Work on any of the Changed
Criteria. Contractor shall promptly supplement its request for Change Order with
additional information as such additional information (if any) becomes
available.

If Contractor fails to provide the notice as required under this Section 6.5,
and if Owner demonstrates that it has been prejudiced on account of such failure
to provide notice, then, to the extent that Owner is so prejudiced, Contractor
waives its right for, and releases Owner from and against any claims for,
adjustments in the Contract Price, the Project Schedule, Payment Schedule, any
Work, any of the Minimum Acceptance Criteria or Performance Guarantee or any
other modification to any other obligation of Contractor under this Agreement.
Oral notice, shortness of time, or Owner’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse
Contractor’s strict compliance with this Section 6.5. Contractor shall have the
burden of proof with respect to any claim made by it.

6.6 Evidence of Funds. With the exception of any Contract Price adjustment
contemplated under Attachment EE, Contractor shall not be obligated to proceed
with any Change Order that, alone or in conjunction with other Change Orders,
would result in an increase in the Contract Price, as of the Contract Date, in
excess of Fifty Million U.S. Dollars (U.S.$50,000,000) and thereafter would
result in an increase in the Contract Price in excess of additional Five Million
U.S. Dollars (U.S.$5,000,000) increments, unless Owner furnishes, to
Contractor’s reasonable satisfaction, documentation which demonstrates either
that Owner has (i) sufficient funds to pay for such Change Order, or
(ii) obtained financing from one or more Lenders in sufficient funds to pay for
such Change Order.

 

- 55 -



--------------------------------------------------------------------------------

6.7 Adjustment Only Through Change Order. Unless otherwise provided in this
Agreement, no change in the requirements of this Agreement, whether an addition
to, deletion from, suspension of or modification to this Agreement, including
any Work, shall be the basis for an adjustment for any change in the Contract
Price, the Project Schedule, Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor or right of Owner under this Agreement unless and until such
addition, deletion, suspension or modification has been authorized by a Change
Order executed and issued in accordance with and in strict compliance with the
requirements of this Section 6.7. Contractor shall not perform any change in the
Work unless and until such change is authorized pursuant to this Section 6.7,
and should Contractor perform or claim to perform any changes in the Work prior
to authorization by Change Order, all such costs and expenses incurred by
Contractor shall be for Contractor’s account. No course of conduct or dealings
between the Parties, nor implied acceptance of additions, deletions, suspensions
or modifications to this Agreement, including any Work, and no claim that Owner
has been unjustly enriched by any such addition, deletion, suspension or
modification to this Agreement, whether or not there is in fact any such unjust
enrichment, shall be the basis for any claim for an adjustment in the Contract
Price, the Project Schedule, the Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor under this Agreement.

6.8 Force Majeure.

A. Contractor Relief. If the commencement, prosecution or completion of the Work
is prevented or delayed by Force Majeure (including the effects of such Force
Majeure), then Contractor shall be entitled to an extension to the Target
Substantial Completion Date and/or Guaranteed Substantial Completion Date to the
extent, if any, permitted under Section 6.8A.1 and an adjustment to the Contract
Price to the extent, if any, permitted under Section 6.8A.2, provided that
Contractor has complied with the notice and Change Order requirements in
Section 6.5 and the mitigation requirements in Section 6.11. In addition, if
Force Majeure (including the effects of such Force Majeure) prevents
Contractor’s performance with respect to any portion of the Work, Contractor
shall, subject to Section 6.11, be relieved from performance of such portion of
the Work for the time period that such Force Majeure, or the effects of such
Force Majeure, are continuing. All time extensions to the Project Schedule and
adjustments to the Contract Price for such delays or preventions shall be by
Change Order implemented and documented as required under this Article 6.

1. Time Extension. Contractor shall be entitled to an extension to the Target
Substantial Completion Date and/or Guaranteed Substantial Completion Date for
delay or prevention that meets the requirements of this Section 6.8A, if and to
the extent such delay or prevention causes a delay in the critical path of the
Work. Contractor shall demonstrate to Owner its entitlement to relief under this
Section by providing to Owner an updated CPM Schedule using Primavera Project
Planner in its native electronic format with actual durations entered for all
activities

 

- 56 -



--------------------------------------------------------------------------------

on the critical path and re-forecasted clearly to indicate Contractor’s
entitlement to a time extension under this Section 6.8A. Notwithstanding the
foregoing, any adjustment to the Target Substantial Completion Date shall extend
the Guaranteed Substantial Completion Date in the same amounts so that the
Guaranteed Substantial Completion Date is always ninety two (92) Days after the
Target Substantial Completion Date, regardless of whether the delay impacts only
the critical path of the Work to achieve the Target Substantial Completion Date
and not the Guaranteed Substantial Completion Date.

2. Compensation. Contractor shall be entitled to an adjustment to the Contract
Price for any delay or prevention that meets the requirements of this
Section 6.8A, if such delay or prevention, alone or in conjunction with other
Force Majeure Events, continues for a period of at least thirty (30) Days, in
the aggregate. Any such Contract Price adjustment shall be for reasonable costs
necessarily incurred by Contractor for delay or prevention occurring after the
expiration of such thirty (30) Day period; provided that Owner’s total liability
under this Agreement for any such Contract Price adjustment(s) for all such
events occurring during the term of this Agreement shall not exceed Fifty
Million U.S. Dollars (U.S.$50,000,000) in the aggregate.

B. Owner Relief. Subject to Section 6.8C, Owner’s obligations under this
Agreement shall be suspended to the extent that performance of such obligations
is delayed or prevented by Force Majeure, but without prejudice to Contractor’s
entitlement to a Change Order to the extent set forth in Section 6.2A.

C. Payment Obligations. No obligation of a Party to pay moneys under or pursuant
to this Agreement shall be excused by reason of Force Majeure.

6.9 Extensions of Time and Adjustment of Compensation. With respect to any of
the circumstances set forth in Section 6.2A which cause delay of the
commencement, prosecution or completion of the Work for which Contractor is
entitled to a Change Order (with the exception of delay resulting from an event
of Force Majeure, which shall be governed in accordance with Section 6.8),
Contractor shall be entitled to an extension to the Target Substantial
Completion Date and Guaranteed Substantial Completion Date if and to the extent:
(i) such delay causes a delay in the critical path of the Work; (ii) Contractor
has complied with the notice and Change Order requirements in Section 6.5 and
the mitigation requirements of Section 6.11; and (iii) such delay is not
attributable to Contractor or any of its Subcontractors or Sub-subcontractors.
Contractor shall demonstrate to Owner its entitlement to relief under this
Section by providing to Owner an updated CPM Schedule using Primavera Project
Planner in its native electronic format with actual durations entered for all
activities on the critical path and re-forecasted clearly to indicate
Contractor’s entitlement to a time extension under this Section 6.9.
Notwithstanding the foregoing, any adjustment to the Target Substantial
Completion Date shall extend the Guaranteed Substantial Completion Date in the
same amounts so that the Guaranteed Substantial Completion Date is always ninety
two (92) Days after the Target Substantial Completion Date, regardless of
whether the delay impacts only the critical path of the Work to achieve the
Target Substantial Completion Date and not the Guaranteed Substantial Completion
Date. Contractor shall be entitled to an adjustment to the Contract Price for
reasonable, additional costs incurred by

 

- 57 -



--------------------------------------------------------------------------------

Contractor for delay or in mitigation or avoidance of a delay which would
otherwise meet such requirements of this Section 6.9. For the avoidance of
doubt, this Section 6.9 shall govern the determination of any right of
Contractor to an adjustment to the Target Substantial Completion Date and
Guaranteed Substantial Completion Date for delay unless such delay is caused by
Force Majeure.

6.10 Delay. For the purposes of this Agreement, the term “delay” shall include
hindrances, disruptions or obstructions, or any other similar term in the
industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, ripple or lost production.

6.11 Contractor Obligation to Mitigate Delay. Contractor shall not be entitled
to any adjustment to the Project Schedule or adjustment to the Contract Price
for any portion of delay to the extent Contractor could have taken, but failed
to take, reasonable actions to mitigate such delay.

6.12 Separated Contract Price Adjustments in Change Orders. Any adjustment by
Change Order to the Contract Price shall be made on a fixed price separated
basis as provided in 34 Tex. Admin. Code Section 3.291(a)(13) to specify the
applicable adjustments to the Aggregate Equipment Price and Aggregate Labor and
Skills Price in accordance with Article 7.

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

7.1 Contract Price. As compensation in full to Contractor for the full and
complete performance of the Work and all of Contractor’s other obligations under
this Agreement, Owner shall pay and Contractor shall accept Two Billion Four
Hundred Ten Million Two Hundred Ninety Thousand U.S. Dollars
(U.S.$2,410,290,000) (the “Contract Price”), which is separated in Section 7.1A
and Section 7.1B below. The Contract Price is subject to adjustment only by
Change Order as provided in Article 6, and includes all Taxes payable by
Contractor and its Subcontractors and Sub-subcontractors in connection with the
Work, the Insurance Provisional Sum, the Operating Spare Part Provisional Sum,
the 9% Nickel and Cryogenic-Rebar Provisional Sum, the Currency Provisional Sum,
and the Fuel Provisional Sum, and all costs, charges, and expenses of whatever
nature necessary for performance of the Work. For the avoidance of doubt, the
Contract Price does not include Texas Sales and Use Taxes on Equipment, but does
include Texas Sales and Use Taxes on any purchase, lease, or rental of
Construction Equipment or any purchase of consumable items (as defined in 34
Tex. Admin. Code Section 3.291(a)(2)). The Contract Price is separated, in
accordance with the definition of separated contract as defined in 34 Tex.
Admin. Code Rule §3.291(a)(13), as follows:

A. Aggregate Equipment Price. *** U.S. Dollars (U.S.$***) for the Equipment for
the Project (“Aggregate Equipment Price”). The Aggregate Equipment Price
includes the cost of the Equipment, including markup, overhead, profit and
freight, but excluding labor.

 

- 58 -



--------------------------------------------------------------------------------

B. Aggregate Labor and Skills Price. *** U.S. Dollars (U.S.$***) for the Work in
this Agreement other than for Equipment (the “Aggregate Labor and Skills
Price”), which such Work includes all labor, engineering, design, services,
installation, consumables, Construction Equipment, freight, overhead, profit and
all other items of whatever nature applicable to the Work.

C. Aggregate Provisional Sum. The Contract Price, which is separated in
Section 7.1A and Section 7.1B above, includes an aggregate amount of Three
Hundred Twenty Nine Million One Hundred Sixty One Thousand One Hundred Thirty
One U.S. Dollars (U.S.$329,161,131) for the Provisional Sums (the “Aggregate
Provisional Sum”). The Aggregate Provisional Sum is separated into (i) Aggregate
Equipment Prices (the total amount of the Aggregate Equipment Price component of
the Aggregate Provisional Sum equaling *** U.S. Dollars (U.S.$***)) and (ii) all
other Work (the total amount of such other Work component of the Aggregate
Provisional Sum equaling *** U.S. Dollars (U.S.$***)). The scope and values of
each Provisional Sum comprising the Aggregate Provisional Sum amount are
included in Attachment EE, together with the breakdown between the Aggregate
Equipment Prices and all other Work.

7.2 Interim Payments.

A. Mobilization Payment. On or before and as a condition precedent to the
issuance of the Notice to Proceed in accordance with Section 5.2B and upon
Owner’s receipt of an Invoice from Contractor, Owner shall pay Contractor a
fixed amount equal to fifteen percent (15%) of the Contract Price (the
“Mobilization Payment”).

1. The Mobilization Payment is separated as follows:

a. *** U.S. Dollars (U.S.$***) for those components of the Aggregate Equipment
Price contained in the Mobilization Payment; and,

b. *** U.S. Dollars (U.S.$***) for those components of the Aggregate Labor and
Skills Price contained in the Mobilization Payment.

B. Payments. Subject to Section 5.2A, with the exception of the Mobilization
Payment, payments shall be made by Owner to Contractor in accordance with the
Payment Schedule set forth in Attachment C (as may be amended by Change Order),
which allocates (i) seventy percent (70%) of the Aggregate Labor and Skills
Price to be paid based on completion of the Milestones set forth in Attachment
C, Schedule C-1, (ii) thirty percent (30%) of the Aggregate Labor and Skills
Price to be paid based on the Monthly payments set forth in Attachment C,
Schedule C-2 (the “Monthly Payments”), as adjusted pursuant to Section 7.2F; and
(iii) one hundred percent (100%) of the Aggregate Equipment Price to be paid
based on completion of the Milestones set forth in Attachment C, Schedule C-3.
Owner shall also make payments to Contractor for Work performed in accordance
with Change Orders to be paid on a time and material basis and any unilateral
Change Orders issued in accordance with Section 6.1C or 6.2D. Each payment shall
be subject to Owner’s right to withhold payments under this Agreement as set
forth in Section 7.5 and Section 20.3. Payments shall be made in U.S. Dollars to
an account designated by Contractor. The Payment Schedule, including Milestones
and Monthly Payments, shall be amended only by Change Order pursuant to this
Agreement.

 

- 59 -



--------------------------------------------------------------------------------

C. Invoices. On the first (1st) Day of each Month (“Month N”), Contractor shall
submit to Owner an Invoice, supported by information and documentation required
under this Agreement, for the following:

1. amounts for Milestones Contractor plans to fully complete during the next
Month (“Month N+1”), as supported by the sixty (60) Day look-ahead schedule
submitted with such Invoice. Contractor shall not include any amounts for any
Milestones that will only be partially completed at the end of Month N+1;

2. plus the Monthly Payment for Month N+1;

3. plus (i) allowable costs and expenses Contractor plans to incur during Month
N+1 for Work performed in accordance with Change Orders to be paid on a time and
material basis, and (ii) allowable costs and expenses Contractor plans to incur
during Month N+1 for Work covered by a Provisional Sum, all as supported by the
sixty (60) Day look-ahead schedule and other information required herein;

4. less amounts for any Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1; and

5. less amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2.

If Owner pays Contractor for the completion of a Milestone in Month N+1, but
Contractor does not complete such Milestone during such Month N+1, and Owner
exercises its right to withhold payment in accordance with Section 7.2 for such
uncompleted Milestone, Contractor shall not be entitled to Invoice for the
amount withheld by Owner for such Milestone until the Month after Contractor
completes such Milestone.

Contractor shall include with such Invoice a sixty (60) Day look-ahead schedule,
prepared by Contractor, for such Month N and Month N+1 that shows, among other
requirements, Contractor’s schedule for (i) completing such Milestones in Month
N+1 and (ii) incurring such allowable costs and expenses for time and materials
Change Orders and Provisional Sums during such Month N+1. All Invoices issued to
Owner hereunder shall separately state charges for the Aggregate Equipment Price
and the Aggregate Labor and Skills Price. All Invoices, other than the Invoice
for final payment under this Agreement, shall be in the form of Schedule I-1.

D. Interim Lien Waivers. As a condition of payment, each Invoice received by
Owner prior to Final Completion shall be accompanied by a fully executed
(i) Interim Conditional Lien Waiver from Contractor in the form of Schedule K-1
for all Work performed through the end of the Month preceding the Month of the
date of the Invoice (i.e., Month N-1) and (ii) Interim Unconditional Lien Waiver
from Contractor in the form

 

- 60 -



--------------------------------------------------------------------------------

of Schedule K-2 for all Work performed through the end of the Month preceding
the Month of the date of the last Invoice submitted by Contractor of the Invoice
(i.e., Month N-2). In addition, as a condition of payment, Contractor shall also
provide, subject to Section 7.2D.1, (i) fully executed Interim Conditional Lien
Waivers in the form of Schedule K-3 from each Lien Waiver Subcontractor whose
invoice is received by Contractor in the Month covered by Contractor’s Invoice
(with each such Interim Conditional Lien Waiver covering all Work performed by
each such Lien Waiver Subcontractor through the end of the Month preceding the
Month of the date of such Lien Waiver Subcontractor’s invoice (i.e., Month
N-1)), together with fully executed Interim Unconditional Lien Waivers from each
Lien Waiver Subcontractor for all Work performed by such Lien Waiver
Subcontractor through the end of the Month preceding the Month of the date of
each such Lien Waiver Subcontractor’s preceding invoice (i.e., Month N-2);
(ii) fully executed Interim Conditional Lien Waivers in substantially the form
of Schedule K-3 from each Major Sub-subcontractor whose invoice is received by
Contractor in the Month covered by Contractor’s Invoice (with each such Interim
Conditional Lien Waiver covering all Work performed by each such Major
Sub-subcontractor through the end of the Month preceding the Month of the date
of such Major Sub-subcontractor’s invoice (i.e., Month N-1)), together with
fully executed Interim Unconditional Lien Waivers from each Major
Sub-subcontractor in substantially the form set forth in Schedule K-4 for all
Work performed by such Major Sub-subcontractor through the end of the Month
preceding the Month of the date of each such Major Sub-subcontractor’s preceding
invoice (i.e., Month N-2); provided that if Contractor fails to provide to Owner
an Interim Conditional Lien Waiver or Interim Unconditional Lien Waiver from a
Lien Waiver Subcontractor or Major Sub-subcontractor as required in this
Section 7.2D, Owner’s right to withhold payment for the failure to provide any
such Interim Conditional Lien Waiver or Interim Unconditional Lien Waiver shall
be limited to the amount that should have been reflected in such Interim
Conditional Lien Waiver or Interim Unconditional Lien Waiver; provided further,
if Contractor fails to provide an Interim Unconditional Lien Waiver from a Lien
Waiver Subcontractor or Major Sub-subcontractor but Contractor provides evidence
to Owner that such Subcontractor or Sub-subcontractor has been paid (as shown in
a check that has been properly endorsed and has been paid by the bank on which
it is drawn, or evidence the wire transfer payment is received by such
Subcontractor or Sub-subcontractor), then Owner shall not withhold payment of
such amount. In addition, if and to the extent that Contractor obtains any lien
or claim waivers from any Subcontractors or Sub-subcontractors which are not a
Lien Waiver Subcontractor or Major Sub-subcontractor, Contractor shall provide
to Owner such lien or claim waivers with the next Invoice following Contractor’s
receipt of each such lien or claim waiver. Notwithstanding anything to the
contrary in this Section 7.2D and Section 7.2D.1, Contractor shall not be
required to deliver a Contractor’s Interim Unconditional Lien Waiver until Owner
has paid the amounts requested in the applicable Invoice for which such
Contractor’s Interim Unconditional Lien Waiver relates.

1. For Bulk Order Subcontractors only, as a condition of payment, every third
(3rd) Invoice received by Owner prior to Final Completion shall be accompanied
by fully executed Interim Unconditional Lien Waivers from each Bulk Order
Subcontractor in substantially the form set forth in Schedule K-4 for all Work
performed by such Bulk Order Subcontractor through the end of the period ending
three (3) Months prior to such Invoice (i.e. Month N-3); provided that if

 

- 61 -



--------------------------------------------------------------------------------

Contractor fails to provide to Owner an Interim Unconditional Lien Waiver from a
Bulk Order Subcontractor as required in this Section 7.2D.1, Owner’s right to
withhold payment for the failure to provide such Interim Unconditional Lien
Waiver shall be limited to the amount that should have been reflected in such
Interim Unconditional Lien Waiver; provided further, if Contractor fails to
provide an Interim Unconditional Lien Waiver from a Bulk Order Subcontractor but
Contractor provides an Interim Conditional Lien Waiver (in substantially the
form set forth in Schedule K-3 for all Work performed by such Bulk Order
Subcontractor) and evidence to Owner that such Subcontractor has been paid (as
shown in a check that has been properly endorsed and has been paid by the bank
on which it is drawn, or evidence the wire transfer payment is received by such
Subcontractor), then Owner shall not withhold payment of such amount. Except as
provided in the preceding sentence, Bulk Order Subcontractors are not required
to provide Interim Conditional Lien Waivers. For the purposes of Interim
Conditional Lien Waivers and Interim Unconditional Lien Waivers, Bulk Order
Subcontractors shall not be considered a Lien Waiver Subcontractor.

E. Review and Payment. Each Invoice shall be reviewed by Owner and, upon Owner’s
reasonable request, Contractor shall furnish such supporting documentation and
certificates and provide such further information as may be reasonably requested
by Owner. Within thirty (30) Days after receipt of any Invoice, Owner shall
provide notice to Contractor of any disputed amount set forth in such Invoice,
including an explanation of why such amount is disputed. Unless so disputed by
Owner, each Invoice (less any withholdings allowed under this Agreement) shall
be due and paid no later than thirty (30) Days after it, and all applicable
documentation required under this Agreement, including Attachment I, is received
by Owner. If an Invoice is disputed by Owner, then payment shall be made within
the thirty (30) Day period for all undisputed amounts and the dispute shall be
resolved pursuant to Article 18. Payment on disputed amounts shall be made as
soon as such dispute is resolved. Without limiting the foregoing, Owner shall
not be required to pay, and shall be entitled to withhold payment from
Contractor for any amounts otherwise due Contractor, for:

1. any amounts for (i) Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1, (ii) Milestones Invoiced in Month N-1 that Contractor
did not complete in Month N, (iii) Milestones Invoiced in Month N that
Contractor did not complete prior to payment by Owner or is not projected (in
accordance with the current sixty (60) Day look-ahead schedule) to complete in
Month N+1;

2. any amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2; and

3. any amounts Invoiced in Month N for (i) time and material Change Orders, and
(ii) Provisional Sums that Contractor has not incurred prior to payment by Owner
or is not projected to incur (in accordance with the current sixty (60) Day
look-ahead schedule and other required documentation) in Month N+1.

 

- 62 -



--------------------------------------------------------------------------------

F. Reconciliation of Monthly Payments. If at any time during the course of the
Project: (i) the Monthly Progress Reports show that any activity on the critical
path is ninety (90) Days or more behind schedule; and (ii) Contractor or any of
its Subcontractors or Sub-subcontractors are not excused under the terms of this
Agreement for such delay, then the date for payment of the last Monthly Payment
as shown in the Payment Schedule shall be revised to a later date according to
the number of Days that the activity is behind schedule and the remaining
Monthly Payments not yet disbursed to Contractor under this Agreement shall be
readjusted and spread out proportionately through the remainder of the period,
ending upon the revised date for payment of the last Monthly Payment; provided
that, in the event that Contractor recovers the delay such that the activity in
question ceases to be behind schedule, the Monthly Payments shall be
recalculated so that such Monthly Payments shall be due in accordance with the
original Payment Schedule as of the Contract Date.

7.3 Final Completion and Final Payment. Upon Final Completion, Contractor shall,
in addition to any other requirements in this Agreement for achieving Final
Completion, including those requirements set forth in Section 1.1 for the
definition of Final Completion, submit a fully executed final Invoice in the
form attached hereto as Schedule I-2, along with (i) a statement summarizing and
reconciling all previous Invoices, payments and Change Orders; (ii) an affidavit
that all payrolls, Taxes, bills for Equipment, and any other indebtedness
connected with the Work for which Contractor and its Subcontractors and
Sub-subcontractors are liable (excluding Corrective Work) have been paid;
(iii) fully executed Final Conditional Lien and Claim Waivers from Contractor in
the form of Schedule K-5, Exhibits K-5-1 and K-5-2; (iv) fully executed Final
Conditional Lien and Claim Waivers from each Lien Waiver Subcontractor in the
form set forth in Schedule K-7, Exhibits K-7-1 and K-7-2; and (v) fully executed
Final Conditional Lien and Claim Waivers from each Major Sub-subcontractor in
substantially the form set forth in Schedule K-7, Exhibits K-7-1 and K-7-2. No
later than twenty-five (25) Days after receipt by Owner of such final Invoice
and all reasonably requested documentation and achieving Final Completion, Owner
shall, subject to its rights to withhold payment under this Agreement, pay
Contractor the balance of the Contract Price, provided that Contractor provides
to Owner the following: (x) at the time of such payment, fully executed Final
Unconditional Lien and Claim Waiver from Contractor in the form of Schedule K-6,
Exhibits K-6-1 and K-6-2; and (y) as soon as reasonably possible after the time
of such payment, fully executed Final Unconditional Lien and Claim Waivers from
each Lien Waiver Subcontractor and Major Sub-subcontractor in substantially the
form of Schedule K-8, Exhibits K-8-1 and K-8-2; provided that the Parties agree
that “substantially” means that the same protections shall be provided to Owner
as set forth in Schedule K-8, Exhibits K-8-1 and K-8-2. In addition, if and to
the extent that Contractor obtains any final lien or claim waivers from any
Subcontractors or Sub-subcontractors which are not a Lien Waiver Subcontractor
or Major Sub-subcontractor, Contractor shall provide to Owner such final lien or
claim waivers following Contractor’s receipt of each such lien or claim waiver.

7.4 Payments Not Acceptance of Work. No payment made hereunder by Owner shall be
considered as approval or acceptance of any Work by Owner or a waiver of any
claim or right Owner may have hereunder. All payments shall be subject to
correction in subsequent payments.

 

- 63 -



--------------------------------------------------------------------------------

7.5 Payments Withheld. In addition to disputed amounts set forth in an Invoice,
Owner may, in addition to any other rights under this Agreement, and upon giving
Contractor ten (10) Days’ prior written notice referenced in Section 7.8,
withhold payment on an Invoice or a portion thereof, or collect on the Letter of
Credit, in an amount and to such extent as may be reasonably necessary to
protect Owner from loss due to:

A. Defective Work that Contractor is required to correct under Section 12.2A or
12.3, unless Contractor has, within fourteen (14) Days of a separate written
notice given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) remedied, or commenced to remedy, as applicable, such Defective Work in
accordance with Section 12.2A or 12.3 or (ii) if such Defective Work cannot be
remedied in accordance with Section 12.2A or 12.3 by the exercise of reasonable
diligence within such fourteen (14) Day period, provide Owner with a written
plan, reasonably acceptable to Owner, to remedy such Defective Work and
commenced the remedy of such Defective Work;

B. liens or other encumbrances on all or a portion of the Site, the Work or the
Project, which are filed by any Subcontractor, any Sub-subcontractor or any
other Person acting through or under any of them unless Contractor has, within
fourteen (14) Days of a separate written notice given prior to the ten (10) Day
notice referenced in Section 7.8, taken any of the following actions: (i) paid,
satisfied or discharged the applicable liability, (ii) removed the lien or other
encumbrance, or (iii) provided Owner with a letter of credit (in addition to the
Letter of Credit required under Section 9.2) or bond reasonably satisfactory to
Owner and Lender in the applicable amount;

C. any material breach by Contractor of any term or provision of this Agreement;
unless Contractor has, within fourteen (14) Days of a separate written notice
given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) cured such breach or (ii) if such breach cannot be cured by the exercise of
reasonable diligence within such fourteen (14) Day period, Contractor has
commenced corrective action and is diligently exercising all commercially
practicable efforts to cure such breach;

D. the assessment of any fines or penalties against Owner as a result of
Contractor’s failure to comply with Applicable Law or Applicable Codes and
Standards;

E. amounts paid by Owner to Contractor in a preceding Month incorrectly (in
which case, Section 7.9 shall apply);

F. Liquidated Damages which Contractor owes under the terms of this Agreement;
or

G. any other costs or liabilities which Owner has incurred for which Contractor
is responsible under this Agreement.

Owner shall pay Contractor the amount withheld or collected on the Letter of
Credit as soon as practicable, but in no event later than fifteen (15) Business
Days after Owner’s receipt of an Invoice from Contractor, if Contractor, as
appropriate, (i) pays, satisfies or discharges the applicable liability and
provides Owner with reasonable evidence of such payment, satisfaction or
discharge, (ii) removes the lien or other encumbrance, (iii) cures the breach in
question, (iv) remedies the Defective Work in question, or (v) provides Owner
with a letter of credit reasonably satisfactory to Owner and Lender in the
amount of the withheld payment.

 

- 64 -



--------------------------------------------------------------------------------

7.6 Interest on Late Payments and Improper Collection. Any amounts due but not
paid hereunder, any amounts withheld from Contractor but later finally
determined in accordance with the dispute resolution procedure set forth in
Article 18 to have been improperly withheld, or any amounts collected by Owner
on the Letter of Credit but later finally determined in accordance with the
dispute resolution procedure set forth in Article 18 to have been improperly
collected, shall bear interest at the lesser of (i) an annual rate equal to the
prime rate set from time to time by Citibank, N.A. plus three percent (3%), or
(ii) the maximum rate permitted under Applicable Law.

7.7 Offset. Owner may, in accordance with Section 7.8B, offset any amount due
and payable from Contractor to Owner under this Agreement against any amount due
and payable to Contractor hereunder.

7.8 Procedure for Withholding, Offset and Collection on the Letter of Credit.
Except as provided in Sections 16.1B and 20.3C (in which case, Owner shall
follow the procedure set forth in Section 16.1B or Section 20.3C, as
applicable), Owner shall:

A. prior to exercising its right to withhold payment in accordance with this
Agreement, provide Contractor with ten (10) Days’ written notice stating Owner’s
intent to withhold and the amount to be withheld;

B. prior to exercising its right to offset in accordance with this Agreement,
provide Contractor with ten (10) Days’ prior written notice stating Owner’s
intent to offset and the amount to be offset; and

C. prior to exercising its right to collect on the Letter of Credit in
accordance with this Agreement, provide Contractor with ten (10) Days’ written
notice (i) specifying the nature of Contractor’s breach and the liabilities,
damages, losses, costs or expenses owed to Owner; (ii) stating Owner’s intent to
draw against the Letter of Credit; and (iii) specifying the amount to be drawn.

Notwithstanding the foregoing, should any payment under any Invoice become due
before the expiration of any notice period specified in this Section 7.8, Owner
shall nevertheless be entitled to withhold from such Invoice amounts equal to
the amounts specified in Owner’s notice, but Owner shall promptly pay such
withheld amounts to Contractor if Contractor cures the cause for such
withholding or offset.

7.9 Payment Error. If an error is made in connection with a payment, and such
payment is an overpayment, the Party receiving the payment in error shall
immediately refund the mistaken amount to the paying Party. Without limiting the
preceding sentence, and in addition to any other remedy available to Owner under
this Agreement, if Owner discovers that any amount paid by it to Contractor in a
preceding Month was incorrect, then Owner may, at its sole discretion, upon
giving Contractor ten (10) Days’ prior written notice in accordance with
Section 7.8, either: (i) offset such amount against future payments, or (ii) in
the event that (A) the amount in question exceeds Thirty Million U.S. Dollars
(U.S.$30,000,000) or (B) less than Thirty Million U.S.

 

- 65 -



--------------------------------------------------------------------------------

Dollars (U.S.$30,000,000) remains payable to Contractor under this Agreement, or
amounts are due to Owner in connection with the final Invoice issued in
accordance with Section 7.3, collect on the Letter of Credit for such amounts
until sufficient and accurate supporting information is provided pursuant to
Section 7.2. The foregoing provision shall not apply during the Defect
Correction Period.

ARTICLE 8

TITLE AND RISK OF LOSS

8.1 Title.

A. Clear Title.

1. Contractor warrants and guarantees that Owner shall have legal title to and
ownership of all or any portion of the Work (other than Work Product) and the
Project upon payment therefor.

2. Contractor warrants and guarantees that legal title to and ownership of the
Work and the Project shall be free and clear of any and all liens, claims,
security interests or other encumbrances arising out of the Work when title
thereto passes to Owner, and if any such warranty or guarantee is breached,
Contractor shall have the liability and obligations set forth in Section 17.5.

B. Title to Work. Title to all or any portion of the Work (other than Work
Product) shall pass to Owner upon payment by Owner therefor. Transfer of title
to Work shall be without prejudice to Owner’s right to reject Defective Work, or
any other right in this Agreement.

8.2 Risk of Loss.

A. Notwithstanding passage of title as provided in Section 8.1 of this
Agreement, Contractor shall bear the risk of physical loss and damage with
respect to Subproject 3 until the earlier of Substantial Completion or
termination of this Agreement; provided that Owner shall at all times bear the
risk of physical loss and damage if and to the extent arising from (i) war
(whether declared or undeclared), civil war, act of terrorism, sabotage,
blockade, insurrection; or (ii) ionizing radiation, or contamination by
radioactivity from nuclear fuel, or from any nuclear waste from the combustion
of nuclear fuel properties of any explosive nuclear assembly or nuclear
component thereof; or (iii) an atmospheric disturbance marked by high winds,
with or without precipitation, including such events as hurricane, typhoon,
monsoon, cyclone, rainstorm, tempest, hailstorm, tornado, or any combination of
the foregoing events, including any resulting flood, tidal or wave action (such
clause (iii) events collectively, “Windstorms”) to the extent that Windstorms
result in loss or damage in excess of Five Hundred Million U.S. Dollars
(U.S.$500,000,000) in the cumulative, aggregate with respect to the Work, the
Project, the Subprojects and the Liquefaction Facility, collectively. The full
amount of Five Hundred Million U.S. Dollars (U.S.$500,000,000) may be satisfied
under either the Stage 1 EPC Agreement or this Agreement. In the event that any
physical loss or damage to the Stage 2 Liquefaction Facility or the Work arises
from one or more of the events set forth in the first

 

- 66 -



--------------------------------------------------------------------------------

sentence of this Section 8.2A, and Owner elects to rebuild such physical loss or
damage, Contractor shall be entitled to a Change Order to the extent such event
adversely affects (i) Contractor’s costs of performance of the Work;
(ii) Contractor’s ability to perform the Work in accordance with the Project
Schedule or (iii) Contractor’s ability to perform any material obligation under
this Agreement; provided that Contractor complies with the requirements set
forth in Sections 6.2, 6.5 and 6.9.

B. Upon and from the earlier of termination of this Agreement or the occurrence
of Substantial Completion, Owner shall assume care, custody and control of
Subproject 3 and shall bear the full risk of physical loss and damage to
Subproject 3; provided, however, notwithstanding the foregoing, Contractor shall
remain fully responsible and liable to Owner for its Warranty and Corrective
Work obligations under this Agreement.

C. With respect to any physical loss or physical damage to Subproject 3 caused
by (i) Force Majeure, (ii) any member of Owner Group or any other Person for
whom Owner is responsible, or (iii) any Third Party over whom neither Contractor
nor Owner are responsible and such Third Party is beyond the reasonable control
of Contractor and such loss or damage was not due to Contractor’s fault or
negligence and could not have been prevented or avoided by Contractor through
the exercise of due diligence, Contractor shall be entitled to a Change Order
adjusting the Guaranteed Substantial Completion Date if and to the extent
permitted under (a) Section 6.8A.1 if caused by Force Majeure or such Third
Party meeting the requirements set forth herein and (b) Section 6.9 if caused by
any member of Owner Group or any other person for whom Owner is responsible.

D. For the avoidance of doubt, this Section 8.2 shall apply to any loss or
damage to the Work caused by, arising out of or resulting from, any activities,
events or omissions occurring in connection with the Stage 2 EPC Agreement.
Similarly for the avoidance of doubt, the risk of loss and damage to the Stage 1
Liquefaction Facility shall be determined in accordance with Section 8.2 of the
Stage 1 EPC Agreement, notwithstanding that such loss or damage to the Stage 1
EPC Agreement was caused by, arose out of or resulted from activities or events
occurring during the performance of this Agreement.

ARTICLE 9

INSURANCE AND LETTER OF CREDIT

9.1 Insurance.

A. Provision of Insurance. The Parties shall provide the insurance as specified
in Attachment O on terms and conditions stated therein.

B. No Cancellation. All policies providing coverage hereunder shall contain a
provision that at least thirty (30) Days’ prior written notice shall be given to
the non-procuring Parties and additional insureds prior to cancellation,
non-renewal or material change in the coverage.

 

- 67 -



--------------------------------------------------------------------------------

C. Obligations Not Relieved. Anything in this Agreement to the contrary
notwithstanding, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder;
(ii) failure by Contractor to comply fully with any of the insurance provisions
of this Agreement; (iii) failure by Contractor to secure such endorsements on
the policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; or (v) failure of any insurance company to
pay any claim accruing under its policy.

D. Failure to Provide Insurance. If any Party fails to provide or maintain
insurance as required herein, and fails to cure such failure within fourteen
(14) Days of receiving notice of such failure (provided that such fourteen
(14) Day cure period falls within the applicable sixty (60) Day notice period
required under Section 2 of Attachment O), the other Party shall have the right
but not the obligation to purchase such insurance and shall be entitled to
recover the insurance premium reasonably paid in respect of such insurance from
the other Party in accordance with this Agreement; provided that, prior to
execution of a Change Order in accordance with Attachment EE for any additional
amounts owed for the Project Insurances, Owner shall not be entitled to recover
from Contractor any insurance premiums paid by Owner with respect to any amounts
in excess of the Insurance Provisional Sum for Project Insurances.

E. Unavailable Insurance. If any insurance (including the limits or deductibles
thereof) hereby required to be maintained, other than insurance required by
Applicable Law to be maintained, shall not be reasonably available in the
commercial insurance market, Owner and Contractor shall not unreasonably
withhold their agreement to waive such requirement to the extent that
maintenance thereof is not so available; provided, however, that the Party shall
first request any such waiver in writing from the other Party, which request
shall be accompanied by written reports prepared by two (2) independent
advisers, including insurance brokers, of recognized international standing
certifying that such insurance is not reasonably available in the commercial
insurance market (and, in any case where the required amount is not so
available, explaining in detail the basis for such conclusions), such insurance
advisers and the form and substance of such reports to be reasonably acceptable
to the other Party. Any such waiver shall be effective only so long as such
insurance shall not be available and commercially feasible in the commercial
insurance market.

9.2 Irrevocable Standby Letter of Credit.

A. On or before the issuance of the Notice to Proceed in accordance with
Section 5.2B, Contractor shall deliver to Owner an irrevocable standby letter of
credit in the amount of ten percent (10%) of the Contract Price (“Letter of
Credit”). The Letter of Credit shall name Owner as beneficiary, shall be issued
and confirmed by a commercial bank in the United States of America with a
long-term rating of at least A- by Standard & Poor’s and at least A3 by Moody’s
Investors Service, and shall be in the relevant form set forth in Attachment R;
provided, however, if the issuing bank requires certain changes to the Letter of
Credit form, such changes shall be subject to Owner’s written approval (not to

 

- 68 -



--------------------------------------------------------------------------------

be unreasonably withheld). If at any time the rating of the commercial bank that
issued the applicable Letter of Credit falls below either of such ratings,
Contractor shall replace such Letter of Credit within ten (10) Days with an
equivalent instrument issued by a commercial bank in the United States of
America meeting such rating requirements. Owner shall have the right to draw
down on or collect against the Letter of Credit upon Owner’s demand in the event
of the following: (i) the owing by Contractor to Owner under this Agreement for
Liquidated Damages or any other liabilities, damages, losses, costs or expenses
for which Contractor is liable under this Agreement; and (ii) Owner has provided
notice to Contractor in accordance with Section 7.8C, except such notice is not
required where Contractor does not pay Liquidated Damages as set forth in
Section 20.3C. The amount drawn on the Letter of Credit shall not be greater
than the amount that Owner, at the time of the drawing, reasonably estimates is
owed it under this Agreement for Liquidated Damages, liabilities, damages,
losses, costs or expenses or is necessary to remedy the breach of this
Agreement. In addition, should the issuing commercial bank notify Owner and
Contractor pursuant to the terms of the Letter of Credit that it has decided not
to extend the Letter of Credit beyond the then current expiration date, Owner
shall also have the right to draw down on or collect against the Letter of
Credit for all remaining funds available under such Letter of Credit upon
Owner’s demand if Contractor has not, prior to thirty (30) Days before the then
current expiration date, delivered to Owner a replacement letter of credit
substantially identical to the Letter of Credit and from a commercial bank
meeting the requirements in this Section 9.2.

B. The amount of the Letter of Credit shall decrease to an aggregate amount of:

1. four percent (4.0%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice that
(i) Substantial Completion has occurred, (ii) Contractor has paid all Delay
Liquidated Damages due and owing under the Agreement, and (iii) Contractor has
achieved the Performance Guarantee or paid all Performance Liquidated Damages
due and owing under the Agreement; and

2. zero percent (0%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice of the
expiration of the Defect Correction Period.

No later than thirty (30) Days after the latest of (i) Owner’s acceptance of the
Substantial Completion Certificate, (ii) Contractor has paid all Delay
Liquidated Damages due and owing under the Agreement, and (iii) Contractor has
achieved the Performance Guarantee or paid all Performance Liquidated Damages
due and owing under the Agreement, Owner shall provide the commercial bank that
issued the Letter of Credit with the written notice as specified in
Section 9.2B.1. No later than thirty (30) Days after expiration of the Defect
Correction Period, Owner shall provide the commercial bank that issued the
Letter of Credit with written notice of the expiration of such period. The
Letter of Credit shall remain in full force and effect from the issuance of such
Letter of Credit through the expiration of the Defect Correction Period, at
which time the Letter of Credit will be returned to Contractor. Partial drawings
are permitted under the Letter of Credit.

 

- 69 -



--------------------------------------------------------------------------------

C. In the event the Contract Price is increased by one or more Change Orders in
accordance with the terms of this Agreement, by a cumulative amount of five
percent (5%) of the Contract Price or more, Contractor shall, upon Owner’s
request, increase the amount of the Letter of Credit to reflect the
corresponding increase in such Contract Price by ten percent (10%) of such
increase. Such increase in the Letter of Credit shall be reflected in a Change
Order mutually agreed upon by the Parties.

9.3 DSU Insurance.

A. If an event or events occur that may be covered by the Builder’s Risk Delayed
Startup Insurance or Marine Cargo Delayed Startup Insurance described in
Attachment O, it shall be Owner’s sole option to decide whether or not a claim
under such Delayed Startup Insurance is filed. If Owner gives notice to
Contractor to file a claim under such Delayed Startup Insurance, Contractor
shall promptly file and diligently pursue the collection of such claim on behalf
of Owner, and in such case Owner shall provide to Contractor such information
and assistance reasonably required for Contractor to file and pursue such claim.
Contractor shall not be relieved of any Delay Liquidated Damages owed by
Contractor to Owner if Owner does not elect to file a claim on such Delayed
Startup Insurance, if Owner does not provide the information or assistance
referenced above, or the prosecution of such claim is unsuccessful.

B. Regardless whether an event or events occur that may be covered by such
Delayed Startup Insurance, Contractor shall pay any Delay Liquidated Damages
owed by Contractor to Owner within the time required in Section 20.3C, even if a
claim has been asserted under such Delayed Startup Insurance.

C. If Owner or any Lender receive proceeds under such Delayed Startup Insurance
in respect to any event or events which give rise to Contractor’s delay in
achieving Substantial Completion by the Guaranteed Substantial Completion Date,
Owner shall pay back to Contractor Delay Liquidated Damages previously paid by
Contractor to Owner for such event or events (or in the case that the Delay
Liquidated Damages have not yet been paid at the time of receipt of such
proceeds, Owner shall reduce Contractor’s liability for Delay Liquidated Damages
for such event or events), but only to the extent that such recovery of
insurance proceeds and Delay Liquidated Damages would result in a double
recovery of amounts for the same loss and same time period. If any such Delay
Liquidated Damages are paid back to Contractor, the amount of such Delay
Liquidated Damages paid back to Contractor shall not be counted against the cap
on Delay Liquidated Damages in Section 20.2.

ARTICLE 10

OWNERSHIP OF DOCUMENTATION

10.1 Work Product.

A. Ownership of Work Product. Owner and Contractor acknowledge that during the
course of, and as a result of, the performance of the Work, Contractor or its
Subcontractors or Sub-subcontractors will create for this Project and will
deliver to Owner,

 

- 70 -



--------------------------------------------------------------------------------

certain written materials, plans, Drawings (including P&IDs), Specifications, or
other tangible results of performance of the Work under this Agreement or
performance of work under the Technical Services Agreement (hereinafter
individually or collectively referred to as “Work Product”). Subject to this
Section 10.1, as between Contractor and Owner, Contractor shall own all rights,
title and interest to the Work Product and any and all Intellectual Property
embedded in the Work Product (including all patents and applications therefor,
all inventions, trade secrets, know-how, technology, technical data, customer
lists, copyrights and all registrations and applications therefor, and all
industrial designs (“Intellectual Property”)). Notwithstanding anything to the
contrary in this Agreement, all Contractor Existing Intellectual Assets,
including Intellectual Property embedded therein, remains vested in Contractor.
For the purposes of this Agreement, “Contractor Existing Intellectual Assets”
means Intellectual Property and written materials, plans, drafts,
specifications, or computer files or other documents, owned by Contractor or its
Affiliates prior to the Contract Date or developed or acquired by Contractor or
its Affiliates independently of this Agreement, but Owner receives a license in
accordance with Section 10.1B to such Contractor Existing Intellectual Assets,
including Intellectual Property embedded therein, to the extent the same is
incorporated into the Work Product.

B. License and Use of the Work Product. Subject to Section 10.1D, Owner shall be
entitled to use the Work Product and Contractor hereby grants Owner a fully-paid
up, irrevocable (subject to Section 10.1E), non-exclusive and royalty-free
license to use the Work Product and the Intellectual Property embedded in the
Work Product and (subject to Section 10.1C) modify the Work Product, in each
case solely for the purpose of: (i) operating and maintaining the Stage 2
Liquefaction Facility; (ii) training operators for the Stage 2 Liquefaction
Facility; and (iii) repairing, replacing, expanding, completing or modifying any
part of the Stage 2 Liquefaction Facility (provided that such repair,
replacement, expansion, completion or modification shall not include the
addition of an additional liquefaction train (e.g., a train other than LNG Train
1, LNG Train 2 or LNG Train 3)). Owner shall be entitled to assign its rights in
the Work Product and in such license; provided that such assignee shall only be
entitled to use the Work Product and Intellectual Property which is embedded in
the Work Product for the purposes specified in clauses (i) through (iii) above,
which licenses shall in all respects remain limited by and subject to the terms
of this Agreement and as agreed to in writing by Owner and any such assignees.
Notwithstanding anything to the contrary in this Agreement, no license is
granted to Owner with respect to the use of any of Contractor’s proprietary
software or systems.

C. Modification of Work Product or Intellectual Property. Subject to Sections
10.1D and 10.1E, after Substantial Completion or earlier termination of this
Agreement, Owner or its contractors shall be entitled to modify the Work Product
licensed to Owner in accordance with Section 10.1B for the purposes set forth in
clauses (i) through (iii) in Section 10.1B; provided that Owner shall first
remove, or cause to be removed, all references to Contractor from the Work
Product. OWNER SHALL DEFEND, INDEMNIFY AND HOLD THE CONTRACTOR GROUP HARMLESS
FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) INCURRED BY
ANY MEMBER OF THE CONTRACTOR GROUP OR A SUBCONTRACTOR OR SUB-SUBCONTRACTOR AND
CAUSED BY (I) ANY MODIFICATIONS TO THE WORK PRODUCT OR INTELLECTUAL PROPERTY, OR
(II) USE OF ANY WORK PRODUCT OR

 

- 71 -



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY EMBEDDED IN THE WORK PRODUCT, TO THE EXTENT SUCH
MODIFICATIONS OR USE TAKES PLACE WITHOUT THE PRIOR WRITTEN CONSENT OR
INVOLVEMENT OF ANY MEMBER OF CONTRACTOR GROUP OR SUBCONTRACTOR OR
SUB-SUBCONTRACTOR, INCLUDING USE OF THE WORK PRODUCT OR ANY INTELLECTUAL
PROPERTY EMBEDDED IN THE WORK PRODUCT ON ANY PROJECT OTHER THAN THE PROJECT.

D. ConocoPhillips Work Product and ConocoPhillips Intellectual Property.
Notwithstanding anything to the contrary herein, the ConocoPhillips License
Agreement is the exclusive document governing the licensing to Owner of
Intellectual Property concerning the Optimized Cascade Process. All Work Product
directly related to the liquefaction units employing Optimized Cascade Process
and the Optimized Cascade Process that is generated by or for Contractor in the
performance of the Work (the “ConocoPhillips Work Product”) shall vest, as
between ConocoPhillips and Owner, in accordance with and be exclusively governed
by the ConocoPhillips License Agreement. All Intellectual Property rights in and
resulting from the ConocoPhillips Work Product (hereinafter “ConocoPhillips
Intellectual Property”) shall vest, as between ConocoPhillips and Owner, in
accordance with and be exclusively governed by the ConocoPhillips License
Agreement. Access to and any use of the ConocoPhillips Work Product and
ConocoPhillips Intellectual Property shall be subject to the terms and
conditions set forth in the ConocoPhillips License Agreement. Owner acknowledges
that license and use of the Optimized Cascade Process is not authorized by this
Agreement.

E. Revocation of License to Use the Work Product. If the Agreement is terminated
by the Contractor under Section 16.5 (but only if the termination under
Section 16.5 is for the failure to pay undisputed amounts exceeding Fifty
Million U.S. Dollars (U.S.$50,000,000)) or Section 16.7 or by Owner under
Section 16.2, 16.6 or 16.7, then the license granted under Section 10.1B to
Owner to modify the Work Product and use the Work Product and Intellectual
Property embedded in the Work Product shall be deemed revoked and Owner shall
return the Work Product to Contractor, except that under no circumstances shall
the license to the Work Product (and Intellectual Property embedded in such Work
Product) be revoked or be required to be returned by Owner for the OSBL
Facilities if Contractor terminates under Section 16.5. After such termination,
if Owner requests, then Owner and Contractor will with respect to such Work
Product revoked (and the Intellectual Property embedded in such Work Product)
meet to negotiate in good faith to agree to the terms of a contract to complete
the Work that remains incomplete after termination.

10.2 Owner Provided Documents. Notwithstanding anything to the contrary in this
Agreement, all written materials, plans, drafts, specifications, computer files
or other documents (if any) furnished by Owner or any of Owner’s other
consultants or contractors to Contractor under this Agreement shall at all times
remain the property of Owner, and Contractor shall not make use of any such
documents or other media for any other project or for any other purpose than
required to perform Contractor’s obligations under this Agreement. All such
documents and other media, including all copies thereof, shall be returned to
Owner upon the earlier of expiration of the Defect Correction Period and
termination of this Agreement, except that Contractor may, subject to its
confidentiality obligations as set forth in Article 19, retain one record set of
such documents or other media. Owner hereby grants to Contractor Group and
Subcontractors and

 

- 72 -



--------------------------------------------------------------------------------

Sub-subcontractors of any of the foregoing with respect to the Work a
non-exclusive, royalty-free, revocable, non-transferable license to use and
modify Owner Proprietary Work Product (and all Intellectual Property existing or
referenced therein) to the extent required to perform Contractor’s obligations
under this Agreement. For the purposes of this Agreement, “Owner Proprietary
Work Product” means Intellectual Property and written materials, plans, drafts,
specifications, or computer files or other documents, owned by Owner or its
Affiliates prior to the Contract Date or developed or acquired by Owner or its
Affiliates independently of this Agreement.

10.3 License to Use Liquefaction Facility. Subject to Section 10.1D, and to the
extent not covered by Section 10.1B or a separate sub-license between Owner and
Contractor, Contractor shall obtain and provide to Owner a fully-paid up,
irrevocable, non-exclusive and royalty-free license (including process licenses
other than the Optimized Cascade Process license) from its Subcontractors and
Sub-subcontractors to allow Owner to operate and maintain the Stage 2
Liquefaction Facility and the Stage 1 Liquefaction Facility (to the extent
necessary to operate and maintain the Stage 2 Liquefaction Facility), for the
purposes intended under this Agreement, including producing LNG. Upon
Substantial Completion or earlier termination, Contractor shall, to the extent
not covered by Section 10.1B or a separate sub-license between Owner and
Contractor, assign to Owner all licenses provided by any Subcontractor or
Sub-subcontractor to Contractor (other than any license provided by
ConocoPhillips). Owner shall be entitled to assign its rights in the licenses;
provided that such assignee shall only be entitled to use such licenses for the
purposes specified herein, which licenses shall in all respects remain limited
by and subject to the terms of this Agreement.

ARTICLE 11

COMPLETION

11.1 Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and
Performance Testing, LNG Production and Ready for Ship Loading Time Test.

A. Notice of RFSU.

1. Without limitation of any scheduling requirements contained in this
Agreement, Contractor shall give Owner one hundred twenty (120) Days’ prior
written notice of the thirty (30) Day period during which Contractor expects to
achieve RFSU. Sixty (60) Days after such initial notice, Contractor shall give
Owner a second written notice specifying the seven (7) Day period during which
Contractor expects to achieve RFSU.

2. Owner shall notify FERC within three (3) Days of the second written notice
issued in accordance with Section 11.1A.1 that RFSU is scheduled to occur during
the period specified in the second written notice so that a letter authorizing
Owner to introduce Natural Gas for commissioning of Subproject 3 (“FERC
Authorization for Commissioning”) can be obtained from FERC.

3. At such time as RFSU has been achieved, Contractor shall certify to Owner in
the form of Attachment L (“RFSU Completion Certificate”) that all requirements
under this Agreement for RFSU have occurred. The RFSU Completion Certificate
shall be accompanied by other supporting documentation as may be required under
the Agreement to establish that the requirements for RFSU have been met.

 

- 73 -



--------------------------------------------------------------------------------

4. If Contractor achieves RFSU during the period specified in the second notice
issued in accordance with Section 11.1A.1, Owner shall provide the FERC
Authorization for Commissioning within seven (7) Days after the date that RFSU
is achieved. In the event Owner fails to provide the FERC Authorization for
Commissioning within the period specified in the preceding sentence, Contractor
shall be entitled to a Change Order to the extent allowed under Section 6.9 of
the Agreement.

B. Notice of Delivery of Feed Gas for Commissioning, Start Up and Performance
Testing. Contractor shall provide to Owner a schedule of the quantities of
Commissioning Feed Gas, in MMBtu, that Contractor anticipates it will need for
Subproject 3 in accordance with the following Commissioning Feed Gas forward
plan:

1. No later than the twentieth (20th) Day of the Month occurring three
(3) Months prior to the Month Contractor first needs Commissioning Feed Gas,
Contractor shall give written notice to Owner of the total quantity of
Commissioning Feed Gas required for the Month Commissioning Feed Gas is first
needed and for each of the following two (2) Months (e.g., if the Contractor’s
first need of Commissioning Feed Gas is anticipated to be in June, Contractor
shall give written notice to Owner by March 20th of the anticipated total
quantity of Commissioning Feed Gas required in the Months of June, July and
August).

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first needs Commissioning Feed Gas, Contractor
shall give written notice to Owner of (i) the quantities of Commissioning Feed
Gas for each twenty-four (24) hour period between the hours of 9:00 AM of one
Day to 9:00 AM the next Day, (“Daily Quantities”) for the Month Commissioning
Feed Gas is first needed and (ii) any revisions to the total Month’s quantities
required for each of the following two (2) Months (e.g., if the Contractor’s
first need of Commissioning Feed Gas is anticipated to be in June, Contractor
shall give notice to Owner by April 20th of the Daily Quantities for June, and
revisions, if any, to the total quantity of Commissioning Feed Gas required in
the Months of July and August).

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor first needs Commissioning Feed Gas and no later than the twentieth
(20th) Day of each following Month, Contractor shall give written notice to
Owner of the Daily Quantities for the next three (3) Months.

4. During each Month that Contractor requires Commissioning Feed Gas, Contractor
will give Owner written notice of Daily Quantities as follows: (i) every
Thursday by 5:00 PM of the Daily Quantities Contractor anticipates requiring for
each Day between and including the following Tuesday through Monday, and
(ii) every Day by 3:00 PM of the Daily Quantity for the next two (2) Days.

 

- 74 -



--------------------------------------------------------------------------------

5. In the event that Contractor at any time becomes aware or has reason to
believe that Contractor will require materially less than the previously noticed
Daily Quantity for that Day, Contractor shall immediately give Owner written
notice of such fact and of the revised Daily Quantity.

6. If, following the twentieth (20th) day of each Month, Contractor’s need for
Daily Quantities changes materially from the previously noticed Daily
Quantities, then Owner shall use commercially reasonable efforts to reschedule
the delivery of the Commissioning Feed Gas so as to accommodate the revised
Daily Quantities notified by Contractor in writing. Notwithstanding the
foregoing, any failure by Owner to supply Commissioning Feed Gas at such time as
such Feed Gas is needed in accordance with the periods set forth in the notices
delivered during the Month prior to such need, shall entitle Contractor to a
Change Order, provided that Contractor complies with the requirements set forth
in Sections 6.2, 6.5 and 6.9.

C. Notice of Scheduling of LNG Production Requirement. Contractor shall provide
to Owner a schedule of the quantities of LNG Contractor expects to produce from
the Commissioning Feed Gas (“Commissioning LNG”) in accordance with the
following Commissioning LNG forward plan:

1. In coordination with the Commissioning Feed Gas forward plan in 11.1B, no
later than the twentieth (20th) Day of the Month occurring three (3) Months
prior to the Month Contractor first expects to produce Commissioning LNG,
Contractor shall give written notice to Owner of the quantity, in MMBtu, of the
Commissioning LNG expected to be produced in the Month Contractor first expects
to produce Commissioning LNG and for each of the following two (2) Months.

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first expects to produce Commissioning LNG,
Contractor shall give written notice to Owner of (i) Commissioning LNG expected
to be produced for each Day for the Month Contractor first expects to produce
Commissioning LNG and (ii) any revisions to the total Months quantities of
Commissioning LNG expected in the following two (2) Months.

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor will first produce Commissioning LNG and no later than the twentieth
20th Day of each following Month, Contractor shall give written notice to Owner
of the Commissioning LNG to be produced for each Day for the next three
(3) Months.

4. If, following the twentieth (20th) Day of each Month, Contractor’s daily plan
for Commissioning LNG production changes materially from the previously noticed
daily plan, then Owner shall use commercially reasonable efforts to provide
storage for the Commissioning LNG to accommodate the revised plan for
Commissioning LNG production as notified by Contractor in writing.

 

- 75 -



--------------------------------------------------------------------------------

D. Notice of Ready for Ship Loading Time Test. Without limitation of the
foregoing or any other scheduling requirements contained in this Agreement,
Contractor shall give Owner one hundred twenty (120) Days’ prior written notice
of the date on which Contractor expects to be ready for the Ship Loading Time
Test. Contractor shall give Owner a second written notice specifying the date on
which Contractor expects to be ready for the Ship Loading Time Test, which such
notices shall be given no later than sixty (60) Days prior to such date. Owner
shall provide for an LNG Tanker after the date in such second written notice;
provided that Owner is not required to schedule such LNG Tanker until (i) there
is sufficient LNG in storage in the Tanks to perform the Ship Loading Time Test
and (ii) Owner has an economic reason to export such LNG. Owner shall give
Contractor fourteen (14) Days prior written notice of a five (5) Day period in
which the LNG Tanker will be available for the Ship Loading Time Test. In the
event that Contractor at any time becomes aware or has reason to believe that
its ability to be ready for the Ship Loading Time Test will be delayed beyond
the last date specified in the second written notice given pursuant to this
Section 11.1D or the date(s) specified in Owner’s notice of LNG Tanker
availability, Contractor shall immediately give Owner written notice of such
fact and of the revised date on which Contractor then expects that it will be
ready for the Ship Loading Time Test. Owner shall use commercially reasonable
efforts to reschedule the arrival of the LNG Tanker for the Ship Loading Time
Test. If the LNG Tanker is not provided within thirty (30) Days after the date
requested in Contractor’s second notice, Contractor shall be entitled to a
Change Order to the extent permitted under Section 6.9.

11.2 Notice and Requirements for Substantial Completion. Contractor shall give
Owner not less than ninety (90) Days’ prior written notice of its intention to
commence the Performance Tests, and, on the sixtieth (60th) Day and thirtieth
(30th) Day immediately prior to Contractor’s intention to commence such testing
activities, Contractor shall provide written notices to Owner. The Parties
shall, no later than twenty-four (24) months after Owner’s issuance of the
Notice to Proceed, mutually agree upon final test procedures for the conduct of
the Performance Tests as specified in and consistent with Attachment S (these
test procedures and the test parameters specified in Attachment S hereinafter
referred to as “Performance Test Procedures”). Contractor shall provide all
labor, equipment, supplies, and all other items necessary for the conduct of the
Performance Tests; provided, however, that Owner shall provide operating
personnel for supervision by Contractor in accordance with Section 4.4 and the
Commissioning Feed Gas in accordance with Section 11.1B. Contractor shall
analyze the data obtained during all Performance Tests, and ensure that such
data reflects the performance standards required hereunder. A complete copy of
all raw performance data and a detailed listing of all testing instrumentation
utilized shall be provided to Owner at the completion of testing. Upon achieving
all requirements under this Agreement for Substantial Completion, Contractor
shall certify to Owner in the form of Attachment M (“Substantial Completion
Certificate”) that all of the requirements under this Agreement for Substantial
Completion have occurred and shall provide with such Substantial Completion
Certificate a Performance Test report and analysis to Owner. At a minimum, the
Performance Test report shall include (i) the raw data, (ii) the instrumentation
utilized for the Performance Tests, (iii) the procedures utilized during the
Performance Tests, (iv) calculations and information, and a full explanation
concerning same, for

 

- 76 -



--------------------------------------------------------------------------------

adjustments to the Guarantee Conditions, as and to the extent specified in the
Performance Test Procedures, and (v) any other reasonable supporting information
used to demonstrate that the Work has met the Minimum Acceptance Criteria or
Performance Guarantee, as the case may be. The Substantial Completion
Certificate shall be accompanied by all other supporting documentation as may be
reasonably required to establish that the requirements for Substantial
Completion have been met.

11.3 Owner Acceptance of RFSU and Substantial Completion.

A. Owner Acceptance of RFSU. Owner shall notify Contractor whether it accepts or
rejects the RFSU Completion Certificate within seventy-two (72) hours following
Owner’s receipt thereof. All Work shall continue during pendency of Owner’s
review. Acceptance of RFSU (which such acceptance shall not be unreasonably
withheld) shall be evidenced by Owner’s signature on such RFSU Completion
Certificate. The date of RFSU shall be based upon, and the date of Owner’s
acceptance of RFSU shall be deemed to have occurred on, the date listed on the
RFSU Completion Certificate; provided that all requirements under this Agreement
for RFSU were achieved on such date listed on the RFSU Completion Certificate
except for the payment of any and all Liquidated Damages due and owing to Owner
and provided further that the payment to Owner of such Liquidated Damages shall
have been made within the time and in accordance with Section 20.3C in order for
RFSU to have occurred on the date listed in the RFSU Completion Certificate. If
Owner does not agree that RFSU has occurred, then Owner shall state the basis
for its rejection in reasonable detail in such notice. If the Parties do not
mutually agree on when and if RFSU has occurred, the Parties shall thereupon
promptly and in good faith confer and make all reasonable efforts to resolve
such issue. In the event such issue is not resolved within forty-eight
(48) hours of the delivery by Owner of its notice to Contractor, the Parties
shall resolve such dispute in accordance with Section 18.1A. Owner’s acceptance
of RFSU shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement. As used in this
Section 11.3A, “unreasonably withheld” means that Owner fails to accept the RFSU
Completion Certificate even if all of the requirements under this Agreement for
the achievement of RFSU have been achieved. For the avoidance of doubt,
“unreasonably withheld,” as used in this Section 11.3A, means that Owner cannot
fail to accept the RFSU Completion Certificate if all the requirements under
this Agreement for the achievement of RFSU have been achieved.

B. Owner Acceptance of Substantial Completion. Owner shall notify Contractor
whether it accepts or rejects the Substantial Completion Certificate within ten
(10) Days following Owner’s receipt thereof. All Work shall continue during
pendency of Owner’s review. Acceptance of Substantial Completion (which such
acceptance shall not be unreasonably withheld) shall be evidenced by Owner’s
signature on such Substantial Completion Certificate. The date of Substantial
Completion shall be based upon, and the date of Owner’s acceptance of
Substantial Completion shall be deemed to have occurred on, the date listed on
the Substantial Completion Certificate, provided that all requirements under
this Agreement for Substantial Completion were achieved on such date listed on
the Substantial Completion Certificate except for the payment of any and all
Liquidated Damages due and owing to Owner and provided further that the payment
to Owner of such

 

- 77 -



--------------------------------------------------------------------------------

Liquidated Damages shall have been made within the time and in accordance with
Section 20.3C in order for Substantial Completion to have occurred on the date
listed in the Substantial Completion Certificate. If Owner does not agree that
Substantial Completion has occurred, then Owner shall state the basis for its
rejection in reasonable detail in such notice. If the Parties do not mutually
agree on when and if Substantial Completion has occurred, the Parties shall
thereupon promptly and in good faith confer and make all reasonable efforts to
resolve such issue. In the event such issue is not resolved within ten (10) Days
of the delivery by Owner of its notice to Contractor, the Parties shall resolve
such dispute in accordance with Section 18.1A. Owner’s acceptance of Substantial
Completion shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement. Notwithstanding
anything to the contrary in this Section, Owner shall not be required to accept
a Substantial Completion Certificate if the requirements under this Agreement
for the achievement of Substantial Completion have not been achieved. As used in
this Section 11.3B, “unreasonably withheld” means that Owner fails to accept a
Substantial Completion Certificate even if all of the requirements under this
Agreement for the achievement of Substantial Completion have been achieved. For
the avoidance of doubt, “unreasonably withheld,” as used in this Section 11.3B,
means that Owner cannot fail to accept the Substantial Completion Certificate if
all the requirements under this Agreement for the achievement of Substantial
Completion have been achieved.

11.4 Minimum Acceptance Criteria and Performance Liquidated Damages.

A. Minimum Acceptance Criteria Achieved. In the event that Subproject 3 fails to
achieve the Performance Guarantee by the Guaranteed Substantial Completion Date,
as evidenced by the Performance Test results, but meets the Minimum Acceptance
Criteria and all other requirements for Substantial Completion, then Contractor
shall have the right, upon written notice to Owner, to elect one of the
following options; provided, however, if the Performance Tests results evidence
that the LNG Production Rate does not exceed ninety eight percent (98%) of the
Performance Guarantee, then Owner shall have the right, upon written notice, to
elect and direct Contractor, within thirty (30) Days after receipt of a notice
from Contractor specifying the Performance Test results and requesting Owner’s
election to proceed with one of the following options:

(i) Contractor shall transfer care, custody and control of Subproject 3 to
Owner. Upon such transfer and satisfaction of all other requirements of
Substantial Completion, Substantial Completion shall be achieved, and Owner
shall sign the Substantial Completion Certificate submitted by Contractor.
Contractor shall only be responsible for the payment of Delay Liquidated Damages
owing up to the date of Substantial Completion, which shall be paid in
accordance with Section 20.3C. Contractor shall pay, as a condition of
Substantial Completion, Performance Liquidated Damages to Owner in accordance
with Section 20.3C based on the results of the last Performance Test conducted
by Contractor prior to issuance of a notice of election by Owner or Contractor
pursuant to this Section 11.4; or

 

- 78 -



--------------------------------------------------------------------------------

(ii) Contractor shall transfer care, custody and control of Subproject 3 to
Owner and take corrective actions to achieve such Performance Guarantee. Upon
such transfer and satisfaction of all other requirements of Substantial
Completion, Substantial Completion shall be achieved, and Owner shall sign the
Substantial Completion Certificate submitted by Contractor. Contractor shall
only be responsible for the payment of Delay Liquidated Damages owing up to the
date of Substantial Completion, which shall be paid in accordance with
Section 20.3C. The correction actions required to be performed by Contractor
shall be performed in accordance with Owner’s operation and maintenance schedule
so as to not interfere with operation of Subproject 3 and subject to any
security or safety requirements. For the period of time that Contractor is
taking corrective action to achieve the Performance Guarantee(s) pursuant to
this Section 11.4A(ii), Owner shall provide safe, reasonable access to
Contractor for performance of such corrective actions, but at all times
performing such Work so as not to interfere with the operation of Subproject 3.
Prior to the election of the option under this Section 11.4A(ii), Contractor
shall deliver to Owner a detailed corrective action plan and schedule to achieve
the Performance Guarantee. If Subproject 3 has not achieved the Performance
Guarantee within one hundred and eighty (180) Days after the Guaranteed
Substantial Completion Date (or such later date as may be mutually agreed in
writing), then Contractor shall cease taking corrective actions to achieve the
Performance Guarantee, and in that event, Contractor shall pay to Owner the
applicable Performance Liquidated Damages for such Performance Guarantee in
accordance with Section 20.3C based on the results of the last Performance Test
conducted by Contractor. On the other hand, if such Performance Guarantee is
achieved within the prescribed period, Contractor shall owe no Performance
Liquidated Damages for Subproject 3. Notwithstanding the foregoing, in the event
that the Owner directed Contractor or Contractor elected to proceed with the
option under this Section 11.4A(ii) and Contractor achieves an LNG Production
Rate that exceeds ninety eight percent (98%) of the Performance Guarantee,
Contractor shall have the right to cease taking corrective actions to achieve
the Performance Guarantee, and Contractor shall pay to Owner the applicable
Performance Liquidated Damages for such Performance Guarantee in accordance with
Section 20.3C based on the results of the last Performance Test conducted by
Contractor.

B. Minimum Acceptance Criteria Not Achieved. In the event that Subproject 3
fails to achieve the Minimum Acceptance Criteria, as evidenced by the
Performance Test results, by the Guaranteed Substantial Completion Date, as such
date may be extended by Change Order as provided herein, then (i) Substantial
Completion shall not occur and (ii) the provisions of Section 13.1 shall apply.
In addition to the foregoing, Contractor shall attempt for a period of ten
(10) months after the Guaranteed Substantial Completion Date (“Minimum
Acceptance Criteria Correction Period”) to correct the Work to enable Subproject
3 to achieve the Minimum Acceptance Criteria and otherwise achieve Substantial
Completion. If Subproject 3 has not achieved the Minimum Acceptance Criteria and
Substantial Completion upon the termination of the Minimum Acceptance Criteria
Correction Period, then Owner shall have, in its sole discretion, the option of
either (a) granting Contractor up to an additional ten (10) month Minimum
Acceptance Criteria Correction Period under the same terms and conditions as the
first, including the application of Section 13.1 (subject to Section 20.2A); or
(b) declaring Contractor Default pursuant to Article 16, in which case Owner
shall be entitled to immediately (and without

 

- 79 -



--------------------------------------------------------------------------------

any cure period allowed) terminate Contractor’s performance of the Work in
accordance with Section 16.1A, and Owner shall have all of the rights under
Section 16.1, including all Delay Liquidated Damages owed but subject to
Section 20.2A, provided that Owner shall not be entitled to any Performance
Liquidated Damages for a termination under this Section 11.4B with respect to
Subproject 3. If, on the other hand, Subproject 3 has achieved the Minimum
Acceptance Criteria and Substantial Completion during the Minimum Acceptance
Criteria Correction Period (or during the second ten (10) month period, should
Owner elect that option), then Contractor shall be liable to Owner for Delay
Liquidated Damages up to the date of Substantial Completion of Subproject 3
(subject to Section 20.2A) and all Performance Liquidated Damages owed (subject
to Section 20.2B).

11.5 Punchlist. Upon completion of the Performance Tests and prior to
Substantial Completion, Owner and Contractor shall inspect Subproject 3, and
Contractor shall prepare a proposed Punchlist of items identified as needing to
be completed or corrected as a result of such inspection. Contractor shall
promptly provide the proposed Punchlist to Owner for its review, together with
an estimate of the time and cost necessary to complete or correct each Punchlist
item. Contractor shall add to the proposed Punchlist any Punchlist items that
are identified by Owner within ten (10) Days after Owner’s receipt of the
proposed Punchlist from Contractor, and Contractor shall immediately initiate
measures to complete or correct, as appropriate, any item on Contractor’s
proposed Punchlist (including those items identified by Owner during Owner’s
review) that are not of a Punchlist nature. Notwithstanding anything to the
contrary in this Agreement, Contractor and Owner are not required as a condition
of Substantial Completion to agree upon and identify every Punchlist item and
include it on the Punchlist, but Contractor is required to complete as a
condition of Substantial Completion all Work that does not meet the definition
of Punchlist as provided in Section 1.1. In the event of a dispute regarding
whether a specific item of Work meets the definition of Punchlist under
Section 1.1, the Parties shall resolve such dispute in accordance with
Section 18.1A. Owner shall provide Contractor with access to the Work after
Substantial Completion sufficient to enable Contractor to complete all Punchlist
items, so long as such access does not unreasonably interfere with operation of
Subproject 3 after Substantial Completion or Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement and subject to any reasonable security or safety
requirements of Owner. Upon Contractor’s completion or correction of any items
necessary to achieve Substantial Completion, as modified by any Owner additions,
such Punchlist shall govern Contractor’s performance of the Punchlist items up
to Final Completion. All Work on the Punchlist shall be completed by the date
required for Final Completion, as specified in Section 5.3C, or Owner may, in
addition to any other rights that it may have under this Agreement, complete
such Punchlist Work at the expense of Contractor. In the event Owner elects to
complete such Punchlist Work, Contractor shall pay Owner, within ten (10) Days
after receipt of written notice from Owner, all reasonable costs and expenses
incurred by Owner in performing such Punchlist Work, or, at Owner’s sole
discretion, Owner may withhold or offset amounts owed to Contractor or collect
on the Letter of Credit in accordance with Section 7.8 in the amount of such
costs and expenses. Any Defective Work identified after agreement between the
Parties of the Punchlist shall be corrected by Contractor as a Warranty item
under Article 12.

11.6 Notice and Requirements for Final Completion. Final Completion shall be
achieved when all requirements for Final Completion set forth in the definition
of Final Completion under Section 1.1 have been satisfied. Upon Final
Completion, Contractor shall

 

- 80 -



--------------------------------------------------------------------------------

certify to Owner in the form of Attachment N (“Final Completion Certificate”)
that all of such requirements have occurred. Owner shall notify Contractor
whether it accepts or rejects the Final Completion Certificate within ten
(10) Days following Owner’s receipt thereof. Acceptance of Final Completion
(which such acceptance shall not be unreasonably withheld) shall be evidenced by
Owner’s signature on such certificate, which shall be forwarded to Contractor
with such notice. The date of Final Completion shall be based upon, and the date
of Owner’s acceptance of Final Completion shall be deemed to have occurred on,
the date listed on the Final Completion Certificate; provided that all
requirements under this Agreement for Final Completion were achieved on such
date listed on the Final Completion Certificate. If Owner does not agree that
Final Completion has occurred, then Owner shall state the basis for its
rejection in such notice. If the Parties do not mutually agree on when and if
Final Completion has occurred, the Parties shall thereupon promptly and in good
faith confer and make all reasonable efforts to resolve such issue. In the event
such issue is not resolved within ten (10) Days of the delivery by Owner of its
notice, the Parties shall resolve such dispute in accordance with Section 18.1A.
Owner’s acceptance of Final Completion shall not relieve Contractor of any of
its remaining obligations in accordance with the requirements of this Agreement.
Notwithstanding anything to the contrary in this Section, Owner shall not be
required to accept the Final Completion Certificate if the requirements under
this Agreement for the achievement of Final Completion have not been achieved.
As used in this Section 11.6, “unreasonably withheld” means that Owner fails to
accept the Final Completion Certificate even if all of the requirements under
this Agreement for the achievement of Final Completion have been achieved. For
the avoidance of doubt, “unreasonably withheld,” as used in this Section 11.6,
means that Owner cannot fail to accept the Final Completion Certificate if all
the requirements under this Agreement for the achievement of Final Completion
have been achieved.

11.7 Operations Activities.

A. Operation by Contractor. Prior to Substantial Completion and after RFSU, to
the extent Contractor has care, custody and control of the Stage 2 Liquefaction
Facility, Contractor shall, to the extent reasonably possible, operate the Stage
2 Liquefaction Facility in accordance with Owner’s reasonable instructions and
all Permits (“Operations Activity” or collectively “Operations Activities”).
Contractor shall not have the obligation to follow Owner’s instructions for any
Operations Activity if such Operations Activity in Contractor’s reasonable
opinion has more than a minimal impact on Contractor’s cost of performance of
the Work or Contractor’s ability to perform the Work in accordance with the
Project Schedule or Contractor’s ability to perform any other obligation under
this Agreement, the intent of this Section 11.7A being that Contractor’s
performance of the Work shall have priority over the operation of the Stage 2
Liquefaction Facility; provided, however, notwithstanding the foregoing, Owner
shall be entitled to direct Contractor to stop, or cause to be stopped, all or
any portion of the Work if the continuance of such Work would, in Owner’s
reasonable opinion, be unsafe or cause damage to the Project or the Liquefaction
Facility. Within twelve (12) hours of receipt of Owner’s instructions regarding
such Operations Activity, Contractor shall provide notice to Owner informing
Owner whether it can comply with Owner’s instructions and the reason if it
cannot so comply. Contractor’s performance of the Operations Activities shall
not in any way release Contractor or any surety of Contractor from any
obligations or liabilities pursuant to this Agreement.

 

- 81 -



--------------------------------------------------------------------------------

B. Operation by Owner. Upon Owner’s election to take care, custody and control
of Subproject 3 in accordance with Section 11.4, Owner has the right to operate
Subproject 3. Owner shall bear the risk of physical loss and damage to the Work
and the Project as provided in Article 8.

ARTICLE 12

WARRANTY AND CORRECTION OF WORK

12.1 Warranty.

A. General. The warranties set forth in this Article 12 (collectively, the
“Warranty” or “Warranties”) are in addition to any of the Minimum Acceptance
Criteria or the Performance Guarantee set forth in this Agreement. Any Work, or
component thereof, that is not in conformity with any Warranty is defective
(“Defective”) and contains a defect (“Defect”).

B. Warranty of Work. Contractor hereby warrants that:

1. the Equipment, and each component thereof, shall be new (unless otherwise
specified in this Agreement) and of good quality;

2. the Work (including the Equipment) shall be in accordance with all of the
requirements of this Agreement, including in accordance with GECP, Applicable
Law and Applicable Codes and Standards; and

3. the Work (including the Equipment) shall be free from encumbrances to title,
as set forth in greater detail in Section 8.1.

C. Documentation Warranty. Contractor warrants that the written instructions
regarding the use of Equipment, including those instructions in operation and
maintenance manuals, shall conform to this Agreement and GECP as of the time
such instructions are prepared. If any non-conformance with the Warranty
specified in this Section 12.1C occurs or is discovered at any time prior to or
during the Defect Correction Period, Contractor shall, at its sole expense,
furnish Owner with corrected instructions.

D. Assignment and Enforcement of Subcontractor Warranties. Contractor shall be
fully responsible and liable to Owner for its Warranty and Corrective Work
obligations and liability under this Agreement for all Work, including Work
performed by its Subcontractors and Sub-subcontractors. Without limiting the
foregoing, all warranties obtained by Contractor from Subcontractors shall run
to the benefit of Contractor but shall permit Contractor, prior to assignment to
Owner, the right (upon mutual agreement of the Parties), to authorize Owner to
deal with Subcontractor on Contractor’s behalf. Such warranties, with duly
executed instruments assigning the warranties shall be delivered to Owner
concurrent with the end of the Defect Correction Period. This Section 12.1D
shall not in any way be construed to limit Contractor’s liability under this
Agreement for the entire Work or its obligation to enforce Subcontractor
warranties.

 

- 82 -



--------------------------------------------------------------------------------

E. Exceptions to Warranty. The Warranty excludes remedy, and Contractor shall
have no liability to Owner, for any damage or defect to the extent caused by:
(i) improper repairs or alterations, misuse, neglect or accident by Owner;
(ii) operation, maintenance or use of the Project, Work or any component thereof
in a manner not in compliance with a material requirement of operation and
maintenance manuals delivered by Contractor to Owner; (iii) normal wear and
tear; (iv) normal corrosion or (v) an event of Force Majeure (but only, with
respect to obligations under this Article 12, to the extent such event of Force
Majeure occurs after Substantial Completion).

12.2 Correction of Work Prior to Substantial Completion.

A. General Rights. All Work shall be subject to inspection by Owner at all
reasonable times to determine whether the Work conforms to the requirements of
this Agreement. Upon Owner giving reasonable prior notice, Contractor shall
furnish Owner with access to all locations where Work is in progress on the Site
and at the offices of Contractor and its Major Subcontractors. Owner shall be
entitled to provide Contractor with written notice of any Work which Owner
believes does not conform to the requirements of this Agreement. After
Contractor becomes aware of a Defect in the Work prior to Substantial
Completion, Contractor will provide Owner with a general plan that provides for
Contractor to investigate and, if necessary, correct (whether by repair,
replacement or otherwise) the Defect (having regard to the nature of the Defect,
the Project Schedule, safety, insurance and any adverse impact on the operation
of Subproject 1 or Subproject 2 after substantial completion of Subproject 1 or
Subproject 2 (as applicable) under the Stage 1 EPC Agreement), which plan may
need to be updated based upon the Contractor’s investigation or further
development or implementation of the plan. Contractor will carry out and
complete the necessary work at its own cost and expense in order to remedy the
Defect prior to Substantial Completion, unless: (i) otherwise provided in the
plan for earlier correction; or (ii) such Defect materially impacts the
operation of Subproject 1 or Subproject 2 after substantial completion of
Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC Agreement, in
which case Contractor shall immediately commence to correct the Defect and
complete the remedy as expeditiously as possible. The cost of disassembling,
dismantling or making safe finished Work for the purpose of inspection, and
reassembling such portions (and any delay associated therewith) shall be borne
by (i) Contractor, if such Work is found not to conform with the requirements of
this Agreement, and (ii) by Owner, if such Work is found to conform with the
requirements of this Agreement, and Contractor shall be entitled to a Change
Order in such event; provided that Contractor complies with the requirements set
forth in Sections 6.2 and 6.5.

B. Witness Points. Contractor shall provide Owner with a list of witness points
for all Major Equipment no later than thirty (30) Days’ after execution of the
relevant Subcontract and Owner shall notify Contractor which of the witness
points it wishes its personnel to witness. Contractor shall provide Owner with
at least fifteen (15) Days prior written notice of the actual scheduled date of
each of the tests Owner has indicated it wishes to witness. Contractor shall
cooperate with Owner if Owner elects to witness any additional tests, and
Contractor acknowledges that Owner shall have the right to witness all tests
being performed in connection with the Work. Notwithstanding

 

- 83 -



--------------------------------------------------------------------------------

Owner’s rights to witness tests, Owner shall not interrupt or interfere with any
test or require changes while witnessing such tests; provided however, if Owner
observes testing that, in Owner’s reasonable opinion, raises a safety concern or
could cause damage to Major Equipment, then Owner has the right (but not the
obligation) to notify Contractor and Contractor shall promptly respond after
such notification to rectify any issues.

C. No Obligation to Inspect. Owner’s right to conduct inspections under Sections
12.2A and 12.2B shall not obligate Owner to do so. Neither the exercise of Owner
of any such right, nor any failure on the part of Owner to discover or reject
Defective Work shall be construed to imply an acceptance of such Defective Work
or a waiver of such Defect. In addition, Owner’s acceptance of any Work which is
later determined to be Defective shall not in any way relieve Contractor from
its obligations under this Article 12.

12.3 Correction of Work After Substantial Completion. If, during the Defect
Correction Period, any Work or component thereof is found to be Defective, and
Owner provides written notice to Contractor within such Defect Correction Period
regarding such Defect, Contractor shall, at its sole cost and expense, promptly
correct (whether by repair, replacement or otherwise) such Defective Work,
including all obligations in connection with such correction, such as in and out
costs, storage, labor, Taxes, transportation and expediting costs and any other
costs necessary to fully correct the Work (such correction of the Defective Work
is hereby defined as the “Corrective Work”). Any such notice from Owner shall
state with reasonable specificity the date of occurrence or observation of the
alleged Defect and the reasons supporting Owner’s belief that Contractor is
responsible for performing Corrective Work. Owner shall provide Contractor with
access to the Stage 2 Liquefaction Facility and/or the Stage 1 Liquefaction
Facility sufficient to perform its Corrective Work, so long as such access does
not unreasonably interfere with operation of the Stage 2 Liquefaction Facility
or the Stage 1 Liquefaction Facility and subject to any reasonable security or
safety requirements of Owner. In the event Contractor utilizes spare parts owned
by Owner in the course of performing the Corrective Work, Contractor shall
supply Owner free of charge with new spare parts equivalent in quality and
quantity to all such spare parts used by Contractor as soon as possible
following the utilization of such spare parts.

A. Owner Right to Perform Corrective Work. If Contractor fails to commence the
Corrective Work during the Defect Correction Period within a reasonable period
of time not to exceed ten (10) Business Days, or does not complete such
Corrective Work promptly (and provided that Owner provides Contractor access to
the Stage 2 Liquefaction Facility and/or the Stage 1 Liquefaction Facility in
accordance with this Section 12.3), then Owner, as its sole and exclusive remedy
for the Defect (except for its right to enforce the indemnification, defense and
hold harmless obligations of Contractor pursuant to Sections 17.1A, 17.1F, 17.1G
and 17.2), upon providing prior written notice to Contractor, may perform such
Corrective Work, and Contractor shall be liable to Owner for the reasonable
costs incurred by Owner in connection with performing such Corrective Work, and
shall pay Owner, within ten (10) Days after receipt of written notice from
Owner, an amount equal to such costs (or, at Owner’s sole discretion, Owner may
withhold or offset amounts owed to Contractor or collect on the Letter of Credit
in accordance with Section 7.8 in the amount of such costs and expenses);
provided, however, if Defective Work discovered during the Defect Correction
Period presents an imminent threat to the safety or health of any Person and
Owner knows of such Defective Work, Owner may

 

- 84 -



--------------------------------------------------------------------------------

perform such Corrective Work in order to correct such Defective Work without
giving prior written notice to Contractor. In such event, Contractor shall be
liable to Owner for the reasonable costs incurred by Owner in connection with
performing such Corrective Work, and shall pay Owner, after receipt of written
notice from Owner, an amount equal to such costs (or, at Owner’s sole
discretion, Owner may withhold or offset amounts owed to Contractor or collect
on the Letter of Credit in accordance with Section 7.8 in the amount of such
costs). To the extent any Corrective Work is performed by or on behalf of Owner,
Contractor’s obligations with respect to such Defective Work that is corrected
by or on behalf of Owner shall be relieved, with the exception of Contractor’s
obligation to pay Owner the reasonable costs incurred by Owner in connection
with performing such Corrective Work.

B. Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed by Contractor, the Defect Correction Period for such
Corrective Work shall be extended for an additional one (1) year from the date
of the completion of such Corrective Work; provided, however, in no event shall
the Defect Correction Period for any Work (including Corrective Work) be less
than the original Defect Correction Period or extend beyond thirty-six
(36) Months after Contractor’s achievement of Substantial Completion.

C. Standards for Corrective Work. All Corrective Work shall be performed subject
to the same terms and conditions under this Agreement as the original Work is
required to be performed. In connection with the Corrective Work, any change to
Equipment that would alter the requirements of this Agreement may be made only
with prior written approval of Owner in accordance with Section 3.29.

D. Expiration of Defect Correction Period. Contractor shall not be liable to
Owner for any Defective Work discovered after the expiration of the Defect
Correction Period (as may be extended pursuant to Section 12.3B), except for any
liability of Contractor pursuant to its indemnification, defense and hold
harmless obligations under this Agreement.

12.4 Assignability of Warranties. The Warranties made in this Agreement shall be
for the benefit of Owner and its successors and permitted assigns and the
respective successors and permitted assigns of any of them, and are fully
transferable and assignable.

12.5 Waiver of Implied Warranties. The express warranties set forth in this
Agreement (including Warranties) are exclusive and the Parties hereby disclaim,
and Owner hereby waives any and all warranties implied under Applicable Law
(including the governing law specified in Section 21.9), including the implied
warranty of merchantability and implied warranty of fitness for a particular
purpose.

ARTICLE 13

DELAY LIQUIDATED DAMAGES AND SCHEDULE BONUS

13.1 Delay Liquidated Damages. If Substantial Completion occurs after the
Guaranteed Substantial Completion Date, Contractor shall pay to Owner the
amounts listed in Attachment T per Day for each Day, or portion thereof, of
delay until Substantial Completion occurs (the “Delay Liquidated Damages”).

 

- 85 -



--------------------------------------------------------------------------------

13.2 Schedule Bonus.

A. If Substantial Completion occurs before the date falling *** (***) Days after
issuance of NTP (“Schedule Bonus Date”), Owner shall pay Contractor a bonus in
the amount of *** (U.S.$***) per MMBtu of the LNG that is both (i) produced by
Subproject 3 between the period of first production of LNG from Subproject 3 and
the Schedule Bonus Date and (ii) sold by Owner to one of its customers prior to
the Schedule Bonus Date (“Schedule Bonus”).

B. For avoidance of doubt, Contractor shall not be entitled to a Schedule Bonus
for any LNG that boils-off or is vaporized and sold into the U.S. market as
Natural Gas. The Schedule Bonus Date shall be subject to adjustment solely at
the discretion of the Chairman of Cheniere and any such adjustment shall be
implemented by Change Order. Contractor acknowledges that this Section 13.2 does
not impose any obligation whatsoever on Owner to sell any LNG to any customers.

ARTICLE 14

CONTRACTOR’S REPRESENTATIONS

Contractor represents and warrants as of the Contract Date that:

14.1 Corporate Standing. It is a corporation duly organized, validly existing
and in good standing under the laws of Delaware, is authorized and qualified to
do business in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary and where failure so to qualify would
have a material adverse effect on its financial condition, operations,
prospects, taxes or business.

14.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the financial condition, operations, prospects or business, as a
whole, of Contractor, or its ability to perform under this Agreement.

14.3 Licenses. It is the holder of all licenses required to permit it to operate
or conduct its business in Texas now and as contemplated by this Agreement.

14.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court, or any agreement or instrument to which Contractor is a party or by which
it is bound or to which it or any of its property or assets is subject, or
constitute a default under any such agreement or instrument.

 

- 86 -



--------------------------------------------------------------------------------

14.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Contractor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Contractor and constitutes a legal, valid
and binding obligation of Contractor enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally.

14.6 Financial Solvency. It is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder.

ARTICLE 15

OWNER’S REPRESENTATIONS

Owner represents and warrants as of the Contract Date that:

15.1 Standing. It is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware, is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a material adverse effect on its financial condition, operations, prospects or
business.

15.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law, or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Owner) threatened against Owner that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition, operations, prospects or business, as a whole, of
Owner, or its ability to perform under this Agreement.

15.3 Licenses. It is the holder of or will take the necessary action to obtain
all Owner Permits under Attachment Q.

15.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof and thereof will conflict with or result in a breach
of, or require any consent under, the constituent documents of Owner, any
Applicable Law, any order, writ, injunction or decree of any court, or any
agreement or instrument to which Owner is a party or by which it is bound or to
which it or any of its property or assets is subject, or constitute a default
under any such agreement or instrument.

 

- 87 -



--------------------------------------------------------------------------------

15.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Owner of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement has been duly and validly
executed and delivered by Owner and constitutes a legal, valid and binding
obligation of Owner enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally.

15.6 Financial Solvency. Owner will have sufficient funds (as “sufficient funds”
is defined in Section 4.1B), from itself and/or from financing from one or more
Lenders, to enable it to fulfill its payment obligations under this Agreement.

ARTICLE 16

DEFAULT, TERMINATION AND SUSPENSION

16.1 Default by Contractor.

A. Owner Rights Upon Contractor Default. If Contractor shall at any time:
(i) fail to commence the Work in accordance with the provisions of this
Agreement; (ii) abandon the Work; (iii) repudiate or fail to materially comply
with any of its material obligations under this Agreement; (iv) be in Default
pursuant to Section 21.7; (v) fail to maintain insurance required under this
Agreement; (vi) materially disregard Applicable Law or Applicable Standards and
Codes; or (vii) itself or the Guarantor experience an Insolvency Event (each of
the foregoing being a “Default”) then, Owner has the right (without prejudice to
any other rights under the Agreement) to provide written notice to Contractor
specifying the nature of the Default and demanding that such Default be cured.
If: (a) with respect to any clause above (with the exception of clause (vii),
which shall have no cure period in the event of a Contractor Insolvency Event,
and with respect to an Insolvency Event for Guarantor, shall have the cure
period specified below) (1) Contractor fails to cure such Default within thirty
(30) Days after receipt of such notice or, (2) if the Default cannot be cured
within such thirty (30) Day period through the diligent exercise of all
commercially practicable efforts, Contractor fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Default; or (b) Contractor experiences an Insolvency Event, Owner, in the event
of (a) or (b), at its sole option and, without prejudice to any other rights
that it has under this Agreement and, upon notice to Contractor, may (y) take
such steps as are reasonably necessary to overcome the Default condition, in
which case Contractor shall be liable to Owner for any and all reasonable costs
and expenses incurred by Owner in connection therewith, or (z) terminate for
Default Contractor’s performance of all of the Work. If Guarantor experiences an
Insolvency Event, Contractor shall within thirty (30) Days after receipt of
Owner’s notice provide either (A) a replacement Parent Guarantee by an Affiliate
of Contractor, which such form Parent Guarantee shall be in the same form as set
forth in Attachment FF and the Affiliate of Contractor being subject to the
approval of Owner and Owner’s Lender(s), or (B) security in the form of a surety
bond, letter of credit or bank guarantee in a form and amount reasonably
required by Lender(s) and Owner, taking into consideration the status of the
Project at the time of the Insolvency Event and providing sufficient protection
to complete the Work and satisfy all liabilities and obligations of Contractor
under this Agreement.

 

- 88 -



--------------------------------------------------------------------------------

B. Additional Rights of Owner Upon Termination. In the event that Owner
terminates this Agreement for Default in accordance with Section 16.1A, then
Owner may, at its sole option, (i) enter onto the Site and, for the purpose of
completing the Work, take possession of the Project, Equipment, Construction
Equipment, Work Product (subject to Section 10.1D), Books and Records and other
items thereon owned or rented by Contractor (subject to the relevant
Construction Equipment lease or rental agreements), (ii) take assignment of any
or all of the Subcontracts, and/or (iii) either itself or through others
complete the Work. If the unpaid balance of the Contract Price shall exceed all
actual costs and expenses incurred by Owner on account of the termination for
Default (including all costs incurred to complete the Work in accordance with
the Project Schedule), then such excess shall be paid by Owner to Contractor,
but such amount shall not be paid until after Final Completion has been
achieved. If such amount incurred by Owner shall exceed the unpaid balance of
the Contract Price, then, at Owner’s sole option, Contractor shall pay Owner the
difference within ten (10) Days after receipt of written notice from Owner, or,
after the expiration of such ten (10) Day period, Owner shall have the right and
authority to offset or draw down on the Letter of Credit in the amount of such
difference. For the avoidance of doubt, prior to exercising such right to offset
or collect on the Letter of Credit, Owner shall not be required to provide the
notice as set forth in Section 7.8. Contractor’s liability under this
Section 16.1B is in addition to any other liability provided for under this
Agreement and Owner shall have the right and authority to set off against and
deduct from any such excess due Contractor by Owner any other liability of
Contractor to Owner under this Agreement. Owner agrees to act reasonably to
mitigate any costs it might incur in connection with any termination for
Default. Subject to the limitation of liability set forth in Section 20.1, in
addition to the amounts recoverable above in this Section 16.1B, Owner shall be
entitled to delay damages under this Section 16.1B which, for this purpose,
means (i) Delay Liquidated Damages owed by Contractor to Owner under this
Agreement up to the date of termination, and (ii) during the period commencing
after termination and ending on the date Substantial Completion is achieved by a
substitute contractor, the costs incurred during this period by such substitute
contractor to accelerate the work in order to achieve the Guaranteed Substantial
Completion Date (as may have been adjusted by Change Order) contemplated by this
Agreement.

C. Obligations Upon Termination. Upon termination for Default in accordance with
Section 16.1A, Contractor shall (i) immediately discontinue Work on the date
specified in the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) inventory, maintain and turn
over to Owner all Construction Equipment owned by Contractor and (subject to the
relevant Construction Equipment lease or rental agreements) all Construction
Equipment rented by Contractor and, in each case, present on the Site prior to
Contractor’s receipt of the termination notice or provided by Owner for
performance of the terminated Work; (iv) promptly make every reasonable effort
to procure assignment or cancellation upon terms satisfactory to Owner of all
Subcontracts, including rental agreements; (v) cooperate with Owner in the
transfer of Work Product (subject to Section 10.1D), including Drawings and
Specifications, Permits and any other items or information and disposition of
Work in progress so as to mitigate damages; (vi) comply with other reasonable
requests from Owner regarding the terminated Work; (vii) thereafter preserve and
protect Work already in progress and to protect Equipment at the Site or in
transit thereto, and to comply with any Applicable Law and any Applicable Codes
and Standards; and (viii) perform all other obligations under Section 16.1B.

 

- 89 -



--------------------------------------------------------------------------------

16.2 Termination for Convenience by Owner. Owner shall have the right to
terminate this Agreement for its convenience by providing Contractor with a
written notice of termination, to be effective upon receipt by Contractor. Upon
termination for convenience, Contractor shall (i) immediately discontinue the
Work on the date of the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) promptly make every reasonable
effort to procure cancellation upon terms satisfactory to Owner and Contractor
of all Subcontracts, including rental agreements, unless Owner elects to take
assignment of any such Subcontracts; (iv) assist Owner in the maintenance,
protection, and disposition of Work in progress, including Equipment at the Site
or in transit to the Site; (v) cooperate with Owner for the efficient transition
of the Work; and (vi) cooperate with Owner in the transfer of Work Product
(subject to Section 10.1D), including Drawings and Specifications, Permits and
any other items or information and disposition of Work in progress and Owner
may, at its sole option, take assignment of any or all of the Subcontracts.
Contractor shall be paid the following amounts no later than twenty-five
(25) Days after submission of Contractor’s invoice(s) therefor:

A. the portion of the Contract Price for the Work performed prior to
termination, less that portion of the Contract Price previously paid to
Contractor;

B. actual costs reasonably incurred by Contractor on account of such termination
(which costs shall be adequately documented and supported by Contractor),
including cancellation charges owed by Contractor to Subcontractors (provided
that Owner does not take assignment of such Subcontracts) and costs associated
with demobilization of Contractor’s and Subcontractors’ personnel and
Construction Equipment; and

C. in respect of loss of profit, Owner shall pay Contractor a fixed amount in
accordance with the following:

1. If the Agreement is terminated (a) prior to issuance of NTP and (b) prior to
July 1, 2014, One Million U.S. Dollars (U.S.$1,000,000.00);

2. If the Agreement is terminated (a) prior to issuance of NTP and (b) after
July 1, 2014 and on or before December 31, 2016, Two Million Five Hundred
Thousand U.S. Dollars (U.S.$2,500,000.00); and

3. If the Agreement is terminated after issuance of NTP, a percentage of the
unpaid portion of the Contract Price in accordance with the following schedule;
provided that such amount shall not exceed Thirty Million U.S. Dollars
(U.S.$30,000,000):

 

- 90 -



--------------------------------------------------------------------------------

Date of Termination

   Amount Based on Unpaid
Portion of the Contract
Price 1 to 365 Days after issuance of NTP    One percent (1%) 366 to 730 Days
after issuance of NTP    Two percent (2%) 731 to 1095 Days after issuance of NTP
   Three percent (3%) 1096 to 1460 Days after issuance of NTP   
Four percent (4%) 1461 Days after issuance of NTP and thereafter    Five percent
(5%)

16.3 Suspension of Work. Owner may, for any reason, at any time and from time to
time, by giving thirty (30) Days’ prior written notice to Contractor, suspend
the carrying out of the Work or any part thereof, whereupon Contractor shall
suspend the carrying out of such suspended Work for such time or times as Owner
may require and shall take reasonable steps to minimize any costs associated
with such suspension. During any such suspension, Contractor shall properly
protect and secure such suspended Work in such manner as Owner may reasonably
require. Unless otherwise instructed by Owner, Contractor shall during any such
suspension maintain its staff and labor on or near the Site and otherwise be
ready to proceed expeditiously with the Work as soon as reasonably practicable
after receipt of Owner’s further instructions. Except where such suspension
ordered by Owner is the result of or due to the fault or negligence of
Contractor or any Subcontractor or Sub-subcontractor, Contractor shall be
entitled to a Change Order to recover the reasonable costs of such suspension,
including demobilization and remobilization costs, if necessary, and a time
extension to the Project Schedule if and to the extent permitted under
Section 6.9. As soon as reasonably practicable after receipt of notice to resume
suspended Work, Contractor shall promptly resume performance of the Work to the
extent required in the notice. In no event shall Contractor be entitled to any
additional profits or damages due to such suspension. After issuance of NTP, in
the event that Owner suspends all of the Work and such suspension (i) continues
for an individual period exceeding ninety (90) consecutive Days, or (ii) in the
event that one or more suspension periods continue for more than one hundred and
twenty (120) Days in the cumulative aggregate, and provided that such suspension
is not due to the fault or negligence of Contractor or any Subcontractor or
Sub-subcontractor or an event of Force Majeure, then Contractor shall have the
right to terminate this Agreement by providing fourteen (14) Days’ written
notice to Owner. In the event of such termination, Contractor shall have the
rights (and Owner shall make the payments) provided for in Section 16.2.

16.4 Suspension by Contractor.

A. Suspension by Contractor for Owner’s Failure to Pay Undisputed Amounts. If
Owner fails to pay any undisputed amount due and owing to Contractor and such
failure continues for more than fifteen (15) Days after the due date for such
payment, then Contractor may suspend performance of the Work until Contractor
receives such undisputed amounts. Prior to any such suspension, Contractor shall
provide Owner with at least fourteen (14) Days’ prior written notice of its
intent to suspend performance of the Work, which notice may be given before
expiration of the above fifteen (15) Day window for non-payment. Contractor
shall be entitled to a Change Order on account of any suspension in accordance
with this Section 16.4A; provided that Contractor complies with the requirements
in Sections 6.2, 6.5 and 6.9.

 

- 91 -



--------------------------------------------------------------------------------

B. Suspension by Contractor for Owner’s Failure to Fund Escrow Account. If Owner
fails, in accordance with Section 18.4, to escrow disputed and unpaid amounts in
excess of Ten Million U.S. Dollars (U.S.$10,000,000) and such failure continues
for more than fifteen (15) Days after the time by which Owner is required to
escrow amounts in accordance with Section 18.4 for such disputed and unpaid
amounts, then Contractor may suspend performance of the Work until Owner escrows
any disputed and unpaid amounts exceeding Ten Million U.S. Dollars
(U.S.$10,000,000). Prior to any such suspension, Contractor shall provide Owner
with at least ten (10) Days’ prior written notice of its intent to suspend
performance of the Work. Contractor shall be entitled to a Change Order on
account of any suspension in accordance with this Section 16.4B; provided that
Contractor complies with the requirements in Sections 6.2, 6.5 and 6.9.

C. Undisputed Amounts. An amount shall be considered “undisputed” under Sections
16.4A and 16.5 if the amount invoiced by Contractor is contested in bad faith by
Owner or if Owner has failed to give notice of a disputed amount in accordance
with Section 7.2E by the due date for payment of the applicable invoiced amount.

D. Suspension by Contractor for Owner’s Failure to Deliver an Owner Quarterly
Confirmation. If Owner fails to deliver the Owner Quarterly Confirmation in
accordance with Section 4.1A or an Owner Quarterly Confirmation indicates that
either (A) Owner does not have sufficient funds (as “sufficient funds” is
defined in Section 4.1B) to continue to fulfill its payment obligations or
(B) an event has come to the attention of Owner which would materially and
adversely affect the continued availability of such funding then, Contractor
may, upon providing thirty (30) Days’ written notice to Owner (and provided that
Owner does not cure such circumstance within such thirty (30) Day period),
suspend performance of the Work until Owner delivers to Contactor an Owner
Quarterly Confirmation meeting the criteria set forth in Section 4.1. Contractor
shall be entitled to a Change Order on account of any suspension in accordance
with this Section 16.4D, provided that Contractor complies with the requirements
in Sections 6.2, 6.5 and 6.9.

16.5 Termination by Contractor. If Owner shall at any time: (i) fail to pay any
undisputed amount; (ii) fail to materially comply with any of its material
obligations under this Agreement (but only to the extent such material failure
and the impact thereof is not subject to adjustment by Change Order as set forth
in Section 6.2); or (iii) experience an Insolvency Event (each of the foregoing
being an “Owner Default”) then, Contractor has the right (without prejudice to
any other rights under the Agreement) to provide written notice to Owner
specifying the nature of the Owner Default and demanding that such Owner Default
be cured. If (a) with respect to clause (i) Owner fails to cure such Owner
Default within thirty (30) Days after receipt of such notice; (b) with respect
to clause (ii), (1) Owner fails to cure such Owner Default within forty-five
(45) Days after receipt of such notice or, (2) if the Owner Default cannot be
cured within such forty five (45) Day period through the diligent exercise of
all commercially practicable efforts, Owner fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Owner Default; or (c) Owner experiences an Insolvency Event, Contractor may, in
the event of (a), (b) or (c), at its sole option and without prejudice to any
other rights that it has under this Agreement, and upon notice to Owner,
terminate this Agreement. In the event of such termination under this
Section 16.5, Contractor shall have the rights (and Owner shall make the
payments) provided for in Section 16.2 in the event of an Owner termination for
convenience.

 

- 92 -



--------------------------------------------------------------------------------

16.6 Termination in the Event of an Extended Force Majeure. After issuance of
NTP, in the event (i) any one Force Majeure event or the effects thereof causes
suspension of a substantial portion of the Work for a period exceeding one
hundred (100) consecutive Days or (ii) any one or more Force Majeure events or
the effects thereof causes suspension of a substantial portion of the Work for a
period exceeding one hundred and eighty (180) Days in the aggregate during any
continuous twenty-four (24) month period, then either Party shall have the right
to terminate this Agreement by providing fourteen (14) Days’ written notice of
termination to the other Party, to be effective upon receipt by such other
Party. In the event of such termination, Contractor shall have the rights (and
Owner shall make the payments) provided for in Section 16.2.

16.7 Termination in the Event of Delayed Notice to Proceed. In the event Owner
fails to issue the NTP in accordance with Section 5.2B by December 31, 2016 (as
may be extended by mutual agreement by the Parties), then either Party shall
have the right to terminate this Agreement by providing written notice of
termination to the other Party, to be effective upon receipt by the other Party.
In the event of such termination, Contractor shall have the rights (and Owner
shall make the payments) provided for in Section 16.2, except that, in respect
of loss of profit, Contractor shall only be entitled to a fixed amount equal to
Five Million U.S. Dollars (U.S.$5,000,000.00).

16.8 Contractor’s Right to Terminate. Contractor’s sole right to terminate this
Agreement is specified in Sections 16.3, 16.5, 16.6 and 16.7.

ARTICLE 17

RELEASES AND INDEMNITIES

17.1 General Indemnification. IN ADDITION TO ITS INDEMNIFICATION, DEFENSE AND
HOLD HARMLESS OBLIGATIONS CONTAINED ELSEWHERE IN THIS AGREEMENT, CONTRACTOR
SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND THE OWNER GROUP FROM ANY AND ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES
AND LITIGATION OR ARBITRATION EXPENSES) TO THE EXTENT THAT SUCH DAMAGES, LOSSES,
COSTS AND EXPENSES RESULT FROM ANY OF THE FOLLOWING:

A. FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY
WITH APPLICABLE LAW; PROVIDED THAT THIS INDEMNITY SHALL BE LIMITED TO FINES AND
PENALTIES IMPOSED ON OWNER GROUP AND RESULTING FROM THE FAILURE OF CONTRACTOR OR
ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW EXCEPT
ANY PORTION OF THE AMOUNT OF SUCH FINES AND PENALTIES ATTRIBUTABLE TO PRIOR
VIOLATIONS BY OWNER OF APPLICABLE LAWS RELATING TO HAZARDOUS MATERIALS FOR WHICH
OWNER IS RESPONSIBLE UNDER SECTION 4.7;

 

 

- 93 -



--------------------------------------------------------------------------------

B. ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A THIRD PARTY AND
RESULTING FROM ACTUAL OR ASSERTED VIOLATION OR INFRINGEMENT OF ANY DOMESTIC OR
FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL PROPERTY OWNED
BY A THIRD PARTY TO THE EXTENT THAT SUCH VIOLATION OR INFRINGEMENT RESULTS FROM
PERFORMANCE OF THE WORK BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS, OR ANY IMPROPER USE OF THIRD PARTY CONFIDENTIAL INFORMATION
OR OTHER THIRD PARTY PROPRIETARY RIGHTS THAT MAY BE ATTRIBUTABLE TO CONTRACTOR
OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR IN CONNECTION WITH THE WORK (BUT
EXCLUDING INFRINGEMENT BASED UPON ANY WORK OR DESIGNS RELATING TO THE OPERATION
OF THE OPTIMIZED CASCADE PROCESS);

C. CONTAMINATION OR POLLUTION SUFFERED BY A THIRD PARTY TO THE EXTENT RESULTING
FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S USE, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS BROUGHT ON THE SITE OR ON THE OFF-SITE RIGHTS OF
WAYS AND EASEMENTS BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR;
PROVIDED THAT CONTRACTOR SHALL NOT HAVE RESPONSIBILITY FOR ANY SUCH HAZARDOUS
MATERIALS THAT OWNER EXPRESSLY PERMITS IN WRITING TO REMAIN ON SITE AFTER
SUBSTANTIAL COMPLETION;

D. FAILURE BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR TO PAY TAXES
FOR WHICH SUCH PERSON IS LIABLE;

E. FAILURE OF CONTRACTOR TO MAKE PAYMENTS TO ANY SUBCONTRACTOR IN ACCORDANCE
WITH THE RESPECTIVE SUBCONTRACT, BUT NOT EXTENDING TO ANY SETTLEMENT PAYMENT
MADE BY OWNER TO ANY SUBCONTRACTOR AGAINST WHICH CONTRACTOR HAS PENDING OR
PROSPECTIVE CLAIMS, UNLESS SUCH SETTLEMENT IS MADE WITH CONTRACTOR’S CONSENT,
EXCEPT AFTER ASSUMPTION OF SUCH SUBCONTRACT BY OWNER IN ACCORDANCE WITH
SECTION 16.1B;

F. PERSONAL INJURY TO OR DEATH OF ANY PERSON (OTHER THAN EMPLOYEES OF ANY MEMBER
OF THE CONTRACTOR GROUP, THE OWNER GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR), AND DAMAGE TO OR DESTRUCTION OF PROPERTY OF THIRD PARTIES TO
THE EXTENT ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION WITH
THE WORK, OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM; OR

G. damage to or destruction of Subproject 1 or Subproject 2 (after the earlier
of substantial completion of each such Subproject or termination of the Stage 1
EPC Agreement) or Subproject 3 (after the earlier of Substantial Completion or
termination of this Agreement) to the extent arising out of or resulting from
the negligence, in connection with the Work, of any member of the Contractor
Group or any Subcontractor or Sub-subcontractor or anyone directly or indirectly
employed by them, provided that Contractor’s liability hereunder for damage to
or destruction of (i) Subproject 1 or Subproject 2 (after the earlier of
substantial completion of each such Subproject or termination of the Stage 1 EPC
Agreement) shall not exceed One Million U.S. Dollars (U.S.$1,000,000) per
occurrence or (ii) Subproject 3 (after the earlier of Substantial Completion or
termination of this Agreement) shall not exceed One Million U.S. Dollars
(U.S.$1,000,000) per occurrence. For the avoidance of doubt, any such liability
of Contractor shall not exceed One Million U.S. Dollars (U.S.$1,000,000) per
occurrence in the total cumulative aggregate under the Stage 1 EPC Agreement and
this Agreement.

 

- 94 -



--------------------------------------------------------------------------------

17.2 Injuries to Contractor’s Employees and Damage to Contractor’s Property.

A. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO INJURY TO
OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE
WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

B. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL WAIVE AND RELEASE (AND SHALL CAUSE THE
CONTRACTOR GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS TO WAIVE AND RELEASE)
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY
OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
OCCURRING IN CONNECTION WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

C. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY
OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
OCCURRING IN CONNECTION WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

17.3 Injuries to Owner’s Employees and Damage to Owner’s Property.

A. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL RELEASE,
DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO INJURY TO OR DEATH OF ANY MEMBER OF THE
OWNER GROUP OR EMPLOYEES OF OWNER’S OTHER CONTRACTORS

 

- 95 -



--------------------------------------------------------------------------------

OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH
INJURY, DEATH, DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP.

B. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL WAIVE
AND RELEASE (AND SHALL CAUSE THE OWNER GROUP TO WAIVE AND RELEASE) THE
CONTRACTOR GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO
OR DESTRUCTION OF PROPERTY OF OWNER GROUP (EXCLUDING THE WORK, THE STAGE 1
LIQUEFACTION FACILITY, THE STAGE 2 LIQUEFACTION FACILITY AND THE PROJECT) OR OF
OWNER’S OTHER CONTRACTORS OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS
OF THE CAUSE OF SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT
NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE
CONTRACTOR GROUP.

C. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY OF
OWNER GROUP (EXCLUDING THE WORK, THE STAGE 1 LIQUEFACTION FACILITY, THE STAGE 2
LIQUEFACTION FACILITY AND THE PROJECT,) OR OF OWNER’S OTHER CONTRACTORS
OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH DAMAGE
OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR
OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP.

D. IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL WAIVE AND RELEASE THE
CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO: (A) DAMAGE
TO OR DESTRUCTION OF SUBPROJECT 3 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION
OR TERMINATION OF THIS AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE; (B) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 1 OR SUBPROJECT 2 (AFTER
THE EARLIER OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THE
STAGE 1 EPC AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE; OR (C) DAMAGE TO OR DESTRUCTION OF PROPERTY CONSTITUTING, OR TO BE
INCORPORATED INTO OR BECOME A PART OF, THE STAGE 2 LIQUEFACTION FACILITY FOR
WHICH THE OWNER

 

- 96 -



--------------------------------------------------------------------------------

BEARS THE RISK OF PHYSICAL LOSS OR DAMAGE PURSUANT TO SECTION 8.2A; PROVIDED,
HOWEVER, THIS SECTION 17.3D SHALL NOT RELIEVE CONTRACTOR OF ANY OF ITS
OBLIGATIONS UNDER SECTION 12.3 OR ANY OF CONTRACTOR’S OBLIGATIONS UNDER
SECTION 12.3 OF THE STAGE 1 EPC AGREEMENT.

E. IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL DEFEND, INDEMNIFY AND
HOLD HARMLESS THE CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) RESULTING
FROM OR RELATED TO: (A) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 3 (AFTER THE
EARLIER OF SUBSTANTIAL COMPLETION OR TERMINATION OF THIS AGREEMENT) TO THE
EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE MILLION U.S.
DOLLARS (U.S.$1,000,000) PER OCCURRENCE; (B) DAMAGE TO OR DESTRUCTION OF
SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF
SUCH SUBPROJECT OR TERMINATION OF THE STAGE 1 EPC AGREEMENT) TO THE EXTENT THAT
SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS
(U.S.$1,000,000) PER OCCURRENCE; OR (C) DAMAGE TO OR DESTRUCTION OF PROPERTY
CONSTITUTING, OR TO BE INCORPORATED INTO OR BECOME A PART OF, THE STAGE 2
LIQUEFACTION FACILITY FOR WHICH THE OWNER BEARS THE RISK OF PHYSICAL LOSS OR
DAMAGE PURSUANT TO SECTION 8.2A; PROVIDED, HOWEVER, THIS SECTION 17.3E SHALL NOT
RELIEVE CONTRACTOR OF ANY OF ITS OBLIGATIONS UNDER SECTION 12.3 OR ANY OF
CONTRACTOR’S OBLIGATIONS UNDER SECTION 12.3 OF THE STAGE 1 EPC AGREEMENT.

17.4 Patent and Copyright Indemnification Procedure. IN THE EVENT THAT ANY
VIOLATION OR INFRINGEMENT FOR WHICH CONTRACTOR IS RESPONSIBLE TO INDEMNIFY THE
OWNER GROUP AS SET FORTH IN SECTION 17.1B RESULTS IN ANY SUIT, CLAIM, TEMPORARY
RESTRAINING ORDER OR PRELIMINARY INJUNCTION CONTRACTOR SHALL, IN ADDITION TO ITS
OBLIGATIONS UNDER SECTION 17.1B, MAKE EVERY REASONABLE EFFORT, BY GIVING A
SATISFACTORY BOND OR OTHERWISE, TO SECURE THE SUSPENSION OF THE INJUNCTION OR
RESTRAINING ORDER. IF, IN ANY SUCH SUIT OR CLAIM, THE WORK, THE PROJECT, OR ANY
PART, COMBINATION OR PROCESS THEREOF, IS HELD TO CONSTITUTE AN INFRINGEMENT AND
ITS USE IS PRELIMINARILY OR PERMANENTLY ENJOINED, CONTRACTOR SHALL PROMPTLY MAKE
EVERY REASONABLE EFFORT TO SECURE FOR OWNER A LICENSE, AT NO COST TO OWNER,
AUTHORIZING CONTINUED USE OF THE INFRINGING WORK. IF CONTRACTOR IS UNABLE TO
SECURE SUCH A LICENSE WITHIN A REASONABLE TIME, CONTRACTOR SHALL, AT ITS OWN
EXPENSE AND WITHOUT IMPAIRING PERFORMANCE REQUIREMENTS, EITHER REPLACE THE
AFFECTED WORK, IN WHOLE OR PART, WITH NON-INFRINGING COMPONENTS OR PARTS OR
MODIFY THE SAME SO THAT THEY BECOME NON-INFRINGING.

 

 

- 97 -



--------------------------------------------------------------------------------

17.5 Lien Indemnification. SHOULD CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANY OTHER PERSON, INCLUDING ANY CONSTRUCTION EQUIPMENT
LESSOR, ACTING THROUGH OR UNDER ANY OF THEM FILE A LIEN OR OTHER ENCUMBRANCE
AGAINST ALL OR ANY PORTION OF THE WORK, THE SITE OR THE PROJECT, CONTRACTOR
SHALL, AT ITS SOLE COST AND EXPENSE, REMOVE OR DISCHARGE, BY PAYMENT, BOND OR
OTHERWISE, SUCH LIEN OR ENCUMBRANCE WITHIN TWENTY-ONE (21) DAYS OF CONTRACTOR’S
RECEIPT OF WRITTEN NOTICE FROM OWNER NOTIFYING CONTRACTOR OF SUCH LIEN OR
ENCUMBRANCE; PROVIDED THAT OWNER SHALL HAVE MADE PAYMENT OF ALL AMOUNTS PROPERLY
DUE AND OWING TO CONTRACTOR UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN
ACCORDANCE WITH SECTION 7.2E. IF CONTRACTOR FAILS TO REMOVE OR DISCHARGE ANY
SUCH LIEN OR ENCUMBRANCE WITHIN SUCH TWENTY-ONE (21) DAY PERIOD IN CIRCUMSTANCES
WHERE OWNER HAS MADE PAYMENT OF ALL AMOUNTS PROPERLY DUE AND OWING TO CONTRACTOR
UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN ACCORDANCE WITH
SECTION 7.2E, THEN OWNER OR OWNER’S TITLE INSURANCE COMPANY MAY, EACH IN THEIR
SOLE DISCRETION AND IN ADDITION TO ANY OTHER RIGHTS THAT OWNER HAS UNDER THIS
AGREEMENT, REMOVE OR DISCHARGE SUCH LIEN AND ENCUMBRANCE USING WHATEVER MEANS
THAT OWNER OR OWNER’S TITLE INSURANCE COMPANY, EACH IN THEIR SOLE DISCRETION,
DEEMS APPROPRIATE, INCLUDING THE PAYMENT OF SETTLEMENT AMOUNTS THAT OWNER OR
OWNER’S TITLE INSURANCE COMPANY DETERMINES IN THEIR SOLE DISCRETION AS BEING
NECESSARY TO REMOVE OR DISCHARGE SUCH LIEN OR ENCUMBRANCE. IN SUCH CIRCUMSTANCE,
CONTRACTOR SHALL BE LIABLE TO OWNER FOR AND SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER INDEMNIFIED PARTIES AND OWNER’S TITLE INSURANCE COMPANY FROM
ALL DAMAGES, COSTS, LOSSES AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, CONSULTANT FEES AND ARBITRATION EXPENSES, AND SETTLEMENT PAYMENTS) ARISING
OUT OF OR RELATING TO SUCH REMOVAL OR DISCHARGE. ALL SUCH DAMAGES, COSTS, LOSSES
AND EXPENSES SHALL BE PAID BY CONTRACTOR NO LATER THAN THIRTY (30) DAYS AFTER
RECEIPT OF EACH INVOICE FROM OWNER.

A. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE SCOPE OF
CONTRACTOR’S INDEMNITY OBLIGATION IN SECTION 17.5 WITH RESPECT TO OWNER’S TITLE
INSURANCE COMPANY: (I) DOES NOT EXTEND TO ANY LIENS FOR WORK PERFORMED UNDER THE
STAGE 1 EPC AGREEMENT; (II) IS NO GREATER THAN WOULD BE IF THE INDEMNITY
EXTENDED ONLY TO OWNER INDEMNIFIED PARTIES AND (III) DOES NOT INCLUDE ANY
CONSEQUENTIAL DAMAGES OF OR ASSERTED AGAINST THE OWNER’S TITLE INSURANCE
COMPANY.

17.6 Owner’s Failure to Comply with Applicable Law. OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM ANY AND ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM THE FAILURE
OF ANY MEMBER OF OWNER GROUP TO COMPLY WITH APPLICABLE LAW; PROVIDED THAT THIS
INDEMNITY SHALL BE LIMITED TO FINES AND PENALTIES IMPOSED ON CONTRACTOR GROUP
AND RESULTING FROM OWNER’S FAILURE TO COMPLY WITH APPLICABLE LAW.

17.7 Landowner Claims.

A. SUBJECT TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTIONS
17.1A AND 17.1C, AND EXCEPT AS OTHERWISE PROVIDED FOR IN SECTION 3.17, OWNER
SHALL WAIVE AND RELEASE THE CONTRACTOR GROUP FROM AND AGAINST ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND
LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM CLAIMS

 

- 98 -



--------------------------------------------------------------------------------

OCCURRING IN CONNECTION WITH THE WORK AND THE PROJECT AND BROUGHT BY ANY
LANDOWNER ON WHOSE LAND, RIGHT OF WAY OR EASEMENT CONTRACTOR OR ANY OF ITS
SUBCONTRACTORS OR SUB-SUBCONTRACTORS ARE PERFORMING THE WORK, INCLUDING ANY
CLAIM FROM SUCH LANDOWNER RELATED TO DAMAGE TO OR DISTRIBUTION OF PROPERTY. SUCH
WAIVER AND RELEASE SHALL APPLY REGARDLESS THE CAUSE OF SUCH DAMAGES, LOSSES,
COSTS AND EXPENSES, INCLUDING NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF
LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR. TO THE EXTENT OWNER OBTAINS SUCH A RELEASE FROM ANY
LANDOWNER, OWNER SHALL ENDEAVOR TO OBTAIN SUCH A RELEASE OF CONTRACTOR GROUP
FROM THE LANDOWNER.

B. SUBJECT TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTIONS
17.1A AND 17.1C, AND EXCEPT AS OTHERWISE PROVIDED FOR IN SECTION 3.17, OWNER
SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST
ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR
RESULTING FROM CLAIMS OCCURRING IN CONNECTION WITH THE WORK AND THE PROJECT AND
BROUGHT BY ANY LANDOWNER ON WHOSE LAND, RIGHT OF WAY OR EASEMENT CONTRACTOR OR
ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS ARE PERFORMING THE WORK,
INCLUDING ANY CLAIM FROM SUCH LANDOWNER RELATED TO DAMAGE TO OR DESTRUCTION OF
PROPERTY. SUCH INDEMNITY SHALL APPLY REGARDLESS OF THE CAUSE OF SUCH DAMAGES,
LOSSES, COSTS AND EXPENSES, INCLUDING NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR.

17.8 Legal Defense. NOT LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY OF ANY CLAIMS,
DEMANDS, ACTIONS OR CAUSES OF ACTION ASSERTED AGAINST SUCH INDEMNIFIED PARTY FOR
WHICH THE INDEMNIFYING PARTY HAS INDEMNIFICATION, DEFENSE AND HOLD HARMLESS
OBLIGATIONS UNDER THIS AGREEMENT, WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION IS ASSERTED IN A LEGAL, JUDICIAL, ARBITRAL OR ADMINISTRATIVE PROCEEDING
OR ACTION OR BY NOTICE WITHOUT INSTITUTION OF SUCH LEGAL, JUDICIAL, ARBITRAL OR
ADMINISTRATIVE PROCEEDING OR ACTION, THE INDEMNIFYING PARTY SHALL AFFIRM IN
WRITING BY NOTICE TO SUCH INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY WILL
INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH INDEMNIFIED PARTY AND SHALL, AT THE
INDEMNIFYING PARTY’S OWN COST AND EXPENSE, ASSUME ON BEHALF OF THE INDEMNIFIED
PARTY AND CONDUCT WITH DUE DILIGENCE AND IN GOOD FAITH THE DEFENSE THEREOF WITH
COUNSEL SELECTED BY THE INDEMNIFYING PARTY AND REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT SUCH INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO BE REPRESENTED THEREIN BY ADVISORY COUNSEL OF ITS OWN SELECTION, AND AT
ITS OWN EXPENSE; AND PROVIDED FURTHER THAT IF THE DEFENDANTS IN ANY SUCH ACTION
OR PROCEEDING INCLUDE THE INDEMNIFYING PARTY AND AN INDEMNIFIED PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR ADDITIONAL TO, OR
INCONSISTENT WITH, THOSE AVAILABLE TO THE INDEMNIFYING PARTY, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT UP TO ONE SEPARATE COUNSEL TO PARTICIPATE
IN THE DEFENSE OF SUCH ACTION OR PROCEEDING ON ITS OWN BEHALF AT THE REASONABLE
EXPENSE OF THE INDEMNIFYING PARTY. IN THE EVENT OF THE FAILURE OF THE
INDEMNIFYING PARTY TO PERFORM FULLY IN ACCORDANCE WITH

 

- 99 -



--------------------------------------------------------------------------------

THE DEFENSE OBLIGATIONS UNDER THIS SECTION 17.8, SUCH INDEMNIFIED PARTY MAY, AT
ITS OPTION, AND WITHOUT RELIEVING THE INDEMNIFYING PARTY OF ITS OBLIGATIONS
HEREUNDER, SO PERFORM, BUT ALL DAMAGES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES, SETTLEMENT
PAYMENTS AND JUDGMENTS) SO INCURRED BY SUCH INDEMNIFIED PARTY IN THAT EVENT
SHALL BE REIMBURSED BY THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY,
TOGETHER WITH INTEREST ON SAME FROM THE DATE ANY SUCH COST AND EXPENSE WAS PAID
BY SUCH INDEMNIFIED PARTY UNTIL REIMBURSED BY THE INDEMNIFYING PARTY AT THE
INTEREST RATE SET FORTH IN SECTION 7.6 OF THIS AGREEMENT.

17.9 Enforceability.

A. EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 17.2 AND 17.3, THE INDEMNITY,
DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF WHETHER THE INDEMNIFIED
PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR PASSIVELY), IT BEING
AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’ RESPECTIVE LIABILITY OR
RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND EXPENSES UNDER THIS ARTICLE
17 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES OF COMPARATIVE NEGLIGENCE.

B. IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE CONTRARY TO
THE LAW GOVERNING THIS AGREEMENT, THEN THE INDEMNITY OBLIGATIONS APPLICABLE
HEREUNDER SHALL BE APPLIED TO THE MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW.

ARTICLE 18

DISPUTE RESOLUTION

18.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) Days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within thirty (30) Days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 18.1 be
construed to limit either Party’s right to take any action under this Agreement,
including Owner’s rights under Section 16.1. The Parties agree that if any
Dispute is not resolved within ninety (90) Days after receipt of the Dispute
Notice given in this Section 18.1, then either Party may by notice to the other
Party refer the Dispute to be decided by final and binding arbitration in
accordance with Section 18.2.

 

 

- 100 -



--------------------------------------------------------------------------------

A. Notwithstanding the foregoing, in the event of a Dispute regarding
(i) whether a specific item of Work meets the definition of Punchlist under
Section 1.1 in connection with Section 11.5 or (ii) if and when RFSU,
Substantial Completion or Final Completion has occurred, as applicable, in
accordance with Section 11.3A, 11.3B or 11.6, representatives of Owner’s senior
management and Contractor’s senior management shall meet immediately upon
request of either Party to attempt to resolve such Dispute. Each such management
representative shall have full authority to resolve such Dispute and shall meet
in person at a mutually agreeable time and place. The Parties agree that if any
such Dispute is not resolved within five (5) Business Days after either Party’s
request for such meeting between management representatives, then either Party
may by notice to the other Party refer the Dispute to be decided by final and
binding arbitration in accordance with Section 18.2.

18.2 Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 18.2, be governed by the
AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”). The number of arbitrators required for the arbitration hearing shall be
determined in accordance with the AAA Rules. The arbitrator(s) shall determine
the rights and obligations of the Parties according to the substantive law of
the state of Texas, excluding its conflict of law principles, as would a court
for the state of Texas; provided, however, the law applicable to the validity of
the arbitration clause, the conduct of the arbitration, including resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2. Issues concerning the arbitrability of a matter in dispute shall
be decided by a court with proper jurisdiction. The Parties shall be entitled to
engage in reasonable discovery, including the right to production of relevant
and material documents by the opposing Party and the right to take depositions
reasonably limited in number, time and place; provided that in no event shall
any Party be entitled to refuse to produce relevant and non-privileged documents
or copies thereof requested by the other Party within the time limit set and to
the extent required by order of the arbitrator(s). All disputes regarding
discovery shall be promptly resolved by the arbitrator(s). This agreement to
arbitrate is binding upon the Parties, Contractor’s surety (if any) and the
successors and permitted assigns of any of them. At either Party’s option, any
other Person may be joined as an additional party to any arbitration conducted
under this Section 18.2, provided that the party to be joined is or may be
liable to either Party in connection with all or any part of any dispute between
the Parties. Without limiting the foregoing, if there are common issues of fact
or law in connection with any Disputes in an arbitration conducted under this
Article 18 and any disputes in connection with any arbitration under the Stage 1
EPC Agreement, either Party may consolidate the two arbitrations to the extent
necessary to avoid inconsistent determinations. Contractor agrees, upon Owner’s
election, to the joinder in any arbitration between Owner and Guarantor arising
out of or relating to the Project. The arbitration award shall be final and
binding, in writing, signed by all arbitrators, and shall state the reasons upon
which the award thereof is based. The Parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof.

18.3 Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of Disputes. Owner shall, subject to its right
to withhold or offset amounts pursuant to this Agreement, continue to pay
Contractor undisputed amounts in accordance with this Agreement and, except as
provided in this Agreement, continue to perform all of its obligations under
this Agreement; provided, however, in no event shall the occurrence of any
negotiation or arbitration prevent or affect Owner from exercising its rights
under this Agreement, including Owner’s right to terminate pursuant to Article
16.

 

 

- 101 -



--------------------------------------------------------------------------------

18.4 Escrow of Certain Disputed Amounts By Owner. At any time when the total
amounts invoiced by Contractor pursuant to Section 7.2C of the Agreement for
Milestone payments and Monthly Payments (as such amounts may be adjusted by
Change Order in accordance with Sections 6.1B or 6.2C) which are disputed and
unpaid by Owner exceed Ten Million U.S. Dollars (U.S.$10,000,000) in the
cumulative aggregate, Owner shall escrow any such disputed and unpaid amounts in
excess of the aforesaid amount (“Escrowed Amounts”); provided, however, the
Parties acknowledge and agree that such Escrowed Amounts shall not include any
claims by Contractor for compensation in addition to the original Contract Price
(as adjusted by Change Order pursuant to Sections 6.1B or 6.2C). For the
purposes of determining the date when Owner must deposit the Escrowed Amounts
with the Escrow Agent, amounts are “unpaid” on the date that Owner is required
to make payment of an Invoice under Section 7.2E of this Agreement. The Escrowed
Amounts will be deposited with the Escrow Agent pursuant to the Escrow Agreement
(which provides, among other things, that the Escrowed Amounts shall be held in
an interest bearing account and disbursed upon the instructions of both Parties
or pursuant to an arbitration award). Prior to issuance of the NTP, (i) the
Escrow Agent shall be selected by mutual agreement of the Parties and (ii) the
Escrow Agreement shall be in final form and executed by the Escrow Agent and
each Party. The Parties shall each pay fifty percent (50%) of the cost of the
Escrow Agreement including without limitation the fees and expenses of the
Escrow Agent.

ARTICLE 19

CONFIDENTIALITY

19.1 Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person, other than to members of the Contractor Group
and Subcontractors or Sub-subcontractors as necessary to perform the Work, any
information conspicuously marked and identified in writing as confidential and
relating to the business, products, services, research or development, clients
or customers of Owner or any Owner Affiliate, or relating to similar information
of a Third Party who has entrusted such information to Owner or any Owner
Affiliate (hereinafter individually or collectively, “Owner’s Confidential
Information”). Prior to disclosing any such information to any Subcontractor or
Sub-subcontractor as necessary to perform the Work, Contractor shall bind such
Subcontractor or Sub-subcontractor to the confidentiality obligations contained
in this Section 19.1. Nothing in this Section 19.1 or this Agreement shall in
any way prohibit Contractor or any of its Subcontractors or Sub-subcontractors
from making commercial or other use of, selling, or disclosing any of the
Intellectual Property or Contractor Existing Intellectual Assets.

19.2 Owner’s Obligations. Owner hereby covenants and warrants that Owner and its
employees and agents shall not (without in each instance obtaining Contractor’s
prior written consent) disclose, make commercial or other use of, or give or
sell to any Person any of the following information: (i) any estimating,
technical or pricing methodologies, techniques, know-how or information relating
to the business, products, services, research or development of Contractor
conspicuously marked and identified in writing as confidential by Contractor; or
(ii)

 

- 102 -



--------------------------------------------------------------------------------

any Intellectual Property or Contractor’s Existing Intellectual Property Assets
which is conspicuously marked and identified in writing as confidential
(hereinafter individually or collectively, “Contractor’s Confidential
Information”). The Parties agree that (y) notwithstanding the foregoing, Owner
shall not be restricted from the use or disclosure of Work Product except as
expressly set forth in Article 10; and (z) Owner shall be entitled to disclose
that portion of the Intellectual Property and Contractor’s Existing Intellectual
Property Assets for which Owner has a license in, and which is to be used by
Owner for the purpose for which such license is granted pursuant to
Section 10.1, provided that, with respect to such Intellectual Property and
Contractor’s Existing Intellectual Property Assets, Owner binds such disclosee
to the confidentiality obligations contained in this Section 19.2.

19.3 Definitions. The term “Confidential Information” shall mean one or both of
Contractor’s Confidential Information and Owner’s Confidential Information, as
the context requires. The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party,” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”

19.4 Exceptions. Notwithstanding Sections 19.1 and 19.2, Confidential
Information shall not include: (i) information which at the time of disclosure
or acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of this Article 19;
(ii) information which at the time of disclosure or acquisition was already in
the possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly; (iii) information which the Receiving Party can show was
acquired by such entity after the time of disclosure or acquisition hereunder
from a Third Party without any confidentiality commitment, if, to the best of
Receiving Party’s or its employees’ or agents’ knowledge, such Third Party did
not acquire it, directly or indirectly, from the Disclosing Party or any of its
employees or agents; (iv) information independently developed by the Receiving
Party without benefit of the Confidential Information; and (v) information which
a Party believes in good faith is required to be disclosed in connection with
the Project by Applicable Law, any Governmental Instrumentality (including the
FERC), applicable securities laws or the rules of any stock exchange; provided,
however, that prior to such disclosure, the Receiving Party gives reasonable
notice to the Disclosing Party of the information required to be disclosed.

19.5 Equitable Relief. The Parties acknowledge that in the event of a breach of
any of the terms contained in this Article 19, the Disclosing Party would suffer
irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, without the requirement of posting a bond.

19.6 Term. The confidentiality obligations of this Article 19 shall expire upon
the earlier of a period of ten (10) years following (i) the termination of this
Agreement or (ii) Final Completion.

 

- 103 -



--------------------------------------------------------------------------------

ARTICLE 20

LIMITATION OF LIABILITY

20.1 Contractor Aggregate Liability. Notwithstanding any other provisions of
this Agreement to the contrary, Contractor Group shall not be liable to Owner
Group under this Agreement or under any cause of action related to the subject
matter of this Agreement, whether in contract, warranty, tort (including
negligence), strict liability, products liability, professional liability,
indemnity, contribution or any other cause of action, in excess of a cumulative
aggregate amount equal to the Aggregate Cap, and Owner shall release Contractor
Group from any liability in excess thereof; provided that, notwithstanding the
foregoing, the limitation of liability set forth in this Section 20.1 shall not
(i) apply to (A) Contractor’s indemnification obligations under Sections 17.1B,
17.1E, 17.1F, 17.1G, 17.2 and 17.5 or (B) Contractor’s obligations under 8.1A.1;
or (ii) include the proceeds paid under any insurance policy that Contractor or
its Subcontractors is required to obtain pursuant to this Agreement or
Subcontract, as the case may be (collectively, provisions (i) and (ii) being the
“Carve-Outs”). In no event shall the limitation of liability set forth in this
Section 20.1 be in any way deemed to limit Contractor’s obligation to perform
all Work required to achieve Ready for Performance Testing.

A. The “Aggregate Cap” means *** U.S. Dollars (U.S.$***).

B. However, immediately after the later of Substantial Completion and payment of
any Delay Liquidated Damages due and owing under this Agreement (“Reduction
Date”), the Aggregate Cap shall reduce to an amount calculated as follows:

 

 

Aggregate

Cap

   =    U.S.$***    -    Reduction    +   

Outstanding Claims

Amount

   +    Performance LD Exposure   

where:

1. “Reduction” means the amount equal to the greater of:

 

  (i) *** U.S. Dollars (U.S.$***); or

 

  (ii) Contractor Group’s aggregate liability to Owner Group under this
Agreement, for acts or omissions occurring prior to Substantial Completion (the
clause (ii) liabilities hereinafter called “Pre-Substantial Completion
Liabilities”).

In calculating the Reduction, the Pre-Substantial Completion Liabilities shall
exclude amounts that fall within the Carve-Outs. In addition, for the purposes
of calculating the Reduction immediately after the Reduction Date, only those
Pre-Substantial Completion Liabilities actually paid by Contractor Group to
Owner Group on or prior to the Reduction Date shall be used, but if other Pre-
Substantial Completion Liabilities are subsequently paid by Contractor Group to
Owner Group, the Reduction shall be recalculated in accordance with
Section 20.1C. For clarity, Delay Liquidated Damage amounts owed shall be
applied against the Pre-Substantial Completion Liabilities, as well as
Performance Liquidated Damages where the option in Section 11.4A(i) is used.

 

- 104 -



--------------------------------------------------------------------------------

2. “Outstanding Claims Amount” means the aggregate amount of Outstanding Claims;
provided that, if such aggregate amount is less than *** U.S. Dollars
(U.S.$***), the Outstanding Claims Amount shall be Zero U.S. Dollars for
purposes of calculating the Aggregate Cap. “Outstanding Claims” means good faith
claims asserted by Owner Group against any member of Contractor Group, arising
out of acts or omissions occurring before Substantial Completion, which remain
outstanding as of the date of Substantial Completion. Outstanding Claims shall
not include any claims that fall within the Carve-Outs.

3. “Performance LD Exposure” means either:

a. Zero U.S. Dollars, if Owner or Contractor elect the option in
Section 11.4A(i); or

b. if Owner or Contractor elect the option in Section 11.4A(ii), the amount of
Performance Liquidated Damages that would be due to Owner if Contractor were to
pay the Performance Liquidated Damages based on the results of the last
Performance Test conducted by Contractor prior to Substantial Completion.

4. Notwithstanding the foregoing Aggregate Cap calculation (or any recalculation
of the Aggregate Cap pursuant to Section 20.1C), the Aggregate Cap shall not
exceed *** U.S. Dollars (U.S.$***) under any circumstances.

C. Upon resolution of any (i) Outstanding Claims, (ii) Pre-Substantial
Completion Liabilities that were not included in the original Reduction
calculation performed in Section 20.1B.1; or (iii) amounts for Performance LD
Exposure, the Aggregate Cap shall be recalculated using the formula in
Section 20.1B and the adjusted variables shall be determined as follows:

1. The amount used for the Pre-Substantial Completion Liabilities shall be the
total amount paid by Contractor Group to Owner Group on account of
Pre-Substantial Completion Liabilities, whether paid before or after Substantial
Completion;

2. The Reduction shall be recalculated in accordance with Section 20.1B.1 based
on the Pre-Substantial Completion Liabilities adjustment under Section 20.1C.1;

3. The amount used for the Outstanding Claims Amount shall be the amounts of
those Outstanding Claims not yet resolved;

4. The amount used for the Performance LD Exposure shall be the amount of
Performance Liquidated Damages owed (and not paid) by Contractor to Owner, as
determined by the last Performance Test performed in conjunction with
Section 11.4A(ii); and

 

- 105 -



--------------------------------------------------------------------------------

5. The Aggregate Cap shall be recalculated in accordance with Section 20.1B
based on the Reduction recalculated in Section 20.1C.2, the Outstanding Claims
Amount adjustment under Section 20.1C.3 and the Performance LD Exposure
recalculated under Section 20.1C.4.

20.2 Limitation on Contractor’s Liability for Liquidated Damages.

A. Delay Liquidated Damages. Subject to Section 20.2C, Contractor’s maximum
liability to Owner for Delay Liquidated Damages is *** U.S. Dollars (U.S.$***),
in the aggregate.

B. Performance Liquidated Damages. Subject to Section 20.2C, Contractor’s
maximum liability to Owner for Performance Liquidated Damages is *** U.S.
Dollars (U.S.$***), in the aggregate.

C. Exceptions to Limitations of Liability Under Section 20.2. Sections 20.2A and
20.2B shall not be construed to limit Contractor’s obligation to complete the
Work for the compensation provided under this Agreement.

20.3 Liquidated Damages In General.

A. Liquidated Damages Not Penalty. It is expressly agreed that Liquidated
Damages payable under this Agreement do not constitute a penalty and that the
Parties, having negotiated in good faith for such specific Liquidated Damages
and having agreed that the amount of such Liquidated Damages is reasonable in
light of the anticipated harm caused by the breach related thereto and the
difficulties of proof of loss and inconvenience or nonfeasibility of obtaining
any adequate remedy, are estopped from contesting the validity or enforceability
of such Liquidated Damages.

B. Liquidated Damages as Exclusive Remedy.

1. Delay Liquidated Damages shall be Owner’s sole and exclusive remedy, and the
sole and exclusive liability of Contractor, for delay as set forth in
Section 13.1; provided that, this Section 20.3B.1 shall not be interpreted to
preclude Owner from (i) terminating Contractor’s performance of the Work
pursuant to Section 11.4B(b) or (ii) terminating Contractor pursuant to
Section 5.5A.

2. Performance Liquidated Damages shall be Owner’s sole and exclusive remedy,
and the sole and exclusive liability of Contractor, for failure to achieve the
Performance Guarantee. This Section 20.3B.2 is not applicable for Contractor’s
failure to achieve Minimum Acceptance Criteria.

 

- 106 -



--------------------------------------------------------------------------------

C. Payment of Liquidated Damages. With respect to any Liquidated Damages that
accrue, Owner shall invoice Contractor for such Liquidated Damages. Contractor
shall pay such Liquidated Damages within ten (10) Days after Contractor’s
receipt of such invoice. To the extent Contractor does not pay such Liquidated
Damages within such ten (10) Day period, Owner may, at its option, do one or
more of the following: (i) withhold from Contractor amounts that are otherwise
due and payable to Contractor in the amount of such Liquidated Damages and/or
(ii) collect on the Letter of Credit in the amount of such Liquidated Damages.
For the avoidance of doubt, prior to exercising such right to withhold or
collect on the Letter of Credit, Owner shall not be required to provide the
notice as set forth in Section 7.8. As used in this Agreement, Liquidated
Damages are “paid” if and to the extent Owner exercises option (i) or (ii) above
for the collection of Liquidated Damages.

20.4 Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT TO THE CONTRARY, NEITHER OWNER GROUP NOR CONTRACTOR GROUP SHALL BE
LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT
MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”) AND OWNER GROUP SHALL RELEASE CONTRACTOR GROUP AND CONTRACTOR GROUP
SHALL RELEASE OWNER GROUP FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES;
PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION 20.4 (I) IS
NOT INTENDED TO PREVENT CONTRACTOR FROM RECEIVING PROFIT TO THE EXTENT THAT
CONTRACTOR IS ENTITLED TO RECEIVE SUCH PROFIT UNDER THE PROVISIONS OF THIS
AGREEMENT AND (II) SHALL NOT APPLY (A) TO AMOUNTS ENCOMPASSED WITHIN LIQUIDATED
DAMAGES, (B) TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT
WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD PARTY OR, WITH RESPECT TO THE
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 17.2, MEMBERS OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTORS OR SUB- SUBCONTRACTORS, OR (C) TO OWNER’S
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO LOSSES SUFFERED
BY ANY THIRD PARTY OR, WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH
IN SECTION 17.3, MEMBERS OF THE OWNER GROUP OR ANY OTHER CONTRACTORS OF OWNER.

20.5 Exclusive Remedies. Where a remedy specified in this Agreement is expressly
stated to be a Party’s sole remedy, it is intended that such remedy shall be the
sole and exclusive remedy of such Party for the matter in question,
notwithstanding any remedy otherwise available at law or in equity.

20.6 Applicability. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE
WAIVERS AND DISCLAIMERS OF LIABILITY, RELEASES FROM LIABILITY, EXCLUSIONS,
LIMITATIONS AND APPORTIONMENTS OF LIABILITY AND INDEMNITIES EXPRESSED IN THIS
AGREEMENT SHALL APPLY EVEN IN THE EVENT OF FAULT, NEGLIGENCE (IN WHOLE OR IN
PART), STRICT LIABILITY, BREACH OF CONTRACT OR OTHERWISE OF THE PARTY RELEASED
OR WHOSE LIABILITY IS WAIVED, DISCLAIMED, LIMITED, FIXED OR INDEMNIFIED AND
SHALL EXTEND IN FAVOR OF MEMBERS OF THE OWNER GROUP AND THE CONTRACTOR GROUP.

 

- 107 -



--------------------------------------------------------------------------------

20.7 Term Limit. WITH THE EXCEPTION OF ARTICLE 10, ARTICLE 19 AND SECTIONS
4.5A.2, 8.1, 17.1A, 17.1B, 17.1C, 17.1E, 17.4, 17.5 (AND TO THE EXTENT THE
FOLLOWING RELATE TO THE FOREGOING ARTICLES AND SECTIONS: SECTIONS 1.1, 17.8,
17.9 AND ARTICLE 18, ARTICLE 20 AND ARTICLE 21), NEITHER PARTY SHALL BE LIABLE
TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY CLAIMS BROUGHT THREE (3) YEARS
OR MORE AFTER SUBSTANTIAL COMPLETION.

ARTICLE 21

MISCELLANEOUS PROVISIONS

21.1 Entire Agreement. This Agreement, including the Attachments, Schedules and
Exhibits attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements and commitments with respect thereto.
There are no other oral understandings, terms or conditions, and neither Party
has relied upon any representation, express or implied, not contained in this
Agreement. General or special conditions included in any of Contractor’s price
lists, Invoices, tickets, receipts or other such documents presented to Owner
shall have no applicability to Owner with respect to this Agreement. To the
extent that any work or services is performed under the Technical Services
Agreement after the Contract Date of this Agreement and Owner pays Contractor
for such work or services under the Technical Services Agreement, and to the
extent such work or services is Work to be performed under this Agreement, Owner
shall be entitled to a Change Order reducing the Contract Price for the value of
such work or services, with the amount of such reduction to be agreed upon by
Owner and Contractor. After issuance of NTP, this Agreement supersedes in its
entirety the Technical Services Agreement, and after the Contract Date of this
Agreement, this Agreement supersedes any other agreements between the Parties
related to the Project.

21.2 Amendments. No change, amendment or modification of the terms of this
Agreement shall be valid or binding upon the Parties hereto unless such change,
amendment or modification is in writing and duly executed by both Parties
hereto.

21.3 Joint Effort. Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one of the Parties than against the other.

21.4 Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope of
intent of this Agreement or the intent of any provision contained herein.

21.5 Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, messenger, facsimile or certified mail, return receipt requested, to
the other Party at the address set forth below.

 

- 108 -



--------------------------------------------------------------------------------

  A. If delivered to Owner:

Corpus Christi Liquefaction, LLC

700 Milam, Suite 800

Houston, Texas 77002

Facsimile: ***

Attn: ***

with a copy to:

Corpus Christi Liquefaction, LLC

700 Milam, Suite 800

Houston, Texas 77002

Facsimile: ***

Attn: ***

 

  B. If delivered to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: ***

with a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.

21.6 Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

21.7 Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except that Owner may
assign this Agreement to any of its Affiliates by providing notice to
Contractor. Furthermore, Owner may, for the purpose of providing collateral,
assign, pledge and/or grant a security interest in this Agreement to any Lender
without Contractor’s consent. When duly assigned in accordance with the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the assignee;

 

- 109 -



--------------------------------------------------------------------------------

provided that any assignment by Contractor or Owner pursuant to this
Section 21.7 shall not relieve Contractor or Owner (as applicable) of any of its
obligations or liabilities under this Agreement, nor shall any such assignment
discharge Guarantor of its obligations under the Parent Guarantee. Any
assignment not in accordance with this Section 21.7 shall be void and without
force or effect, and any attempt to assign this Agreement in violation of this
provision shall grant the non-assigning Party the right, but not the obligation,
to terminate this Agreement at its option for Default.

21.8 No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.

21.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law), except that each Party, to the
extent permitted under Applicable Law, hereby irrevocably waives any right to
contend that the Texas Construction Anti-Indemnity Statute is applicable to this
Agreement or the Work. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement and shall be
disclaimed in and excluded from any Subcontracts entered into by Contractor in
connection with the Work or the Project.

21.10 Successors and Assigns. This Agreement shall be binding upon the Parties
hereto, their successors and permitted assigns.

21.11 Attachments and Schedules. All Attachments and Schedules shall be
incorporated into this Agreement by such reference and shall be deemed to be an
integral part of this Agreement.

21.12 Obligations. Nothing contained in this Agreement shall be construed as
constituting a joint venture or partnership between Contractor and Owner.

21.13 Further Assurances. Contractor and Owner agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be reasonably requested by the other Party that are
not inconsistent with the provisions of this Agreement and that do not involve
the assumption of obligations or liabilities greater than those provided for in
this Agreement, in order to give full effect to this Agreement and to carry out
the intent of this Agreement.

21.14 Priority. The documents that form this Agreement are listed below in order
of priority, with the document having the highest priority listed first and the
one with the lowest priority listed last. In the event of any conflict or
inconsistency between a provision in one document and a provision in another
document, the document with the higher priority shall control. This Agreement is
composed of the following documents, which are listed in priority:

A. Change Orders which expressly modify the terms of this Agreement or written
amendments to this Agreement;

 

- 110 -



--------------------------------------------------------------------------------

B. the Articles of this Agreement; and

C. Attachments and Schedules to this Agreement.

21.15 Restrictions on Public Announcements. Neither Contractor nor its
Subcontractors or Sub-subcontractors shall take any photographs of any part of
the Liquefaction Facility, issue a press release, advertisement, publicity
material, financial document or similar matter or participate in a media
interview that mentions or refers to the Work or any part of the Liquefaction
Facility without the prior written consent of Owner; provided that Contractor
shall not be required to obtain Owner’s prior written consent of Contractor’s
issuance of a press release to correct any errors made by Owner concerning
Contractor in a prior press release issued by Owner if Contractor first gives
Owner five (5) Days’ prior written notice of Contractor’s intent to issue such
corrective press release and an opportunity of Owner to correct such error
within such five (5) Day period. Owner agrees to cooperate with Contractor and
provide to Contractor for review and comment a copy of any press release that
mentions or refers to Contractor prior to the issuance of such press release;
provided that Owner shall not be required to obtain Contractor’s prior consent
prior to the issuance of such press release. Contractor acknowledges and agrees
that Owner shall be required, from time to time, to make disclosures and press
releases and applicable filings with the SEC in accordance with applicable
securities laws that Owner believes in good faith are required by Applicable Law
or the rules of any stock exchange. If any such disclosure, press release or
filing includes any reference to Contractor, then Owner shall provide as much
notice as is practicable to Contractor to provide it with an opportunity to
comment; provided, however, the final determination shall remain with Owner.
Contractor acknowledges that Owner shall be required from time to time to make
filings in compliance with applicable securities laws, including a copy of this
Agreement.

21.16 Potential Lenders, Potential Equity Investors and Equity Participants.

A. Potential Lenders. Owner shall provide to Contractor (i) the identity of
Potential Lenders that have signed confidentiality agreements with Owner and
(ii) a copy of the preliminary information memorandum or preliminary offering
circular distributed to such Potential Lenders and any final loan agreements
executed with Owner and such Potential Lenders. As used herein, “Potential
Lender” shall mean any commercial bank, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended) and which
extends credit, buys loans and is in the business of lending as one of its
businesses.

B. Potential Equity Investors. Prior to disclosure of any Work Product (other
than ConocoPhillips Work Product which disclosure is governed by the
ConocoPhillips License Agreement) by Owner to any potential equity investor in
Owner in connection with the Project, Owner shall (i) obtain Contractor’s
written consent (such consent not to be unreasonably withheld) to the
description of the Work Product to be disclosed, and (ii) obtain a waiver from
such potential equity investor agreeing that it is not relying upon such Work
Product in making any investment decision in connection with the Project and
waiving and releasing any claim it may have against Contractor or Contractor’s
Affiliates on account of any such reliance or purported reliance. Owner
acknowledges and agrees that each potential equity investor shall be an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

 

- 111 -



--------------------------------------------------------------------------------

C. Equity Participants. Owner’s successors, assigns and any future recipient of
any equity ownership in Owner shall be bound by the releases, limitations on
liability and other protections of Contractor set forth in this Agreement, and
Owner shall obtain the express written agreement of such equity participants to
be bound by such releases, limitations of liability and other protections of
Contractor.

21.17 Foreign Corrupt Practices Act. With respect to the performance of the
Work, Contractor shall, and shall cause each member of the Contractor Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and the Bribery Act 2010 of the United
Kingdom, and not to take any action that could result in Owner or any of its
Affiliates becoming subject to any action, penalty or loss of benefits under
such Acts. Owner shall, and shall cause each member of the Owner Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and the Bribery Act 2010 of the United
Kingdom, and not to take any action that could result in Contractor or any of
its Affiliates becoming subject to any action, penalty or loss of benefits under
such Acts.

21.18 Parent Guarantee. Guarantor will guarantee the full and faithful
performance of all obligations and liabilities of Contractor under this
Agreement in the form attached as Attachment FF hereto (“Parent Guarantee”).
Contractor shall not be entitled to any compensation under the Agreement unless
and until Contractor provides the foregoing Parent Guarantee to Owner in
accordance with this Section 21.18.

21.19 Language. This Agreement and all notices, communications and submittals
between the Parties pursuant to this Agreement shall be in the English language.

21.20 Counterparts. This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.

21.21 Federal Energy Regulatory Commission Approval. Issuance of the NTP
pursuant to Section 5.2B is contingent upon FERC issuing the FERC Authorization.
In the event FERC denies Owner’s application for the FERC Authorization or the
content of such FERC Authorization is not acceptable to Owner, then Owner shall
not be obligated to appeal therefrom. In the event FERC denies Owner’s
application, then Owner may terminate this Agreement for convenience in
accordance with Section 16.2.

21.22 Owner’s Lender. Contractor shall, on or before issuance of the NTP, enter
into a mutually acceptable form of acknowledgement and consent with the
Collateral Agent. Such acknowledgement and consent shall be substantially in the
form of Attachment AA. Contractor shall cooperate in considering appropriate and
reasonable amendments to that form of direct agreement as such amendments may be
proposed by Lender or its counsel. Contractor acknowledges and agrees that
Owner’s issuance of the NTP is contingent upon obtaining project financing in
connection with this Project or other forms of financing.

 

- 112 -



--------------------------------------------------------------------------------

21.23 Independent Engineer. Contractor shall cooperate with Independent Engineer
in the conduct of his or her duties in relation to the Project and the Work,
including the duties listed in Attachment CC. No review, approval or disapproval
by Independent Engineer shall serve to reduce or limit the liability of
Contractor to Owner under this Agreement.

21.24 Liquefaction Facility.

A. Notwithstanding anything to the contrary in this Agreement, the work
performed under the Stage 1 EPC Agreement is governed by the Stage 1 EPC
Agreement, and the Work performed under this Agreement is governed by this
Agreement.

B. In addition and notwithstanding anything to the contrary in this Agreement,
Contractor acknowledges that it shall not be entitled to any modification of the
Contract Price, Project Schedule or any other Changed Criteria under this
Agreement arising out of or relating to (i) any acts or omissions of Contractor
or any of its subcontractors or sub-subcontractors in connection with the Stage
1 EPC Agreement or the Stage 1 Liquefaction Facility, or (ii) any act,
instruction or direction by Owner or anyone acting for or on behalf of Owner in
accordance with the Stage 1 EPC Agreement; provided that in no case shall this
be interpreted to entitle Contractor to a change, but instead Contractor shall
only be entitled to relief to the extent permitted under Article 6. Similarly,
notwithstanding anything to the contrary in this Agreement, Contractor
acknowledges that it shall not be entitled to any modification of the contract
price, project schedule or any other changed criteria under the Stage 1 EPC
Agreement arising out of or relating to (i) any acts or omissions of Contractor
or any of its Subcontractors or Sub-subcontractors in connection with this
Agreement or Subproject 3, or (ii) any act, instruction or direction by Owner or
anyone acting for or on behalf of Owner in accordance with this Agreement.

C. Without limiting the foregoing, the waivers and disclaimers of liability,
releases from liability, exclusions, limitations and apportionments of liability
and indemnities expressed in the Stage 1 EPC Agreement and this Agreement shall
apply to the work performed under each agreement respectively and shall not
supersede any such rights, obligations or liabilities that arise out of the
other agreement.

21.25 Survival. Subject to Section 20.7, Article 6, Article 7, Article 9,
Article 10, Article 12, Article 14, Article 15, Article 16, Article 17, Article
18 and Article 19, Article 20, Sections 3.8, 3.13, 3.14, 3.17, 4.5, 8.1, 8.2,
21.9, 21.16, 21.24, and this Section 21.25 shall survive termination of this
Agreement, in addition to any other provisions which by their nature should, or
by their express terms do, survive or extend beyond the termination of this
Agreement.

[Signature Page Follows]

 

- 113 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Contract Date.

 

  Owner:   CORPUS CHRISTI LIQUEFACTION, LLC   By:    /s/ ***   Name:  ***  
Title:  ***   Contractor:   BECHTEL OIL, GAS AND CHEMICALS, INC.   By:    /s/
***   Name:  ***   Title:  ***

 

- 114 -



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT A

SCOPE OF WORK AND BASIS OF DESIGN FOR STAGE 2

This Attachment A is comprised of the Scope of Work (Attachment A, Schedule
A-1), Scope of Facilities, Basis of Design and FEED Documents incorporated into
the Agreement (Attachment A, Schedule A-2). The priority between these documents
is set forth in Section 1.4 of Attachment A, Schedule A-1.

 

A-1



--------------------------------------------------------------------------------

Execution Version

 

Schedule A-1

SCOPE OF WORK

TABLE OF CONTENTS

 

1. SCOPE REQUIREMENTS

     4  

1.1

     GENERAL INTRODUCTION      4   

1.2

     SUMMARY OF CONTRACTOR SCOPE      4   

1.3

     DEFINITIONS      6   

1.4

     PRIORITY OF DOCUMENTS      6   

2. MANAGEMENT AND SUPERVISION

     7   

2.1

     OWNER MANAGEMENT PHILOSOPHY      7   

2.2

     PROJECT EXECUTION PLAN      7   

2.3

     OWNER OFFICE ACCOMMODATIONS      8   

3. ENGINEERING

     9   

3.1

     BASIS OF DESIGN      9   

3.2

     APPLICABLE CODES AND STANDARDS      9   

3.3

     PROJECT ENGINEERING PLAN      10   

3.4

     ENGINEERING DESIGN      10   

3.5

     [NOT USED.]      12   

3.6

     PROCUREMENT AND MATERIAL CONTROL      12   

3.7

     BID PACKAGES      13   

3.8

     TRANSPORTATION OF MATERIAL AND EQUIPMENT TO STAGE 2 SITE      13   

3.9

     SPARE PARTS      13   

3.10

     REIMBURSABLE PURCHASES (REIMBURSABLE CHANGE ORDERS)      13   

4. SUBCONTRACTS

     15   

4.1

     GENERAL      15   

4.2

     PROJECT SUBCONTRACT PLAN      15  

4.3

     LOCAL SUBCONTRACTORS AND SUB-SUBCONTRACTORS      15  

4.4

     BID PACKAGES      15  

5. CONSTRUCTION

     16  

5.1

     GENERAL      16  

5.2

     STAGE 2 SITE PREPARATION      18  

5.3

     SCAFFOLDING AND ACCESS EQUIPMENT      18  

5.4

     CRANEAGE AND LIFTING EQUIPMENT      18  

5.5

     MEDICAL FACILITIES      19  

5.6

     SANITATION      19  

5.7

     HOUSEKEEPING      19  

5.8

     TEMPORARY FACILITIES      20  

5.9

     HEALTH, SAFETY AND THE ENVIRONMENT (HSE)      20  

5.10

     INDUSTRIAL RELATIONS      21  

5.11

     STAGE 2 SITE SECURITY      21  

5.12

     MATERIALS HANDLING, CONTROL AND PRESERVATION      21  

5.13

     MATERIAL CONTROL PROCEDURE      22  

5.14

     MATERIAL MARKING      23  

5.15

     CONSTRUCTION UTILITIES      23   

5.16

     FIRST FILL MATERIALS      24  

 

A-2



--------------------------------------------------------------------------------

Execution Version

 

6. QUALITY MANAGEMENT

     25  

6.1

     QUALITY ASSURANCE REQUIREMENTS      25  

6.2

     PROJECT QUALITY PLAN      25  

7. COMMISSIONING AND START UP

     27  

7.1

     INTRODUCTION      27  

7.2

     PROJECT COMMISSIONING PLAN      27  

7.3

     OPERATING AND MAINTENANCE MANUALS      28  

7.4

     PERFORMANCE TESTS      28  

7.5

     OPERATING TESTS      29  

7.6

     OWNER OPERATOR TRAINING      29  

7.7

     VENDOR TRAINING      30  

7.8

     OPERATIONS ACTIVITIES PRIOR TO SUBSTANTIAL COMPLETION OF SUBPROJECT 3     
30  

8. PROJECT CONTROL

     30  

8.1

     GENERAL      30  

8.2

     PROJECT CONTROLS PLAN      30   

8.3

     PROGRAM REPORTING - PLANNING NETWORK      30   

8.4

     CPM SCHEDULE      30   

8.5

     PROGRESS MEASUREMENT      32   

8.6

     MEETINGS; WEEKLY PROGRESS MEETINGS; MINUTES      32   

8.7

     MONTHLY PROGRESS REPORTS      33   

8.8

     QUARTERLY EXECUTIVE PROGRESS REPORTS      34   

8.9

     CONTRACTOR DELIVERABLES      35   

9. CONTRACTOR INTERFACES

     36   

9.1

     FERC ACTIVITIES – DIVISION OF RESPONSIBILITY      36   

9.2

     FERC REQUIRED REPORTS      38   

9.3

     REQUIREMENTS OF DEPARTMENT OF HOMELAND SECURITY      42   

9.4

     IMPORT GAS PIPELINES      43   

9.5

     ENVIRONMENTAL MITIGATION      43   

9.6

     LANDOWNER ACCESS      43   

10. SCOPE OF LNTP

     43   

 

A-3



--------------------------------------------------------------------------------

Execution Version

 

1. SCOPE REQUIREMENTS

1.1 General Introduction

This Scope of Work provides an overall description of Contractor’s
responsibilities for the design, engineering, procurement, manufacture,
management, construction, installation, testing, commissioning, Start Up,
initial operations, and Performance Testing, of the Stage 2 Liquefaction
Facility.

The Site is located off Highway 35 on 223 acres of land along the La Quinta
Channel in San Patricio County, Texas and Nueces County, Texas, as further
defined in Attachment Y.

All obligations and responsibilities referred to in this Attachment A are
Contractor’s obligations and responsibilities, unless expressly stated to be the
obligation of Owner or a third Person.

References in this Attachment A to any “Section” or “Article” shall mean the
sections or articles of this Attachment A, unless express reference is made to
another section or article of the Agreement. Any capitalized term used in this
Attachment A which is defined in the Agreement shall have the same meaning as
defined in the Agreement, unless a different meaning is expressly provided in
this Attachment A.

1.2 Summary of Contractor Scope

Except for items and services excluded from Contractor’s Scope of Work as
identified in the Agreement to be provided by Owner or others, Contractor’s
responsibilities for the design, engineering, procurement, fabrication,
manufacture, erection, installation, construction, management, inspection,
repair (including Corrective Work), testing (including Performance Tests),
training, pre-commissioning, commissioning and placing into service of the Stage
2 Liquefaction Facility and Equipment and systems, and the required related
labor and materials, shall generally include:

 

  a. Detailed engineering design of the Stage 2 Liquefaction Facility;

 

  b. Development of Contractor deliverables as described in Attachment B of the
Agreement;

 

A-4



--------------------------------------------------------------------------------

Execution Version

 

  c. Supply of Equipment;

 

  d. Mobilization and Stage 2 Site establishment;

 

  e. Management, reporting and supervision of the Work;

 

  f. Construction and installation of Stage 2 Liquefaction Facility;

 

  g. Care, maintenance and preservation of all Equipment;

 

  h. Pre-commissioning;

 

  i. Mechanical Completion;

 

  j. Ready for Start Up;

 

  k. Commissioning and Start Up;

 

  l. Initial Operation of Subproject 3 up to Substantial Completion of
Subproject 3;

 

  m. Performance Tests;

 

  n. Substantial Completion of Subproject 3;

 

  o. Performance of Corrective Work in accordance with Article 12 of the
Agreement; and

 

  p. Final Completion.

 

A-5



--------------------------------------------------------------------------------

Execution Version

 

1.3 Definitions

“Basic Engineering Design Data” means FEED Document Number 3BD-M04-00002 Rev 007
dated July 24, 2013.

“Basis of Design” means FEED Document Number 3BD-M04-00002 Rev 004 dated
August 15, 2013. The Basis of Design is also referred to as the Design Basis in
the Agreement.

“Codes and Standards Specification” means FEED Document Number
25744-200-3DS-G01-00001 Rev 00D dated April 22, 2013.

“FEED Documents” has the meaning specified in Attachment A, Schedule A-2.

“Scope of Facilities” means FEED Document Number 25744-200-G01-000-00001 Rev 00E
dated August 28, 2013.

1.4 Priority of Documents

In the event of any conflict or inconsistency between this Scope of Work, the
Basis of Design, the FEED Documents, the Basic Engineering Design Data or the
Scope of Facilities, such conflict or inconsistency shall be resolved in
accordance with the following order of priority, with the document having the
highest priority listed first and the one with the lowest priority listed last:

 

  a. Scope of Work (Attachment A, Schedule A-1);

 

  b. Scope of Facilities;

 

  c. Basis of Design;

 

  d. Basic Engineering Design Data;

 

  e. Other FEED Documents (Attachment A, Schedule A-2).

 

A-6



--------------------------------------------------------------------------------

Execution Version

 

2. MANAGEMENT AND SUPERVISION

2.1 Owner Management Philosophy

Owner Representative will utilize a team of Owner’s personnel or consultants,
which will be resident in the Contractor’s Houston home office during design and
procurement phase, and at Stage 2 Site during construction through
commissioning, Start Up, initial operations, and until Substantial Completion of
Subproject 3, to facilitate prompt and accurate communications between Owner and
the Contractor.

2.2 Project Execution Plan

Without prejudice to any other provision of this Attachment A or the Agreement
which sets out specific requirements for any of the plans or documents listed
below, within sixty (60) Days after Notice to Proceed, Contractor shall submit
to Owner for review Contractor’s project execution plan (“Project Execution
Plan”), which shall address, summarize, and provide a schedule for development
and finalization of the following plans, procedures, and other documents:

 

  a. Project objectives;

 

  b. Project management;

 

  c. Project Engineering Plan;

 

  d. Document Management Plan;

 

  e. Project Controls Plan;

 

  f. Project Procurement Plan;

 

  g. Revisions to Attachment G, if any;

 

  h. Document control plan;

 

  i. Communications plan;

 

  j. Subcontractor list;

 

A-7



--------------------------------------------------------------------------------

Execution Version

 

  k. Project Subcontract Plan;

 

  l. HSE Plan;

 

  m. Interface management plan;

 

  n. Project Quality Plan;

 

  o. Project Construction Plan;

 

  p. Project Commissioning Plan;

 

  q. Performance Test Procedures;

 

  r. Labor relations plan;

 

  s. Management of change plan; and

 

  t. Operations training plan.

2.3 Owner Office Accommodations

All security, furnishings, electrical power, housekeeping services and other
temporary utilities, lighting, telephones, facsimile, and high speed internet
access associated with the office accommodation below shall be provided by
Contractor. This shall include the telecommunications line rentals from Notice
to Proceed until thirty (30) Days after Substantial Completion of Subproject 3.
International long distance calls will be reimbursed to Contractor as
Reimbursable Costs. Owner will supply computers to Owner personnel.

Contractor shall provide office accommodation for:

 

  a. Up to a peak of ten (10) Owner personnel at Contractor’s Houston home
office, including two (2) reserved covered parking spaces, commencing with NTP
and concluding with Substantial Completion of Subproject 3.

 

A-8



--------------------------------------------------------------------------------

Execution Version

 

  b. Up to total forty five (45) Owner personnel at Stage 2 Site, including
reserved parking area and two (2) covered parking spaces for Owner personnel
from substantial completion of Subproject 2 until Substantial Completion of
Subproject 3.

3. ENGINEERING

3.1 Basis of Design

Owner shall be responsible for providing those items of information defined as
“Rely Upon” in the Basis of Design and for providing to Contractor the
information or items specified in Attachment U, subject to Contractor’s
obligation to provide information to Owner as specified in Attachment U. In
accordance with Section 4.8 of the Agreement, Owner shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.

All other information constituting the Basis of Design or otherwise required for
performance of the Work shall be provided or developed by Contractor, as
applicable, and Contractor shall be fully responsible for the accuracy,
correctness and completeness thereof, and the provisions of Section 2.5A of the
Agreement shall apply with respect to all such information provided or developed
by Contractor or otherwise required for performance of the Work (other than the
information, as specified in the preceding paragraph, which is the
responsibility of Owner).

The following are excluded from the Work: (i) treatment of the Feed Gas upstream
of Unit 11 including the complete removal of oil due to the operation of
00C-2402 Pipeline Gas Compressor; (ii) seismic measurement equipment except as
specified for the LNG Tanks; (iii) provisions at the property line for
mitigation of thermal radiation, operational noise, and overpressure; and
(iv) building office furniture.

3.2 Applicable Codes and Standards

The Applicable Codes and Standards include (i) any codes and standards
specifically mentioned in any provision of the Agreement or the Attachments as
applicable to the Work; (ii) any codes or standards set forth or listed in any
document listed in Schedule A-2; and (iii) those codes and standards of
generally accepted practices, methods, techniques and standards employed by the
international LNG industry constituting GECP, as specifically identified through
detailed engineering.

 

A-9



--------------------------------------------------------------------------------

Execution Version

 

3.3 Project Engineering Plan

Contractor shall produce a detailed project engineering plan (“Project
Engineering Plan”) for review by Owner within sixty (60) Days after Notice to
Proceed. The Project Engineering Plan will provide a summary of the procedures,
plans, and execution methodologies to be used by Contractor to develop the
engineering design in accordance with the Applicable Codes and Standards and the
requirements of the Agreement.

3.4 Engineering Design

3.4.1 General

In addition to any other engineering requirements specified in Attachment A or
any other provision, Attachment or Schedule of the Agreement, the following
services, Drawings, and Specifications, as a minimum, shall be provided by
Contractor in respect of all engineering disciplines during engineering of the
Stage 2 Liquefaction Facility:

 

  a. Completing the engineering design documents including the FEED Documents
for the Stage 2 Liquefaction Facility, as required, which were developed by
Contractor prior to the Contract Date;

 

  b. Developing new Drawings sufficient for procurement of materials and
Equipment, installation, construction, manufacture, fabrication, commissioning,
Start Up, testing, operation and maintenance of the Stage 2 Liquefaction
Facility;

 

  c. Preparation of Equipment data sheets;

 

  d. Preparation of Drawings for the Stage 2 Liquefaction Facility and related
Drawing list;

 

  e. Preparation of engineering material requisitions and purchase requisitions,
and amendments as necessary up to record status;

 

A-10



--------------------------------------------------------------------------------

Execution Version

 

  f. Technical evaluation for all Major Equipment;

 

  g. Review of vendor data, Drawings and other documentation for engineered
Equipment;

 

  h. Detailed material take-offs and monitoring of material changes for all
disciplines;

 

  i. Development of acceptance test requirements for all Major Equipment;

 

  j. Development and implementation of a plan for witnessing of factory
acceptance tests at vendor’s shops for all Major Equipment;

 

  k. Drawings control, vendor data and documentation control using a computer
database utilizing Contractor’s document control procedure;

 

  l. Review of vendor’s recommended spares for Equipment and prepare final
recommended Operating Spare Parts List in accordance with Section 3.4 of the
Agreement;

 

  m. Development of technical documents for Subcontracts;

 

  n. Provision of engineering support for procurement, construction and
commissioning, including assistance to Subcontractors in the interpretation of
technical requirements and Drawings;

 

  o. Preparation of mechanical catalogues and vendor data books;

 

  p. Provision of all Record Drawings and Specifications;

 

  q. Drawings required for tie-ins;

 

  r. Development of Equipment lists, instrument index, line lists;

 

  s. HAZOP review of P&IDs not previously conducted

 

  t. Safety Integrity Level (SIL) review to define safety levels of critical
control and safety systems not previously completed.

 

A-11



--------------------------------------------------------------------------------

Execution Version

 

3.5 [Not Used.]

3.6 Procurement and Material Control

3.6.1 General

The Project procurement plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Contractor for procuring Equipment,
materials, goods and services within the Scope of Work (“Project Procurement
Plan”).

3.6.2 Project Procurement Plan

Contractor shall produce a Project Procurement Plan for review by Owner within
ninety (90) Days after Notice to Proceed, and Owner will provide review comments
within ten (10) Business Days after receipt. The Project Procurement Plan will
address, at a minimum:

 

  a. Inspection;

 

  b. Expediting;

 

  c. Supplier quality reports;

 

  d. Technical requirement compliance;

 

  e. Material control, marking, and certification;

 

  f. Packing, consolidation, importing;

 

  g. Transportation, handling, and storage;

 

  h. Warranties and guarantees;

 

  i. Vendor servicemen;

 

A-12



--------------------------------------------------------------------------------

Execution Version

 

3.6.3 Local Suppliers

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. Contractor will establish
procedures to ensure appropriate consideration of local suppliers.

3.7 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
requests for proposals for materials, Equipment and services within the Scope of
Work where required. Contractor shall receive the bids and perform the formal
bid evaluations. Selection of such Subcontractors and execution of related
Subcontracts shall comply with the requirements of Section 2.4 of the Agreement.

3.8 Transportation of Material and Equipment to Stage 2 Site

Contractor shall be fully responsible for the packaging, transportation,
importation, and customs clearance of all Equipment to and from the Stage 2
Site, including all costs associated with such transportation. To the extent
Equipment is transported to the Stage 2 Site by vessels, Contractor shall only
use vessels that are acceptable to the marine cargo insurance providers. All
Equipment deliveries shall be made to the Stage 2 Site and not the Stage 1 Site,
even if such Equipment will be incorporated into the Stage 1 Site, unless prior
written approval for delivery to the Stage 1 Site is obtained from Owner.

3.9 Spare Parts

Contractor shall be responsible for obtaining vendor recommendations for spare
parts and delivering such recommendations and spare parts to Owner in accordance
with Section 3.4 of the Agreement.

3.10 Reimbursable Purchases (Reimbursable Change Orders)

In the event that Owner specifically requests Contractor, by way of Change Order
in accordance with Article 6 and Schedule D-4 of the Agreement, to purchase an
item which is not included in the Scope of Work on a cost-reimbursable basis
(“Reimbursable Change Order”), the provisions of this Section 3.10 shall apply
to such reimbursable purchases.

 

A-13



--------------------------------------------------------------------------------

Execution Version

 

3.10.1 Inquiries

For reimbursable purchases valued over One Million U.S. Dollars
(US$1,000,000.00), to be purchased by Contractor under a Change Order,
Contractor shall ensure all inquiries request sufficient information to support
a complete commercial and technical evaluation, including nearest parts and
service location. Inquiries shall be issued to vendors/subcontractors on the
approved Subcontractors list set out in Attachment G. A sufficient number of
qualified suppliers/subcontractors shall be invited to bid to ensure receipt of
at least three (3) bona fide bids for reimbursable purchases unless otherwise
agreed by Owner.

Contractor shall prepare all inquiries to ensure that the inquiry documentation
is comprehensive and complete with all Drawings so that competitive bids
received will require a minimum amount of conditioning.

3.10.2 Bid Evaluations

Contractor shall issue a complete technical and commercial bid evaluation with
recommendations for award to Owner for review and agreement, prior to any award.
Owner technical and administrative personnel will work with Contractor’s staff
in bid evaluations for all purchases of cost-reimbursable Equipment and other
items.

3.10.3 Purchase Orders

Following bid evaluation and agreement on the selection of the vendor,
Contractor shall issue a purchase order to the selected vendor. The purchase
order shall include and confirm all factors considered in the inquiry and
technical bid evaluation, and other relevant information and requirements.

3.10.4 Communications

Contractor shall give Owner in writing, at least ten (10) Business Days advance
notice of proposed technical and logistics meetings and commercial negotiations
for cost-reimbursable items between Contractor and vendors, together with date,
time and subject of the meeting. Owner will indicate whether or not it will
participate.

 

A-14



--------------------------------------------------------------------------------

Execution Version

 

4. SUBCONTRACTS

4.1 General

Subject to the provisions of Sections 2.3 and 2.4 of the Agreement, Contractor
shall engage Subcontractors as required to perform the Work and carry out
Contractor’s obligations under the Agreement.

4.2 Project Subcontract Plan

Contractor shall produce a detailed Subcontract plan (“Project Subcontract
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed. The
Project Subcontract Plan will provide the procedures, plans, and execution
methodologies to be used by Contractor for bidding, evaluating, awarding,
inspection, progress monitoring, technical requirement compliance, material
controls, and expediting of Subcontracts.

4.3 Local Subcontractors and Sub-subcontractors

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The Project Subcontract Plan shall
indicate how Contractor intends to ensure appropriate consideration of local
subcontractors.

4.4 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
request for proposals for Subcontracts. Selection of such Subcontractors and
execution of related Subcontracts shall comply with the requirements of
Section 2.4 of the Agreement.

 

A-15



--------------------------------------------------------------------------------

Execution Version

 

5. CONSTRUCTION

5.1 General

Contractor shall produce a detailed construction plan (“Project Construction
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed.
Owner will provide comments within ten (10) Business Days following receipt. The
Project Construction Plan will provide a summary of the procedures, plans, and
execution methodologies to be used by Contractor for all management, controls,
labor, supervision, consumables, tools, plant and Equipment necessary to
construct, mechanically complete, test, and pre-commission the Stage 2
Liquefaction Facility. The Project Construction Plan will address the following:

 

  a. Construction procedures;

 

  b. Policies, rules and regulations for:

 

  i. HSE;

 

  ii. Personnel identification;

 

  iii. Access to Stage 2 Site;

 

  iv. Access to Off-Site Rights of Way and Easements;

 

  v. Firearms, drugs, alcohol, animals, etc.;

 

  vi. Access Equipment;

 

  vii. Construction Permits;

 

  viii. Parking;

 

  ix. Vehicular access;

 

  x. Personnel orientation; and

 

  xi. Construction plant and Construction Equipment;

 

A-16



--------------------------------------------------------------------------------

Execution Version

 

  c. Construction methodology;

 

  d. Tie-In plan including:

 

  i. Activity description;

 

  ii. Component of Stage 1 Liquefaction Facility impacted; and

 

  iii. Component impact duration to Stage 1 Liquefaction Facility;

 

  e. Scaffolding and access equipment;

 

  f. Temporary roads;

 

  g. Work force training;

 

  h. Industrial relations;

 

  i. Public relations;

 

  j. Security;

 

  k. Transportation of Equipment ;

 

  l. Construction dock;

 

  m. Utilities, chemicals, lubricants;

 

  n. Construction communication procedures;

 

  o. First fills;

 

  p. Punchlists;

 

  q. Close out; and

 

  r. Demobilization.

 

A-17



--------------------------------------------------------------------------------

Execution Version

 

5.2 Stage 2 Site Preparation

Contractor shall be responsible for carrying out Stage 2 Site preparation Work
as defined in Basis of Design, including:

 

  a. Removal of vegetation;

 

  b. Temporary and permanent roads;

 

  c. Top soil removal; and

 

  d. Temporary and permanent drainage.

Suitable general fill material for use in areas without any foundations and
under temporary facilities and laydown areas will be available from Site
excavation activities. Structural fill will be imported for use within the
footprints of the LNG Train, under roads, and under any soil-supported
foundations.

The Work excludes general improvements to off-Site infrastructure including
improvements to La Quinta Road and/or La Quinta drainage ditch except as
specified in Section 5.8.

5.3 Scaffolding and Access Equipment

The Contractor shall provide a safe means of access to the Work at all times,
including for purposes of inspections by Owner. Scaffolding must be substantial
and appropriately designed for the job. The Contractor shall keep adequate
records to demonstrate a system of regular inspection of scaffolds, by
appropriately qualified personnel. Records shall also be maintained of
calculations performed for load bearing scaffolds. Tags with inspection, and
expiration shall be prominently displayed on all scaffolding.

5.4 Craneage and Lifting Equipment

The Contractor shall only employ craneage and lifting equipment that has been
tested and which is fit for purpose. All crane operators and riggers shall be
adequately trained and must be able to demonstrate that they hold the
appropriate certification. The Contractor shall keep records of tests and
certification of all lifting equipment, craneage and operators employed in the
Work. Contractor shall comply with its internal rigging procedures for all
lifting operations. Contractor will submit rigging plans for lifts exceeding
fifty (50) tons, multiple crane lifts or lifts which are considered critical for
review by Owner or Owner’s designee.

 

A-18



--------------------------------------------------------------------------------

Execution Version

 

5.5 Medical Facilities

The Contractor shall provide provisions for suitable first-aid facilities which
shall be available to all personnel at the Stage 2 Site, including those
employed by Owner, Subcontractors and visitors.

The first-aid facilities, as a minimum, shall include a fully equipped first-aid
room capable of treating injuries that can be anticipated on a construction
site. Consideration shall be given for at least one qualified EMT or nurse on
duty during the hours when construction Work is in progress at the Stage 2 Site.
The Contractor shall also provide a program of training for first-aid personnel
among the workforce and establish an emergency response team, drawn from the
medical and workforce first-aid personnel, to deal with serious on Stage 2 Site
accidents.

The Contractor shall produce for review by Owner within thirty (30) Days after
Notice to Proceed, a plan detailing how emergency medical treatment will be
administered. Such plan shall take into account capabilities of local hospital,
medical facilities and emergency plan.

5.6 Sanitation

The Contractor shall provide adequate washing and latrine facilities for its
workforce and for visitors permitted on the Stage 2 Site. These facilities shall
be cleaned, disinfected, stocked with supplies and maintained regularly at all
times and the disposal of sanitary waste shall conform to statutory
requirements.

5.7 Housekeeping

The Contractor shall provide suitable receptacles and services to ensure that
all scrap materials, debris and spoil generated by the Work, are collected
regularly and properly disposed. Disposal of such materials outside the Stage 2
Site shall be to a properly licensed land fill or environmental waste
subcontractor, in accordance with Applicable Law and Permits.

 

A-19



--------------------------------------------------------------------------------

Execution Version

 

As soon as practicable after the completion of all Punchlist items, Contractor
shall remove all Construction Equipment, construction trailers and other
temporary facilities, and all other items brought onto the Stage 2 Site by
Contractor, Subcontractors or Sub-subcontractors which are not the property of
Owner, and remove from the Stage 2 Site and properly dispose of all scrap
materials, debris and spoil. Contractor shall allow all temporary construction
laydown areas to naturally revegetate, unless such areas are designated for
wetland mitigation or other use by Owner that does not require such restoration.

5.8 Temporary Facilities

Until Substantial Completion of Subproject 3, Contractor shall provide all
temporary facilities necessary for performance of the Work. The Work excludes
any geotechnical study and/or topographical survey of the offsite temporary
facilities areas. All temporary buildings, piping, cabling, communications
equipment, storage facilities, fencing, gates, gas detection equipment,
utilities, and the like above ground shall be removed on Substantial Completion
of Subproject 3. The underground portion of the temporary utilities will be
cut-off just below grade, capped, and abandoned in place with as-built
documentation provided. Crushed rock for the temporary facilities areas will be
abandoned in place upon Substantial Completion of Subproject 3. The Work
excludes the upkeep or repair of off-Site roads, except for bridges from La
Quinta Road to the temporary facilities areas and the access road from the Site
to DMPA 1.

5.9 Health, Safety and the Environment (HSE)

Contractor shall comply with the requirements of the Agreement and Attachment J
of the Agreement. Owner shall provide a waste generator identification number
for regulated and hazardous waste generated at the Site and Off-Site Rights of
Way and Easements and shall provide a signature for manifests for such waste
removed from the Site and Off-Site Rights of Way and Easements. The Work
excludes construction noise mitigation other than the requirements within the
Site to comply with OSHA.

 

A-20



--------------------------------------------------------------------------------

Execution Version

 

5.10 Industrial Relations

The Contractor shall prepare and provide to Owner within ninety (90) Days
following Notice to Proceed, its policies and plans for managing industrial
relations at the Stage 2 Site, for review by Owner. Such policies and plans
shall cover working hours, right to work policies, working patterns, shifts,
disputes procedure, welfare facilities (catering, sanitary, wet weather gear,
protective clothing etc.), training, wet weather working, holidays and any other
relevant matters.

The Contractor shall report all disputes or potential disputes involving
Contractor or Subcontractor employees to Owner Representative as soon as
practicable after they occur. The Contractor will be expected to take a
pro-active role in managing industrial relations among such employees at the
Site.

5.11 Stage 2 Site Security

The Contractor shall be responsible at all times for security at the Stage 2
Site until Substantial Completion of Subproject 3. Adequate fencing and security
devices shall be provided and maintained to prevent unauthorized access to the
Stage 2 Site and theft or damage. The Contractor shall employ sufficient
security personnel to police the Stage 2 Site entrances, perimeter fencing and
secure areas at all times and to carry out random searches of vehicle arriving
or leaving the Liquefaction Facility Site. Adequate security lighting of the
Stage 2 Site shall be provided. Contractor shall abide by Corpus Christi
Liquefaction Terminal Security Policy while on the Stage 1 Site for
(i) Subproject 1 after substantial completion of Subproject 1, and
(ii) Subproject 2 after substantial completion of Subproject 2.

Contractor shall prepare within thirty (30) Days after Notice to Proceed a
security plan for the Stage 2 Site for review by Owner, that shall address
measures related to access to the Stage 2 Site by Owner, Contractor,
Subcontractors, Sub-subcontractors and third parties, personnel identification,
coordination with Stage 1 Liquefaction Facility security policies, enforcement
and compliance by all such Persons with the Stage 2 Site security policy.
Contractor shall be responsible for implementing, including monitoring of
compliance with and enforcement of, such security plan.

5.12 Materials Handling, Control and Preservation

Contractor shall be responsible for developing and implementing a plan for all
items of Equipment delivered to Stage 2 Site which will include and address the
following obligations of Contractor as a minimum:

 

A-21



--------------------------------------------------------------------------------

Execution Version

 

  a. Ensure that all materials are delivered to Stage 2 Site unless prior
written approval of delivery to Stage 1 Liquefaction Facility is obtained from
Owner;

 

  b. Receipt of all items including unloading, unpacking, inspection, storage
and protection of same;

 

  c. Ensure that all materials are used correctly and no materials are
substituted without Contractor’s agreement;

 

  d. Safekeeping, in accordance with the vendor/manufacturer
guidelines/instructions for preservation of all Equipment on Site and ensuring
that all materials are marked as being provided for the Work;

 

  e. Establishing and maintaining an adequate security system to control access
to Equipment storage sites and prevent theft or other loss;

 

  f. Maintain records and account for all Equipment delivered and installed, and
the remaining surplus and scrap for all Equipment;

 

  g. Maintain and provide to Owner upon request a critical items delivery report
(“Procurement Status Report”), for Major Equipment and other critical items
required for the Work;

 

  h. Development and implementation of a materials handling methods procedure
for the movement of all Major Equipment and materials, and

 

  i. The inspection, care, preservation, and maintenance of materials and
equipment.

5.13 Material Control Procedure

Contractor shall implement strict material control throughout all phases of the
Work. Contractor shall submit to Owner for review within ninety (90) Days after
Notice to Proceed, its proposed material control procedures for inclusion in the
Project procedures manuals, which shall include Contractor’s plans and
procedures for the use of appropriate computer systems to manage material
control and to provide Owner with periodic status reports regarding the control
of Equipment, and it shall submit its procedures for these systems for Owner
review.

 

A-22



--------------------------------------------------------------------------------

Execution Version

 

5.14 Material Marking

All Equipment arriving on Stage 2 Site shall be inspected by Contractor to
ensure that it is marked according to Project requirements, and purchase order
instructions. The marking of each item will act as a cross-reference to
associated documentation, Drawings and Work scope.

5.15 Construction Utilities

5.15.1 Electrical

Contractor shall be responsible for provision of construction power facilities
and payment for electrical consumption during construction until Substantial
Completion of Subproject 3.

5.15.2 Potable Water

Contractor shall provide potable water and ice for the Stage 2 Site use, and
ensure that a safe and plentiful supply of potable water and ice is available
for all activities on the Stage 2 Site until Substantial Completion of
Subproject 3. The water and ice for human consumption shall be of suitable
quality.

5.15.3 Air

Until Substantial Completion of Subproject 3, Contractor shall provide
instrument air for testing and operation and compressed air suitable for
construction, testing and drying and any other purposes required in connection
with performance of the Work.

5.15.4 Nitrogen

Until Substantial Completion of Subproject 3, Contractor shall provide all
nitrogen as required for construction, testing, drying, purging and
commissioning, including the Tanks.

 

A-23



--------------------------------------------------------------------------------

Execution Version

 

5.15.5 Fuels, Lubricants & Service Fluids

Until Substantial Completion of Subproject 3, Contractor shall provide all
necessary fuels, lubricants, catalysts, and service fluids required for all
Equipment, except that Owner will supply Commissioning Feed Gas in accordance
with Section 4.8 of the Agreement. Contractor shall provide suitable temporary
storage of fuels, lubricants, and service fluids, including secondary
containment where required.

5.16 First Fill Materials

Contractor shall supply and install all first fill lubricants, liquids, fuels,
chemicals, mDEA, ethylene refrigerant, propane refrigerant and packings. First
fill materials shall be stored in accordance with the manufacturer’s
instructions. Contractor shall provide lubricating oils, mDEA, and refrigerants
from date of first fill, including changes and replenishments, until Substantial
Completion of Subproject 3.

 

A-24



--------------------------------------------------------------------------------

Execution Version

 

6. QUALITY MANAGEMENT

6.1 Quality Assurance Requirements

Contractor shall provide an integrated quality management group to operate the
quality assurance, quality control and certification functions of the quality
management system. The quality management group shall be independent from
Contractor’s construction, procurement and scheduling activities.

6.2 Project Quality Plan

Contractor shall produce a detailed Project-specific quality assurance and
inspection plan (“Project Quality Plan”) for Review by Owner within sixty
(60) Days after Notice to Proceed. The Project Quality Plan shall define the
Contractor organization and responsibilities of the quality management group
personnel and shall detail the procedures the Contractor intends to use to
manage and control those aspects of the Work which may affect the quality of the
completed Project.

The Project Quality Plan shall meet the requirements of Section 3.18 of the
Agreement, may be based on Contractor’s standard quality assurance procedures,
and shall, at a minimum, cover the following information:

 

  a. Project quality policy;

 

  b. Project quality objectives;

 

  c. Management responsibilities and duties of all key QA personnel;

 

  d. Quality assurance and quality control organization;

 

  e. A list and status of the procedures that will be employed on the Project.
Program of internal, supplier, and Subcontractor audits;

 

  f. Documentation and certification control;

 

  g. Control of nonconforming products or processes and corrective actions;

 

A-25



--------------------------------------------------------------------------------

Execution Version

 

  h. Design validation;

 

  i. Material traceability for all cryogenic materials; and

 

  j. Witness points in accordance with Section 12.2 of the Agreement.

 

A-26



--------------------------------------------------------------------------------

Execution Version

 

7. COMMISSIONING AND START UP

7.1 Introduction

Contractor will be responsible for carrying out the commissioning, Start Up, and
testing of Equipment including conducting Performance and Commissioning Tests,
as set forth in greater detail in Attachment V, Attachment S, and Attachment T.
In addition, Contractor will be responsible for operation of the Stage 2
Liquefaction Facility through Substantial Completion of Subproject 3 (subject to
Owner’s rights under Section 11.8B of the Agreement). The Contractor shall have
responsibility for the Equipment including upkeep, scheduled and preventative
maintenance until Substantial Completion of Subproject 3; provided, however,
Owner shall bear the cost of any of the foregoing incurred by reason of any
Operations Activity required by Owner under Section 11.8B of the Agreement.
Contractor shall provide all consumable and spare parts for commissioning and
anticipated start up spare requirements, including all first fills, chemicals,
and lubricants. Commissioning activities include all activities that must be
completed prior to Start Up of Equipment, including, but not limited to,
introduction of inert gas to oxygen-free the equipment and begin the drying out
process.

Maintenance work during commissioning shall be the responsibility of Contractor.
This work includes, but is not limited to, checking pipe hangers, supports,
guides and pipe specialties for operating settings and making necessary
adjustments. It also includes repair of any Equipment, piping, welding,
assistance in cleaning temporary strainers, replacing filters and removal of any
blinds as required.

7.2 Project Commissioning Plan

Contractor shall produce a detailed plan (“Project Commissioning Plan”) for
review by Owner. The Project Commissioning Plan shall list the procedures the
Contractor intends to use to ensure that Equipment is brought through
pre-commissioning, commissioning, Start Up, Performance Tests and Substantial
Completion of each Subproject safely and in accordance with Attachment V of the
Agreement. The Project Commissioning Plan will be implemented by Contractor, and
address the following as a minimum:

 

A-27



--------------------------------------------------------------------------------

Execution Version

 

  a. Mechanical completion;

 

  b. Field testing;

 

  c. Ready for Start Up;

 

  d. Commissioning;

 

  e. Development of operating manuals;

 

  f. Development of maintenance manuals;

 

  g. Ready for Performance Testing;

 

  h. Performance Testing;

 

  i. Emissions and noise testing;

 

  j. Interface with the FERC as required in accordance with Section 9;

 

  k. Substantial Completion Punchlist of each Subproject;

 

  l. Close-out; and

 

  m. Demobilization.

7.3 Operating and Maintenance Manuals

Contractor shall supply Start Up, operation, and maintenance manuals for review
by the Owner in accordance with Attachment V of the Agreement. These Start Up
manuals will include the sequence of activities that must be carried out in
order to Start Up the Stage 2 Liquefaction Facility. The manuals shall
incorporate the DOT Part 193 Operator Qualification and OSHA 1910 requirements
that define the process safety management system.

7.4 Performance Tests

Contractor shall perform Performance Tests in accordance with Section 11.2 of
the Agreement and Attachment S.

 

A-28



--------------------------------------------------------------------------------

Execution Version

 

7.5 Operating Tests

Contractor shall conduct testing in accordance with Attachment S and the
following operating tests to confirm the design meets the requirements of the
Scope of Work. The procedures and acceptance criteria will be finalized by
Contractor and reviewed by Owner prior to conducting the operating tests. The
operating tests will be conducted before or after the Performance Tests as
agreed by the Parties.

7.5.1 ESD Tests

Emergency shutdown (“ESD”) systems will be tested during precommissioning,
commissioning or operation with LNG/Natural Gas in the system as follows. If
unplanned inadvertent ESD trips occur during initial operations then the below
corresponding ESD test will be deemed completed:

 

  a. Tanks will be loaded to test the high level shutdown function; the test
shall be conducted to verify liquefaction shutdown;

 

  b. ESD shutdown will be initiated to ensure that each LNG Train is shutdown
safely and in proper sequence during operation; and

 

  c. Power failure simulation shutdown will be initiated to ensure a safe,
smooth shutdown sequence is achieved during LNG Train operation.

7.5.2 Commissioning Tests

Contractor shall perform Commissioning Tests in accordance with Attachment S.

7.6 Owner Operator Training

Contractor will provide training to Owner in accordance with Section 3.5 of the
Agreement and Attachment V.

 

A-29



--------------------------------------------------------------------------------

Execution Version

 

7.7 Vendor Training

Contractor shall coordinate vendor training in accordance with Section 3.5 of
the Agreement and Attachment V.

7.8 Operations Activities Prior to Substantial Completion of Subproject 3

Contractor will operate the Stage 2 Liquefaction Facility in accordance with
Section 11.7 of the Agreement. The Work excludes Contractor supply of strainers
at the LNG Tanker.

8. PROJECT CONTROL

8.1 General

Contractor shall plan and program the Work and its resource requirements in
accordance with the requirements of the Project Schedule.

8.2 Project Controls Plan

Contractor shall produce a detailed Project controls plan (“Project Controls
Plan”) for review by Owner within sixty (60) Days after Notice to Proceed. Owner
will provide comments within ten (10) Business Days. The Project Controls Plan
shall detail the procedures to be used by Contractor to maintain the scheduling,
control, progress, Change Order control, and reporting of all activities
required to ensure that Substantial Completion of each Subproject is achieved by
the Guaranteed Substantial Completion Date of such Subproject.

8.3 Program Reporting - Planning Network

The Work shall be planned, managed, monitored and controlled by use of an
integrated critical path network planning system, derived from a work breakdown
structure (“WBS”).

8.4 CPM Schedule

Contractor shall produce a CPM Schedule in accordance with Section 5.4 of the
Agreement that will be the reference schedule for the duration of the Project
unless revised by Change Order approved by the Owner. The CPM Schedule shall be
the Project baseline plan comprising a control network detailing all activities
to be completed in a logical sequence and being in sufficient detail to identify
key activities and restraints, interdependencies, interrelationships and
resources required to control the Project.

 

A-30



--------------------------------------------------------------------------------

Execution Version

 

The CPM Schedule shall:

 

  a. Be consistent with the Project Schedule, including NTP and the Guaranteed
Substantial Completion Date for Subproject 3;

 

  b. Represent Contractor’s best judgment as to how it shall complete the Work
in compliance with the Project Schedule;

 

  c. Be a detailed graphic representation of all significant aspects of the Work
showing Contractor’s plans for performance of the Work;

 

  d. Comply with GECP;

 

  e. Indicate a level of detail sufficient for Contractor to plan, organize,
direct, coordinate, perform and execute the Work, and for Owner to monitor the
progress of the Work;

 

  f. Include separate activities for each significant portion of the Work
including activities for mobilization, engineering, procurement, construction,
commissioning, start up, testing, closeout and demobilization;

 

  g. Show the duration, start dates, and finish dates for each activity;

 

  h. Show activity number, activity description, and responsible Person (i.e.,
Contractor, Subcontractor, or Sub-subcontractor) for each activity;

 

  i. Reflect logical relationships between activities with a reasonable duration
for each activity, and show an uninterrupted critical path from NTP through
First LNG Cargo, Substantial Completion of Subproject 3 and Final Completion;
and,

 

A-31



--------------------------------------------------------------------------------

Execution Version

 

  j. Indicate all Milestones to be used for progress payments. The initial CPM
Schedule shall reflect the dates on the original Milestones progress payment
schedule. Thereafter, at least once each quarter Milestones shall be
re-scheduled in the CPM Schedule, if necessary, to reflect the current Schedule
progress and updated projected Milestone dates. New Change Order Milestones, if
any, shall be incorporated into the CPM Schedule at the quarterly CPM Schedule
update.

8.5 Progress Measurement

The Contractor shall, until Substantial Completion of Subproject 3, develop and
maintain systems and procedures for the measurement of progress against the CPM
Schedule. The Contractor shall measure progress based on actual Work completed.

8.6 Meetings; Weekly Progress Meetings; Minutes

Periodic meetings shall be held as required for the purpose of keeping Owner
fully informed of all aspects of the Work, and for reviewing execution plans,
technical or financial concerns, progress status and scheduling of the Work,
remedial actions, quality concerns, safety concerns, interfaces, and Owner and
Contractor plans for resolving issues.

Commencing with NTP, weekly progress meetings will be held between Owner’s
Representative or his designee, and any other Persons designated by Owner, and
Contractor’s Key Personnel at the appropriate Stage 2 Site location, or as
agreed by the Parties, Owner or Contractor home office. Owner and Contractor
shall agree on dates, standardized reports and agenda for such meetings well in
advance as the Work demands.

Minutes of all progress-related meetings (including weekly and monthly progress
meetings) shall be prepared by Contractor (unless otherwise agreed by Owner) and
sent to Owner in electronic format within five (5) Business Days following the
meeting. The contents of the minutes shall be subject to review at the next
weekly progress meeting. The format for the preparation of the minutes shall be
mutually agreed at the first meeting. The minutes as a minimum should include
decisions made, action item responsibilities and action dates and the results of
assigned actions outlined in the previous minutes and shall be distributed to
all attendees, Owner Representative, and in accordance with the document
distribution matrix, to be developed during the Project execution.

 

A-32



--------------------------------------------------------------------------------

Execution Version

 

8.7 Monthly Progress Reports

Commencing with NTP, Contractor shall provide a written Monthly Progress Report
to Owner no later than ten (10) Days after the end of each Month, and the
Monthly Progress Report shall cover activities up through the preceding the
Month in which the Monthly Progress Report is issued. The Monthly Progress
Report shall be provided in MS Word format. Contractor shall provide Owner with
the number of copies of such reports and shall arrange for the distribution
thereof as Owner may reasonably request.

Commencing with NTP a progress meeting shall be held each Month by Contractor at
the Stage 2 Site or at an alternate site mutually agreeable to Owner and
Contractor and at a mutually agreeable time, for the purpose of reviewing with
Owner the Monthly Progress Report issued during such Month.

Contractor shall provide Monthly Progress Reports in a form reasonably
acceptable to Owner which will indicate, at a minimum:

 

  a. Narrative summary of progress;

 

  b. A description, as compared with the Project Schedule and CPM Schedule, of
engineering, procurement, construction, commissioning, and testing status
including actual percentage complete versus planned percentage complete,
document status, significant activities accomplished during the reporting Month,
significant activities planned for the current Month and current estimated dates
on which First LNG Cargo and Substantial Completion for Subproject 3 shall be
achieved;

 

  c. Summary of Milestones planned and actually completed during the covered
Month;

 

  d. Change Orders pending and approved;

 

A-33



--------------------------------------------------------------------------------

Execution Version

 

  e. Description of any problems (including any occurrence of which Contractor
is aware that could reasonably be expected to increase the cost of the Project
or delay Substantial Completion of Subproject 3 beyond the Substantial
Completion Date) and summary of plans for resolution;

 

  f. A description of the status of the Contractor’s Permits, including the
dates of Contractor’s applications submitted or to be submitted and the
anticipated dates of actions by Governmental Instrumentalities with respect to
such Permits;

 

  g. A description of reportable environmental, health and safety incidents as
well as any unplanned related impacts, events, accidents, reported near misses
or issues that occurred during the reporting period;

 

  h. A description of all safety and security issues;

 

  i. A description of quality assurance activities;

 

  j. Progress photos showing representative portions of the Stage 2 Site and the
Work, including completed Milestones, with a description of the photograph and
the date taken; and

 

  k. All applicable information reasonably required by FERC and other
Governmental Instrumentalities as identified in Section 9.0.

8.8 Quarterly Executive Progress Reports

Commencing at NTP, within fifteen (15) Days after the end of each quarter,
Contractor shall provide Owner an executive progress report (“Executive Progress
Report”) suitable for presentation to Owner’s executive management and
shareholders in a form reasonably acceptable to Owner. These reports will be
presented to Owner and discussed at a progress meeting to be held between
Contractor Key Personnel and Owner Representative or his designee and any other
Persons designated by Owner, every four Months. The Executive Progress Reports
will include:

 

  a. Narrative summary of progress;

 

A-34



--------------------------------------------------------------------------------

Execution Version

 

  b. Update of the status of the Project, including a high level summary
schedule depicting current progress and projected First Cargo and Substantial
Completion for Subproject 3;

 

  c. Progress photographs and other illustrations; and

 

  d. Description of any problems and summary of plans for resolution.

8.9 Contractor Deliverables

(See Attachment B, Contractor Deliverables)

 

A-35



--------------------------------------------------------------------------------

Execution Version

 

9. CONTRACTOR INTERFACES

9.1 FERC Activities – Division of Responsibility

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Stage 2 Liquefaction Facility
as outlined in FERC Authorization, and in the Code of Federal Regulations (CFR),
Title 49 – Transportation; Part 191 – Transportation of Natural and Other Gas by
Pipeline; Annual Reports, Incident Reports, and Safety Related Condition
Reports, and Part 193 – Liquefied Natural Gas Facilities: Federal Safety
Standards. The Stage 2 Liquefaction Facility will also be subject to regular
inspections by FERC staff, and continuous monitoring by inspectors providing
reports to FERC. Contractor shall assist Owner for interfaces with FERC,
including as specifically noted in the Division of Responsibility Matrix below:

 

FERC Activity    Owner    Contractor    Remarks FERC Permit overall
responsibility    P    Note 1   

Refer to Owner Permits, Attachment Q.

 

Note 1—Contractor is responsible for construction related Permits,) refer to
Attachment P).

FERC coordination during Project execution    P    S    Department of
Transportation (“DOT”) drug testing program during construction.    S    P   

 

A-36



--------------------------------------------------------------------------------

Execution Version

 

FERC Activity    Owner    Contractor    Remarks

FERC compliance and inspection during Project execution

 

(a)    Owner’s Monthly Report

 

(b)    Support FERC and DOT inspection visits

 

(c)    Environmental inspector’s weekly reports concerning construction
activities;

 

(d)    Provide required Project data

 

(e)    Update FERC permit data

 

(f)     FERC technical reviews and occasional meetings

 

(g)    FERC witness of tests such as tank foundation, hydro test, Start Up and
commissioning etc.

 

(h)    Address FERC compliance issues

   P    S    Submit final report to FERC    P    S    Obtain FERC Authorization
   P    S    The FERC Authorization is required to site, construct and operate
the Liquefaction Facility FERC’s authorization to commence operation    P    S
   Start-up and commissioning coordination with FERC    P    S    Owner
responsible for Feed Gas supply, shipping and logistics, and bi-directional
Pipeline. FERC requirement for Project Books and Records to be maintained three
years after Final Completion    P    Note 2    Note 2—Contractor to turn over
Project records at the earlier of expiration of the Defect Correction Period or
termination of the Agreement.

Legend:

P = Primary responsibility

S = Contractor support

 

A-37



--------------------------------------------------------------------------------

Execution Version

 

9.2 FERC Required Reports

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Stage 2 Liquefaction Facility
and modifications to the Stage 1 Liquefaction Facility. The Stage 2 Liquefaction
Facility and modifications to the Stage 1 Liquefaction Facility will also be
subject to regular inspections by FERC staff, and continuous monitoring by
inspectors providing reports to FERC. Contractor shall assist Owner with all
interfaces with FERC as follows:

 

  a. Operation and maintenance procedures and manuals, as well as emergency
plans and safety procedure manuals, shall be filed with the FERC prior to
commissioning operations. Contractor is responsible for developing these
documents, including changes recommended by the FERC, and resubmitting these
documents as required;

 

  b. The FERC staff shall be notified of any proposed revisions to the security
plan and physical security of the Stage 2 Liquefaction Facility or Stage 1
Liquefaction Facility prior to commissioning. Contractor shall assist Owner in
the development of these plans, and shall advise Owner if changes to the design
or construction of the Stage 2 Liquefaction Facility or modifications to Stage 1
Liquefaction Facility may impact these plans;

 

  c. Progress on the Project shall be reported in monthly reports submitted to
the FERC. Details should include a summary of activities, problems encountered
and remedial actions taken. The Monthly Progress Report described in Section 8.7
shall be formatted so that the required information can be easily extracted by
Owner and sent to the FERC;

 

  d. Problems of significant magnitude shall be reported to the FERC on a timely
basis. Additional Stage 2 Site inspections and technical reviews will be held by
FERC staff prior to commencement of operation. Contractor shall cooperate with
Owner at all times in this regard and report any such problems to Owner
immediately, and in all cases within twenty-four (24) hours;

 

A-38



--------------------------------------------------------------------------------

Execution Version

 

  e. The Stage 2 Liquefaction Facility and modifications to the Stage 1
Liquefaction Facility shall be subject to regular FERC staff technical reviews
and Stage 2 Site inspections on at least a biennial basis or more frequently as
circumstances indicate. Prior to each FERC staff technical review and Stage 2
Site inspection, the Owner will respond to a specific data request including
information relating to possible design and operating conditions that may have
been imposed by other agencies or organizations. Provision of up-to-date
detailed piping and instrumentation diagrams reflecting modifications and
provision of other pertinent information not included in the semi-annual reports
described below, including events that have taken place since the previously
submitted annual report. Contractor shall assist Owner with these FERC reviews,
requests, inspections, and reports as required;

 

  f. Semi-annual operational reports shall be filed with the FERC to identify
changes in Stage 1 Liquefaction Facility design and operating conditions,
abnormal operating experiences, activities (including ship arrivals, quantity
and composition of imported LNG, vaporization quantities, boil-off/flash gas,
etc.), and Stage 1 Liquefaction Facility modifications including future plans
and progress thereof. Abnormalities should include, but not be limited to:
unloading/shipping problems, potential hazardous conditions from offsite
vessels, Tank stratification or rollover, geysering, Tank pressure excursions,
cold spots on the Tanks, Tank vibrations and/or vibrations in associated
cryogenic piping, Tank settlement, significant equipment or instrumentation
malfunctions or failures, non-scheduled maintenance or repair (and reasons
therefore), relative movement of Tank inner vessels, vapor or liquid releases,
fires involving Natural Gas and/or from other sources, negative pressure
(vacuum) within a Tank and higher than predicted Boil-Off rates. Adverse weather
conditions and the effect on the Project also should be reported. Reports should
be submitted within forty-five (45) Days after each period ending June 30 and
December 31. In addition, a section entitled “Significant plant modifications
proposed for the next 12 months (dates)” also shall be included in the
semi-annual operational reports. Such

 

A-39



--------------------------------------------------------------------------------

Execution Version

 

  information would provide the FERC staff with early notice of anticipated
future construction/maintenance projects at the Stage 2 Liquefaction Facility
and Stage 1 Liquefaction Facility. Contractor shall assist Owner with any
semi-annual operational reports that may be due during the period before
Substantial Completion of such Subproject or modification to the Stage 1
Liquefaction Facility;

 

  g. Significant non-scheduled events, including safety-related incidents (i.e.,
LNG or Natural Gas releases, fires, explosions, mechanical failures, unusual
over pressurization, and major injuries) shall be reported to FERC staff within
forty-eight (48) hours. In the event an abnormality is of significant magnitude
to threaten public or employee safety, cause significant property damage, or
interrupt service, notification shall be made immediately, without unduly
interfering with any necessary or appropriate emergency repair, alarm, or other
emergency procedure. This notification practice shall be incorporated into the
Stage 2 Liquefaction Facility’s emergency plan. Contractor shall report all such
incidents to Owner immediately, and in all cases within twenty-four (24) hours,
and develop for Owner any such reports that may be required during the period
before Substantial Completion of such Subproject. Examples of reportable
LNG-related incidents include:

 

  i. Fire;

 

  ii. Explosion;

 

  iii. Property damage exceeding $10,000;

 

  iv. Death or injury requiring hospitalization;

 

  v. Free flow of LNG for five minutes or more that results in pooling;

 

  vi. Unintended movement or abnormal loading by environmental causes, such as
an earthquake, landslide, or flood, that impairs the serviceability, structural
integrity, or reliability of the Stage 2 Liquefaction Facility;

 

A-40



--------------------------------------------------------------------------------

Execution Version

 

  vii. Any crack or other material defect that impairs the structural integrity
or reliability of Equipment that contains, controls, or processes Natural Gas or
LNG;

 

  viii. Any malfunction or operating error that causes the pressure of a
pipeline or Equipment that contains or processes Natural Gas or LNG to rise
above its maximum allowable operating pressure (or working pressure for LNG
facilities) plus the build-up allowed for operation of pressure limiting or
control devices;

 

  ix. A leak in Equipment that contains or processes Natural Gas or LNG that
constitutes an emergency;

 

  x. Inner tank leakage, ineffective insulation, or frost heave that impairs the
structural integrity of any tank;

 

  xi. Any safety-related condition that could lead to an imminent hazard and
cause (either directly or indirectly by remedial action of the operator), for
purposes other than abandonment, a twenty (20) percent reduction in operating
pressure or shutdown of operation of a pipeline or an Equipment that contains or
processes Natural Gas or LNG;

 

  xii. Safety-related incidents to LNG trucks or LNG vessels occurring at or in
route to and from the Stage 2 Liquefaction Facility; and

 

  xiii. The judgment of the LNG personnel and/or management even though it did
not meet the above criteria or the guidelines set forth in the Stage 2
Liquefaction Facility’s incident management plan.

In the event of an incident, the FERC has authority to take whatever steps are
necessary to ensure operational reliability and to protect human life, health,
property or the environment, including authority to direct the Stage 2
Liquefaction Facility to cease operations. Following the initial notification to
Owner, FERC staff will determine the need for Owner to file a separate follow-up
report or follow-up in the upcoming semi-annual operational report. All
follow-up reports should include investigation results and recommendations to
minimize a reoccurrence of the incident. Contractor shall develop for Owner any
such reports that may be required if the incident happened before Substantial
Completion of Subproject 3.

 

A-41



--------------------------------------------------------------------------------

Execution Version

 

Owner has overall responsibility for the FERC permit application, coordination
with FERC, and compliance issues. Contractor will support Owner in providing
required clarifications to FERC. Any (i) FERC related support provided by
Contractor exceeding five hundred (500) man hours or (ii) additional Work
required by FERC that is not contemplated in this Scope of Work shall be subject
to a Change Order to the extent such excess support or additional Work adversely
impacts (i) Contractor cost of performance of the Work; (ii) Contractor’s
ability to perform the Work in accordance with the Project Schedule or
(iii) Contractor’s ability to perform any obligation under the Agreement.

Notwithstanding the foregoing, Contractor shall not contact or otherwise engage
in communications with FERC and other Governmental Instrumentalities regarding
the Project without Owner’s involvement.

9.3 Requirements of Department of Homeland Security

9.3.1 Facility Security Plan

Owner is subject to the requirements found in 33 CFR Part 105, and will develop
a facility security plan (“Facility Security Plan” or “FSP”). Contractor shall
assist Owner in the revision of the FSP as required, and will structure all
training programs for Owner to comply with this FSP. Applicable Contractor
personnel shall also be trained to comply with this FSP for the period up to
Substantial Completion of Subproject 3.

9.3.2 Facility Security Assessment

Owner may be required to develop a revised facility security assessment
(“Facility Security Assessment” or “FSA”) which address “response procedures for
fire or other emergency response conditions” (33 CFR 105.305(a)(2)). The US
Coast Guard also requires an emergency manual for LNG terminals in accordance
with 33 CFR 127.307. The emergency manual will be prepared and submitted to the
COTP, along with the operations manual required by 33 CFR 127.305, for approval
before the Stage 2 Liquefaction Facility can be placed in service. Contractor
shall assist Owner in the development of this FSA and emergency manual.

 

A-42



--------------------------------------------------------------------------------

Execution Version

 

9.4 Import Gas Pipelines

Owner shall be responsible for construction and completion of the Import Gas
Pipelines and facilities up to the designated tie-in points on the outlet
weld-in-insulator, as specified in the FEED Documents. Space shall be allowed
for construction and operations of metering facilities, and road access.

9.5 Environmental Mitigation

Owner is responsible for wetlands mitigation required by Permits, Applicable Law
or Governmental Instrumentalities to be performed on or off the Stage 2 Site.
Subject to Applicable Law and Permits. It is anticipated that most such
mitigation will take place after the majority of construction by the Contractor
has been completed. Contractor shall cooperate to ensure the mitigation is
accomplished expeditiously and with minimum interference.

9.6 Landowner Access

Landowners shall be provided access in accordance with Section 3.24 of the
Agreement.

10. SCOPE OF LNTP

The following activities are in Contractor’s Scope of Work during the period
after issuance of the LNTP and prior to issuance of the NTP (the “LNTP Work”).
These activities will focus on supporting the critical path schedule and include
the following: Any such LNTP Work to be agreed by mutual Change Order.

 

A-43



--------------------------------------------------------------------------------

Execution Version

 

Schedule A-2

FEED Documents

Contractor performed front end engineering design (“FEED”) for the Project under
the Technical Services Agreement, which resulted in the submittal by Contractor
to Owner of the FEED documents that are listed in this Attachment A, Schedule
A-2 (“FEED Documents”) and which are incorporated by reference into this
Agreement and form a part of the Scope of Work.

HAZOP items referenced in the FEED Documents that were resolved on or before
September 4, 2013 also form a part of the Scope of Work.

The FEED Documents are fully incorporated into this Agreement as if fully
repeated herein. All other drawings, specifications and documents developed
under the Technical Services Agreement are expressly excluded from the
Agreement.

The FEED Documents generally reflect the Work required to be performed by
Contractor under the Agreement, but do not reflect all Work required to be
performed under the Agreement. Contractor may change the FEED Documents (except
the Basis of Design, Scope of Facilities, Codes and Standards Specification and
those documents defining the Reimbursable Cost Work) as necessary to meet the
MAC, Performance Guarantee and other requirements of the Agreement (including
GECP); provided that, under no circumstances shall such changes involve a change
in the Stage 2 Liquefaction Facility layout, change in the requirements of
Schedule A-1, deletion of or material change to the previously Owner-approved
tagged Equipment, reduction of quality in any portion of the Work, change that
adversely impacts the safety, performance or materials of construction, or a
change that adversely impacts the operability or maintenance of the Stage 2
Liquefaction Facility, Stage 1 Liquefaction Facility or any component of any of
these facilities, unless approved by Owner in writing. With respect to plans
that Contractor is required to develop under Attachment A (e.g. Project
Execution Plan, Project Engineering Plan, etc.), Contractor may update or
deviate from such plans without Owner’s approval (except for those plans under
Attachment A that are subject to the Owner’s approval (as specified under
Attachment A or Attachment B), then, with respect to those plans, revisions are
subject to Owner’s approval rights as may be prescribed in Attachment A or
Attachment B). Any deviation in accordance with the immediately preceding
sentence shall not constitute a Defect or a breach of this Agreement.

To the extent there are any conflicts or inconsistencies between the FEED
Documents and any provision or requirement in the remainder of Attachment A,
Schedule A-1, then priority shall be according to Section 1.4 of Attachment A,
Schedule A-1. Without limiting the prior sentence, nothing in the FEED Documents
shall reduce or limit Contractor’s obligations or liabilities under the
Agreement.

 

A-44



--------------------------------------------------------------------------------

Execution Version

 

TABLE A-1

FEED DOCUMENTS

The FEED Documents include the scope of work for the Stage 1 Liquefaction
Facility and the scope of Work for the Stage 2 Liquefaction Facility. Drawing
25744-400-P1-00-00100, “Work Breakdown Structure Stage 1 / Stage 2”, delineates
the breakdown between the Stage 1 Liquefaction Facility and the Stage 2
Liquefaction Facility. In the event of any conflict, ambiguity or inconsistency
within the FEED Documents regarding the proper placement of a scope item
resulting from such breakdown, such scope item shall be considered part of the
Stage 1 Liquefaction Facility. Subject to the terms of the Agreement, including
Attachment A, the Equipment and materials include LNG Train 3, LNG tank B and
the topsides for the east jetty.

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

     

SCOPE

DEFINITION

      25744-400-P1-00-00023   00A   Work Breakdown Structure Stage 1 / Stage 2  
              [This row intentionally left blank.]           Conference Notes  
25744-200-G15-GAM-00201     Review of action taken on CCL comments on Process,
Environmental and G&HES documents           Conference Notes  
25744-200-G15-GAM-00196     Review of comments on MET Documents          
Conference Notes   25744-200-G15-GAM-00190     Review of CCL comments on Project
Engineering and PD&P (Plant Design and Piping) documents           Conference
Notes   25744-200-G15-GAM-00200     Review of CCL comments on Mechanical
documents           Conference Notes   25744-200-G15-GAM-00186     Review
actions taken on CCL comments on CSA documents           Conference Notes  
25744-200-G15-GAM-00204     Review of CCL comments on Electrical documents      
    Conference Notes   25744-200-G15-GAM-00195     Review of comments on Control
Systems Documents           Conference Notes   25744-200-G15-GAM-00194    
Resolution of Client Comments for Marine Subcontract Documents

 

A-45



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

          Conference Notes   25744-200-G15-GAM-00197     Review of CCL comments
on Process Safety documents VOLUME 1                   1.0   PROJECT INFORMATION
                1.1  

PROJECT

EXECUTION

PLAN

                      25744-200-G01-GAM-00002   000   EPC Project Execution Plan
  2.0   DESIGN INFORMATION                 2.1  

BASIS OF

DESIGN

(BOD)

SUMMARY

                      3BD-M04-00002   004   Basis of Design Data by CCL     2.2
 

BASIC

ENGINEERING

DESIGN DATA

(BEDD)

                      3BD-M04-00001-000   007   Basic Engineering Design Data by
CCL             Final Seismic Hazard Report   August 7, 2012   Seismic and
Tsunami Hazard Evaluations for the LNG Export Facility in Corpus Christi, Texas
            25744-200-P1K-00-10021   00A   Site Plan Existing Buried Items    
2.3  

DESIGN

BASIS

FACILITY

OPERATION

         

 

A-46



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

                See Section 6.1 for the Design Basis Facility Operation,
document number 25744-100-30Y-G03-00001     2.4  

LIST OF

CODES AND

STANDARDS

                      25744-200-3DS-G01-00001   00D   Codes and Standards    
2.5  

SCOPE OF

FACILITIES

                      25744-200-G01-000-00001   00E   Scope of Facilities    
2.6  

DISCIPLINE

DESIGN

BASIS

                  2.6.1   Civil Structural and Architectural                  
25744-200-3DR-C04F-00001   00C   Design Criteria for Civil Sitework            
25744-200-3DR-S04F-00001   00C   Design Criteria for Structures and Foundations
        2.6.2  

Control

Systems

Design

Philosophy

                  25744-200-3DR-J04F-00001   00D   Control Systems Design
Criteria (Instrument and Control Philosophy)         2.6.3  

Electrical

Design Basis

     

 

A-47



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3DR-E12F-00001   00D   Design Criteria for Electrical
Systems Design and Installation             25744-200-3DR-E12F-00002   00B  
Design Criteria For Telecommunications         2.6.4   Environmental Design
Basis                   25744-200-3DR-H04F-00001   00C   Environmental Design
Criteria             25744-200-3DR-H04F-00002   00A   Design Criteria - Unit 36
Water System and Water Balance         2.6.5   Geotechnical and Hydraulic      
            25744-200-3DR-K04-00001   00B   FEED Geotechnical Design Criteria
for Foundations - OSBL-ISBL Structures             25744-200-3DR-K04-00002   00A
  FEED Geotechnical Design Criteria for Foundations - LNG Tanks

VOLUME 2

BOOK 1

                        2.6.6   Marine                  
25744-200-3DR-R04F-00001   00A   EPC Design Criteria for LNG Jetties            
25744-200-3DR-R04F-00002   00A   EPC Design Criteria For Construction Dock, Tug
Boat and Small Craft Berthing         2.6.7   Mechanical                  
25744-200-3DR-M83F-00001   00B   HVAC Systems Basis of Design for Plant
Buildings         2.6.8   Plant Design & Piping      

 

A-48



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3DR-P04F-00001   00B   Plant Design and Piping Layout and
Design Criteria         2.6.9   Process Design Basis                  
25744-200-3DR-V04F-00001   000   General Specification for Process Design Basis
            25744-200-3DR-V04F-00002   00C   Specification for Relief System
Design Basis         2.6.10   Process Safety Design Basis                  
25744-200-3DR-U04F-00001   00F   Process Safety Design Basis            
25744-200-3BD-U04-00003   00G   Spill Containment Design Basis     2.7  
ENGINEERING STUDIES                   2.7.1   Engineering Studies              
    25744-200-G65-GER-00003   00B   Mooring Analysis Report            
25744-200-G65-GEV-00003   00A   Air Recirculation CFD Study Report            
25744-200-N0R-NV00-F0001   00E   Noise Modeling Report            
25744-200-30R-P31-00001   00A   Engineering Report for Reducing Length of 36 in
Propane Line             25744-200-V24-CM00-00006   002   Wind, Wave, and
Current Report             25744-200-V24-CM00-00069   002   Report Sedimentation

 

A-49



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

VOLUME

2 BOOKS

2 AND 3

                            25744-200-V24-CM00-00082   002   Report Berthing and
Mooring Report             25744-200-V11-HPYK-00001   001   ERM Common Cause
Failure Analysis for Flare System

VOLUME

2 BOOK

3

                        2.7.2   Leak Study Drawings (Non Confidential)          
        25744-200-M6K-0010-00102   00C   Accidental Leak Source Sketch
LNG-Cooldown Line Interconnecting Sht. 1 of 2            
25744-200-M6K-0010-00103   00A   Accidental Leak Source Sketch LNG-Cooldown Line
Interconnecting Sht. 2 of 2         2.7.2.1   Leak Study Drawings (Confidential)
(Refer to confidential FEED Deliverables Volume 1)                  
25744-200-M6K-1116-00004   00C   CoP Level III Confidential - Confidential
Accidental Leak Source Sketch LNG Transfer Pumps     2.8   FIRE WATER LOCATION
PLANS (NON CONFIDENTIAL)                       25744-200-U1-00-10006   00F  
Firewater Location Plan - OSBL - LNG Loading Berth West Jetty

 

A-50



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-U1-00-10007   00C   Firewater Location Plan - OSBL -
Buildings - Construction Dock         2.8.1.1   Fire Water Location Plans
(Confidential) (Refer to confidential FEED Deliverables Volume 1)              
2.8.2.1   Passive Fire Protection Location Drawing with Schedule (Confidential)
(Refer to confidential FEED Deliverables Volume 1)               2.8.3   Fire
and Gas Location Drawing with Schedule (Non Confidential)                  
25744-200-U3-00-10005   00F   Fire and Gas Detection Location Plan - OSBL -
Process Flare and LNG Loading Berth East Jetty         2.8.3.1   Fire and Gas
Location Drawing with Schedule (Confidential) (Refer to confidential FEED
Deliverables Volume 1)      

 

A-51



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-100-U3-31-10003   00E   CoP Level III Confidential - Fire and
Gas Detection Location Plan ISBL Process Area 31 Acid Gas Removal Area        
2.8.4   Fire Extinguisher Location Plans (Non Confidential)                  
25744-200-U2-00-10005   00G   Fire and Safety Equipment Location Plan -OSBL -
Process Flares and LNG Loading Berth East Jetty         2.8.4.1   Fire
Extinguisher Location Plans (Confidential) (Refer to confidential FEED
Deliverables Volume 1)                   25744-200-U2-31-10001   00E   CoP Level
III Confidential - Fire and Safety Equipment Location - ISBL Process Area
31 - Liquefaction Train 1             25744-200-U2-31-10002   00E   CoP Level
III Confidential - Fire and Safety Equipment Location - ISBL Process Area
31 - Liquefaction Train 1             25744-200-U2-31-10003   00E   CoP Level
III Confidential - Fire and Safety Equipment Location - ISBL Process Area 31 -
Liquefaction Train 1 VOLUME 3 BOOK 1                   3.0   TECHNICAL
SPECIFICATIONS                 3.1   PROJECT TECHNICAL SPECIFICATIONS          

 

A-52



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        3.1.1   Civil Structural and Architectural                  
25744-200-3PS-AKBS-F0001   00C   Specification for Permanent Plant Buildings    
        25744-200-3PS-CG00-F0001   00B   Specification for site Preparation and
Earthwork             25744-200-3PS-CP01-F0001   00C   Specification for Drilled
Piers             25744-200-3PS-CS00-F0001   00B   Specification for Road
Construction             25744-200-3PS-CY04-F0001   00B   Specification for
Survey             25744-200-3PS-CY10-F0001   00B   Specification for Chain-Link
Fencing and Gates             25744-200-3PS-DB01-F0001   00B   Specification for
Furnishing and Delivering Ready-Mix Concrete            
25744-200-3PS-DB01-F0002   00B   Specification for Grout and Adhesives Materials
and Installations             25744-200-3PS-DB02-F0001   00B   Specification for
Concrete Work             25744-200-3PS-DG01-F0001   00B   Specification for
Furnishing and Fabricating Reinforcing Steel            
25744-200-3PS-SS01-F0001   00B   Specification for Furnishing Structural Steel
Miscellaneous Steel and Joists             25744-200-3PS-SS02-F0001   00B  
Specification for Erection of Structural Steel and Miscellaneous Steel          
  25744-200-3PS-SY01-F0001   00B   Specification for Material Testing Services  
      3.1.2   Control Systems      

 

A-53



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-JA32-F0001   00A   Project Specification for Packaged
Analyzer System             25744-200-3PS-JD01-F0001   00B   Specification for
Distributed Control System (DCS)             25744-200-3PS-JD03-F0001   00A  
Specification for Safety Instrumented System (SIS)            
25744-200-3PS-JL23-F0001   00B   General Specification—Instrumentation for LNG
Tank Gauging             25744-200-3PS-JQ00-F0003   00C   Specification for
Wiring for Instruments and Computers             25744-200-3PS-JQ05-F0001   00A
  Specification for Fire and Gas Detection System            
25744-200-3PS-JQ07-F0001   00A   Specification Instrumentation for Packaged
Systems             25744-200-3PS-JQ07-F0002   00A   Project Specification for
Instrumentation for LNG Refrigeration Compressor Package            
25744-200-3PS-JQ10-F0001   00A   Specification for Instrument Piping Materials  
          25744-200-3PS-JV00-F0001   00A   Testing Actuated Valves for Cryogenic
Service (Control and On-Off Valves)             25744-200-3PS-JV01-F0001   00A  
Project Specification for Control Valves and Regulators            
25744-200-3PS-JV09-F0001   00A   Project Specification for On-Off and ESD Valves
VOLUME 3 BOOK 2                         3.1.3   Electrical and Telecommunication
                  25744-200-3PS-E00X-F0001   00A   Specification for Electrical
Equipment Testing and Commissioning

 

A-54



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-EBB0-F0001   00A   Specification for Metal-Enclosed
Non-Segregated-Phase Bus Duct             25744-200-3PS-ECM1-F0001   00A  
Specification for Low Voltage AC Motor Control Centers            
25744-200-3PS-ECM3-F0001   00A   Specification for Medium Voltage Motor Control
Centers             25744-200-3PS-ED00-F0001   00B   Specification for D.C.
Equipment             25744-200-3PS-EEC0-F0001   00B   Specification for CCTV
System             25744-200-3PS-EFD0-F0001   00B   Specification for Local Area
Network System             25744-200-3PS-EFP0-F0001   00A   Specification for
Public Address and General Alarm System             25744-200-3PS-EFR0-F0001  
00B   Specification for Plant Radio System             25744-200-3PS-EFR6-F0001
  00B   Project Specification for Marine Radio System            
25744-200-3PS-EFV0-F0001   00B   Specification for Telephony System            
25744-200-3PS-EFY0-F0001   00A   Specification for Telecommunications Cabling -
Installation and Testing             25744-200-3PS-EGR2-F0001   00A  
Specification for Neutral Grounding Resistors            
25744-200-3PS-EH00-F0001   00A   Specification for Electric Heat Tracing        
    25744-200-3PS-EKL0-F0001   00A   Specification for Packaged Substations    
        25744-200-3PS-EKP0-F0001   00A   Specification for Electrical
Requirements for Packaged Equipment

 

A-55



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-ES00-F0001   00A   Specification for 138KV Gas
Insulated Switchgear             25744-200-3PS-ESL1-F0001   00A   Specification
for Low Voltage Metal Enclosed Switchgear             25744-200-3PS-ESM1-F0001  
00A   Specification for Medium Voltage Metal-Clad Switchgear            
25744-200-3PS-ETP0-F0001   00A   Specification for Unit Substation Transformers
            25744-200-3PS-EUY0-F0001   00B   Specification for Uninterruptible
Power Supply (UPS) Systems             25744-200-3PS-EWE1-F0001   00A  
Specification for Cable—Low Voltage             25744-200-3PS-EWG1-F0001   00B  
Specification for Power Cable—Medium Voltage            
25744-200-3PS-MGED-F0001   00B   Specification for Standby Diesel Generator    
        25744-200-3PS-MUMI-F0001   00A   Specification for Induction Motors NEMA
Frame (200HP and Smaller)             25744-200-3PS-MUMI-F0002   00A  
Specification for Large Induction Motors NEMA Frame (250HP and Larger)        
3.1.4   Environmental               3.1.5   Marine                  
25744-200-V24-CM00-00008   004   Specification Cast-In-Place Concrete          
  25744-200-V24-CM00-00009   004   Specification Fire Protection of Marine
Structures             25744-200-V24-CM00-00011   003   Specification Precast
Prestressed Concrete

 

A-56



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-V24-CM00-00012   003   Specification Structural Steel and
Hardware             25744-200-V24-CM00-00013   003   Specification Steel
Fabrications and Miscellaneous Steel             25744-200-V24-CM00-00016   003
  Specification Aids to Navigation             25744-200-V24-CM00-00017   003  
Specification Pile Test             25744-200-V24-CM00-00019   003  
Specification Geotextile Filter Fabric             25744-200-V24-CM00-00021  
003   Specification Graded Rock Riprap             25744-200-V24-CM00-00022  
003   Specification Steel Sheet Piling             25744-200-V24-CM00-00023  
003   Specification Pile Driving             25744-200-V24-CM00-00024   003  
Specification Prestressed Concrete Piles             25744-200-V24-CM00-00025  
004   Specification Prestressed Concrete Spun Cast Piles            
25744-200-V24-CM00-00026   003   Specification Steel Pipe Piles            
25744-200-V24-CM00-00028   004   Specification Mooring Hook—Capstan—Vessel
Approach and Monitoring System             25744-200-V24-CM00-00029   005  
Specification Dredging             25744-200-V24-CM00-00031   002  
Specification Earth Embankment Section             25744-200-V24-CM00-00032  
002   Specification Dock Fender Section

 

A-57



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-V24-CM00-00033   002   Specification Articulating Block
Mattress Protection             25744-200-V24-CM00-00034   004   Specification
Marine Environmental Monitoring System VOLUME 3 BOOK 3                        
3.1.6   Mechanical                   25744-200-3PS-CM00-F0001   00B  
Specification for Gangway Tower and Fire Monitor Tower            
25744-200-3PS-M83F-00001   00B   Supplementary HVAC Specification for
Prefabricated Substation Buildings             25744-200-3PS-MAH0-F0001   00A  
Specification for HVAC Equipment for Plant Buildings            
25744-200-3PS-MBE0-F0001   00C   Specification for Waste Heat Recovery Unit    
        25744-200-3PS-MCCR-F0001   00C   Specification for LNG Refrigeration
Compressors             25744-200-3PS-MCCS-F0002   00C   Specification for API
Dry Gas Seal Systems             25744-200-3PS-MCCS-F0003   00C   Specification
for API Lubrication Systems             25744-200-3PS-MCCS-F0004   00C  
Specification for Integrally Geared Regeneration Gas Compressors            
25744-200-3PS-MEP0-F0001   00C   Specification for Welded Plate Heat Exchangers
            25744-200-3PS-MHLM-F0001   00E   Specification for LNG Transfer Arms
            25744-200-3PS-MJKG-F0002   00A   Specification for Compressor Bridge
Cranes

 

A-58



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-MPCA-F0001   00C   Specification for Horizontal End
Suction Centrifugal Pumps for Chemical Process            
25744-200-3PS-MPCA-F0002   00D   Specification for Vertical Inline Centrifugal
Pumps for Chemical Process             25744-200-3PS-MPCP-F0001   00D  
Specification for Centrifugal Pumps for Petroleum—Petrochemical and Natural Gas
Industries             25744-200-3PS-MPPM-F0001   00C   Specification for
Controlled Volume (Metering) Pumps             25744-200-3PS-MPPM-F0002   00B  
Specification for Controlled Volume Pumps for Wash Water Service            
25744-200-3PS-MPVE-F0001   00A   Specification for Vertical Sump Pumps          
  25744-200-3PS-MPVS-F0001   00C   Specification for LNG Cryogenic Pumps        
    25744-200-3PS-MTD0-F0001   00H   Project Specification for LNG Storage Tanks
            25744-200-3PS-MTF5-F0001   00C   Specification for Welded Steel
Atmospheric Pressure Storage Tanks             25744-200-3PS-MUC0-F0001   00C  
Specification for Special Purpose Couplings             25744-200-3PS-MUGS-F0001
  00C   Specification for Special Purpose Gear Units            
25744-200-3PS-MUTC-F0001   00C   Specification for Gas Turbine Drives          
  25744-200-3PS-MUTC-F0003   00A   Specification for Gas Turbine Enclosures    
        25744-200-3PS-MV00-F0001   00A   Specification for Pressure Vessels    
        25744-200-3PS-MVD0-F0001   00A   Specification for Molecular Sieve
Dehydrators

 

A-59



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-MVT0-F0001   00C   Specification For Supply—Inspection
and Testing of Process Column Trays and Internals            
25744-200-3PS-PY32-F0001   00A   Specification for Designing—Furnishing and
Installating Plumbing Systems for Plant Building VOLUME 3 BOOK 4                
        3.1.7   MET                   25744-200-3PS-EQ00-F0001   00A  
Specification for Cathodic Protection             25744-200-3PS-NE00-F0003   00A
  Project Specification for Material Traceability for Hydrocarbon Services      
      25744-200-3PS-NE00-F0004   00A   Performance of Ultrasonic Examination in
Lieu of Radiographic Examination for ASME Butt Welds            
25744-200-3PS-NEX0-F0001   00A   Form 167—Welding and NDE Matrix for Shop
Fabricated Piping             25744-200-3PS-NF00-00003   00A   Standard
Specification for Hydrotest Water Quality and Drying            
25744-200-3PS-NF00-F0001   00A   Fireproofing            
25744-200-3PS-NF00-F0002   00A   Proprietary Cementitious Fireproofing          
  25744-200-3PS-NN00-F0001   00A   Hot Insulation            
25744-200-3PS-NN00-F0002   00A   Cold Insulation            
25744-200-3PS-NN00-F0003   00A   Specification for Removable Thermal Insulation
Covers for Hot Piping and Equipment

 

A-60



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-NN00-F0006   00A   Specification for Acoustic
Insulation             25744-200-3PS-NN00-F0007   00A   Specification for
Perlite Insulating Concrete             25744-200-3PS-NW00-F0001   00A   General
Welding and NDE Requirements for Vessels - Heat Exchangers - Fired Heater Coils
- Boilers and Compressors             25744-200-3PS-NW00-F0003   00A   General
Welding and NDE Requirements for Supplier-Fabricated Piping and Piping Field
Welds             25744-200-3PS-NW00-F0004   00A   General Welding and NDE
Requirements for Shop Fabricated and Field Erected Storage Tanks            
25744-200-3PS-NW00-F0005   00A   General Welding and NDE Requirements for
Supplier Fabricated and-or Field Erected Structural Steel            
25744-200-3PS-NW00-F0006   00B   Specification for Welding and NDE of LNG
Storage Tanks             25744-200-3PS-NX00-F0001   00B   Specification for
Protective Coatings (Paint)             25744-200-3PS-NX00-F0002   000   Coating
In-Plant—Buried Pipe             25744-200-3PS-NX00-F0003   000   Project
Specification for Epoxy Lining of Tanks             25744-200-3PS-NX00-F0004  
00A   Specification for Bonding and Inspection for Non-Metallic Piping          
  25744-200-3PS-NX00-F0005   00A   Specification for Novolac Epoxy Fiberglass
Mat Reinforced Lining for Concrete VOLUME 3 BOOKS 5 - 6                        
3.1.8   Plant Design and Piping      

 

A-61



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-PB00-F0001   00D   Project Specification for Piping
Materials             25744-200-3PS-PB00-F0002   00B   Project Specification for
Piping Purchase Description             25744-200-3PS-PB00-F0003   00A   Project
Specification for Piping Material Color Codes            
25744-200-3PS-PB00-F0004   00A   Project Specification for Pipe Installation and
Testing             25744-200-3PS-PB00-F0005   00A   Project Specification for
Installation and Testing of Underground Piping Systems            
25744-200-3PS-PB00-F0006   00A   Technical Supply Conditions for Manually
Operated Valves             25744-200-3PS-PB00-F0008   00A   Project
Specification for Bolt Tensioning and Bolt Up Requirements            
25744-200-3PS-PB00-F0010   00A   Technical Supply Conditions for Piping
Components             25744-200-3PS-PS02-F0001   00A   Project Specification
for Shop Fabrication of Piping VOLUME 3 BOOK 6                         3.1.9  
Process Safety                   25744-200-3PS-U04F-00001   00B   Project
Procedure for a HAZOP Study             25744-200-3DJ-J04F-00001   00B   Project
Specification—Procedure for Safety Integrity Level (SIL) Assessment        
3.1.10   Project Engineering                   25744-200-3PS-JV14-F0001   00A  
Project Specification for Relief Valves

 

A-62



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        3.1.11   Project Technical Specifications (Confidential) (Refer to
confidential FEED Deliverables Volume 1)                  
25744-200-3PS-MEPB-F0001   00C   CoP Level III Confidential - Specification for
Brazed Aluminum Core and Core-In-Shell Heat Exchangers            
25744-200-3PS-METN-F0001   00C   CoP Level III Confidential - Specification for
Aluminum to Stainless Steel Transition Joint            
25744-200-3PS-MEXC-F0001   00C   CoP Level IV Confidential - Specification for
Cold Box VOLUME 4                     3.2  

APPROVED

EXCEPTIONS

TO SPECIFICATIONS

                  3.2.1   Mechanical                   25744-200-3PS-MBE0-FP001
  00A   *** Approved Comments and Exceptions for Waste Heat Recovery Units      
      25744-200-3PS-MBSF-FZ001   00A   *** Approved Comments and Exceptions to
the Mechanical Project Specifications - Marine Flare            
25744-200-3PS-MBT0-FZ001   00A   *** Approved Comments and Exceptions to Project
Specifications - Material Requisition for Quote - Data Sheets - Thermal Oxidizer

 

A-63



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-MCCR-F0NP1   00A   *** Approved Comments and
Exceptions to the API Specifications LNG Refrigeration Compressors            
25744-200-3PS-MCCR-F0NP2   00A   *** Approved Comments and Exceptions to the
Project Specifications - LNG Refrigeration Compressors            
25744-200-3PS-MCCS-FS001   00A   *** Approved Comments and Exceptions for
Regeneration Gas Compressors             25744-200-3PS-MEA0-FH001   00A   ***
Approved Comments and Exception to Project Specifications - Air-Cooled Heat
Exchangers             25744-200-3PS-MEP0-FA001   00B   *** Approved Comments
and Exceptions to Project Specifications for Plate Type Heat Exchangers        
    25744-200-3PS-MES0-FO001   00A   Approved Comments and Exceptions to Project
Specifications for Shell and Tube Heat Exchangers            
25744-200-3PS-MEVT-FA001   00B   *** Approved Comments and Exceptions to Project
Specifications for Ambient Vaporizers             25744-200-3PS-MJKG-FK001   00A
  *** Approved Comments and Exceptions Compressor Bridge Cranes and JIB Cranes  
          25744-200-3PS-MPCA-FG001   00A   *** Approved Comments and Exceptions
            25744-200-3PS-MPCH-FS001   00A   *** Approved Comments and
Exceptions - Low Flow High Head Pumps             25744-200-3PS-MPCP-FG001   00A
  *** Approved Comments and Exceptions for Lean Solvent Charge Pumps            
25744-200-3PS-MPCP-FG002   00A   *** Approved Comments and Exceptions - API
Pumps             25744-200-3PS-MPGL-FD001   00A   *** Approved Comments and
Exceptions - Sanitary Lift Stations

 

A-64



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-MPPM-FM001   00A   *** Approved Comments and
Exceptions for Pump - Metering or Proportioning            
25744-200-3PS-MPR0-FB001   00A   *** Approved Comments and Exceptions - Amine
Charge Pump             25744-200-3PS-MPVE-FG001   00A   *** Approved Comments
and Exceptions for Pump - Vertical Sump             25744-200-3PS-MPVE-FG002  
00A   *** Approved Comments and Exceptions - Pump - Vertical Submersible        
    25744-200-3PS-MPVS-FE001   00A   *** Approved Comments and Exceptions - LNG
Cryogenic Pump             25744-200-3PS-MSXN-FG001   00A   *** Approved
Comments and Exception Nitrogen Generator Package            
25744-200-3PS-MTS0-FB001   00A   *** Approved Comments and Exceptions to the
Mechanical Project Specifications - Shop Fabricated Storage Tanks            
25744-200-3PS-MVA0-FD001   00A   *** Approved Comments and Exceptions to the
Mechanical Project Specifications for Stainless Steel Vessels (Confidential)    
        25744-200-3PS-MVA0-FD003   00A   *** Approved Comments and Exceptions to
the Mechanical Project Specifications for Columns-Vessels - Stainless Steel-SS
Clad             25744-200-3PS-MVA0-FZ001   00A   *** Approved Comments and
Exceptions to the Mechanical Project Specifications for Ethylene Storage Drums  
          25744-200-3PS-MVEF-FH001   00A   *** Approved Comments and Exceptions
to the Mechanical Project Specifications for Filters and Gas Separators        
    25744-200-3PS-MVEF-FH002   00A   *** Approved Comments and Exceptions to the
Mechanical Project Specifications for Coalescers

 

A-65



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-MVSC-FD002   00A   *** Approved Comments and
Exceptions to the Mechanical Project Specifications for Columns and Vessels
(Carbon Steel) - Non Proprietary             25744-200-3PS-MVT0-FA001   00A  
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for Internals - Vane Type - Proprietary             25744-200-3PS-MVT0-FR001  
00A   *** Approved Comments and Exceptions to the Mechanical Project
Specifications - Packing and Internals - Proprietary            
25744-200-3PS-MVT0-FS001   00A   *** Approved Comments and Exceptions to the
Mechanical Project Specifications for Packing and Internals - Proprietary and
Non Proprietary             25744-200-3PS-MW00-FU001   00A   *** Approved
Comments and Exceptions for H2S Removal Package VOLUME 5                        
3.2.2   Plant Design and Piping                   25744-200-3PS-PF01-FH001   00A
  *** Approved Comments and Exceptions to Project Specifications -
Fittings-Wrought             25744-200-3PS-PP01-FH002   00A   *** Approved
Comments and Exceptions to Project Specifications - Pipe-CS and TCS Welded      
      25744-200-3PS-PP01-FT001   00A   *** Approved Comments and Exceptions to
Project Specifications - Pipe-CS and LTCS Seamless            
25744-200-3PS-PP02-FH002   00A   *** Approved Comments and Exceptions to Project
Specifications - Pipe-SS             25744-200-3PS-PV03-FL001   00A   ***
Approved Comments and Exceptions to Project Specifications - Valves-Ball
(Metal-Seated)

 

A-66



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3PS-PV03-FP002   00A   *** Approved Comments and
Exceptions to Project Specifications - Valves-Ball (Multi Turn)            
25744-200-3PS-PV04-FL001   00A   *** Approved Comments and Exceptions to Project
Specifications - Valves-Ball (Soft Seated)             25744-200-3PS-PV04-FP002
  00A   *** Approved Comments and Exceptions to Project Specifications -
Valves-Ball (Cryogenic)             25744-200-3PS-PV07-FA002   00A   ***
Approved Comments and Exceptions to Project Specifications - Valves-Butterfly
(Cryogenic)         3.2.3   Approved Exceptions To Specifications (Confidential)
(Refer to confidential FEED Deliverables Volume 1)                  
25744-200-3PS-MEXC-FL001   00A   CoP Level IV Confidential - *** Approved
Comments and Exceptions to Project Specifications - Core-In-Kettle Exchangers
and Cold Boxes   4.0   PLANT UNITS                 4.1   GENERAL                
  4.1.1   Overall Block Flow Diagram (Confidential) (Refer to confidential FEED
Deliverables Volume 1)      

 

A-67



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M5-0010-00001   001   CoP Level III Confidential - Overall
Block Flow Diagram         4.1.2   P&I Symbols & Legend and Typical Detail
Diagrams (Non Confidential)                   25744-200-M6-0000-00001   00C   P
and ID - General Piping Legend and Symbology - Sht 1 of 3            
25744-200-M6-0000-00002   00C   P and ID - General Piping Legend and Symbology -
Sht 2 of 3             25744-200-M6-0000-00003   00C   P and ID - General Piping
Legend and Symbology - Sht 3 of 3         4.1.2.1   P&I Symbols & Legend and
Typical Detail Diagrams (Confidential) (Refer to confidential FEED Deliverables
Volume 1)                   25744-200-M6-0000-00000   00F   CoP Level III
Confidential - P and ID - Liquefaction Facility P and ID List         4.1.3  
Tie-In Sketch               4.1.4   Equipment List (Non Confidential)          
        25744-200-M0X-DK-00001   00L   Equipment List - Non-Confidential

 

A-68



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.1.4.1   Equipment List (Confidential) (Refer to confidential FEED
Deliverables Volume 1)                   25744-200-M0X-DK-00002   00F   CoP
Level III Confidential - Equipment List - Confidential         4.1.5   Specialty
Items List (Non Confidential)                   25744-200-PYX-000-00001   00C  
Specialty Items Log - Non-Confidential for Estimate Purposes Only        
4.1.5.1   Specialty Items List (Confidential) (Refer to confidential FEED
Deliverables Volume 1)                   25744-200-PYX-000-00002   00B   CoP
Level III Confidential - Specialty Items Log - Confidential         4.1.6   Site
Plan                   25744-200-P1-00-00001   00J   Overall Site Plan - 3
Trains             25744-200-P1-00-00002   00G   CG Emissions Location Plan    
        25744-200-P1-00-00004   00G   Site Plan - Facility Land Use Areas      
      25744-200-P1-00-00005   00G   Site Plan - Temporary Construction Laydown
Area - Stage 1             25744-200-P1-00-00006   00G   Site Plan - Access
Control and Emergency Egress

 

A-69



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-P1-00-00007   00G   Key Plan - Area Plot Plans            
25744-200-P1-00-00008   00C   Key Plan Spill Containment Plot Plans            
25744-200-P1-00-00016   00B   Spill Containment Plan OSBL East and West Jetty
Piperack             25744-200-P1-00-00020   00D   Work Breakdown Structure
(WBS) Index - Liquefaction Facilities - OSBL Areas            
25744-200-P1-00-00021   00B   Work Breakdown Structure (WBS) Index Liquefaction
Facilities Underground Areas             25744-400-P1-00-00022   00C   Overall
Site Fencing Plan         4.1.7   Plot Plan Drawings (Non Confidential)        
          25744-200-P1-00-10005   00F   Plot Plan OSBL LNG Loading Berth (East
Jetty)             25744-200-P1-00-10013   00E   Plot Plan - OSBL - Tank B - LNG
Storage             25744-200-P1-33-10010   00C   Work Breakdown Structure (WBS)
Index ISBL Process Area 33 Liquefaction Train 3         4.1.7.1   Plot Plan
Drawings (Confidential) (Refer to confidential FEED Deliverables Volume 1)      
            25744-200-P1-31-10009   00E   CoP Level III Confidential - Plot Plan
Key Plan ISBL Process Area 31 Liquefaction Train 1

 

A-70



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.1.8   Conceptual Sketches                   25744-200-P1K-00-10016  
00A   Overall Piping Plan - ISBL and OSBL - Firewater Distribution            
25744-200-P1K-00-10017   00A   Overall Piping Plan - ISBL and OSBL - U-G Utility
Piping Distribution         4.1.9   Material Selection Diagrams (Non
Confidential)                   25744-400-N1-0024-00001   001   Material
Selection Diagram - LNG Storage-Loading             25744-400-N1-0029-00002  
001   Material Selection Diagram - Sewage Collection            
25744-200-N1-0031-00001   000   Material Selection Diagram Power Generation    
        25744-200-N1-0033-00001   000   Material Selection Diagram - Firewater
System             25744-200-N1-1111-00002   000   Material Selection Diagram -
Inlet Preheater             25744-200-N1-1112-00001   000   Material Selection
Diagram - Acid Gas Removal Unit             25744-200-N1-1112-00002   000  
Material Selection Diagram - Amine Regeneration            
25744-200-N1-1113-00001   000   Material Selection Diagram - Dehydration and
Mercury Removal             25744-200-N1-1119-00003   000   Material Selection
Diagram Thermal Oxidizer             25744-200-N1-1119-00004   000   Material
Selection Diagram H2S Removal

 

A-71



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-N1-1122-00001   000   Material Selection Diagram - Fuel
Gas System             25744-200-N1-1122-00002   000   Material Selection
Diagram - Fuel Gas System             25744-200-N1-1134-00001   000   Material
Selection Diagram Hot Oil System             25744-200-N1-1147-00001   002  
Material Selection Diagram - Turbine Air Humidification System         4.1.9.1  
Material Selection Diagrams (Confidential) (Refer to confidential FEED
Deliverables Volume 1)                   25744-200-N1-1114-00001   000   CoP
Level III Confidential - Material Selection Diagram - Propane Refrigeration    
        25744-200-N1-1114-00002   000   CoP Level III Confidential - Material
Selection Diagram - Propane Refrigeration             25744-200-N1-1115-00001  
000   CoP Level III Confidential - Material Selection Diagram - Ethylene
Refrigeration             25744-200-N1-1115-00002   000   CoP Level III
Confidential - Material Selection Diagram - Ethylene Refrigeration            
25744-200-N1-1116-00001   000   CoP Level III Confidential - Material Selection
Diagram - Liquefaction and Methane Compressor            
25744-200-N1-1117-00001   000   CoP Level III Confidential - Material Selection
Diagram - Heavies Removal-NGL Recovery

 

A-72



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-N1-1118-00001   000   CoP Level III Confidential -
Material Selection Diagram - Condensate Stabilization VOLUME 6                  
      4.1.10   Utility Summary                   25744-200-M4-DK-00016   000  
Utility Balance - Hot Oil             25744-200-M4-DK-00017   00B   Utility
Balance - Nitrogen             25744-200-M4-DK-00018   00B   Utility Balance -
Instrument-Plant Air             25744-200-M4-DK-00019   000   Utility Balance -
Fuel Gas             25744-200-M4-DK-00020   00A   Utility Balance - Water      
  4.1.11   Catalyst, Chemical and Lubricant Summary                  
25744-200-M2-DK-00002   00A   List of Catalysts-Chemicals and Lubricants        
4.1.12   Process Description (Non Confidential)                  
25744-200-3YD-M01-00001   00E   Process System Description - Non-Liquefaction
Units         4.1.12.1   Process Description (Confidential) (Refer to
confidential FEED Deliverables Volume 1)      

 

A-73



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-3YD-M01-00002   00E   CoP Level III Confidential - Process
System Description - Liquefaction Units         4.1.13   Heat/Energy and
Material Balance (Non Confidential)                   25744-200-M3-DK-00001  
000   Specification Sheet - HP Fuel Gas Datasheet            
25744-200-M3-DK-00002   000   Specification Sheet - Low Pressure Fuel Gas
Datasheet             25744-200-M4-DK-00001   000   Heat and Material Balance
Case 1 - Average Gas - Average Ambient Temperature Non-Confidential Streams    
        25744-200-M4-DK-00003   000   Heat and Material Balance Case 2 - Average
Gas - Low Ambient Temperature Non-Confidential Streams            
25744-200-M4-DK-00005   000   Heat and Material Balance Case 3 - Average Gas -
High Ambient Temperature Non-Confidential Streams            
25744-200-M4-DK-00007   000   Heat and Material Balance Case 4 - Ship Loading -
Non-Confidential Streams             25744-200-M4-DK-00009   000   Heat and
Material Balance Case 5 - Maximum Inerts - Low Ambient Temperature
Non-Confidential Streams             25744-200-M4-DK-00022   000   Heat and
Material Balance Case 6 - High Aromatics - Average Ambient Temperature
Non-Confidential Streams             25744-200-M4-DK-00025   000   Heat and
Material Balance - Case 7 - High Aromatics-Average Ambient Temperature - PFD
Case - Non-Confidential Streams             25744-200-M4-DK-00101   000   Heat
and Material Balance Case CC1 - High Aromatics - Average Ambient Temperature
Non-Confidential Streams

 

A-74



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M4-DK-00103   000   Heat and Material Balance Case CC2 -
High Aromatics - Low Ambient Temperature Non-Confidential Streams            
25744-200-M4-DK-00105   000   Heat and Material Balance Case CC3 - High
Aromatics - High Ambient Temperature Non-Confidential Streams            
25744-200-M4-DK-00107   000   Heat and Material Balance Case CC4 - High
Aromatics - Average Ambient Temperature Non-Confidential Streams        
4.1.13.1   Heat/Energy and Material Balance (Confidential) (Refer to
confidential FEED Deliverables Volume 1)                   25744-200-M4-DK-00002
  000   CoP Level III Confidential - Heat and Material Balance Case 1 - Average
Gas Average Ambient Temperature Confidential Streams            
25744-200-M4-DK-00004   000   CoP Level III Confidential - Heat and Material
Balance Case 2 - Average Gas Low Ambient Temperature Confidential Streams      
      25744-200-M4-DK-00006   000   CoP Level III Confidential - Heat and
Material Balance Case 3 - Average Gas High Ambient Temperature Confidential
Streams             25744-200-M4-DK-00008   000   CoP Level III Confidential -
Heat and Material Balance Case 4 - Ship Loading Confidential Streams            
25744-200-M4-DK-00010   000   CoP Level III Confidential - Heat and Material
Balance Case 5 - Maximum Inerts Low Ambient Temperature Confidential Streams    
        25744-200-M4-DK-00023   000   CoP Level III Confidential - Heat and
Material Balance Case 6 - High Aromatics Average Ambient Temperature
Confidential Streams

 

A-75



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M4-DK-00026   000   CoP Level III Confidential - Heat and
Material Balance - Case 7 - High Aromatics-Average Ambient Temperature - PFD
Case - Confidential Streams             25744-200-M4-DK-00102   000   CoP Level
III Confidential- Heat and Material Balance Case CC1 - High Aromatics - Average
Ambient Temperature Confidential Streams             25744-200-M4-DK-00104   000
  CoP Level III Confidential - Heat and Material Balance Case CC2 - High
Aromatics - Low Ambient Temperature Confidential Streams            
25744-200-M4-DK-00106   000   CoP Level III Confidential - Heat and Material
Balance Case CC3 - High Aromatics - High Ambient Temperature Confidential
Streams             25744-200-M4-DK-00108   000   CoP Level III Confidential -
Heat and Material Balance Case CC4 - High Aromatics - Average Ambient
Temperature - Ship-Loading Confidential Streams         4.1.14   Preliminary PSV
Data Summary (Non Confidential)                   25744-200-M0X-DK-00010   00C  
Non-Confidential ISBL PSV List for Estimate Purposes Only            
25744-200-M0X-DK-00013   00B   Non-Confidential OSBL PSV List for Estimate
Purposes Only

 

A-76



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.1.14.1   Preliminary PSV Data Summary (Confidential) (Refer to
confidential FEED Deliverables Volume 2)                  
25744-200-M0X-DK-00009   00B   CoP Level III Confidential - Confidential PSV
List For Estimate Purposes Only         4.1.15   Pump Summary (Non Confidential)
                  25744-200-MPA-DK-00001   000   Process Design Data Pump
Summary - Non-Confidential             25744-200-M0X-DK-00006   00C   Hydraulic
Summary - Non-Confidential Pumps         4.1.15.1   Pump Summary (Confidential)
(Refer to confidential FEED Deliverables Volume 2)                  
25744-200-MPA-DK-00002   000   CoP Level III Confidential - Process Design Data
Pump Summary             25744-200-M0X-DK-00007   00C   CoP Level III
Confidential - Hydraulic Summary - Confidential Pumps     4.2   UNIT 10 -
GENERAL UNIT                   4.2.1   P&I Diagrams and Line Designation Tables
                  25744-200-M6-0010-00011   00B   P and ID - Level
Purge-Maintenance Bypass Details

 

A-77



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-0010-00012   00B   P and ID - Sample Station Details -
Sheet 1 of 2             25744-200-M6-0010-00013   00B   P and ID - Sample
Station Details - Sheet 2 of 2             25744-200-M6-0010-00014   00B   P and
ID - Pump Seal Plans - Sheet 1 of 3             25744-200-M6-0010-00015   00B  
P and ID - Pump Seal Plans - Sheet 2 of 3             25744-200-M6-0010-00016  
00B   P and ID - Pump Seal Plans - Sheet 3 of 3            
25744-200-M6-0010-00017   00B   P and ID - Air Volume Tanks            
25744-200-M6-0010-00018   00A   P and ID - Insulation of PSVs in Cryogenic
Service             25744-200-M6-0010-00019   00A   P and ID - Miscellaneous DCS
and SIS Functions             25744-400-M6-0010-00100   00E   P and ID - FEED
Gas Interconnecting             25744-400-M6-0010-00101   00D   P and ID -
Refrigerant Interconnecting             25744-400-M6-0010-00102   00F   P and ID
- LNG-Cooldown Line Interconnecting - Sheet 1 of 2            
25744-400-M6-0010-00103   00E   P and ID - LNG-Cooldown Line Interconnecting -
Sheet 2 of 2             25744-400-M6-0010-00104   00D   P and ID - BOG
Interfaces Sheet 1 of 2             25744-400-M6-0010-00105   00D   P and ID -
BOG Interfaces Sheet 2 of 2             25744-400-M6-0010-00106   00D   P and ID
- Amine-Condensate Interconnecting

 

A-78



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-400-M6-0010-00200   00D   P and ID - Plant and Instrument Air
Interconnecting Sheet 1 of 2             25744-400-M6-0010-00201   00E   P and
ID - Plant and Instrument Air Interconnecting Sheet 2 of 2            
25744-400-M6-0010-00202   00D   P and ID - Utility Water-Demin Water
Interconnecting - Sht 1 of 2             25744-400-M6-0010-00203   00D   P and
ID - Utility Water-Demin Water Interconnecting - Sht 2 of 2            
25744-400-M6-0010-00204   00D   P and ID - Nitrogen Interconnecting Sheet 1 of 2
            25744-400-M6-0010-00205   00E   P and ID - Nitrogen Interconnecting
Sheet 2 of 2             25744-400-M6-0010-00206   00E   P and ID - Potable
Water Interconnecting             25744-400-M6-0010-00208   00D   P and ID - H2S
Removal Chemicals Interconnecting             25744-400-M6-0010-00209   00D   P
and ID - Waste Water Interconnecting             25744-400-M6-0010-00210   00E  
P and ID - Blanketing Gas-LP Fuel Gas Interconnecting            
25744-400-M6-0010-00211   00E   P and ID - Flare and Blowdown Collection        
    25744-200-M6-1110-00001   00D   P and ID - Train 1 Process Battery Limit    
        25744-200-M6-1110-00002   00C   P and ID - Train 1 Process and Utilities
Battery Limit             25744-200-M6-1110-00003   00D   P and ID - Train 1
Utilities Battery Limit             25744-200-M6-1110-00004   00A   P and ID -
Miscellaneous DCS and SIS Functions

 

A-79



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-400-M6D-0010-00100   00E   Line Designation Table            
25744-400-M6D-0010-00101   00D   Line Designation Table            
25744-400-M6D-0010-00102   00F   Line Designation Table            
25744-400-M6D-0010-00103   00E   Line Designation Table            
25744-400-M6D-0010-00104   00D   Line Designation Table            
25744-400-M6D-0010-00105   00D   Line Designation Table            
25744-400-M6D-0010-00106   00D   Line Designation Table            
25744-400-M6D-0010-00200   00D   Line Designation Table            
25744-400-M6D-0010-00201   00E   Line Designation Table            
25744-400-M6D-0010-00202   00D   Line Designation Table            
25744-400-M6D-0010-00203   00D   Line Designation Table            
25744-400-M6D-0010-00204   00D   Line Designation Table            
25744-400-M6D-0010-00205   00E   Line Designation Table            
25744-400-M6D-0010-00206   00E   Line Designation Table            
25744-400-M6D-0010-00208   00D   Line Designation Table

 

A-80



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-400-M6D-0010-00209   00D   Line Designation Table            
25744-400-M6D-0010-00210   00E   Line Designation Table            
25744-400-M6D-0010-00211   00E   Line Designation Table            
25744-200-M6D-1110-00001   00D   Line Designation Table            
25744-200-M6D-1110-00002   00C   Line Designation Table            
25744-200-M6D-1110-00003   00D   Line Designation Table     4.3   UNIT 11 -
INLET METERING STATIONS                   4.3.1   Process Flow Diagrams        
          25744-200-M5-1111-00002   000   Process Flow Diagram Inlet Preheater  
      4.3.2   P&I Diagrams and Line Designation Tables                  
25744-200-M6-1111-00001   00C   P and ID - Feed Gas Heater            
25744-200-M6-1111-00002   00C   P and ID - Feed Gas Metering            
25744-200-M6D-1111-00001   00C   Line Designation Table 2 pgs            
25744-200-M6D-1111-00002   00C   Line Designation Table 2 pgs

 

A-81



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.3.3   Equipment Data Sheets                   25744-200-MED-11-E1102  
00A   Shell and Tube Heat Exchanger Data Sheet for Feed Gas Heater         4.3.4
  Process Data Sheets                   25744-200-MEA-1111-01102   000   Process
Data Sheet for Feed Gas Heater     4.4   UNIT 12 - ACID GAS REMOVAL UNIT (BASF
CONFIDENTIAL) (Refer to BASF confidential FEED Deliverables Volume 1)          
        4.4.1   Process Flow Diagrams (Refer to BASF confidential FEED
Deliverables Volume 1)                   25744-200-M5-1112-00001   000   Process
Flow Diagram Acid Gas Removal             25744-200-M5-1112-00002   000  
Process Flow Diagram Amine Regeneration         4.4.2   P&I Diagrams and Line
Designation Tables (Refer to BASF confidential FEED Deliverables Volume 1)      

 

A-82



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-0012-00001   00C   P and ID - Amine Storage Tank      
      25744-200-M6-1112-00001   00D   P and ID - Feed Gas Filter Coalescer      
      25744-200-M6-1112-00002   00D   P and ID - Absorber            
25744-200-M6-1112-00003   00D   P and ID - Solvent Flash Drum            
25744-200-M6-1112-00004   00D   P and ID - De-Gassing Drum            
25744-200-M6-1112-00005   00D   P and ID - Lean-Rich Solvent Heat Exchangers    
        25744-200-M6-1112-00006   00D   P and ID - Solvent Regenerator          
  25744-200-M6-1112-00007   00D   P and ID - Regenerator Overhead Condenser    
        25744-200-M6-1112-00008   00D   P and ID - Solvent Regenerator Reflux
System             25744-200-M6-1112-00009   00D   P and ID - Lean Solvent
Booster Pumps             25744-200-M6-1112-00010   00D   P and ID - Lean
Solvent Cooler             25744-200-M6-1112-00011   00D   P and ID - Lean
Solvent Filters             25744-200-M6-1112-00012   00D   P and ID - Amine
Surge Tank             25744-200-M6-1112-00014   00D   P and ID - Lean Solvent
Charge Pumps

 

A-83



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1112-00015   00D   P and ID - Amine Collection Header  
          25744-200-M6-1112-00016   00D   P and ID - Amine Sump System          
  25744-200-M6-1112-00017   00D   P and ID - Absorber Overhead Gas Coolers      
      25744-200-M6-1112-00018   00D   P and ID - Anti-Foam Chemical Injection
Skid             25744-200-M6D-0012-00001   00C   Line Designation Table        
    25744-200-M6D-1112-00001   00D   Line Designation Table 2 pgs            
25744-200-M6D-1112-00002   00D   Line Designation Table 3 pgs            
25744-200-M6D-1112-00003   00D   Line Designation Table 3 pgs            
25744-200-M6D-1112-00004   00D   Line Designation Table 2 pgs            
25744-200-M6D-1112-00005   00D   Line Designation Table 3 pgs            
25744-200-M6D-1112-00006   00D   Line Designation Table 3 pgs            
25744-200-M6D-1112-00007   00D   Line Designation Table 2 pgs            
25744-200-M6D-1112-00008   00D   Line Designation Table 3 pgs            
25744-200-M6D-1112-00009   00D   Line Designation Table 2 pgs            
25744-200-M6D-1112-00010   00D   Line Designation Table

 

A-84



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6D-1112-00011   00D   Line Designation Table 2 pgs      
      25744-200-M6D-1112-00012   00D   Line Designation Table 2 pgs            
25744-200-M6D-1112-00014   00D   Line Designation Table 3 pgs            
25744-200-M6D-1112-00015   00D   Line Designation Table 4 pgs            
25744-200-M6D-1112-00016   00D   Line Designation Table            
25744-200-M6D-1112-00017   00D   Line Designation Table            
25744-200-M6D-1112-00018   00D   Line Designation Table         4.4.3  
Equipment Data Sheets (Refer to BASF confidential FEED Deliverables Volume 1)  
                25744-200-MED-12-E1201   00A   Heat Exchanger - Air Cooled -
Lean Solvent Cooler             25744-200-MED-12-E1202   00A   Heat Exchanger -
Air Cooled - Regeneration Overhead Condenser             25744-200-MED-12-E1203
  00A   Heat Exchanger Welded Plate for Lean-Rich Solvent Heat Exchanger        
    25744-200-MED-12-E1204   00A   Shell and Tube Heat Exchanger Data Sheet for
Regenerator Reboiler             25744-200-MED-12-E1206   00A   Heat Exchanger -
Air Cooled - Absorber Overhead Gas Cooler

 

A-85



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MFD-12-F1201   00B   Mechanical Data Sheet - Filters and
Gas Separators - Lean Solvent Filter             25744-200-MFD-12-F1202   00A  
Mechanical Data Sheet for Coalescers Feed Gas Filter Coalescer            
25744-200-MFD-12-F1203   00B   Mechanical Data Sheet - Filters and Gas
Separators - Rich Solvent Filter             25744-200-MFD-12-F1204   00A  
Mechanical Data Sheet for Filters and Gas Separators Lean Solvent After Filter  
          25744-200-MFD-12-F1205   00A   Mechanical Data Sheet for Filters and
Gas Separators Carbon Treater             25744-200-MFD-12-F1206   00A  
Mechanical Data Sheet for Filters and Gas Separators Amine Sump Filter          
  25744-200-MPD-12-P1201   00A   Lean Solvent Booster Pumps            
25744-200-MPD-12-P1202   00B   Lean Solvent Charge Pump            
25744-200-MPD-12-P1203   00A   Data Sheet Form for Low Voltage Induction Motors
200 HP and Smaller (NEMA) - Regenerator Reflux Pumps Motor            
25744-200-MPD-12-P1204   00A   Wash Water Pump Pump Data Sheet            
25744-200-MPD-12-P1205   00A   Data Sheet Form for Rotary Pumps - Amine Charge
Pump             25744-200-MPD-12-P1206   00A   Amine Sump Pumps Pump Data Sheet
            25744-200-MTD-12-S1201   00B   Mechanical Data Sheet Field Erected
Storage Tanks - Amine Storage Tank             25744-200-MTD-12-S1202   00B  
Mechanical Data Sheet Field Erected Storage Tanks - Amine Surge Tank            
25744-200-MUD-12-E1201   00A   Lean Solvent Cooler Motor Data Sheet Low Voltage
Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Lean Solvent Cooler
Motor

 

A-86



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MUD-12-E1202   00A   Regenerator Overhead Condenser Motor
Data Sheet Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA)
- Regenerator Overhead Condenser Motor             25744-200-MUD-12-E1206   00A
  Absorber Overhead Gas Cooler Motor Data Sheet Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) - Absorber Overhead Gas Cooler Motor
            25744-200-MUD-12-P1201   00A   Data Sheet for Medium Voltage
Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) for Lean Solvent
Booster Pump Motors             25744-200-MUD-12-P1202   00B   Data Sheet for
Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger for Lean Solvent
Charge Pump Motor Driver Lean Solvent Charge Pump            
25744-200-MUD-12-P1203   00A   Regenerator Reflux Pumps            
25744-200-MUD-12-P1204   00A   Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) Wash Water Pumps            
25744-200-MUD-12-P1205   00A   Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) - Amine Charge Pump Motor            
25744-200-MUD-12-P1206   00A   Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) Amine Sump Pump Motor            
25744-200-MVD-12-V1201   00A   Mechanical Data Sheet for CO2 Absorber Absorber  
          25744-200-MVD-12-V1202   00A   Mechanical Data Sheet for
Columns-Vessels - Stainless Steel-SS Clad Solvent Regenerator

 

A-87



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MVD-12-V1203   00A   Mechanical Data Sheet for
Columns-Vessels - Stainless Steel-SS Clad De-Gassing Drum            
25744-200-MVD-12-V1205   00A   Mechanical Data Sheet for Columns-Vessels -
Stainless Steel-SS Clad Solvent Flash Drum             25744-200-MVD-12-V1206  
00A   Mechanical Data Sheet for Columns-Vessels - Stainless Steel-SS Clad
Solvent Regenerator Reflux Drum             25744-200-MVD-12-V1209   00A  
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
Amine Sump Drum         4.4.4   Process Data Sheets (Refer to BASF confidential
FEED Deliverables Volume 1)                   25744-200-MEA-1112-01201   000  
Process Data Sheet Air Cooled Heat Exchanger - Lean Solvent Cooler            
25744-200-MEA-1112-01202   000   Process Data Sheet Air Cooled Heat Exchanger -
Regenerator Overhead Condenser             25744-200-MEA-1112-01203   000  
Process Data Sheet Plate Heat Exchanger Specification Sheet - Lean-Rich Solvent
Heat Exchanger             25744-200-MEA-1112-01204   000   Process Data Sheet
Heat Exchanger Specification Sheet - Amine Regeneration Unit            
25744-200-MEA-1112-01206   000   Process Data Sheet Air cooled Heat Exchanger -
Acid Gas Removal             25744-200-MFA-1112-01201   000   Filter
Specification Sheet for Lean Solvent Filter             25744-200-MFA-1112-01202
  000   Filter Specification Sheet - Feed Gas Filter Coalescer

 

A-88



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MFA-1112-01203   000   Filter Specification Sheet for Rich
Solvent Filter             25744-200-MFA-1112-01204   000   Filter Specification
Sheet for Lean Solvent After Filter             25744-200-MFA-1112-01205   000  
Filter Specification Sheet for Carbon Treater            
25744-200-MFA-1112-01206   000   Filter Specification Sheet for Amine Sump
Filter             25744-200-MKA-1112-K0001   000   Process Specification for
Acid Gas Removal Unit             25744-200-MTA-0012-01201   000   Tank
Specification Sheet for Amine Storage Tank             25744-200-MTA-1112-01202
  000   Tank Specification Sheet for Amine Surge Tank            
25744-200-MVA-1112-01201   000   Column Specification Sheet - Absorber          
  25744-200-MVA-1112-01202   000   Column Specification Sheet - Solvent
Regenerator             25744-200-MVA-1112-01203   000   De-Gassing Drum        
    25744-200-MVA-1112-01205   000   Vessel Specification Sheet - Solvent Flash
Drum             25744-200-MVA-1112-01206   000   Vessel Specification Sheet for
Solvent Regenerator Reflux Drum (Vertical)             25744-200-MVA-1112-01209
  00A   Vessel Specification Sheet for Amine Sump Drum

 

A-89



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.4.5   Heat/Energy and Material Balance (Refer to BASF confidential
FEED Deliverables Volume 1)                   25744-200-M4-DK-00011   000   AGRU
Heat and Material Balance Case 1 - Average Gas - Average Ambient Temperature
AGRU Streams             25744-200-M4-DK-00012   000   AGRU Heat and Material
Balance Case 2 - Average Gas - Low Ambient Temperature AGRU Streams            
25744-200-M4-DK-00013   000   AGRU Heat and Material Balance Case 3 - Average
Gas - High Ambient Temperature AGRU Streams             25744-200-M4-DK-00014  
000   AGRU Heat and Material Balance Case 4 - Average Gas - Ship Loading AGRU
Streams             25744-200-M4-DK-00015   000   AGRU Heat and Material Balance
Case 5 - Maximum Inerts - Low Ambient Temperature AGRU Streams            
25744-200-M4-DK-00032   000   ARGU Heat and Material Balance Case 6 - High
Aromatics - Average Ambient Temperature AGRU Streams     4.5   UNIT 13 -
DEHYDRATION & MERCURY REMOVAL                   4.5.1   Process Flow Diagrams  
                25744-200-M5-1113-00001   000   Process Flow Diagram Dehydration
and Mercury Removal         4.5.2   P&I Diagrams and Line Designation Tables    
              25744-200-M6-1113-00001   00C   P and ID - Dryer Inlet Filter
Coalscer

 

A-90



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1113-00002   00C   P and ID - Dehydrators            
25744-200-M6-1113-00003   00C   P and ID - Dehydrator            
25744-200-M6-1113-00004   00D   P and ID - Mercury Removal            
25744-200-M6-1113-00005   00C   P and ID - Regeneration Gas Distribution        
    25744-200-M6-1113-00008   00C   P and ID - Regeneration Gas K.O. Drum      
      25744-200-M6-1113-00009   00C   P and ID - Regeneration Gas Compressor    
        25744-200-M6D-1113-00001   00C   Line Designation Table 2 pgs          
  25744-200-M6D-1113-00002   00C   Line Designation Table 3 pgs            
25744-200-M6D-1113-00003   00C   Line Designation Table 2 pgs            
25744-200-M6D-1113-00004   00D   Line Designation Table            
25744-200-M6D-1113-00005   00C   Line Designation Table            
25744-200-M6D-1113-00008   00C   Line Designation Table            
25744-200-M6D-1113-00009   00C   Line Designation Table 2 pgs VOLUME 7          
              4.5.3   Equipment Data Sheets      

 

A-91



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MCD-13-C1301   00A   Regeneration Gas Compressor Data
Sheet             25744-200-MCD-13-L1301   00A   Special Purpose Oil Systems -
API 614 - 5th Edition (ISO 10438-2008) USC Units - Regeneration Gas compressor
Lube Oil System             25744-200-MED-13-E1301   00A   Heat Exchanger - Air
Cooled - Regeneration Gas Cooler             25744-200-MFD-13-F1301   00A  
Filters and Gas Separators for Dryer Inlet Filter Coalescer Mechanical Data
Sheet             25744-200-MFD-13-F1302   00A   Filters and Gas Separators for
Mercury Removal After Filter Mechanical Data Sheet            
25744-200-MFD-13-F1303   00A   Filters and Gas Separators for Molecular Sieve
After Filter             25744-200-MUD-13-AUX1   00A   Data Sheet Form for Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) Auxiliary Lube
Oil Pump Drivers Lube Oil Pumps             25744-200-MUD-13-AUX2   00A   Data
Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller
(NEMA) Lube Oil Cooler Motor Driver Lube Oil Cooler Fans            
25744-200-MUD-13-C1301   00A   Data Sheet for Medium Voltage Squirrel Cage
Induction Motors 250 HP and Larger Regeneration Gas Compressor Motor
Regeneration Gas Compress             25744-200-MUD-13-E1301   00A  
Regeneration Gas Cooler Motor Data Sheet Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) - Regeneration Gas Cooler Motor            
25744-200-MVD-13-V1301   00A   Mechanical Data Sheet for Heavy Wall Vessels
Dryer Feed KO Drum             25744-200-MVD-13-V1302   00A   Mechanical Data
Sheet for Heavy Wall Vessels Molecular Sieve Dehydrators            
25744-200-MVD-13-V1304   00A   Mechanical Data Sheet for Heavy Wall Vessels
Mercury Removal Beds

 

A-92



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MVD-13-V1305   00A   Mechanical Data Sheet Columns and
Vessels (Carbon Steel) - Non Proprietary for Regeneration Gas K.O. Drum        
    25744-200-MXD-13-C1301   00A   Special Purpose Coupling - API 671 4th
Edition - ISO 10441-2007-USC Units Regeneration Gas Compressor Coupling        
4.5.4   Process Data Sheets                   25744-200-MCA-1113-01301   000  
Centrifugal Compressor Specification Sheet - Regeneration Gas Compressor        
    25744-200-MEA-1113-01301   000   Process Data Sheet Air Cooled Heat
Exchanger - Dehydration and Mercury Removal             25744-200-MFA-1113-01301
  000   Filter Specification Sheet - Dryer Inlet Filter Coalescer            
25744-200-MFA-1113-01302   000   Filter Specification Sheet - Mercury Removal
After Filter             25744-200-MFA-1113-01303   000   Filter Specification
Sheet - Molecular Sieve After Filter             25744-200-MVA-1113-01301   000
  Vessel Specification Sheet for Dryer Feed KO Drum            
25744-200-MVA-1113-01302   000   Molecular Sieve Dehydrators            
25744-200-MVA-1113-01304   000   Mercury Removal Beds            
25744-200-MVA-1113-01305   000   Regeneration Gas KO Drum

 

A-93



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

    4.6   *** - PROPANE REFRIGERATION (CONFIDENTIAL) (Refer to confidential FEED
Deliverables Volume 2)                   4.6.1   Process Flow Diagrams
(Confidential) (Refer to confidential FEED Deliverables Volume 2)              
    25744-200-M5-1114-00001   000   CoP Level III Confidential - Process Flow
Diagram - Propane Refrigeration             25744-200-M5-1114-00002   000   CoP
Level III Confidential - Process Flow Diagram - Propane Refrigeration        
4.6.2   P&I Diagrams and Line Designation Tables (Confidential) (Refer to
confidential FEED Deliverables Volume 2)                  
25744-200-M6-1114-00001   00D   CoP Level III Confidential - P and ID - Propane
Refrigerant Accumulator             25744-200-M6-1114-00002   00E   CoP Level
III Confidential - P and ID - H.S. Propane Chillers            
25744-200-M6-1114-00003   00D   CoP Level III Confidential - P and ID I.S.
Propane Chillers             25744-200-M6-1114-00004   00D   CoP Level III
Confidential - P and ID L.S. Propane Chillers

 

A-94



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1114-00005   00C   CoP Level III Confidential - P and
ID L.S. - I.S. - H.S. Propane Suction Drums ***            
25744-200-M6-1114-00006   00C   CoP Level III Confidential - P and ID L.S. -
I.S. - H.S. Propane Suction Lines ***             25744-200-M6-1114-00007   00C
  CoP Level III Confidential - P and ID Propane Compressor ***            
25744-200-M6-1114-00008   00C   CoP Level III Confidential - P and ID L.S. -
I.S. - H.S. Propane Suction Drums ***             25744-200-M6-1114-00009   00C
  CoP Level III Confidential - P and ID L.S. - I.S. - H.S. Propane Suction Lines
***             25744-200-M6-1114-00010   00C   CoP Level III Confidential - P
and ID Propane Compressor ***             25744-200-M6-1114-00011   00C   CoP
Level III Confidential - P and ID - Propane Refrigerant Condensers ***          
  25744-200-M6-1114-00012   00C   CoP Level III Confidential - P and ID -
Propane Refrigerant Condensers ***             25744-200-M6-1114-00013   00C  
CoP Level III Confidential - P and ID - Propane De-Inventory Pump            
25744-200-M6-1114-00014   00D   CoP Level III Confidential - P and ID - H.S.
Propane HRC Reflux Chiller             25744-200-M6-1114-00016   00C   CoP Level
III Confidential - P and ID L.S. Propane HRC Reflux Chiller            
25744-200-M6-1114-00018   00C   CoP Level III Confidential - P and ID Propane
Subcoolers             25744-200-M6-1114-00021   00C   CoP Level III
Confidential - P and ID - Auxiliary System ***            
25744-200-M6-1114-00022   00C   CoP Level III Confidential - P and ID -
Auxiliary System ***

 

A-95



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1114-00023   00C   CoP Level III Confidential - P and
ID Aux.-Propane Turb. Comp. Oil Coolers             25744-200-M6-1114-00024  
00C   CoP Level III Confidential - P and ID Propane Gas Turbine Exhaust Stacks
***             25744-200-M6D-1114-00001   00D   CoP Level III Confidential -
Line Designation Table             25744-200-M6D-1114-00002   00E   CoP Level
III Confidential - Line Designation Table             25744-200-M6D-1114-00003  
00D   CoP Level III Confidential - Line Designation Table            
25744-200-M6D-1114-00004   00D   CoP Level III Confidential - Line Designation
Table             25744-200-M6D-1114-00005   00C   CoP Level III Confidential -
Line Designation Table 4 Pgs             25744-200-M6D-1114-00006   00C   CoP
Level III Confidential - Line Designation Table            
25744-200-M6D-1114-00007   00C   CoP Level III Confidential - Line Designation
Table 3 Pgs             25744-200-M6D-1114-00008   00C   CoP Level III
Confidential - Line Designation Table 4 Pgs             25744-200-M6D-1114-00009
  00C   CoP Level III Confidential - Line Designation Table            
25744-200-M6D-1114-00010   00C   CoP Level III Confidential - Line Designation
Table 3 Pgs             25744-200-M6D-1114-00011   00C   CoP Level III
Confidential - Line Designation Table             25744-200-M6D-1114-00012   00C
  CoP Level III Confidential - Line Designation Table            
25744-200-M6D-1114-00013   00C   CoP Level III Confidential - Line Designation
Table

 

A-96



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6D-1114-00014   00D   CoP Level III Confidential - Line
Designation Table             25744-200-M6D-1114-00016   00C   CoP Level III
Confidential - Line Designation Table             25744-200-M6D-1114-00018   00C
  CoP Level III Confidential - Line Designation Table 4 Pgs            
25744-200-M6D-1114-00021   00C   CoP Level III Confidential - Line Designation
Table             25744-200-M6D-1114-00022   00C   CoP Level III Confidential -
Line Designation Table             25744-200-M6D-1114-00023   00C   CoP Level
III Confidential - Line Designation Table             25744-200-M6D-1114-00024  
00C   CoP Level III Confidential - Line Designation Table         4.6.3  
Equipment Data Sheets (Confidential) (Refer to confidential FEED Deliverables
Volume 2)                   25744-200-MCD-14-C1411   00A   CoP Level III
Confidential - Compressor - LNG Refrigeration - Propane Compressors            
25744-200-MCD-14-L1411   00A   CoP Level III Confidential - Special Purpose Oil
Systems - API 614 5th Edition for API 614 Oil System Data Sheet for Propane
Refrigeration Compressors             25744-200-MED-14-E1401   00A   CoP Level
III Confidential - Heat Exchanger - LNG Refrigeration - Propane Refrigerant
Condenser             25744-200-MED-14-E1402   00A   CoP Level III Confidential
- Brazed Aluminum Heat Exchanger Core in Shell Type for H.S. Propane-Methane -
Ethylene Chiller

 

A-97



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MED-14-E1403   00A   CoP Level III Confidential - Brazed
Aluminum Heat Exchanger Core in Shell Type for I.S. Propane-Methane - Ethylene -
Feed Chiller             25744-200-MED-14-E1404   00A   CoP Level III
Confidential - Brazed Aluminum Heat Exchanger Core in Shell Type for L.S.
Propane-Ethylene - Ethylene Cond - Feed Chiller            
25744-200-MED-14-E1406   00A   CoP Level III Confidential - Shell and Tube Heat
Exchanger Data Sheet for H.S. Propane Feed Chiller            
25744-200-MED-14-E1407   00A   CoP Level III Confidential - Shell and Tube Heat
Exchanger Data Sheet for Propane Purger Condenser Section            
25744-200-MED-14-E1408   00A   CoP Level III Confidential - Shell and Tube Heat
Exchanger Data Sheet for Low Stage Propane HRC Reflux Chiller            
25744-200-MED-14-E1409   00A   CoP Level III Confidential - Shell and Tube Heat
Exchanger Data Sheet for High Stage Propane HRC Reflux Chiller            
25744-200-MED-14-E1411   00A   CoP Level III Confidential - Heat Exchanger - LNG
Refrigeration - Propane Subcooler             25744-200-MED-14-E1415   00A   CoP
Level III Confidential - Heat Exchanger - LNG Refrigeration - Propane
Turbine-Compressor Oil Cooler             25744-200-MPD-14-P1403   00B   CoP
Level III Confidential - Propane De-Inventory Pump            
25744-200-MUD-14-A1411   00A   CoP Level III Confidential - Special Purpose Gear
Units - API 613 5th Edition - USC Units for Special Purpose Gear Unit Propane
Refrigeration Compressors             25744-200-MUD-14-E1401   00A   CoP Level
III Confidential - Propane Refrigerant Condenser Motor Data Sheet Low Voltage
Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Propane Refrigerant
Condenser Motor

 

A-98



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MUD-14-E1411   00A   CoP Level III Confidential - Propane
Subcooler Motor Data Sheet Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) - Propane Subcooler Motor             25744-200-MUD-14-E1415  
00A   CoP Level III Confidential - Propane-Ethylene-Methane-Turbine Compressor
Oil cooler Motor Data Sheet Low Voltage Squirrel Cage Induction Motors 200 HP
and Smaller (NEMA) - Propane-Ethylene-Methane Turbine-Compressor Oil Cooler
Motors             25744-200-MUD-14-P1403   00B   CoP Level III Confidential -
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) - Ethylene De-Inventory Pump Motors            
25744-200-MUD-14-TC1411   00B   CoP Level III Confidential - Combustion Gas
Turbines - API 616 5th Edition - Combustion Gas Turbines - Propane Refrigeration
Compressors             25744-200-MUD-NPAUX1   00A   CoP Level III Confidential
- Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) for Mineral Lube Oil Pump Drivers Lube Oil Pumps            
25744-200-MUD-NPAUX2   00A   CoP Level III Confidential - Data Sheet Form for
Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) for Turning
Gear Motor Driver Turning Gear             25744-200-MUD-NPAUX3   00A   CoP
Level III Confidential - Data Sheet From for Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) for MLO Mist Elimination Fan Drivers Fan

 

A-99



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MUD-NPAUX4   00A   CoP Level III Confidential - Data Sheet
Form for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA)
for GT Enclosure Fan Drivers Fan             25744-200-MUD-NPAUX5   00A   CoP
Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) for Water Injection Pumps Drivers Pumps        
    25744-200-MUD-NPAUX6   00A   CoP Level III Confidential - Data Sheet Form
for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) for
Water Wash Pump Drivers Pumps             25744-200-MUD-NPAUX7   00A   CoP Level
III Confidential - Data Sheet Form for Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) Hydraulic Starting Pump Driver Hydraulic Pump  
          25744-200-MVD-14-V1404   00A   CoP Level III Confidential - Mechanical
Data Sheet for Columns-Vessels - Carbon Steel - Proprietary Propane Refrigerant
Accumulator             25744-200-MVD-14-V1405   00A   CoP Level III
Confidential - Mechanical Data Sheet for Columns-Vessels - Carbon Steel -
Proprietary Propane Purger Absorber Section             25744-200-MVD-14-V1411  
00A   CoP Level III Confidential - Mechanical Data Sheet for Columns-Vessels -
Carbon Steel - Proprietary Low Stage Propane Suction Drums            
25744-200-MVD-14-V1412   00A   CoP Level III Confidential - Mechanical Data
Sheet for Columns-Vessels - Carbon Steel - Proprietary Interstage Propane
Suction Drums             25744-200-MVD-14-V1413   00A   CoP Level III
Confidential - Mechanical Data Sheet for Columns-Vessels - Carbon Steel -
Proprietary High Stage Propane Suction Drums

 

A-100



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MXD-14-A1411   00A   CoP Level III Confidential - Special
Purpose Coupling - API 671 4th Edition - ISO 10441-2007 - USC Units for Special
Purpose Coupling (GT-GB) - Propane Refrigeration Compressors            
25744-200-MXD-14-B1411   00A   CoP Level III Confidential - Special Purpose
Coupling - API 671 4th Edition - ISO 10441-2007 - USC Units for Special Purpose
Coupling (GB-HP) - Propane Refrigeration Compressors            
25744-200-MXD-14-C1411   00A   CoP Level III Confidential - Special Purpose
Coupling - API 671 4th Edition - ISO 10441-2007 - USC Units for Special Purpose
Coupling (HP-LP) - Propane Refrigeration Compressors         4.6.4   Process
Data Sheets (Confidential) (Refer to confidential FEED Deliverables Volume 2)  
                25744-200-MCA-1114-01411   000   CoP Level III Confidential -
Centrifugal Compressor Specification Sheet - Propane Compressors            
25744-200-MEA-1114-01401   000   CoP Level III Confidential - Process Data Sheet
Air Cooled Heat Exchanger - Propane Refrigeration Condenser            
25744-200-MEA-1114-01402   000   CoP Level III Confidential - Brazed Aluminum
Heat Exchanger Specification Sheet Core in Shell Type - H.S. Propane-Methane -
Ethylene Chiller             25744-200-MEA-1114-01403   000   CoP Level III
Confidential - Brazed Aluminum Heat Exchanger Specification Sheet Core in Shell
Type - CoP I.S. Propane-Methane - Ethylene - Feed Chillers

 

A-101



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MEA-1114-01404   000   CoP Level III Confidential - Brazed
Aluminum Heat Exchanger Specification Sheet Core in Shell Type - L.S.
Propane-Ethylene Cond - Feed Chillers             25744-200-MEA-1114-01406   000
  CoP Level III Confidential - Process Data Sheet Heat Exchanger Specification
Sheet - H.S. Propane - Feed Chiller             25744-200-MEA-1114-01407   000  
CoP Level III Confidential - Process Data Sheet Heat Exchanger Specification
Sheet - Propane Purger Condenser Section             25744-200-MEA-1114-01408  
000   CoP Level III Confidential - Mechanical Shell and Tube Heat Exchanger Data
Sheet - Low Stage Propane HRC Reflux Chiller            
25744-200-MEA-1114-01409   000   CoP Level III Confidential - Mechanical Shell
and Tube Heat Exchanger Data Sheet - High Stage Propane HRC Reflux Chiller      
      25744-200-MEA-1114-01411   000   CoP Level III Confidential - Process Data
Sheet Air Cooled Heat Exchanger - Propane Subcooler            
25744-200-MEA-1114-01415   000   CoP Level III Confidential - Process Data Sheet
Air Cooled Heat Exchanger - Propane Turbine - Compressor Oil Cooler            
25744-200-MVA-1114-01404   000   CoP Level III Confidential - Vessel
Specification Sheet for Propane Refrigerant Accumulator            
25744-200-MVA-1114-01405   000   CoP Level III Confidential - Vessel
Specification Sheet for Propane Purger Absorber Section            
25744-200-MVA-1114-01411   000   CoP Level III Confidential - Vessel
Specification Sheet - Low Stage Propane Suction Drums - Vertical            
25744-200-MVA-1114-01412   000   CoP Level III Confidential - Vessel
Specification Sheet - Interstage Propane Suction Drums - Vertical

 

A-102



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MVA-1114-01413   000   CoP Level III Confidential - Vessel
Specification Sheet - High Stage Propane Suction Drums - Vertical     4.7   ***
- ETHYLENE REFRIGERATION (CONFIDENTIAL) (Refer to confidential FEED Deliverables
Volume 3)                   4.7.1   Process Flow Diagrams (Confidential) (Refer
to confidential FEED Deliverables Volume 3)                  
25744-200-M5-1115-00001   000   CoP Level III Confidential - Process Flow
Diagram - Ethylene Refrigeration             25744-200-M5-1115-00002   000   CoP
Level III Confidential - Process Flow Diagram - Ethylene Refrigeration        
4.7.2   P&I Diagrams and Line Designation Tables (Confidential) (Refer to
confidential FEED Deliverables Volume 3)                  
25744-200-M6-1115-00001   00C   CoP Level III Confidential - P and ID Ethylene
Surge Drum

 

A-103



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1115-00002   00C   CoP Level III Confidential - P and
ID Ethylene Economizer             25744-200-M6-1115-00003   00D   CoP Level III
Confidential - P and ID H.S. Ethylene Chiller            
25744-200-M6-1115-00004   00D   CoP Level III Confidential - P and ID L.S.
Ethylene Feed Condensers             25744-200-M6-1115-00005   00C   CoP Level
III Confidential - P and ID Ethylene Compressor ***            
25744-200-M6-1115-00006   00C   CoP Level III Confidential - P and ID Ethylene
Discharge Coolers ***             25744-200-M6-1115-00007   00C   CoP Level III
Confidential - P and ID Ethylene Compressor ***            
25744-200-M6-1115-00008   00C   CoP Level III Confidential - P and ID Ethylene
Discharge Coolers ***             25744-200-M6-1115-00009   00C   CoP Level III
Confidential - P and ID Ethylene De-Inventory System            
25744-200-M6-1115-00010   00C   CoP Level III Confidential - P and ID Heavies
Removal Column Reflux Condenser             25744-200-M6-1115-00011   00C   CoP
Level III Confidential - P and ID Heavies Removal Column Reflux Drum            
25744-200-M6-1115-00021   00C   CoP Level III Confidential - P and ID Ethylene
Cold Box Purge System             25744-200-M6-1115-00022   00C   CoP Level III
Confidential - P and ID - Auxiliary System for ***            
25744-200-M6-1115-00023   00C   CoP Level III Confidential - P and ID -
Auxiliary System for ***             25744-200-M6-1115-00024   00C   CoP Level
III Confidential - P and ID Aux. -Ethylene Turb Comp. Oil Coolers

 

A-104



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1115-00025   00A   CoP Level III Confidential - P and
ID Ethylene Economizer Details ***             25744-200-M6D-1115-00001   00C  
CoP Level III Confidential - Line Designation Table            
25744-200-M6D-1115-00002   00C   CoP Level III Confidential - Line Designation
Table             25744-200-M6D-1115-00003   00D   CoP Level III Confidential -
Line Designation Table             25744-200-M6D-1115-00004   00D   CoP Level
III Confidential - Line Designation Table             25744-200-M6D-1115-00005  
00C   CoP Level III Confidential - Line Designation Table 4 Pgs            
25744-200-M6D-1115-00006   00C   CoP Level III Confidential - Line Designation
Table 3 Pgs             25744-200-M6D-1115-00007   00C   CoP Level III
Confidential - Line Designation Table 4 Pgs             25744-200-M6D-1115-00008
  00C   CoP Level III Confidential - Line Designation Table 3 Pgs            
25744-200-M6D-1115-00009   00C   CoP Level III Confidential - Line Designation
Table 3 Pgs             25744-200-M6D-1115-00010   00C   CoP Level III
Confidential - Line Designation Table 2 Pgs             25744-200-M6D-1115-00011
  00C   CoP Level III Confidential - Line Designation Table 3 Pgs            
25744-200-M6D-1115-00021   00C   CoP Level III Confidential - Line Designation
Table             25744-200-M6D-1115-00022   00C   CoP Level III Confidential -
Line Designation Table             25744-200-M6D-1115-00023   00C   CoP Level
III Confidential - Line Designation Table

 

A-105



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6D-1115-00024   00C   CoP Level III Confidential - Line
Designation Table             25744-200-M6D-1115-00025   00A   CoP Level III
Confidential - Line Designation Table         4.7.3   Equipment Data Sheets
(Confidential) (Refer to confidential FEED Deliverables Volume 3)              
    25744-200-MCD-15-C1511   00A   CoP Level III Confidential - Compressor - LNG
Refrigeration - Ethylene Compressor             25744-200-MCD-15-L1511   00A  
CoP Level III Confidential - Special Purpose Oil Systems - API 614 5th Edition
for API 614 Oil System Data Sheet for Ethylene Refrigeration Compressors        
    25744-200-MED-15-E1503   00A   CoP Level III Confidential - Brazed Aluminum
Heat Exchanger Core in Shell Type for H.S. Ethylene Feed - HRC Reflux Chiller  
          25744-200-MED-15-E1504   00A   CoP Level III Confidential - Brazed
Aluminum Heat Exchanger Core in Shell Type for L.S. Ethylene Feed Condenser    
        25744-200-MED-15-E1505   00A   CoP Level III Confidential - Brazed
Aluminum Heat Exchanger for Ethylene Condenser            
25744-200-MED-15-E1506   00A   CoP Level III Confidential - Shell and Tube Heat
Exchanger Data Sheet for Ethylene Purger Condenser Section            
25744-200-MED-15-E1508   00A   CoP Level III Confidential - Brazed Aluminum Heat
Exchanger Core in Shell Type for Heavies Removal Column Reflux Condenser

 

A-106



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MED-15-E1511   00A   CoP Level III Confidential - Heat
Exchanger - LNG Refrigeration - Ethylene Compressor Intercooler            
25744-200-MED-15-E1512   00A   CoP Level III Confidential - Heat Exchanger - LNG
Refrigeration - Ethylene Compressor Discharge Cooler            
25744-200-MED-15-E1515   00A   CoP Level III Confidential - Heat Exchanger - LNG
Refrigeration - Ethylene Turbine-Compressor Oil Cooler            
25744-200-MPD-15-P1501   00B   CoP Level III Confidential - Ethylene
De-Inventory Pump             25744-200-MUD-15-A1511   00A   CoP Level III
Confidential - Special Purpose Gear Units - API 613 5th Edition - USC Units for
Special Purpose Gear Unit Ethylene Refrigeration Compressors            
25744-200-MUD-15-E1511   00A   CoP Level III Confidential - Ethylene Compressor
Intercooler Motor Data Sheet Low Voltage Squirrel Cage Induction Motors 200 HP
and Smaller (NEMA) - Ethylene Compressor Intercooler Motor            
25744-200-MUD-15-E1512   00A   CoP Level III Confidential - Ethylene Compressor
Discharge Cooler Motor Data Sheet Low Voltage Squirrel Cage Induction Motors 200
HP and Smaller (NEMA) - Ethylene Compressor Discharge Cooler Motor            
25744-200-MUD-15-P1501   00B   CoP Level III Confidential - Data Sheet Form for
Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Propane
De-Inventory Pump Motors             25744-200-MUD-15-TC1511   00B   CoP Level
III Confidential - Combustion Gas Turbines - API 616 5th Edition - Combustion
Gas Turbines - Ethylene Refrigeration Compressors            
25744-200-MUD-NPAUX1   00A   CoP Level III Confidential - Data Sheet Form for
Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) for Mineral
Lube Oil Pump Drivers Lube Oil Pumps

 

A-107



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MUD-NPAUX2   00A   CoP Level III Confidential - Data Sheet
Form for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA)
for Turning Gear Motor Driver Turning Gear             25744-200-MUD-NPAUX3  
00A   CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for MLO Mist Elimination Fan Drivers
Fan             25744-200-MUD-NPAUX4   00A   CoP Level III Confidential - Data
Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller
(NEMA) for GT Enclosure Fan Drivers Fan             25744-200-MUD-NPAUX5   00A  
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Water Injection Pumps Drivers
Pumps             25744-200-MUD-NPAUX6   00A   CoP Level III Confidential - Data
Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller
(NEMA) for Water Wash Pump Drivers Pumps             25744-200-MUD-NPAUX7   00A
  CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) Hydraulic Starting Pump Driver
Hydraulic Pump             25744-200-MVD-15-V1502   00A   Confidential Level III
- Ethylene Surge Drum Mechanical Data Sheet for Stainless Steel Vessels -
Proprietary Ethylene Surge Drum             25744-200-MVD-15-V1503   00A  
Confidential Level III - Ethylene Purger Absorber Section Mechanical Data Sheet
for Stainless Steel Vessels - Proprietary Ethylene Purger Absorber Section

 

A-108



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MVD-15-V1507   00A   Confidential Level III - Mechanical
Data Sheet Heavies Removal Column Reflux Drum for Stainless Steel Vessels -
Proprietary Heavies Removal Column Reflux Drum            
25744-200-MXD-15-A1511   00A   CoP Level III Confidential - Special Purpose
Coupling - API 671 4th Edition - ISO 10441-2007 - USC Units for Special Purpose
Coupling (GT-HP) - Ethylene Refrigeration Compressors            
25744-200-MXD-15-B1511   00A   CoP Level III Confidential - Special Purpose
Coupling - API 671 4th Edition - Iso 10441-2007 - USC Units for Special Purpose
Coupling (HB-GB) Ethylene Refrigeration Compressors            
25744-200-MXD-15-C1511   00A   CoP Level III Confidential - Special Purpose
Coupling - API 671 4th Edition - ISO 10441-2007 - USC Units for Special Purpose
Coupling (GB-LP) - Ethylene Refrigeration Compressors         4.7.4   Process
Data Sheets (Confidential) (Refer to confidential FEED Deliverables Volume 3)  
                25744-200-MCA-1115-01511   000   CoP Level III Confidential -
Ethylene Compressors             25744-200-MEA-1115-01505   000   CoP Level III
Confidential - Brazed Aluminum Heat Exchanger Specification Sheet Core In Shell
Type - Ethylene Economizer             25744-200-MEA-1115-01506   000   CoP
Level III Confidential - Process Data Sheet Heat Exchanger Specification Sheet
for Ethylene Refrigeration

 

A-109



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MEA-1115-01508   000   CoP Level III Confidential - Brazed
Aluminum Heat Exchanger Specification Sheet Core in Shell Type - Heavies Removal
Column Reflux Condenser             25744-200-MEA-1115-01511   000   CoP Level
III Confidential - Process Data Sheet Air Cooled Heat Exchanger - Ethylene
Compressor Intercoolers             25744-200-MEA-1115-01512   000   CoP Level
III Confidential - Process Data Sheet Air Cooled Heat Exchanger - Ethylene
Compressor Discharge Coolers             25744-200-MEA-1115-01515   000   CoP
Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger - Ethylene
Turbine - Compressor Oil Cooler             25744-200-MVA-1115-01502   000   CoP
Level III Confidential - Vessel Specification Sheet for Ethylene Surge Drum    
        25744-200-MVA-1115-01503   000   CoP Level III Confidential - Vessel
Specification Sheet for Ethylene Purger Absorber Section            
25744-200-MVA-1115-01507   000   CoP Level III Confidential - Vessel
Specification Sheet - Heavies Removal Column Reflux Drum     4.8   *** -
LIQUEFACTION & METHANE COMPRESSION (CONFIDENTIAL) (Refer to confidential FEED
Deliverables Volume 3 thru 4)          

 

A-110



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.8.1   Process Flow Diagrams (Confidential) (Refer to confidential FEED
Deliverables Volume 3)                   25744-200-M5-1116-00001   000   CoP
Level III Confidential - Process Flow Diagram - Liquefaction and Methane
Compressor         4.8.2   P&I Diagrams and Line Designation Tables
(Confidential) (Refer to confidential FEED Deliverables Volume 4)              
    25744-200-M6-1116-00001   00C   CoP Level III Confidential - P and ID
Methane Economizer             25744-200-M6-1116-00002   00C   CoP Level III
Confidential - P and ID Methane H. S. Flash Drum and I. S. Flash Drum          
  25744-200-M6-1116-00003   00C   CoP Level III Confidential - P and ID Methane
L. S. Flash Drum             25744-200-M6-1116-00004   00D   CoP Level III
Confidential - P and ID - LNG Transfer Pumps             25744-200-M6-1116-00006
  00C   CoP Level III Confidential - P and ID LP Methane Compressor ***        
    25744-200-M6-1116-00007   00C   CoP Level III Confidential - P and ID MP
Methane Compressor ***             25744-200-M6-1116-00008   00C   CoP Level III
Confidential - P and ID HP Methane Compressor ***

 

A-111



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1116-00010   00C   CoP Level III Confidential - P and
ID LP Methane Compressor ***             25744-200-M6-1116-00011   00C   CoP
Level III Confidential - P and ID MP Methane Compressor ***            
25744-200-M6-1116-00012   00C   CoP Level III Confidential - P and ID HP Methane
Compressor ***             25744-200-M6-1116-00021   00C   CoP Level III
Confidential - P and ID Methane Cold Box Purge System            
25744-200-M6-1116-00022   00C   CoP Level III Confidential - P and ID -
Auxiliary System for ***             25744-200-M6-1116-00023   00C   CoP Level
III Confidential - P and ID - Auxiliary System for ***            
25744-200-M6-1116-00024   00C   CoP Level III Confidential - P and ID Aux -
Methane Turb. Comp. Oil Coolers             25744-200-M6-1116-00025   00C   CoP
Level III Confidential - P and ID Methane Gas Turbine Exhaust Stacks ***        
    25744-200-M6-1116-00026   00A   CoP Level III Confidential - P and ID
Methane Economizer Details             25744-200-M6-1116-00027   00A   CoP Level
III Confidential - P and ID Interstage Methane Economizer Details            
25744-200-M6D-1116-00001   00C   CoP Level III Confidential - Line Designation
Table             25744-200-M6D-1116-00002   00C   CoP Level III Confidential -
Line Designation Table             25744-200-M6D-1116-00003   00C   CoP Level
III Confidential - Line Designation Table             25744-200-M6D-1116-00004  
00D   CoP Level III Confidential - Line Designation Table            
25744-200-M6D-1116-00006   00C   CoP Level III Confidential - Line Designation
Table 3 Pgs

 

A-112



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6D-1116-00007   00C   CoP Level III Confidential - Line
Designation Table 2 Pgs             25744-200-M6D-1116-00008   00C   CoP Level
III Confidential - Line Designation Table 4 Pgs            
25744-200-M6D-1116-00010   00C   CoP Level III Confidential - Line Designation
Table 3 Pgs             25744-200-M6D-1116-00011   00C   CoP Level III
Confidential - Line Designation Table 2 Pgs             25744-200-M6D-1116-00012
  00C   CoP Level III Confidential - Line Designation Table 3 Pgs            
25744-200-M6D-1116-00021   00C   CoP Level III Confidential - Line Designation
Table             25744-200-M6D-1116-00022   00C   CoP Level III Confidential -
Line Designation Table             25744-200-M6D-1116-00023   00C   CoP Level
III Confidential - Line Designation Table             25744-200-M6D-1116-00024  
00C   CoP Level III Confidential - Line Designation Table            
25744-200-M6D-1116-00025   00C   CoP Level III Confidential - Line Designation
Table             25744-200-M6D-1116-00026   00A   CoP Level III Confidential -
Line Designation Table             25744-200-M6D-1116-00027   00A   CoP Level
III Confidential - Line Designation Table         4.8.3   Equipment Data Sheets
(Confidential) (Refer to confidential FEED Deliverables Volume 4)      

 

A-113



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MCD-16-C1611   00A   CoP Level III Confidential -
Compressor - LNG Refrigeration - Methane Compressor            
25744-200-MCD-16-L1611   00A   CoP Level III Confidential - Special Purpose Oil
Systems - API 614 5th Edition for API 614 Oil System Data Sheet for Methane
Refrigeration Compressors             25744-200-MED-16-E1605   00A   CoP Level
III Confidential - Brazed Aluminum Heat Exchanger for Methane Economizer        
    25744-200-MED-16-E1606   00A   CoP Level III Confidential - Brazed Aluminum
Heat Exchanger for Interstage Methane Economizer            
25744-200-MED-16-E1611   00A   CoP Level III Confidential - Heat Exchanger - LNG
Refrigeration - L.S. Methane Discharge Coolers            
25744-200-MED-16-E1612   00A   CoP Level III Confidential - Heat Exchanger - LNG
Refrigeration - I.S. Methane Discharge Coolers            
25744-200-MED-16-E1613   00A   CoP Level III Confidential - Heat Exchanger - LNG
Refrigeration - H.S. Methane Discharge Coolers            
25744-200-MED-16-E1615   00A   CoP Level III Confidential - Heat Exchanger - LNG
Refrigeration - Methane Turbine-Compressor Oil Cooler            
25744-200-MED-16-V1602   00A   CoP Level III Confidential - Mechanical Data
Sheet - Vessels for H.S. Flash Drum             25744-200-MED-16-V1603   00A  
CoP Level III Confidential - Mechanical Data Sheet - Vessels for I.S. Flash Drum
            25744-200-MED-16-V1604   00A   CoP Level III Confidential -
Mechanical Data Sheet - Vessels for L.S. Flash Drum            
25744-200-MPD-16-P1601   00B   CoP Level III Confidential - LNG Transfer Pump  
          25744-200-MUD-16-E1611   00A   CoP Level III Confidential - L.S.
Methane Discharge Cooler Motor Data Sheet Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) - L.S. Methane Discharge Cooler Motor

 

A-114



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MUD-16-E1612   00A   CoP Level III Confidential - I.S.
Methane Discharge Cooler Motor Data Sheet Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) - I.S. Methane Discharge Cooler Motor          
  25744-200-MUD-16-E1613   00A   CoP Level III Confidential - H.S. Methane
Discharge Cooler Motor Data Sheet Low Voltage Squirrel Cage Induction Motors 200
HP and Smaller (NEMA) - H.S. Methane Discharge Cooler Motor            
25744-200-MUD-16-P1601   00B   CoP Level III Confidential - Data Sheet for
Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger for LNG Transfer
Pump Motor LNG Transfer Pump             25744-200-MUD-16-TC1611   00B   CoP
Level III Confidential - Combustion Gas Turbines - API 616 5th Edition -
Combustion Gas Turbines -Methane Refrigeration Compressors            
25744-200-MUD-NPAUX1   00A   CoP Level III Confidential - Data Sheet Form for
Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) for Mineral
Lube Oil Pump Drivers Lube Oil Pumps             25744-200-MUD-NPAUX2   00A  
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Turning Gear Motor Driver Turning
Gear             25744-200-MUD-NPAUX3   00A   CoP Level III Confidential - Data
Sheet From for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller
(NEMA) for MLO Mist Elimination Fan Drivers Fan

 

A-115



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MUD-NPAUX4   00A   CoP Level III Confidential - Data Sheet
Form for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA)
for GT Enclosure Fan Drivers Fan             25744-200-MUD-NPAUX5   00A   CoP
Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) for Water Injection Pumps Drivers Pumps        
    25744-200-MUD-NPAUX6   00A   CoP Level III Confidential - Data Sheet Form
for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) for
Water Wash Pump Drivers Pumps             25744-200-MUD-NPAUX7   00A   CoP Level
III Confidential - Data Sheet Form for Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) Hydraulic Starting Pump Driver Hydraulic Pump  
          25744-200-MXD-16-A1611   00A   CoP Level III Confidential - Special
Purpose Coupling - API 671 4th Edition - ISO 10441-2007 - USC Units for Special
Purpose Coupling (GT-LP) - Methane Refrigeration Compressors            
25744-200-MXD-16-B1611   00A   CoP Level III Confidential - Special Purpose
Coupling - API 671 4th Edition - ISO 10441-2007 - USC Units for Special Purpose
Coupling (LP-MP) - Methane Refrigeration Compressors            
25744-200-MXD-16-C1611   00A   CoP Level III Confidential - Special Purpose
Coupling - API 671 4th Edition - ISO 10441-2007 - USC Units for Special Purpose
Coupling (MP-HP) - Methane Refrigeration Compressors         4.8.4   Process
Data Sheets (Confidential) (Refer to confidential FEED Deliverables Volume 4)  
   

 

A-116



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MCA-1116-01611   000   CoP Level III Confidential -
Methane Compressors             25744-200-MEA-1116-01605   000   CoP Level III
Confidential - Brazed Aluminum Heat Exchanger Specification Sheet Core In Shell
Type - Methane Economizer             25744-200-MEA-1116-01606   000   CoP Level
III Confidential - Brazed Aluminum Heat Exchanger Specification Sheet Core In
Shell Type - Interstage Methane Economizer             25744-200-MEA-1116-01611
  000   CoP Level III Confidential - Process Data Sheet Air Cooled Heat
Exchanger - L.S. Methane Discharge Coolers             25744-200-MEA-1116-01612
  000   CoP Level III Confidential - Process Data Sheet Air Cooled Heat
Exchanger - I.S. Methane Discharge Coolers             25744-200-MEA-1116-01613
  000   CoP Level III Confidential - Process Data Sheet Air Cooled Heat
Exchanger - H.S. Methane Discharge Coolers             25744-200-MEA-1116-01615
  000   CoP Level III Confidential - Process Data Sheet Air Cooled Heat
Exchanger - Methane Turbine - Compressor Oil Cooler            
25744-200-MVA-1116-01602   000   CoP Level III Confidential - Vessel
Specification Sheet - H.S. Flash Drum             25744-200-MVA-1116-01603   000
  CoP Level III Confidential - Vessel Specification Sheet - I.S. Flash Drum    
        25744-200-MVA-1116-01604   000   CoP Level III Confidential - Vessel
Specification Sheet - L.S. Flash Drum     4.9   *** - HEAVIES REMOVAL & NGL
RECOVERY (CONFIDENTIAL) (Refer to confidential FEED Deliverables Volume 4)      
   

 

A-117



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.9.1   Process Flow Diagrams (Confidential) (Refer to confidential FEED
Deliverables Volume 4)                   25744-200-M5-1117-00001   000   CoP
Level III Confidential - Process Flow Diagram - Heavies Removal - NGL Recovery  
      4.9.2   P&I Diagrams and Line Designation Tables (Confidential)          
        25744-200-M6-1117-00001   00C   CoP Level III Confidential - P and ID
Heavies Removal Column and Reboiler             25744-200-M6-1117-00002   00C  
CoP Level III Confidential - P and ID Heavies Removal Column Reflux Pumps      
      25744-200-M6-1117-00003   00C   CoP Level III Confidential - P and ID
Debutanizer Feed Heater             25744-200-M6-1117-00004   00C   CoP Level
III Confidential - P and ID Debutanizer 11V-1702            
25744-200-M6-1117-00005   00C   CoP Level III Confidential - P and ID
Debutanizer Overhead Cooler and Reflux Drum             25744-200-M6-1117-00006
  00C   CoP Level III Confidential - P and ID LPG and Debutanizer Reflux Pumps

 

A-118



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1117-00007   00C   CoP Level III Confidential - P and
ID HRC Reflux Pump Minimum Flow             25744-200-M6D-1117-00001   00C   CoP
Level III Confidential - Line Designation Table 3 Pgs            
25744-200-M6D-1117-00002   00C   CoP Level III Confidential - Line Designation
Table 4 Pgs             25744-200-M6D-1117-00003   00C   CoP Level III
Confidential - Line Designation Table 2 Pgs             25744-200-M6D-1117-00004
  00C   CoP Level III Confidential - Line Designation Table 3 Pgs            
25744-200-M6D-1117-00005   00C   CoP Level III Confidential - Line Designation
Table 3 Pgs             25744-200-M6D-1117-00006   00C   CoP Level III
Confidential - Line Designation Table 3 Pgs             25744-200-M6D-1117-00007
  00C   CoP Level III Confidential - Line Designation Table 3 Pgs         4.9.3
  Equipment Data Sheets (Confidential) (Refer to confidential FEED Deliverables
Volume 4)                   25744-200-MED-17-E1701   00A   CoP Level III
Confidential - Heat Exchanger - Air Cooled - Debutanizer Reflux Condenser      
      25744-200-MED-17-E1702   00A   CoP Level III Confidential - Shell and Tube
Heat Exchanger Data Sheet for Debutanizer Reboiler            
25744-200-MED-17-E1704   00A   CoP Level III Confidential - Shell and Tube Heat
Exchanger Data Sheet for Debutanizer Feed Heater            
25744-200-MED-17-E1705   00A   CoP Level III Confidential - Shell and Tube Heat
Exchanger Data Sheet for Heavies Removal Column Reboiler

 

A-119



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MPD-17-P1701   00A   CoP Level III Confidential -
Debutanizer Reflux Pumps             25744-200-MPD-17-P1702   00A   CoP Level
III Confidential - Heavies Removal Column Reflux Pumps            
25744-200-MPD-17-P1703   00A   CoP Level III Confidential - HRC Heavies Reflux
Pumps             25744-200-MUD-17-E1701   00A   CoP Level III Confidential -
Debutanizer Reflux Condenser Motor Data Sheet Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) - Debutanizer Reflux Condenser Motor
            25744-200-MUD-17-P1701   00A   CoP Level III Confidential - Data
Sheet for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA)
for Debutanizer Reflux Pump Motors             25744-200-MUD-17-P1702   00A  
CoP Level III Confidential - Data Sheet for Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) for Heavies Removal Column Reflux Pump Motor
Heavies Removal Column Reflux Pump             25744-200-MUD-17-P1703   00A  
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) - HRC Heavies Reflux Pump Motors    
        25744-200-MVD-17-V1701   00A   CoP Level III Confidential - Mechanical
Data Sheet Heavies Removal Column for Stainless Steel Vessels - Proprietary
Heavies Removal Column             25744-200-MVD-17-V1702   00A   CoP Level III
Confidential - Mechanical Data Sheet Debutanizer for Stainless Steel Vessels -
Proprietary Debutanizer             25744-200-MVD-17-V1703   00A   CoP Level III
Confidential - Mechanical Data Sheet Debutanizer Reflux Drum for Stainless Steel
Vessels - Proprietary Debutanizer Reflux Drum

 

A-120



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MVD-17-V1705   00A   CoP Level III Confidential -
Mechanical Data Sheet HRC Heavies Reflux Drum for Stainless Steel Vessels -
Proprietary HRC Heavies Reflux Drum         4.9.4   Process Data Sheets
(Confidential) (Refer to confidential FEED Deliverables Volume 4)              
    25744-200-MEA-1117-01701   000   CoP Level III Confidential - Process Data
Sheet Air Cooled Heat Exchanger - Heavies Removal - NGL Recovery            
25744-200-MEA-1117-01702   000   CoP Level III Confidential - Process Data Sheet
Heat Exchanger Specification Sheet - Debutanizer Reboiler            
25744-200-MEA-1117-01704   000   CoP Level III Confidential - Process Data Sheet
Heat Exchanger Specification Sheet - Debutanizer Feed Heater            
25744-200-MEA-1117-01705   000   CoP Level III Confidential - Process Data Sheet
Heat Exchanger Specification Sheet - Heavies Removal Column Reboiler            
25744-200-MVA-1117-01701   000   CoP Level III Confidential - Column
Specification Sheet - Heavies Removal Column            
25744-200-MVA-1117-01702   000   CoP Level III Confidential - Column
Specification Sheet - Debutanizer             25744-200-MVA-1117-01703   000  
CoP Level III Confidential - Vessel Specification Sheet - Debutanizer Reflux
Drum             25744-200-MVA-1117-01705   000   CoP Level III Confidential -
Vessel Specification Sheet - HRC Heavies Reflux Drum - Mist Eliminator

 

A-121



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

    4.10   UNIT 18 - CONDENSATE STABILIZATION                   4.10.1   Process
Flow Diagrams                   25744-200-M5-1118-00001   000   Process Flow
Diagram - Condensate Stabilization         4.10.2   P&I Diagrams and Line
Designation Tables                   25744-200-M6-1118-00001   00C   P and ID -
Condensate Stabilizer             25744-200-M6-1118-00002   00C   P and ID -
Stabilizer Bottoms             25744-200-M6-1118-00003   00C   P and ID -
Stabilizer Condenser and Reflux Drum             25744-200-M6-1118-00004   00C  
P and ID - Stabilizer Reflux and Pentanes Charge Pumps            
25744-200-M6D-1118-00001   00C   Line Designation Table            
25744-200-M6D-1118-00002   00C   Line Designation Table            
25744-200-M6D-1118-00003   00C   Line Designation Table            
25744-200-M6D-1118-00004   00C   Line Designation Table         4.10.3  
Equipment Data Sheets                   25744-200-MED-18-E1810   00A   Heat
Exchanger - Air Cooled - Stabilizer Condenser

 

A-122



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MED-18-E1819   00A   Shell and Tube Heat Exchanger Data
Sheet for Stabilizer Reboiler             25744-200-MED-18-E1828   00A   Heat
Exchanger - Air Cooled - Condensate Cooler             25744-200-MPD-18-P1802  
00A   Stabilizer Reflux Pumps             25744-200-MPD-18-P1803   00A  
Pentanes Charge Pumps             25744-200-MUD-18-E1810   00A   Stabilizer
Condenser Motor Data Sheet Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) - Stabilizer Condenser Motor             25744-200-MUD-18-E1828  
00A   Stabilizer Condenser Motor Data Sheet Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) - Condensate Cooler Motor            
25744-200-MUD-18-P1802   00A   Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA)             25744-200-MUD-18-P1803  
00A   Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) - Pentanes Charge Pump Motors             25744-200-MVD-18-V1810
  00A   Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non
Proprietary for Condensate Stabilizer             25744-200-MVD-18-V1811   00A  
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
Stabilizer Reflux Drum             25744-200-MVD-18-V1812   00A   Mechanical
Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for Stabilizer
Feed Drum         4.10.4   Process Data Sheets                  
25744-200-MEA-1118-01810   000   Process Data Sheet Air Cooled Heat Exchanger -
Heavies Removal-NGL Recovery

 

A-123



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MEA-1118-01819   000   Process Data Sheet Heat Exchanger
Specification Sheet - Stabilizer Reboiler             25744-200-MEA-1118-01828  
000   Process Data Sheet Air Cooled Heat Exchanger - Heavies Removal-NGL
Recovery             25744-200-MVA-1118-01810   001   Column Specification Sheet
- Condensate Stabilizer             25744-200-MVA-1118-01811   000   Vessel
Specification Sheet Stabilizer Reflux Drum             25744-200-MVA-1118-01812
  000   Vessel Specification Sheet - Stabilizer Feed Drum     4.11   UNIT 19 -
FLARES                   4.11.1   Process Flow Diagrams                  
25744-200-M5-1119-00003   000   Utility Flow Diagram Thermal Oxidizer          
  25744-200-M5-1119-00004   000   Process Flow Diagram H2S Removal        
4.11.2   P&I Diagrams and Line Designation Tables                  
25744-200-M6-1119-00001   00C   P and ID - Wet Flare ISBL Collection - 1        
    25744-200-M6-1119-00002   00C   P and ID - Wet Flare ISBL Collection - 2    
        25744-200-M6-1119-00003   00D   P and ID - Dry Flare ISBL Collection - 1
            25744-200-M6-1119-00004   00C   P and ID - Dry Flare ISBL Collection
- 2

 

A-124



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1119-00005   00D   P and ID - Cold Blowdown ISBL
Collection             25744-200-M6-1119-00006   00C   P and ID - Thermal
Oxidizer K.O. Drum and Pump             25744-200-M6-1119-00007   00C   P and ID
- Thermal Oxidizer             25744-200-M6-1119-00008   00C   P and ID - H2S
Removal Skid - 1             25744-200-M6-1119-00009   00C   P and ID - H2S
Removal Skid - 2             25744-200-M6-1119-00010   00C   P and ID - H2S
Removal Skid - 3             25744-200-M6-1119-00011   00C   P and ID - Wet
Flare ISBL Collection - 3             25744-200-M6-1119-00012   00C   P and ID -
Wet Flare Collection - 4             25744-200-M6-1119-00013   00C   P and ID -
Dry Flare ISBL Collection - 3             25744-200-M6D-1119-00001   00C   Line
Designation Table             25744-200-M6D-1119-00002   00C   Line Designation
Table             25744-200-M6D-1119-00003   00D   Line Designation Table      
      25744-200-M6D-1119-00004   00C   Line Designation Table            
25744-200-M6D-1119-00005   00D   Line Designation Table            
25744-200-M6D-1119-00006   00C   Line Designation Table 2 pgs

 

A-125



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6D-1119-00007   00C   Line Designation Table            
25744-200-M6D-1119-00008   00C   Line Designation Table            
25744-200-M6D-1119-00009   00C   Line Designation Table            
25744-200-M6D-1119-00010   00C   Line Designation Table            
25744-200-M6D-1119-00011   00C   Line Designation Table            
25744-200-M6D-1119-00012   00C   Line Designation Table            
25744-200-M6D-1119-00013   00C   Line Designation Table         4.11.3  
Equipment Data Sheets                   25744-200-MPD-19-P1902   00A   Thermal
Oxidizer KO Drum Pumps Pump Data Sheet             25744-200-MUD-19-P1902   00A
  Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) Thermal Oxidizer KO Drum Pumps            
25744-200-MUD-19-ZEAUX1   00A   Data Sheet for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA)             25744-200-MUD-19-ZEAUX2  
00A   Data Sheet for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA)             25744-200-MUD-19-ZEAUX3   00A   Data Sheet for Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Motor for
Master Hoisting Winch             25744-200-MUD-19-ZEAUX4   00A   Data Sheet for
Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Motor for
Slave Hoisting Winch

 

A-126



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MUD-19-ZEAUX5   00A   Data Sheet for Low Voltage Squirrel
Cage Induction Motors 200 HP and Smaller (NEMA) - Motor for Overturning Canting
Winch             25744-200-MVD-19-PK1901A   00A   Mechanical Data Sheet
Sweetening Tower - Sweetening Tower             25744-200-MVD-19-PK1901B   00A  
Mechanical Data Sheet Waste Gas Separator - Waste Gas Separator            
25744-200-MVD-19-V1901   00A   Mechanical Data Sheet - Columns and Vessels
(Carbon Steel) - Non Proprietary - Wet Gas Flare KO Drum            
25744-200-MVD-19-V1902   00A   Mechanical Data Sheet - Columns - Vessels -
Stainless Steel - SS Clad - Dry Gas Flare K.O. Drum            
25744-200-MVD-19-V1904   00A   Mechanical Data Sheet for Columns-Vessels -
Stainless Steel-SS Clad Thermal Oxidizer K.O. Drum            
25744-200-MXD-19-PK1901   00A   H2S Removal Package Mechanical Data Sheet - H2S
Removal         4.11.4   Process Data Sheets                  
25744-200-MBA-1119-01901   000   Incinerator Specification Sheet - Thermal
Oxidizer             25744-200-MKA-1119-K0001   000   Process Specification for
H2S Removal System         4.12.4   Process Data Sheets       VOLUME 8          
          4.13   UNIT 21 - GASOLINE AND DIESEL STORAGE          

 

A-127



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.13.1   P&I Diagrams and Line Designation Tables           4.14   UNIT
22 - FUEL GAS SYSTEM                   4.14.1   Utility Flow Diagrams          
        25744-200-M5-1122-00001   000   Utility Flow Diagram - Fuel Gas System  
          25744-200-M5-1122-00002   000   Utility Flow Diagram - Fuel Gas System
        4.14.2   P&I Diagrams and Line Designation Tables                  
25744-200-M6-1122-00001   00C   P and ID - Fuel Gas Heater            
25744-200-M6-1122-00002   00C   P and ID - HP Fuel Gas KO Drum            
25744-200-M6-1122-00003   00C   P and ID - HP Fuel Gas Distribution            
25744-200-M6-1122-00004   00C   P and ID - LP Fuel Gas System            
25744-200-M6-1122-00005   00C   P and ID - Defrost Gas Distribution            
25744-200-M6-1122-00006   00C   P and ID - Start-Up Fuel Gas Electrical Heater  
          25744-200-M6D-1122-00001   00C   Line Designation Table            
25744-200-M6D-1122-00002   00C   Line Designation Table

 

A-128



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6D-1122-00003   00C   Line Designation Table            
25744-200-M6D-1122-00004   00C   Line Designation Table            
25744-200-M6D-1122-00005   00C   Line Designation Table            
25744-200-M6D-1122-00006   00C   Line Designation Table         4.14.3  
Equipment Data Sheets                   25744-200-MED-22-E2201   00A   Shell and
Tube Heat Exchanger Data Sheet for Fuel Gas Heater            
25744-200-MED-22-E2202   00A   Electric Heater Mechanical Data Sheet - Start-Up
Fuel Gas Electrical Heater             25744-200-MED-22-E2206   00A   Shell and
Tube Heat Exchanger Data Sheet for Pentane Heater            
25744-200-MFD-22-F2211   00A   Mechanical Data Sheet for Coalescers - Compressor
Turbine Fuel Gas Filter             25744-200-MVD-22-V2201   00A   Mechanical
Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for HP Fuel Gas
K.O. Drum             25744-200-MVD-22-V2202   00A   Mechanical Data Sheet
Columns and Vessels (Carbon Steel) - Non Proprietary for LP Fuel Gas K.O. Drum  
      4.14.4   Process Data Sheets                   25744-200-MEA-1122-02201  
000   Process Data Sheet Heat Exchanger Specification Sheet - Fuel Gas System  
          25744-200-MEA-1122-02202   000   Electric Heater Specification Sheet -
Start-Up Fuel Gas Electrical Heater             25744-200-MEA-1122-02206   000  
Process Data Sheet Heat Exchanger Specification Sheet

 

A-129



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MFA-1122-02211   000   Filter Specification Sheet -
Compressor Turbine Fuel Gas Filter             25744-200-MVA-1122-02201   000  
Vessel Specification Sheet - HP Fuel Gas KO Drum            
25744-200-MVA-1122-02202   000   Vessel Specification Sheet - LP Fuel Gas KO
Drum     4.15  

UNIT 23 -

CONDENSATE

STORAGE &

SENDOUT

                  4.15.1   Process Flow Diagrams               4.15.2   P&I
Diagrams and Line Designation Tables               4.15.3   Equipment Data
Sheets               4.15.4   Process Data Sheets           4.16  

UNIT 24 -

LNG

STORAGE

AND

BOG COMPRESSORS

                  4.16.1   Process Flow Diagrams                  
25744-400-M5-0024-00001   001   Process Flow Diagram - LNG Transfer and Storage
        4.16.2   P&I Diagrams and Line Designation Tables      

 

A-130



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-400-M6-2024-00016   00A   P and ID - LNG Storage Tank
20S-2401B Transfer Lines             25744-400-M6-2024-00017   00A   P and ID -
LNG Storage Tank 20S-2401B             25744-400-M6-2024-00018   00A   P and ID
- LNG Storage Tank 20S-2401B Intank Pumps - Sheet 1 of 2            
25744-400-M6-2024-00019   00A   P and ID - LNG Storage Tank 20S-2401B Intank
Pumps - Sheet 2 of 2             25744-400-M6-2024-00020   00A   P and ID - LNG
Storage Tank 20S-2401B - Safety Relief Devices and Purge Layout            
25744-400-M6-2024-00021   00A   P and ID - LNG Storage Tank 20S-2401B
Instrumentation             25744-400-M6-2024-00022   00A   P and ID - LNG
Storage Tank 20S-2401B Intank Pump - Cable Seal Blanket            
25744-400-M6-2024-00036   00A   P and ID - East Jetty LNG Transfer and Cooldown
Lines             25744-400-M6-2024-00037   00A   P and ID - East Jetty LNG
Transfer Arm 20K-2402A             25744-400-M6-2024-00038   00A   P and ID -
East Jetty LNG Transfer Arm (Hybrid) 20K-2402B            
25744-400-M6-2024-00039   00A   P and ID - East Jetty Vapor Arm 20K-2402C      
      25744-400-M6-2024-00040   00A   P and ID - East Jetty LNG Transfer Arm
20K-2402D             25744-400-M6D-2024-00036   00A   Line Designation Table  
          25744-400-M6D-2024-00037   00A   Line Designation Table            
25744-400-M6D-2024-00038   00A   Line Designation Table

 

A-131



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-400-M6D-2024-00039   00A   Line Designation Table            
25744-400-M6D-2024-00040   00A   Line Designation Table VOLUME 9                
        4.16.3   Equipment Data Sheets                  
25744-200-MTD-1T24-F0001   00J   Mechanical Data Sheet - LNG Storage Tanks      
      25744-200-MTD-1T24-F0002   00A   LNG Storage Tanks - Seismic Wave
Calculation             25744-200-MUD-24-P2401   00B   Data Sheet for Medium
Voltage Squirrel Cage Induction Motors 250 HP and Larger for LNG In Tank Pumps
Motor LNG In Tank Pumps             25744-200-MUD-24-P24L1   00B   Data Sheet
for Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger for LNG In
Tank Pumps Motor LNG In Tank Pumps             25744-200-MTA-0024-02401   000  
Tank Specification Sheet for LNG Storage Tanks            
25744-400-M5-0029-00002   00F   Utility Flow Diagram - Sewage Collection        
    25744-400-M6-0029-00005   00E   P and ID - Sanitary Lift Stations - Sheet 2
of 2             25744-200-M6-1129-00001   00C   P and ID - Compressor Area
Collection Tank             25744-400-M6D-0029-00005   00E   Line Designation
Table             25744-200-M6D-1129-00001   00C   Line Designation Table

 

A-132



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MTD-29-S2902   00A   Compressor Area Collection Tank
Mechanical Data Sheet Shop Fabricated Tanks - Compressor Area Collection Tank  
          25744-200-MWA-0029-02924   00C   East Jetty Marine Bldg Sanitary Lift
Station Datasheet     4.18  

UNIT 31 -

POWER

GENERATION

                  4.18.1   Utility Flow Diagrams               4.18.2   P&I
Diagrams and Line Designation Tables               4.18.3   Equipment Data
Sheets           4.19  

UNIT 33 -

FIREWATER

SYSTEM

                  4.19.1   Utility Flow Diagrams                  
25744-200-M5-0033-00001   000   Utility Flow Diagram Firewater System        
4.19.2   P&I Diagrams and Line Designation Tables                  
25744-400-M6-0033-00006   00E   P and ID - Firewater Distribution (OSBL) - 4    
        25744-400-M6-0033-00008   00E   P and ID - Fire Water Distribution
(OSBL) - Jetties             25744-400-M6D-0033-00006   00E   Line Designation
Table

 

A-133



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-400-M6D-0033-00008   00E   Line Designation Table        
4.19.3   Equipment Data Sheets               4.19.4   Process Data Sheets      
    4.20  

UNIT 34 - HOT

OIL

SYSTEM

                  4.20.1   Utility Flow Diagrams                  
25744-200-M5-1134-00001   000   Utility Flow Diagram Hot Oil System        
4.20.2   P&I Diagrams and Line Designation Tables                  
25744-200-M6-1134-00001   00C   P and ID - Hot Oil Surge Drum            
25744-200-M6-1134-00002   00C   P and ID - Hot Oil Pumps            
25744-200-M6-1134-00003   00C   P and ID - Waste Heat Recovery Unit 11WHR-3411  
          25744-200-M6-1134-00004   00C   P and ID - Waste Heat Recovery Unit
11WHR-3421             25744-200-M6-1134-00005   00C   P and ID - Hot Oil
Distribution             25744-200-M6-1134-00006   00C   P and ID - Hot Oil Sump
            25744-200-M6-1134-00007   00C   P and ID - Hot Oil WHRU on Thermal
Oxidizer

 

A-134



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1134-00008   00A   P and ID - Hot Oil PSV Discharge
Return Header             25744-200-M6D-1134-00001   00C   Line Designation
Table 2 pgs             25744-200-M6D-1134-00002   00C   Line Designation Table
3 pgs             25744-200-M6D-1134-00003   00C   Line Designation Table 2 pgs
            25744-200-M6D-1134-00004   00C   Line Designation Table 2 pgs      
      25744-200-M6D-1134-00005   00C   Line Designation Table 3 pgs            
25744-200-M6D-1134-00006   00C   Line Designation Table 3 pgs            
25744-200-M6D-1134-00007   00C   Line Designation Table 2 pgs            
25744-200-M6D-1134-00008   00A   Line Designation Table            
25744-400-M6D-1134-00016   00A   Line Designation Table            
25744-400-M6D-1134-00017   00A   Line Designation Table            
25744-400-M6D-1134-00018   00A   Line Designation Table            
25744-400-M6D-1134-00019   00A   Line Designation Table            
25744-400-M6D-1134-00020   00A   Line Designation Table            
25744-400-M6D-1134-00021   00A   Line Designation Table

 

A-135



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-400-M6D-1134-00022   00A   Line Designation Table        
4.20.3   Equipment Data Sheets                   25744-200-MBD-34-B3411   00B  
Waste Heat Recovery Unit for Hot Oil and Regen Gas Heating            
25744-200-MBD-34-B3412   00B   GT Exhaust Stack for Flue Gas            
25744-200-MED-34-E3401   00A   Heat Exchanger - Air Cooled - Hot Oil Trim Cooler
            25744-200-MPD-34-P3401   00A   Hot Oil Pumps Pump Data Sheet        
    25744-200-MPD-34-P3403   00A   Hot Oil Sump Pumps Pump Data Sheet          
  25744-200-MUD-34-E3401   00A   Hot Oil Trim Cooler Motor Data Sheet Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Hot Oil Trim
Cooler Motor             25744-200-MUD-34-P3401   00A   Data Sheet for Medium
Voltage Squirrel Cage Induction Motors 250 HP and Larger for Hot Oil Pump Motors
Hot Oil Pumps             25744-200-MUD-34-P3403   00A   Data Sheet Form for Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) Hot Oil Sump
Pump Motor             25744-200-MVD-34-V3401   00A   Mechanical Data Sheet
Columns and Vessels (Carbon Steel) - Non Proprietary for Hot Oil Surge Drum    
        25744-200-MVD-34-V3402   00A   Mechanical Data Sheet Columns and Vessels
(Carbon Steel) - Non Proprietary for Hot Oil Sump Drum         4.20.4   Process
Data Sheets      

 

A-136



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MBA-1134-03411   000   Waste Heat Recovery Unit
Specification Sheet - Waste Heat Recovery Unit            
25744-200-MEA-1134-03401   000   Process Data Sheet Air Cooled Heat Exchanger -
Hot Oil System             25744-200-MFA-1134-03401   000   Filter Specification
Sheet for Hot Oil Filter             25744-200-MFA-1134-03402   000   Filter
Specification Sheet for Hot Oil Sump Filter             25744-200-MVA-1134-03401
  000   Vessel Specification Sheet for Hot Oil Surge Drum            
25744-200-MVA-1134-03402   000   Vessel Specification Sheet for Hot Oil Sump
Drum VOLUME 10                     4.21   UNIT 35 - PLANT / INSTRUMENT AIR      
            4.21.1   Utility Flow Diagrams               4.21.2   P&I Diagrams
and Line Designation Tables                   25744-200-M6-1135-00001   00C   P
and ID - Instrument Air ISBL Distribution             25744-200-M6-1135-00002  
00C   P and ID - Plant Air ISBL Distribution - 1            
25744-200-M6-1135-00003   00C   P and ID - Plant Air ISBL Distribution - 2      
      25744-200-M6D-1135-00001   00C   Line Designation Table

 

A-137



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6D-1135-00002   00C   Line Designation Table            
25744-200-M6D-1135-00003   00C   Line Designation Table         4.21.3  
Equipment Data Sheets               4.21.4   Process Data Sheets           4.22
 

UNIT 36 -

WATER

STORAGE /

TREATMENT

                  4.22.1   Utility Flow Diagrams               4.22.2   P&I
Diagrams and Line Designation Tables                   25744-200-M6-1136-00001  
00C   P and ID - Potable Water ISBL Distribution            
25744-200-M6-1136-00002   00C   P and ID - Utility Water ISBL Distribution      
      25744-200-M6-1136-00003   00C   P and ID - Demineralized Water ISBL
Distribution             25744-200-M6D-1136-00001   00C   Line Designation Table
            25744-200-M6D-1136-00002   00C   Line Designation Table            
25744-200-M6D-1136-00003   00C   Line Designation Table         4.22.3  
Equipment Data Sheets      

 

A-138



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.22.4   Process Data Sheets           4.23  

UNIT 39 -

NITROGEN

                  4.23.1   Utility Flow Diagrams               4.23.2   P&I
Diagrams and Line Designation Tables                   25744-200-M6-1139-00001  
00C   P and ID - Nitrogen ISBL Distribution - 1            
25744-200-M6-1139-00002   00C   P and ID - Nitrogen ISBL Distribution - 2      
      25744-200-M6D-1139-00001   00C   Line Designation Table            
25744-200-M6D-1139-00002   00C   Line Designation Table         4.23.3  
Equipment Data Sheets               4.23.4   Process Data Sheets           4.24
 

UNIT 47 -

TURBINE

IAH

SYSTEM

                  4.24.1   Utility Flow Diagrams                  
25744-200-M5-1147-00001   001   Utility Flow Diagram - Turbine Air
Humidification System         4.24.2   P&I Diagrams and Line Designation Tables
     

 

A-139



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1147-00001   00B   P and ID - Turbine IAH Water Tank  
          25744-200-M6-1147-00002   00B   P and ID - Turbine IAH Water
Circulation Pumps             25744-200-M6-1147-00003   00B   P and ID - Propane
Compressor Gas Turbine IAH             25744-200-M6-1147-00004   00B   P and ID
- Ethylene Compressor Gas Turbine IAH             25744-200-M6-1147-00005   00B
  P and ID - Methane Compressor Gas Turbine IAH            
25744-200-M6D-1147-00001   00B   Line Designation Table            
25744-200-M6D-1147-00002   00B   Line Designation Table            
25744-200-M6D-1147-00003   00B   Line Designation Table            
25744-200-M6D-1147-00004   00B   Line Designation Table            
25744-200-M6D-1147-00005   00B   Line Designation Table         4.24.3  
Equipment Data Sheets                   25744-200-MPD-47-P4701   00A   Turbine
IAH Water Circulation Pumps Pump Data Sheet             25744-200-MTD-47-S4701  
00A   Turbine IAH Water Tank Mechanical Data Sheet Shop Fabricated Tanks -
Turbine IAH Water Tank             25744-200-MUD-47-P4701   00A   Data Sheet
Form for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA)
Turbine IAH Water Circulation Pumps

 

A-140



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        4.24.4   Process Data Sheets                   25744-200-MTA-1147-04701
  000   Tank Specification Sheet for Turbine IAH Water Tank            
25744-200-MXA-1147-04711   000   Packaged Unit Specification Sheet for Propane
Compressor Gas Turbine Inlet Air Humidifier             25744-200-MXA-1147-04731
  000   Packaged Unit Specification Sheet for Ethylene Compressor Gas Turbine
Inlet Air Humidifier             25744-200-MXA-1147-04751   000   Packaged Unit
Specification Sheet for Methane Compressor Gas Turbine Inlet Air Humidifier
VOLUME 11                     4.25   LOG OF HAZID AND HAZOP ACTION ITEMS (NON
CONFIDENTIAL)                       25744-200-U0R-0000-00001   00B   Hazard
Identification Analysis - Final Report             25744-200-U0R-0000-00002  
00A   Hazard And Operability Study (HAZOP) - Block 1 Final Report            
25744-200-U0R-0000-00004   00A   Hazard And Operability Study (HAZOP) - Block 3
Final Report             25744-200-M6-1147-00001   00B   P and ID - Turbine IAH
Water Tank             25744-200-M6-1147-00002   00B   P and ID - Turbine IAH
Water Circulation Pumps             25744-200-M6-1147-00003   00B   P and ID -
Propane Compressor Gas Turbine IAH

 

A-141



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-M6-1147-00004   00B   P and ID - Ethylene Compressor Gas
Turbine IAH             25744-200-M6-1147-00005   00B   P and ID - Methane
Compressor Gas Turbine IAH             25744-200-M6D-1147-00001   00B   Line
Designation Table             25744-200-M6D-1147-00002   00B   Line Designation
Table             25744-200-M6D-1147-00003   00B   Line Designation Table      
      25744-200-M6D-1147-00004   00B   Line Designation Table            
25744-200-M6D-1147-00005   00B   Line Designation Table         4.24.3  
Equipment Data Sheets                   25744-200-MPD-47-P4701   00A   Turbine
IAH Water Circulation Pumps Pump Data Sheet             25744-200-MTD-47-S4701  
00A   Turbine IAH Water Tank Mechanical Data Sheet Shop Fabricated Tanks -
Turbine IAH Water Tank             25744-200-MUD-47-P4701   00A   Data Sheet
Form for Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA)
Turbine IAH Water Circulation Pumps         4.24.4   Process Data Sheets        
          25744-200-MTA-1147-04701   000   Tank Specification Sheet for Turbine
IAH Water Tank             25744-200-MXA-1147-04711   000   Packaged Unit
Specification Sheet for Propane Compressor Gas Turbine Inlet Air Humidifier

 

A-142



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-MXA-1147-04731   000   Packaged Unit Specification Sheet
for Ethylene Compressor Gas Turbine Inlet Air Humidifier            
25744-200-MXA-1147-04751   000   Packaged Unit Specification Sheet for Methane
Compressor Gas Turbine Inlet Air Humidifier VOLUME 11                     4.25  

LOG OF

HAZID

AND

HAZOP

ACTION

ITEMS

(NON CONFIDENTIAL)

                      25744-200-U0R-0000-00001   00B   Hazard Identification
Analysis - Final Report             25744-200-U0R-0000-00002   00A   Hazard And
Operability Study (HAZOP) - Block 1 Final Report            
25744-200-U0R-0000-00004   00A   Hazard And Operability Study (HAZOP) - Block 3
Final Report     4.26  

LOG OF

HAZOP ACTION ITEMS (CONFIDENTIAL) (Refer to confidential FEED Deliverables
Volume 4)

                      25744-200-U0R-0000-00003   00A   CoP Level III
Confidential - Hazard And Operability Study (HAZOP) - Block 2 Final Report   5.0
  PLANT INFRASTRUCTURE            

 

A-143



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

    5.1   CIVIL STRUCTURAL                   5.1.1   Site Preparation and Rough
Grading Drawings                   25744-200-CG-000-00001   00D   Civil Site
Development - Overall Site Topographic Plan             25744-200-CG-000-00002  
00F   Civil Site Development - Overall Drainage Site Plan            
25744-200-CG-000-00005   00B   Civil Site Development - Survey Control Plan    
        25744-200-CG-000-00006   00B   Civil Site Development - Clearing -
Grubbing and Stripping Plan             25744-200-CG-000-00008   00B   Civil
Site Development - Rough Grade Cut and Fill Plan            
25744-200-CG-000-00009   00B   Civil Site Development - Demolition Plan        
    25744-200-CG-000-00012   00B   Civil Site Development - Rough Grade -
Train-3 Area Sections A and B             25744-200-CG-000-00016   00C   Civil
Site Development - Rough Grade - Shoreline and Outfall Sections I thru M        
    25744-200-CG-000-00017   00C   Civil Site Development - Rough Grade -
Shoreline and Outfall Sections N thru Q             25744-200-CG-000-00050   00C
  Civil Site Development - Rough Grade - Culvert Schedule            
25744-200-CG-000-00100   00B   Civil Site Development - Rough Grade - Key Plan  
          25744-200-CG-000-00101   00B   Civil Site Development - Rough Grade -
Plan Sheet No 1

 

A-144



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-CG-000-00102   00B   Civil Site Development - Rough Grade
- Plan Sheet No 2             25744-200-CG-000-00103   00B   Civil Site
Development - Rough Grade - Plan Sheet No 3             25744-200-CG-000-00104  
00B   Civil Site Development - Rough Grade - Plan Sheet No 4            
25744-200-CG-000-00105   00B   Civil Site Development - Rough Grade - Plan Sheet
No 5             25744-200-CG-000-00106   00B   Civil Site Development - Rough
Grade - Plan Sheet No 6             25744-200-CG-000-00107   00B   Civil Site
Development - Rough Grade - Plan Sheet No 7             25744-200-CG-000-00108  
00B   Civil Site Development - Rough Grade - Plan Sheet No 8            
25744-200-CG-000-00109   00B   Civil Site Development - Rough Grade - Plan Sheet
No 9             25744-200-CG-000-00110   00B   Civil Site Development - Rough
Grade - Plan Sheet No 10             25744-200-CG-000-00111   00B   Civil Site
Development - Rough Grade - Plan Sheet No 11             25744-200-CG-000-00112
  00B   Civil Site Development - Rough Grade - Plan Sheet No 12            
25744-200-CG-000-00113   00B   Civil Site Development - Rough Grade - Plan Sheet
No 13             25744-200-CG-000-00114   00B   Civil Site Development - Rough
Grade - Plan Sheet No 14             25744-200-CG-000-00115   00B   Civil Site
Development - Rough Grade - Plan Sheet No 15             25744-200-CG-000-00116
  00B   Civil Site Development - Rough Grade - Plan Sheet No 16

 

A-145



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-CG-000-00117   00B   Civil Site Development - Rough Grade
- Plan Sheet No 17             25744-200-CG-000-00118   00B   Civil Site
Development - Rough Grade - Plan Sheet No 18             25744-200-CG-000-00119
  00B   Civil Site Development - Rough Grade - Plan Sheet No 19            
25744-200-CG-000-00120   00B   Civil Site Development - Train 3 - Excavation
Plan             25744-200-CG-000-00601   00C   Civil Site Development -
Underground Storm Sewer - Plan and Profile Sheet No 1            
25744-200-CG-000-00602   00B   Civil Site Development - Underground Storm Sewer
- Plan and Profile Sheet No 2             25744-200-CG-000-00603   00B   Civil
Site Development - Underground Storm Sewer - Plan and Profile Sheet No 3        
5.1.2   Building Floor Plans                   25744-200-A1-000-00020   00B  
Architectural - East Jetty Marine Bldg (00A-4038) - Floor Plans            
25744-200-A2-000-00021   00B   Architectural - East Jetty Marine Bldg (00A-4038)
- Elevations             25744-200-A5-000-00022   00B   Architectural - East
Jetty Marine Bldg (00A-4038) - Schedules VOLUME 12                         5.1.3
  Standard Drawings                   25744-200-C0-000-00001   00D   Civil Site
Development - Standards - General Notes - Legend and Abbreviations

 

A-146



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-C0-000-00002   00D   Civil Site Development Standards -
Road Sections and Details             25744-200-C0-000-00003   00B   Civil Site
Development Standards Surfacing Sections and Details            
25744-200-C0-000-00004   00B   Civil Site Development Standards Fence Sections
and Details             25744-200-C0-000-00005   00B   Civil Site Development
Standards - Vapor Fence Sections and Details             25744-200-C0-000-00006
  00C   Civil Site Development Standards - Sediment Control Details            
25744-200-C0-000-00011   00D   Civil Site Development Standards - Drainage
Details             25744-200-C0-000-00031   00C   Civil Site Development
Standards - Signage and Guard Rails             25744-200-C0-000-00041   00B  
Civil Site Development Standards Pipe Culvert Installation Details            
25744-200-C0-000-00042   00B   Civil Site Development Standards Box Culvert
Installation Details             25744-200-DB-000-00001   00A   Structural
Standards - Concrete General Notes             25744-200-DB-000-00002   00B  
Structural Standards - Concrete Details - Sheet 1            
25744-200-DB-000-00003   00A   Structural Standards - Concrete Details - Sheet 2
            25744-200-DB-000-00004   00A   Structural Standards - Concrete
Details - Sheet 3             25744-200-DB-000-00005   00A   Structural
Standards - Typical Sectional Details             25744-200-DB-000-00006   00A  
Structural Standards - Post-Installed Anchor Details

 

A-147



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-DB-000-00007   00A   Structural Standards - Anchor Bolts  
          25744-200-DB-000-00008   00A   Structural Standards - Development and
Splice Lengths             25744-200-SS-000-00001   00A   Structural Steel
Standards General Notes and Abbreviations             25744-200-SS-000-00002  
00A   Structural Steel Standards Beam Connections            
25744-200-SS-000-00003   00A   Structural Steel Standards Vertical Bracing
Connections             25744-200-SS-000-00004   00A   Structural Steel
Standards Horizontal Bracing Connections             25744-200-SS-000-00005  
00A   Structural Steel Standards Column and Base Plate Details            
25744-200-SS-000-00006   00A   Structural Steel Standards Angle Handrail - Sheet
1 of 2             25744-200-SS-000-00007   00A   Structural Steel Standards
Angle Handrail - Sheet 2 of 2             25744-200-SS-000-00008   00A  
Structural Steel Standards Ladder Details             25744-200-SS-000-00009  
00A   Structural Steel Standards Ladder Safety Cage Details            
25744-200-SS-000-00010   00A   Structural Steel Standards Stair Details - Sheet
1 of 2             25744-200-SS-000-00011   00A   Structural Steel Standards
Stair Details - Sheet 2 of 2             25744-200-SS-000-00012   00A  
Structural Steel Standards Grating Details             25744-200-SS-000-00013  
00A   Structural Steel Standards Floor Plate Details

 

A-148



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-SS-000-00014   00A   Structural Steel Standards Safety
Cable Holes             25744-200-SS-000-00015   00A   Structural Steel
Standards Fireproofing Details         5.1.4   MET - Cathodic Protection System
                  25744-200-N3-0010-00001   000   External Cathodic Protection -
System - Details - Tank Bottom Plate - Typical            
25744-200-N3-0010-00002   000   External Cathodic Protection - System - Details
- Tank Bottom Plate - Typical             25744-200-N3-4701-00001   00B  
Internal Cathodic Protection System-Details Turbine IAH (Potable) Water Tank    
5.2   CONTROL SYSTEMS - DCS, PLC, SIS SYSTEMS                   5.2.1   Block
Diagrams                   25744-200-J1-00-00001   00D   Control Systems -
DCS-SIS Block Diagram             25744-200-J1-00-00002   00C   DCS-SIS System
Main Control Room (00A-4024) Block Diagram             25744-200-J1-00-00004  
00E   DCS-SIS System - Utilities and Loading-Unloading - Block Diagram          
  25744-200-J1-00-00005   00B   DCS-SIS System - Liquefaction Train 3 - Block
Diagram         5.2.2   Cause & Effect Diagrams (Non Confidential)      

 

A-149



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-J4-0010-00001   00C   Cause and Effect Diagram - ESD-6-1 -
Liquefaction Trains 1-2 and 3 FEED Gas Isolation            
25744-200-J4-0024-00001   00D   Cause and Effect Diagram - ESD-1
Loading-Unloading Shutdown             25744-200-J4-0024-00002   00B   Cause and
Effect Diagram - ESD-2 Loading-Unloading Arm PERC Release            
25744-200-J4-0024-00004   00A   Cause and Effect Diagram - Unit 24 - LNG
Storage-Import and Export             25744-200-J4-1110-00003   00A   Cause and
Effect Diagram - 11-ISIS-1             25744-200-J4-1110-00004   00A   Cause and
Effect Diagram - 11-ISIS-2             25744-200-J4-1111-00001   00A   Cause and
Effect Diagram - Unit 11 - Inlet Gas Receiving and Metering            
25744-200-J4-1112-00001   00A   Cause and Effect Diagram - Unit 12 - Acid Gas
Removal             25744-200-J4-1113-00001   00A   Cause and Effect Diagram -
Unit 13 - Dehydration and Mercury Removal             25744-200-J4-1118-00001  
00A   Cause and Effect Diagram - Unit 18 - Condensate Stabilization            
25744-200-J4-1119-00001   00A   Cause and Effect Diagram - Unit 19 - Flare-Vent
System             25744-200-J4-1122-00001   00A   Cause and Effect Diagram -
Unit 22 - Fuel Gas System             25744-200-J4-1134-00001   00A   Cause and
Effect Diagram - Unit 34 - Hot Oil System             25744-200-J4-1147-00001  
00A   Cause and Effect Diagram - Unit 47 - Turbine Inlet Air Humidifier

 

A-150



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

        5.2.2.1   Cause & Effect Diagrams (Confidential) (Refer to confidential
FEED Deliverables Volume 5)                   25744-200-J4-1110-00001   00E  
CoP Level III Confidential - Cause and Effect Diagram - ESD-4-1 - Liquefaction
Train 1 Emergency Shutdown             25744-200-J4-1110-00002   00A   CoP Level
III Confidential - Cause and Effect Diagram - SDP - Liquefaction Train 1 Process
Shutdown             25744-200-J4-1110-00005   00D   CoP Level III Confidential
- Cause and Effect Diagram - ESD-5-1 - Shutdown LNG Transfer from Train 1      
      25744-200-J4-1114-00001   00A   CoP Level III Confidential - Cause and
Effect Diagram - Unit 14 - Propane Refrigeration            
25744-200-J4-1115-00001   00A   CoP Level III Confidential - Cause and Effect
Diagram - Unit 15 - Ethylene Refrigeration             25744-200-J4-1116-00001  
00A   CoP Level III Confidential - Cause and Effect Diagram - Unit 16 -
Liquefaction-Methane Refrigeration             25744-200-J4-1117-00001   00A  
CoP Level III Confidential - Cause and Effect Diagram - Unit 17 - Heavies
Removal-NGL Recovery         5.2.3   Interlock List (Non Confidential)          
        25744-200-J3-JD-00001   00B   Interlock List - Blocks 1 3 and 4        
5.2.3.1   Interlock List (Confidential) (Refer to confidential FEED Deliverables
Volume 5)      

 

A-151



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-J3-JD-00002   00A   CoP Level III Confidential - Interlock
List Block 2         5.2.4   Drawings - Equipment Layout                  
25744-200-J2-04A01-00001   00B   Control Systems - East Jetty Marine Bldg
(00A-4038) - Equipment Layout         5.2.5   Instrument Data Sheets (Non
Confidential)                   25744-200-JVD-JV09-30001   00A   Instrument Data
Sheet Rising Stem On-Off Ball Valves         5.2.5.1   Instrument Data Sheets
(Confidential) (Refer to confidential FEED Deliverables Volume 5)              
    25744-200-JAD-JA30-10001   00B   CoP Level III Confidential - Instrument
Data Sheet Analyzer Probes             25744-200-JAD-JA32-10001   00A   CoP
Level III Confidential - Process Analyzers             25744-200-JVD-JV01-10001
  00A   CoP Level III Confidential - Instrument Data Sheet Control Valves,
General Service             25744-200-JVD-JV09-10001   00A   CoP Level III
Confidential - Instrument Data Sheet On-Off Ball Valves            
25744-200-JVD-JV09-20001   00A   CoP Level III Confidential - Instrument Data
Sheet On-Off and Control Butterfly Valves             25744-200-JVD-JV13-10001  
00B   CoP Level III Confidential - Instrument Data Sheet Control Valves Severe
Service

 

A-152



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

VOLUME 13                     5.3   ELECTRICAL SYSTEMS                   5.3.1  
Electrical One Line Diagrams                   25744-200-E1-02B01-00001   00C  
Electrical - One-Line Diagram - 13.8kV SWGR 00ES-02B01101            
25744-200-E1-02B01-00010   00C   Electrical - One-Line Diagram - 4.16kV
Switchgear 00ES-02B01201             25744-200-E1-02B01-00011   00B   Electrical
- One-Line Diagram - 4.16kV MCC 00ECM-02B01201A (Sht 1 of 2)            
25744-200-E1-02B01-00012   00B   Electrical - One-Line Diagram - 4.16kV MCC
00ECM-02B01201A (Sht 2 of 2)             25744-200-E1-02B01-00016   00B  
Electrical - One-Line Diagram - 4.16kV MCC 00ECM-02B01201B (Sht 1 of 2)        
    25744-200-E1-02B01-00017   00B   Electrical - One-Line Diagram - 4.16kV MCC
00ECM-02B01201B (Sht 2 of 2)             25744-200-E1-02B01-00020   00B  
Electrical - One-Line Diagram - 480V Switchgear 00EK-02B01301            
25744-200-E1-02C01-00001   00C   Electrical - One-Line Diagram - 13.8kV SWGR
00ES-02C01101             25744-200-E1-02C01-00010   00B   Electrical - One-Line
Diagram - 4.16kV Switchgear 00ES-02C01201             25744-200-E1-02C01-00011  
00B   Electrical - One-Line Diagram - 480V Switchgear 00ECM-02C01201A          
  25744-200-E1-02C01-00016   00B   Electrical - One-Line Diagram - 480V
Switchgear 00ECM-02C01201B             25744-200-E1-02C01-00020   00B  
Electrical - One-Line Diagram - 4.16kV Switchgear 00ES-02C01202

 

A-153



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-E1-02C01-00021   00B   Electrical - One-Line Diagram -
480V Switchgear 00ECM-02C01202A             25744-200-E1-02C01-00026   00B  
Electrical - One-Line Diagram - 480V Switchgear 00ECM-02C01202B            
25744-200-E1-02C01-00030   00B   Electrical - One-Line Diagram - 4.16kV
Switchgear 00ES-02C01203             25744-200-E1-02C01-00031   00B   Electrical
- One-Line Diagram - 480V Switchgear 00ECM-02C01203A            
25744-200-E1-02C01-00036   00B   Electrical - One-Line Diagram - 480V Switchgear
00ECM-02C01203B             25744-200-E1-02C01-00040   00B   Electrical -
One-Line Diagram - 480V Switchgear 00EK-02C01301            
25744-200-E1-02D01-00001   00B   Electrical - One-Line Diagram - 13.8 Switchgear
00ES-02D01101             25744-200-E1-02D01-00020   00B   Electrical - One-Line
Diagram - 480V Switchgear 00EK-02D01301             25744-200-E1-02D01-00030  
00C   Electrical - One-Line Diagram - 13.8kV SWGR 00ES-02D01102            
25744-200-E1-02D01-00040   00B   Electrical - One-Line Diagram - 4.16kV
Switchgear 00ES-02D01201             25744-200-E1-02D01-00041   00B   Electrical
- One-Line Diagram - 4.16kV Switchgear 00ECM-02D01201A            
25744-200-E1-02D01-00046   00B   Electrical - One-Line Diagram - 4.16kV
Switchgear 00ECM-02D01201B             25744-200-E1-02D01-00050   00C  
Electrical - One-Line Diagram - 4.16kV Switchgear 00ES-02D01202            
25744-200-E1-02D01-00051   00C   Electrical - One-Line Diagram - 4.16kV MCC
00ECM-02D01202A             25744-200-E1-02D01-00056   00C   Electrical -
One-Line Diagram - 4.16kV MCC 00ECM-02D01202B

 

A-154



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-E1-02D01-00060   00B   Electrical - One-Line Diagram -
4.16kV MCC 00ES-02D01203             25744-200-E1-02D01-00061   00B   Electrical
- One-Line Diagram - 4.16kV MCC 00ECM-02D01203A            
25744-200-E1-02D01-00066   00B   Electrical - One-Line Diagram - 4.16kV MCC
00ECM-02D01303B             25744-200-E1-02D01-00069   00B   Electrical -
One-Line Diagram - Standby Power System Notes            
25744-200-E1-02D01-00070   00B   Electrical - One-Line Diagram - 480V Switchgear
00EK-02D01303             25744-200-E1-04A01-00010   00B   Electrical - One-Line
Diagram - 480V Switchgear 00EK-04A01301             25744-200-E1-04A02-00010  
00B   Electrical - One-Line Diagram - 480V Switchgear 00EK-04A02301            
25744-200-E1-05A01-00010   00B   Electrical - One-Line Diagram - 480V Switchgear
00EK-05A01301             25744-200-E1-10-00001   00D   Electrical - One-Line
Diagram -Legends and Symbols             25744-200-E1-10-00002   00F  
Electrical - Overall One-Line Diagram - Main Substation and Switchyard          
  25744-200-E1-10-00003   00F   Electrical - Overall One-Line Diagram -
Utility-BOG Substation and Bldgs             25744-200-E1-10-00004   00F  
Electrical - Overall One-Line Diagram - LNG Loading Substation            
25744-200-E1-10-00005   00E   Electrical - Overall One-Line Diagram - Air
Compressor Substation             25744-200-E1-10-00006   00E   Electrical -
Overall One-Line Diagram - Train 1 ISBL             25744-200-E1-10-00007   00C
  Electrical - One-Line Diagram - Typical 13.8kV Feeders

 

A-155



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-E1-10-00008   00A   Electrical - One-Line Diagram -
Typical UPS System-60kVA and Smaller             25744-200-E1-10-00009   00A  
Electrical - One-Line Diagram - Typical UPS System-Larger than 60kVA            
25744-200-E1-31A02-00020   00B   Electrical - One-Line Diagram - 480V Switchgear
11EK-31A02301             25744-200-E1-31A02-00030   00B   Electrical - One-Line
Diagram - 480V Switchgear 11EK-31A02302             25744-200-E1-31A02-00040  
00B   Electrical - One-Line Diagram - 480V Switchgear 11EK-31A02303            
25744-200-E1-31N02-00010   00B   Electrical - One-Line Diagram - 4.16kV
Switchgear 11ES-31N02201             25744-200-E1-31N02-00011   00B   Electrical
- One-Line Diagram - 4.16kV MCC 11ECM-31N02201A            
25744-200-E1-31N02-00016   00B   Electrical - One-Line Diagram - 4.16kV MCC
11ECM-31N02201B             25744-200-E1-31N02-00020   00B   Electrical -
One-Line Diagram - 480V Switchgear 11EK-31N02301            
25744-200-E1-31N02-00030   00B   Electrical - One-Line Diagram - 480V Switchgear
11EK-31N02302             25744-200-E1-31N02-00040   00B   Electrical - One-Line
Diagram - 480V Switchgear 11EK-31N02303             25744-200-E1-32N02-00010  
00B   Electrical - One-Line Diagram - 4.16kV Switchgear 12ES-32N02201          
  25744-200-E1-32N02-00011   00B   Electrical - One-Line Diagram - 4.16kV MCC
12ECM-32N02201A             25744-200-E1-32N02-00016   00B   Electrical -
One-Line Diagram - 4.16kV MCC 12ECM-32N02201B            
25744-200-E1-33N02-00010   00B   Electrical - One-Line Diagram - 4.16kV
Switchgear 23ES-33N02201

 

A-156



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-E1-33N02-00011   00B   Electrical - One-Line Diagram -
4.16kV MCC 23ECM-33N02201A             25744-200-E1-33N02-00016   00B  
Electrical - One-Line Diagram - 4.16kV MCC 23ECM-33N02201B         5.3.2  
Conceptual Substation Layouts                   25744-200-E4-02C01-00003   00D  
Electrical - Equipment Arrangement - LNG Loading Substation 00A-4032        
5.3.3   Conceptual Main Cable Tray Routing Diagrams                  
25744-200-ER-000-00001   00A   Electrical - Conceptual Cable Tray Routing - ISBL
            25744-200-ER-000-00005   00A   Electrical - Conceptual 138kV Routing
- ISBL         5.3.4   Electrical Load List (Confidential) (Refer to
confidential FEED Deliverables Volume 5)                  
25744-200-E8-000-00001   00E   CoP Level III Confidential - Electrical Load List
        5.3.5   Area Classification Drawings                  
25744-200-E3-000-00001   00F   Electrical - Liquefaction Facilities - Area
Classification Plan - Sheets 1-4         5.3.6   Telecommunications Block
Diagrams      

 

A-157



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

            25744-200-EF-000-00002   00F   Electrical Loudspeaker and Strobe
Locations         5.3.7   Electrical Data Sheets                  
25744-200-EDD-ED00-00001   00A   Data Sheet for DC Equipment - Batteries-Battery
Chargers             25744-200-EKD-EKL0-00003   00A   Data Sheet for Packaged
and Prefabricated Powerhouses - Prefabricated Building     5.4   MARINE        
          5.4.1   Conceptual Marine Drawings                  
25744-200-V24-CM00-00041   003   East LNG Berth General Arrangement        
5.4.2   Ship-To-Shore Compatibility                   25744-200-G65-GER-00004  
00A   Terminal Information for SIGTTO Ship-To-Shore Compatibility   6.0   FUTURE
AAV’S                 6.1   Design Basis Facility Operation                    
  25744-100-30Y-G03-00001   000   Design Basis: Facility Operation

 

A-158



--------------------------------------------------------------------------------

Execution Version

 

Volume

/ Book

 

Section

 

Section

Title or

Sub-Sec

 

Sub Title

 

SubSub

Section

 

SubSub Title

 

Document Number

 

Rev

 

Description

    6.2   UNIT 56 - LNG VAPORIZATION AND SENDOUT                   6.2.1  
Process Flow Diagrams               6.2.2   P&I Diagrams               6.2.3  
Process Data Sheets      

 

A-159



--------------------------------------------------------------------------------

ATTACHMENT B

CONTRACTOR DELIVERABLES FOR STAGE 2

 

1.1 Document Formats

Contractor shall provide engineering, procurement, construction, technical data
books, turnover documents and operating and maintenance documentation for all
aspects of the Work. Documents (including Drawings) developed by Contractor,
Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers shall conform to the following:

 

  1. All documents required by this Agreement to be submitted by Contractor to
Owner shall be covered by a sequentially numbered transmittal accessible by
Owner via an ‘Electronic Data Room’.

 

  2. Contractor shall use industry standard 2D and/or 3D computer aided drawing
systems (CAD). All final 2D / 3D CAD Drawing files generated by the Contractor
must be compatible with one of either AutoCAD or MicroStation format (s). File
levels (layers) of drawing attributes shall be retained in the original level
structure and intelligence, wherever practical.

 

  3. Software used for word processing shall be Microsoft Word.

 

  4. Software used for spreadsheets shall be Microsoft Excel.

 

  5. Hand-written documentation shall be minimized and scanned to a pdf file.

 

  6. All documents shall be produced in a clear readable and reproducible
manner.

 

  7. Each page of a document shall clearly indicate, on the document, the
document number, revision or version number (or alpha designation) and a
sequential page number.

 

  8. All Adobe pdf documents produced by software listed in this Attachment B
shall be in searchable format.

 

  9. Software used for scheduling shall be compatible with Primavera Project
Planner, P6 Version 7.

 

  10. Specific tag numbers shall be uniformly formatted on all documents (e.g.,
S-106 on a P&ID shall be S-106 on all data sheets; not S106 nor S 106 or S_106).

 

1.2 Progress Reviews

Subject to Section 3.3C of the Agreement, during the development of the Drawings
and Specifications, Contractor shall provide Owner with reasonable opportunity,
consistent with engineering, procurement and construction industry standards, to
perform reviews of the design and engineering in progress, provided that such
reviews do not unreasonably interfere with performance of the Work. Such reviews
may be conducted at Contractor’s office located in Houston, Texas or the offices
of its Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers. The reviews may be of progress prints, computer images,
draft documents, working calculations, draft specifications or reports,
Drawings, Specifications or other design documents as agreed to by Contractor
and Owner. The Parties

 

B-1



--------------------------------------------------------------------------------

acknowledge that any Owner instructions to Contractor during such reviews will
have no effect unless Owner provides such instructions in writing to Contractor
or unless Contractor provides written notice of the instruction and Contractor’s
compliance to Owner and Owner fails to object.

 

1.3 Documents for Owner Approval for New Scope

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s approval, Contractor shall
submit copies of the following documents to Owner for formal review and comment.
Subject to Section 3.3C of the Agreement, approval will only be required for
deliverables relevant to new scope of work beyond the Work defined in Attachment
A, including the FEED Documents. Following initial approval by Owner of such
documents, Owner rights shall be according to Section 3.3C of the Agreement.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Piping and Instrument Diagrams (P&IDs)

 

  d. New HAZOP reports and disposition of HAZOP/SIL action items identified in
the FEED Documents

 

  e. Plot plans

 

  f. Fire and gas detector layouts

 

  g. Fire monitor water radius layouts

 

  h. Tie-In location drawing

 

  i. Electrical area classification drawings

 

  j. Building layouts

 

  k. Material selection diagrams

 

  l. Facility Performance Test reports

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
approval shall be provided by Contractor to Owner.

 

1.4 Documents for Owner Review

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s review, Contractor shall
submit copies of the following documents, Drawings and Specifications to Owner
for review and comment. These documents are not subject to Owner approval;
however, Contractor will consider all Owner comments consistent with Attachment
A, including the Basis of Design, Design Criteria/Basis, Feed Documents and
Drawings and Specifications updated during performance of the Work. In addition,
Owner may select other documents with the agreement of Contractor.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Piping and Instrument Diagrams (P&IDs)

 

B-2



--------------------------------------------------------------------------------

  d. New HAZOP reports and disposition of HAZOP/SIL action items identified in
the FEED Documents

 

  e. Plot plans

 

  f. Fire and gas detector layouts

 

  g. Fire monitor water radius layouts

 

  h. Tie-In location drawing

 

  i. Electrical area classification drawings

 

  j. Building layouts

 

  k. Material selection diagrams

 

  l. Facility Performance Test reports

 

  m. Piping Specifications

 

  n. Underground piping plans

 

  o. 3-D model Vue file

 

  p. Lists (formats and attributes of lists will be based on Contractor standard
formats and attributes)

 

  1) Table of Content List (quarterly update of documents submitted by
Contractor to Owner of for Approval or Review)

 

  2) Electrical Equipment List

 

  3) Equipment List

 

  4) Instrument List

 

  5) Line List

 

  6) Purchase Order List

 

  7) Specialty Items List

 

  8) Tie-In List

 

  9) Valve List

 

  q. Civil Pile Schedule

 

  r. Electrical one-line diagrams

 

  s. Minutes and reports of HAZOP reviews and management of change reviews

 

  t. Minutes and reports of safety integrity level (SIL) meetings

 

  u. Key plans

 

  v. Electrical area classification Drawings

 

  w. Equipment data sheets

 

  x. Equipment Specifications

 

  y. Instrument data sheets

 

  z. Pressure safety valve (PSV) data sheets

 

B-3



--------------------------------------------------------------------------------

  aa. Standard detail Drawings

 

  bb. Symbols and Legends P&ID

 

  cc. Corrosion control Specifications

 

  dd. Painting and coating Specifications and charts

 

  ee. Insulation system Specifications

 

  ff. Technical evaluation for all materials and Equipment

 

  gg. Acceptance test procedures for all Major Equipment and packages (by
vendors)

 

  m. Factory acceptance test reports

 

  hh. Recommended spare parts lists (2 year operating spares)

 

  ii. For cost reimbursable purchases, Subcontract or Sub-subcontract and a
complete commercial and technical evaluation

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
review and information shall be provided by Contractor to Owner.

 

1.5 Review Periods

Owner shall have up to ten (10) Business Days from its receipt of the documents
listed in Sections 1.3 and 1.4 above, to issue to Contractor written comments on
such documents, Drawings and Specifications. The Owner’s approval rights only
apply to documents listed in Section 1.3. If comments are not received for items
listed in Section 1.3 in ten (10) Business Days, the Contractor may proceed with
the development of the Drawings and Specifications with the design reflected in
the uncommented document. Owner will annotate the Drawings and Specifications as
appropriate and return to Contractor. In the event that Owner disapproves the
Drawings or Specifications, Owner shall provide Contractor with a written
statement of the reasons for such rejection within the time period required for
Owner’s response, and Contractor shall provide Owner with agreed to revised and
corrected Drawings and Specifications as soon as possible thereafter.

 

1.6 Record Drawings and Specifications

Contractor shall deliver to Owner the documents, Record Drawings and
Specifications listed in A through E below. All Record Drawings shall be
provided in their native formats, fully functioning. Scanned documents,
searchable “pdf” and other non-editable formats are acceptable only for
Subcontract (including Equipment Supplier) records where Contractor can not
obtain the native format, or where approved as an exception by Owner. Any .pdf
document shall be in searchable format.

Record Drawings and Specifications shall be handed over in hard copy printed
format, and in electronic format by digital video disks (DVDs), compact disks
(CDs) or USB flash drives (USBs). DVDs, CDs or USBs shall have a specific index
of DVD/CD/USB contents on each DVD/CD/USB in “Document Register” format that
includes the document number, title, revision and location of Hard copy in book.
Each DVD/CD/USB shall be organized in a logical structure by discipline. A
master Table of Contents shall be prepared to detail the contents of all
handover DVDs/CDs/USBs and books listed by DVD/CD/USB/book numbers and contents.
Record

 

B-4



--------------------------------------------------------------------------------

Drawings shall be inclusive of all documented (DCNs, FCDs or NCRs) design
changes and field changes made up to Substantial Completion with “Record
Drawing” in the revision block or with an as-built stamp.

Hand annotations on CAD prepared Record Drawings and Specifications are not
permitted.

 

  A. Drawings and Diagrams

 

  1) Piping and Instrument Diagrams (P&IDs)

 

  2) Plot Plans

 

  3) Civil

 

  (a) Civil Site Development

 

  (b) Civil Site Plans

 

  (c) Concrete Drawings

 

  4) Control System

 

  (a) Block Diagram

 

  (b) Cause & Effect Diagram

 

  (c) Instrument Index

 

  (d) Instrument Installation Details

 

  (e) Loop Drawings

 

  5) Electrical

 

  (a) Area Classification

 

  (b) One Line Diagram

 

  (c) Schematics

 

  6) Piping

 

  (a) Equipment Location Plan

 

  7) Fire Water Piping

 

  (a) Fire Water Piping Standard Drawings

 

  (b) Fire Monitor Water Radius Layout

 

  B. Project Specification for Process Design Basis

 

  C. All Underground piping and electrical plans with Survey Points

 

  D. Start up, operating and maintenance manuals

 

  E. Performance Test reports (required to be delivered with Substantial
Completion Certificate)

 

1.7 Turnover Documents

Contractor shall deliver to Owner the turnover documents including, but not
limited to, those documents and Drawings listed in (a) through (ff) below. All
turnover documents shall be provided in their native formats, fully functioning;
however, turnover documents may contain clearly legible hand annotations if
necessary, provided a scanned or “.pdf” file of the annotated document is also
provided along with the native file. Scanned documents, searchable “.pdf”, and
other non-editable formats are acceptable only for supplier, Subcontract or
Sub-subcontract

 

B-5



--------------------------------------------------------------------------------

records where Contractor cannot obtain the native format, or where approved as
an exception by Owner. All .pdf documents shall be in searchable format unless
the .pdf is submitted to reflect hand annotations.

Turnover documents shall be handed over in hard copy printed format, and in
electronic format by digital video disks (DVDs), compact disks (CDs) or USB
flash drives (USBs). DVDs, CDs or USBs shall have a specific index of DVD/CD/USB
contents on each DVD/CD/USB in “Document Register” format that includes the
document number, title and revision. Each DVD/CD/USB shall be organized in a
logical structure by discipline. A master Table of Contents index shall be
prepared to detail the contents of all handover DVDs/CDs/USBs or books listed by
DVD/CD/USB/book numbers and contents. Turnover Documents shall be the last
revision issued by Contractor, in addition to the Record Drawings and
Specifications listed in Section 1.6.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Architectural Building Drawings

 

  d. Architectural Details and Notes

 

  e. Architectural Elevations

 

  f. Architectural HVAC

 

  g. Architectural Electrical & Lighting

 

  h. Instrument Location Plans

 

  i. Electrical Cable Tray

 

  j. Electrical Grounding

 

  k. Electrical Lighting

 

  l. Telecommunications

 

  m. Mechanical Detail Drawings

 

  n. Piping Key Plan Index

 

  o. Piping Isometrics

 

  p. Piping Standard Drawings

 

  q. Structural Steel Layouts

 

  r. Structural Steel Details

 

B-6



--------------------------------------------------------------------------------

  s. Structural Steel Supports

 

  t. Structural Steel Standard Drawings

 

  u. Mechanical Start-up, Operating and Maintenance Manuals

 

  v. Vendor Data Books

 

  w. Aboveground Power Plans (Cabling)

 

  x. Piping Fabrication and Installation Specifications

 

  y. Piping Material Specifications

 

  z. Mechanical Equipment Data Sheets (vendor or Contractor as appropriate)

 

  aa. Material Selection Diagrams

 

  bb. Quality records and certification documentation

 

  cc. Tie-in Drawings

 

  dd. Electrical Equipment list

 

  ee. Mechanical Equipment list

 

  ff. Line Designation Table (Line lists)

 

1.8 Document Turnover Details

Record Drawings (Section 1.6 above) and Turnover Documents (Section 1.7 above)
shall conform to format and ‘As-Built’ designations as indicated on the Table
B-1 “Document Turnover Details” attached and incorporated into this
Attachment B.

 

B-7



--------------------------------------------------------------------------------

TABLE B-1

Corpus Christi Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.6 Record drawings and specifications 1.6(A1)    Piping and Instrumentation
Diagrams    Microstation    Y    Note 1 1.6(A2)    Plot Plans    Microstation   
Y    1.6(A3)    Civil: Site Development    Microstation    Y    Note 1 1.6(A3)
   Civil: Site plan    Microstation    Y    Note 1 1.6(A3)    Civil: Concrete
Drawings    Microstation    Y    Piles: As-Built only for out of tolerance
installation. Underground concrete: As-Built if major change to design drawings
1.6(A4)    Control System: Block Diagram    Microstation    Y    1.6(A4)   
Control System: Cause & Effect Diagram    MS Excel    Y    Utilize same format
as on Stage 1 1.6(A4)    Control System: Instrument Index    MS Excel    Y   
Utilize same format as on Stage 1 1.6(A4)    Control System: Instrument
Installation Details    Microstation    Y    1.6(A4)    Control System: Loop
Drawings    pdf    Y    Native not possible to provide 1.6(A5)    Electrical:
Hazardous Area Classification Drawings    Microstation    Y    1.6(A5)   
Electrical: One-Line Diagrams    Microstation    Y    1.6(A5)    Electrical:
Schematics    Microstation    Y   

 

B-8



--------------------------------------------------------------------------------

TABLE B-1

Corpus Christi Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.6(A6)    Piping: Equipment Location Plan    Microstation    Y    1.6(A7)   
Fire Water Piping: Standard Drawings    Microstation    Y    1.6(A7)    Fire
Water Monitor Radius Layout    Microstation    Y    1.6(B)    Project
Specifications for Process Design Basis    MS Word    Y    1.6(C)    All Piping
and Electrical Underground Plans with Survey Points    Microstation    Y   
1.6(D)    Start-up, operating and maintenance manuals    MS Word    Y    1.6(E)
   Performance Test reports    MS Word    Y    1.7 Turnover Documents 1.7(a)   
Process Flow Diagrams (PFDs) and Utility Flow Diagrams (UFDs)    Microstation   
N    PFDs and UFDs will be updated and revised as required to reflect the final
changes in EPC phase. Record PFD will have in Rev Block: “FINAL ISSUE MATCHING
P&ID AS-BUILT” 1.7(b)    Heat and Material Balances    Excel    N    Utilize
same format as on Stage 1 1.7(c)    Architectural: Building Drawings   
Bechtel: Microstation    N    * Bechtel: concept drawings, revised if
substantial change. Subcontract: Ask subcontractor for Native CAD (Basic
Structural) 1.7(d)    Architectural: Details and Notes    Bechtel: Microstation
   N    * Bechtel: concept drawings, revised if substantial change. Subcontract:
Ask subcontractor for Native CAD (Basic Structural)

 

B-9



--------------------------------------------------------------------------------

TABLE B-1

Corpus Christi Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.7(e)    Architectural: Elevations    Bechtel: Microstation    N    * Bechtel:
concept drawings, revised if substantial change. Subcontract: Ask subcontractor
for Native CAD (Basic Structural) 1.7(f)    Architectural: HVAC   
Bechtel: Microstation    N    Bechtel: concept drawings, revised if substantial
change. Subcontract: Ask subcontractor for Native CAD 1.7(g)    Architectural:
Electrical & Lighting    Bechtel: Microstation    N    Bechtel: Power
Distribution drawings are revised if substantial change. Subcontract: Ask
subcontractor for Native CAD 1.7(h)    Control System: Instrument Location Plans
   Microstation    N    1.7(i)    Electrical: Cable Tray    Microstation    N   
Only cable tray on main piperacks are as built 1.7(j)    Electrical: Grounding
   Microstation    N    Only U/G grounding is as built 1.7(k)    Electrical:
Lighting    Microstation    N    1.7 (l)    Telecommunications   
Bechtel: Microstation    N    Bechtel: concept drawings, revised if substantial
change. Subcontract: Ask subcontractor for Native CAD. One Line Diagrams are
as-built 1.7 (m)    Mechanical: Detail Drawings    PDF    N    As stated in Att
“B” section 1.6, Bechtel will ask vendors for searchable pdf 1.7 (n)    Piping:
Key Piping Index    MS Excel    N    Utilize same format as on Stage 1 1.7 (o)
   Piping: Isometrics    Microstation    N    1.7 (p)    Piping: Standard
Drawings    Microstation    N   

 

B-10



--------------------------------------------------------------------------------

TABLE B-1

Corpus Christi Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.7 (q)    Structural Steel: Layouts    Microstation    N    1.7 (r)   
Structural Steel: Details    Microstation    N    1.7 (s)    Structural Steel:
Supports    Microstation    N    1.7 (t)    Structural Steel: Standard drawings
   Microstation    N    1.7 (u)    Mechanical - Start-up, operating and
maintenance manuals    PDF    N    As stated in Att “B” section 1.6, Bechtel
will ask vendors for searchable pdf 1.7 (v)    Vendor Data books    PDF    N   
As stated in Att “B” section 1.6, Bechtel will ask vendors for searchable pdf
1.7 (w)    Aboveground Power Plans (Cabling)    Microstation    N    1.7 (x)   
Piping Fabrication and Installation Specifications    MS Word    N    1.7 (y)   
Piping Material Specifications    PDF    N    Pipeworks can extract to word. Not
searchable (images) 1.7 (z)    Mechanical Equipment Data Sheets (vendor or
Bechtel as appropriate)    MS Excel / PDF    N    PDF for vendor provided data
sheets 1.7(aa)    Material Selection Diagram    Microstation    N    1.7(bb)   
Quality records and Certification Documentation    Hard copies    N    1.7(cc)
   Tie-in Drawings    Microstation    N    1.7(dd)    Electrical Equipment list
   MS Excel    N   

 

B-11



--------------------------------------------------------------------------------

TABLE B-1

Corpus Christi Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.7(ee)    Mechanical Equipment List    PDF    N    1.7(ff)    Line Designation
Table (Line lists)    MS Excel    N   

Note 1: “As-Built” is defined as IFC drawings + DCN’s (Design Change Notices) +
FCD’s (Field Change Documents) + NCR’s (Non Conformance Reports)

 

B-12



--------------------------------------------------------------------------------

ATTACHMENT C

PAYMENT SCHEDULE FOR STAGE 2

 

C-1



--------------------------------------------------------------------------------

SCHEDULE C-1

AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE

 

C-2



--------------------------------------------------------------------------------

SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP.

 

Month

No.

 

Milestone No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

1

  ALS1.1   Deliver Letter of Credit to Owner - Stage 2   Contractor provides
report and or letter     *** %      *** %    $ ***   

1

  ALS1.2   Place Insurance for the CCL Project - Stage 2   Contractor provides
report and or letter     *** %      *** %    $ ***   

2

  ALS2.1   Issue inner wall LNG Tank design IFC - Tank B   Verified by Progress
Report or InfoWorks Report     *** %      *** %    $ ***   

2

  ALS2.2   Issue LNG Tank design method statement - Tank B   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

3

  ALS3.1   Issue Project Execution Plan - Stage 2   Contractor provides report
and or letter     *** %      *** %    $ ***   

4

  ALS4.1   Issue Level III Schedule - Stage 2   Contractor provides report and
or letter     *** %      *** %    $ ***   

5

  ALS5.1   Issue subcontract or letter of award (LOA) to Civil Site Prep
Subcontractor - Subproject 3   Provide executed subcontract cover letter sheet
of Letter of award (LOA) excluding cost information     *** %      *** %    $
***   

6

  ALS6.1   Mobilization of Civil Site Prep Subcontractor - Subproject 3   Daily
Force report from jobsite that identifies subcontractor presence     *** %     
*** %    $ ***   

8

  ALS8.1   Site Plan IFD - Subproject 3   Verified by Progress Report or
InfoWorks Report     *** %      *** %    $ ***   

10

  ALS10.1   Complete 30% model review - Subproject 3   Contractor will issue
Notice of Completion with conference notes     *** %      *** %    $ ***   

13

  ALS13.1   Complete 50% model review - ISBL - Subproject 3   Contractor will
issue Notice of Completion with conference notes     *** %      *** %    $ ***
  

15

  ALS15.1   Issue first one-line diagram drawing IFC - Subproject 3   Verified
by Progress Report or InfoWorks Report     *** %      *** %    $ ***   

17

  ALS17.1   Start work for Subproject 3 (site preparation, rough grade and
drainage)   Progress report or equivalent showing start of construction process
    *** %      *** %    $ ***   

 

C-3



--------------------------------------------------------------------------------

SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP

 

Month

No.

 

Milestone No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

18

  ALS18.1   50% Complete of Subproject 3 (site preparation, rough grade and
drainage)   Progress report or equivalent showing 50% complete of original
budgeted quantity earned     *** %      *** %    $ ***   

19

  ALS19.1   Issue first equipment location plan drawing IFC - Subproject 3  
Verified by Progress Report or InfoWorks Report     *** %      *** %    $ ***   

19

  ALS19.2   Issue LNG Tank Foundation drawings IFC - Tank B   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

20

  ALS20.1   Issue LNG Tank Inner Wall drawings IFC - Tank B   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

22

  ALS22.1   Begin work on LNG Tank B foundation   Progress report or equivalent
showing start of construction process     *** %      *** %    $ ***   

23

  ALS23.1   Issue first foundation drawing IFC - Subproject 3   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

23

  ALS23.2   Finish work on Subproject 3 (site preparation, rough grade and
drainage)   Progress report or equivalent showing 90% complete of original
budgeted quantity earned     *** %      *** %    $ ***   

24

  ALS24.1   Issue Block 1 P&IDs & LDTs IFC ISBL - Subproject 3   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

25

  ALS25.1   Issue 10% of foundation drawings IFC - Subproject 3   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

26

  ALS26.1   Issue Block 2 P&IDs & LDTs IFC ISBL - Subproject 3   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

27

  ALS27.1   Issue first structural steel drawing IFC - Subproject 3   Verified
by Progress Report or InfoWorks Report     *** %      *** %    $ ***   

28

  ALS28.1   Issue subcontract or letter of award (LOA) to Telecommunications
Subcontractor - Subproject 3   Provide executed subcontract cover letter sheet
of Letter of award (LOA) excluding cost information     *** %      *** %    $
***   

 

C-4



--------------------------------------------------------------------------------

SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP

 

Month

No.

 

Milestone No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

29

  ALS29.1   Issue first electrical standard detail drawing IFC - Subproject 3  
Verified by Progress Report or InfoWorks Report     *** %      *** %    $ ***   

29

  ALS29.2   Issue first cable tray / conduit drawing IFC - Subproject 3  
Verified by Progress Report or InfoWorks Report     *** %      *** %    $ ***   

30

  ALS30.1   Issue subcontract or letter of award (LOA) to Field Erected Tanks
Subcontractor   Provide executed subcontract cover letter sheet of Letter of
award (LOA) excluding cost information     *** %      *** %    $ ***   

30

  ALS30.2   Issue Block 3 P&IDs & LDTs IFC ISBL - Subproject 3   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

30

  ALS30.3   Mobilization of Telecommunications Subcontractor - Subproject 3  
Daily Force report from jobsite that identifies subcontractor presence     ***
%      *** %    $ ***   

31

  ALS31.1   Place first structural concrete for Subproject 3   Progress report
or equivalent showing start of construction process     *** %      *** %    $
***   

32

  ALS32.1   Mobilization of Field Erected Tanks Subcontractor   Daily Force
report from jobsite that identifies subcontractor presence     *** %      *** % 
  $ ***   

32

  ALS32.2   Issue first A/G ISO drawing IFC - Subproject 3   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

33

  ALS33.1   Start work on Subproject 3 Field Erected Tank Installation  
Verified by Progress Report or InfoWorks Report     *** %      *** %    $ ***   

33

  ALS33.2   Achieve 10% structural concrete for Subproject 3   Progress report
or equivalent showing start of construction process     *** %      *** %    $
***   

34

  ALS34.1   Issue 90% structural steel drawing IFC - Subproject 3   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

34

  ALS34.2   Issue 90% foundation drawing IFC - Subproject 3   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

 

C-5



--------------------------------------------------------------------------------

SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP

 

Month

No.

 

Milestone No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

35

  ALS35.1   Issue first Instrument Index IFC - Subproject 3   Verified by
Progress Report or InfoWorks Report     *** %      *** %    $ ***   

35

  ALS35.2   Issue subcontract or letter of award (LOA) to Fire & Gas
Subcontractor - Subproject 3   Provide executed subcontract cover letter sheet
of Letter of award (LOA) excluding cost information     *** %      *** %    $
***   

36

  ALS36.1   Issue first Instrument Location Plan drawing IFC - Subproject 3  
Verified by Progress Report or InfoWorks Report     *** %      *** %    $ ***   

36

  ALS36.2   Issue subcontract or letter of award (LOA) to Insulation
Subcontractor - Subproject 3   Provide executed subcontract cover letter sheet
of Letter of award (LOA) excluding cost information     *** %      *** %    $
***   

36

  ALS36.3   Issue first Loop Diagrams IFC - Subproject 3   Verified by Progress
Report or InfoWorks Report     *** %      *** %    $ ***   

36

  ALS36.4   Mobilization of Fire & Gas Subcontractor - Subproject 3   Daily
Force report from jobsite that identifies subcontractor presence     *** %     
*** %    $ ***   

37

  ALS37.1   Start installation of Structural Steel for Subproject 3   Progress
report or equivalent showing start of construction process     *** %      *** % 
  $ ***   

37

  ALS37.2   Roof raise of LNG Tank B   Progress report or equivalent showing
start of construction process     *** %      *** %    $ ***   

37

  ALS37.3   Issue last A/G ISO drawing IFC - Subproject 3   Verified by Progress
Report or InfoWorks Report     *** %      *** %    $ ***   

38

  ALS38.1   Issue last cable tray / conduit drawing IFC - Subproject 3  
Verified by Progress Report 90% or InfoWorks Report     *** %      *** %    $
***   

38

  ALS38.2   10% complete of installation of Structural Steel for Subproject 3  
Progress report or equivalent showing 10% complete of construction process    
*** %      *** %    $ ***   

38

  ALS38.3   Issue last electrical grounding drawing IFC - Subproject 3  
Verified by Progress Report 90% or InfoWorks Report     *** %      *** %    $
***   

 

C-6



--------------------------------------------------------------------------------

SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP

 

Month

No.

 

Milestone No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

39

  ALS39.1   Start hydrotesting of U/G pipe for Subproject 3   Progress report or
equivalent showing start of construction process     *** %      *** %    $ ***
  

39

  ALS39.2   Issue last Instrument Location Plan drawing IFC - Subproject 3  
Verified by Progress Report 90% or InfoWorks Report     *** %      *** %    $
***   

40

  ALS40.1   Start installation of A/G pipe for Subproject 3   Progress report or
equivalent showing start of construction process     *** %      *** %    $ ***
  

41

  ALS41.1   Begin work on LNG Tank B inner wall   Progress report or equivalent
showing start of construction process     *** %      *** %    $ ***   

42

  ALS42.1   Field Erected Tanks Subcontractor finishes work for Subproject 3  
Progress report or equivalent showing 90% complete of construction process    
*** %      *** %    $ ***   

43

  ALS43.1   Telecommunications Subcontractor starts work for Subproject 3  
Progress report or equivalent showing start of construction process     *** %   
  *** %    $ ***   

43

  ALS43.2   Start installation of Field Mounted Instruments for Subproject 3  
Progress report or equivalent showing start of construction process     *** %   
  *** %    $ ***   

44

  ALS44.1   Mobilization of Insulation Subcontractor - Subproject 3   Daily
Force report from jobsite that identifies subcontractor presence     *** %     
*** %    $ ***   

44

  ALS44.2   Fire & Gas Subcontractor finishes work for Subproject 3   Progress
report or equivalent showing 90% complete of construction process     *** %     
*** %    $ ***   

45

  ALS45.1   Insulation Subcontractor starts work for Subproject 3   Progress
report or equivalent showing start of construction process     *** %      *** % 
  $ ***   

46

  ALS46.1   30% complete of installation of A/G pipe for Subproject 3   Progress
report or equivalent showing 30% complete of construction process     *** %     
*** %    $ ***   

 

C-7



--------------------------------------------------------------------------------

SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP

 

Month

No.

 

Milestone No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

47

  ALS47.1   50% complete of installation of Structural Steel for Subproject 3  
Progress report or equivalent showing 50% complete of construction process    
*** %      *** %    $ ***   

47

  ALS47.2   Start Hydro Testing A/G Pipe for Subproject 3   Progress report or
equivalent showing start of construction process     *** %      *** %    $ ***
  

48

  ALS48.1   Start installation of Electrical Cable for Subproject 3   Progress
report or equivalent showing start of construction process     *** %      *** % 
  $ ***   

49

  ALS49.1   50% Complete setting Major Equipment for Subproject 3   Progress
report or equivalent showing 50% complete of construction process     *** %     
*** %    $ ***   

49

  ALS49.2   40% complete of installation of A/G pipe for Subproject 3   Progress
report or equivalent showing 40% complete of construction process     *** %     
*** %    $ ***   

50

  ALS50.1   Start setting CO2 Absorber for Subproject 3   Progress report or
equivalent showing start of construction process     *** %      *** %    $ ***
  

51

  ALS51.1   Complete structural concrete for Subproject 3   Progress report or
equivalent showing 90% complete of construction process     *** %      *** %   
$ ***   

52

  ALS52.1   Start Precommissioning of Subproject 3   Progress report or
equivalent showing start of process     *** %      *** %    $ ***   

53

  ALS53.1   Cool down of LNG Tank B   Progress report or equivalent showing
start of process     *** %      *** %    $ ***   

54

  ALS54.1   50% complete of installation of Electrical Cable for Subproject 3  
Progress report or equivalent showing 50% complete of construction process    
*** %      *** %    $ ***   

55

  ALS55.1   Insulation Subcontractor 50% complete Subproject 3   Progress report
or equivalent showing 50% complete of construction process     *** %      *** % 
  $ ***   

 

C-8



--------------------------------------------------------------------------------

SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP

 

Month

No.

 

Milestone No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

55

  ALS55.2   Insulation Subcontractor 50% complete A/G pipe for Subproject 3  
Progress report or equivalent showing 50% complete of construction process    
*** %      *** %    $ ***   

55

  ALS55.3   Insulation Subcontractor 50% complete field mounted instruments
Subproject 3   Progress report or equivalent showing 50% complete of
construction process     *** %      *** %    $ ***   

56

  ALS56.1   Complete grounding grid installation for Subproject 3   Progress
report or equivalent showing 90% complete of construction process     *** %     
*** %    $ ***   

57

  ALS57.1   Start Loop Checks for Subproject 3   Progress report or equivalent
showing start of construction process     *** %      *** %    $ ***   

58

  ALS58.1   Complete installation of Structural Steel for Subproject 3  
Progress report or equivalent showing 90% complete of construction process    
*** %      *** %    $ ***   

59

  ALS59.1   Start commissioning electrical systems for Subproject 3   Progress
report or equivalent showing start of process     *** %      *** %    $ ***   

60

  ALS60.1   Complete installation of A/G pipe for Subproject 3   Progress report
or equivalent showing 90% complete of construction process     *** %      *** % 
  $ ***   

61

  ALS61.1   Start commissioning equipment systems for Subproject 3   Progress
report or equivalent showing start of process     *** %      *** %    $ ***   

62

  ALS62.1   Start commissioning piping systems for Subproject 3   Progress
report or equivalent showing start of process     *** %      *** %    $ ***   

63

  ALS63.1   Insulation Subcontractor finishes A/G pipe for Subproject 3  
Progress report or equivalent showing 90% complete of construction process    
*** %      *** %    $ ***   

63

  ALS63.2   Insulation Subcontractor finishes field mounted instruments
Subproject 3   Progress report or equivalent showing 90% complete of
construction process     *** %      *** %    $ ***   

64

  ALS64.1   Deliver 90 Day Notice to RFSU of Subproject 3   Contractor provides
report and or letter     *** %      *** %    $ ***   

 

C-9



--------------------------------------------------------------------------------

SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP

 

Month

No.

 

Milestone No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

64

  ALS64.2   Complete installation of Electrical Cable for Subproject 3  
Progress report or equivalent showing 90% complete of construction process    
*** %      *** %    $ ***   

64

  ALS64.3   Insulation Subcontractor finishes work for Subproject 3   Progress
report or equivalent showing 90% complete of construction process     *** %     
*** %    $ ***   

64

  ALS64.4   Telecommunications Subcontractor finishes work for Subproject 3  
Progress report or equivalent showing 90% complete of construction process    
*** %      *** %    $ ***   

64

  ALS64.5   Deliver 90 Day Notice of Performance Testing of Subproject 3  
Contractor provides report and or letter     *** %      *** %    $ ***   

65

  ALS65.1   Achieve RFSU of Subproject 3   Contractor provides report and or
letter     *** %      *** %    $ ***   

66

  ALS66.1   Achieve First Cargo - Subproject 3   Contractor provides report and
or letter     *** %      *** %    $ ***   

67

  ALS67.1   Complete Performance Testing of Subproject 3   Contractor provides
report and or letter     *** %      *** %    $ ***   

69

  ALS69.1   Substantial Completion - Subproject 3   Substantial Completion
Certificate     *** %      *** %    $ ***               

 

 

              TOTAL      $ ***               

 

 

 

 

C-10



--------------------------------------------------------------------------------

SCHEDULE C-2

AGGREGATE LABOR AND SKILLS PRICE MONTHLY PAYMENT SCHEDULE

 

C-11



--------------------------------------------------------------------------------

SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Month #1 is the first Month commencing after issuance of NTP.

 

Month #

from NTP

   Mobilization
Payment     Monthly Payment
Percentage     Cumulative Monthly Payment
Percentage     Monthly Payment Value  

NTP

     15 %        $ ***   

1

       *** %      *** %    $ ***   

2

       *** %      *** %    $ ***   

3

       *** %      *** %    $ ***   

4

       *** %      *** %    $ ***   

5

       *** %      *** %    $ ***   

6

       *** %      *** %    $ ***   

7

       *** %      *** %    $ ***   

8

       *** %      *** %    $ ***   

9

       *** %      *** %    $ ***   

10

       *** %      *** %    $ ***   

11

       *** %      *** %    $ ***   

12    

       *** %      *** %    $ ***   

 

C-12



--------------------------------------------------------------------------------

SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Month #1 is the first Month commencing after issuance of NTP.

 

Month #

from NTP

   Mobilization
Payment    Monthly Payment
Percentage     Cumulative Monthly Payment
Percentage     Monthly Payment Value  

13

        *** %      *** %    $ ***   

14

        *** %      *** %    $ ***   

15

        *** %      *** %    $ ***   

16

        *** %      *** %    $ ***   

17

        *** %      *** %    $ ***   

18

        *** %      *** %    $ ***   

19

        *** %      *** %    $ ***   

20

        *** %      *** %    $ ***   

21

        *** %      *** %    $ ***   

22

        *** %      *** %    $ ***   

23

        *** %      *** %    $ ***   

24

        *** %      *** %    $ ***   

25

        *** %      *** %    $ ***   

26

        *** %      *** %    $ ***   

27

        *** %      *** %    $ ***   

28    

        *** %      *** %    $ ***   

 

C-13



--------------------------------------------------------------------------------

SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Month #1 is the first Month commencing after issuance of NTP.

 

Month #

from NTP

   Mobilization
Payment    Monthly Payment
Percentage     Cumulative Monthly Payment
Percentage     Monthly Payment Value  

29

        *** %      *** %    $ ***   

30

        *** %      *** %    $ ***   

31

        *** %      *** %    $ ***   

32

        *** %      *** %    $ ***   

33

        *** %      *** %    $ ***   

34

        *** %      *** %    $ ***   

35

        *** %      *** %    $ ***   

36

        *** %      *** %    $ ***   

37

        *** %      *** %    $ ***   

38

        *** %      *** %    $ ***   

39

        *** %      *** %    $ ***   

40

        *** %      *** %    $ ***   

41

        *** %      *** %    $ ***   

42

        *** %      *** %    $ ***   

43

        *** %      *** %    $ ***   

44    

        *** %      *** %    $ ***   

 

C-14



--------------------------------------------------------------------------------

SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Month #1 is the first Month commencing after issuance of NTP.

 

Month #

from NTP

   Mobilization
Payment    Monthly Payment
Percentage     Cumulative Monthly Payment
Percentage     Monthly Payment Value  

45

        *** %      *** %    $ ***   

46

        *** %      *** %    $ ***   

47

        *** %      *** %    $ ***   

48

        *** %      *** %    $ ***   

49

        *** %      *** %    $ ***   

50

        *** %      *** %    $ ***   

51

        *** %      *** %    $ ***   

52

        *** %      *** %    $ ***   

53

        *** %      *** %    $ ***   

54

        *** %      *** %    $ ***   

55

        *** %      *** %    $ ***   

56

        *** %      *** %    $ ***   

57

        *** %      *** %    $ ***   

58

        *** %      *** %    $ ***   

59

        *** %      *** %    $ ***   

60    

        *** %      *** %    $ ***   

 

C-15



--------------------------------------------------------------------------------

SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Month #1 is the first Month commencing after issuance of NTP.

 

Month #

from NTP

   Mobilization
Payment     Monthly Payment
Percentage     Cumulative Monthly Payment
Percentage     Monthly Payment Value  

61

       *** %      *** %    $ ***   

62

       *** %      *** %    $ ***   

63

       *** %      *** %    $ ***   

64

       *** %      *** %    $ ***   

65

       *** %      *** %    $ ***   

66

       *** %      *** %    $ ***   

67

       *** %      *** %    $ ***   

68

       *** %      *** %    $ ***   

69

       *** %      *** %    $ ***            

 

 

 

Total

     15.00 %      100.00 %      $ ***            

 

 

 

 

C-16



--------------------------------------------------------------------------------

SCHEDULE C-3

AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE

 

C-17



--------------------------------------------------------------------------------

SCHEDULE C-3 AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP.

 

Month

No.

 

Milestone

No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

NTP

    Mobilization Payment   As prescribed in Agreement     15.0 %      $ ***   

1

  AEP1.1   Issue PO or letter of award (LOA) for Refrigeration Compressors -
Subproject 3   Provide executed PO cover letter sheet of Letter of award (LOA)
excluding cost information     *** %      *** %    $ ***   

3

  AEP3.1   Issue PO or letter of award (LOA) for Waste Heat Recovery Unity
(WHRU) - Subproject 3   Provide executed PO cover letter sheet of Letter of
award (LOA) excluding cost information     *** %      *** %    $ ***   

4

  AEP4.1   Issue PO or letter of award (LOA) for Columns / Vessels - Subproject
3   Provide executed PO cover letter sheet of Letter of award (LOA) excluding
cost information     *** %      *** %    $ ***   

4

  AEP4.2   Issue PO or letter of award (LOA) for air cooled exchangers -
Subproject 3   Provide executed PO cover letter sheet of Letter of award (LOA)
excluding cost information     *** %      *** %    $ ***   

5

  AEP5.1   Initial vendor prints received by contractor for air cooled heat
exchangers - Subproject 3   Verified by Vendor Print Log     *** %      *** %   
$ ***   

5

  AEP5.2   Issue PO or letter of award (LOA) for Regen Compressors - Subproject
3   Provide executed PO cover letter sheet of Letter of award (LOA) excluding
cost information     *** %      *** %    $ ***   

6

  AEP6.1   Initial vendor prints received by contractor for cold box -
Subproject 3   Verified by Vendor Print Log     *** %      *** %    $ ***   

7

  AEP7.1   Initial vendor prints received by contractor for Columns / Vessels -
Subproject 3   Verified by Vendor Print Log     *** %      *** %    $ ***   

7

  AEP7.2   Initial vendor prints received by contractor for Waste Heat Recovery
Unity (WHRU) - Subproject 3   Verified by Vendor Print Log     *** %      *** % 
  $ ***   

 

C-18



--------------------------------------------------------------------------------

SCHEDULE C-3 AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP.

 

Month

No.

 

Milestone

No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

7

  AEP7.3   Issue PO or letter of award (LOA) for any of the following Valves
(Control, Relief, On/Off) - Subproject 3   Provide executed PO cover letter
sheet of Letter of award (LOA) excluding cost information     *** %      *** % 
  $ ***   

7

  AEP7.4   Issue PO or letter of award (LOA) for CS Pipe Material - Subproject 3
  Provide executed PO cover letter sheet of Letter of award (LOA) excluding cost
information     *** %      *** %    $ ***   

7

  AEP7.5   Issue PO or letter of award (LOA) for SS Pipe Material - Subproject 3
  Provide executed PO cover letter sheet of Letter of award (LOA) excluding cost
information     *** %      *** %    $ ***   

7

  AEP7.6   Issue PO or letter of award (LOA) for small and or large bore Piping
Valves - Subproject 3   Provide executed PO cover letter sheet of Letter of
award (LOA) excluding cost information     *** %      *** %    $ ***   

8

  AEP8.1   Issue PO or letter of award (LOA) for DCS/SIS - Subproject 3  
Provide executed PO cover letter sheet of Letter of award (LOA) excluding cost
information     *** %      *** %    $ ***   

8

  AEP8.2   Issue PO or letter of award (LOA) for Steel Material - Subproject 3  
Provide executed PO cover letter sheet of Letter of award (LOA) excluding cost
information     *** %      *** %    $ ***   

9

  AEP9.1   Initial vendor prints received by contractor for Regen Compressors -
Subproject 3   Verified by Vendor Print Log     *** %      *** %    $ ***   

9

  AEP9.2   Issue PO or letter of award (LOA) for Reinforcing Steel (Rebar) -
Subproject 3   Provide executed PO cover letter sheet of Letter of award (LOA)
excluding cost information     *** %      *** %    $ ***   

10

  AEP10.1   1st major material received by vendor for use in fabrication of air
cooled heat exchangers - Subproject 3   Provide Expediting Report to customer  
  *** %      *** %    $ ***   

10

  AEP10.2   Issue PO or letter of award (LOA) for Powerhouse/Switchgear -
Subproject 3   Provide executed PO cover letter sheet of Letter of award (LOA)
excluding cost information     *** %      *** %    $ ***   

 

C-19



--------------------------------------------------------------------------------

SCHEDULE C-3 AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP.

 

Month

No.

 

Milestone

No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

11

  AEP11.1   1st major material received by vendor for use in fabrication of
Columns / Vessels - Subproject 3   Provide Expediting Report to customer     ***
%      *** %    $ ***   

11

  AEP11.2   1st major material received by vendor for use in fabrication of cold
box - Subproject 3   Provide Expediting Report to customer     *** %      *** % 
  $ ***   

11

  AEP11.3   1st major material received by vendor for use in fabrication of
Waste Heat Recovery Unity (WHRU) - Subproject 3   Provide Expediting Report to
customer     *** %      *** %    $ ***   

11

  AEP11.4   1st shipment of Reinforcing Steel (Rebar) ready for Subproject 3  
Provide Expediting Report to customer     *** %      *** %    $ ***   

11

  AEP11.5   Issue PO or letter of award (LOA) for Field Mounted Instruments -
Subproject 3   Provide executed PO cover letter sheet of Letter of award (LOA)
excluding cost information     *** %      *** %    $ ***   

11

  AEP11.6   Issue PO or letter of award (LOA) for Pipe Fabrication - Subproject
3   Provide executed PO cover letter sheet of Letter of award (LOA) excluding
cost information     *** %      *** %    $ ***   

11

  AEP11.7   Initial vendor prints received by contractor for any of the
following Valves (Control, Relief, On/Off) - Subproject 3   Verified by Vendor
Print Log     *** %      *** %    $ ***   

12

  AEP12.1   Ready for 1st shipment of air cooled heat exchangers - Subproject 3
  Provide vendor’s notice to contractor or expediting report     *** %      ***
%    $ ***   

12

  AEP12.2   Initial vendor prints received by contractor for DCS/SIS -
Subproject 3   Verified by Vendor Print Log     *** %      *** %    $ ***   

13

  AEP13.1   First shipment of Steel Material delivery for Subproject 3 (pipe
fabricator or jobsite)   Provide Expediting Report to customer     *** %     
*** %    $ ***   

 

C-20



--------------------------------------------------------------------------------

SCHEDULE C-3 AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP.

 

Month

No.

 

Milestone

No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

14

  AEP14.1   1st major material received by vendor for use in fabrication of any
of the following Valves (Control, Relief, On/Off) - Subproject 3   Provide
Expediting Report to customer     *** %      *** %    $ ***   

15

  AEP15.1   Initial vendor prints received by contractor for
Powerhouse/Switchgear - Subproject 3   Verified by Vendor Print Log     *** %   
  *** %    $ ***   

16

  AEP16.1   1st major material received by vendor for use in fabrication of
Regen Compressors - Subproject 3   Provide Expediting Report to customer     ***
%      *** %    $ ***   

16

  AEP16.2   First shipment of CS Pipe Material delivery for Subproject 3 (pipe
fabricator or jobsite)   Provide Expediting Report to customer     *** %     
*** %    $ ***   

16

  AEP16.3   First shipment of SS Pipe Material delivery for Subproject 3 (pipe
fabricator or jobsite)   Provide Expediting Report to customer     *** %     
*** %    $ ***   

16

  AEP16.4   First shipment of small and or large bore Piping Valves delivery for
Subproject 3 (pipe fabricator or jobsite)   Provide Expediting Report to
customer     *** %      *** %    $ ***   

17

  AEP17.1   Ready for 1st shipment of Columns / Vessels component (ex works) -
Subproject 3   Provide vendor’s notice to contractor or expediting report    
*** %      *** %    $ ***   

17

  AEP17.2   Issue PO or letter of award (LOA) for Electrical Bulks - Subproject
3   Provide executed PO cover letter sheet of Letter of award (LOA) excluding
cost information     *** %      *** %    $ ***   

19

  AEP19.1   1st major material received by vendor for use in fabrication of
DCS/SIS - Subproject 3   Provide Expediting Report to customer     *** %     
*** %    $ ***   

19

  AEP19.2   1st major material received by vendor for use in fabrication of
Powerhouse/Switchgear - Subproject 3   Provide Expediting Report to customer    
*** %      *** %    $ ***   

 

C-21



--------------------------------------------------------------------------------

SCHEDULE C-3 AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP.

 

Month

No.

 

Milestone

No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

20

  AEP20.1   Ready for 1st shipment of Regen Compressors component (ex works) -
Subproject 3   Provide vendor’s notice to contractor or expediting report    
*** %      *** %    $ ***   

20

  AEP20.2   1st major material received by vendor for use in fabrication of
Powerhouse/Switchgear - Subproject 3   Provide Expediting Report to customer    
*** %      *** %    $ ***   

20

  AEP20.3   Ready for 1st shipment of Powerhouse/Switchgear component (ex works)
- Subproject 3   Provide vendor’s notice to contractor or expediting report    
*** %      *** %    $ ***   

21

  AEP21.1   Ready for 1st shipment of Waste Heat Recovery Unity (WHRU) component
(ex works) - Subproject 3   Provide vendor’s notice to contractor or expediting
report     *** %      *** %    $ ***   

22

  AEP22.1   First shipment of Electrical Bulks delivery for Subproject 3 (pipe
fabricator or jobsite)   Provide Expediting Report to customer     *** %     
*** %    $ ***   

23

  AEP23.1   Refrigeration Compressor vendor places order for Subproject 3
forgings   Vendor notification     *** %      *** %    $ ***   

23

  AEP23.2   Ready for 1st shipment of DCS/SIS component (ex works) - Subproject
3   Provide vendor’s notice to contractor or expediting report     *** %     
*** %    $ ***   

23

  AEP23.3   First shipment of Field Mounted Instruments for LNG - Subproject 3  
Provide Expediting Report to customer     *** %      *** %    $ ***   

30

  AEP30.1   Ready for 1st shipment of any of the following Valves (Control,
Relief, On/Off) component (ex works) Subproject 3   Provide vendor’s notice to
contractor or expediting report     *** %      *** %    $ ***   

32

  AEP32.1   Ready for 1st shipment of cold box component (ex works) - Subproject
3   Provide vendor’s notice to contractor or expediting report     *** %     
*** %    $ ***   

 

C-22



--------------------------------------------------------------------------------

SCHEDULE C-3 AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE

CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after
issuance of NTP.

 

Month

No.

 

Milestone

No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
Value  

36

  AEP36.1   First shipment of Pipe Fabrication delivery for Subproject 3 (pipe
fabricator or jobsite)   Provide Expediting Report to customer     *** %     
*** %    $ ***   

41

  AEP41.1   Refrigeration Compressor vendor begin Subproject 3 compressor casing
hydraulic test   Vendor notification     *** %      *** %    $ ***   

42

  AEP42.1   Refrigeration Compressor vendor Subproject 3 compressor ready for
mechanical running test   Vendor notification     *** %      *** %    $ ***     
         

 

 

              TOTAL      $ ***               

 

 

 

 

C-23



--------------------------------------------------------------------------------

SCHEDULE C-4

ESTIMATED MONTHLY PAYMENTS FOR STAGE 2 LIQUEFACTION FACILITY

 

C-24



--------------------------------------------------------------------------------

    Aggregate Labor and Skills Price     Aggregate Equipment Price     Total
Project  

Month
No.

  Mobilization
Payment     Milestones     Monthly
Payment     Total     Mobilization
Payment     Milestones     Total     Incremental
Value     Cumulative
Payment     Incremental
Percentage     Cumulative
Percentage  

NTP

  $ ***          $ ***      $ ***        $ ***      $ ***      $ ***        ***
%      *** % 

1

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

2

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

3

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

4

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

5

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

6

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

7

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

8

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

9

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

10

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

11

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

12

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

13

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

14

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

15

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

16

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

17

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

18

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

19

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

20

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

21

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

22

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

23

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

24

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

25

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

26

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

27

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

28

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

29

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

30

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

31

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

32

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

33

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

34

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

 

C-25



--------------------------------------------------------------------------------

    Aggregate Labor and Skills Price     Aggregate Equipment Price     Total
Project  

Month
No.

  Mobilization
Payment     Milestones     Monthly
Payment     Total     Mobilization
Payment     Milestones     Total     Incremental
Value     Cumulative
Payment     Incremental
Percentage     Cumulative
Percentage  

35

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

36

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

37

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

38

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

39

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

40

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

41

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

42

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

43

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

44

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

45

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

46

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

47

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

48

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

49

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

50

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

51

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

52

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

53

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

54

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

55

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

56

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

57

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

58

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

59

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

60

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

61

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

62

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

63

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

64

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

65

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

66

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

67

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

68

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

69

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

70

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

71

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** % 

72

    $ ***      $ ***      $ ***        $ ***      $ ***      $ ***      $ ***   
    *** %      *** %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

Total

  $ ***      $ ***      $ ***      $ ***      $ ***      $ ***      $ ***      $
2,410,290,000          100 %     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

C-26



--------------------------------------------------------------------------------

ATTACHMENT D

FORM OF CHANGE ORDER FOR STAGE 2

 

D-1



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM FOR STAGE 2

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Corpus Christi Stage 2 Liquefaction Facility

OWNER: Corpus Christi Liquefaction, LLC

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

DATE OF AGREEMENT: ______________

  

CHANGE ORDER NUMBER: _________________

DATE OF CHANGE ORDER: _________________

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

 

Adjustment to Contract Price

 

The original Contract Price was

   $ ___________   

Net change by previously authorized Change Orders (#            )

   $ ___________   

The Contract Price prior to this Change Order was

   $ ___________   

The Aggregate Equipment Price will be (increased) (decreased) (unchanged) by
this Change Order in the amount of

   $ ___________   

The Aggregate Labor and Skills Price will be (increased) (decreased) (unchanged)
by this Change Order in the amount of

   $ ___________   

The Aggregate Provisional Sum will be (increased) (decreased) (unchanged) by
this Change Order in the amount of

   $ ___________   

The new Contract Price including this Change Order will be

   $ ___________   

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Adjustment to Payment Schedule:

Adjustment to Minimum Acceptance Criteria:

Adjustment to Performance Guarantees:

Adjustment to Design Basis:

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:

Select either A or B:

[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:             Contractor             Owner

 

D-2



--------------------------------------------------------------------------------

[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials:             Contractor             Owner

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

 

Owner

   

 

Contractor

 

Name

   

 

Name

 

Title

   

 

Title

 

Date of Signing

   

 

Date of Signing

 

D-3



--------------------------------------------------------------------------------

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM FOR STAGE 2

(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)

 

PROJECT NAME: Corpus Christi Stage 2 Liquefaction Facility

OWNER: Corpus Christi Liquefaction, LLC

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

DATE OF AGREEMENT: ______________

  

CHANGE ORDER NUMBER: _________________

DATE OF CHANGE ORDER: __________________

 

 

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work (attach additional documentation if necessary)

 

 

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.

Contractor shall commence with the performance of the change(s) described above
[insert date].

This Change Order is signed by Owner’s duly authorized representative.

 

 

Owner

 

Name

 

Title

 

Date of Signing

 

D-4



--------------------------------------------------------------------------------

SCHEDULE D-3

CONTRACTOR’S CHANGE ORDER REQUEST FORM FOR STAGE 2/

CONTRACTOR’S RESPONSE TO A CHANGE ORDER PROPOSED BY OWNER FOR STAGE 2

(For use by Contractor (i) pursuant to Section 6.2B of the Agreement, when
Contractor requests a proposed Change Order, and (ii) pursuant to Section 6.1A
of the Agreement, in responding to a Change Order proposed by Owner)

 

PROJECT NAME: Corpus Christi Stage 2 Liquefaction Facility

OWNER: Corpus Christi Liquefaction, LLC

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

DATE OF AGREEMENT: _____________

  

CHANGE ORDER REQUEST NUMBER: ___________

DATE OF CHANGE ORDER REQUEST: ___________

Contractor proposes the following change(s) in the Agreement: (attach additional
documentation, if necessary)

OR (as applicable)

Owner proposes the following change(s) in the Agreement: attach additional
documentation, if necessary)

 

 

Detailed Reasons for Proposed Change(s) (provide detailed reasons for the
proposed change, and attach all supporting documentation required under the
Agreement)

 

 

Proposed Adjustments to Agreement (attach additional documentation, if
necessary)

Contract Price Adjustment:

The Aggregate Equipment Price Adjustment:

The Aggregate Labor and Skills Price Adjustment:

The Aggregate Provisional Sum Adjustment:

Project Schedule Adjustment:

Adjustment to Payment Schedule:

Adjustment to Minimum Acceptance Criteria:

Adjustment to Performance Guarantees:

Adjustment to Guarantee Conditions:

Adjustment to Design Basis:

Other adjustments to liability or obligations of Contractor under the Agreement:

 

D-5



--------------------------------------------------------------------------------

This request for Change Order is signed by Contractor’s duly authorized
representative.

 

 

Contractor

 

Name

 

Title

 

Date of Signing

 

D-6



--------------------------------------------------------------------------------

SCHEDULE D-4

UNIT RATES FOR CHANGE ORDERS

PERFORMED ON A TIME AND MATERIALS BASIS

 

Item

 

Cost Category

 

Unit

  Rate (in US$)    

Remarks

   

Year

  2014     2015     2016     2017     2018     2019     2020     1   Home Office
  Home Office job-hour   $ ***      $ ***      $ ***      $ ***      $ ***     
$ ***      $ ***      Includes all home office labor and other direct costs
except travel. 2   Field Non-Manual   Field Non-Manual job-hour   $ ***      $
***      $ ***      $ ***      $ ***      $ ***      $ ***      Includes all
field non-manual labor, other direct costs including relocation and temporary
assignments, except business travel. 3   Construction Direct and Indirect Labor
  Direct Construction Labor job-hour   $ ***      $ ***      $ ***      $ ***   
  $ ***      $ ***      $ ***      Includes all construction direct labor and
indirect labor, temporary facilities, material and small tools and consumables.
Does not include large tools, Construction Equipment, or manual travel. 4  
Direct Material       Cost plus ***% markup on material 5   Subcontracts      
Cost plus ***% markup on Subcontracts 6   Construction Equipment and tools
valued over $1,500   Each     ***      For additional Construction Equipment or
large tools not in the base plan. 7   Business Travel       ***      Based on
Contractor’s travel policies attached as Exhibit 1.

This Schedule D-4 (including the attached Exhibit 1) shall be used: (i) by
Contractor to develop its proposed adjustment to the Contract Price for a
proposed Change Order submitted by Owner in accordance with Section 6.1A of the
Agreement; (ii) by the Parties to determine the amount of compensation that
Contractor is entitled to with respect to an unilateral Change Order executed by
Owner in accordance with Section 6.1C or Section 6.2D of the Agreement; or
(iii) by Contractor to develop its proposed adjustment to the Contract Price for
any request for a proposed Change Order made by Contractor in accordance with
Section 6.2B or Section 6.5B of the Agreement.

The above listed labor rates are all inclusive and include, among other things,
wages and salaries paid to employees, holidays, vacation, sick leave,
hospitalization and medical insurance, life insurance, payroll taxes, retirement
and incentive programs, computer hardware and software, local communications,
reproduction, overhead and profit.

If a Change Order results in Contractor incurring travel expenses necessary to
the performance of the changed Work, and such travel expenses are reimbursable
under a unilateral Change Order, Contractor shall be compensated based on the
actual cost for such travel expenses, provided that such expenses comply with
the requirements of Exhibit 1.

 

D-7



--------------------------------------------------------------------------------

Exhibit 1

Contractor’s Travel Policy

A. GENERAL

Employees are on business trips when they are directed to travel for business
purposes and their stay at any one location is not expected to exceed 60 Days.

Organization Manager approval is required to assign an employee initially on a
business trip for more than 60 Days or to extend a business trip beyond 60 Days.

Transportation and actual reasonable expenses incurred by employees on business
trips will be reimbursed. Allowances are detailed below.

Accompanied status is not normally authorized for employees on business trips.
Special circumstances where spouses or domestic partners may accompany employees
are detailed in Corporate Manual Policy 106, Business Travel.

B. TRANSPORTATION

1. Public Carrier

Employees on business trips are reimbursed for the most economical class of
regularly scheduled, reserved seat service available plus actual and reasonable
expenses to and from the airport.

Guidelines for class of service:

 

Domestic travel (all countries)    Economy/Coach International travel under 7
hours    Economy/Coach International travel greater than 7 hours    Business
International travel overnight with next Day business    Business

2. Private Automobile

Mileage costs via the most direct route will be reimbursed at the allowable
rates set by the Internal Revenue Service per mile. Tolls are reimbursed in
addition to the mileage rate.

C. FOOD, LODGING AND MISCELLANEOUS EXPENSES

Actual reasonable expense incurred during travel will be reimbursed.

 

D-8



--------------------------------------------------------------------------------

ATTACHMENT E

PROJECT SCHEDULE FOR STAGE 2

 

Notice to Proceed    *** Ready for Start Up for Subproject 3    *** (***) Days
from Owner’s Issuance of Notice to Proceed Target Substantial Completion Date
for Subproject 3    *** (***) Days from Owner’s Issuance of Notice to Proceed
Guaranteed Substantial Completion Date for Subproject 3    *** (***) Days from
Owner’s Issuance of Notice to Proceed Final Completion    *** (***) Days after
Substantial Completion of Subproject 3

 

E-1



--------------------------------------------------------------------------------

ATTACHMENT F

KEY PERSONNEL AND CONTRACTOR’S ORGANIZATION FOR STAGE 2

The following individuals are Key Personnel. A scheduled de-staffing plan shall
be developed by Contractor for review by Owner during execution of the Work.

 

Position

  

Name

  

Mobilization

Project Director    ***    NTP Senior Project Manager    ***    NTP Project
Engineering Manager    ***    NTP Procurement Manager    TBD    NTP Site Manager
   ***    NTP Project Controls Manager    ***    NTP QA Manager    TBD    NTP
HSE Manager    TBD    NTP Project Field Engineer    TBD    NTP
Commissioning/Startup Manager    TBD    NTP Field Warranty Manager    TBD   
RFSU

 

F-1



--------------------------------------------------------------------------------

ATTACHMENT G

MAJOR SUBCONTRACTS, MAJOR SUB-SUBCONTRACTS, BULK

SUBCONTRACTS, MAJOR EQUIPMENT, APPROVED SUBCONTRACTORS AND

SUB-SUBCONTRACTORS FOR STAGE 2

 

1.1 Introduction

Subject to the provisions of Section 2.4 of the Agreement, this Attachment
includes:

 

•   (in Section 1.7) the List of Approved Subcontractors;

 

•   (in Section 1.3) the Subcontracts designated as Major Subcontracts;

 

•   (in Section 1.4) the Sub-subcontracts which are designated as Major
Sub-subcontracts;

 

•   (in Section 1.5) the Subcontracts designated as Bulk Order Subcontracts;
and,

 

•   (in Section 1.6) the Equipment designated as Major Equipment.

 

1.2 Local Content

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. (Refer to Attachment A, Schedule
A-1, Section 4.3)

 

1.3 Major Subcontracts

The following Subcontracts are Major Subcontracts, and will apply even if the
actual contractual arrangement is as a Sub-subcontractor. The Subcontractors for
the following Subcontracts are Major Subcontractors:

 

•   Equipment and Pipe Insulation

 

•   LNG Tank Insulation

 

•   Cold Boxes and Brazed Aluminum Exchangers

 

•   Compressors – Boil Off Gas

 

•   Compressors, LNG Refrigeration

 

•   Heat Exchangers – Air Cooled

 

•   Field Erected Non-LNG Tanks

 

•   Site Preparation

 

•   9% nickel supplier

 

•   Marine facilities

 

•   Distributed control system (DCS)

 

•   LNG pumps

 

•   Cryogenic valves

 

G-1



--------------------------------------------------------------------------------

•   Marine loading arms

 

•   Waste Heat Recovery

 

•   Flares

 

1.4 Major Sub-Subcontracts

The following Sub-subcontracts are Major Sub-subcontracts. The
Sub-subcontractors for the following Sub-subcontracts are Major
Sub-subcontractors:

 

•   Heat Exchanger Vendor (for Cold Boxes)

 

•   Air Cooler Motor Vendor

 

1.5 Bulk Order Subcontracts

The following Subcontracts are Bulk Order Subcontracts. The Subcontractors for
the following Subcontracts are Bulk Order Subcontractors:

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

1.6 Major Equipment

The following Equipment items shall be deemed to be Major Equipment (as defined
in the Agreement):

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

G-2



--------------------------------------------------------------------------------

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

1.7 List of Approved Subcontractors

In accordance with Section 2.4 of the Agreement, Contractor shall use those
Subcontractors listed below for the specified items of Work.

Ball Valves, Soft Seated

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

G-3



--------------------------------------------------------------------------------

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Cold Boxes and Brazed Aluminum Exchangers

 

•   ***

 

•   ***

Compressors, LNG Refrigeration

 

•   ***

Distributed Control Systems (DCS)

 

•   ***

Electrical Bulks (including cable tray and channel)

 

•   ***

 

•   ***

 

G-4



--------------------------------------------------------------------------------

•   ***

 

•   ***

 

•   ***

Marine Gangways

 

•   ***

 

•   ***

Heat Exchangers – Air Cooled

 

•   ***

 

•   ***

 

•   ***

Insulation (Equipment & Pipe)

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

LNG Pumps

 

•   ***

Loading Arms

 

•   ***

Marine Facilities

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

G-5



--------------------------------------------------------------------------------

Motor Control Centers/Switchgear

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Pipe Carbon Steel (Welded)

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

G-6



--------------------------------------------------------------------------------

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Pipe Stainless Steel (Welded)

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

G-7



--------------------------------------------------------------------------------

Pipe Spool Fabrication

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Site Preparation

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Structural Steel (US)

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

G-8



--------------------------------------------------------------------------------

Ultrasonic Flow meter

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Tank Gauges (LNG Tanks)

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Valves, Cryogenic Ball

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

G-9



--------------------------------------------------------------------------------

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Valves, Cryogenic Butterfly

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

G-10



--------------------------------------------------------------------------------

•   ***

 

•   ***

 

•   ***

 

•   ***

Valves, Cryogenic Globe & Check Valves

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Valves, Non-Return

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

Flares

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

•   ***

 

G-11



--------------------------------------------------------------------------------

ATTACHMENT H

FORM OF LIMITED NOTICE TO PROCEED

AND NOTICE TO PROCEED FOR STAGE 2

 

H-1



--------------------------------------------------------------------------------

SCHEDULE H-1

FORM OF LIMITED NOTICE TO PROCEED FOR STAGE 2

 

Date:  

 

Via Facsimile (    )         -         and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:                     

 

Re: Limited Notice to Proceed for Stage 2

Pursuant to Section 5.2A of the Fixed Price Separated Turnkey Agreement for the
Engineering, Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Facility, dated as of [            ], 20[    ] (the “Agreement”),
by and between Corpus Christi Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas
and Chemicals, Inc. (“Contractor”), this letter shall serve as the Limited
Notice to Proceed from Owner to Contractor authorizing Contractor to proceed
with the LNTP Work described in the attached appendix and authorized by this
LNTP pursuant to the terms and conditions of the Agreement.

 

For and on behalf of CORPUS CHRISTI LIQUEFACTION, LLC   By:  

 

  Name:  

 

  Title:  

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed.

 

H-2



--------------------------------------------------------------------------------

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

 

Name:  

 

Title:  

 

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

   3000 Post Oak Boulevard

   Houston, Texas 77056

   Facsimile: ***

   Attn: Principal Counsel

 

H-3



--------------------------------------------------------------------------------

SCHEDULE H-2

FORM OF NOTICE TO PROCEED FOR STAGE 2

 

Date:  

 

Via Facsimile (    )         -         and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:                     

 

Re: Notice to Proceed for Stage 2

Pursuant to Section 5.2B of the Fixed Price Separated Turnkey Agreement for the
Engineering, Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Facility, dated as of [            ], 20[    ] (the “Agreement”),
by and between Corpus Christi Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas
and Chemicals, Inc (“Contractor”), this letter shall serve as the Notice to
Proceed from Owner to Contractor authorizing Contractor to proceed with the Work
pursuant to the terms and conditions of the Agreement.

 

For and on behalf of CORPUS CHRISTI LIQUEFACTION, LLC   By:  

 

  Name:  

 

  Title:  

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

 

Name:  

 

Title:  

 

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

   3000 Post Oak Boulevard

   Houston, Texas 77056

   Facsimile: ***

   Attn: Principal Counsel

 

H-4



--------------------------------------------------------------------------------

ATTACHMENT I

FORM OF CONTRACTOR’S INVOICES FOR STAGE 2



--------------------------------------------------------------------------------

SCHEDULE I-1

 

PROJECT NAME:  Corpus Christi Stage 2 Liquefaction Facility   INVOICE NUMBER:  
- XXXXXX OWNER:  Corpus Christi Liquefaction, LLC   DATE OF INVOICE:  
MMM/DD/YYYY CONTRACTOR:  Bechtel Oil, Gas, and Chemicals, Inc.     DATE OF
AGREEMENT:  MMM/DD/YYYY    

 

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.

  

Original Aggregate Equipment Price (Section 7.1A of Agreement)

   $ 0.00   

2.

  

Net change by Change Orders (Exhibit 1A)

   $ 0.00   

3.

  

Aggregate Equipment Price to date (Line 1 + Line 2)

   $ 0.00   

4.

  

Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2A)

   $ 0.00   

5.

  

Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C3
of Attachment C) (Exhibit 2A)

   $ 0.00   

6.

  

Original Aggregate Labor and Skills Price (Section 7.1A of Agreement)

   $ 0.00   

7.

  

Net change by Change Orders (Exhibit 1B)

   $ 0.00   

8.

  

Aggregate Labor and Skills Price to date (Line 6 + Line 7)

   $ 0.00   

9.

  

Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2B)

   $ 0.00   

10.

  

Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C1
of Attachment C) (Exhibit 2B)

   $ 0.00   

11.

  

Total invoiced to date for Monthly Payments - Section 7.2B (Schedule C2 of
Attachment C) (Exhibit 2B)

   $ 0.00   

12.

  

Total invoiced to date for Time and Material Work (Exhibit 3)

   $ 0.00   

13.

  

Total invoiced to date (Line 4 + Line 5 + Line 9 + Line 10 + Line 11 + Line 12)

   $ 0.00   

14.

  

Less previous Invoices

   $ 0.00   

15.

  

Current Payment Due

   $ 0.00   

16.

  

Contract Price to Date (Line 3 + Line 8)

   $ 0.00   

17.

  

Balance of Contract Price remaining (Line 3 plus Line 8 less Line 13)

   $ 0.00   

Contractor certifies that (i) the Work is progressing in accordance with the
Project Schedule (as may be adjusted by Change Order) and CPM Schedule, as set
forth in the current Monthly Progress Report; (ii) the Work described in or
relating to this Invoice has been performed or will be performed in 60 Days and
supplied in accordance with the Agreement; (iii) the Work described in or
relating to this Invoice is in accordance with the Agreement and the referenced
Milestone(s) is/are complete or will be complete in 60 Days; (iv) Contractor is
entitled to payment of the amount set forth as “Current Payment Due” in this
Invoice.

 

I-1



--------------------------------------------------------------------------------

CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY

DATE OF INVOICE: MMM/DD/YYYY        

INVOICE NUMBER: - XXXXXX

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

CONTRACTOR

 

Signed:  

 

Name:  

 

Title:  

 

Date:  

 

  , YYYY  

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S. $        

OWNER

 

Signed:  

 

Name:  

 

Title:  

 

Date:  

 

  , YYYY  

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

I-2



--------------------------------------------------------------------------------

EXHIBIT 1A – Aggregate Equipment Price

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C3 - PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

   Approved Amount                                                              
                                                                                
                                                                                
                       

 

 

 

Total

      $ 0.00         

 

 

 

 

I-3



--------------------------------------------------------------------------------

EXHIBIT 1B – Aggregate Labor and Skills Price

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

  

Approved Amount

                                                                               
                                                                                
                                                                                
     

 

 

 

Total

      $ 0.00         

 

 

 

 

I-4



--------------------------------------------------------------------------------

EXHIBIT 2A - Aggregate Equipment Price

 

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

   Description of Mobilization Payment    Work Completed (From Previous
Invoices) ($ USD)      Work Completed (This
Period) ($ USD)                          

 

 

    

 

 

 

Total

      $ 0.00       $ 0.00         

 

 

    

 

 

 

 

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of Milestone

   Description of Milestone    Previously Invoiced
Amount ($ USD)      Amount of Milestone
Completed this Month
($ USD)      This Month Invoice
Amount ($ USD)                                                                 
                                                              

 

 

    

 

 

    

 

 

 

Total

      $ 0.00       $ 0.00       $ 0.00         

 

 

    

 

 

    

 

 

 

 

I-5



--------------------------------------------------------------------------------

EXHIBIT 2B - Aggregate Labor and Skills Price

 

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

  

Work Completed (From Previous
Invoices) ($ USD)

    

Work Completed (This
Period) ($ USD)

                         

 

 

    

 

 

 

Total

      $ 0.00       $ 0.00         

 

 

    

 

 

 

 

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of Milestone

  

Description of Milestone

  

Previously Invoiced
Amount ($ USD)

    

Amount of Milestone
Completed this Month
($ USD)

    

This Month Invoice

Amount ($ USD)

                                                                               
                                               

 

 

    

 

 

    

 

 

 

Total

      $ 0.00       $ 0.00       $ 0.00         

 

 

    

 

 

    

 

 

 

 

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of Payment

   Monthly Payments      Previously Invoiced
Amount ($ USD)      This Month Invoice
Amount ($ USD)                                                                 
                             

 

 

    

 

 

    

 

 

 

Total

   $ 0.00       $ 0.00       $ 0.00      

 

 

    

 

 

    

 

 

 

 

I-6



--------------------------------------------------------------------------------

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Month of Invoice

  

Type of Work

  

Amount of Invoice

                                                                               
                                                                                
                                                              

 

 

 

Total

      $ 0.00         

 

 

 

 

I-7



--------------------------------------------------------------------------------

EXHIBIT 4

INTERIM CONDITIONAL LIEN WAIVERS

 

I-8



--------------------------------------------------------------------------------

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-9



--------------------------------------------------------------------------------

SCHEDULE I-2

 

PROJECT NAME: Corpus Christi Stage 2 Liquefaction Facility     
INVOICE NUMBER: - XXXXXX OWNER: Corpus Christi Liquefaction, LLC     
DATE OF INVOICE: MMM/DD/YYYY CONTRACTOR: Bechtel Oil, Gas, and Chemicals, Inc.  
   DATE OF AGREEMENT: MMM/DD/YYYY     

 

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.   

Original Aggregate Equipment Price (Section 7.1A of Agreement)

   $ 0.00    2.   

Net change by Change Orders (Exhibit 1A)

   $ 0.00    3.   

Aggregate Equipment Price to date (Line 1 + Line 2)

   $ 0.00    4.   

Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2A)

   $ 0.00    5.   

Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C3
of Attachment C) (Exhibit 2A)

   $ 0.00    6.   

Original Aggregate Labor and Skills Price (Section 7.1A of Agreement)

   $ 0.00    7.   

Net change by Change Orders (Exhibit 1B)

   $ 0.00    8.   

Aggregate Labor and Skills Price to date (Line 6 + Line 7)

   $ 0.00    9.   

Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2B)

   $ 0.00    10.   

Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C1
of Attachment C) (Exhibit 2B)

   $ 0.00    11.   

Total invoiced to date for Monthly Payments - Section 7.2B (Schedule C2 of
Attachment C) (Exhibit 2B)

   $ 0.00    12.   

Total invoiced to date for Time and Material Work (Exhibit 3)

   $ 0.00    13.   

Total invoiced to date (Line 4 + Line 5 + Line 9 + Line 10 + Line 11 + Line 12)

   $ 0.00    14.   

Less previous Invoices

   $ 0.00    15.   

Current Payment Due

   $ 0.00    16.   

Contract Price to Date (Line 3 + Line 8)

   $ 0.00    17.   

Balance of Contract Price remaining (Line 3 plus Line 8 less Line 13)

   $ 0.00   

ADJUSTMENTS. Explanation is listed below of (i) any adjustments required to
reconcile all previous Invoices,

 

 

 

 

(Attach supporting documentation.)

 

Total Adjustments

   $ 0.00   

Total Final Payment Due (Line I(15) +/- Total Adjustments)

   $ 0.00   

Contractor certifies that (i) all Work (except for that Work and obligations
that survive the termination or expiration of the Agreement) has been completely
performed in accordance with the terms of the Agreement, including the
completion of all Punchlist items; (ii) all quantities and prices in this final
Invoice or attachments are correct and in accordance with the Agreement;
(iii) fully completed and executed Final Conditional Lien and Claim Waivers from
Contractor, and from all Lien Waiver Subcontractors and Major Sub-subcontractors
who performed Work for the Project, as provided in Section 7.3 of the Agreement,
are attached to this final Invoice; (iv) all documentation required to be
delivered by Contractor to Owner under the Agreement, including Record Drawings
and Specifications, Owner’s Confidential Information and test reports, have been
delivered to Owner; (v) all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities have been removed from the Site; (vi) all Subcontractors
have been paid in accordance with the terms of their Subcontracts, except for
amounts that are the subject of this final Invoice or amounts that are properly
retained or withheld in accordance with the terms of such Subcontracts;
(vii) all payrolls, Taxes, bill for Equipment, and any other indebtedness
connected with the Work (excluding Corrective Work) has been paid;
(viii) Contractor has delivered an executed Final Completion Certificate, which
has been accepted by Owner by signing such certificate; (ix) Contractor has
completed all other obligations required under the Agreement for Final
Completion; (x) attached to this final Invoice is all documentation supporting
Contractor’s request for payment as required under the Agreement; and (xi) this
final Invoice is signed by an authorized representative of Contractor.

 

I-1



--------------------------------------------------------------------------------

CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: - XXXXXX

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

CONTRACTOR

 

Signed:  

 

Name:  

 

Title:  

 

Date:  

 

  , YYYY  

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S. $        

OWNER

 

Signed:  

 

Name:  

 

Title:  

 

Date:  

 

  , YYYY  

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

I-2



--------------------------------------------------------------------------------

EXHIBIT 1A – Aggregate Equipment Price

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C3 - MILESTONE PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

  

Approved Amount

                                                                               
                                                                                
                                                                    

 

 

 

Total

      $ 0.00         

 

 

 

 

I-3



--------------------------------------------------------------------------------

EXHIBIT 1B – Aggregate Labor and Skills Price

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - MILESTONE PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

  

Approved Amount

                                                                               
                                                                                
                                                              

 

 

 

Total

      $ 0.00         

 

 

 

 

I-4



--------------------------------------------------------------------------------

EXHIBIT 2A – Aggregate Equipment Price

 

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

  

Work Completed (From Previous
Invoices) ($ USD)

    

Work Completed (This
Period) ($ USD)

                         

 

 

    

 

 

 

Total

      $ 0.00       $ 0.00         

 

 

    

 

 

 

 

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of Milestone

  

Description of Milestone

  

Previously Invoiced
Amount ($ USD)

    

Amount of Milestone
Completed this Month

($ USD)

    

This Month Invoice
Amount ($ USD)

                                                                               
                                               

 

 

    

 

 

    

 

 

 

Total

      $ 0.00       $ 0.00       $ 0.00         

 

 

    

 

 

    

 

 

 

 

I-5



--------------------------------------------------------------------------------

EXHIBIT 2B – Aggregate Labor and Skills Price

 

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

  

Work Completed (From Previous

Invoices) ($ USD)

    

Work Completed (This

Period) ($ USD)

                         

 

 

    

 

 

        $ 0.00       $ 0.00         

 

 

    

 

 

 

 

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of Milestone

  

Description of Milestone

  

Previously Invoiced

Amount ($ USD)

    

Amount of Milestone

Completed this Month

($ USD)

    

This Month Invoice
Amount ($ USD)

                                                                               
                                               

 

 

    

 

 

    

 

 

        $ 0.00       $ 0.00       $ 0.00         

 

 

    

 

 

    

 

 

 

 

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of Payment

   Monthly Payments      Previously Invoiced
Amount ($ USD)      This Month Invoice
Amount ($ USD)                                                                 
                             

 

 

    

 

 

    

 

 

     $ 0.00       $ 0.00       $ 0.00      

 

 

    

 

 

    

 

 

 

 

I-6



--------------------------------------------------------------------------------

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Month of Invoice

  

Type of Work

  

Amount of Invoice

                                                                               
                                                                                
                                      

 

 

 

Total

      $ 0.00         

 

 

 

 

I-7



--------------------------------------------------------------------------------

EXHIBIT 4

FINAL CONDITIONAL LIEN WAIVERS

 

I-8



--------------------------------------------------------------------------------

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-9



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT J

HSE PLAN REQUIREMENTS FOR STAGE 2

 

1.0 Introduction

In addition to the requirements specified in the Agreement, including Section
3.10, Contractor shall create and provide to Owner for review a health, safety
and environment plan (“HSE Plan”) for the Project that includes, at a minimum,
the following:

 

  1.1. HSE Management Plan

 

  1.2. Construction Environmental Control Plan

 

  1.2.1. Construction Environmental Control Plan (CECP);

 

  1.2.2. Construction Waste Management Plan;

 

  1.2.3. Spill Prevention, Control and Countermeasures Plan (SPCC); and

 

  1.2.4. Erosion and Sediment Management Plan (E&S Plan).

 

  1.3. Traffic Management Plan

 

2.0 HSE Management Plan

Contractor shall develop and implement a plan for management of the health,
safety and environmental (“HSE”) matters for the Project (“HSE Management Plan”)
to provide guidelines for compliance with: (i) all applicable Contractor HSE
requirements, policies, procedures and core processes; (ii) all Owner
requirements; and (iii) all HSE requirements under Applicable Law, including any
federal, state or local Permits.

The HSE Management Plan shall contain Project specific information including
Project scope, Project organization, HSE organization, and shall be used as a
guideline for the HSE management of the Project. Specific HSE procedures shall
be developed from the HSE Management Plan to provide specific instructions on
how to implement the HSE Management Plan.

The HSE Management Plan shall be broken into the following ten (10) elements:

 

  2.1. Leadership & Commitment

The HSE Management Plan shall include a zero accident philosophy and the Project
HSE policy. This section of the HSE Management Plan shall include the following:

 

  2.1.1. Senior and Project management commitment;

 

  2.1.2. Define management expectations with regards to HSE of all Project
personnel including supervision, employees, Subcontractors, and
Sub-subcontractors; and

 

  2.1.3. Provide clear message that all Project personnel, Subcontractors, and
Sub-subcontractors will be held accountable for their HSE performance.

 

  2.2. Strategies and Objectives

The HSE Management Plan shall provide the HSE strategy, objectives, requirements
and standards for the Project. This section of the HSE Management Plan shall
include the following:

 

  2.2.1. Project HSE policy communication, updates and support;

 

J-1



--------------------------------------------------------------------------------

  2.2.2. Project HSE strategy including how it shall be supported and updated;

 

  2.2.3. Project HSE objectives, goals and targets; and

 

  2.2.4. Project Key Performance Indicators (KPI).

 

  2.3. Organization and Resources

The HSE Management Plan shall provide the roles and responsibilities of the
Project personnel and the plan for management of HSE documentation. This section
of the HSE Management Plan shall include the following:

 

  2.3.1. Project and HSE organization;

 

  2.3.2. Project HSE roles and responsibilities;

 

  2.3.3. Functional HSE responsibilities and coordination (i.e. procurement,
contracts, Project controls, HSE and etc.);

 

  2.3.4. Communication process with regards to HSE policies, procedures and
requirements; and

 

  2.3.5. HSE information and documentation review, distribution and retention.

 

  2.4. HSE Risk Management

The HSE Management Plan shall define the Project approach to risk management and
shall provide Project requirements and guidelines for implementation. This
section of the HSE Management Plan shall include the following:

 

  2.4.1. Defined risk management process that will identify HSE hazards and
manage HSE risks;

 

  2.4.2. Defined process to evaluate projects, tasks and Subcontractors with
regards to HSE risk and required resources for mitigation;

 

  2.4.3. Standardized risk matrix;

 

  2.4.4. Information sharing methods;

 

  2.4.5. Hazard recognition program;

 

  2.4.6. Hazard recognition teams; and

 

  2.4.7. Action register.

 

  2.5. Planning

This section of the HSE Management Plan shall include the following:

 

  2.5.1. Methods defined to achieve HSE objectives;

 

  2.5.2. Applicable HSE procedures, Site requirements and/or work instructions;

 

  2.5.3. Emergency preparedness; and

 

  2.5.4. HSE communications.

 

  2.6. Employee Competency

This section of the HSE Management Plan shall include the following:

 

  2.6.1. Training program and requirements with training matrix; and

 

  2.6.2. People based safety program.

 

J-2



--------------------------------------------------------------------------------

  2.7. Customer Interface

This section of the HSE Management Plan shall include the following:

 

  2.7.1. Communication between FERC and other Governmental Instrumentalities;

 

  2.7.2. Reporting, communication and information sharing; and

 

  2.7.3. Coordination, security and operating facility access.

 

  2.8. Contractor Evaluation, Selection and Monitoring

This section of the HSE Management Plan shall include the following:

 

  2.8.1. Define evaluation and selection methods and processes; and

 

  2.8.2. Define how monitoring of Subcontractors shall be performed.

 

  2.9. Implementation and Monitoring

This section of the HSE Management Plan shall include the following:

 

  2.9.1. Stop work policy;

 

  2.9.2. Incident reporting, recording and investigation;

 

  2.9.3. Procedure review; and

 

  2.9.4. Management of change.

 

  2.10. Auditing and Reviewing

This section of the HSE Management Plan shall include the following:

 

  2.10.1. Project self-assessment;

 

  2.10.2. Management assessments;

 

  2.10.3. HSE inspection;

 

  2.10.4. Subcontractor monitors and responsibilities; and

 

  2.10.5. Action register and corrective action closure.

 

3.0 Construction Environmental Control Plan

 

  3.1 Construction Environmental Control Plan (CECP)

This section of the CECP shall include the following:

 

  3.1.1 Introduction

 

  3.1.2 General Project information

 

  3.1.3 Responsibilities

 

  3.1.4 Environmental management controls

 

  3.1.5 Environmental requirements, plans, and procedures

 

  3.1.6 Required figures, tables and appendices

 

  3.2 Construction Waste Management Plan

This section of the Construction Waste Management Plan shall include the
following:

 

  3.2.1. Introduction

 

  3.2.2. Waste types

 

J-3



--------------------------------------------------------------------------------

  3.2.3. Waste management requirements

 

  3.2.4. Waste disposal requirements

 

  3.2.5. Waste minimization

 

  3.2.6. Required tables and appendices

 

  3.3 Spill Prevention, Control and Countermeasures Plan (SPCC)

This section of the SPCC shall include the following:

 

  3.3.1 Management approval

 

  3.3.2 Engineering certification

 

  3.3.3 Record of review & amendment form

 

  3.3.4 Introduction

 

  3.3.5 Security

 

  3.3.6 Trajectory analysis

 

  3.3.7 Secondary containment

 

  3.3.8 Contingency plans

 

  3.3.9 Inspections, testing and recordkeeping

 

  3.3.10 Personnel training & discharge prevention

 

  3.3.11 Spill response

 

  3.3.12 Spill notification and reporting

 

  3.3.13 Spill kits

 

  3.3.14 Required figures, tables and appendices

 

  3.4 Erosion and Sediment Management Plan (E&S Plan)

This section of the E&S Plan shall include the following:

 

  3.4.1. Introduction

 

  3.4.2. General Project information

 

  3.4.3. Responsibilities

 

  3.4.4. Environmental management controls

 

  3.4.5. Environmental requirements, plans and procedures

 

  3.4.6. Figures, tables and appendices

 

4.0 Traffic Management Plan

This section of the Traffic Management Plan shall include the following:

 

  4.1. Introduction

 

  4.2. Responsibilities

 

  4.3. Safe Facility Site layout

 

  4.4. Pedestrian routes

 

  4.5. Vehicle routes

 

J-4



--------------------------------------------------------------------------------

  4.6. Traffic controls and Facility Site entrances

 

  4.7. Parking

 

  4.8. Vehicle safety equipment standards

 

  4.9. Driving rules

 

  4.10. Training requirements

 

  4.11. Vehicle inspection requirements

 

J-5



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT K

FORM OF LIEN AND CLAIM WAIVERS FOR STAGE 2

 

K-1



--------------------------------------------------------------------------------

SCHEDULE K-1

CONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

Project                     

Job No.                     

On receipt by BECHTEL OIL, GAS AND CHEMICALS, INC. ( “Contractor”) of a check or
wire transfer from CORPUS CHRISTI LIQUEFACTION, LLC ( “Owner”) in the sum of
$            1 payable to Contractor, and when the check has been properly
endorsed and has been paid by the bank on which it is drawn or the wire transfer
payment is received by Contractor, this document becomes effective to release
any mechanic’s lien right, any right arising from a payment bond that complies
with a state or federal statute, any common law payment bond right, any claim
for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in Contractor’s position that
Contractor has on the property of Corpus Christi Liquefaction, LLC located at
            (the “Property”) to the following extent: with respect to the labor,
services, equipment, or materials (a) that have been furnished by or on behalf
of Contractor pursuant to that certain Fixed Price Separated Turnkey Agreement
for the Engineering Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Facility, between Contractor and Owner, dated             , and
(b) for which payment is requested in the Payment Request(s) (defined below).

This release covers a progress payment for all labor, services, equipment, or
materials furnished to the Property or to Owner as indicated in the attached
statement(s) or progress payment request(s) (“Payment Requests”), except for
unpaid retention, pending modifications and changes, or other items furnished.
Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to Contractor.

Contractor warrants that Contractor has already paid, or will use the funds
received from this progress payment to promptly pay, in full all of Contractor’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project in regard
to the attached Payment Request(s).

Contractor agrees that this waiver and release form is in compliance with Tex.
Prop. Code Ann. Section 53.284.

 

Date:     

 

BECHTEL OIL, GAS AND CHEMICALS, INC.:     

 

Signature:     

 

Title:     

 

1 Amount in Payment Request(s) submitted with this Contractor’s Interim
Conditional Lien Waiver and Release.

 

K-2



--------------------------------------------------------------------------------

Execution Version

SCHEDULE K-2

CONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE
BEEN PAID FOR GIVING UP THOSE RIGHTS. IT IS PROHIBITED FOR A PERSON TO REQUIRE
YOU TO SIGN THIS DOCUMENT IF YOU HAVE NOT BEEN PAID THE PAYMENT AMOUNT SET FORTH
BELOW. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL RELEASE FORM.

Project                     

Job No.                     

BECHTEL OIL, GAS AND CHEMICALS, INC. ( “Contractor”) has been paid and has
received a progress payment in the sum of $            2 (the “Payment”) for all
labor, services, equipment, or materials furnished to the Property (defined
below) or to CORPUS CHRISTI LIQUEFACTION, LLC (“Owner”) on the property of
Corpus Christi Liquefaction, LLC located at             (the “Property”) to the
following extent: with respect to the labor, services, equipment, or materials
(a) that have been furnished by Contractor pursuant to that certain Fixed Price
Separated Turnkey Agreement for the Engineering Procurement and Construction of
the Corpus Christi Stage 2 Liquefaction Facility, between Contractor and Owner,
dated             , and (b) to which the Payment Request(s) (defined below)
relate. Contractor therefore waives and releases any mechanic’s lien right, any
right arising from a payment bond that complies with a state or federal statute,
any common law payment bond right, any claim for payment, and any rights under
any similar ordinance, rule, or statute related to claim or payment rights for
persons in Contractor’s position that Contractor has on the above referenced
project to the following extent: This release covers a progress payment for all
labor, services, equipment, or materials furnished to the property or to Owner
as indicated in the attached statement(s) or progress payment request(s) (the
“Payment Requests”), except for unpaid retention, pending modifications and
changes, or other items furnished.

Contractor warrants that Contractor has already paid or will use the funds
received from this progress payment to promptly pay in full all of Contractor’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project in regard
to the attached Payment Requests.

Contractor agrees that this waiver and release form is in compliance with Tex.
Prop. Code Ann. Section 53.284.

 

Date:     

 

BECHTEL OIL, GAS AND CHEMICALS, INC.:     

 

Signature:     

 

Title:     

 

2 Amount actually paid to Contractor with respect to Invoice for Work performed
through the end of Month N-2.

 

K-3



--------------------------------------------------------------------------------

Execution Version

SCHEDULE K-3

SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
each Invoice other than the

Invoice for final payment)

Project                         

Job No.                         

On receipt by the signer of this document ( “Subcontractor”) of a check or wire
transfer from             3 ( “Work Recipient”) in the sum of $            4
payable to Subcontractor, and when the check has been properly endorsed and has
been paid by the bank on which it is drawn or the wire transfer payment is
received by Subcontractor, this document becomes effective to release any
mechanic’s lien right, any right arising from a payment bond that complies with
a state or federal statute, any common law payment bond right, any claim for
payment, and any rights under any similar ordinance, rule, or statute related to
claim or payment rights for persons in Subcontractor’s position that
Subcontractor has on the property of Corpus Christi Liquefaction, LLC located at
            (the “Property”) to the following extent: with respect to the labor,
services, equipment, or materials (a) that have been furnished by or on behalf
of Subcontractor pursuant to that certain             5 for             6,
between Subcontractor and Work Recipient, dated             , and (b) for which
payment is requested in the Payment Request(s) (defined below).

This release covers a progress payment for all labor, services, equipment, or
materials furnished to the Property or to Work Recipient as indicated in the
attached statement(s) or progress payment request(s) (“Payment Requests”),
except for unpaid retention, pending modifications and changes, or other items
furnished. Before any recipient of this document relies on this document, the
recipient should verify evidence of payment to Subcontractor.

Subcontractor warrants that Subcontractor has already paid, or will use the
funds received from this progress payment to promptly pay, in full all of
Subcontractor’s laborers, subcontractors, materialmen, and suppliers for all
work, materials, equipment, or services provided for or to the above referenced
project in regard to the attached Payment Request(s).

Subcontractor agrees that this waiver and release form is in compliance with
Tex. Prop. Code Ann. Section 53.284.

 

Date:    

 

Subcontractor Name:

   

 

Signature:

   

 

Title:

   

 

3 Specify party who the agreement is with and from whom payment is claimed.

4 Amount of Payment Requests submitted with this Contractor’s Interim
Conditional Lien Waiver and Release.

5 Insert full title of relevant agreement.

6 Insert description of the scope of work under the agreement.

 

K-4



--------------------------------------------------------------------------------

Execution Version

SCHEDULE K-4

SUBCONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
each Invoice other than the

Invoice for Final Payment; provided that, execution by Bulk Order Subcontractors
is only required on a quarterly basis)

NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE
BEEN PAID FOR GIVING UP THOSE RIGHTS. IT IS PROHIBITED FOR A PERSON TO REQUIRE
YOU TO SIGN THIS DOCUMENT IF YOU HAVE NOT BEEN PAID THE PAYMENT AMOUNT SET FORTH
BELOW. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL RELEASE FORM.

Project                             

Job No.                             

The signer of this document (“Subcontractor”) has been paid and has received
progress payment(s) in the sum of $            7 (the “Payment”) for all labor,
services, equipment, or materials furnished to the Property (defined below) or
to             8 (“Work Recipient”) on the property of Corpus Christi
Liquefaction, LLC located at             (the “Property”) to the following
extent: with respect to the labor, services, equipment, or materials (a) that
have been furnished by Subcontractor pursuant to that certain             9 for
            10, between Subcontractor and Work Recipient, dated             ,
and (b) to which the Payment Request(s) (defined below) relate. Subcontractor
therefore waives and releases any mechanic’s lien right, any right arising from
a payment bond that complies with a state or federal statute, any common law
payment bond right, any claim for payment, and any rights under any similar
ordinance, rule, or statute related to claim or payment rights for persons in
Subcontractor’s position that Subcontractor has on the above referenced project
to the following extent: This release covers a progress payment for all labor,
services, equipment, or materials furnished to the property or to Work Recipient
as indicated in the attached statement(s) or progress payment request(s) (the
“Payment Requests”), except for unpaid retention, pending modifications and
changes, or other items furnished.

Subcontractor warrants that Subcontractor has already paid or will use the funds
received from this progress payment to promptly pay in full all of
Subcontractor’s laborers, subcontractors, materialmen, and suppliers for all
work, materials, equipment, or services provided for or to the above referenced
project in regard to the attached Payment Request(s).

Subcontractor agrees that this waiver and release form is in compliance with
Tex. Prop. Code Ann. Section 53.284.

 

Date:    

 

Subcontractor Name:

   

 

Signature:

   

 

Title:

   

 

7 If submitted by Lien Subcontractor or Major Sub-subcontractor = Amount
actually paid by Work Recipient, as the case may be, with respect to Invoice for
Work performed through the end of Month N-2.

If submitted by Bulk Order Subcontractor = Amount actually paid by Work
Recipient with respect to Months N-3, N-4 and N-5.

8 Specify party who the agreement is with and from whom payment is claimed.

9 Insert full title of relevant agreement.

10 Insert description of the scope of work under the agreement.

 

K-5



--------------------------------------------------------------------------------

SCHEDULE K-5

EXHIBIT K-5-1

CONTRACTOR’S FINAL CONDITIONAL LIEN WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Contractor with final Invoice)

Project                         

Job No.                         

On receipt by BECHTEL OIL, GAS AND CHEMICALS, INC. ( “Contractor”) of a check or
wire transfer from CORPUS CHRISTI LIQUEFACTION, LLC ( “Owner”) in the sum of
$            11 payable to Contractor, and when the check has been properly
endorsed and has been paid by the bank on which it is drawn or the wire transfer
payment is received by Contractor, this document becomes effective to release
any mechanic’s lien right, any right arising from a payment bond that complies
with a state or federal statute, any common law payment bond right, any claim
for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in Contractor’s position that
Contractor has on the property of Corpus Christi Liquefaction, LLC located at
            (the “Property”) to the following extent: with respect to the labor,
services, equipment, or materials furnished by or on behalf of Contractor
pursuant to that certain Fixed Price Separated Turnkey Agreement for the
Engineering Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Facility, between Contractor and Owner, dated             .

This release covers the final payment to Contractor for all labor, services,
equipment, or materials furnished to the Property or to Owner. Before any
recipient of this document relies on this document, the recipient should verify
evidence of payment to Contractor.

Contractor warrants that Contractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Contractor’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.

Contractor agrees that this waiver and release form is in compliance with Tex.
Prop. Code Ann. Section 53.284.

 

Date:     

 

BECHTEL OIL, GAS AND CHEMICALS, INC.:     

 

Signature:     

 

Title:     

 

11 Amount in final Invoice.

 

K-6



--------------------------------------------------------------------------------

EXHIBIT K-5-2

CONTRACTOR’S FINAL CONDITIONAL CLAIM WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Contractor with final Invoice)

Project                         

Job No.                         

The undersigned, BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”), has been
engaged under contract (“Agreement”) with CORPUS CHRISTI LIQUEFACTION, LLC
(“Owner”), for the engineering, procurement, construction, commissioning,
start-up and testing of the Corpus Christi Stage 2 Liquefaction Facility (the
“Project”), which is located in San Patricio County and Nueces County, State of
Texas and is more particularly described as follows:

                                                                  
                                         
                                                       (the “Property”).

Upon receipt of the sum of U.S.$            12, Contractor waives, relinquishes,
remits and releases any and all claims, demands, actions, causes of actions or
other rights at law, in contract, quantum meruit, unjust enrichment, tort,
equity or otherwise that Contractor has or may have had against Owner for
payment in respect of (1) the Work or (2) any other labor, services, materials
or equipment performed in connection with the Agreement, whether or not known to
Contractor at the time of the execution of this Contractor’s Final Conditional
Claim Waiver and Release, except for the following disputed payment claims in
the amount of U.S.$            :

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any such disputed claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied.

This Contractor’s Final Conditional Claim Waiver and Release is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Conditional Claim
Waiver and Release, that it is fully informed with respect to the legal effect
of this Contractor’s Final Conditional Claim Waiver and Release, and that it has
voluntarily chosen to accept the terms and conditions of this Contractor’s Final
Conditional Claim Waiver and Release in return for the payment recited above.
Contractor understands, agrees and acknowledges that, upon payment, this
document waives, and is fully enforceable to extinguish, all claims of
Contractor for payment in respect of (1) the Work or (2) any other labor,
services, materials or equipment performed in connection with the Agreement,
except for the disputed claims expressly identified in this Contractor’s Final
Conditional Claim Waiver and Release.

This Contractor’s Final Conditional Claim Waiver and Release has been executed
by its duly authorized representative.

 

Date:     

 

BECHTEL OIL, GAS AND CHEMICALS, INC.:     

 

Signature:     

 

Title:     

 

12 Amount in final Invoice.

 

K-7



--------------------------------------------------------------------------------

Execution Version

SCHEDULE K-6

EXHIBIT K-6-1

CONTRACTOR’S FINAL UNCONDITIONAL LIEN WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Contractor at the time of payment of final Invoice)

NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE
BEEN PAID FOR GIVING UP THOSE RIGHTS. IT IS PROHIBITED FOR A PERSON TO REQUIRE
YOU TO SIGN THIS DOCUMENT IF YOU HAVE NOT BEEN PAID THE PAYMENT AMOUNT SET FORTH
BELOW. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL RELEASE FORM.

Project                         

Job No.                         

BECHTEL OIL, GAS AND CHEMICALS, INC. ( “Contractor”) has been paid in full for
all labor, services, equipment, or materials furnished to CORPUS CHRISTI
LIQUEFACTION, LLC (“Owner”) on the property of Corpus Christi Liquefaction, LLC
located at             (the “Property”) to the following extent: with respect to
the labor, services, equipment, or materials furnished by or on behalf of
Contractor pursuant to that certain Fixed Price Separated Turnkey Agreement for
the Engineering Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Facility, between Contractor and Owner, dated             .
Contractor therefore waives and releases any mechanic’s lien right, any right
arising from a payment bond that complies with a state or federal statute, any
common law payment bond right, any claim for payment, and any rights under any
similar ordinance, rule, or statute related to claim or payment rights for
persons in Contractor’s position.

Contractor warrants that Contractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Contractor’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.

Contractor agrees that this waiver and release form is in compliance with Tex.
Prop. Code Ann. Section 53.284.

 

Date:     

 

BECHTEL OIL, GAS AND CHEMICALS, INC.:     

 

Signature:     

 

Title:     

 

K-8



--------------------------------------------------------------------------------

EXHIBIT K-6-2

CONTRACTOR’S FINAL UNCONDITIONAL CLAIM WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Contractor at the time of payment of final Invoice)

Project                         

Job No.                         

The undersigned, BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”), has been
engaged under contract (“Agreement”) with CORPUS CHRISTI LIQUEFACTION, LLC
(“Owner”), for the engineering, procurement, construction, commissioning,
start-up and testing of the Corpus Christi Stage 2 Liquefaction Facility (the
“Project”), which is located in San Patricio County and Nueces County, State of
Texas and is more particularly described as follows:

                                                                  
                                         
                                                       (the “Property”).

Contractor has been paid in full for all work, materials, equipment, services
and/or labor furnished in connection with the Project, and Contractor hereby
waives, relinquishes, remits and releases any and all claims, demands, actions,
causes of actions or other rights at law, in contract, quantum meruit, unjust
enrichment, tort, equity or otherwise that Contractor has or may have had
against Owner for payment in respect of (1) the Work or (2) any other labor,
services, materials or equipment performed in connection with the Agreement,
whether or not known to Contractor at the time of the execution of this
Contractor’s Final Unconditional Claim Waiver and Release, except for the
following disputed payment claims in the amount of U.S.$            :

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any such disputed claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied, including, but not limited to payment to
Subcontractors and employees and payment of Taxes.

This Contractor’s Final Unconditional Claim Waiver and Release is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Unconditional Claim
Waiver and Release, and that it is fully informed with respect to the legal
effect of this Contractor’s Final Unconditional Claim Waiver and Release.
Contractor understands, agrees and acknowledges that, upon execution of this
document, this document waives unconditionally, and is fully enforceable to
extinguish, all claims of Contractor for payment in respect of (1) the Work or
(2) any other labor, services, materials or equipment performed in connection
with the Agreement, except for the disputed claims expressly identified in this
Contractor’s Final Unconditional Claim Waiver and Release.

This Contractor’s Final Unconditional Claim Waiver and Release has been executed
by its duly authorized representative.

 

Date:     

 

BECHTEL OIL, GAS AND CHEMICALS, INC.:     

 

Signature:     

 

Title:     

 

K-9



--------------------------------------------------------------------------------

Execution Version

SCHEDULE K-7

EXHIBIT K-7-1

SUBCONTRACTOR’S FINAL CONDITIONAL LIEN WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
final Invoice)

Project                         

Job No.                         

On receipt by the signer of this document (“Subcontractor”) of a check or wire
transfer from             13 (“Work Recipient”) in the sum of $            14
payable to Subcontractor, and when the check has been properly endorsed and has
been paid by the bank on which it is drawn or the wire transfer payment is
received by Subcontractor, this document becomes effective to release any
mechanic’s lien right, any right arising from a payment bond that complies with
a state or federal statute, any common law payment bond right, any claim for
payment, and any rights under any similar ordinance, rule, or statute related to
claim or payment rights for persons in Subcontractor’s position that
Subcontractor has on the property of Corpus Christi Liquefaction, LLC located at
            (the “Property”) to the following extent: with respect to the labor,
services, equipment, or materials furnished by or on behalf of Subcontractor
pursuant to that certain             15 for             16, between
Subcontractor and Work Recipient, dated             .

This release covers the final payment to Subcontractor for all labor, services,
equipment, or materials furnished to the Property or to Work Recipient. Before
any recipient of this document relies on this document, the recipient should
verify evidence of payment to Subcontractor.

Subcontractor warrants that Subcontractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Subcontractor’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.

Subcontractor agrees that this waiver and release form is in compliance with
Tex. Prop. Code Ann. Section 53.284.

 

Date:    

 

Subcontractor Name:

   

 

Signature:

   

 

Title:

   

 

13 Specify party who the agreement is with and from whom payment is claimed.

14 Amount in final Payment Request.

15 Insert full title of relevant agreement.

16 Insert description of the scope of work under the agreement.

 

K-10



--------------------------------------------------------------------------------

Execution Version

EXHIBIT K-7-2

SUBCONTRACTOR’S FINAL CONDITIONAL CLAIM WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
final Invoice)

Project                         

Job No.                         

The undersigned,             (“Subcontractor”), has, under an agreement with
            17 (“Work Recipient”), furnished certain materials, equipment,
services, and/or labor for the engineering, procurement, construction,
commissioning, start-up and testing of the Corpus Christi Stage 2 Liquefaction
Facility (the “Project”), which is located in San Patricio County and Nueces
County, State of Texas, and is more particularly described as follows:

                                                                  
                                         
                                                       (the “Property”).

Upon receipt of the sum of U.S.$             18, Subcontractor waives,
relinquishes, remits and releases any and all claims, demands, actions, causes
of action or other rights at law, in contract, quantum meruit, unjust
enrichment, tort, equity or otherwise against Corpus Christi Liquefaction, LLC,
Bechtel Oil, Gas and Chemicals, Inc. or Work Recipient, which Subcontractor has,
may have had or may have in the future arising out of the agreement between
Subcontractor and Work Recipient or the Project, whether or not known to
Subcontractor at the time of the execution of this Subcontractor’s Final
Conditional Claim Waiver and Release.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Work Recipient, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Work Recipient and Subcontractor, the Project or
sub-subcontracts have been fully satisfied.

This Subcontractor’s Final Conditional Claim Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Final Conditional Claim Waiver
and Release, that it is fully informed with respect to the legal effect of this
Subcontractor’s Final Conditional Claim Waiver and Release, and that it has
voluntarily chosen to accept the terms and conditions of this Subcontractor’s
Final Conditional Claim Waiver and Release in return for the payment recited
above. Subcontractor understands, agrees and acknowledges that, upon payment,
this document waives rights and is fully enforceable to extinguish all claims of
Subcontractor as of the date of execution of this document by Subcontractor.

This Subcontractor’s Final Conditional Claim Waiver and Release has been
executed by its duly authorized representative.

 

Date:    

 

Subcontractor Name:

   

 

Signature:

   

 

Title:

   

 

17 Specify party who the agreement is with and from whom payment is claimed.

18 Amount in final Payment Request.

 

K-11



--------------------------------------------------------------------------------

Execution Version

SCHEDULE K-8

EXHIBIT K-8-1

SUBCONTRACTOR’S FINAL UNCONDITIONAL LIEN WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors on
payment of final Invoice)

NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE
BEEN PAID FOR GIVING UP THOSE RIGHTS. IT IS PROHIBITED FOR A PERSON TO REQUIRE
YOU TO SIGN THIS DOCUMENT IF YOU HAVE NOT BEEN PAID THE PAYMENT AMOUNT SET FORTH
BELOW. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL RELEASE FORM.

Project                         

Job No.                         

The signer of this document (“Subcontractor”) has been paid in full for all
labor, services, equipment, or materials furnished to the Property (defined
below) or to             19 (“Work Recipient”) on the property of Corpus Christi
Liquefaction, LLC located at             (the “Property”) to the following
extent: with respect to the labor, services, equipment, or materials furnished
by or on behalf of Subcontractor pursuant to that certain             20 for
            21, between Subcontractor and Work Recipient, dated             (the
“Contract”). Subcontractor therefore waives and releases any mechanic’s lien
right, any right arising from a payment bond that complies with a state or
federal statute, any common law payment bond right, any claim for payment, and
any rights under any similar ordinance, rule, or statute related to claim or
payment rights for persons in Subcontractor’s position.

Subcontractor warrants that Subcontractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Subcontractor’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.

Subcontractor agrees that this waiver and release form is in compliance with
Tex. Prop. Code Ann. Section 53.284.

 

Date:    

 

Subcontractor Name:

   

 

Signature:

   

 

Title:

   

 

19 Specify party who the agreement is with and from whom payment is claimed.

20 Insert full title of relevant agreement.

21 Insert description of the scope of work under the Contract.

 

K-12



--------------------------------------------------------------------------------

EXHIBIT K-8-2

SUBCONTRACTOR’S FINAL UNCONDITIONAL CLAIM WAIVER

AND RELEASE FOR STAGE 2

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors on
payment of final Invoice)

Project                         

Job No.                         

The undersigned,             (“Subcontractor”), has, under an agreement with
            22 (“Work Recipient”), furnished certain materials, equipment,
services, and/or labor for the engineering, procurement, construction,
commissioning, start-up and testing of the Corpus Christi Stage 2 Liquefaction
Facility (the “Project”), which is located in San Patricio County and Nueces
County, State of Texas, and is more particularly described as follows:

                                                                  
                                         
                                                       (the “Property”).

Subcontractor has been paid in full for all work, materials, equipment, services
and/or labor furnished by or on behalf of Subcontractor to or on account of Work
Recipient for the Project, and Subcontractor hereby waives, relinquishes, remits
and releases any and all claims, demands, actions, causes of action or other
rights at law, in contract, quantum meruit, unjust enrichment, tort, equity or
otherwise against Corpus Christi Liquefaction, LLC, Bechtel Oil, Gas and
Chemicals, Inc., or Work Recipient, which Subcontractor has, may have had or may
have in the future arising out of the agreement between Subcontractor and Work
Recipient or the Project, whether or not known to Subcontractor at the time of
the execution of this Subcontractor’s Final Unconditional Claim Waiver and
Release.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Work Recipient, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Work Recipient and Subcontractor, the Project or
sub-subcontracts have been fully satisfied, including, but not limited to
payment to sub-subcontractors and employees of Subcontractor and payment of
taxes.

This Subcontractor’s Final Unconditional Claim Waiver and Release is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Unconditional Claim Waiver and Release, and that it is fully informed with
respect to the legal effect of this Subcontractor’s Final Unconditional Claim
Waiver and Release. Subcontractor understands, agrees and acknowledges that,
upon execution of this document, this document waives rights unconditionally and
is fully enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

This Subcontractor’s Final Unconditional Claim Waiver and Release has been
executed by its duly authorized representative.

 

Date:    

 

Subcontractor Name:

   

 

Signature:

   

 

Title:

   

 

22 Specify party who the agreement is with and from whom payment is claimed.

 

K-13



--------------------------------------------------------------------------------

ATTACHMENT L

FORM OF RFSU COMPLETION CERTIFICATE FOR STAGE 2

 

Date:  

 

 

Corpus Christi Liquefaction, LLC 700 Milam Street, Suite 800 Houston, Texas
77002 Attention:                       

 

Re:    RFSU Completion Certificate for the Fixed Price Separated Turnkey
Agreement for the Engineering, Procurement and Construction of the Corpus
Christi Stage 2 Liquefaction Facility, dated as of [            , 20    ] (the
“Agreement”), by and between Corpus Christi Liquefaction, LLC (“Owner”) and
Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.1 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for RFSU, including:
(i) Contractor has completed all applicable Work in accordance with the
requirements contained in the Agreement to ensure that Subproject 3 is ready for
use to receive Natural Gas; and (ii) Contractor hereby delivers this RFSU
Completion Certificate for Subproject 3 as required under Section 11.1A of the
Agreement.

Attached is supporting documentation which is reasonably required under the
Agreement to establish that the requirements for this RFSU Completion
Certificate under the Agreement have been met.

Contractor certifies that it achieved all requirements under the Agreement for
this RFSU Completion Certificate on             , 20    .

IN WITNESS WHEREOF, Contractor has caused this RFSU Completion Certificate to be
duly executed and delivered as of the date first written above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

 

Name:  

 

Title:  

 

 

cc:    Corpus Christi Liquefaction, LLC    700 Milam Street, Suite 800   
Houston, Texas 77002    Attn: General Counsel

 

L-1



--------------------------------------------------------------------------------

Owner Acceptance or Rejection of RFSU Completion Certificate

Pursuant to Section 11.3A of the Agreement, Owner              accepts or
             rejects (check one) the RFSU Completion Certificate.

If RFSU was achieved, RFSU was achieved on             , 20    .

Acceptance of this RFSU Completion Certificate shall not relieve Contractor of
any of Contractor’s obligations to perform the Work in accordance with the
requirements of the Agreement, nor shall it in any way release Contractor or any
surety of Contractor from any obligations or liability pursuant to the
Agreement, including obligations with respect to unperformed obligations of the
Agreement or for any Work that does not conform to the requirements of this
Agreement.

The basis for any rejection of RFSU is attached hereto.

 

For and on behalf of CORPUS CHRISTI LIQUEFACTION, LLC   By:  

 

  Name:  

 

  Title:  

 

 

L-2



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT M

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE FOR STAGE 2

Date:                     

Corpus Christi Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Attention:                     

 

Re: Substantial Completion Certificate for the Fixed Price Separated Turnkey
Agreement for the Engineering, Procurement and Construction of the Corpus
Christi Stage 2 Liquefaction Facility, dated as of [             , 20     ] (the
“Agreement”), by and between Corpus Christi Liquefaction, LLC (“Owner”) and
Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.2 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for Substantial Completion,
including: (i) the Minimum Acceptance Criteria (MAC) has been achieved; (ii) the
Performance Guarantee has been achieved, or if the Performance Guarantee has not
been achieved but the MAC has been achieved, Contractor either (A) has paid the
applicable Performance Liquidated Damages or (B) elects or is directed to take
corrective actions to achieve the Performance Guarantee pursuant to
Section 11.4A (ii); (iii) the Work (including training in accordance with
Section 3.5 and the delivery of all documentation required as a condition of
Substantial Completion under the Agreement (including documentation required for
operation, including test reports)) has been completed in accordance with the
requirements of the Agreement other than any Work which meets the definition of
Punchlist; (iv) Contractor hereby delivers to Owner this Substantial Completion
Certificate as required under Section 11.2; (v) Contractor has obtained all
Contractor Permits; and (vi) Contractor has, pursuant to Section 3.4, delivered
to the Site all Operating Spare Parts required by the Operating Spare Parts List
to be delivered to the Site prior to Substantial Completion.

To the extent Owner has provided an invoice(s) for Liquidated Damages to
Contractor pursuant to Section 20.3C of the Agreement, Contractor certifies that
it has              or has not                      (check one) paid to Owner
all such Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
this Substantial Completion Certificate on                     , 20        ,
including the payment of Liquidated Damages owed under the Agreement (if any),
or if any such Liquidated Damages have not been paid upon the date of this
Substantial Completion Certificate, such Liquidated Damages will be paid by
Contractor within ten (10) Days after Contractor’s receipt of Owner’s invoice
for such Liquidated Damages.

Attached is all information required to be provided by Contractor with this
Certificate under Section 11.2 of the Agreement, including the Performance Test
report and analysis and those requirements set forth in writing between the
Parties for the Performance Test Procedures.

[Signature Page Follows]

 

M-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

 

Name:  

 

Title:  

 

 

cc: Corpus Christi Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Attn: General Counsel

 

M-2



--------------------------------------------------------------------------------

Owner Acceptance or Rejection of Substantial Completion Certificate

Pursuant to Section 11.3B of the Agreement, Owner                      accepts
or                      rejects (check one) the Substantial Completion
Certificate.

If Substantial Completion was achieved, Substantial Completion was achieved on
            , 20    .

Acceptance of this Substantial Completion Certificate shall not relieve
Contractor of any of Contractor’s obligations to perform the Work in accordance
with the requirements of the Agreement, nor shall it in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to the Agreement, including obligations with respect to unperformed
obligations of the Agreement or for any Work that does not conform to the
requirements of this Agreement.

The basis for any rejection of Substantial Completion is attached hereto.

 

For and on behalf of CORPUS CHRISTI LIQUEFACTION, LLC   By:  

 

  Name:  

 

  Title:  

 

 

M-3



--------------------------------------------------------------------------------

ATTACHMENT N

FORM OF FINAL COMPLETION CERTIFICATE FOR STAGE 2

 

Date:  

 

 

Corpus Christi Liquefaction, LLC 700 Milam Street, Suite 800 Houston, Texas
77002 Attention:                       

 

Re:    Final Completion Certificate for the Fixed Price Separated Turnkey
Agreement for the Engineering, Procurement and Construction of the Corpus
Christi LNG Stage 2 Liquefaction Facility, dated as of [                 ],
20[    ] (the “Agreement”), by and between Corpus Christi Liquefaction, LLC
(“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.6 of the Agreement, Contractor hereby certifies that all
Work and all other obligations under the Agreement (except for that Work and
obligations that survive the termination or expiration of the Agreement,
including obligations for Warranties and correction of Defective Work pursuant
to Section 12.3 and any other obligations covered under Section 11.6) are fully
and completely performed in accordance with the terms of the Agreement,
including: (i) the achievement of Substantial Completion; (ii) the completion of
all Punchlist items; (iii) delivery by Contractor to Owner of a fully executed
Final Conditional Lien and Claim Waiver in the form of Schedule K-5, Exhibits
K-5-1 and K-5-2; (iv) delivery by Contractor to Owner of all documentation
required to be delivered under this Agreement as a prerequisite of achievement
of Final Completion, including Record Drawings; (v) removal from the Site of all
of Contractor’s, Subcontractors’ and Sub-subcontractor’s personnel, supplies,
waste, materials, rubbish, and temporary facilities with respect to the Stage 2
Liquefaction Facility; (vi) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Lien Waiver Subcontractors in
the form in Schedule K-7, Exhibits K-7-1 and K-7-2; (vii) fully executed Final
Conditional Lien and Claim Waivers from Major Sub-subcontractors in a form
substantially similar to the form in Schedule K-7, Exhibits K-7-1 and K-7-2;
(viii) Contractor hereby delivers to Owner this Final Completion Certificate as
required under Section 11.6; (ix) Contractor has, pursuant to Section 3.4,
delivered to the Site all Operating Spare Parts required by the Operating Spare
Parts List to be delivered to the Project prior to Final Completion; and (x) if
pursuant to Section 11.4A Substantial Completion was achieved without Contractor
having achieved the Performance Guarantee, Contractor has achieved the
Performance Guarantee or has paid the applicable Performance Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
Final Completion on                      , 20    .

Attached is all documentation required under the Agreement to be provided by
Contractor with this Final Completion Certificate.

IN WITNESS WHEREOF, Contractor has caused this Final Completion Certificate to
be duly executed and delivered as of the date first written above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

 

cc:    Corpus Christi Liquefaction, LLC    700 Milam Street, Suite 800   
Houston, Texas 77002    Attn: General Counsel

 

N-1



--------------------------------------------------------------------------------

Owner Acceptance or Rejection of Final Completion Certificate

Pursuant to Section 11.6 of the Agreement, Owner              accepts or
             rejects (check one) the Final Completion Certificate.

If Final Completion was achieved, Final Completion was achieved on             ,
20    .

Acceptance of Final Completion shall not relieve Contractor of any of
Contractor’s remaining obligations in accordance with the requirements of the
Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement,
including Warranty obligations.

The basis for any rejection of Final Completion is attached hereto.

 

For and on behalf of CORPUS CHRISTI LIQUEFACTION, LLC

 

By:  

 

Name:  

 

Title:  

 

 

N-2



--------------------------------------------------------------------------------

ATTACHMENT O

INSURANCE REQUIREMENTS FOR STAGE 2

1. Contractor’s Insurance.

Types and Amounts of Insurance. Subject to Section 7.1C of this Agreement and
Attachment EE, Contractor shall at its own cost and expense procure and maintain
in full force and effect at all times specified in Section 1B the following
insurances on an occurrence basis for coverages at the following limits of
liability:

1. Workers’ Compensation and Employer’s Liability Insurance. Contractor shall
comply with Applicable Law with respect to workers’ compensation requirements
and other similar requirements where the Work is performed and shall procure and
maintain workers’ compensation and employer’s liability policies in accordance
with Applicable Law and the requirements of this Agreement. These policies shall
include coverage for all states and other applicable jurisdictions, voluntary
compensation coverage, and occupational disease. If the Work is to be performed
on or near navigable waters, the policies shall include coverage for United
States Longshoremen’s and Harbor Workers’ Act, Death on the High Seas Act, the
Jones Act, the Outer Continental Shelf Lands Act, and other Applicable Law
regarding maritime law. A maritime employer’s liability policy may be used to
satisfy applicable parts of this requirement with respect to Work performed on
or near navigable waters. If Contractor is not required by Applicable Law to
carry workers’ compensation insurance, then Contractor shall provide the types
and amounts of insurance which are mutually agreeable to the Parties.

Limits: Workers’ Compensation: Statutory

Employer’s Liability: U.S.$1,000,000 each accident, U.S.$1,000,000 disease each
employee and U.S.$1,000,000 disease policy limit

To meet the foregoing workers’ compensation and employer’s liability
requirements, Contractor shall, upon NTP, extend the workers’ compensation and
employer’s liability insurance coverage under the Stage 1 EPC Agreement to this
Agreement. Such extension shall meet the requirements of this Attachment O and
shall not relieve Contractor of any of its responsibilities to meet the
requirements of Attachment O under the Stage 1 EPC Agreement.

2. Commercial General Liability Insurance. This policy shall provide coverage
against claims for bodily injury (including bodily injury and death), property
damage (including loss of use) and personal injury, and shall include
contractual liability (such coverage not to be written on a limited basis)
insuring the obligations assumed by Contractor under the Agreement, products and
completed operations coverage (for a minimum of five (5) years after Substantial
Completion), premises and operations coverage, broad form property damage
coverage, independent contractors, actions over indemnity coverage and non-owned
watercraft liability. The policy shall not include any

 

O-1



--------------------------------------------------------------------------------

explosion, collapse or underground exclusion. The policy shall be endorsed to
provide coverage wherever the Work is performed. The aggregate limits shall
apply separately to each annual policy period, except for the products and
completed operations coverage, which shall be a Liquefaction Facility aggregate.
This coverage will be subject to a maximum deductible of U.S.$25,000.

 

Limits:    U.S.$2,000,000 combined single limit each occurrence   
U.S.$4,000,000 general aggregate, with such limits dedicated to the Liquefaction
Facility    U.S.$4,000,000 products and completed operations aggregate, with
such limits dedicated to the Liquefaction Facility

To meet the foregoing commercial general liability requirements, Contractor
shall, upon NTP, extend the commercial general liability coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement, except that the overall cumulative limits for the Liquefaction
Facility shall be as follows: U.S.$2,000,000 combined single limit each
occurrence; U.S.$4,000,000 general aggregate, with such limits dedicated to the
Liquefaction Facility; and U.S.$4,000,000 products and completed operations
aggregate, with such limits dedicated to the Liquefaction Facility.

3. Commercial Automobile Insurance. This policy shall include coverage for all
owned, hired, rented, and non-owned automobiles and equipment. This coverage
will be subject to a maximum deductible of U.S.$25,000.

 

Limit:    U.S.$1,000,000 combined single limit each accident

To meet the foregoing commercial automobile insurance requirements, Contractor
shall, upon NTP, extend the commercial automobile insurance coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement.

4. Umbrella or Excess Liability Insurance. This policy shall be written on a
“following form” basis and shall provide coverage in excess of the coverages
required to be provided by Contractor for employer’s liability insurance,
commercial general liability insurance, maritime employer’s liability insurance,
aircraft liability insurance and commercial automobile liability insurance. The
aggregate limit shall apply separately to each annual policy period, except for
the products and completed operations coverage, which shall be a Liquefaction
Facility aggregate.

 

Limits:    U.S.$100,000,000 combined single limit each occurrence, dedicated to
the Liquefaction Facility    U.S.$100,000,000 annual aggregate limit, with such
limits dedicated to the Liquefaction Facility

 

O-2



--------------------------------------------------------------------------------

To meet the foregoing umbrella or excess liability insurance requirements,
Contractor shall, upon NTP, extend the umbrella or excess liability coverage
under the Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement, except that the overall cumulative limits for the Liquefaction
Facility shall be as follows: U.S.$100,000,000 combined single limit each
occurrence, dedicated to the Liquefaction Facility; and U.S.$100,000,000 annual
aggregate limit, with such limits dedicated to the Liquefaction Facility.

5. Aircraft Liability Insurance. If applicable, this policy shall provide
coverage for bodily injury and property damage and shall cover aircraft that is
owned, leased, rented or chartered by Contractor. The policy shall include
coverage for passengers and crew, cover all owned and non-owned aircraft, and be
endorsed to provide a voluntary settlement.

 

Limit:    U.S.$10,000,000 per occurrence

To meet the foregoing aircraft liability insurance requirements, Contractor
shall, upon NTP, extend the aircraft liability insurance coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement.

6. Hull and Machinery Insurance. This policy shall be provided by, or on behalf
of the Contractor if applicable, and shall cover any watercraft that is owned,
leased, rented or chartered by Contractor. If not provided for in the protection
and indemnity policy in Section 1A.7 of this Attachment O, this policy shall
include collision liability and tower’s liability with sister-ship clause
un-amended. All “as owner” and “other than owner” clauses shall be deleted, and
navigational limitations shall be adequate for Contractor to perform the
specified Work.

Hull: Replacement value of the vessel without depreciation

To meet the foregoing hull and machinery insurance requirements, Contractor
shall, upon NTP, extend the hull and machinery insurance coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement.

7. Protection and Indemnity Insurance (P&I). This policy shall be provided by
Contractor if applicable and shall cover any watercraft that is owned, leased,
rented or chartered by Contractor. The coverage provided shall include pollution
liability, removal of wreck and/or debris, and if not provided for in the hull
and machinery policy, collision liability and tower’s liability with sister-ship
clause un-amended. All “as owner” and “other than owner” clauses shall be
deleted, and navigational limitations shall be adequate for Contractor to
perform the specified Work.

 

O-3



--------------------------------------------------------------------------------

If pollution liability coverage is not provided by the P&I underwriter,
pollution liability insurance shall be separately provided that will cover
bodily injury, property damage, including cleanup costs and defense costs
imposed under Applicable Law (including the Oil Pollution Act of 1990 (OPA) and
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA)), resulting from pollution conditions of contaminants or pollutants
into or upon the land, the atmosphere or any water course or body of water.

 

Limits:    Protection and indemnity coverage provided with a minimum limit of
U.S.$100,000,000. (This limit may be satisfied with a minimum underlying limit
of U.S.$1,000,000 and the remaining U.S.$99,000,000 provided through excess P&I
coverage which “follows form” with the underlying policy.)    Pollution
liability coverage provided with a minimum limit of U.S.$100,000,000.

To meet the foregoing protection and indemnity insurance requirements,
Contractor shall, upon NTP, extend the protection and indemnity insurance
coverage under the Stage 1 EPC Agreement to this Agreement. Such extension shall
meet the requirements of this Attachment O and shall not relieve Contractor of
any of its responsibilities to meet the requirements of Attachment O under the
Stage 1 EPC Agreement, except that the overall cumulative minimum limits for the
Liquefaction Facility shall be as follows: U.S.$100,000,000 (which may be
satisfied as stated above); and U.S.$100,000,000 pollution liability coverage.

8. Contractor’s Construction Equipment Floater. Contractor shall maintain (or
self-insure) equipment insurance covering all Construction Equipment and items
(whether owned, rented, or borrowed) of Contractor that will not become part of
the Stage 2 Liquefaction Facility. It is understood that this coverage shall not
be included under the builder’s risk policy.

To meet the foregoing construction equipment floater, Contractor shall, upon
NTP, extend the construction equipment floater under the Stage 1 EPC Agreement
to this Agreement. Such extension shall meet the requirements of this Attachment
O and shall not relieve Contractor of any of its responsibilities to meet the
requirements of Attachment O under the Stage 1 EPC Agreement.

9. Builder’s Risk Insurance. Property damage insurance on an “all risk” basis
insuring Contractor, Owner and Lender, as their interests may appear, including
coverage against loss or damage from the perils of earth movement (including
earthquake, landslide, subsidence and volcanic eruption), Windstorm, startup and
testing, strike, riot, civil commotion and malicious damage but excluding
terrorism.

 

O-4



--------------------------------------------------------------------------------

To meet the builder’s risk insurance requirements under this Attachment O,
Contractor shall, upon NTP, extend the builder’s risk insurance coverage under
the Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement, except that (unless expressly stated otherwise in this Section) any
limits, sublimits, deductibles, payments or other values stated herein shall not
be doubled or otherwise increased as a result of the extension of the builder’s
risk insurance to this Agreement (e.g., sue and labor under paragraph (a) shall
not be less than U.S.$5,000,000 for the Liquefaction Facility; expediting
expenses under paragraph (b) shall not be less than U.S.$15,000,000 for the
Liquefaction Facility; removal of debris under paragraph (b) shall be subject to
a maximum of U.S.$10,000,000 for the Liquefaction Facility).

 

  (a) Property Covered: The insurance policy shall provide coverage for (i) the
buildings, structures, boilers, machinery, Equipment, facilities, fixtures,
supplies, fuel, and other properties constituting a part of the Liquefaction
Facility, (ii) free issue items used in connection with the Liquefaction
Facility, (iii) the inventory of spare parts to be included in the Liquefaction
Facility, (iv) property of others in the care, custody or control of Contractor
or Owner in connection with the Liquefaction Facility, (v) all preliminary
works, temporary works and interconnection works, (vi) foundations and other
property below the surface of the ground, and (vii) electronic equipment and
media.

 

  (b) Additional Coverages: The insurance policy shall insure (i) the cost of
preventive measures to reduce or prevent a loss (sue & labor) in an amount not
less than U.S.$5,000,000, (ii) operational and performance testing for a period
not less than ninety (90) Days, (iii) inland transit with sub-limits sufficient
to insure the largest single shipment to or from the Site from anywhere within
the United States of America, (iv) expediting expenses (defined as extraordinary
expenses incurred after an insured loss to make temporary repairs and expedite
the permanent repair of the damaged property in excess of the delayed startup
coverage even if such expenses do not reduce the delayed startup loss) in an
amount not less than U.S.$15,000,000, (v) off-Site storage with sub-limits
sufficient to insure the full replacement value of any property or Equipment not
stored on the Site, and (vi) the removal of debris with a sub-limit not less
than twenty-five percent (25%) of the loss amount, but subject to a maximum of
U.S.$10,000,000.

 

  (c)

Special Clauses: The insurance policy shall include (i) a seventy-two (72) hour
flood/storm/earthquake clause, (ii) unintentional errors and omissions clause,
(iii) a 50/50 clause, (iv) a requirement that the insurer pay losses within
thirty (30) Days after receipt of an acceptable proof or loss or partial proof
of loss, (v) an other insurance clause making this insurance primary over any
other insurance, (vi) a clause stating that the policy shall not be subject to
cancellation by the insurer except for non-payment of premium

 

O-5



--------------------------------------------------------------------------------

  and (vii) an extension clause allowing the policy period to be extended up to
six (6) months with respect to physical loss or damage without modification to
the terms and conditions of the policy and a pre-agreed upon premium.

 

  (d) Prohibited Exclusions: The insurance policy shall not contain any
(i) coinsurance provisions, (ii) exclusion for loss or damage resulting from
freezing and mechanical breakdown, (iii) exclusion for loss or damage covered
under any guarantee or warranty arising out of an insured peril, (iv) exclusion
for resultant damage caused by ordinary wear and tear, gradual deterioration,
normal subsidence, settling, cracking, expansion or contraction and faulty
workmanship, design or materials no more restrictive than the LEG 3/96 or DE-5
exclusion.

 

  (e) Sum Insured: The insurance policy shall (i) be on a completed value form,
with no periodic reporting requirements, (ii) upon NTP, extend the builder’s
risk insurance under the Stage 1 EPC Agreement to this Agreement, insuring the
Stage 1 Liquefaction Facility in the amount required under the Stage 1 EPC
Agreement and insuring the Stage 2 Liquefaction Facility in an amount no less
than U.S.$500,000,000 and no more than U.S.$1,000,000,000, (iii) within ninety
(90) Days after NTP, increase the insurance to insure the combined Stage 1
Liquefaction Facility and the Stage 2 Liquefaction Facility for an amount no
less than an amount to be determined based upon a probable maximum loss study
for the combined Stage 1 Liquefaction Facility and the Stage 2 Liquefaction
Facility performed by a reputable and experienced firm reasonably satisfactory
to Contractor, Owner and Owner’s Lenders, with such maximum probable loss
approved by the Parties within such time; (iv) value losses at replacement cost,
without deduction for physical depreciation or obsolescence including custom
duties, Taxes and fees, (v) insure loss or damage from earth movement without a
sub-limit, (vi) upon NTP, extend the insurance for property loss or damage from
Windstorm under the Stage 1 EPC Agreement to this Agreement, insuring the Stage
1 Liquefaction Facility in the amount required under the Stage 1 EPC Agreement
and insuring the Stage 2 Liquefaction Facility in an amount no less than
U.S.$50,000,000 and no more than U.S.$100,000,000, and (vii) within ninety
(90) Days after NTP, increase the insurance to insure the Liquefaction Facility
for property loss or damage from Windstorm with a sub-limit of not less than
U.S.$500,000,000, and such sublimit shall apply to the combined loss covered
under Section 1.A.9 Builder’s Risk and Section 1.A.10 Builder’s Risk Delayed
Startup, and (viii) upon NTP, extend the insurance for loss or damage from
strikes, riots and civil commotion under the Stage 1 EPC Agreement to this
Agreement, insuring the combined Stage 1 Liquefaction Facility and the Stage 2
Liquefaction Facility with a sub-limit not less than U.S.$100,000,000.

 

  (f)

Deductible: The insurance policy covering the Liquefaction Facility shall have
no deductible greater than U.S.$500,000 per occurrence; provided, however,
(i) for Windstorms, the deductible shall not be greater than two

 

O-6



--------------------------------------------------------------------------------

  percent (2%) of values at risk for the Liquefaction Facility, subject to a
minimum deductible of U.S.$1,000,000 and a maximum deductible of U.S.$7,500,000
for Windstorms for the Liquefaction Facility and (ii) for wet works, the
deductible shall not be greater than $1,000,000 for the Liquefaction Facility.

 

  (g) Payment of Insurance Proceeds: The property damage proceeds under the
builder’s risk policy shall be paid as follows with respect to any one
occurrence:

 

  (i) the first Ten Million U.S. Dollars (U.S.$10,000,000) of amounts paid under
the builder’s risk insurance policy for property damage to the Liquefaction
Facility shall be paid by the insurance carrier directly to Contractor, which
shall be used by Contractor in connection with the repair, replacement or other
necessary work in connection with the loss or damage to the Liquefaction
Facility; and

 

  (ii)

any amounts in excess of Ten Million U.S. Dollars (U.S.$10,000,000) for property
damage to the Liquefaction Facility shall (x) be paid by the insurance carrier
directly to the Collateral Agent (or if there is no Collateral Agent, a mutually
agreed upon escrow agent), and Owner shall pay such insurance proceeds to
Contractor in accordance with Monthly Invoices submitted to Owner for the
completion by Contractor of repairs, replacement and other necessary work in
accordance with the restoration plan prepared by Contractor and approved by
Owner, the Administrative Agent, and the Independent Engineer and (y), provided
that the conditions set forth in clause (x) have been satisfied, be paid by
Owner to Contractor in accordance with the following schedule: (a) for the first
Five Million U.S. Dollars (U.S.$5,000,000) of the builder’s risk proceeds
received by the Collateral Agent (or escrow agent) for the Liquefaction
Facility, Owner shall have five (5) Business Days after the Collateral Agent’s
(or escrow agent’s) receipt of such proceeds to pay Contractor; (b) for the
Forty Million U.S. Dollars (U.S.$40,000,000) in builder’s risk proceeds received
by the Collateral Agent (or escrow agent) for the Liquefaction Facility in
excess of the amounts referred to in clause (a) above, Owner shall have fifteen
(15) Business Days after the Collateral Agent’s (or escrow agent’s) receipt of
such proceeds to pay Contractor; and (c) and for any builder’s risk proceeds
received by the Collateral Agent (or escrow agent) in excess of the amounts
referred to in clause (b), Owner shall have thirty (30) Business Days after the
Collateral Agent’s (or escrow agent’s) receipt of such proceeds to pay
Contractor. Notwithstanding the foregoing, under no circumstances shall Owner be
required to pay any builder’s risk insurance proceeds to Contractor if Owner or
Lender elects not to repair or rebuild the Liquefaction Facility, except to the
extent Contractor has incurred

 

O-7



--------------------------------------------------------------------------------

  costs in excess of the Ten Million U.S. Dollars (U.S.$10,000,000) of the
builder’s risk proceeds paid directly to Contractor for safety, protection and
salvage for the Liquefaction Facility. For the avoidance of doubt, if there is a
delay in the approval of the restoration plan beyond the times specified in
Section 1A.9(g)(ii)(y) (a), (b) or (c) through no fault of Contractor, and
Contractor satisfies all other conditions in Section 1A.9(g)(ii) for the payment
of builder’s risk proceeds received by the Collateral Agent (or escrow agent),
then Contractor shall be entitled to relief to the extent permitted under
Section 6.2A.7 of the Agreement.

10. Builder’s Risk Delayed Startup Insurance. Delayed startup coverage insuring
Owner and Lender, as their interests may appear, covering the Owner’s net
revenue or gross margin lost as a result of any loss or damage insured by
Section 1A.9 above resulting in a delay in Substantial Completion beyond the
Target Substantial Completion Date in an amount to be determined by Owner and
Lender but subject to commercial availability at a reasonable cost. Upon NTP,
Contractor shall extend the builder’s risk delayed startup insurance coverage
under the Stage 1 EPC Agreement to this Agreement, insuring the Stage 1
Liquefaction Facility for the amount required under the Stage 1 EPC Agreement
and extending the supplier’s extension sublimit for delayed startup coverage
under the Stage 1 EPC Agreement to the Liquefaction Facility. No later than
thirty (30) Days after NTP, Contractor shall extend the builder’s risk delayed
startup insurance coverage under the Stage 1 EPC Agreement to this Agreement,
insuring the Liquefaction Facility for an amount at least equal to the delayed
startup insurance limit under the Stage 1 EPC Agreement. No later than ninety
(90) Days after NTP, Contractor shall increase the limit of the builder’s risk
delayed startup insurance coverage to an amount to be determined by Owner and
Lender’s insurance advisor in consultation with Contractor and subject to
commercial availability at a reasonable cost. This coverage shall be on an
actual loss-sustained basis. Any proceeds from delay in startup insurance shall
be payable solely to the Lender or its designee and shall not in any way reduce
or relieve Contractor of any of its obligation or liabilities under the
Agreement.

Such insurance shall (a) have a deductible of not greater than sixty (60) Days
aggregate for all occurrences, except 90 days in the aggregate in the respect of
Windstorms, during the builder’s risk policy period, (b) include an interim
payments clause allowing for the monthly payment of a claim pending final
determination of the full claim amount, (c) cover loss sustained when access to
the Site is prevented due to an insured peril at premises in the vicinity of the
Site for a period not less than sixty (60) Days, (d) cover loss sustained due to
the action of a public authority preventing access to the Site due to imminent
or actual loss or destruction arising from an insured peril at premises in the
vicinity of the Site for a period not less than sixty (60) Days, (e) insure loss
caused by FLEXA named perils to finished Equipment (including machinery) while
awaiting shipment at the premises of a Subcontractor or Sub-subcontractor,
(f) not contain any form of a coinsurance provision or include a waiver of such
provision, (g) cover loss sustained due to the accidental interruption or
failure, caused by an insured peril of supplies of electricity, gas, sewers,
water or telecommunication up to the terminal point of the utility supplier with
the Site for a period not less than sixty (60) Days, (h) covering delays
resulting from any item of Construction

 

O-8



--------------------------------------------------------------------------------

Equipment whose loss or damage could result in a delay in Substantial Completion
beyond the deductible period of the delayed startup insurance, and (i) an
extension clause allowing the policy period to be extended up to six (6) months
without modification to the terms and conditions (other than the deductible) of
the policy and a pre-agreed premium.

11. Marine Cargo Insurance. Cargo insurance insuring Contractor, Owner and
Lender, as their interests may appear, on a “warehouse to warehouse” basis
including land, air and marine transit insuring “all risks” of loss or damage on
a C.I.F. basis plus ten percent (10%) from the time the goods are in the process
of being loaded for transit until they are finally delivered to the Site
including shipment deviation, delay, forced discharge, re-shipment and
transshipment. Such insurance shall (a) include coverage for war, strikes,
theft, pilferage, non-delivery, charges of general average sacrifice or
contribution, salvage expenses, temporary storage in route, consolidation,
repackaging, refused and returned shipments, debris removal, (b) contain a
replacement by air extension clause, a 50/50 clause, a difference in conditions
for C.I.F. shipments, an errors and omissions clause, an import duty clause and
a non-vitiation clause (but subject to a paramount warranty for surveys of
critical items), (c) include an insufficiency of packing clause, (d) provide
coverage for sue and labor in an amount not less than $1,000,000 and (e) insure
for the replacement value of the largest single shipment on a C.I.F. basis plus
ten percent (10%).

To meet the marine cargo insurance requirements under this Attachment O,
Contractor shall, upon NTP, extend the marine cargo insurance coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement, except that (unless expressly stated otherwise in this Section) any
limits, sublimits, deductibles, payments or other values stated herein shall not
be doubled or otherwise increased as a result of the extension of the marine
cargo insurance to this Agreement.

The property damage proceeds under the marine cargo policy shall be paid as
follows with respect to any one occurrence:

 

  (i) the first Ten Million U.S. Dollars (U.S.$10,000,000) of amounts paid under
the marine cargo insurance policy for property damage to the Liquefaction
Facility shall be paid by the insurance carrier directly to Contractor, which
shall be used by Contractor in connection with the repair, replacement or other
necessary work in connection with the Liquefaction Facility; and

 

  (ii)

any amounts in excess of Ten Million U.S. Dollars (U.S.$10,000,000) for property
damage to the Liquefaction Facility shall (x) be paid by the insurance carrier
directly to the Collateral Agent (or if there is no Collateral Agent, a mutually
agreed upon escrow agent), and Owner shall pay such insurance proceeds to
Contractor in accordance with Monthly Invoices submitted to Owner for the
completion by Contractor of repairs, replacement and other necessary work in
accordance with the restoration plan prepared by Contractor and approved by
Owner, the Administrative Agent, and the

 

O-9



--------------------------------------------------------------------------------

  Independent Engineer and (y), provided that the conditions set forth in clause
(x) have been satisfied, be paid by Owner to Contractor in accordance with the
following schedule: (a) for the first Five Million U.S. Dollars (U.S.$5,000,000)
of marine cargo proceeds received by the Collateral Agent (or escrow agent) for
the Liquefaction Facility, Owner shall have five (5) Business Days after the
Collateral Agent’s (or escrow agent’s) receipt of such proceeds to pay
Contractor; (b) for the Forty Million U.S. Dollars (U.S.$40,000,000) in marine
cargo proceeds received by the Collateral Agent (or escrow agent) for the
Liquefaction Facility in excess of the amounts referred to in clause (a) above,
Owner shall have fifteen (15) Business Days after the Collateral Agent’s (or
escrow agent’s) receipt of such proceeds to pay Contractor; and (c) and for any
marine cargo proceeds received by the Collateral Agent (or escrow agent) in
excess of the amounts referred to in clause (b), Owner shall have thirty
(30) Business Days after the Collateral Agent’s (or escrow agent’s) receipt of
such proceeds to pay Contractor. Notwithstanding the foregoing, under no
circumstances shall Owner be required to pay any marine cargo insurance proceeds
to Contractor if Owner or Lender elects not to repair or rebuild the
Liquefaction Facility, except to the extent Contractor has incurred costs in
excess of the Ten Million U.S. Dollars (U.S.$10,000,000) of marine cargo
proceeds paid directly to Contractor for safety, protection and salvage for the
Liquefaction Facility. For the avoidance of doubt, if there is a delay in the
approval of the restoration plan beyond the times specified in this
Section 1A.11(ii)(y) (a), (b) or (c) through no fault of Contractor, and
Contractor satisfies all other conditions in Section 1A.11(ii) for the payment
of marine cargo proceeds received by the Collateral Agent (or escrow agent),
then Contractor shall be entitled to relief to the extent permitted under
Section 6.2A.7 of the Agreement.

12. Marine Cargo Delayed Startup Insurance. Delayed startup insurance insuring
Owner and Lender, as their interests may appear, for the Owner’s net revenue or
gross margin lost due to a delay in achievement of Substantial Completion beyond
the Target Substantial Completion Date arising out of an event insured by the
marine cargo insurance. Such insurance shall (a) cover loss sustained due to
blockage/closure of specified waterways, (b) include an interim payments clause
allowing for the monthly payment of a claim pending final determination of the
full claim amount and (c) cover delay caused by loss, breakdown or damage to the
hull, machinery or equipment of the vessel or aircraft on which the insured
property is being transported, resulting in a delay in achievement of
Substantial Completion beyond the applicable Target Substantial Completion Date
in an amount to be determined by Owner and Lender but subject to commercial
availability at a reasonable cost. Prior to the shipment of any Equipment under
this Agreement but in any event no later than ninety (90) Days after NTP,
Contractor shall extend the marine cargo delayed startup insurance coverage
under the Stage 1 EPC Agreement to this Agreement, insuring the Liquefaction
Facility for an amount to be determined by Owner and Lender’s insurance advisor
in consultation with Contractor and subject to commercial availability at a
reasonable cost. Such insurance shall have a deductible of not greater than
sixty (60) Days aggregate for all occurrences during the policy period. Any
proceeds from delay in startup insurance shall be payable solely to Lender or
its designee and shall not in any way reduce or relieve Contractor of any of its
obligation or liabilities under the Agreement.

 

O-10



--------------------------------------------------------------------------------

13. Marine General Liability Insurance. Marine general liability insurance
against claims for bodily injury, property damage, including Marine Contractual
Liability, Sudden and Accidental Pollution, and if applicable Tankerman’s
liability, Marine Terminal Operators Liability, and Charter’s liability, with a
U.S.$100,000,000 limit per occurrence provided that the policy aggregates, if
any, shall apply separately to claims occurring with respect to the Liquefaction
Facility. A maximum deductible or self-insured retention of U.S.$25,000 per
occurrence shall be allowed.

To meet the foregoing construction equipment floater, Contractor shall, upon
NTP, extend the construction equipment floater under the Stage 1 EPC Agreement
to this Agreement. Such extension shall meet the requirements of this Attachment
O and shall not relieve Contractor of any of its responsibilities to meet the
requirements of Attachment O under the Stage 1 EPC Agreement.

14. Contractors Pollution Liability Insurance. Contractors pollution liability
insurance in an amount of U.S.$25,000,000 per occurrence and in the aggregate
insuring Contractors liability for (a) cleanup on or off the Site for releases
of pollutants, (b) Third Party liability (including bodily injury, property
damage, natural resource damages, Third Party property loss of use/revenue, and
cleanup) due to releases of pollutants, and (c) spills of transported
pollutants. If the policy is Claims Made then the policy should include an
extended two year reporting period for reporting incurred, but as yet
undiscovered claims arising from the Liquefaction Facility. A maximum deductible
or self-insured retention of U.S.$250,000 per occurrence shall be allowed.

To meet the foregoing Contractors pollution liability insurance requirements,
Contractor shall, upon NTP, extend the Contractors pollution liability insurance
coverage under the Stage 1 EPC Agreement to this Agreement. Such extension shall
meet the requirements of this Attachment O and shall not relieve Contractor of
any of its responsibilities to meet the requirements of Attachment O under the
Stage 1 EPC Agreement, except that the overall cumulative minimum limits for the
Liquefaction Facility shall be as follows: U.S.$25,000,000 per occurrence and in
the aggregate.

B. Time for Procuring and Maintaining Insurance. Contractor shall maintain in
full force and effect at all times (i) commencing from NTP (except as may
otherwise be expressly stated in this Attachment O), and (ii) continuing through
Substantial Completion of Subproject 3 all coverages under this Attachment O
(except in the case of products and completed operations coverage under
Section 1A.2 and 1A.4, which shall be maintained in full force and effect for a
further period of five (5) years). If the Parties execute a Change Order for
LNTP Work, the Parties will include in such Change Order agreed upon insurance
coverages for such LNTP Work. For the avoidance of doubt, in the event a
coverage is no longer in effect under the Stage 1 EPC Agreement because such
coverage is no longer required, Contractor shall maintain such coverage as
required under this Agreement and this Attachment O.

 

O-11



--------------------------------------------------------------------------------

C. Combination of Insurance Coverages. Contractor may combine any one or more of
the insurance coverages specified in Sections 1A.4, and 1A.7 into one
(1) policy, provided that the coverage provided by such combined policy shall
meet the requirements of Sections 1A.4, 1A.7 and 1A.13 and shall not provide
less coverage than that which would have been provided had the insurances been
procured separately under Sections 1A.4 and 1A.7. Contractor may also arrange
separate/stand-alone policies of insurance for any of the insurances required to
the extent it is economical to do so and still provides the required level of
insurance. For example, it may be required to place pollution insurance on a
stand-alone basis or some of the coverage for Windstorm risk may also need to be
placed on a stand-alone basis.

D. Insurance Companies. All insurance required to be obtained by Contractor
pursuant to this Agreement shall be from an insurer or insurers permitted to
conduct business as required by Applicable Law and shall be rated with either an
“A-: VIII” or better by Best’s Insurance Guide Ratings or “A-” or better by
Standard and Poor’s or A3 or better by Moody’s.

E. Subcontractor’s and Sub-subcontractor’s Insurance Requirements. Contractor
shall ensure that each Subcontractor and Sub-subcontractor shall either be
covered by the insurance provided by Contractor pursuant to this Agreement, or
by insurance procured by a Subcontractor or Sub-subcontractor. Should a
Subcontractor or Sub-subcontractor be responsible for procuring its own
insurance coverage, Contractor shall ensure that each such Subcontractor or
Sub-subcontractor shall procure and maintain insurance to the full extent
required of Contractor under this Agreement and shall be required to comply with
all of the requirements imposed on Contractor with respect to such
Contractor-provided insurance on the same terms as Contractor, except that
Contractor shall have the sole responsibility for determining the limits of
coverage required to be obtained by such Subcontractors or Sub-subcontractors in
accordance with reasonably prudent business practices. Subject to Section 7.1C
and Attachment EE of this Agreement, all such insurance shall be provided for at
the sole cost of Contractor or its Subcontractors or Sub-subcontractors. Failure
of Subcontractors or Sub-subcontractors to procure and maintain such insurance
coverage shall not relieve Contractor of its responsibilities under the
Agreement.

F. Named and Additional Insured.

1. The following insurance policies provided by Contractor shall include Owner
Group as Additional Insureds: employer’s liability, commercial automobile,
aircraft liability, hull and machinery, and protection and indemnity insurance.

2. The following insurance policies provided by Contractor shall include Owner
Group as Named Insureds: commercial general liability, umbrella or excess
liability, builder’s risk, builder’s risk delayed startup, marine cargo, marine
cargo delayed startup and marine terminal liability operations, pollution
liability and marine general liability insurance. The following insurance
policies provided by Contractor shall include ConocoPhillips Company as an
additional insured to the extent of ConocoPhillips Company’s indemnity
obligations under the ConocoPhillips License Agreement: commercial general
liability and umbrella or excess liability.

G. Waiver of Subrogation and Waiver of Claims.

 

O-12



--------------------------------------------------------------------------------

1. All policies of insurance provided by Contractor or any of its Subcontractors
or Sub-subcontractors pursuant to this Agreement shall include clauses providing
that each underwriter shall waive its rights of recovery, under subrogation or
otherwise, against Owner Group. The commercial general liability and umbrella or
excess liability policies provided by Contractor pursuant to this Agreement
shall include clauses providing that each underwriter shall waive its rights of
recovery, under subrogation or otherwise, against ConocoPhillips Company.

2. Contractor waives any and all claims, damages, losses, costs, and expenses
against Owner Group to the extent such claims, damages, losses, costs and
expenses have already been paid by the insurance procured by Contractor pursuant
to the Agreement.

H. Contractor’s Insurance is Primary. The insurance policies of Contractor and
its Subcontractors and Sub-subcontractors shall state that such coverage is
primary and non-contributory to any other insurance or self-insurance available
to or provided by the Owner Group.

I. Severability. All policies (other than in respect to worker’s compensation
insurance) shall insure the interests of the Owner Group regardless of any
breach or violation by Contractor or any other Party of warranties, declarations
or conditions contained in such policies, any action or inaction of Owner or
others, or any foreclosure relating to the Liquefaction Facility or any change
in ownership of all or any portion of the Liquefaction Facility.

J. Copy of Policy. At Owner’s request, Contractor shall promptly provide Owner
certified copies of each of the insurance policies of Contractor, or if the
policies have not yet been received by Contractor, then with binders of
insurance, duly executed by the insurance agent, broker or underwriter fully
describing the insurance coverages effected.

K. Limitation of Liability. Types and limits of insurance shall not in any way
limit any of Contractor’s obligations, responsibilities or liabilities under
this Agreement.

L. Jurisdiction. All insurance policies shall include coverage for jurisdiction
within the United States of America or other applicable jurisdiction.

M. Miscellaneous. Contractor and its Subcontractors and Sub-subcontractors shall
do nothing to void or make voidable any of the insurance policies purchased and
maintained by Contractor or its Subcontractors or Sub-subcontractors hereunder.
Contractor shall promptly give Owner and Lender notice in writing of the
occurrence of any casualty, claim, event, circumstance, or occurrence that may
give rise to a claim under an insurance policy hereunder and arising out of or
relating to the performance of the Work. In addition, Contractor shall ensure
that Owner is kept fully informed of any subsequent action and developments
concerning the same, and assist in the investigation of any such casualty,
claim, event, circumstance or occurrence.

N. Instructions for Certificate of Insurance. Contractor’s certificate of
insurance form, completed by Contractor’s insurance agent, broker or
underwriter, shall reflect all of the insurance required by Contractor, the
recognition of additional insured status, waivers of subrogation, and
primary/non-contributory insurance requirements contained in this Attachment O
and elsewhere in this Agreement.

 

O-13



--------------------------------------------------------------------------------

O. Certificate of Insurance Requirements. Prior to the commencement of any Work
under this Agreement and in accordance with Section 1B of this Attachment O,
Contractor shall deliver to Owner certificates of insurance reflecting all of
the insurance required of Contractor under this Agreement. All certificates of
insurance and associated notices and correspondence concerning such insurance
shall be addressed to the contact information listed in the Agreement for
notices, plus the following: Corpus Christi Liquefaction, LLC, 700 Milam Street,
Suite 800, Houston, Texas 77002, Facsimile: ***, Attn: ***.

In addition, each such certificate of insurance for employer’s liability,
commercial automobile liability, aircraft, hull and machinery, and protection
and indemnity insurance shall include the following language:

“Additional Insured: Corpus Christi Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees named as Additional Insureds on employer’s liability,
commercial liability, aircraft, hull and machinery, and protection and indemnity
insurance. The coverage afforded the Additional Insured under these policies
shall be primary insurance. If the Additional Insured has other insurance which
is applicable to a loss or claim, such other insurance shall be on an excess or
contingent basis.”

“Waiver of Subrogation in favor of Additional Insureds as respects all policies
required hereunder.”

In addition, each such certificate of insurance for commercial general
liability, umbrella or excess liability, builder’s risk, builder’s risk delayed
start up, marine cargo, marine cargo delayed start up, marine general liability
and pollution liability insurance shall include the following language:

“Named Insured: Corpus Christi Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees as Named Insureds on commercial general liability,
umbrella or excess liability, builder’s risk, builder’s risk delayed start up,
marine cargo, marine cargo delayed start up, pollution liability and marine
general liability insurance. The coverage afforded the Named Insured under these
policies shall be primary insurance. If the Named Insured has other insurance
which is applicable to a loss or claim, such other insurance shall be on an
excess or contingent basis.”

“Waiver of Subrogation in favor of Named Insureds as respects all policies
required hereunder.”

P. Acceptable Policy Terms and Conditions: All policies of insurance required to
be maintained by Contractor shall be written on reasonable and customary policy
forms with conditions and exclusions consistent with insurance written for
facilities of similar size and scope as the combined Stage 1 and Stage 2
Liquefaction Facilities.

 

O-14



--------------------------------------------------------------------------------

Q. Deductibles. Contractor and Owner shall bear the cost of deductibles under
the insurance provided by Contractor pursuant to this Attachment O in accordance
with the allocation of risk found elsewhere in this Agreement; provided,
however, with respect to a loss covered by the builder’s risk insurance policy
or would have been covered but for the existence of the deductible for a
Windstorm event, Owner shall be responsible for that portion of the deductible
greater than U.S.$2,000,000 but less than U.S.$7,500,000 with respect to the
Liquefaction Facility.

2. Policy Cancellation and Change: All policies of insurance required to be
maintained pursuant to this Attachment O shall be endorsed so that if at any
time they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of Owner or Lender, such cancellation or
reduction shall not be effective as to Owner or Lender for sixty (60) Days after
receipt by Owner and Lender of written notice from such insurer of such
cancellation or reduction, provided that (i) cancellation or reduction for
marine cargo war risk shall not be effective for seven (7) Days after receipt by
Owner and Lender of written notice from such insurer of such cancellation or
reduction and (ii) for non-payment of premium, cancellation or reduction shall
not be effective for ten (10) Days after receipt by Owner and Lender of written
notice from such insurer of such cancellation or reduction.

3. Reports: Contractor will advise Owner and Lender in writing promptly of
(1) any material changes in the coverage or limits provided under any policy
required by this Attachment O and (2) any default in the payment of any premium
and of any other act or omission on the part of Contractor which may invalidate
or render unenforceable, in whole or in part, any insurance being maintained by
the Contractor pursuant to this Attachment O.

4. Control of Loss: If commercially feasible, all policies of insurance required
to be maintained pursuant to this Attachment O, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurers shall have full settlement authority on behalf of the other insurers.

5. Loss Survey: All policies of insurance required to be maintained pursuant to
this Attachment O, wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.

6. Miscellaneous Policy Provisions: All insurance policies providing builder’s
risk, builder’s risk delayed startup, marine cargo or marine cargo delayed
startup (i) shall not include any annual or term aggregate limits of liability
except as expressly stated in this Attachment O, (ii) shall not have any
aggregate limits of liability apply separately with respect to the Subprojects,
(iii) shall have aggregate limits for Windstorms and earth movement and (iv) if
commercially feasible, shall not include a clause requiring the payment of
additional premium to reinstate the limits after loss except for insurance
covering the perils of Windstorms and earth movement.

 

O-15



--------------------------------------------------------------------------------

7. Lender Requirements: Contractor agrees to cooperate with Owner and as to any
changes in or additions to the foregoing insurance provisions made necessary by
requirements imposed by Lender (including additional insured status, notice of
cancellation, certificates of insurance), provided that any resulting costs of
increased coverage shall be reimbursable by Owner and provided further that no
such requirements shall materially adversely affect Contractor’s risk exposure.
All policies of insurance required to be maintained pursuant to this Attachment
O shall contain terms and conditions reasonably acceptable to Owner after
consultation with Lender.

8. No Limitation of Requirements in Stage 1 EPC Agreement: Nothing in this
Attachment O shall be construed to limit the requirements or obligations of
Contractor under the Stage 1 EPC Agreement, including the waivers of subrogation
and waivers of claims contained in Attachment O to the Stage 1 EPC Agreement.

 

O-16



--------------------------------------------------------------------------------

ATTACHMENT P

CONTRACTOR PERMITS FOR STAGE 2

Contractor shall be responsible for obtaining all of the following Permits and
any and all other Permits not listed below but required for the performance of
the Work, except for the Owner Permits set forth in Attachment Q.

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Notice of Proposed Construction or Alteration – for temporary structures 200 ft.
AGL    FAA FORM 7460-1; §77.13 Construction or alteration requiring notice.   
Federal Aviation Administration    Temporary equipment or structures rising to
200 ft. AGL or higher which may pose aviation hazard.    Location and height of
equipment or structures 200 ft. AGL or higher.    30 Days prior to equipment
erection.    Radio licenses / channel frequency use   

Federal Communications Commission; Universal Licensing System; Code of Federal
Regulations

- Title 47

   Federal Communications Commission    Use of radios and other wireless
transmitting devices.    Frequencies to be used; base transmission equipment and
repeater tower locations.    Prior to equipment use on Site.   

 

P-1



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Notification of Waste Activity – Construction   

Texas Administrative Code

TITLE 30 ENVIRONMENTAL QUALITY

PART 1 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY

CHAPTER 330 MUNICIPAL SOLID WASTE

   Texas Commission on Environmental Quality    Waste generation, management,
transportation, recycling, and disposal    Location and description of waste
generating activities. Owner waste ID number is required.    30 Days prior to
Site activities which will generate wastes.    Industrial Solid Waste Notice of
Registration   

Texas Administrative Code

TITLE 30 ENVIRONMENTAL QUALITY

PART 1 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY

CHAPTER 335 INDUSTRIAL SOLID WASTE AND MUNICIPAL HAZARDOUS WASTE

   Texas Commission on Environmental Quality    Hazardous waste generation,
management, transportation, recycling, and disposal    Location and description
of waste generating activities. Owner waste ID number is required.    30 Days
prior to Site activities which will generate wastes.    Over-dimension /
overweight loads    TRANSPORTATION CODE TITLE 7. VEHICLES AND TRAFFICSUBTITLE E.
VEHICLE SIZE AND WEIGHTCHAPTER 621. GENERAL PROVISIONS RELATING TO VEHICLE SIZE
AND WEIGHT    Texas Department of Motor Vehicles    Transportation of
over-dimension or over-weight loads.    Size and dimension of load; route to be
followed.    Prior to transportation activities.   

 

P-2



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Permit to construct access driveway; alteration of state roads; highway ROW   
   Texas Department of Transportation; County or City departments for roads or
transportation    Construction activities which impact state or public roads:
access driveway; alteration of state roads; highway ROW    Location and
description of the construction activities; impact to traffic; mitigation and
control activities for traffic impairments.    30 Days prior to planned road
construction activities.    Radioactive Material License - NDE    25 TAC
§289.202; Standards for Protection Against Radiation from Radioactive Materials
   Texas Department of State Health Services – Radiation Control Program    Use
of radioactive isotopes for NDE. Installation of radioactive isotopes for
instruments, gauges or other controls.    Type and quantity of the isotopes to
be used. Protective actions to be taken to reduce impact to personnel and public
from radiation.    Prior to the use of radioactive isotopes.   

 

P-3



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Development Permit (Temporary Facilities only)       San Patricio County   
Installation of trailers; warehouses; or other occupied structures.    Size and
location of development.    Prior to construction of temporary facilities, in
consultation with county building officials.    Building Permit – Permanent
Facilities       San Patricio County    Installation of permanent buildings.   
Architectural details of buildings, materials of construction, life-safety
designs, egress, lighting, expected occupancy.    Prior to construction of
permanent buildings; in consultation with county building officials.    Building
Permit – Temporary Facilities       San Patricio County    Installation of
temporary buildings.    Architectural details of buildings, materials of
construction, life-safety designs, egress, lighting, expected occupancy.   
Prior to construction of temporary buildings; in consultation with county
building officials.   

 

P-4



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Certificate of Occupancy       San Patricio County    Occupancy of a building or
structure.    Certification of completion of construction; building inspection
by county building officials and/or fire marshal.    Prior to occupancy of a
building or structure.    Water connection permit for temporary construction
facilities       San Patricio County    Connection to public water supply.   
Location of connection; quantity of water required; details of piping and
appurtenances to prevent contamination of public water supply.    Prior to
connection to public water system.    Sewer connection permit for temporary
construction facilities       San Patricio County    Connection to public sewer
system.    Location of connection; quantity of sewage to be pumped to public
system.    Prior to connection to public sewer system.   

 

P-5



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Traffic control on public roads       Texas Department of Public Safety; County
Sheriff; Municipal Police    Use of traffic control devices; signage; or
personnel on public roads.    Location and type of traffic controls to be
implemented.    Prior to need.   

 

P-6



--------------------------------------------------------------------------------

ATTACHMENT Q

OWNER PERMITS FOR STAGE 2

Owner shall obtain the Owner Permits listed below.

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Notice of Proposed Construction or Alteration - FAA Form 7460-1    14 CFR
Part 77    Federal Aviation Administration (FAA)    Construction or use of
obstructions, including cranes, in navigable airspace   

Evaluation/Airport Airspace Analysis (OE/AAA) is required if the Liquefaction
Facility will have structures greater than 200 feet or is within 20,000 feet
from an airport meeting certain obstruction requirements. (see Section 77.13(a))

 

Locations and dimensions of any other significant structures.

   Earlier of: (1) 30 Days prior to the construction or alteration is to begin;
or (2) date an application for a construction permit is to be filed.   

Submitted: 07/17/12

Received: 01/29/13

Natural Gas Act (NGA) Section 3 Application    15 U.S.C. § 717b (2006), and
Parts 153 and 380 of the FERC’s regulations, 18 C.F.R. Parts 153 and 380 (2012)
   Federal Energy Regulatory Commission (FERC)    LNG Terminal    Environmental
Resource Reports 1-13 submitted with FERC Application and subsequent
environmental info requests.    NTP    Submitted: 08/31/12 NGA Section 7(c)
Application    15 U.S.C. § 717f(c) (2006), and Parts 157, 284, and 380 of the
FERC’s regulations, 18 C.F.R. Parts 157, 284, and 380 (2012)    FERC    Pipeline
   Environmental Resource Reports 1-13 submitted with FERC Application and
subsequent environmental info requests.    NTP    Submitted: 08/31/12

 

Q-1



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Section 10/404

Impacts to Waters of the U.S. (including wetlands)

   33 CFR 320 to 330    U.S. Army Corps of Engineers (USACOE)    Construction
activities in lakes, streams, wetlands    Amendment to permit for liquefaction
and pipeline facilities.    NTP or as specified in FERC Authorization   
Submitted: 08/31/12 Essential Fish Habitat    Magnuson/Stevens Act    NOAA
Fisheries    Construction in marine environment    Consultation    NTP or as
specified in FERC Authorization    Submitted: 01/12/12 Federal Endangered
Species Consultation    Section 7 of the Endangered Species Act (ESA)    NOAA
Fisheries    Impacts to marine listed threatened and endangered species   
Consultation    NTP or as specified in FERC Authorization   

Submitted: 01/12/12

Received: 10/29/12

Federal Endangered Species Consultation    Section 7 of the Endangered Species
Act (ESA)    U.S. Fish and Wildlife Service    Impacts to terrestrial listed
threatened and endangered species    Consultation    NTP or as specified in FERC
Authorization   

Submitted: 01/12/12

Received: 09/06/13

Navigation and Marine Safety issues associated with the LNG terminal ship
traffic    33 CFR 7.007    U.S. Coast Guard    Navigation and Marine Safety
issues associated with the LNG terminal ship traffic   

Letter of Intent

Waterway Suitability Assessment

   NTP or as specified in FERC Authorization    Letter of Intent submitted on
12/13/11. WSA submitted on 08/30/12, addendum submitted 01/28/13. USCG; Letter
of Recommendation received on 03/21/13. Authorization to Export LNG to FTA
nations   

Section 3 of the Natural Gas Act and Part 590 of the Department

of Energy’s regulations

   U.S. Dept. of Energy    Long-term multi-contract authorization to export LNG
by vessel to free trade agreement nations.    Application    NTP   

Submitted: 08/31/12

Received: 10/16/12

 

Q-2



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Authorization to Export LNG to non-FTA nations   

Section 3 of the Natural Gas Act and Part 590 of the Department

of Energy’s regulations

   U.S. Dept. of Energy    Long-term multi-contract authorization to export LNG
by vessel to non-free trade agreement nations.    Application    NTP   
Submitted: 08/31/12 Prevention of Significant Deterioration (PSD) Permit    40
CFR Parts 50-99; 30 TAC 100-122    Texas Commission on Environmental Quality
(TCEQ)    Construction of major source of air emissions – CCL Terminal   

Air pollution emissions and control equipment data

Locations and dimensions of major structures

Air quality impact modeling

BACT determinations

   NTP or as specified in FERC Authorization    PSD Application submitted on
08/31/12. PSD Modeling submitted on 11/26/12. Supplemental information provided
on 01/08/13 and 05/02/13. State SO2 NAAQS modeling provided on 01/28/13. PSD
Permit    40 CFR Parts 50-99; 30 TAC 100-122    TCEQ    Construction of major
source of air emissions – Sinton Compressor Station   

Air pollution emissions and control equipment data

Locations and dimensions of major structures

Air quality impact modeling

BACT determinations

   NTP or as specified in FERC Authorization    PSD Application submitted on
08/31/12. PSD Modeling submitted on 11/26/12. Supplemental information provided
on 01/08/13 and 03/07/13. State SO2 NAAQS modeling provided on 02/06/13.

 

Q-3



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Title V Operating Permit    40 CFR Part 70; 30 TAC 122    TCEQ    Operation of
major source of air emissions – CCL Terminal       NTP or as specified in FERC
Authorization    Submitted: 11/06/12. Title V Operating Permit    40 CFR Part
70; 30 TAC 122    TCEQ    Operation of major source of air emissions – Sinton
Compressor Station       NTP or as specified in FERC Authorization   
Submitted: 11/06/12. Standard Permit for Oil and Gas Handling and Production
Facilities    30 TAC 116.620    TCEQ    Construction and operation of Taft
Compressor Station       NTP or as specified in FERC Authorization    Spill
Prevention, Control and Countermeasure Plan (SPCC) for Operating Facility    40
CFR Part 112    Railroad Commission of Texas (RRC)    Onsite storage of oil in
quantities greater than threshold amounts   

1. Oil storage inventory including maximum capacity

 

2. Description of measures to prevent an oil spill

 

3. Description of how personnel will respond to an oil spill

   Prior to RFSU    This is not a permit, but rather an operating plan that must
be updated prior to operating the Liquefaction Facility. RCRA Small Quantity
Hazardous Waste Generator Identification Number    30 TAC 335.6    TCEQ   
Onsite presence of hazardous waste in quantities greater than threshold amounts
   Expected hazardous waste accumulation    NTP or as specified in FERC
Authorization    Coastal Zone Consistency Determination / Water Quality
Certification under Section 401    31 TAC Part 16    RRC    Triggered by
application for a USACOE Section 404 Permit    Submitted as a part of the USACE
404 Application    NTP or as specified in FERC Authorization   

Submitted: 08/31/12

Received: 11/14/13

 

Q-4



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

NPDES Permit Application -

RO Reject Water

   Federal Water Pollution Control Act of 1972, as amended by the Clean Water
Act of 1977 and the Water Quality Act of 1987    U.S. Environmental Protection
Agency (EPA)    Discharge of RO Reject Water    Expected flows and
characteristics    Must receive prior to operation and water discharge.   
Submitted: 02/28/13 NPDES Stormwater Construction Permit for CCL Terminal   
Federal Water Pollution Control Act of 1972, as amended by the Clean Water Act
of 1977 and the Water Quality Act of 1987    EPA    Storm water runoff    Must
develop Storm Water Pollution Prevention Plan, including: site description,
pollution and erosion control measures, maintenance procedures    Notification
only required prior to construction. SWPPP required to be completed prior to
notification. Must receive prior to operation and water discharge.    NPDES
Discharge Permit for Hydrostatic Test Water Discharge    Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977 and the Water
Quality Act of 1987    EPA    Hydrostatic Test Water Discharge    Application   
Must receive prior to water discharge    NPDES Storm Water Construction Permit
Notice of Termination    Federal Water Pollution Control Act of 1972, as amended
by the Clean Water Act of 1977 and the Water Quality Act of 1987    EPA    Storm
water runoff    Notice of Termination    Submit once construction is complete.
  

 

Q-5



--------------------------------------------------------------------------------

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

State threatened and endangered species clearance    NEPA/FERC    Texas Parks
and Wildlife Department (TPWD)    Assessment of site habitation by listed
(threatened or endangered) species    Consultation    NTP or as specified in
FERC Authorization   

Submitted: 01/13/12

Received: 08/22/12

Historic Preservation Approval    Section 106 of the National Historic
Preservation Act of 1966    Texas Historical Commission    Federal oversight
requires compliance with Section 106   

Phase I Survey Report

Unanticipated Discoveries Plan

   NTP or as specified in FERC Authorization   

Submitted: 01/13/12

Received: 08/15/12

Letter Order Authorizing Start-up of Liquefaction Train    FERC Order    U.S.
Federal Energy Regulatory Commission (FERC)    LNG Facility    Environmental
Resource Reports 1-13 submitted with FERC Application and subsequent
environmental info requests.    Prior to Start-up   

 

Q-6



--------------------------------------------------------------------------------

ATTACHMENT R

STAGE 2 FORM OF IRREVOCABLE, STANDBY LETTER OF CREDIT

[to be issued on letterhead of Issuing Bank]

IRREVOCABLE STANDBY LETTER OF CREDIT NO.             

DATE: [                    ]

AMOUNT OF: U.S.$ [        ]

 

BENEFICIARY:    APPLICANT AND ACCOUNT PARTY: CORPUS CHRISTI LIQUEFACTION, LLC   
BECHTEL OIL, GAS AND CHEMICALS, INC. 700 MILAM, SUITE 800    3000 POST OAK
BOULEVARD HOUSTON, TEXAS 77002    HOUSTON, TEXAS 77056 FACSIMILE: ***   
FACSIMILE: *** ATTN: ***    ATTN: [                                         ]

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.              (THIS
“LETTER OF CREDIT”) IN FAVOR OF CORPUS CHRISTI LIQUEFACTION, LLC, AS
BENEFICIARY, FOR AN INITIAL AMOUNT OF TWO HUNDRED FORTY ONE MILLION, TWENTY NINE
THOUSAND U.S. DOLLARS ($241,029,000) (THE “STATED AMOUNT”) AT THE REQUEST AND
FOR THE ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS, INC., AS APPLICANT.

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN FIXED PRICE SEPARATED
TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE
CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY, DATED AS OF [            ,    
20    ], BY AND BETWEEN APPLICANT AND BENEFICIARY (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”).

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON [INSERT ISSUING BANK’S NAME AND
ADDRESS] (THE “ISSUING BANK”) IN SUBSTANTIALLY THE FORM OF ANNEX I ATTACHED
HERETO AND ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED IN SUBSTANTIALLY THE
FORM OF ANNEX II OR ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED. DOCUMENTS
MUST BE PRESENTED TO ISSUING BANK IN ONE LOT.

PARTIAL DRAWINGS ARE PERMITTED. ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER, IN THE FORM OF ANNEX III ATTACHED HERETO
APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER OF CREDIT MAY NOT
BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING UNDER THIS LETTER
OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER ANY U.S.
EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN ASSETS
CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT, AND ANY
ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT [INSERT
ENTIRE LETTER OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].

 

R-1



--------------------------------------------------------------------------------

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF NINETY SIX MILLION, FOUR HUNDRED ELEVEN THOUSAND, SIX HUNDRED U.S. DOLLARS
($96,411,600) AFTER ISSUING BANK’S RECEIPT FROM BENEFICIARY OF WRITTEN NOTICE
THAT (A) SUBSTANTIAL COMPLETION HAS OCCURRED, (B) CONTRACTOR HAS PAID ALL DELAY
LIQUIDATED DAMAGES OWED, AND (C) CONTRACTOR HAS ACHIEVED THE PERFORMANCE
GUARANTEE OR PAID ALL PERFORMANCE LIQUIDATED DAMAGES, WHICH SHALL BE IN
SUBSTANTIALLY THE FORM OF ANNEX IV ATTACHED HERETO APPROPRIATELY COMPLETED.

THIS LETTER OF CREDIT SHALL EXPIRE ON [            , 20    ] BUT SUCH EXPIRATION
DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE YEAR ON [            ,
20    ], AND ON EACH SUCCESSIVE EXPIRATION DATE THEREAFTER, UNLESS (A) AT LEAST
90 CALENDAR DAYS BEFORE THE THEN CURRENT EXPIRATION DATE WE NOTIFY BOTH
BENEFICIARY AND APPLICANT, BY CERTIFIED MAIL, AT THEIR RESPECTIVE ADDRESSES SET
FORTH ABOVE, THAT WE HAVE DECIDED NOT TO EXTEND THIS LETTER OF CREDIT BEYOND THE
THEN CURRENT EXPIRATION DATE, OR (B) BEFORE THE THEN CURRENT EXPIRATION DATE,
BENEFICIARY PROVIDES WRITTEN NOTICE TO US IN SUBSTANTIALLY THE FORM OF ANNEX V
(I) OF THE EXPIRATION OF THE “DEFECT CORRECTION PERIOD” (AS DEFINED IN THE
AGREEMENT), OR (II) THAT THE AGREEMENT HAS OTHERWISE EXPIRED. IN THE EVENT
BENEFICIARY IS SO NOTIFIED BY US PURSUANT TO CLAUSE (A) OF THE IMMEDIATELY
PRECEDING SENTENCE, ANY UNUSED PORTION OF THIS LETTER OF CREDIT SHALL BE
IMMEDIATELY AVAILABLE FOR PAYMENT TO BENEFICIARY UPON BENEFICIARY’S PRESENTMENT
OF DRAFTS DRAWN AT SIGHT IN SUBSTANTIALLY THE FORM OF ANNEX I AND ANNEX VI
ATTACHED HERETO APPROPRIATELY COMPLETED NO EARLIER THAN THIRTY (30) CALENDAR
DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE.

IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AT OR BEFORE 12:00 NOON NEW YORK
TIME ON A BUSINESS DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE
CLOSE OF BUSINESS ON THE NEXT FOLLOWING BUSINESS DAY. IF WE RECEIVE YOUR DRAFT
AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT AFTER 12:00 NOON NEW YORK TIME ON A BUSINESS DAY, WE WILL HONOR
YOUR DEMAND FOR PAYMENT NO LATER THAN THE CLOSE OF BUSINESS ON THE SECOND
BUSINESS DAY FOLLOWING SUCH RECEIPT. “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS IN THE UNITED STATES OF
AMERICA ARE AUTHORIZED OR REQUIRED TO BE CLOSED, AND A DAY ON WHICH PAYMENTS CAN
BE EFFECTED ON THE FEDWIRE SYSTEM.

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT
EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
STATING THE REASONS THEREFORE AND THAT THE ISSUER WILL HOLD ANY DOCUMENTS AT
BENEFICIARY’S DISPOSAL OR UPON BENEFICIARY’S INSTRUCTIONS RETURN THE SAME TO
BENEFICIARY. UPON BEING NOTIFIED THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED IN
CONFORMITY WITH THIS LETTER OF CREDIT, BENEFICIARY MAY ATTEMPT TO CORRECT ANY
SUCH NON-CONFORMING DEMAND FOR PAYMENT.

WE WILL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY NOTIFY BENEFICIARY AND
APPLICANT IF WE FILE A PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW
OR IF WE HAVE AN INVOLUNTARY PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAW FILED AGAINST US, AND SUCH PROCEEDING IS NOT DISMISSED OR STAYED ON
OR BEFORE THE 60TH COURT DAY AFTER ENTRY THEREOF;

 

R-2



--------------------------------------------------------------------------------

PROVIDED THAT TO THE EXTENT OF ANY TELEVISION PROGRAM, NEWSPAPER OR OTHER
PUBLICATION PROVIDES ANY COVERAGE REGARDING ANY SUCH PETITION, WE SHALL BE
DEEMED TO HAVE PROVIDED ANY NOTICES THAT ARE REQUIRED HEREIN. FOR THE WRITTEN
NOTICE SPECIFIED IN PARAGRAPH 2 OF ANNEX II, THE CONTENTS OF SUCH NOTICE OR
INVOICE, AS THE CASE MAY BE, SHALL NOT BE CONSIDERED AS A TERM OF DRAWING. THE
ONLY PURPOSE FOR PRESENTATION OF SUCH NOTICE OR INVOICE IS TO NOTE THE DATE ON
SUCH NOTICE OR INVOICE AND TO VERIFY THAT AT LEAST TEN (10) CALENDAR DAYS HAVE
ELAPSED SINCE ISSUANCE OF THE NOTICE OR RECEIPT OF THE INVOICE.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 (“ISP98”), WHICH SHALL IN ALL RESPECTS BE DEEMED A PART
HEREOF AS FULLY AS IF INCORPORATED IN FULL HEREIN, EXCEPT AS MODIFIED HEREBY.
THIS LETTER OF CREDIT IS ALSO SUBJECT TO THE LAWS OF THE STATE OF NEW YORK AND
SHALL, AS TO MATTERS NOT GOVERNED BY ISP98, BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION. THE UNCITRAL CONVENTION ON INDEPENDENT GUARANTEES AND STANDBY
LETTERS OF CREDIT DOES NOT APPLY TO THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN ISP98.

 

[NAME OF ISSUING U.S. BANK] BY:  

 

NAME:  

 

TITLE:  

 

BY:  

 

NAME:  

 

TITLE:  

 

 

R-3



--------------------------------------------------------------------------------

ANNEX I

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

DRAFT

            , 20    

PAY AT SIGHT TO ORDER OF OURSELVES                      AND     /100 U.S.
DOLLARS (U.S.$        ). THIS DRAFT IS PRESENTED UNDER IRREVOCABLE STANDBY
LETTER OF CREDIT NO.              DATED                     , ISSUED FOR THE
ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS, INC.

 

TO: [ISSUING BANK NAME]

   [ISSUING BANK ADDRESS]

 

CORPUS CHRISTI LIQUEFACTION, LLC By:  

 

Name:  

 

Title:  

 

 

R-4



--------------------------------------------------------------------------------

ANNEX II

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

DRAWING CERTIFICATE

 

TO: [ISSUING BANK NAME]

   [ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.              FOR THE STAGE 2 EPC
AGREEMENT

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
             (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF CORPUS CHRISTI
LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN FIXED PRICE SEPARATED TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE CORPUS CHRISTI STAGE 2
LIQUEFACTION FACILITY, DATED AS OF [            , 20    ] BY AND BETWEEN
BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“AGREEMENT”), THE UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY
THAT:

1. APPLICANT OWES BENEFICIARY LIQUIDATED DAMAGES IN ACCORDANCE WITH THE
AGREEMENT, OR APPLICANT OWES BENEFICIARY ANY OTHER LIABILITIES, DAMAGES, LOSSES,
COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY OBLIGATION UNDER
THE AGREEMENT OR A DEFAULT OR OTHERWISE; AND

2. AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THIS CERTIFICATE,
EITHER: (A) BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT (A COPY OF
WHICH IS ATTACHED) STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE LETTER OF
CREDIT AND THE AMOUNT TO BE DRAWN AND SPECIFYING THE GENERAL NATURE OF SUCH
LIQUIDATED DAMAGES OR SUCH LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OWED
TO BENEFICIARY FOR SUCH BREACH OR SUCH DEFAULT OR OTHERWISE, OR (B) APPLICANT
HAS RECEIVED FROM BENEFICIARY AN INVOICE (A COPY OF WHICH IS ATTACHED) FOR
LIQUIDATED DAMAGES OWED TO BENEFICIARY IN ACCORDANCE WITH THE AGREEMENT AND
APPLICANT HAS NOT PAID ALL OF SUCH INVOICED LIQUIDATED DAMAGES WITHIN TEN
(10) DAYS OF RECEIPT OF SUCH INVOICE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[        ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS     DAY OF             , 20    .

 

CORPUS CHRISTI LIQUEFACTION, LLC BY:  

 

NAME:  

 

TITLE:  

 

 

R-5



--------------------------------------------------------------------------------

ANNEX III

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

FORM OF TRANSFER REQUEST FOR STAGE 2

 

DATE:  

 

 

TO: [ISSUING BANK]

   [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.              FOR STAGE 2

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

NAME OF TRANSFEREE

 

ADDRESS

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

ENCLOSED IS REMITTANCE OF U.S.$[        ] VIA CERTIFIED CHECK IN PAYMENT OF YOUR
TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON DEMAND ANY
EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS TRANSFER.

 

SINCERELY, CORPUS CHRISTI LIQUEFACTION, LLC

 

AUTHORIZED NAME & TITLE

 

AUTHORIZED SIGNATURE

 

TELEPHONE NUMBER

 

R-6



--------------------------------------------------------------------------------

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS.

 

  NAME & ADDRESS OF BANK  

 

 

 

  AUTHORIZED NAME & TITLE  

 

  AUTHORIZED SIGNATURE  

 

  TELEPHONE NO.  

 

THIS FORM MUST BE EXECUTED IN DUPLICATE.

 

a.      FOR BANK USE ONLY

Confirmation of Authenticating Bank’s signature performed by:

 

 

R-7



--------------------------------------------------------------------------------

ANNEX IV

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

FORM OF NOTICE OF SUBSTANTIAL COMPLETION FOR STAGE 2

 

DATE:  

 

 

TO: [ISSUING BANK NAME]

   [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.              FOR STAGE 2

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
             (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF CORPUS CHRISTI
LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE FIXED PRICE SEPARATED TURNKEY
AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE CORPUS
CHRISTI STAGE 2 LIQUEFACTION FACILITY DATED AS OF [            , 20    ] BY AND
BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU THAT (A) SUBSTANTIAL COMPLETION HAS OCCURRED, (B) CONTRACTOR HAS
PAID ALL DELAY LIQUIDATED DAMAGES OWED, AND (C) CONTRACTOR HAS ACHIEVED THE
PERFORMANCE GUARANTEE OR PAID ALL PERFORMANCE LIQUIDATED DAMAGES.

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF U.S. DOLLARS ($[        ]).

 

CORPUS CHRISTI LIQUEFACTION, LLC By:  

 

Name:  

 

Title:  

 

 

R-8



--------------------------------------------------------------------------------

ANNEX V

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

FORM OF NOTICE FOR EXPIRATION OF DEFECT CORRECTION PERIOD

OR EXPIRATION OF TERM OF AGREEMENT FOR STAGE 2

 

DATE:  

 

 

TO: [ISSUING BANK NAME]

   [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.              FOR STAGE 2

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
             (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF CORPUS CHRISTI
LIQUEFACTION, LLC. (“BENEFICIARY”).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU OF (A) THE EXPIRATION OF THE DEFECT CORRECTION PERIOD OR (B) THE
EXPIRATION OF THE TERM OF THE FIXED PRICE SEPARATED TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE CORPUS CHRISTI STAGE 2
LIQUEFACTION FACILITY DATED AS OF [            , 20    ], BY AND BETWEEN
BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

THE UNDERSIGNED HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT AND
CONFIRMATION TO APPLICANT OF SAID TERMINATION.

THE LETTER OF CREDIT SHALL EXPIRE ON [            ], 20[    ].

 

CORPUS CHRISTI LIQUEFACTION, LLC By:  

 

Name:  

 

Title:  

 

 

R-9



--------------------------------------------------------------------------------

ANNEX VI

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

DRAWING CERTIFICATE FOR STAGE 2

            , 20    

 

TO: [ISSUING BANK NAME]

     [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.              FOR STAGE 2

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
             (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF CORPUS CHRISTI
LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN FIXED PRICE SEPARATED TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE CORPUS CHRISTI STAGE 2
LIQUEFACTION FACILITY DATED AS OF [            , 20    ], BY AND BETWEEN
BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“AGREEMENT”), THE UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY
THAT:

1. BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND THE LETTER
OF CREDIT BEYOND THE CURRENT EXPIRATION DATE;

2. APPLICANT HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER OF CREDIT
SUBSTANTIALLY IDENTICAL TO THE LETTER OF CREDIT (I.E., IRREVOCABLE STANDBY
LETTER OF CREDIT NO.             ) FROM A COMMERCIAL BANK IN THE UNITED STATES
OF AMERICA RATED AT LEAST A- BY STANDARD & POOR’S AND AT LEAST A3 BY MOODY’S
INVESTORS SERVICES, AND THIRTY (30) OR LESS CALENDAR DAYS REMAIN BEFORE THE
EXPIRATION OF THE CURRENT EXPIRATION DATE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[        ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS      DAY OF             , 20    .

 

CORPUS CHRISTI LIQUEFACTION, LLC By:  

 

Name:  

 

Title:  

 

 

R-10



--------------------------------------------------------------------------------

ATTACHMENT S

STAGE 2 PERFORMANCE TESTS AND COMMISSIONING TESTS

Table of Contents

 

1.  

INTRODUCTION

     2    1.1  

PURPOSE

     2    1.2  

DEFINITIONS

     2    2.  

PERFORMANCE TEST

     2    2.1  

GENERAL

     2    2.2  

PERFORMANCE TEST REPORTS

     3    2.3  

PURPOSE OF LNG PRODUCTION RATE PERFORMANCE TEST

     3    2.4  

LNG PRODUCTION RATE GUARANTEE CONDITIONS

     3    2.5  

PERFORMANCE TEST PROCEDURES; MEASUREMENT AND CALCULATION METHODS

     4    3.  

COMMISSIONING TESTS

     6    3.1  

PURPOSE OF TESTS

     6    3.2  

LIQUEFACTION FACILITY

     6    3.3  

UNIT 11 – LNG TRAIN INLET FEED GAS METERING

     7    3.4  

UNIT 12 – ACID GAS REMOVAL AND AMINE REGENERATION

     7    3.5  

UNIT 13 – DEHYDRATION AND MERCURY REMOVAL

     8    3.6  

***

     8    3.7  

***

     8    3.8  

UNIT 19 – FLARE AND THERMAL OXIDATION SYSTEM

     9    3.9  

UNIT 21 – GASOLINE AND DIESEL STORAGE

     9    3.10  

UNIT 22 – FUEL GAS SYSTEM

     9    3.11  

UNIT 23 – CONDENSATE STORAGE AND LOADING

     9    3.12  

UNIT 24 – BOIL OFF GAS RECYCLE COMPRESSORS, PIPELINE COMPRESSOR & LNG
STORAGE/SHIP

                    LOADING

     9    3.13  

UNIT 19 – H2S TREATMENT UNIT

     10    3.14  

UNIT 31 – POWER GENERATION

     10    3.15  

UNIT 33 – FIRE PROTECTION SYSTEM

     11    3.16  

UNIT 35 – PLANT AND INSTRUMENT AIR

     11    3.17  

UNIT 36 – WATER SYSTEMS

     11    3.18  

UNIT 40 – CONTROL / OPERATIONS BUILDING, MAINTENANCE BUILDING, WAREHOUSE, REMOTE

                    OPERATION BUILDING AND GUARD HOUSE

     11    3.19  

UNIT 47 – TURBINE AIR HUMIDIFICATION SYSTEM

     11    3.20  

UNIT 39 – NITROGEN SYSTEM

     11  

 

S-1



--------------------------------------------------------------------------------

1. INTRODUCTION

1.1 Purpose

The purpose of this document is to establish the testing philosophy and outline
the minimum requirements for the Performance Tests and Commissioning Tests that
Contractor must perform as part of the Work. This Attachment S specifies the
minimum requirements for the Performance Test Procedures in Section 2 below and
Commissioning Test Procedures in Section 3 below.

1.2 Definitions

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below.

“Commissioning Tests” means the tests performed (including any repetition
thereof) during the commissioning phase, including those set forth in Section 3
of this Attachment S, to demonstrate that the applicable Equipment or system is
ready for use to receive Natural Gas and produce LNG for Performance Tests.

“Commissioning Test Procedures” has the meaning set forth in Section 3.1 of this
Attachment S.

“Fuel Gas Consumption” is defined as the sum of the readings of the flow
measurement devices on the high pressure fuel gas systems to the gas turbine
compressor drivers (23PK-2201) and the low pressure gas system (23PK-2202) in
the LNG Train, multiplied by their respective heating values (HHV) as based on
chromatographic analysis as described in paragraph 2.5 (below).

“LNG Production Rate Performance Test” has the meaning set forth in Section 2 of
this Attachment S.

“Ship Loading Time” means the time actually required to load a specified volume
of LNG into an LNG ship at the LNG berth.

2. PERFORMANCE TEST

2.1 General

The following sets forth general parameters for the Performance Test that
Contractor must perform as part of the Scope of Work in order to determine
whether the Minimum Acceptance Criteria (“MAC”) and Performance Guarantee
prescribed in Sections 2 and 3 of Attachment T have been achieved. The Parties
shall agree, in accordance with the provisions of Section 11.2 of the Agreement,
upon detailed procedures for the Performance Test (“Performance Test
Procedures”).

The LNG Production Rate Performance Guarantee specified in Attachment T,
Section 2A and the LNG Production Rate MAC specified in Attachment T, Section 3A
are based on Case CC1 – High Aromatics, Average Ambient Temperature with the
Heavies Removal Column in operation. Owner and Contractor agree that the LNG
Production Rate Performance Guarantee, the LNG Production Rate MAC and
associated documents (including the Basis of Design (Document no.
25744-200-M4-DK-00101 rev. 04) and Process Design Basis (Document no.
25744-200-3DR-V04F—00001 rev. 000)) will be revised to reflect a new case (the
“Lean Gas Case”) with the Heavies Removal

 

S-2



--------------------------------------------------------------------------------

Column operated cold with no reflux. For such revisions, the Parties shall, both
acting reasonably and in good faith, revise the LNG Production Rate Performance
Guarantee, the LNG Production Rate MAC and associated documents (including the
Basis of Design and Process Design Basis) with such changes implemented through
a Change Order in accordance with the Agreement no later than the NTP.

2.2 Performance Test Reports

Contractor shall submit to Owner a report upon completion of each Performance
Test that, at a minimum, complies with the requirements of Section 11.2 of the
Agreement. Each such report shall include a copy of the Performance Test
Procedures and a summary of the results. Each such report shall include an
evaluation showing that the Performance Guarantee, Minimum Acceptance Criteria,
Guarantee Conditions and other design limits have been met. In addition,
Contractor shall issue a test completion certificate to Owner for signature upon
completion of each of the Performance Tests; provided that, Owner’s signature
upon such certificate shall not constitute an acceptance of the Performance Test
nor the results, shall not waive Owner’s rights under the Agreement nor relieve
Contractor of its obligations under the Agreement.

2.3 Purpose of LNG Production Rate Performance Test.

A Performance Test (“LNG Production Rate Performance Test”) shall be conducted
to determine whether the LNG Train has achieved the LNG Production Rate
Performance Guarantee or the LNG Production Rate Minimum Acceptance Criteria
specified in Sections 2 and 3 of Attachment T. The LNG Production Rate
Performance Test shall be conducted in accordance with the LNG Production Rate
Guarantee Conditions specified in Section 2.4 and the Performance Test
Procedures specified in Section 2.5 of this Attachment S.

2.4 LNG Production Rate Guarantee Conditions.

The conditions upon which the LNG Production Rate Performance Guarantee and the
LNG Production Rate MAC are based (“LNG Production Rate Guarantee Conditions”)
are as follows:

 

  1. At the pipeline battery limit, the composition of the Feed Gas will be
within the range of feed gas compositions shown in FEED Document no.
25744-100-3DR-V04F-00001 rev 0, “General Specification for Process Design
Basis”, paragraph 3.2. The pressure of the Feed Gas and temperature of the Feed
Gas and flow availability of the Feed Gas will be within the Feed Gas design
ranges specified in FEED Document no. 3BD-M04-00002 rev 04, “Basis of Design
(BOD) Summary,” Table 1, item “2 Upstream Facilities (Rely Upon).

 

  2. The refrigeration compressor gas turbine drivers shall deliver no more than
their de-rated power. “De-rated power” is defined as the site available power
minus the fouling and degradation deduction defined in FEED Document no.
3BD-M04-00002 rev 04, “Basis of Design (BOD) Summary,” Table 1, item 3.20. “Site
available power” is defined as the gas turbine maximum power demonstrated at
Site with the gas turbine in a new and clean condition, while operating within
the maximum exhaust gas temperature limitation allowed by the applicable
Equipment Subcontractor.

 

S-3



--------------------------------------------------------------------------------

  3. Each individual refrigeration service will be controlled so that the
average gas turbine power (averaged over the Performance Test period) is within
***% to ***% of its average de-rated power.

 

  4. During the continuous 72-hour period of the LNG Production Rate Performance
Test, the following conditions must be met:

 

  a. No flaring or venting is permitted other than minor emergency flaring, up
to a maximum of one hour duration in the aggregate;

 

  b. A ship is not being loaded;

 

  c. The loading line is being maintained cold, with adequate re-circulation;

 

  d. The compressor power is limited as stated in this Section 2.4 above; and

 

  e. No Natural Gas sourced from downstream of the LNG Train Feed Gas flow meter
is being used for any use outside the envelope consisting of the Liquefaction
Facility plus the LNG storage tanks and boiloff gas piping and equipment.

 

  5. Fuel Gas Consumption for the LNG Train shall not exceed *** percent (***%)
of the Feed Gas rate as measured by the LNG Train Feed Gas flow meter during the
LNG Production Rate Performance Test.

 

  6. The ambient air temperature averaged over the test period shall be within
the range of “Design Minimum” and “Design Maximum” as specified in FEED Document
no. 3BD-M04-00002 rev 04, “Basis of Design (BOD) Summary,” Table 2, item 8.1.

 

  7. Heavy removal column operates cold with no reflux. Debutanizer and
condensate stabilizer are not operating. Liquid from heavy removal column
bottoms is sent to high stage flash drum.

2.5 Performance Test Procedures; Measurement and Calculation Methods.

The Performance Test Procedures for the LNG Production Rate Performance Test,
including the measurement and calculation methods, shall be in accordance with
the following general parameters, subject to change only by mutual agreement of
the Owner and Contractor in accordance with Section 21.2 of the Agreement.

 

  1. LNG production will be measured by the increase in the LNG in storage in
MMbtu HHV as measured by the radar gauge for the applicable Tank(s) over a
72-hour continuous period. The LNG Tanks shall be strapped prior to commencement
of the Performance Test.

 

  2.

The LNG composition will be measured by sampling the product rundown and
conducting a gas chromatographic analysis in accordance with GPA 2261. The
in-tank composition after final flash will be calculated from this analysis
using measured rundown and LNG tank temperatures and pressures and simulations
undertaken with Hyprotech Corporation’s HYSYS, version 7.3,

 

S-4



--------------------------------------------------------------------------------

  using the Peng Robinson/Lee Kesler physical properties package. The density of
the LNG in the tanks will also be calculated from this composition using Hysys.
The Btu content of the LNG will be calculated from the composition using data in
GPA 2145.

 

  3. The Fuel Gas Consumption shall be calculated based on measurements from
flow measurement devices of a mutually agreed type on the high and low pressure
fuel gas systems and using the same chromatographic analysis methods and data
described above. The flows will be corrected as appropriate for temperature and
pressure differences from baseline calibration.

 

  4. Ambient temperature will be measured using the weather station located at
Corpus Christi International Airport.

 

  5. Owner and Contractor shall confirm that the LNG Production Rate Guarantee
Conditions: (i) have been satisfied prior to commencement of the LNG Production
Rate Performance Test and (ii) continue to be satisfied during the conduct of
the LNG Production Rate Performance Test. If, before or during the LNG
Production Rate Performance Test, any deviation from the LNG Production Rate
Guarantee Conditions occurs which is not caused by Contractor or its
Subcontractors, then the Owner and Contractor shall meet to agree on (a) the
technical viability of conducting the LNG Production Rate Performance Test and
(b) any adjustments to the Performance Guarantee set forth in this Attachment S
and Attachment T.

 

  6. The Performance Guarantee and Minimum Acceptance Criteria specified in
Attachment S and Fuel Gas Consumption requirement described in paragraph 2.4
above are based on the following conditions:

 

  a) Ambient air temperature and wet bulb temperature are at “Design” condition
as specified in Bechtel document no. 3BD-M04-00002 rev 04, “Basis of Design
(BOD) Summary,” Table 2, item 8.1;

 

  b) Feed Gas supply pressure is at “Feed Gas Operating Pressure at Design Case”
as specified in Bechtel document no. 3BD-M04-00002 rev 04, “Basis of Design
(BOD) Summary,” Table 1, item 2.2, at the tie-in point specified in the same
document item 2.3;

 

  c) Feed Gas supply temperature is at the “Average” condition as specified in
Bechtel document no. 3BD-M04-00002 rev 04, “Basis of Design (BOD) Summary,”
Table 1, item 2.5.2;

 

  d) Feed Gas composition is the “Design Case” composition as specified in
Bechtel document no. 25744-200-3DR-V04F-00001 rev 0, “General Specification for
Process Design Basis”, paragraph 3.2;

 

  e) V-1701 operates cold with no reflux. V-1702 and V-1810 are not operating.
Liquid from V-1701 bottoms is sent to V-1602.

 

  7.

If any of the conditions prevailing during the LNG Production Rate Performance
Test are not in accordance with the conditions described in this Attachment S,
Section 2.5, paragraphs 6a through 6e, then the Performance Guarantee and
Minimum Acceptance Criteria described in Attachment T, and the Fuel Gas
Consumption condition described in this Attachment S paragraph

 

S-5



--------------------------------------------------------------------------------

  2.5, paragraph 5, will be adjusted for such deviation(s) using the same
process simulation model, software, thermodynamic data packages, methods, and
principles used for the original design (i.e. Hyprotech Corporation’s HYSYS,
version 7.3, using the Peng Robinson/Lee Kesler physical properties package).

 

  8. If the average gas turbine power measured over the test period deviates
from the derated gas turbine power as specified in this Attachment S paragraph
2.4, paragraph 2, then the LNG Production Rate Test results will be adjusted
proportionally to the ratio of derated gas turbine power to the average measured
power upon mutual agreement of Owner and Contractor.

3. COMMISSIONING TESTS

3.1 Purpose of Tests

The Commissioning Tests are: (i) focused on individual Equipment or subsystems
of Equipment; (ii) will be performed in accordance with the Project
Commissioning Plan accepted by Owner in accordance with Section 4.4 of the
Agreement; and (iii) will generally be done as soon as reasonably possible after
the Equipment or subsystem of Equipment is put in operation and has shown
performance suitable for testing. The Project Commissioning Plan shall specify
the pre-commissioning and commissioning activities to be completed prior to the
commencement of the Commissioning Tests and, at a minimum, include the
Commissioning Tests specified below. The Project Commissioning Plan shall
specify the scope, progression and sequence of these tests and whether the tests
are dependent or independent of each other.

All Commissioning Tests must be completed in accordance with the Commissioning
Test Procedures prior to commencing the Performance Tests; provided that, in the
event Contractor is unable to complete a Commissioning Test and such inability
will have no impact on the performance or results of Performance Tests, Owner
may, at its sole discretion, defer completion of such Commissioning Test so long
as the Commissioning Test is completed prior to Substantial Completion.

During the Commissioning Tests, all systems will be operated in accordance with
the requirements of the operating procedures.

3.2 Liquefaction Facility

3.2.1 LNG Train Feed Gas Meter.

The inlet metering system for the LNG Train will be calibrated and tested per
the calibration audit manuals for the metering skid, by others.

3.2.2 Plant ESD/DPV.

These tests will be performed in accordance with the Functional Testing
Procedures DPV, ESD.4, ESD.5, and ESD.6; shutdown devices will be checked for
proper function prior to initial start-up of the system. These tests will verify
that the Liquefaction Facility ESD, DPV systems provide emergency protection as
designed. The test will include firstly, a Site Acceptance Test (SAT), for the
entire Integrated Control and Safety System (ICSS). Secondly, a complete set of

 

S-6



--------------------------------------------------------------------------------

loop checks that include all systems will be completed as part of the test. Then
finally, before introducing Natural Gas into the Equipment or system of
Equipment for the first time, the DPV and ESD-4 will each be separately
initiated by their control room push buttons and/or field push buttons.

3.2.3 Rated Case Demonstration (minimum Ambient).

A capacity evaluation test will be performed utilizing available power from the
refrigerant turbines, and within the design limits of the Liquefaction Facility
to validate as best as possible the assumptions around the minimum ambient rated
case used to set the hydraulic limits of the Liquefaction Facility. The test
results will be compared to the simulation case to evaluate margins to design
limits and identify if any have been exceeded.

3.2.4 LNG Train Turndown Test.

The purpose of this test is to confirm the stability of the Liquefaction
Facility when the inlet feed rate into the Liquefaction Facility is ***% of the
design case inlet feed rate.

3.2.5 LNG First Cargo.

The purpose of this measurement is to confirm that Subproject 3 has achieved LNG
first cargo as measured in accordance with Section 2.5.1 of this Attachment S.

3.3 Unit 11 – LNG Train Inlet Feed Gas Metering

The Natural Gas flowing into the LNG Train is to be measured by flow meter
23FQI-11003. These flow meters are to be calibrated and tested per meter system
vendor calibration audit manuals.

3.4 Unit 12 – Acid Gas Removal and Amine Regeneration

Specific flows and duties will be updated based on AGRU licensor information.

3.4.1 Acid Gas Removal.

The CO2 acid gas removal system will be observed under normal operation when the
LNG Train is running at a steady high capacity rate prior to the Performance
Tests. Amine circulation and filter pressure drops will be observed. Amine
solution will be sampled and checked for contaminants, solution strength, and
acid gas loading (rich and lean).

3.4.2 Amine Regeneration.

Conditions at the regenerator reboilers will be observed. Regenerator reflux
will be observed. The overhead product and acid gas vent stream shall be spot
sampled. Currents of each pump motor while under load will be recorded. All
these parameters shall be checked to ensure the design intent is met.
Demonstration of the switching of the acid gas stream from the H2S removal Unit
to the Thermal Oxidizer and back will also occur.

 

S-7



--------------------------------------------------------------------------------

3.4.3 Hot Oil System.

Circulation and operation of the hot oil system will be checked against design
parameters to verify functional compliance.

3.5 Unit 13 – Dehydration and Mercury Removal

3.5.1 Regeneration Gas Compressor.

This test will consist of verifying the manufacturer’s performance curve for the
design point. The compressor will be observed for safe operation for its normal
operating envelope.

3.5.2 Molecular Sieve Driers Sequence Control Function Test.

A full functional test will be observed twice; first just prior to startup for
all three driers, and a second time during normal operation. The Molecular Sieve
Dehydration system shall be operated to verify operation on the designated
automatic schedule.

3.5.3 Molecular Sieve Driers Breakthrough Test.

The goal of this test is to determine the actual water capacity of all three
driers under a measured set of feed conditions. This test will measure the total
weight of water fed to the drier until a measurable water “breakthrough”
happens.

The driers will be on manual mode (no normal automatic switching sequence will
be used). A hygrometer will be used at the inlet and outlet of the drier with a
chart recorder to continuously record gas flow, temperature, pressure, inlet and
outlet water content. The breakthrough test results will be compared to the
cycle time used in the automatic sequence mode to ensure the compliance with the
Specifications.

Online analyzers will also be tested and checked against lab results.
Differential pressures across all liquefaction chillers to be recorded before
and after breakthrough test.

3.6 ***

3.6.1 ***

***

3.6.2 ***

***

3.6.3 ***

***

3.7 ***

***

3.7.1 ***

***

3.7.2 ***

***

 

S-8



--------------------------------------------------------------------------------

3.8 Unit 19 – Flare and Thermal Oxidation System

3.8.1 Main Flares.

This test is not required for the Stage 2 Liquefaction Facility.

3.8.2 Marine Flare

This test is not required for the Stage 2 Liquefaction Facility.

3.8.3 Thermal Oxidizer.

Operation of the thermal oxidizer will be checked, including analysis of exhaust
gas streams.

3.9 Unit 21 – Gasoline and Diesel Storage

This test is not required for the Stage 2 Liquefaction Facility.

3.10 Unit 22 – Fuel Gas System

Fuel Gas System testing will be part of the overall Stage 2 Liquefaction
Facility Performance Test.

3.11 Unit 23 – Condensate Storage and Loading

This test is not required for the Stage 2 Liquefaction Facility.

3.12 Unit 24 –Boil Off Gas Recycle Compressors, Pipeline Compressor & LNG
Storage/Ship Loading

3.12.1 Boil Off Gas Recycle Compressors.

This test is not required for the Stage 2 Liquefaction Facility.

3.12.2 LNG Loading Pumps.

This test will consist of verifying the manufacturer’s performance curve for the
design point. Pumps will be observed for safe operation at the minimum flow with
acceptably low vibration. Operating amperage of each pump motor while under load
at minimum flow to end of curve flow during the test will be recorded to ensure
that actual currents do not exceed nameplate Full Load Amp (FLA) ratings.

3.12.3 Ship Loading Time Test.

The Ship Loading Time Test shall be conducted to determine whether the Project
has achieved the ship loading time performance specified in the FEED Document
no. 25744-200-3BD-M04-00002 rev 004, “Basis of Design (BOD) Summary,” Table 1,
item 3.25. A minimum test period of 2 hours shall be required to verify 12,000
m3/hr. rate. The Ship Loading Time Test shall be conducted in accordance with
the Ship Loading Time Conditions (specified below), the Project Commissioning
Plan and the testing procedures specified below in this Attachment S.

 

S-9



--------------------------------------------------------------------------------

The conditions upon which the Ship Loading Time Test are based (“Ship Loading
Time Conditions”) are as follows:

 

  1. The elevation of the ship’s manifold will be a minimum of 70 feet above the
mean low water level;

 

  2. The LNG Tanker will be capable of displacing vapor at a rate equal to the
vapor produced at a pressure equal to or higher than that specified in FEED
Document no. 25744-200-3BD-M04-00002 rev 004, “Basis of Design (BOD) Summary,”
Table 1, item 4.3 “hydraulic design basis” and a temperature equal or lower than
that specified in Table 1, item 4.4 “process design basis” of the same document;

 

  3. The pressure in the Tanks which are loading the LNG will be maintained at
reasonably constant pressure during ship loading;

 

  4. Tank pressure control will be based on absolute pressure;

 

  5. All of the vents on the Tank will be set so that they do not vent at a
pressure of less than 2.2 PSIG;

 

  6. The LNG Tanker will be at the east dock; and

 

  7. Owner will select the LNG Tanks to be used.

The testing procedures for the Ship Loading Time Test, including the measurement
and calculation methods, shall be in accordance with the following general
parameters, subject to change only by mutual agreement of the Owner and
Contractor in writing.

 

  A. The quantity of LNG loaded onto the LNG Tanker shall be determined by
measuring the rate of increase of LNG into the LNG Tanker.

 

  B. Owner and Contractor shall confirm that the Ship Loading Time Conditions:
(i) have been satisfied prior to commencement of the Ship Loading Time Test and
(ii) continue to be satisfied during the conduct of the Ship Loading Time Test.

3.12.4 Pipeline Compressor.

This test is not required for the Stage 2 Liquefaction Facility.

3.13 Unit 19 – H2S Treatment Unit

The H2S treatment unit is to be operated and tested to achieve successful
compliance with the unit Specifications. The sour gas inlet and the sweet gas
outlet stream inlets shall be measured and recorded for flows, operating
pressures, desired pressure drops and outlet H2S specification by sampling and
laboratory analysis to verify successful treatment Specification compliance.

3.14 Unit 31 – Power Generation

3.14.1 Standby Generator.

This test is not required for the Stage 2 Liquefaction Facility.

 

S-10



--------------------------------------------------------------------------------

3.14.2 Electrical Distribution.

This test will ensure that equipment, breakers, transformers, bus duct, and
major cable runs operate within their rated capacity. Transfer of loads will
also be tested along with demonstration of UPS performance against design. Load
shedding will also be confirmed.

3.15 Unit 33 – Fire Protection System

3.15.1 Firewater Distribution.

The test will consist of demonstrating that the ring main associated with the
LNG Train, Tank B and east berth delivers sufficient flow at the furthest points
from the firewater tank and firewater pumps.

3.15.2 Fire and Gas Detection.

All detectors will be field function tested per vendor’s procedures.

3.16 Unit 35 – Plant and Instrument Air

3.16.1 Air Compressor Package.

This test is not required for the Stage 2 Liquefaction Facility.

3.16.2 Air Driers.

This test is not required for the Stage 2 Liquefaction Facility.

3.17 Unit 36 – Water Systems

3.17.1 Water Treatment Unit.

This test is not required for the Stage 2 Liquefaction Facility.

3.17.2 Service Water Unit.

This test is not required for the Stage 2 Liquefaction Facility.

3.18 Unit 40 – Control / Operations Building, Maintenance Building, Warehouse,
Remote Operation Building and Guard

        House

This test is not required for the Stage 2 Liquefaction Facility.

3.19 Unit 47 – Turbine Air Humidification System

The Turbine Air Humidification System package will be observed under normal
operation when the LNG Train is running at a comfortable high capacity prior to
the Performance Tests. The test will be done to evaluate stability and
controllability for the expected range of ambient air temperatures with the
corresponding refrigeration gas turbine power checked to determine if the design
intent is met.

3.20 Unit 39 – Nitrogen System

This test is not required for the Stage 2 Liquefaction Facility.

 

S-11



--------------------------------------------------------------------------------

ATTACHMENT T

STAGE 2 PERFORMANCE GUARANTEES, PERFORMANCE LIQUIDATED

DAMAGES MINIMUM ACCEPTANCE CRITERIA, AND DELAY LIQUIDATED

DAMAGES

1. DEFINITIONS

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below:

“Commissioning Period” means the period commencing upon the first delivery of
Feed Gas in accordance with Sections 4.8 and 11.1 of the Agreement continuing
through achievement of RFSU, commissioning, Start Up, Performance Testing and
achievement of Substantial Completion.

“LNG Train Feed Gas” is defined as the high heating value (HHV) as measured in
MMbtu of the Natural Gas flowing into LNG Train 3 as measured by flow meter 23
FQI-11003 for LNG Train 3.

“LNG Production Rate” is defined as the high heating value (HHV) as measured in
accordance with Attachment S in MMbtu of the net LNG in storage after the final
flash from the process train into the LNG storage tanks and after other boil off
losses due to heat leak into the storage tanks and the associated piping,
including loading system piping which must be maintained cold.

2. PERFORMANCE GUARANTEE

The Performance Guarantee for the LNG Production Rate is as follows:

 

  A. LNG Production Rate Performance Guarantee. LNG Train 3 shall have an LNG
Production Rate equal to or greater than *** MMbtu HHV (“LNG Production Rate
Performance Guarantee”), produced over a 72-hour continuous period using the
Measurement and Calculation Methods specified in Attachment S; provided that the
LNG Production Rate Performance Guarantee Conditions stipulated in Attachment S
are met.

The LNG Production Rate Performance Guarantee specified in this Section 2A and
the LNG Production Rate MAC specified in Section 3A below are based on Case CC1
– High Aromatics, Average Ambient Temperature with the Heavies Removal Column in
operation. Owner and Contractor agree that the LNG Production Rate Performance
Guarantee, the LNG Production Rate MAC and associated documents (including the
Basis of Design and Process Design Basis) will be revised to reflect a new case
(the “Lean Gas Case”) with the Heavies Removal Column operated cold with no
reflux. For such revisions, the Parties shall, both acting reasonably and in
good faith, revise the LNG Production Rate Performance Guarantee, the LNG
Production Rate MAC and associated documents (including the Basis of Design
(Document no. 25744-200-M4-DK-00101 rev. 04) and Process Design Basis (Document
no. 25744-200-3DR-V04F—00001 rev. 000)) with such changes implemented through a
Change Order in accordance with the Agreement no later than the NTP.

 

T-1



--------------------------------------------------------------------------------

  B. If the applicable Guarantee Conditions stipulated in Attachment S for the
above Performance Guarantee are not met during the applicable Performance Test,
the Parties shall, with respect to the applicable Guarantee Conditions, take
such actions as are specified in the Performance Test Procedures in Attachment
S.

3. MINIMUM ACCEPTANCE CRITERIA

The Minimum Acceptance Criteria for the LNG Production Rate is as follows:

 

  A. LNG Production Rate MAC. LNG Train 3 shall have an LNG Production Rate
equal to or greater than *** MMbtu HHV (“LNG Production Rate MAC”), over a
72-hour continuous period using the Measurement and Calculation Methods
specified in Attachment S; provided that the LNG Production Rate Performance
Guarantee Conditions stipulated in Attachment S are met.

The LNG Production Rate Performance Guarantee specified in Section 2A above and
the LNG Production Rate MAC specified in this Section 3A are based on Case CC1 –
High Aromatics, Average Ambient Temperature with the Heavies Removal Column in
operation. Owner and Contractor agree that the LNG Production Rate Performance
Guarantee, the LNG Production Rate MAC and associated documents (including the
Basis of Design and Process Design Basis) will be revised to reflect a new case
(the “Lean Gas Case”) with the Heavies Removal Column operated cold with no
reflux. If necessary as a result of the Lean Gas Case, the Parties shall, both
acting reasonably and in good faith, revise the LNG Production Rate Performance
Guarantee, the LNG Production Rate MAC and associated documents (including the
Basis of Design (Document no. 25744-200-M4-DK-00101 rev. 04) and Process Design
Basis (Document no. 25744-200-3DR-V04F-00001 rev. 000)) with such changes
implemented through a Change Order in accordance with the Agreement no later
than the NTP.

 

  B. If the applicable Guarantee Conditions stipulated in Attachment S for the
above Minimum Acceptance Criteria are not met during the applicable Performance
Test, the Parties shall, with respect to the applicable Guarantee Conditions,
take such actions as are specified in the Performance Test Procedures in
Attachment S.

4. DELAY LIQUIDATED DAMAGES FOR SUBPROJECT 3

If Substantial Completion of Subproject 3 occurs after the Guaranteed
Substantial Completion Date for Subproject 3, Contractor shall pay to Owner
amounts according to the following schedule for each Day, or portion thereof, of
delay until Substantial Completion for Subproject 3 occurs:

 

  (i) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (ii) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (iii) *** Days after Guaranteed Substantial Completion Date and thereafter:
*** U.S. Dollars (U.S.$***) per Day.

 

T-2



--------------------------------------------------------------------------------

5. PERFORMANCE LIQUIDATED DAMAGES

*** U.S. Dollars (U.S. $***) for every *** (***%), rounded to the nearest ***
(***%) of LNG Production Rate less than the LNG Production Rate Performance
Guarantee (“Performance Liquidated Damages”).

6. PRIORITY.

In the event of a conflict or inconsistency between provisions contained within
this Attachment T and provisions contained within Attachment A, the provisions
within this Attachment T shall control.

 

T-3



--------------------------------------------------------------------------------

ATTACHMENT U

OWNER PROVIDED ITEMS AND RESPONSIBILITY FOR STAGE 2

 

1. Owner Supplied Data

The following data, information, and documents listed below shall be provided by
Owner on or before the dates listed below. Refer to Attachment A and Schedule
A-2 for the data, information, and documents which are defined as “Rely Upon”
items pursuant to Section 4.8 of the Agreement.

 

Description of Data/Information/Documents Provided

  

Date Provided

or to be Provided

Authorization and a Notice to Proceed for Construction and Operation of a
Liquefied Natural Gas Export Terminal Facilities pursuant to Section 3 of the
Natural Gas Act with the Federal Energy Regulatory Commission (FERC), Docket No.
CP12-507-000, dated [            , 20    ].    At NTP Final Environmental Impact
Statement certificate from FERC.    At NTP Legal description and survey in
accordance with Section 4.6 of the Agreement.    At NTP or prior to any LNTP
Work where applicable Owner Supplied Permits listed in Attachment Q.   
In accordance with the date specified under the “Date Required” column in
Attachment Q Geotechnical Reports    Previously provided to Contractor Landowner
Agreements    See Attachment Y, Section D.

 

U-1



--------------------------------------------------------------------------------

2. Owner Supplied Equipment, Items, and Services

The following equipment, components, and personnel shall be supplied by Owner on
or before the dates listed below in accordance with Attachment A. Contractor
shall provide reasonable support and assistance to the Owner in accordance with
the Agreement (including, where applicable, access to Site).

 

Description of Equipment/Components/Personnel Supplied

  

Date Supplied

or to be Supplied

Provide access to the Stage 2 Site pursuant to Section 4.3A of the Agreement   
NTP Provide property acquisition or use agreements for port laydown area, cotton
laydown area, berryman laydown area and sherwin tool and lunch area including
access to such areas in accordance with the Agreement, including Section 4.3 and
Attachment Y of the Agreement    NTP Provide property acquisition or use
agreements for dredge material placement area (DMPA) 2 and clay borrow pit area
including access to such areas in accordance with the Agreement, including
Section 4.3 and Attachment Y of the Agreement    NTP Provide LNG Tanker for Ship
Loading Time Test    Pursuant to Section 11.1D of the Agreement Provide treated
water at a minimum flow rate of 900 gallons per minute for Tank (S2401-B)
hydrostatic test through the treated water supply pipeline to the designated
tie-in point    Tank hydrostatic test date Widen and improve La Quinta Road from
TX Hwy 361 to the Site    NTP (in accordance with Attachment Y) Provide all work
associated with overall program management among other contractors working
directly for Owner and not in Contractor Group (“Owner’s Suppliers”), including
Owner’s Suppliers for the Feed Gas pipeline, permitting agencies, Owner
consultants, and Owner’s activities.    Ongoing requirement under the terms of
the Agreement Make Owner’s personnel available for training pursuant to
Section 3.5 of the Agreement.    As required by the training program to be
developed in accordance with Attachment V, but no later than 6 months before
RFSU Make Owner’s personnel available to Contractor for commissioning and
testing pursuant to the terms of the Agreement, including Section 4.4.    As
required under the Project Commissioning Plan

 

U-2



--------------------------------------------------------------------------------

Description of Equipment/Components/Personnel Supplied

  

Date Supplied

or to be Supplied

Provide any outside training and certification required by Applicable Law for
Owner personnel shall be coordinated by Owner (other than the training to be
provided by Contractor in accordance with Section 3.5 of the Agreement).   
Prior to RFSU Provide the Natural Gas necessary for Contractor (i) to achieve
RFSU in accordance with Sections 11.1 and 11.2 of the Agreement and (ii) to
conduct the Performance Tests and other commissioning activities in accordance
with Section 11.3 of the Agreement.    As required under Sections 11.1, 11.2 and
11.3 of the Agreement Purchasing and coordinating Natural Gas from Feed Gas
pipeline for startup and initial operation of the Liquefaction Facility.   
Required FEED Gas 60 Days before RFSU Provide demineralized water from the
Liquefaction Facility water treatment plant for startup and initial operation of
the Stage 2 Liquefaction Facility.    60 Days before RFSU Provide potable water,
plant air, instrument air, and nitrogen from the Liquefaction Facility utilities
plant for startup and initial operation of the Stage 2 Liquefaction Facility.   
60 Days before RFSU Provide permanent power from the Liquefaction Facility main
substation for startup and initial operation of the Stage 2 Liquefaction
Facility.    60 Days before RFSU Provide in-plant UHF and VHF base radio and
handheld radio system for Owner, except for Owner’s personnel provided under
Section 4.4 of the Agreement.    Prior to RFSU Provide vehicles for Owner’s own
use.    As determined by Owner Provide and maintain security fencing around bed
22 per Site Plan Interface Locations Tie-Ins, 25744-200-P1K-00-10018 Rev 00C   
Installed prior to NTP Provide and maintain security fencing around Taft Ranch
House foundation per Site Plan Interface Locations Tie-Ins,
25744-200-P1K-00-10018 Rev 00C.    Installed prior to NTP

 

U-3



--------------------------------------------------------------------------------

3. Additional Owner Responsibilities

The following documents include additional Owner responsibilities/rely upon data
to support the performance of Work:

 

Description of Document

  

Document Ref. No.

Basis of Design (BOD) Summary   

3BD-M04-00002

Rev 004

Basic Engineering Design Data (BEDD)   

3BD-M04-00002

Rev 007

Scope of Facilities   

25744-200-G01-000-00001

Rev 00E

 

U-4



--------------------------------------------------------------------------------

ATTACHMENT V

PRE-COMMISSIONING, COMMISSIONING, START-UP, AND TRAINING FOR STAGE 2

 

1.0 Introduction

In addition to the requirements specified in any other provisions of the
Agreement, this Attachment V sets out the general scope of activities to be
performed by Contractor for the construction/turnover, pre-commissioning,
commissioning, start-up, and operation of the Project. This Attachment V does
not constitute a substitute for the Project Commissioning Plan or the start-up
manual, but rather forms the basis for the development of such Project
Commissioning Plan and manual.

The following phases of activities are generally described in this Attachment V:

 

  A. Pre-commissioning: preparation of a system or systems for the commissioning
phase. This will include, but is not limited to, blowing, flushing, and
Equipment testing, and initial check out of Project process and utility systems.

 

  B. Commissioning: preparation of a system or systems to allow hydrocarbons or
other process fluids to be safely introduced into the system or systems for
processing. In this phase testing will focus on systems, including utilities.

 

  C. Start-Up: the bringing of a system or systems into a normal operational
mode, and the first LNG ship loading.

 

  D. Operation: LNG production to storage and LNG ship loading.

 

2.0 General

Contractor will perform pre-commissioning, commissioning, and start-up for the
Project so as to achieve completion of required systems to enable commencement
of operations of the Project in accordance with the Project Schedule.

 

3.0 Project Commissioning Plan; Manuals and Procedures

 

  A. Project Commissioning Plan:

Pursuant to Section 4.4 of the Agreement, Contractor shall prepare and provide
to Owner a detailed Project Commissioning Plan one hundred eighty (180) Days
prior to RFSU. Contractor shall submit the Project Commissioning Plan, which
shall include plans for pre-commissioning, commissioning and start-up. The
Project Commissioning Plan shall address utilization of Owner’s operation and
maintenance personnel and Contractor’s personnel during commissioning and
conduct of the Performance Tests and Contractor shall incorporate Owner’s
reasonable input regarding interface and impact to Subproject 1 or Subproject 2.
The manual will include procedures that will at a minimum address the activities
described in Sections 5.0 and 7.0.

 

V-1



--------------------------------------------------------------------------------

  B. Start-up Manual:

Contractor shall prepare and provide a detailed start-up manual for Owner’s
review. The manual will include Contractor’s start-up plan and start-up
procedures, including procedures for achieving Cool Down of the Project, and
will address, at a minimum, the start-up activities described in Section 8.0.

 

  C. Plant System Manuals (PSMs):

Contractor shall prepare and provide a detailed Plant System Manual (PSM) for
each New Plant System (as defined in Section 3.0H of this Attachment V). Each
PSM shall be designed using the format and standard provided by Owner to ensure
that the form of each PSM is substantially similar to existing PSMs and shall
prepare personnel to study the Standard Operating Procedures related to the
given plant system (operators) or the Standard Maintenance Procedures
(technicians) related to the given system.

Each Plant System Manual shall include at a minimum:

 

  1.0 Introduction

 

  •   high level overview of the applicable system

 

  •   scope of the PSM

 

  •   technical references including other referenced PSMs, P&IDs, or other
documents

 

  2.0 Health, Safety and Environmental Related Issues

 

  •   identifies system specific safety concerns

 

  •   references corporate safety procedures that are applicable

 

  •   identifies Personal Protective Equipment (PPE) requirements

 

  •   identifies system specific environmental concerns

 

  •   references corporate environmental procedures that are applicable

 

  3.0 Terms and Definitions

 

  •   includes a table of acronyms used in the PSM

 

  •   includes a table of terms and definitions used in the PSM

 

  •   all acronyms and terms and definitions are added to a master list

 

  4.0 Process Description

 

  •   “About the System” section that identifies the parts of the system

 

  •   includes listing of major equipment in the system, equipment tag ID
(identification), description, pertinent data

 

  •   “How the System Works” section that identifies generally how the parts of
the system connect and flow

 

  •   discusses process flows, controls, equipment function

 

  5.0 System Operation

 

  •   includes complete listing of all instrument tags and descriptions
associated with the system

 

  •   includes a table identifying instrument ranges, setpoints, and alarms

 

V-2



--------------------------------------------------------------------------------

  •   includes a table identifying all interlocks in the system and a
description of interlock function

 

  •   includes a Consequences of Deviation (COD) table to identify consequences
of exceeding operating ranges and limits and corrective actions

 

  •   addresses any operating guidelines specific to the system or any special
modes of operation that might be associated

 

  6.0 Troubleshooting the System

 

  •   includes a comprehensive troubleshooting chart identifying all possible
identified problems, consequence of inaction, possible causes of the problems,
and recommended corrective actions

 

  •   while the COD table only addresses exceeding control loop set points and
alarms, the troubleshooting chart addresses all conceivable problems that might
be encountered

 

  7.0 Abnormal Conditions

 

  •   this section is specifically for compliance with verbiage in the DOT
regulations regarding identifying abnormal conditions; it references the COD
table and troubleshooting chart

 

  8.0 Document Revision Record

 

  •   has a standard table for recording document revisions

 

  9.0 Appendices

 

  •   includes any further system specific information

 

  D. Standard Operating Procedures (SOPs):

Contractor shall prepare and provide Standard Operating Procedures (SOPs) for
each New Plant System. Such SOP shall provide two types of procedures: operating
procedures and service procedures. Each SOP shall be detailed to cover each
piece of Equipment in the applicable Plant System.

The Standard Operating Procedures shall include at a minimum:

 

  1.0 Introduction

 

  2.0 Health, Safety and Environmental Related Issues

 

  3.0 Technical References (identifies the associated PSM)

 

  4.0 System Diagram, UFD or PFD (simplified diagram, not as complicated as P&ID
but showing items necessary to understand the procedure)

 

  5.0 Pre-Start Procedure (detailed pre-start steps)

 

  6.0 Normal Start-up Procedure

 

  7.0 Normal Operation Procedure

 

  8.0 Normal Shutdown Procedure

 

  9.0 Emergency Shutdown Procedure

 

  10.0 Document Record

 

V-3



--------------------------------------------------------------------------------

Service Procedures shall include at a minimum:

 

  1.0 Introduction

 

  2.0 Health, Safety and Environmental Related Issues

 

  3.0 Technical References (identifies the associated PSM)

 

  4.0 System Diagram (simplified diagram, not as complicated as P&ID but showing
items necessary to understand the procedure)

 

  5.0 Job Preparation Procedure (includes coordination with Maintenance and
gathering materials)

 

  6.0 Remove From Service Procedure (isolation, clearing, purge, & inert)

 

  7.0 Lockout/Tagout Procedure (LOTO)

 

  8.0 Return To Service Procedure (isolation removal, purge, re-inventory,
return to service)

 

  9.0 Document Record

 

  E. Standard Maintenance Procedures (SMPs):

Owner shall prepare Standard Maintenance Procedures (SMPs). Contractor shall
provide all Equipment information and owner/operator manuals developed or
provided for Equipment.

 

  F. Training Guides:

Contractor shall prepare and provide detailed training manuals (“Training
Guides”) containing specific guidance sections that are designed to navigate
personnel through the operations, maintenance and training (OMT) manuals for
each Plant System by way of course outline and exercises. The intent is for
personnel to be able to use the training guide as a “curriculum” along with the
PSM “textbook” and SOP/SMP “detailed actions required.”

Training Guides shall include at a minimum:

 

  1.0 Training Objectives: Learning Objectives, Reference Documents (PSMs, SOPs,
SMPs, P&IDs)

 

  2.0 Instructions: Overview, Training Guide Organization, Designated Trainers,
Definitions

 

  3.0 Plant Systems Manual: Safety and Environmental, Acronyms and Terms, About
the System, P&IDs, How the System Works, Instrumentation, Field Walkdown,
Operating Modes, Troubleshooting

 

  4.0 Operating Procedures: Introduction, Procedure Review, Procedures

 

  5.0 Service Procedures: Procedure Review, Procedures

 

  6.0 Performance Sign-off

 

  7.0 Document Record (revision history)

 

V-4



--------------------------------------------------------------------------------

  G. Knowledge Tests:

The Training Guides shall include tests (“Knowledge Tests”) which may be used to
improve comprehension of the subject matter. The Training Guides and Knowledge
Tests are tied to the Operator Qualification and Progression programs. Knowledge
Tests and/or their contents are not published to maintain their integrity as a
comprehension measurement.

 

  H. Plant Systems:

The plant systems for the Liquefaction Facility are referred to herein as the
“New Plant Systems.” Thirty-four (34) potential New Plant Systems have been
identified for possible development, depending on final design of the
Liquefaction Facility:

 

  1. OPS-CCL-8120-PSP_LNG Storage Tanks

 

  2. OPS-CCL-8130-PSP_LNG In-tank Pumps

 

  3. OPS-CCL-8140-PSP_LNG Circulation System

 

  4. OPS-CCL-8150-PSP_Vapor System

 

  5. OPS-CCL-8160-PSP_Ship Loading

 

  6. OPS-CCL-8180-PSP_BOG Compressors

 

  7. OPS-CCL-8210-PSP_Fuel Gas System

 

  8. OPS-CCL-8250-PSP_Distributed Control System

 

  9. OPS-CCL-8260-PSP_Pipeline Compressor

 

  10. OPS-CCL-8272-PSP Inlet Processing/Stabilization Facilities (Unit 11)

 

  11. OPS-CCL-8273-PSP Acid Gas Removal Amine Regeneration (Unit 12)

 

  12. OPS-CCL-8274-PSP Dehydration and Mercury Removal (Unit 13)

 

  13. ***

 

  14. ***

 

  15. ***

 

  16. ***

 

  17. ***

 

  18. OPS-CCL-8320-PSU_Standby Diesel Generator-UPS

 

  19. OPS-CCL-8330-PSU_Air Compression and Distribution

 

  20. OPS-CCL-8340-PSU_Nitrogen System

 

  21. OPS-CCL-8350-PSU_Caustic System

 

  22. OPS-CCL-8360-PSU_Sewage System

 

V-5



--------------------------------------------------------------------------------

  23. OPS-CCL-8370-PSU_Stormwater Effluent System

 

  24. OPS-CCL-8380-PSU_Potable and Utility Water System

 

  25. OPS-CCL-8390-PSU_Communication System

 

  26. OPS-CCL-8392-PSU Refrigerant Storage (Unit 20)

 

  27. OPS-CCL-8394-PSU Effluent Treatment (Unit 29)

 

  28. OPS-CCL-8395-PSU Hot Oil System (Unit 34)

 

  29. OPS-CCL-8396-PSU Liquefaction Water Systems (Unit 36)

 

  30. ***

 

  31. OPS-CCL-8398-PSU Turbine Inlet Air Humidification System (TIAH) (Unit 47)

 

  32. OPS-CCL-8410-PSE_Fire and Gas Detection and Control System

 

  33. OPS-CCL-8420-PSE_ESD System

 

  34. OPS-CCL-8430-PSE_Firewater Protection and Control System

Each New Plant System will have the following operations, maintenance, and
training (OMT) manuals: PSMs, SOPs, SMPs, Training Guides, and Knowledge Tests.
Contractor will develop all of the OMT manuals for the New Plant Systems in
accordance with this Attachment V and otherwise as necessary to ensure that the
New Plant System manuals fulfill the DOT OMT requirements.

 

4.0 Contractor’s Organization/Manpower

 

  A. Pre-Commissioning/Commissioning Team: The PC/C Team will consist of
Contractor’s personnel who are experienced in pre-commissioning, commissioning
and start-up of petrochemical facilities. Contractor will assign a senior
Start-up Manager to lead the PC/C Team throughout the Project execution. Without
limiting Contractor’s responsibility to provide sufficient qualified personnel
to perform the Work, Contractor’s PC/C Team will have primary responsibility for
the commissioning activities and start-up activities as described below.

 

5.0 Pre-commissioning

 

  A. PC/C Team Responsibilities: The PC/C manager and other members of the PC/C
Team as necessary will relocate to the Site in time to assist Contractor’s
construction personnel with pre-commissioning, and for the purpose of commencing
on-Site training of Owner’s personnel under Section 6.0 below. The team will
also complete start-up, operations and maintenance manuals during this phase.

 

  B. Pre-Commissioning Test Procedures and Schedule: Details of
pre-commissioning test procedures will be developed by Contractor and reviewed
by Owner.

 

V-6



--------------------------------------------------------------------------------

6.0 Training Program

 

  A. Project-Specific Training Program: In accordance with Section 3.5 of the
Agreement, Contractor shall design and conduct at the Site, or other locations
and times mutually agreeable to the Parties, a Project-specific training program
for Operator’s personnel covering the following:

 

Training Program

  

Trainer

  

Intended Trainees

Project Orientation / Safety    Contractor    All Owner / Contractor personnel
at the Site Basic Technical Training    Owner    Technician level personnel
Basic General Maintenance    Owner    Maintenance personnel Basic Equipment
Maintenance    Contractor    Maintenance and operations personnel In-depth
Equipment Maintenance    Contractor will supply Subcontractor training courses
to the Owner at Owner’s cost. Owner will develop and implement the maintenance
training program, and Contractor will assist Owner as required.    Maintenance
and operations personnel General Operations Training    Contractor / process
licensors    All operations personnel Operations Training    Contractor   
Operations personnel On-the-Job Training and Qualification    Contractor   
Operations and maintenance personnel

Due to the staggered start-up and commissioning of Subproject 1, Subproject 2
and Subproject 3, the training program outlined below will be duplicated prior
to each individual Subproject start-up and commissioning.

 

  B. On-the-Job Training: Contractor shall provide on-the-job training (“OJT”)
for thirty (30) of Owner designated operations, maintenance and technical
personnel who will be present in the Liquefaction Facility during the
pre-commissioning, commissioning and start-up period.

OJT will provide job-specific field training for selected Equipment at the
Liquefaction Facility. OJT checklists will be developed specific to the
Liquefaction Facility, and shall consist of facility-specific procedures
(checklists) for maintenance of the Equipment. Supervisory personnel will use
these checklists to train and evaluate maintenance personnel in the performance
of their duties.

OJT will be delivered during the pre-commissioning and commissioning phases of
Subproject 3, and will continue during the initial start-up and subsequent
operation of Subproject 3. The field trainers will assign OJT tasks on a pass /
fail basis to maintenance personnel.

 

V-7



--------------------------------------------------------------------------------

  C. Classroom Training: Contractor shall prepare and carry out an extensive
classroom-training program for thirty (30) Owner designated operations,
maintenance and technical personnel at the Liquefaction Facility Site during the
construction period. This program shall contain not less than eight (8) full
weeks of full-time training. Contractor shall prepare for Owner approval a
detailed outline of this training program within twelve (12) months of Notice to
Proceed. In addition, Contractor shall provide for training by mutually agreed
vendor representatives for Owner designated personnel. Subcontractor vendors to
be included, as a minimum, are: ConocoPhillips, BASF, refrigeration compressor
vendor, DCS system vendor, anti-surge controller vendor, safety shutdown systems
vendor, water treatment vendor and emergency power generator vendor. Trainees
must have completed classroom and vendor training, and be ready for field
assignment six (6) months prior to RFSU of a New Plant System. For operations
and maintenance personnel, training must be completed six (6) months prior to
RFSU of a New Plant System. This applies to classroom training, and not to
on-the-job training and qualification.

Classroom training will be divided into specific subject areas as follows:

 

  •   Process Description and Operating Principles

 

  •   Special Equipment and Instrumentation

 

  •   Plant System Manuals

 

  •   Standard Operating Procedures

 

  •   Service Procedures

 

  •   Abnormal and Emergency Conditions and Troubleshooting

 

  •   Commissioning and Start-up

Contractor shall propose a training program in order to permit Owner operations
and maintenance personnel to attend training sessions organized in Subcontractor
shops and/or at the Liquefaction Facility Site by Subcontractor representatives
for equipment operations and maintenance training sessions organized in
Contractor’s facilities (home office and field) for Project operation. Such
maintenance training sessions to be available in Subcontractor shops or at the
Liquefaction Facility Site shall be fully identified and should include items
such as, but not limited to:

 

  •   Propane and MR compressors and drivers;

 

  •   BOG compressor;

 

  •   Air compressor;

 

  •   Air dryers;

 

  •   Water Treatment;

 

  •   DCS and control systems;

 

  •   HVAC;

 

  •   Waste Heat Recovery (WHRU);

 

V-8



--------------------------------------------------------------------------------

  •   Heavies Removal unit (HRU);

 

  •   Main switchgears and motor control centers;

 

  •   Nitrogen Generation units;

 

  •   Direct-fired heaters;

 

  •   Flares and Thermal Oxidizer;

 

  •   H2S Removal unit;

 

  •   Effluents treatment;

 

  •   Amine re-circulation pumps;

 

  •   Diesel generators; and

 

  •   A complete training plan identifying the number of sessions together with
number of trainees is to be submitted.

 

  D. Supplies and Lesson Plans: Contractor shall provide training manuals and
supplies for each participant in the training program. Training manuals shall
consist of three-ring binders to which material can be added as course material
is presented. For each lecture or presentation, each student shall receive a
copy of the applicable operations procedures, a lesson plan, and copies of any
drawings, overhead projections, etc., used in the training session. Lesson plans
shall describe the objective of the lecture and inform trainees what they are
expected to do or be able to do after the training session is completed. Lesson
plans shall also identify applicable technical references and training aids to
be used and include a detailed breakdown of the points of discussion to be
addressed in the training presentation. Each presentation on a plant system
shall be accompanied, if possible, by an in-plant walk through of the applicable
system. Lesson plans shall be prepared for each system walk through that detail
the key components to be viewed and the inter-system relationships to be
emphasized during the walk through. If not possible to conduct these in-plant
walk downs during the class room training then this will be accomplished during
on the job training during the commissioning phase.

 

  E. Course Summary Manual: Within four weeks of the conclusion of the classroom
training, Contractor shall provide Owner a course summary manual for use in the
Liquefaction Facility’s continuing training program that includes: the schedule
employed in the conduct of the training, copies of the training materials
(lesson plans, drawings, overheads, etc.) used in each session, and copies of
the examinations (with answer keys) used to evaluate student performance during
and after the training.

 

  F. EHS Training: Contractor’s supervisors shall be fully knowledgeable of the
potential hazards and the safe practices to be followed in the Work. Before
assigning a worker to any new job or reassignment, the supervisor is responsible
for instructing the worker on the precautions and actions that must be taken in
relation to the job, including emergency response and evacuation as applicable.
Contractor shall ensure that its supervisors have adequate training to perform
and that they are performing this function properly. Workers shall also be
informed of the consequences of deviation from any EHS requirement.

 

V-9



--------------------------------------------------------------------------------

The EHS training program shall include, at a minimum, the following topics:

 

  •   Safe driving and work practices;

 

  •   Environmental management associated with the Work;

 

  •   Code of conduct;

 

  •   Waste management;

 

  •   Dust control;

 

  •   All requirements within the approved Contractor management plans;

 

  •   Management of hazardous materials;

 

  •   Spills and response plans; and

 

  •   Contingency plan and its implementation.

Risks and hazards associated with the Work:

 

  •   First aid;

 

  •   Personal protective equipment;

 

  •   Occupational health;

 

  •   Natural resources of the region and the importance of their conservation;
and

 

  •   Archeological discoveries, control, and protection.

The training program shall also include any specific training as identified in
the Contractor’s training matrix within the EHS plan. Contractor must analyze
training requirements and initiate a training program to demonstrate that all
persons employed, including Subcontractors, are suitably qualified, competent
and fit.

 

7.0 Commissioning

 

  A. Personnel: Field engineering, maintenance, safety, administrative and
manual labor personnel carried forward from the construction force will augment
the PC/C team during commissioning activities. In addition to personnel provided
by Owner for supervision by Contractor pursuant to Section 4.4 of the Agreement,
Contractor will supply all personnel as required to commission and start-up the
Project and for continuous operation of the Project.

 

  B. Multiple Phases: Certain portions of the Work may be entering the
commissioning or start-up phase while other portions of the Work are still in
the pre-commissioning phase or in general construction.

 

8.0 Start-Up

 

  A.

Start-Up: Start-up activities will begin on a system or subsystem of the
Equipment when (1) the RFSU Completion Certificate has been accepted in
accordance with

 

V-10



--------------------------------------------------------------------------------

  Section 11.1A of the Agreement, and (2) the start-up procedures (as set forth
in the start-up manual referred to in Section 3.0 above) are in place at the
Site. All personnel involved in start-up activities shall be trained and shall
be conversant with the content and application of all such procedures.

 

  B. Personnel: Contractor shall provide all labor, supervisory personnel,
vendor representatives, technicians and other items necessary to prepare, test
and start-up the Project and the Equipment and for the execution of the
Performance Tests. Owner will provide operating personnel for supervision by
Contractor in accordance with Section 4.4 of the Agreement and supply the
Natural Gas for production of LNG necessary for Contractor to achieve Cool Down
and to commence start-up and conduct the Performance Tests, in accordance with
Section 11.1 of the Agreement.

 

  C. Objectives: The primary objectives of this phase shall be to load the first
LNG cargo.

 

9.0 Operation

Prior to Substantial Completion and after RFSU, to the extent Contractor has
care, custody and control of the Project, Contractor will operate the Project in
accordance with the Agreement, including Section 11.7 of the Agreement, and will
supply operating and maintenance personnel in addition to those personnel
supplied by Owner for supervision by Contractor pursuant to Section 4.4 of the
Agreement, for operation of the Project as required to reach Substantial
Completion.

The Contractor will assist the Owner in coordinating these activities as
reasonably requested by Owner.

 

V-11



--------------------------------------------------------------------------------

ATTACHMENT W

SPARE PARTS FOR STAGE 2

 

W-1



--------------------------------------------------------------------------------

Schedule W-1

FORM OF OPERATING SPARE PARTS LIST FOR STAGE 2

 

Material Requisition Number

  Equipment
Description   Supplier
Name   Supplier
Contact
Information   Part Description   Part
Number   Estimated
Price per
Unit
(U.S.$)   Quantity
Required   Extension
(Estimated Price
per Unit x
Quantity
Required) (U.S.$)     Required for
Delivery Prior to
Substantial
Completion or
Final Completion                                                                
                                                                               
               

 

 

   

 

Total:

                $                                  

 

 

   

 

 

W-2



--------------------------------------------------------------------------------

*

ATTACHMENT X

WORK IN STAGE 1 LIQUEFACTION FACILITY

The table below identifies elements of Work to be undertaken on systems in the
Stage 1 Liquefaction Facility, in respect of which such Work must be planned as
specified in the Agreement Section 3.25, prior to the performance of such Work.

 

Item #

  

Stage 1 Liquefaction Facility Work

  

Work Description Reference

1    Process piping tie-ins at the LNG Train 3 south battery limits   

Reference drawing

25744-200-P1-33-10010 Rev Rev C

WBS 133D01

2    Utility piping tie-ins at the LNG Train 3 north battery limits   

Reference drawing

25744-200-P1-33-10010 Rev Rev C

WBS 133R01

3    Process and utility piping tie-ins for Tank B   

Reference drawing

25744-200-P1-00-00020 Rev D

WBS 101B01

4    Process and utility piping tie-ins for the east jetty   

Reference drawing

25744-200-P1-00-00020 Rev D

WBS 104A02

5    Main substation building    SoF, 3.2.7 6    DCS/SIS/FGS tie-ins    SoF 5.1
7    Connect and route power feeder cables, control cables and fiber optic
cables from new main substation to Stage 2 Liquefaction Facility substations and
jetty marine building    SoF, 3.2.7

 

X-1



--------------------------------------------------------------------------------

ATTACHMENT Y

SITE, STAGE 1 SITE, STAGE 2 SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS

 

A. The boundaries of the Site and Off-Site Rights of Way and Easements
(including the dredging work locations) are depicted in Exhibit Y-1.

 

B. The boundaries of the Stage 1 Site are depicted in Exhibit Y-2.

 

C. The boundaries of the Stage 2 Site are depicted in Exhibit Y-3.

 

D. Owner shall provide survey coordinates defining the location of all areas
(including the dredging work locations) shown in Exhibits Y-1, Y-2, and Y-3.
Exhibit Y-4 provides the survey coordinates for Controlled Area 2.

 

E. Below are the Landowner agreements containing rights and restrictions
applicable to the access and use of the Off-Site Rights of Way and Easements.
These agreements were previously or will be provided to Contractor. Such
agreements may be redacted when provided to Contractor (except with respect to
those sections for which Contractor has an obligation). Any Landowner agreement
executed and provided to Contractor after the Contract Date of the Agreement
(including such agreements identified below as “To be executed”) is subject to a
mutually agreed Change Order.

 

Title of Agreement

  

Date of Agreement

DREDGING EASEMENT—Agreement between Port of Corpus Christi Authority of Nueces
County, Texas and Corpus Christi LNG, LLC   

January 25, 2008

(Agreement expired – New agreement to be put in place.)

AGREEMENT TO PURCHASE AND SELL REAL ESTATE—Agreement between Reynolds Metal
Company and Corpus Christi LNG, LLC (Section 7 Only, Environmental Conditions)
   December 22, 2011 SETTLEMENT AGREEMENT AND RELEASE—Agreement between Reynolds
Metal Company and Corpus Christi LNG, LP (Only Section 3—Dredging,
Section 5—CCLNG Remedial Support, and Section 6—Remaining Framework Amendments)
   December 22, 2011 EXHIBIT 1(e) UTILITY EASEMENT AGREEMENT—Agreement between
Reynolds Metal Company and Corpus Christi LNG, LP    May 18, 2005 EXHIBIT 1(f)
WATER EASEMENT AGREEMENT—Agreement between Reynolds Metal Company and Corpus
Christi LNG, LP   

May 18, 2005

(Agreement will likely be amended to serve new purpose.)

WATER DISCHARGE EASEMENT AGREEMENT—Agreement between Sherwin Alumina LP and
Corpus Christi LNG, LP   

August 9, 2005

(Agreement will likely be amended to serve new purpose.)

 

Y-1



--------------------------------------------------------------------------------

Title of Agreement

  

Date of Agreement

AMENDMENT OF ENVIRONMENTAL MANAGEMENT EASEMENT AGREEMENT—Agreement between
Reynolds Metal Company and Corpus Christi LNG, LLC    December 22, 2011 EXHIBIT
1(g), ENVIRONMENTAL MANAGEMENT EASEMENT AGREEMENT—Agreement between Reynolds
Metal Company and Corpus Christi LNG, LP    May 18, 2005 EXHIBIT 1(h), DREDGED
MATERIAL DISPOSAL AGREEMENT—Agreement between Reynolds Metal Company and Corpus
Christi LNG, LP    May 18, 2005 DREDGED MATERIAL DISPOSAL AGREEMENT (Amendment
1)—Agreement between Reynolds Metal Company and Corpus Christi LNG, LP    May 8,
2006 CLAY BORROW, DITCH CLEANOUT, MATERIAL DISPOSAL AND ACCESS
AGREEMENT—Agreement between Reynolds Metal Company and Corpus Christi LNG, LLC
amending Dredged Material Disposal Agreement    June 16, 2006 EXHIBIT 1(i),
INDEMNITY AND INSURANCE AGREEMENT—Agreement between Reynolds Metal Company and
Corpus Christi LNG, LP    May 18, 2005 FRAMEWORK AGREEMENT (Amendment
1)—Agreement between Reynolds Metal Company and Corpus Christi LNG, LP    May 8,
2006 FRAMEWORK AGREEMENT—Agreement between Reynolds Metal Company and Corpus
Christi LNG, LP    May 18, 2005 BAY DRAINAGE EASEMENT AGREEMENT—Agreement
between Sherwin Alumina LP and Corpus Christi LNG, LP    August 9, 2005
COOPERATION AGREEMENT—Agreement between Sherwin Alumina LP and Corpus Christi
LNG, LP   

June 1, 2006

(Agreement will likely be amended to serve new purpose.)

ACCESS EASEMENT AGREEMENT (for La Quinta Road)—Agreement between Sherwin Alumina
LP and Corpus Christi LNG, LP    December 8, 2003 UTILITY EASEMENT AGREEMENT
(along La Quinta Road)—Agreement between Sherwin Alumina LP and Corpus Christi
LNG, LP    August 9, 2005

 

Y-2



--------------------------------------------------------------------------------

Title of Agreement

  

Date of Agreement

WAIVER OF FINANCING CONDITION PRECEDENT AND AMENDMENT OF AGREEMENTS—Agreement
between Sherwin Alumina LP and Corpus Christi LNG, LP    June 1, 2006 ROAD
ACCESS AGREEMENT TO PORT LAYDOWN AREA, COTTON PATCH AREA, AND BERRYMAN LAYDOWN
AREA—Agreement between Port of Corpus Christi Authority of Nueces County, Texas
and Corpus Christi Liquefaction, LLC    To be executed POWERLINE EASEMENT AT
HECKER STATION—Agreement between Port of Corpus Christi Authority of Nueces
County and Corpus Christi Liquefaction, LLC    To be executed ROAD ACCESS
AGREEMENT TO PORT LAYDOWN AREA and BERRYMAN LAYDOWN AREA—Agreement between
Sherwin Alumina, LLC and Corpus Christi Liquefaction, LLC    To be executed 48”
PIPELINE DITCH CROSSING EASEMENT—Agreement between Sherwin Alumina, LLC and
Corpus Christi Liquefaction, LLC    To be executed AMENDMENT AND ASSIGNMENT OF
AEP POWERLINE EASEMENT—Agreement among AEP, Sherwin Alumina, LLC and Corpus
Christi Liquefaction, LLC    To be executed OVERHEAD POWERLINE
EASEMENT—Agreement between Sherwin Alumina, LLC and Corpus Christi Liquefaction,
LLC    To be executed DREDGE MATERIAL PIPELINE EASEMENT TO DMPA 2 AND CLAY
BORROW PIT—Agreement between Sherwin Alumina, LLC and Corpus Christi
Liquefaction, LLC    To be executed LA QUINTA ROAD WIDENING EASEMENT—Agreement
between Sherwin Alumina, LLC and Corpus Christi Liquefaction, LLC    To be
executed PORT LEASE AGREEMENT—Agreement between Port of Corpus Christi Authority
of Nueces County, Texas and Corpus Christi Liquefaction, LLC for Port Laydown
Area    January 8, 2013 AMENDMENT 1 TO PORT LEASE AGREEMENT—Agreement between
Port of Corpus Christi Authority of Nueces County, Texas and Corpus Christi
Liquefaction, LLC for Port Laydown Area    To be executed COTTON LAYDOWN
AREA—Agreement between Port of Corpus Christi Authority of Nueces County, Texas
and Corpus Christi Liquefaction, LLC for Cotton Laydown Area    To be executed

 

Y-3



--------------------------------------------------------------------------------

Title of Agreement

  

Date of Agreement

BERRYMAN LAYDOWN AREA—Agreement between Berryman Investments, Inc. and Corpus
Christi Liquefaction, LLC for Berryman Laydown Area    To be executed SHERWIN
TOOL AND LUNCH AREA—Agreement between Sherwin Sherwin Alumina, LLC and Corpus
Christi Liquefaction, LLC for Tool and Lunch Area    To be executed

 

F. Below are documents containing the conditions and procedures required to be
followed in Controlled Areas (as defined in Exhibit Y-2 and Exhibit Y-3). Such
documents were previously provided to Contractor.

 

Title of Document

  

Transmittal number

 

Management Plan for Arsenic Impacted Groundwater, with Appendix 1 and Appendix 2

     CCL-BE-CHENIERE-T200-00290   

RMC Agreement to Purchase and Sell Real Estate

     CCL-BE-CHENIERE-T200-00291   

 

Y-4



--------------------------------------------------------------------------------

Execution Version

EXHIBIT Y-1

SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS



--------------------------------------------------------------------------------

LOGO [g638883g77r11.jpg]



--------------------------------------------------------------------------------

Execution Version

EXHIBIT Y-2

STAGE 1 SITE



--------------------------------------------------------------------------------

LOGO [g638883g49c70.jpg]



--------------------------------------------------------------------------------

Execution Version

EXHIBIT Y-3

STAGE 2 SITE



--------------------------------------------------------------------------------

LOGO [g638883g81w38.jpg]



--------------------------------------------------------------------------------

Execution Version

EXHIBIT Y-4

CONTROLLED AREA 2 SURVEY COORDINATES



--------------------------------------------------------------------------------

LOGO [g638883g00i35.jpg]



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT Z

LANDOWNER ACCESS FOR STAGE 2

 

A. Persons Provided Access. Contractor shall in all cases provide access to the
Site and Off-Site Rights of Way and Easements and, subject to Section 4.3 of the
Agreement, coordinate the Work with the following Landowners and their
representatives in accordance with the terms of this Attachment Z and Section
3.24 of the Agreement:

 

  1. Reynolds Metal Company;

 

  2. Pastor, Behling & Wheeler;

 

  3. CCC Group;

 

  4. Southcross Energy;

 

  5. Boardwalk Pipeline Partners;

 

  6. Cheniere Corpus Christi Pipeline, L.P.;

 

  7. Sherwin Alumina Company;

 

  8. Air Liquide;

 

  9. San Patricio Municipal Water District;

 

  10. Refinery Terminal Fire Company;

 

  11. City of Gregory;

 

  12. San Patricio Drainage District;

 

  13. AEP Texas;

 

  14. Port of Corpus Christi Authority of Nueces County, Texas;

 

  15. Alcoa;

 

  16. Berryman Investments, and

 

  17. Any successors-in-interest of any of the foregoing entities in the
Off-Site Rights of Way and Easements.

 

B. Access Requirements. Without limiting its obligations under Section 3.24 of
the Agreement, Contractor shall provide access to the foregoing Landowners and
their representatives as follows:

 

  1. Contractor shall provide access to, on and transit through the Site and
Off-Site Rights of Way and Easements to such Persons for the purpose of
accessing the existing pipelines and other existing Landowner facilities on the
Site and Off-Site Rights of Way and Easements.

 

  2. Contractor may, at its option and cost, provide escorts to such Persons
when they are transiting through the Site and Off-Site Rights of Way and
Easements, but Contractor is not obligated to do so.

 

  3. Owner shall ensure that such Persons will not set up additional facilities,
buildings, or other structures on the portions of the Stage 2 Site, or
materially interfere with Contractor’s Work.

 

Z-1



--------------------------------------------------------------------------------

ATTACHMENT AA

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT FOR STAGE 2

Bechtel Oil, Gas and Chemicals, Inc. (the “Contracting Party”) hereby
acknowledges the existence of (but has not reviewed) the Security Agreement,
dated as of [                        ], 20[    ], (as from time to time amended,
supplemented or modified, the “Security Agreement”), among Corpus Christi
Liquefaction, LLC (the “Borrower”) and [                    ] as common security
trustee (in such capacity, the “Common Security Trustee”), for the benefit of
various financial institutions providing financing to the Borrower
(collectively, the “Secured Parties”), and hereby executes this Acknowledgement
and Consent Agreement (the “Consent”) and agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Fixed Price Separated Turnkey Agreement for the Engineering, Procurement
and Construction of the Corpus Christi Stage 2 Liquefaction Project, dated
[                    ], 20[    ], between the Contracting Party and the Borrower
(the “Assigned Agreement”) to the Common Security Trustee pursuant to the
Security Agreement. Capitalized terms used, but not otherwise defined, herein
shall have the respective meanings prescribed to such terms in the Assigned
Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.

b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement. There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.

c. The Contracting Party is the holder of all licenses required to permit it to
operate or conduct its business in Texas now and as contemplated by the Assigned
Agreement. No consent or approval of, or other action by or any notice to or
filing with, any Governmental Instrumentality (except those previously obtained)
was required in connection with the execution and delivery by the Contracting
Party of the Assigned Agreement, or is required in connection with the execution
and delivery of this Consent, or, to the best actual current knowledge of the
Contracting Party, the performance of its obligations under this Consent. The
Contracting Party

 

AA-1



--------------------------------------------------------------------------------

has obtained all permits, licenses, approvals, consents and exemptions with
respect to the performance of its obligations under the Assigned Agreement
required by Applicable Law in effect as of the date hereof, except those
permits, licenses, approvals, consents and exemptions that the Contracting Party
is permitted to obtain in the ordinary course of business in the performance of
its obligations under the Assigned Agreement (collectively, the “Ordinary Course
Consents”).

d. Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and the Ordinary Course Consents)
under: (A) the charter or by-laws of the Contracting Party, (B) any Applicable
Law, (C) any order, writ, injunction or decree of any court applicable to the
Contracting Party, or (D) any agreement or instrument to which the Contracting
Party is a party or by which it is bound or to which it or any of its property
or assets is subject in any such case under this clause (i) that has or could
reasonably be expected to result in a material adverse effect upon the ability
of the Contracting Party to perform its obligations under this Consent and the
Assigned Agreement; or

(ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

e. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

f. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to complete the Work and perform
its obligations hereunder.

g. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

 

AA-2



--------------------------------------------------------------------------------

h. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.

i. The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.

3.

a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the right, but not the obligation, to pay all
sums due under the Assigned Agreement by the Borrower and to perform any other
act, duty or obligation required of the Borrower thereunder (to the same extent
as the Borrower has the right to perform any such other act, duty or obligation
thereunder) at any time and, without limiting the generality of the foregoing,
shall have the full right and power to enforce directly against the Contracting
Party (subject to all of the Contracting Party’s defenses and other rights under
the Assigned Agreement in accordance with the terms thereof) all obligations of
the Contracting Party under the Assigned Agreement and otherwise to exercise all
remedies thereunder and to make all demands and give all notices and make all
requests required or permitted to be made by the Borrower under the Assigned
Agreement, all in accordance with the terms thereof; provided that no such
payment or performance shall be construed as an assumption by the Common
Security Trustee or any Secured Party of any covenants, agreements or
obligations of the Borrower under or in respect of the Assigned Agreement,
except to the extent the Assigned Agreement shall have been expressly assumed by
the Common Security Trustee pursuant to paragraph 5 hereof. Any action taken by
the Common Security Trustee in accordance with this paragraph 3(a) shall be
binding on the Borrower. If the Contracting Party receives any demands, notices
or requests made from the Common Security Trustee in accordance with this
paragraph 3(a) which are conflicting with that made by the Borrower, the Common
Security Trustee’s demands, notices and requests shall control over those
conflicting demands, notices or requests made by the Borrower.

b. The Contracting Party agrees that it will not terminate or suspend its
obligations under the Assigned Agreement without giving the Common Security
Trustee concurrent notice with notice(s) provided the Borrower pursuant to the
applicable provisions of the Assigned Agreement, and, in the case of the
termination of obligations, an opportunity to cure as provided in paragraph 3(c)
and 3(d) below.

 

AA-3



--------------------------------------------------------------------------------

c. If (i) the Contracting Party is entitled to terminate the Assigned Agreement
for an event under Sections 16.3, 16.5, 16.6 or 16.7 of the Assigned Agreement
(“Termination Event”), (ii) the Contracting Party desires to terminate its
obligations under the Assigned Agreement, and (iii) notice(s) with respect to
clauses (i) and (ii) shall have been provided to the Common Security Trustee by
the Contracting Party as provided in paragraph 3(b) above, then, and in any such
case: the Common Security Trustee may elect to exercise its right to cure by
providing, within thirty (30) days after the receipt by it of the notices
referred to in the preceding clause (iii), to the Contracting Party, written
notice stating that the Common Security Trustee has elected to exercise such
right to cure (or cause to be cured), together with a written statement of the
Common Security Trustee that it will promptly commence to cure (or cause to be
cured) all Termination Events susceptible of being cured (including, as
appropriate, by the payment of money damages), and that it will, during the cure
period, diligently attempt in good faith to complete (or cause to be completed)
the curing of, to the reasonable satisfaction of the Contracting Party, all such
Termination Events. If the Contracting Party is entitled to suspend performance
of the Work for an event under Section 16.4 of the Assigned Agreement
(“Suspension Event”), the Contracting Party may, provided that notice to the
Common Security Trustee shall have been provided to the Common Security Trustee
as provided in paragraph 3(b) above, suspend performance of the Work in
accordance with the terms of the Assigned Agreement until such time as (a) the
Borrower has cured the Suspension Event or (b) the Common Security Trustee has
cured (or caused to be cured) such Suspension Event in accordance with paragraph
3(d). The preceding sentence shall in no way limit any rights the Contracting
Party may otherwise have to terminate the Assigned Agreement, subject to the
other provisions of this Consent. Notwithstanding anything to the contrary in
this paragraph 3(c), in no event shall this paragraph 3(c) be interpreted to
change the Contracting Party’s rights to suspend performance of the Work under
the Assigned Agreement or terminate the Assigned Agreement, except to the extent
of the Common Security Trustee’s right to effect a cure in accordance with
paragraph 3(c) for a Termination Event or Suspension Event and paragraph 3(d)
for a Termination Event.

d. The Common Security Trustee shall have a period equal to forty-five (45) days
in the event of default in payment of undisputed amounts under Section 16.5 of
the Assigned Agreement or ninety (90) days in other cases, after the delivery of
the notice by the Common Security Trustee referred to in paragraph 3(c) in which
to cure the Termination Event(s) specified in such notice; provided that if such
cure of any non-payment default can only be effected through a foreclosure on
the Project (as defined in the Security Agreement), then, provided that the
Common Security Trustee makes, and continues to make, timely payment to the
Contracting Party of all sums due under the Assigned Agreement, and, subject to
paragraph 3(f) hereof, shall either make current payment to or provide the
Contracting Party with assurance(s) of current payment reasonably satisfactory
to the Contracting Party of all reasonable delay and incremental costs
reasonably incurred by the Contracting Party thereafter, the Common Security
Trustee shall have such additional reasonable period of time as is necessary to
effect such foreclosure. Notwithstanding the foregoing, no such cure of a
payment shall be construed as an assumption by the Common Security Trustee or
any Secured Party of any covenants, agreements or obligations of the Borrower
under or in respect of the Assigned Agreement.

e. If, before the Common Security Trustee shall have cured any Termination Event
pursuant to paragraph 3(d), the Borrower shall have cured such Termination
Event, the Contracting Party promptly shall provide the Common Security Trustee
with notice of such cure and the discontinuance of such Termination Event.

 

AA-4



--------------------------------------------------------------------------------

f. In the event any delay and incremental costs are due and payable to the
Contracting Party under the terms of this Consent, the Contracting Party shall
take all reasonable steps necessary to mitigate such delay and incremental
costs.

g. The Common Security Trustee’s right to cure Borrower defaults under the
Assigned Agreement or otherwise take action on behalf of the Borrower under this
paragraph 3 shall not arise until after the initial disbursement of any of the
Secured Parties’ loans.

4.

a. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the rejection or termination of the Assigned Agreement by a
receiver of the Borrower or otherwise pursuant to bankruptcy or insolvency
proceedings, then, provided that the Common Security Trustee shall have made
payment to the Contracting Party of all sums due under the Assigned Agreement
and, subject to paragraph 3(f) hereof, shall either make current payment to or
provide the Contracting Party with assurance(s) of current payment reasonably
satisfactory to the Contracting Party of all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time required for
the following activities, the Contracting Party will enter into a new agreement
with the Common Security Trustee or, at the Common Security Trustee’s request,
with the Common Security Trustee’s nominee, effective as of the date of such
rejection, with substantially the same covenants, agreements, terms, provisions
and limitations as are contained in the Assigned Agreement; provided that the
Common Security Trustee shall have made a request to the Contracting Party for
such new agreement within ninety (90) days after the date the Common Security
Trustee receives notice from the Contracting Party of the rejection of the
Assigned Agreement and provided further that the Contracting Party shall have
been provided assurances of payment and security for payment reasonably
satisfactory to the Contracting Party.

b. If the Common Security Trustee or its nominee is prohibited by any process or
injunction issued by any court having jurisdiction of any bankruptcy or
insolvency proceeding involving the Borrower, from continuing the Assigned
Agreement in place of the Borrower or from otherwise exercising any of its
rights or remedies hereunder or under the Security Agreement in respect of the
Assigned Agreement, then, provided that the Common Security Trustee shall have
made payment to the Contracting Party of all sums due under the Assigned
Agreement and, subject to paragraph 3(f) hereof, shall either make current
payment to or provide the Contracting Party with assurance(s) of current payment
reasonably satisfactory to the Contracting Party of all reasonable delay and
incremental costs incurred by the Contracting Party thereafter, the times
specified herein for the exercise by the Common Security Trustee of any right or
benefit granted to it hereunder (including without limitation the time period
for the exercise of any cure rights granted hereunder) shall be extended for the
period of such prohibition; provided that the Common Security Trustee is
diligently pursuing such rights or remedies (to the extent permitted) in such
bankruptcy or insolvency proceeding or otherwise.

c. The Common Security Trustee shall not take action under this paragraph 4
until after the initial disbursement of any of the Secured Parties’ loans.

 

AA-5



--------------------------------------------------------------------------------

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the interests, rights and all of the obligations
of the Borrower thereafter arising under the Assigned Agreement, provided that
as conditions precedent to or concurrent with any such assignment or transfer,
(a) the Common Security Trustee shall have made or caused to be made payment to
the Contracting Party of all sums due hereunder or under the Assigned Agreement,
and, subject to paragraph 3(f) hereof, all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time preceding such
assignment or transfer, if any, and (b) the assuming party shall have executed
an agreement in writing to be bound by and to assume all of the obligations to
the Contracting Party arising or accruing thereunder from and after the date of
such assumption, and shall have provided the Contracting Party with assurances
of future payment and security for future payment reasonably satisfactory to the
Contracting Party. If the interests, rights and obligations of the Borrower in
the Assigned Agreement shall be assumed, sold or transferred as provided herein,
then the Contracting Party shall continue to perform its obligations under the
Assigned Agreement in favor of the assuming party as if such party had
thereafter been named as the Borrower under the Assigned Agreement; provided
that if the Common Security Trustee (or any entity acting on behalf of the
Common Security Trustee or any of the other Secured Parties) assumes the
Assigned Agreement as provided above, such party shall not be liable for the
performance of the obligations thereunder except to the extent of all of its
right, title and interest in and to the Project (as defined in the Security
Agreement). Notwithstanding any such assumption or disposition by the Common
Security Trustee, a purchaser, an assignee or a transferee, the Borrower shall
not be released or discharged from and shall remain liable for any and all of
its obligations to the Contracting Party arising or accruing under the Assigned
Agreement prior to such assumption and the Contracting Party retains all rights
under the Assigned Agreement relating to any breach thereof by the Borrower or
the assuming party. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties’
loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [                    ], acting as the Accounts Bank to
Account No. [                    ], ABA No. [                    ], FFC:
[                    ]. All parties hereto agree that each payment by the
Contracting Party to the Accounts Bank of amounts due to the Borrower from the
Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement.

7. Except for Change Orders, no amendment or modification of, or waiver by or
consent of, the Borrower in respect of, any provision of the Assigned Agreement
shall be effective unless the same shall be in writing, in accordance with the
requirements of the Assigned Agreement, prior written notice thereof shall have
been given to the Common Security Trustee and the Common Security Trustee shall
have given its consent. No Change Order shall be effective unless the same shall
be in writing, in accordance with the requirements of the Assigned Agreement,
prior written notice thereof shall have been given to the Common Security
Trustee and

 

AA-6



--------------------------------------------------------------------------------

the Common Security Trustee shall have given its consent, provided that as
between the Contracting Party and the Common Security Trustee only, and without
derogation of the Borrower’s obligations under the loan documents entered into
in connection with the Security Agreement, (i) in the case of any one Change
Order, prior written notice to and consent by the Common Security Trustee is not
required if such Change Order would result in an increase in the Contract Price
(as defined in the Assigned Agreement) in an amount less than Twenty Five
Million U.S. Dollars (U.S.$25,000,000) or (ii) in the case of a Change Order in
conjunction with other Change Orders, prior written notice to and consent by the
Common Security Trustee of such Change Order is not required if such Change
Orders would in themselves result in an increase in the Contract Price in an
amount less than One Hundred Million U.S. Dollars (U.S.$100,000,000), and
provided further that the foregoing shall not impair any rights the Contracting
Party may have to any Change Order under the Assigned Agreement. This Consent
may be amended or modified only by an instrument in writing signed by the
Contracting Party, the Borrower and the Common Security Trustee.

8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower;
(e) notification of claims, demands, actions or causes of actions asserted
against the Contracting Party for which the Borrower has indemnification
obligations; and (f) notification of request for arbitration.

9. The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

 

The Common Security Trustee:   

[                    ]

[                    ], [                    ]

[                    ]

 

AA-7



--------------------------------------------------------------------------------

The Borrower:   

Corpus Christi Liquefaction, LLC

700 Milam, Suite 800

Houston, Texas 77002

Telephone: ***

Facsimile: ***

Attn: ***

Email: ***

 

with a copy to:

 

Corpus Christi Liquefaction, LLC

700 Milam, Suite 800

Houston, Texas 77002

Facsimile: ***

Attn: ***

The Contracting Party:   

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: ***

Email: ***

 

with a copy to:

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Common Security Trustee
shall have received counterparts hereof signed by all of the intended parties
hereto.

 

AA-8



--------------------------------------------------------------------------------

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES
ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE
GOVERNED EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED AGREEMENT. THE CONTRACTING
PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

AA-9



--------------------------------------------------------------------------------

19. EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, AND THE
BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS
NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE
ASSIGNED AGREEMENT WITH RESPECT TO OBLIGATIONS UNDER THE ASSIGNED AGREEMENT
ONLY.

(Signature page follows.)

 

AA-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the      day of             ,
20    .

 

[  

 

  ]

 

By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGED and AGREED CORPUS CHRISTI LIQUEFACTION, LLC By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

ATTACHMENT BB

FORM OF OWNER CONFIRMATIONS FOR STAGE 2

 

BB-1



--------------------------------------------------------------------------------

SCHEDULE BB-1

FORM OF OWNER QUARTERLY CONFIRMATION

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: ***

 

Re: Owner Quarterly Confirmation

As of the date of this confirmation and so far as I am aware, Corpus Christi
Liquefaction, LLC has sufficient funds, in an amount at least equal to the
committed fund levels as required by Section 4.1B of the Fixed Price Separated
Turnkey Agreement for the Engineering, Procurement and Construction of the
Corpus Christi Stage 2 Liquefaction Facility dated [             , 20    ] (the
“Agreement”), through itself and financing to continue to fulfill its payment
obligations under the Agreement, and no event has come to the attention of
Corpus Christi Liquefaction, LLC which would materially and adversely affect the
continued availability of such funding. This confirmation shall not be construed
in any way such as to relieve Bechtel Oil, Gas and Chemicals, Inc. from its
obligations and liabilities under the Agreement.

This confirmation is prepared expressly and exclusively for the use and benefit
of Bechtel Oil, Gas and Chemicals, Inc.

 

 

Signature and Title of Appropriate Senior Officer of Corpus Christi
Liquefaction, LLC

 

Date

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: Principal Counsel

 

BB-2



--------------------------------------------------------------------------------

ATTACHMENT CC

INDEPENDENT ENGINEER ACTIVITIES FOR STAGE 2

Owner has overall responsibility to coordinate the activities of Independent
Engineer, including but not limited to (i) arranging visits to Contractor’s
offices and to the Stage 2 Site, (ii) forwarding relevant Project reports and
documentation to Independent Engineer, and (iii) transmitting comments and
feedback, if any, from Independent Engineer to Contractor. Independent Engineer
shall comply with all Stage 2 Site safety programs in effect while on the Stage
2 Site. With respect to the activities of Independent Engineer, Owner is
responsible for the actions of Independent Engineer.

Independent Engineer shall not be entitled to issue any instruction or directive
to Contractor or any of its Subcontractors or Sub-subcontractors in connection
with performance of the Work. Contractor shall reasonably cooperate with
Independent Engineer in the conduct of his or her duties in relation to the
Liquefaction Facility and the Work, including but not limited to, the activities
of Independent Engineer set forth below:

 

1. Conduct quarterly Stage 2 Site visits, including:

 

  a. Evaluation of the progress of the Work against the Milestones set forth in
Attachment C, Schedule C-1 and the Level III CPM Schedule;

 

  b. Observation of general standard of workmanship and performance of spot
checks of Contractor’s quality records;

 

  c. Review of incurred and potential delays and proposed Recovery Schedule, if
any;

 

  d. Review of Contractor Permits obtained and assessment of Contractor’s
ability to obtain outstanding Contractor Permits;

 

  e. Review and report on Contractor’s health, safety and environmental
compliance programs; and

 

  f. Evaluation of Contractors safety statistics;

 

2. Verify Contractor’s achievement of each Milestone per Attachment C-1
(including achievement of RFSU, Ready for Performance Testing (“RFPT”),
Substantial Completion and Final Completion);

 

3. Review Contractor’s Monthly Progress Reports;

 

4. Monitor and review each Change Order approved by the Owner;

 

5. Review performance and/or operational test reports for each utility system
and confirm satisfactory performance;

 

CC-1



--------------------------------------------------------------------------------

6. Review all necessary reports and data associated with the pre-commissioning
and commissioning of the Stage 2 Liquefaction Facility;

 

7. Review Contractor’s proposed Performance Test plans and procedures and
confirm compliance with Performance Test criteria specified in Attachment S and
Attachment T, Applicable Codes and Standards, Applicable Law, Equipment
manufacturers’ recommendations, GECP, and loan documents with Lender;

 

8. Witness Performance Tests, including:

 

  a. Observation of data collection procedures, instrumentation calibration and
operating and testing personnel during the Performance Tests;

 

  b. Verification of compliance of operational and regulatory requirements with
Agreement requirements, as well as Permits;

 

  c. Evaluation of compliance with Performance Guarantees and, if applicable,
calculation of Liquidated Damage payments;

 

  d. Review and comment to Owner on Contractor’s Performance Test reports; and

 

  e. Verification of data collection and calculation procedures used to adjust
Performance Test results to the Performance Guarantee conditions set forth in
Attachment S of the Agreement;

 

9. Verify that Punchlist items are complete in all material respects, as
inspected and verified by Owner personnel; and

 

10. Sign and submit the RFSU Completion Certificate, Substantial Completion
Certificate and the Final Completion Certificate confirming that all conditions
of RFSU, RFPT, Substantial Completion and Final Completion, as the case may be,
have been achieved.

 

CC-2



--------------------------------------------------------------------------------

ATTACHMENT DD

FORM OF ESCROW AGREEMENT FOR STAGE 2

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is entered into as of
[                    ], 20[    ] (the “Effective Date”) by and among CORPUS
CHRISTI LIQUEFACTION, LLC, a Delaware limited liability company (“Owner”), and
BECHTEL OIL, GAS AND CHEMICALS, INC., a Delaware corporation, (“Contractor” and,
together with Owner, each a “Party” and, collectively, the “Parties”), and [NAME
OF ESCROW AGENT], a [jurisdiction] State bank with an office in
[city            ], [            ] County, [            ] (“Escrow Agent”).
Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the EPC Agreement (as defined
below).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of the Fixed Price Separated Turnkey Agreement
for the Engineering, Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Facility, dated as of [                    ], 20[    ], by and
between Owner and Contractor (the “EPC Agreement”), Contractor will provide
services for the engineering, procurement and construction of the Stage 2
Liquefaction Facility, and the commissioning, start-up and testing of the
Liquefaction Facility; and

WHEREAS, pursuant to Section 18.4 of the EPC Agreement, Owner has the
obligation, in certain circumstances, to deliver the Escrow Funds (as defined
below) to be set aside in the Escrow Account pursuant to the terms of this
Escrow Agreement; and

WHEREAS, Owner and Contractor have mutually agreed upon and selected Escrow
Agent to serve as the escrow agent for the Escrow Funds subject to the terms and
conditions of this Escrow Agreement; and

WHEREAS, Escrow Agent is willing to serve in such capacity subject to the terms
and conditions of this Escrow Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties and Escrow Agent, intending to be
legally bound, agree as follows:

1. Appointment of Escrow Agent. Owner and Contractor hereby appoint and
designate [Name of Escrow Agent] as escrow agent to receive, hold, administer,
invest and disburse the Escrow Funds in accordance with the terms of this Escrow
Agreement. Escrow Agent hereby accepts its appointment as Escrow Agent and
agrees to hold, administer, invest and disburse the Escrow Funds in accordance
with the terms of this Escrow Agreement.

2. Delivery of the Escrow Funds. Pursuant to Section 18.4 of the EPC Agreement,
Owner and Contractor have agreed that Owner shall have the obligation in certain
circumstances to deliver by wire transfer to Escrow Agent certain sums to be
held by Escrow Agent in accordance with the terms of this Escrow Agreement (the
“Escrow Funds”). Subject to and in accordance with the terms and conditions
hereof, Escrow Agent agrees that it shall receive, hold in escrow, invest and
reinvest, and release or disburse the Escrow Funds. It is hereby expressly
stipulated and agreed that all interest and other earnings on the Escrow Funds
shall be added to and become a part of the Escrow Funds for all purposes, and
that all losses resulting from the

 

DD-1



--------------------------------------------------------------------------------

investment or reinvestment thereof from time to time and any amounts which may
be charged thereto in accordance with Section 10 to compensate or reimburse
Escrow Agent from time to time for amounts owing to it hereunder shall from the
time of such loss or charge no longer constitute part of the Escrow Funds.

3. Investment of the Escrow Funds. Escrow Agent shall invest and reinvest the
Escrow Funds in short-term U.S. government notes maturing within thirty
(30) calendar days (“Days”), as determined by the Escrow Agent. It is understood
and agreed that the Escrow Agent or its affiliates are permitted to receive
additional compensation that could be deemed to be in the Escrow Agent’s
economic self-interest for (i) serving as investment advisor, administrator,
shareholder servicing agent, custodian or sub-custodian with respect to certain
of the investments; (ii) using affiliates to effect transactions in certain
investments; and (iii) effecting transactions in investments.

Receipt, disbursement, investment and reinvestment of the Escrow Funds shall be
confirmed by Escrow Agent within thirty (30) Days of such receipt, disbursement,
investment or reinvestment by an account statement delivered to the Parties by
Escrow Agent, and any discrepancies in any such account statement shall be noted
by the Parties to Escrow Agent within thirty (30) Days after receipt thereof.
Failure to inform Escrow Agent in writing of any discrepancies in any such
account statement within said thirty (30)-Day period shall be presumed to
constitute confirmation of such account statement in its entirety. For purposes
of this paragraph, each account statement shall be deemed to have been received
by the Party to whom directed on the earlier to occur of (i) actual receipt
thereof and (ii) three (3) Business Days after the deposit thereof in the United
States Mail, postage prepaid. The term “Business Day” shall mean any day of the
year, excluding Saturday, Sunday and any other day on which banks are required
or authorized to close in Houston, Texas.

4. Release of the Escrow Funds. Escrow Agent shall disburse the Escrow Funds to
Owner or Contractor, or their assigned representatives, only upon the following
conditions and/or circumstances:

(a) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner and Contractor in a notarized writing in substantially the
form of Exhibit 1, attached hereto (“Joint Notice”), executed by authorized
representatives of Owner and Contractor and setting forth, at a minimum, (i) the
amount of the Escrow Funds (plus accrued interest) to be disbursed, (ii) the
percentage allocation of the Escrow Funds (plus accrued interest) to be
disbursed between Owner and Contractor, and (iii) the timing of when the
disbursement shall occur; OR,

(b) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner in a notarized writing delivered to Escrow Agent (with a copy
by facsimile and registered mail to Contractor), in substantially the form of
Exhibit 2, attached hereto (“Owner’s Notice”), setting forth, at a minimum,
(i) the amount of the Escrow Funds (plus accrued interest) to be disbursed and
(iii) the timing of when the disbursement shall occur; provided that Contractor
has not provided its objection in writing to Escrow Agent (with a copy by
facsimile and registered mail provided to Owner) (“Objection Notice”) within
sixty (60) Days of receipt of Owner’s Notice, such Objection Notice setting
forth in reasonable detail Contractor’s rationale for objecting to the
disbursement terms set forth in Owner’s Notice; OR

(c) Escrow Agent shall disburse the Escrow Funds, if any, upon Escrow Agent’s
receipt of a court order or other legal and binding directive (including but not
limited to a binding order from an arbitrator and any decision by an arbitration
panel or arbitrator within the scope of Section 18.2 of the EPC Agreement)
requiring Escrow Agent to disburse such Escrow Funds in accordance with the
terms of such court order or directive, irrespective of whether such court order
or other legal and binding directive or arbitration decision is subject to
appeal or has been appealed.

 

DD-2



--------------------------------------------------------------------------------

5. Interest. Upon disbursement of the Escrow Funds pursuant to Section 4 or
hereof, any interest accrued on such Escrow Funds shall be disbursed to Owner.

6. Tax Matters. Through execution of this Escrow Agreement, Owner and Contractor
hereby each provide Escrow Agent with their respective taxpayer identification
number documented on the signature page of this Escrow Agreement. Owner and
Contractor shall provide Escrow Agent with the taxpayer identification number(s)
of any recipient, other than Escrow Agent, of funds to be disbursed from the
Escrow Funds. Owner and Contractor understand that the failure to provide such
information as to any recipient may prevent or delay disbursements from the
Escrow Funds and may also result in the assessment of a penalty and Escrow
Agent’s being required to withhold tax on any interest or other income earned on
the Escrow Funds. Any payments of income shall be subject to applicable
withholding regulations then in force in the United States or any other
jurisdiction, as applicable. Solely for purposes of ensuring the regular payment
of taxes upon Escrow Funds, the Parties agree that Owner shall be treated as the
owner of the Escrow Funds for federal and state income tax purposes and that
Owner shall include in taxable income the earnings on the Escrow Funds.

7. Limited Liability of Escrow Agent. In performing its duties under this Escrow
Agreement or upon the claimed failure to perform its duties hereunder, Escrow
Agent shall have no liability except for Escrow Agent’s willful misconduct or
gross negligence. The Escrow Agent’s sole responsibility shall be for the
safekeeping and disbursement of the Escrow Funds in accordance with the terms of
this Escrow Agreement. The Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein or in any notice given to it
under this Escrow Agreement in accordance with Section 11 hereof. The Escrow
Agent shall be entitled to rely upon and shall be protected in acting upon any
request, instructions, statement or other instrument, not only as to its due
execution, validity and effectiveness, but also as to the truth and accuracy of
any information contained therein, which Escrow Agent shall in good faith
believe to be genuine, to have been signed or presented by the Person or Parties
purporting to sign the same and to conform to the provisions of this Escrow
Agreement. In no event shall Escrow Agent be liable for incidental, indirect,
special, consequential or punitive damages. The Escrow Agent shall not be
obligated to take any legal action or to commence any proceeding in connection
with the Escrow Funds or to appear in, prosecute or defend any such legal action
or proceedings. The Escrow Agent may consult legal counsel selected by it in the
event of any dispute or question as to the construction of any of the provisions
hereof or of any other agreement or of its duties hereunder, and shall incur no
liability and shall be fully protected from any liability whatsoever in acting
in accordance with the opinion or instruction of such counsel. Owner and
Contractor, jointly and severally, shall promptly pay, upon demand (in
accordance with the procedures set forth in Section 10 hereof), the reasonable
fees and expenses of any such counsel; provided, however, Owner and Contractor
agree that such fees and expenses shall be borne equally between Owner and
Contractor. The Escrow Agent shall have no obligations or responsibilities in
connection with the EPC Agreement, or any other agreement between the Parties,
other than this Escrow Agreement.

8. Right of Interpleader. Should any controversy arise involving the Parties and
Escrow Agent, or any of them or any other person, firm or entity with respect to
this Escrow Agreement or the Escrow Funds, or should a substitute escrow agent
fail to be designated as

 

DD-3



--------------------------------------------------------------------------------

provided in Section 14 hereof, or if Escrow Agent should be in doubt as to what
action to take, Escrow Agent shall have the right, but not the obligation,
either to (i) withhold delivery of the Escrow Funds until the controversy is
resolved, the conflicting demands are withdrawn or its doubt is resolved or
(ii) institute a petition for interpleader in a court in Harris County, Texas to
determine the rights of the Parties and Escrow Agent. Should a petition for
interpleader be instituted, or should Escrow Agent be threatened with litigation
or become involved in litigation in any manner whatsoever in connection with
this Escrow Agreement or the Escrow Funds, Owner and Contractor hereby jointly
and severally agree to reimburse Escrow Agent for its reasonable attorneys’ fees
and any and all other reasonable expenses, losses, costs and damages incurred by
Escrow Agent in connection with or resulting from such threatened or actual
litigation prior to any disbursement hereunder, except to the extent that any
such expense, loss, cost or damage results from the willful misconduct or gross
negligence of Escrow Agent.

9. Exculpation of Escrow Agent. It is agreed that the duties of Escrow Agent are
herein specifically provided and are purely ministerial in nature, and that
Escrow Agent shall incur no liability whatsoever except for its willful
misconduct or gross negligence, so long as Escrow Agent is acting in good faith.
The Parties do hereby release Escrow Agent from any liability for any error or
judgment or for any act done or omitted to be done by Escrow Agent in good faith
performance of its duties hereunder and do each, jointly and severally,
indemnify Escrow Agent against, and agree to hold harmless, save and defend
Escrow Agent from, any costs, liabilities, and expenses incurred by Escrow Agent
in serving as Escrow Agent hereunder and in faithfully discharging its duties
and obligations hereunder.

10. Compensation and Reimbursement of Expenses. The Parties shall compensate
Escrow Agent for its services hereunder in accordance with Exhibit 3 attached
hereto and, in addition, shall reimburse Escrow Agent for all of its reasonable
out-of-pocket expenses incurred in the performance of its duties and enforcement
of its rights hereunder and otherwise in connection with the preparation,
operation, administration and enforcement of this Escrow Agreement, including,
without limitation, attorneys’ fees, brokerage costs and related expenses
incurred by Escrow Agent (collectively, the “Fees”). All of the compensation and
reimbursement obligations set forth in this Section 10 shall be payable within
ten (10) Business Days following the Parties’ receipt of notice from Escrow
Agent that such payment should be made. The Parties agree that the Fees shall be
borne equally by the Parties and the Fees may be deducted from the Escrow Funds.
Solely in the event and to the extent that the Parties shall have failed to
provide payment to Escrow Agent within the ten (10) Business Day period set
forth in the preceding sentence, Escrow Agent is authorized to disburse to
itself from the Escrow Funds the amount(s) not paid, subject to Escrow Agent’s
restoration of such payment to the Escrow Funds should the applicable payment be
later received by Escrow Agent.

11. Notices. All notices, communications and deliveries under this Escrow
Agreement will be made in writing signed by or on behalf of the party making the
same, will specify the Section under this Escrow Agreement pursuant to which it
is given or being made, and will be delivered (i) by facsimile, (ii) by personal
delivery or (iii) by express air courier, return receipt requested (with
evidence of delivery and postage and other fees prepaid) as follows:

 

DD-4



--------------------------------------------------------------------------------

If to Escrow Agent:

[Name of Escrow Agent]

[Address]

Attn: [                                                 ]

Facsimile: [                                        ]

Telephone No.: [                                ]

If to Owner:

Corpus Christi Liquefaction LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Facsimile: ***

Attn: ***

with a copy to:

Corpus Christi Liquefaction LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Facsimile: ***

Attn: ***

If to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: [                                                 ]

with a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

Except to the extent otherwise provided in the second paragraph of Section 3
herein, delivery of any communication given in accordance herewith shall be
effective only upon actual receipt thereof by the party or parties to whom such
communication is directed. The Parties or Escrow Agent may change the address to
which communications hereunder are to be directed by giving written notice to
the other parties hereto in the manner provided in this Section 11. All
signatures of the parties to this Escrow Agreement may be transmitted by
facsimile, and such facsimile will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party.

12. Authorization. Each Party to this Agreement, on behalf of itself and the
Escrow Agent, on behalf of itself, acknowledges and represents that the
signatories for each Party and the Escrow Agent to this Escrow Agreement have
the requisite authorization to bind the Parties and Escrow Agent hereto.

13. Choice of Laws; Cumulative Rights. This Escrow Agreement shall be governed
by, and construed in accordance with, the laws of the state of Texas, without
giving effect to the principles thereof relating to conflicts of law. All of
Escrow Agent’s rights hereunder are cumulative of any other rights it may have
at law, in equity or otherwise. The Parties and Escrow Agent agree that the
forum for resolution of any dispute arising under this Escrow Agreement shall be
in a court in Harris County, Texas.

 

DD-5



--------------------------------------------------------------------------------

14. Resignation or Removal of Escrow Agent. Escrow Agent may resign from the
performance of its duties hereunder at any time by providing thirty (30) Days’
prior written notice to Owner and Contractor or may be removed, with or without
cause, by Owner and Contractor, acting jointly, at any time by providing thirty
(30) Days’ prior written notice to Escrow Agent. Such resignation or removal
shall take effect upon the appointment of a successor escrow agent as provided
herein. Upon any such notice of resignation or removal, Owner and Contractor,
acting jointly, shall appoint a successor escrow agent hereunder, which shall be
a commercial bank, trust company or other financial institution with a combined
capital and surplus in excess of $100,000,000, unless otherwise agreed by Owner
and Contractor as evidenced by written instructions executed by Owner and
Contractor. Upon the acceptance in writing of any appointment as Escrow Agent
hereunder by a successor escrow agent: (i) the retiring Escrow Agent shall
deliver the Escrow Funds to the successor escrow agent, (ii) such successor
escrow agent shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Escrow Agent, and (iii) the
retiring Escrow Agent shall be discharged from its duties and obligations under
this Escrow Agreement, but shall not be discharged from any liability for
actions taken as Escrow Agent hereunder prior to such succession. After any
retiring Escrow Agent’s resignation or removal, the provisions of this Escrow
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Escrow Agent under this Escrow Agreement. If Owner and
Contractor fail to designate a substitute escrow agent within ten (10) Business
Days after receiving a notice of Escrow Agent’s resignation or delivering to
Escrow Agent a notice of removal, Escrow Agent may institute a petition for
interpleader. Escrow Agent’s sole responsibility after such ten (10) Business
Day notice period expires shall be to hold the Escrow Funds (without any
obligation to reinvest the same) and to deliver the same to a designated
substitute escrow agent, if any, or in accordance with the directions of a final
order or judgment of a court of competent jurisdiction, at which time of
delivery Escrow Agent’s obligations hereunder shall cease and terminate.

15. Assignment. This Escrow Agreement shall not be assigned without the prior
written consent of the non-assigning party hereto, except Owner may assign this
Escrow Agreement, in whole or in part, to any of its Affiliates or Lender
without Contractor’s or Escrow Agent’s consent. When duly assigned in accordance
with the foregoing, this Escrow Agreement shall be binding upon and shall inure
to the benefit of the assignee; provided that any assignment by a party pursuant
to this Section 15 shall not relieve such assigning party of any of its
obligations under this Escrow Agreement. Any assignment not in accordance with
this Section 15 shall be void and without force or effect, and any attempt to
assign this Escrow Agreement in violation of this provision shall grant the
non-assigning party the right, but not the obligation, to terminate this Escrow
Agreement at its option for default.

16. Severability. If one or more of the provisions hereof shall for any reason
be held to be invalid, illegal or unenforceable in any respect under applicable
law, such invalidity, illegality or unenforceability shall not affect any other
provisions hereof, and this Escrow Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein, and
the remaining provisions hereof shall be given full force and effect.

17. Termination. This Escrow Agreement shall terminate upon the disbursement, in
accordance with Sections 4, 8 or 14 hereof, of the Escrow Funds in full;
provided, however, that in the event all Fees required to be paid to Escrow
Agent hereunder are not fully and finally paid prior to termination, the
provisions of Section 10 hereof shall survive the termination hereof and,
provided further, that the last sentence of Section 8 hereof and the provisions
of Section 9 hereof shall, in any event, survive the termination hereof.

 

DD-6



--------------------------------------------------------------------------------

18. General. The section headings contained in this Escrow Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Escrow Agreement. This Escrow Agreement and any
affidavit, certificate, instrument, agreement or other document required to be
provided hereunder may be executed in two (2) or more counterparts, each of
which shall be deemed an original instrument, but all of which taken together
shall constitute one and the same instrument. Unless the context shall otherwise
require, the singular shall include the plural and vice-versa, and each pronoun
in any gender shall include all other genders. The terms and provisions of this
Escrow Agreement constitute the entire agreement among the Parties and Escrow
Agent in respect of the subject matter hereof, and neither the Parties nor
Escrow Agent has relied on any representations or agreements of the other,
except as specifically set forth in this Escrow Agreement. This Escrow Agreement
or any provision hereof may be amended, modified, waived or terminated only by
written instrument duly signed by the Parties and Escrow Agent. This Escrow
Agreement shall inure to the benefit of, and be binding upon, the Parties and
Escrow Agent and their respective heirs, devisees, executors, administrators,
personal representatives, successors, trustees, receivers and permitted assigns.
This Escrow Agreement is for the sole and exclusive benefit of the Parties and
Escrow Agent, and nothing in this Escrow Agreement, express or implied, is
intended to confer or shall be construed as conferring upon any other person any
rights, remedies or any other type or types of benefits.

[Signature Page Follows]

 

DD-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement to be
effective as of the Effective Date.

 

        Owner:           CORPUS CHRISTI LIQUEFACTION, LLC               By:    
              Name:                   Title:    

               Tax Identification #:     

 

  Contractor:   BECHTEL OIL, GAS AND CHEMICALS, INC.   By:       Name:      
Title:    

  Tax Identification #:    

 

  Escrow Agent:   [NAME OF ESCROW AGENT]   By:       Name:       Title:    

 

DD-8



--------------------------------------------------------------------------------

Exhibit 1

Form of Joint Notice

[Date]

[Name of Escrow Agent]

[Address]

Attn: [                                         ]

 

Re: Escrow Agreement, dated [                    ], 20[    ], by and among
Corpus Christi Liquefaction LLC (“Owner”), Bechtel Oil, Gas, and Chemicals, Inc.
(“Contractor”) and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow
Agreement”)

Dear [                    ]:

Pursuant to Section 4(a) of the Escrow Agreement, Owner and Contractor hereby
certify that [$U.S.            ] of the Escrow Funds (the “Released Escrow
Funds”), plus any accrued interest thereon, should be released from the Escrow
Account and disbursed to [Owner/Contractor/Owner and Contractor], as set forth
below. Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.

Owner and Contractor hereby direct Escrow Agent to release and disburse such
Released Escrow Funds by wire transfer in immediately available funds, within
[    ] ([    ]) Days of receipt of this notice, as follows: [(i)] [$U.S.
                    ] of the Released Escrowed Funds, plus accrued interest
thereon, to [                    ] to the following account [list account
information including name of recipient, name of recipient’s financial
institution, account number, and ABA routing number] [; and (ii) [$U.S.
                    ] of the Released Escrowed Funds, plus accrued interest
thereon, to [                    ] to the following account [list account
information including name of recipient, name of recipient’s financial
institution, account number, and ABA routing number].]

This Joint Notice may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Joint Notice. A facsimile or photocopy of any signature shall
have the same force and effect as an original. This Joint Notice shall be
effective as of the date first written above once the counterparts of the Joint
Notice have been signed and delivered by all the parties set forth below.

 

Very truly yours,

 

Owner:

CORPUS CHRISTI LIQUEFACTION, LLC

By:

   

Name:

   

Title:

   

Contractor

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:

   

Name:

   

Title:

   

 

DD-9



--------------------------------------------------------------------------------

cc:         [                    ]

State of [                    ]

County of [                    ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:

  

 

     

 

         Notary Public’s signature   

(Notary stamp or seal)

     

 

DD-10



--------------------------------------------------------------------------------

Exhibit 2

Form of Owner’s Notice

[Date]                             

[Name of Escrow Agent]

[Address]

Attn: [                                ]

 

Re: Escrow Agreement, dated [                    ], 20[    ], by and among
Corpus Christi Liquefaction LLC (“Owner”), Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”) and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow
Agreement”)

Dear [                    ]:

Pursuant to Section 4(b) of the Escrow Agreement, Owner hereby certifies that
[$U.S.                    ] of the Escrow Funds (the “Released Escrow Funds”),
plus any accrued interest thereon, should be released from the Escrow Account
and disbursed to [Owner] [Name of Other Recipient], as set forth below.
Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.

Owner hereby directs Escrow Agent to release and disburse such Released Escrowed
Funds, plus accrued interest thereon, by wire transfer in immediately available
funds, within [    ] ([    ]) days of receipt of this notice, as follows
(provided that Escrow Agent has not received, within sixty (60) Days of receipt
of this notice, written notice from Contractor of its objection to the terms of
this notice):

Corpus Christi Liquefaction, LLC

[Name of Financial Institution]

[City, State]

Account No.: [                                    ]

ABA Routing No.: [                            ]

Amount: U.S.$[                                    ]

 

Very truly yours,

 

Owner:

 

CORPUS CHRISTI LIQUEFACTION, LLC

 

By:

   

Name:

   

Title:

   

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

   3000 Post Oak Boulevard

   Houston, Texas 77056

   Attn: [                                    ]

 

DD-11



--------------------------------------------------------------------------------

State of [                    ]

County of [                    ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:

  

 

     

 

         Notary Public’s signature   

(Notary stamp or seal)

     

 

DD-12



--------------------------------------------------------------------------------

Exhibit 3

Fee Schedule

 

DD-13



--------------------------------------------------------------------------------

ATTACHMENT EE

PROVISIONAL SUMS FOR STAGE 2

 

EE-1



--------------------------------------------------------------------------------

SCHEDULE EE-1

Provisional Sums to be Fixed Based on Notice to Proceed

1 INTRODUCTION

The Currency Provisional Sum and Fuel Provisional Sum shall be adjusted by
mutually agreed Change Order as described below. Upon adjustment of the Contract
Price pursuant to this Schedule EE-1, the Aggregate Provisional Sum shall also
be reduced to reflect any Provisional Sums that have been fixed by mutually
agreed Change Order.

1.1 Currency Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) based the following foreign (non-U.S. Dollar) currencies included in
the Contract Price (“Currency Provisional Sum”) at the listed value and exchange
rate to the U.S. Dollar:

 

FOREIGN CURRENCY

   VALUE IN FOREIGN
CURRENCY   EXCHANGE RATE

EURO

   € ***   *** USD TO EURO

GBP

   £ ***   *** USD TO GBP

On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order to account for currency
fluctuations. This adjustment will be determined by multiplying (a) the
difference of the exchange rate as quoted by Bloomberg on the following website:

http://www.bloomberg.com/markets/currencies/

for the closing exchange rate on the date Owner issues NTP (the “NTP Exchange
Rate”) and the above listed exchange rate (“Contract Exchange Rate”) by (b) the
value in corresponding value in foreign currency listed above (“Value of Foreign
Currency”).

For clarity, the Contract Price and the Aggregate Provisional Sum adjustments
shall be the cumulative sum of the adjustment for each currency and the
adjustment for each currency shall be:

Adjustment = [Value of Foreign Currency x [NTP Exchange Rate – Contract Exchange
Rate]]

1.2 Fuel Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) (“Fuel Provisional Sum”) for price fluctuation in the cost of
gasoline and diesel fuels to be used during construction, commissioning, and
start up of the Stage 2 Liquefaction Facility. The baseline index value from
each of the selected indices is as of the week ending July 8, 2013:

 

EE-2



--------------------------------------------------------------------------------

Figure 1

 

FUEL TYPE

   VALUE IN
ESTIMATE*      BASELINE
INDEX VALUE  

Gasoline

   $  ***         3.42   

Diesel

   $  ***         3.76   

 

* Estimate refers to the Fuel Provisional Sum, which is based on the estimated
quantities.

On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order for each of the following fuel
types: (i) gasoline and (ii) road diesel listed above for any change in the
index value, at the nearest weekly datum, as published by the US Energy
Information Administration (EIA) for the Gulf Coast Region for each specific
fuel type (See Figure 2). The adjustment for each fuel type will be determined
by subtracting the baseline index value from the corresponding NTP index value
(which is the index value on the date of NTP) and then dividing that result by
the baseline index value and multiplying the result by the value in Fuel
Provisional Sum for each of the fuel types listed in Figure 1. For clarity:

 

LOGO [g638883g86h72.jpg]

The indices are as follows for the specific fuel types:

Figure 2

 

FUEL

  

INDEX

Gasoline    US EIA Weekly Gulf Coast Regular All Formulations Retail Gasoline
Prices Diesel    US EIA Weekly Gulf Coast No 2 Diesel Retail Prices

For avoidance of doubt, Contractor bears the risk of determining the correct
quantity of fuel for the Work as of the Contract Date, and this Schedule EE-1
shall not entitle Contractor to any Contract Price adjustments on account of
increases in the actual fuel quantity used for the Work as of the Contract Date.

 

EE-3



--------------------------------------------------------------------------------

SCHEDULE EE – 2

Provisional Sums to be Adjusted during Project Execution

2 INTRODUCTION

The 9% Nickel and Cryogenic-Rebar Provisional Sum, Operating Spare Parts
Provisional Sum, and the Insurance Provisional Sum shall be adjusted by mutually
agreed Change Order as described below. Upon adjustment of the Contract Price
pursuant to this Schedule EE-2, the Aggregate Provisional Sum shall also be
reduced to reflect any Provisional Sums that have been fixed by mutually agreed
Change Order.

2.1   9% Nickel and Cryogenic-Rebar Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for the purchase, fabrication and delivery of the 9% Nickel and
Cryogenic Rebar required for the LNG Tank (“9% Nickel and Cryogenic-Rebar
Provisional Sum”). This Work is more specifically defined in the table below:

 

Activity

   Quantity      UOM    Value  

Inner Tank Purchase

     1,771.4       Metric Tons    $  ***   

Thermal Corner Protection

     258.6       Metric Tons    $  ***   

Fabrication

         $  ***   

Freight to Shop

         $  ***   

Cryogenic Rebar

     605.11       Metric Tons    $  ***   

9% Nickel and Cryogenic Rebar Provisional Sum

         $  ***   

If the actual cost charged to Contractor for the purchase, fabrication and
delivery under the Agreement is less than the 9% Nickel and Cryogenic-Rebar
Provisional Sum, Owner shall be entitled to a Change Order reducing the Contract
Price by such difference and *** percent (***%) of such difference. If the
actual cost incurred by Contractor for the purchase, fabrication and delivery of
the 9% Nickel and Cryogenic Rebar under the Agreement is greater than the 9%
Nickel and Cryogenic Rebar Provisional Sum, Contractor shall be entitled to a
Change Order increasing the Contract Price by such difference, plus *** percent
(***%) of such difference.

The 9% Nickel and Cryogenic Rebar Provisional Sum, as of the Contract Date, is
based on the Work description and quantities set forth in the table specified in
this Section 2.1. The quantity and price line item detail supporting the 9%
Nickel and Cryogenic Rebar Provisional Sum is contained on document no.
25744-400-G38-GAB-00002. No later than thirty (30) Days prior to

 

EE-4



--------------------------------------------------------------------------------

shipment of the 9% Nickel and Cryogenic Rebar to Site, Contractor shall provide
to Owner the actual cost charged to Contractor for the purchase, fabrication and
delivery of such material along with adequate supporting documentation of such
actual cost charged (including an updated document no. 25744-400-G38-GAB-00002
with final comparative information) in order that a Change Order may be
prepared.

2.2 Operating Spare Part Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for supply and delivery of Operating Spare Parts (“Operating Spare
Part Provisional Sum”). If the actual cost charged to Contractor for the supply
and delivery of Operating Spare Parts provided to Owner under this Agreement is
less than the Operating Spare Part Provisional Sum, Owner shall be entitled to a
Change Order reducing the Contract Price by such difference and *** percent
(***%) of such difference. If the actual cost for the supply and delivery of
Operating Spare Parts provided to Owner under this Agreement is greater than the
Operating Spare Part Provisional Sum, Contractor shall be entitled to a Change
Order increasing the Contract Price by such difference, plus *** percent (***%)
of such difference.

2.3 Insurance Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) (“Insurance Provisional Sum”) for the cost of insurance premiums for
the insurance required to be provided by Contractor in accordance with
Attachment O (other than workers compensation and employer liability insurance)
(the “Project Insurances”). No later than ninety (90) Days after NTP, Contractor
shall notify Owner in writing of the actual cost of the insurance premiums
charged to Contractor by Contractor’s insurance carrier for the Project
Insurances (“Actual Insurance Cost”), which Actual Insurance Cost shall be
adequately documented by Contractor. If the Actual Insurance Cost is less than
the Insurance Provisional Sum, Owner shall be entitled to a Change Order
reducing the Contract Price by such difference. If the Actual Insurance Cost is
greater than the Insurance Provisional Sum, Contractor shall be entitled to a
Change Order increasing the Contract Price by such difference. Contractor shall
be responsible for the placement of the Project Insurances required to be
provided by Contractor in accordance with Attachment O, provided that (i) the
only costs charged to Owner under the Agreement shall be the additional costs
necessary to extend the insurance requirements of the Stage 1 EPC Agreement to
the Stage 2 Liquefaction Facility in order to meet the requirements of
Attachment O, and (ii) Contractor shall reasonably cooperate with Owner to
minimize such Actual Insurance Cost to the extent reasonably practicable.

The Contract Price has been based upon naming the Owner Group as additional
insureds on the commercial general liability and umbrella or excess liability
policies specified in Section 1A.2 and 1A.4 of Attachment O and providing sudden
and accidental pollution liability coverage (including clean up on or off the
Site) under such commercial general liability policy. Accordingly, should
(i) the insurance provider(s) charge any additional premium for naming the Owner
Group as named insureds under such policies as compared to naming the Owner
Group as additional insureds or (ii) Contractor not be able to procure such
sudden and accidental liability coverage and, instead, is required to procure a
stand-alone pollution policy, Contractor shall be entitled to a Change Order
increasing the Contract Price in the actual amount of such increased premium
associated with naming the Owner Group as named insureds rather than additional
insureds or procurement of such stand-alone pollution policy.

 

EE-5



--------------------------------------------------------------------------------

ATTACHMENT FF

FORM OF PARENT GUARANTEE FOR STAGE 2

[On Guarantor letterhead]

This guarantee and indemnity agreement (hereinafter referred to as the
“Guarantee”) effective on this the [    ] day of [            ], 20[    ], is
entered into by BECHTEL GLOBAL ENERGY, INC., a corporation organized and
existing under the laws of the state of Delaware, United States of America,
having its registered office located at 50 Beale Street, San Francisco,
California, 94105-1845 U.S.A. (hereinafter referred to as “Guarantor”), in favor
of Corpus Christi Liquefaction, LLC (hereinafter referred to as “Owner”).

In consideration of Owner entering into an Engineering, Procurement and
Construction agreement between Owner and Guarantor’s wholly owned affiliate
BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”) for the Stage 2 Liquefaction
Project and dated the [    ] day of [            ], 20[    ] (“Agreement”) and
accepting this Guarantee in respect of such Agreement it is agreed as follows:

1. In this Guarantee:

 

  (a) unless otherwise defined herein, terms defined in the Agreement have the
same meanings when used herein; and

 

  (b) references to the “Agreement” mean the relevant Agreement as supplemented,
amended or extended from time to time.

2. Guarantor hereby covenants and agrees unconditionally and irrevocably with
Owner, its successors and assigns that:

 

  (a) The Contractor shall properly and diligently observe the provisions of and
perform its obligations and discharge its liabilities, whether actual or
contingent, now or hereafter arising under or in connection with the Agreement
(whether arising by way of payment, indemnity or otherwise) (“Guaranteed
Obligations”).

 

  (b) If Contractor fails to perform or defaults in any manner whatsoever in the
due and proper performance of any Guaranteed Obligations, or commits any breach
of any Guaranteed Obligations, the Guarantor shall, forthwith upon written
request from Owner so to do, secure or cause (including, as may be necessary, by
contracting with a third party) the assumption and proper and diligent
performance and discharge of those Guaranteed Obligations remaining unfulfilled.

 

  (c) Guarantor shall pay to Owner on demand all monies due and owing by
Contractor to Owner under the Agreement or pursuant to any claims made by Owner
arising under or in connection with the Agreement.

3. This Guarantee shall be given as a primary obligation of Guarantor and not
merely as surety and accordingly Owner shall not be obliged before enforcing
this Guarantee to: (i) take any action in court or by way of arbitration or
otherwise against Contractor; (ii) to take enforcement action or make any claim
against or any demand on Contractor or exhaust any remedies against Contractor;
(iii) to enforce any other security held by Owner in respect of the Guaranteed
Obligations of Contractor under the Agreement; or (iv) to exercise any diligence
against Contractor.

 

FF-1



--------------------------------------------------------------------------------

4. As a separate and independent obligation, Guarantor shall, on demand,
indemnify and hold Owner harmless from and against any and all losses, damages,
liability and expenses, of whatsoever nature (including, without limitation, all
legal fees and expenses on an indemnity basis) suffered or incurred by Owner:

 

  (a) in any way connected with: (i) any breach by Contractor of any Guaranteed
Obligation and/or (ii) any breach by the Guarantor of any obligations in this
Guarantee, whether or not any such breach is caused, in whole or in part, by
negligence of Guarantor; and

 

  (b) if any of the Contractor’s Guaranteed Obligations is or becomes
unenforceable, invalid or illegal, the amount of loss, damage, liability or
expense shall be equal to the amount which Owner would otherwise have been
entitled to recover from the Contractor, had such Guaranteed Obligations been
fully enforceable.

5. Notwithstanding any other provision of this Guarantee, but except in relation
to any expenses and legal fees referred to in paragraph 4(a) or any Insolvency
Event of Contractor, the Guarantor shall not have any greater liability to Owner
than Guarantor would have had to Owner under the Agreement had Guarantor been an
original party to the Agreement in place of Contractor and the Agreement been
fully enforceable. Guarantor shall be entitled in respect of the obligations,
duties, and liabilities under this Guarantee to raise, and rely as though it was
the Contractor on, any claims, rights, privileges, defenses, excuses or
limitations available to the Contractor under the Agreement, provided that any
award or judgment between Contractor and Owner under the Agreement (whether in
arbitration or litigation, by default or otherwise) shall be conclusive and
binding for the purposes of determining Guarantor’s obligations under the
Guarantee but no such judgment shall be required to enforce the Guarantor’s
obligations under this Guarantee.

6. This Guarantee shall be in addition to, and not in substitution for, and will
not merge with, any rights or remedies that Owner may have against the
Contractor arising under the Agreement or otherwise, and the Guarantor shall not
be released from the obligations hereunder by reason of any time or forbearance
granted by Owner to the Contractor or the Guarantor. This Guarantee is a
continuing guarantee and indemnity and extends to any and all of the Contractor’
Guaranteed Obligations under or arising in connection with the Agreement.

7. The Guarantor makes the following representations and warranties:

 

  (a) It has the power to enter into and perform its obligations under this
Guarantee;

 

  (b) It has taken all necessary corporate action to authorize the entry into
and performance of this Guarantee and to carry out the transactions and
discharge the obligations contemplated by this Guarantee; and

 

  (c) This Guarantee is its valid and binding obligation enforceable in
accordance with its terms, and Guarantor acknowledges and agrees that the Owner
has agreed to enter into the Agreement and to accept this Guarantee in reliance
on these representations and warranties.

8. If any payment by the Contractor or the Guarantor or any other surety or
discharge given by the Owner is avoided or reduced as a result of insolvency or
similar event (a) the liability of the Guarantor shall continue as if the
payment or discharge had not occurred, and (b) the Owner shall be entitled to
recover the value or amount of that security or payment from the Guarantor as if
the payment or discharge had not occurred.

 

FF-2



--------------------------------------------------------------------------------

9. The liability of the Guarantor hereunder shall not in any way be reduced,
released, discharged, diminished or affected by:

 

  (a) The granting of any waiver, time or indulgence to the Guarantor or to the
Contractor by Owner;

 

  (b) The effecting of any compromise, discharge or release whatsoever with
Contractor by the Owner or any other person;

 

  (c) Suspension or termination (in whole or in part) of Contractor’s services
or work under the Agreement;

 

  (d) Any breach of the Agreement by Owner or any other thing done or neglected
to be done by Owner;

 

  (e) Any lack of power, authority or legal personality or change in the
constitution or business organization of Contractor or the illegality of any
relevant contracts or obligation;

 

  (f) Any variation to the scope of work or services under the Agreement
(including, without limitation, by way of a Change Order);

 

  (g) The amendment, novation, supplement or extension of any terms or
conditions of the Agreement by Owner;

 

  (h) Any disability, incapacity, insolvency, administration or similar
proceedings with respect to the Contractor;

 

  (i) Any reorganization, change in ownership, merger, consolidation, change in
status or like arrangement in respect of either Contractor or Guarantor;

 

  (j) Any assignment of this Guarantee or the Agreement, or the granting or
creation of any mortgage, pledge, charge or other encumbrance over or in respect
of this Guarantee or the Agreement or any of Owner’s rights or benefits under or
pursuant to this Guarantee or the Agreement; or

 

  (k) Any act, omission, matter or thing which, but for this Paragraph 9, would
reduce, release, discharge, diminish or affect any of Guarantor’s obligations
under this Guarantee.

10. All payments under this Guarantee shall be made to the account specified in
the relevant demand of the Agreement and shall be made free of any withholding
or deduction and the Guarantor shall have no right of set-off, deduction,
abatement or counterclaim except for those rights it exercises on behalf of
Contractor under the Agreement.

11. Any notices or communications to be made by the Guarantor or Owner to the
other under or in connection with this Guarantee shall be in writing and made to
the other at the following addresses:

 

The Guarantor:   Bechtel Global Energy, Inc.   3000 Post Oak Blvd.   Houston,
Texas 77056   Phone: ***   Facsimile: ***   Attn: ***

 

FF-3



--------------------------------------------------------------------------------

With a copy to:

  Bechtel Global Energy, Inc.   3000 Post Oak Blvd.   Houston, Texas 77056  
Phone: ***   Facsimile: ***   Attn: Principal Counsel The Owner:     Corpus
Christi Liquefaction, LLC   700 Milam, Suite 800   Houston, Texas 77002  
Facsimile ***   Attn: ***

With a copy to:

  Corpus Christi Liquefaction, LLC   700 Milam, Suite 800   Houston, Texas 77002
  Facsimile ***   Attn: ***

Any notice or communication delivered or made by one person to the other under
this Guarantee shall be effective:

 

  (a) If by way of facsimile, when received as evidenced by confirmation; or

 

  (b) If by way of letter, when it has been left at the relevant address.

12. Any provision of this Guarantee which is prohibited, illegal, invalid or
unenforceable in any jurisdiction is ineffective as to that jurisdiction only to
the extent of the prohibition, illegality, invalidity or unenforceability and
will not invalidate any other provision of the Guarantee so long as the material
purposes of this Guarantee can be determined and effectuated.

13. The Guarantor shall, promptly on demand, pay to the Owner the amount of all
costs, charges and expenses incurred in connection with the enforcement or
exercise of any rights under this Guarantee.

14. No failure to exercise, nor delay in exercising, any right or remedy under
this Guarantee shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise of any
right or remedy.

15. This Guarantee shall be governed by and construed in accordance with the
laws of the state of Texas without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any
jurisdiction other than the state of Texas.

 

FF-4



--------------------------------------------------------------------------------

16. Any claim, dispute or controversy arising out of or relating to this
Guarantee (including, without limitation, the construction, validity,
interpretation, termination, enforceability or breach of this Guarantee, or the
relationship of the Parties established by this Guarantee, and whether or not
arising out of tort or contract) (“Dispute”) shall be decided by final and
binding arbitration. Such arbitration shall be held in Houston, Texas, unless
otherwise agreed in writing by the Parties, shall be administered by the Dallas,
Texas office of the American Arbitration Association (“AAA”) and shall, except
as otherwise modified by this Section 7, be governed by the AAA’s Construction
Industry Arbitration Rules and Mediation Procedures (including Procedures for
Large, Complex Construction Disputes) (the “AAA Rules”). The number of
arbitrators required for the arbitration hearing shall be determined in
accordance with the AAA Rules. The arbitrator(s) shall determine the rights and
obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, Contractor’s surety (if any) and the successors and
permitted assigns of any of them. At Owner or Guarantor’s option, any other
person may be joined as an additional party to any arbitration conducted under
this paragraph 16, provided that the party to be joined is or may be liable to
either Party in connection with all or any part of any Dispute between the
Parties. Without limiting the foregoing, if there are common issues of fact or
law in connection with any Disputes in an arbitration conducted under this
Section 16 and any disputes in connection with any arbitration under the Stage 1
EPC Agreement, either Party may consolidate the two arbitrations to the extent
necessary to avoid inconsistent determinations. Guarantor agrees, upon Owner’s
election, to the joinder in any arbitration between Owner and Contractor arising
out of or relating to the Project. The arbitration award shall be final and
binding, in writing, signed by all arbitrators, and shall state the reasons upon
which the award thereof is based. Judgment on the arbitration award may be
entered by any court having jurisdiction thereof.

17. This Guarantee constitutes the entire agreement of Guarantor and Owner with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and understandings, both written and oral, between the Guarantor
and Owner with respect to the subject matter hereof.

18. This Guarantee is solely for the benefit of Owner and its respective
successors and permitted assigns, and this Guarantee shall not otherwise be
deemed to confer upon or give to any other third party any remedy, claim,
reimbursement, cause of action, or other right, except as provided in Article 19
hereof.

19. This Guarantee may be assigned to other Persons only upon the prior written
consent of the non-assigning Party hereto, except that Owner may assign this
Guarantee to any of its Affiliates by providing notice to Guarantor.
Furthermore, Owner may, for the purpose of providing collateral, assign, pledge
and/or grant a security interest in this Guarantee to any Lender without
Guarantor’s consent. When duly assigned in accordance with the foregoing,

 

FF-5



--------------------------------------------------------------------------------

this Guarantee shall be binding upon and shall inure to the benefit of the
assignee; provided that any assignment by Guarantor or Owner pursuant to this
Section 21.7 shall not relieve Guarantor or Owner (as applicable) of any of its
obligations or liabilities under this Guarantee. Any assignment not in
accordance with this Article 19 shall be void and without force or effect.
Guarantor shall, on or before issuance of NTP under the Agreement, enter into an
acknowledgement and consent with the Collateral Agent. substantially in the form
of Schedule 1 to this Guarantee, as may be amended mutatis mutandis to conform
to the acknowledgement and consent form agreed by Contractor under the
Agreement.

20. Guarantor acknowledges and agrees that Owner is entitled to the benefit of
this Guarantee and the covenants, guarantees, indemnities and other promises
that are given and made in it by Guarantor, without Owner having signed this
Guarantee.

21. This Guarantee may only be amended by a written agreement that is signed by
or on behalf of both Owner and Guarantor.

22. This Guarantee shall continue in full force and effect until all of the
Guaranteed Obligations of Contractor under the Agreement and all obligations,
liabilities and guarantees of Guarantor under this Guarantee have been fulfilled
or otherwise resolved, at which point this Guarantee shall expire of its own
terms and shall be returned to the Contractor.

23. Guarantor shall not take any photographs of any part of the Liquefaction
Facility, issue a press release, advertisement, publicity material, financial
document or similar matter or participate in a media interview that mentions or
refers to the Work under the Agreement or any part of the Liquefaction Facility
without the prior written consent of Owner. Guarantor acknowledges and agrees
that Owner shall be required, from time to time, to make disclosures and press
releases and applicable filings with the SEC in accordance with applicable
securities laws, that Owner believes in good faith are required by Applicable
Law or the rules of any stock exchange. If any such disclosure, press release or
filing includes any reference to Guarantor, then Owner shall provide as much
notice as is practicable to Guarantor to provide it with an opportunity to
comment; provided, however, the final determination shall remain with Owner.
Guarantor acknowledges that Owner shall be required from time to time to make
filings in compliance with applicable securities laws, including a copy of this
Guarantee.

IN WITNESS of which this Guarantee has been duly executed by a duly authorized
representative of Guarantor and delivered on the day above written.

 

BECHTEL GLOBAL ENERGY, INC. By:  

 

Name:  

 

Title:  

 

Acknowledged by: CORPUS CHRISTI LIQUEFACTION, LLC By:  

 

Name:  

 

Title:  

 

 

FF-6



--------------------------------------------------------------------------------

SCHEDULE 1

TO ATTACHMENT FF

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT WITH LENDER FOR STAGE 2

Bechtel Global Energy, Inc. (the “Contracting Party”) hereby acknowledges the
existence of (but has not reviewed) the Security Agreement, dated as of [
                    ], 20[     ] (as from time to time amended, supplemented or
modified, the “Security Agreement”), among Corpus Christi Liquefaction, LLC (the
“Borrower”), [                    ] as common security trustee in such capacity,
the “Common Security Trustee”), for the benefit of various financial
institutions providing financing to the Borrower (collectively, the “Secured
Parties”), and hereby executes this Acknowledgement and Consent Agreement (the
“Consent”) and agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Parent Guarantee dated [                     ], 20[     ] (the “Assigned
Agreement”), given in respect of the Fixed Price Separated Turnkey Agreement for
the Engineering, Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Project, dated [                     ], 20[     ] , between Bechtel
Oil, Gas and Chemicals, Inc. and the Borrower (the “EPC Contract”) to the Common
Security Trustee pursuant to the Security Agreement. Capitalized terms used, but
not otherwise defined, herein shall have the respective meanings ascribed to
such terms in the Assigned Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.

b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement. There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.

 

FF Schedule 1-1



--------------------------------------------------------------------------------

c. No consent or approval of, or other action by or any notice to or filing
with, any Governmental Instrumentality (except those previously obtained) was
required in connection with the execution and delivery by the Contracting Party
of the Assigned

d. Agreement, or is required in connection with the execution and delivery of
this Consent, or, to the best actual current knowledge of the Contracting Party,
the performance of its obligations under this Consent.

e. Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and those permits, licenses,
approvals, consents and exemptions that the Contracting Party is permitted to
obtain in the ordinary course of business in the performance of its obligations
under the Assigned Agreement) under: (A) the charter or by-laws of the
Contracting Party, (B) any Applicable Law, (C) any order, writ, injunction or
decree of any court applicable to the Contracting Party, or (D) any agreement or
instrument to which the Contracting Party is a party or by which it is bound or
to which it or any of its property or assets is subject in any such case under
this clause (i) that has or could reasonably be expected to result in a material
adverse effect upon the ability of the Contracting Party to perform its
obligations under this Consent and the Assigned Agreement; or

(ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

f. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

g. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to guarantee the completion of
the work under the EPC Contract and perform its obligations hereunder.

 

FF Schedule 1-2



--------------------------------------------------------------------------------

h. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

i. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.

j. The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.

3.

a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the full right and power to enforce directly
against the Contracting Party (subject to all of the Contracting Party’s
defenses and other rights under the Assigned Agreement in accordance with the
terms thereof) all obligations of the Contracting Party under the Assigned
Agreement and otherwise to exercise all remedies thereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by the Borrower under the Assigned Agreement, all in accordance with the
terms thereof; provided that no such performance shall be construed as an
assumption by the Common Security Trustee or any Secured Party of any covenants,
agreements or obligations of the Borrower under or in respect of the Assigned
Agreement, except to the extent the Assigned Agreement shall have been expressly
assumed by the Common Security Trustee pursuant to paragraph 5 hereof. Any
action taken by the Common Security Trustee in accordance with this paragraph
3(a) shall be binding on the Borrower. If the Contracting Party receives any
demands, notices or requests made from the Common Security Trustee in accordance
with this paragraph 3(a) which are conflicting with that made by the Borrower,
the Common Security Trustee’s demands, notices and requests shall control over
those conflicting demands, notices or requests made by the Borrower.

b. The Contracting Party agrees that it cannot terminate or suspend its
obligations under the Assigned Agreement.

 

FF Schedule 1-3



--------------------------------------------------------------------------------

4. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the proper assignment or novation of the rights and obligation
under the EPC Contract to a third party, or in the event of the execution of a
new EPC Contract pursuant to the terms of Section 4 of that certain
acknowledgement and consent agreement, dated [                    ] between
Bechtel Oil, Gas and Chemicals, Inc. and the Common Security Trustee, the
Contracting Party will enter into a new agreement with the Common Security
Trustee or, at the Common Security Trustee’s request, with the Common Security
Trustee’s nominee, effective as of the date of such assignment, novation or
execution, with substantially the same covenants, agreements, terms, provisions
and limitations as are contained in the Assigned Agreement; provided that the
Common Security Trustee shall have made a request to the Contracting Party for
such new agreement within seven (7) days after the date of such assignment or
novation of the EPC Contract or execution of a new EPC Contract.

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the rights and interests of the Borrower
thereafter arising under the Assigned Agreement. If the rights and interests of
the Borrower in the Assigned Agreement shall be assumed, sold or transferred as
provided herein, then the Contracting Party shall continue to perform its
obligations under the Assigned Agreement in favor of the assuming party as if
such party had thereafter been named as the Borrower under the Assigned
Agreement. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties’
loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [                    ], acting as the Accounts Bank to
Account No. [                        ], ABA No. [                    ], FFC:
[                    ]. All parties hereto agree that each payment by the
Contracting Party to the Accounts Bank of amounts due to the Borrower from the
Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement and, to
the extent applicable, the EPC Contract.

7. No amendment or modification of, or waiver by or consent of, the Borrower in
respect of, any provision of the Assigned Agreement shall be effective unless
the same shall be in writing, in accordance with the requirements of the
Assigned Agreement, prior written notice thereof shall have been given to the
Common Security Trustee and the Common Security Trustee shall have given its
consent. This Consent may be amended or modified only by an instrument in
writing signed by the Contracting Party, the Borrower and the Common Security
Trustee.

8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification

 

FF Schedule 1-4



--------------------------------------------------------------------------------

prior to cancellation, non-renewal or a material change in the insurance
coverage required under the terms of the Assigned Agreement; (b) notification of
termination; (c) notification of suspension of all of the Work; (d) notification
of default by the Borrower; (e) notification of claims, demands, actions or
causes of actions asserted against the Contracting Party for which the Borrower
has indemnification obligations; and (f) notification of request for
arbitration.

9. The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

 

The Common Security Trustee:

  

[                                       ]

[                                       ]

[                                       ]

[                                       ]

The Borrower:

  

Corpus Christi Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Telephone: ***

Facsimile: ***

Attn: ***

Email: ***

 

FF Schedule 1-5



--------------------------------------------------------------------------------

   with a copy to:   

Corpus Christi Liquefaction, LLC

700 Milam Street, Suite 800

Houston, Texas 77002

Facsimile: ***

Attn: ***

The Contracting Party:

  

Bechtel Global Energy, Inc.

50 Beale Street

San Francisco, California 94105-18190

Facsimile: ***

Attn: ***

Email: ***

   with a copy to:   

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Common Security Trustee
shall have received counterparts hereof signed by all of the intended parties
hereto.

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

 

FF Schedule 1-6



--------------------------------------------------------------------------------

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES
ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE
GOVERNED EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED AGREEMENT. THE CONTRACTING
PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

19. EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

FF Schedule 1-7



--------------------------------------------------------------------------------

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, AND THE
BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS
NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE
ASSIGNED AGREEMENT WITH RESPECT TO OBLIGATIONS UNDER THE ASSIGNED AGREEMENT
ONLY.

(Signature page follows.)

 

FF Schedule 1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the     day of
                    , 20    .

[                                             ]

 

By:      Name:   Title:  

 

FF Schedule 1-9



--------------------------------------------------------------------------------

BECHTEL GLOBAL ENERGY, INC.

 

By:      Name:   Title:  

 

FF Schedule 1-10



--------------------------------------------------------------------------------

ACKNOWLEDGED and AGREED

CORPUS CHRISTI LIQUEFACTION, LLC

 

By:      Name:   Title:  

 

FF Schedule 1-11